ACCEPTED
                                                                                   04-15-00474-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              7/28/2015 4:51:49 PM
                                                                                    KEITH HOTTLE
                                                                                            CLERK
                                 04-15-00474-CV
                            No. ____________

                      Court of Appeals, Fourth District           FILED IN
                                                           4th COURT OF APPEALS
                            San Antonio, Texas              SAN ANTONIO, TEXAS
                                                           07/28/2015 4:51:49 PM
                                                               KEITH E. HOTTLE
                                                                    Clerk
                          In re State Farm Lloyds


      Relating to Cause Nos. 2014-CVF-001162-D1, 2014-CVF-001048-D1
                        in the 49th Judicial District Court
                               Webb County, Texas


                 RECORD ON MANDAMUS, VOLUME 1

                                            J. Joseph Vale
                                            jvale@atlashall.com
                                            State Bar No. 24084003
                                            Sofia A. Ramon
                                            sramon@atlashall.com
                                            State Bar No. 00784811
                                            Dan K. Worthington
                                            dkw@atlashall.com
                                            State Bar No. 00785282
                                            ATLAS, HALL & RODRIGUEZ, LLP
                                            818 Pecan/P.O. Box 3725
                                            McAllen, Texas 78501
                                            (956) 682-5501 (phone)
                                            (956) 686-6109 (facsimile)

                                            Attorneys for Relator
                                            State Farm Lloyds



July 28, 2015                                       Oral Argument Requested
                              Record on Mandamus

      Relator State Farm Lloyds files this Record along with its Petition for Writ

of Mandamus filed on this same date, relating to Cause Nos. 2014-CVF-001162-

D1 and 2014-CVF-001048-D1 in the 49th Judicial District Court, Webb County,

Texas.   State Farm Lloyds is e-filing the Record in two separate volumes,

including a volume for authenticated transcripts. The index for the entire Record is

attached as an exhibit, followed by Record Volume 1.

                                              Respectfully submitted,

                                              /s/ J. Joseph Vale
                                              J. Joseph Vale
                                              jvale@atlashall.com
                                              State Bar No. 24084003
                                              Sofia A. Ramon
                                              sramon@atlashall.com
                                              State Bar No. 00784811
                                              Dan K. Worthington
                                              dkw@atlashall.com
                                              State Bar No. 00785282
                                              ATLAS, HALL & RODRIGUEZ, LLP
                                              818 Pecan/P.O. Box 3725
                                              McAllen, Texas 78501
                                              (956) 682-5501 (phone)
                                              (956) 686-6109 (facsimile)

                                              Attorneys for State Farm Lloyds




                                         2
                                      Verification

          Before me, the undersigned notary, personally appeared J. Joseph Vale, who

  being by me duly sworn, deposed and said:

                1.    My name is J. Joseph Vale. I am one of the attorneys for the
                      relator in the referenced cause. I am above the age of eighteen,
                      have never been convicted of a felony or a crime of moral
                      turpitude, and am competent to make this affidavit. The facts
                      stated herein are within my personal knowledge and are true
                      and correct.

                2.    The documents contained in Tabs 1 through 11 of the Record
                      on Mandamus are true and correct copies of certified copies
                      obtained from the Webb County District Clerk.

                3.    The documents contained in Tabs 12 through 19 are true and
                      correct copies, as per file-stamps or e-file confirmations on
                      same or as reflected by certificates of service by counsel herein
                      or as reflected by the trial judge's or clerk's signature or as
                      received from the trial court or clerk and/or as sent by my office
                      to the court, of the same documents filed and/or maintained by
                      the court in connection with the trial court proceedings
                      referenced above. Further, the Dockets contained in the record
                      are true and correct copies of the dockets in this matter as
                      printed from the I-Docket website.




~       MARIANELA TREVINO
                                                      Notary Public, State of Texas
l1~r~      Notary Public                              My commission expires:
     ..
\~.~ ~J  STATE OF TEXAS
~ My Comm. Exp. 03-27·2019


                                            3
                               Certificate of Service

       I certify that the foregoing document (and any attachments) was

electronically filed with the Clerk of the Court using the electronic case filing

system of the Court. I also certify that a true and correct copy of the foregoing was

served on all counsel of record on July 28, 2015, as follows:

 Recipient:                                Attorney for:           Served by:
 J. Steve Mostyn                           Plaintiffs/real parties Electronically
 (jsmdocketefile@mostynlaw.com)            in interest             if available, or
 THE MOSTYN LAW FIRM                                               by facsimile
 3810 West Alabama Street                  Raul Rodriguez,
 Houston, Texas 77027                      Noemi Rodriguez,
 Fax: 713-714-1111                         and Alma Pena

 and

 Gilberto Hinojosa
 (ghinojosa@ghinojosalaw.net)
 LAW OFFICE OF GILBERTO HINOJOSA,
 P.C.
 622 E. Saint Charles St.
 Brownsville, Texas 78520
 Fax: 956-544-1335
 Hon. Jose A. Lopez               Trial                            Certified mail,
 Webb County Courthouse           judge/respondent                 return receipt
 1110 Victoria St. Suite 304                                       requested
 Laredo, Texas 78040




                                       /s/ J. Joseph Vale
                                       J. Joseph Vale


                                         4
                                        Record Index

Volume 1

Date          Tab      Trial Cause1      Document

                       Pena              Docket [printed from I-Docket]

                       Rodriguez         Docket [printed from I-Docket]

06/03/14      1        Pena              Plaintiff’s Original Petition

06/13/14      2        Rodriguez         Plaintiffs’ Original Petition

07/14/14      3        Pena              State Farm Lloyds’ Special Exceptions and
                                         Original Answer

07/14/14      4        Rodriguez         State Farm Lloyds’ Special Exceptions and
                                         Original Answer

01/22/15      5        Pena              Plaintiff’s Motion for Entry of Protective Order

01/22/15      6        Rodriguez         Plaintiffs’ Motion for Entry of Protective Order

02/10/15      7        Pena              Defendants’ Response and Objections to
                                         Plaintiff’s Motion for Protective Order and
                                         Motion for Entry of State Farm’s Proposed
                                         Protective Order

02/23/15      8        Rodriguez         Defendants’ Response and Objections to
                                         Plaintiffs’ Motion for Protective Order and
                                         Motion for Entry of State Farm’s Proposed
                                         Protective Order



1
  As explained in the Petition for Writ of Mandamus, this original action relates to two separate
trial cause numbers, which the trial judge considered jointly for purposes of the order and motion
at issue. In this Index, “Pena” will be used for documents filed only in Cause No. 2014-CVF-
001048-D1, “Rodriguez” will be used for documents filed only in Cause No. 2014-CVF-001162-
D1, and “Both” will be used for documents filed in both cause numbers.
                                                5
03/03/15   9    Pena        Plaintiff’s Reply to Defendant’s Response and
                            Objections to Plaintiff’s Motion for Entry of
                            Protective Order and Plaintiff’s Response to
                            Defendants’ Motion for Entry of State Farm’s
                            Proposed Protective Order

03/23/15   10   Pena        Plaintiff’s Proposed Amended Protective Order

03/25/15   11   Pena        Defendant State Farm’s Motion to Strike or
                            Reconsider Plaintiff’s Amended Protective
                            Order Regarding Confidential Information and
                            Motion for Entry of Protective Order

05/22/15   12   Pena        Signed Unopposed Order Granting Motion of
                            Attorneys Huseman & Stewart P.L.L.C. to
                            Withdraw and for Substitution of Counsel for
                            Defendants

05/22/15   13   Rodriguez   Signed Unopposed Order Granting Motion of
                            Attorneys Huseman & Stewart P.L.L.C. to
                            Withdraw and for Substitution of Counsel for
                            Defendants

06/16/15   14   Pena        Plaintiff’s First Amended Petition

06/16/15   15   Rodriguez   Plaintiffs’ First Amended Petition

07/02/15   16   Pena        Proposed Protective Order

07/02/15   17   Rodriguez   Proposed Protective Order

07/13/15   18   Pena        Signed Protective Order

07/13/15   19   Rodriguez   Signed Protective Order




                                  6
Authenticated Transcripts Volume

03/05/15        Both         Hearing on Motion to Strike, Motion to Compel,
                             and Plea in Abatement

04/09/15        Both         Hearing on Motion to Enforce, Motion to
                             Quash, and other Motions




                                   7
Court Center Docket Review. Case History Header.                              http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...




            All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger




          Civil Docket; Case 2014CVF001048 D1; Accounts, Contracts, Notes
          PENA, ALMA vs LANIER, BECKY et al
          Filed 06/03/2014 - Disposition:
          49th District Court, District Clerk, Webb County, Texas

          Court Settings:
          12/01/2015 13:30 PM
          12/14/2015 8:00 AM



             Date                                Description/Comments                                Reference Typ Amount
          06/03/2014 Case Status entered as ACTV.                                                                  TXT
          06/03/2014 Case Status ACTV: Active                                                                       "
          06/03/2014 For STATE FARM LLOYDS                                                                          "
          06/03/2014 *IMG*CONTRACT                                                                                  "
          06/09/2014 Court date/time: 9/04/2014 13:30 H earing Type: 17 Clndr Call                                  "
          06/09/2014 Assignment of court date/time.                                                                 "
          06/09/2014 Status entered as Open                                                                         "
                       CALENDAR CALL FAXED TO ATTORNEY J. STE VE MOSTYN
          06/09/2014                                                                                                "
                       AND ATTACHED
          06/09/2014 COPY TO CITATIONS. (LT)                                                                        "
                       *IMG*(4) CITATIONS ISSUED TO STATE FAR M LLOYDS AND
          06/09/2014                                                                                                "
                       BECKY LANIER
          06/09/2014 AND PLACED IN PRIVATE SERVER BOX. (LT)                                                         "
          06/09/2014                                                                                                "
          06/09/2014 ****                                                                                           "
                       CIATIONS RELEASED AND RETURNED TO ATTO RNEY IN
          06/09/2014                                                                                                "
                       FED EX ENVELOPE
          06/09/2014 PROVIDED BY ATTORNEY. 06/19/2014 (LT)                                                          "
          06/09/2014 JURY DEMAND PAID BY ATTORNEY J. STEVE MOSTYN. (LT)                                             "
                       *IMG* CITATION RETURN SHOWING SERVICE AS TO STATE
          07/07/2014                                                                                                "
                       FARM LLOYDS BY



1 of 17                                                                                                                      7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                      http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       SERVING ITS ATTORNEY FOR SERVICE RENDI BLACK. DOS
          07/07/2014                                                                                     "
                       6/30/14. MG
                       *IMG* DEFENDANT STATE FARM LLOYD'S SPE CIAL
          07/14/2014                                                                                     "
                       EXCEPTIONS AND ORIGINAL
          07/14/2014 ANSWER. (ATTY. VAN HUSEMAN) MG                                                      "
                       *IMG* DEFENDANT, BECKY LANIER'S, ORIGI NAL ANSWER.
          07/14/2014                                                                                     "
                       (ATTY. VAN
          07/14/2014 HUSEMAN). MG                                                                        "
                       *IMG* CITATION RETURN SHOWING SERVICE AS TO BECKY
          07/17/2014                                                                                     "
                       LANIER. DOS 7/9/14.
          07/17/2014 MG                                                                                  "
                       *IMG* DEFENDANTS', STATE FARM LLOYDS A ND BECKY
          08/07/2014                                                                                     "
                       LANIER, PLEA IN
          08/07/2014 ABATEMENT. MG                                                                       "
                       JURY PRE-TRIAL GUIDELINE ORDER (RECEIV ED) SENT TO
          08/20/2014                                                                                     "
                       COURT
          08/20/2014 COORDINATOR (PF)                                                                    "
                       *IMG* DEFENDANT'S DECLARATION INVOKING RULE 167
          08/25/2014                                                                                     "
                       OF THE TEXAS RULES OF
                       CIVIL PROCEDURE AND CHAPTER 42 OF THE CIVIL
          08/25/2014                                                                                     "
                       PRACTICE AND REMEDIES
          08/25/2014 CODE (PF)                                                                           "
          08/26/2014 Court date/time: 9/04/2014 13:30 H earing Type: 17 Clndr Call                       "
          08/26/2014 Status changed from Open to Canc e                                                 "
          08/26/2014 GUIDELINE ORDER RECEIVED                                                           "
          09/08/2014 Court date/time: 4/28/2015 13:30 H earing Type: 2 Pre-Trial                         "
          09/08/2014 Assignment of court date/time.                                                      "
          09/08/2014 Status entered as Open                                                              "
          09/08/2014 Court date/time: 5/18/2015 8:00 H earing Type: 4 Jury Trial                         "
          09/08/2014 Assignment of court date/time.                                                      "
          09/08/2014 Status entered as Open                                                              "
                       PTGO SIGNED BY JUDGE JOE LOPEZ AND COP IES SENT TO
          09/09/2014                                                                                     "
                       COUNSEL VIA FAX
          09/09/2014 FSR                                                                                 "
                       *IMG* PRE-TRIAL GUIDELINE ORDER. PRE-T RIAL SET FOR
          09/09/2014                                                                                     "
                       4/28/15 AT 1:30PM
                       AND TRIAL SET FOR 5/18/14 AT 8AM. SIGN ED 8/28/14 BY
          09/09/2014                                                                                     "
                       JUDGE LOPEZ.
          09/09/2014 FAXED TO TIFFANY DE BOTT AND J. STEVE MESTYN. MG                                    "
                       *IMG* PLAINTIFF'S MOTION TO STRIKE AND /OR
          01/22/2015                                                                                     "
                       OVERRULE DEFENDANTS'
                       OBJECTIONS TO WRITTEN DISCOVERY AND MO TION TO
          01/22/2015                                                                                     "
                       COMPEL SUPPLEMENTAL



2 of 17                                                                                                              7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          01/22/2015 DISCOVERY RESPONSES AND DOCUMENTS (PF)                                            "
                       *IMG* PLAINTIFF'S MOTION FOR ENTRY OF PROTECTIVE
          01/22/2015                                                                                    "
                       ORDER (PF)
                       ORDER GRANTING PLAINTIFF'S MOTION FOR ENTRY OF
          01/22/2015                                                                                    "
                       PROTECTIVE
          01/22/2015 ORDER (RECEIVED) (PF)                                                              "
                       ORDER ON PLAINTIFF'S MOTION TO STRIKE AND/OR
          01/22/2015                                                                                    "
                       OVERRULE DEFENDANTS
                       OBJECTIONS TO WRITTEN DISCOVERY AND MO TION TO
          01/22/2015                                                                                    "
                       COMPEL SUPPLEMENTAL
                       DISCOVERY RESPONSES AND DOCUMENTS (REC EIVED)
          01/22/2015                                                                                    "
                       (PF)
                       ORDER SETTING HEARING ON PLAINTIFF'S M OTIONS SENT
          01/23/2015                                                                                    "
                       TO COUNSEL VIA
          01/23/2015 FAX FSR                                                                            "
          01/23/2015 Court date/time: 2/17/2015 9:00 H earing Type: 111 Mot/Strike                      "
          01/23/2015 Assignment of court date/time.                                                     "
          01/23/2015 Status entered as Open                                                             "
                       *IMG* ORDER SETTING HEARING ON PLAINTI FF'S MOTION
          01/26/2015                                                                                    "
                       FOR ENTRY OF
                       PROTECTIVE ORDER AND PLAINTIFF'S MOTIO N TO STRIKE
          01/26/2015                                                                                    "
                       AND/OR OVERRULE
                       DEFENDANTS' OBJECTIONS TO WRITTEN DISC OVERY AND
          01/26/2015                                                                                    "
                       MOTION TO COMPEL
                       SUPPLEMENTAL DISCOVERY RESPONSES SET F OR FEB. 17,
          01/26/2015                                                                                    "
                       2015 AT 9:00 A.M.
                       FAXED TO J. STEVEN MOSTYN AND VAN HUSE MAN BY
          01/26/2015                                                                                    "
                       COURT COORDINATOR (PF)
                       *IMG* DEFENDANTS', STATE FARM LLOYDS A ND BECKY
          01/27/2015                                                                                    "
                       LANIER, PLEA IN
          01/27/2015 ABATEMENT. MG                                                                      "
                       ORDER SETTING HEARING. RECEIVED/SENT T O COURT
          02/02/2015                                                                                    "
                       COORDINATOR. MG
          02/02/2015 *IMG* DEFENDANTS' DESIGNATION OF EXPER TS. MG                                      "
          02/05/2015 *IMG* MOTION FOR CONTINUANCE (PF)                                                  "
          02/05/2015 ORDER GRANTING CONTINUANCE (RECEIVED) (PF)                                         "
                       ORDER SETTING HEARING (RECEIVED) SENT TO COURT
          02/05/2015                                                                                    "
                       COORDINATOR (PF)
          02/06/2015 ORDER DENYING DEFENDANTS' PLEA IN ABAT EMENT. MG                                  "
                       *IMG* PLAINTIFF'S RESPONSE TO DEFENDAN TS' PLEA IN
          02/06/2015                                                                                    "
                       ABATEMENT. MG
          02/09/2015 Court date/time: 2/12/2015 9:00 H earing Type: 67 Mnt/Contin                       "
          02/09/2015 Assignment of court date/time.                                                     "



3 of 17                                                                                                             7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          02/09/2015 Status entered as Open                                                             "
                       *IMG* FIAT. MOTION FOR CONTINUANCE SET FOR2/12/15
          02/09/2015                                                                                    "
                       AT 9AM. FAXED TO J.
                       STEVE MOSTYN, TIFFANY DEBOLT, AND BRUC E J.
          02/09/2015                                                                                    "
                       WERSTAK III. MG
                       ORDER DENYING DEFENDANTS' MOTION FOR C
          02/10/2015                                                                                    "
                       ONTINUANCE. RECEIVED. MG
                       *IMG* PLAINTIFF'S RESPONSE TO DEFENDAN TS' MOTION
          02/10/2015                                                                                    "
                       FOR CONTINUANCE. MG
                       *IMG* DEFENDANTS' RESPONSE AND OBJECTI ONS TO
          02/10/2015                                                                                    "
                       PLAINTIFF'S MOTION FOR
                       PROTECTIVE ORDER AND MOTION FOR ENTRY OF STATE
          02/10/2015                                                                                    "
                       FARM'S PROPOSED
          02/10/2015 PROTECTIVE ORDER. MG                                                               "
                       *IMG* DEFENDANTS' RESPONSE TO PLAINTIF F, ALMA
          02/10/2015                                                                                    "
                       PENA'S, MOTION TO
                       STRIKE AND/OR OVERRULE DEFENDANTS' OBJ ECTIONS
          02/10/2015                                                                                    "
                       TO WRITTEN DISCOVERY
                       AND MOTION TO COMPEL SUPPLEMENTAL DISC OVERY
          02/10/2015                                                                                    "
                       RESPONSES AND DOCUMENTS.
          02/10/2015 MG                                                                                 "
                       *IMG* VERIFIED MOTION TO ADMIT COUNSEL PRO HAC
          02/11/2015                                                                                    "
                       VICE
          02/11/2015 (NO ORDER/FIAT ATTACHED) (PF)                                                     "
                       CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
          02/12/2015                                                                                    "
                       PRESIDING. COURT REPORTER
                       CINDY LENZ. HEARING:MOTION FOR CONTINU ANCE.
          02/12/2015                                                                                    "
                       ATTY. ANDREW TAYLOR WAS
                       PRESENT FOR PLAINTIFF. ATTY. BRUCE WER STAK WAS
          02/12/2015                                                                                    "
                       PRESENT FOR DEFENDANT.
                       CONTINUANCE GRANTED. CASE WAS RESET TO 3/5/15 AT
          02/12/2015                                                                                    "
                       9AM FOR MOTION TO
          02/12/2015 STRIKE. MG                                                                         "
                       *IMG* ORDER GRANTING CONTINUANCE. SIGN ED 2/12/14
          02/12/2015                                                                                    "
                       BY JUDGE LOPEZ.
                       COPIES MAILED OUT TO VAN HUSEMAN AND J . STEVE
          02/12/2015                                                                                    "
                       MOSTYN. MG
          02/13/2015 Court date/time: 2/12/2015 9:00 H earing Type: 67 Mnt/Contin                       "
          02/13/2015 Status changed from Open to Held                                                  "
          02/13/2015 Court date/time: 2/17/2015 9:00 H earing Type: 111 Mot/Strike                      "
          02/13/2015 Status changed from Open to Post /                                                "
          02/13/2015 Court date/time: 3/05/2015 9:00 H earing Type: 111 Mot/Strike                      "
          02/13/2015 Assignment of court date/time.                                                     "




4 of 17                                                                                                             7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                  http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          02/13/2015 Status entered as Open                                                          "
                       *IMG* REQUEST FOR PERMISSION TO ENTER PROPERTY
          02/13/2015                                                                                 "
                       AND TO INSPECT,
          02/13/2015 MEASURE, AND PHOTOGRAPH. MG                                                    "
          02/16/2015 FIAT. RECEIVED/SENT TO COURT COORDINAT OR. MG                                   "
                       *IMG* DEFENDANTS', STATE FARM LLOYDS A ND BECKY
          02/16/2015                                                                                 "
                       LANIER, FIRST
          02/16/2015 SUPPLEMENTAL PLEA IN ABATEMENT. MG                                              "
                       FIAT. DEFENDANTS'S MOTION TO COMPEL PL AINTIFF'S
          02/18/2015                                                                                 "
                       DISCOVERY RESPONSES
                       TO STATE FARM LLOYDS FIRST OF INTERROG ATORIES
          02/18/2015                                                                                 "
                       AND REQUESTS FOR
                       PRODUCTION FILED BY DEFENDANT, STATE F ARM
          02/18/2015                                                                                 "
                       LLOYDS. RECEIVED/SENT TO
          02/18/2015 COURT COORDINATOR. MG                                                           "
                       *IMG* DEFENDANT'S MOTION TO COMPEL PLA INTIFF'S
          02/18/2015                                                                                 "
                       DISCOVERY RESPONSES TO
                       STATE FARM LLOYDS FIRST SET OF INTERRO GATORIES
          02/18/2015                                                                                 "
                       AND REQUESTS FOR
          02/18/2015 PRODUCTION. MG                                                                  "
          02/18/2015 Court date/time: 3/05/2015 9:00 H earing Type: 91 PLE/ABATE                     "
          02/18/2015 Assignment of court date/time.                                                  "
          02/18/2015 Status entered as Open                                                          "
                       ORDER GRANTING CONTINUANCE SIGNED BY J UDGE JOE
          02/18/2015                                                                                 "
                       LOPEZ AND COPIES SENT
                       TO COUNSEL VIA FAX TOGETHER WITH ORDE R SETTING
          02/18/2015                                                                                 "
                       HEARING FSR
                       *IMG* ORDER GRANTING CONTINUANCE. SIGN ED 2/17/15
          02/23/2015                                                                                 "
                       BY JUDGE LOPEZ.
          02/23/2015 FAXED TO J. STEVE MOSTYN AND TIFFANY D EBOLT. MG                                "
                       *IMG* ORDER SETTING HEARING. MOTION SE T FOR 3/5/15
          02/23/2015                                                                                 "
                       AT 9AM. FAXED TO
          02/23/2015 J. STEVE MOSTYN AND TIFFANY DEBOLT. MG                                          "
                       ORDER GRANTING APPLICATION FOR ADMISSI ON OF
          02/24/2015                                                                                 "
                       COUNSEL PRO HAC VICE
          02/24/2015 (RECEIVED) SENT TO COURT COORDINATOR ( PF)                                      "
                       ORDER SETTING HEARING ON MOTION TO COM PEL SENT
          02/25/2015                                                                                 "
                       TO COUNSEL
          02/25/2015 VIA FAX FSR                                                                     "
                       FIAT SETTING PLEA IN ABATEMENT HEARING SENT TO
          02/25/2015                                                                                 "
                       COUNSEL VIA FAX
          02/25/2015 FSR                                                                             "




5 of 17                                                                                                          7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                   http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       AGREED ORDER GRANTING APPLICATION FOR ADMISSION
          02/25/2015                                                                                  "
                       OF COUNSEL
                       PRO HAC VICE (RECEIVED) SENT TO COURT COORDINATOR
          02/25/2015                                                                                  "
                       (PF)
          02/26/2015 Court date/time: 3/05/2015 9:00 H earing Type: 66 Mtn/Compel                     "
          02/26/2015 Assignment of court date/time.                                                   "
          02/26/2015 Status entered as Open                                                           "
                       *IMG* FIAT. DEFENDANT'S MOTION TO COMP EL
          02/26/2015                                                                                  "
                       PLAINTIFF'S DISCOVERY
                       RESPONSES TO STATE FARM LLOYDS OF INTE
          02/26/2015                                                                                  "
                       RROGATORIES AND REQUESTS FOR
                       PRODUCTION SET FOR 3/5/15 AT 9AM. FAXE D TO J. STEVE
          02/26/2015                                                                                  "
                       MOSTYN, TIFFANY
          02/26/2015 DEBOLT, AND BRUCE J. WERSTAK III. MG                                             "
                       *IMG* FIAT. FIRST SUPPLEMENTAL PLEA IN ABATEMENT
          02/26/2015                                                                                  "
                       SET FOR 3/5/15 AT
                       9AM. FAXED TO J. STEVE MOSTYN, TIFFANY DEBOLT, AND
          02/26/2015                                                                                  "
                       BRUCE J. WERSTAK
          02/26/2015 III. MG                                                                         "
                       ORDER ON ADMISSION OF COUNSEL PRO HAC VICE
          02/26/2015                                                                                  "
                       SIGNED
                       *IMG* AGREED ORDER GRANTING APPLICATIO N FOR
          02/27/2015                                                                                  "
                       ADMISSION OF COUNSEL
                       PRO HAC VICE SIGNED, FAXED TO J. STEVE N MOSTYN,
          02/27/2015                                                                                  "
                       TIFFANY DEBOLT,
                       BRUCE J. WERSTAK, III AND JONATHAN M. REDGRAVE BY
          02/27/2015                                                                                  "
                       COURT COORDINATOR
          02/27/2015 (PF)                                                                             "
                       *IMG* DEFENDANTS' REPLY BRIEF IN SUPPO RT OF THEIR
          02/27/2015                                                                                  "
                       VERIFIED PLEA IN
          02/27/2015 ABATEMENT. MG                                                                    "
                       *IMG* PLAINTIFF'S REPLY TO DEFENDANTS' RESPONSE TO
          03/03/2015                                                                                  "
                       PLAINTIFF'S MOTION
                       TO COMPEL DEFENDANTS TO PRODUCE SUPPLE MENTAL
          03/03/2015                                                                                  "
                       DISCOVERY RESPONSES AND
                       DOCUMENTS AND MOTION TO STRIKE/OVERRUL E
          03/03/2015                                                                                  "
                       OBJECTIONS. MG
                       *IMG* PLAINTIFF'S REPLY TO DEFENDANTS' RESPONSE
          03/03/2015                                                                                  "
                       AND OBJECTIONS TO
                       PLAINTIFF'S MOTION FOR ENTRY OF PROTEC TIVE ORDER
          03/03/2015                                                                                  "
                       AND PLAINTIFF'S
                       RESPONSE TO DEFENDANTS' MOTION FOR ENT RY OF
          03/03/2015                                                                                  "
                       STATE FARM'S
          03/03/2015 PROPOSED PROTECTIVE ORDER. (SL)                                                 "



6 of 17                                                                                                           7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       ORDER DENYING...REC'D AND SENT TO COUR T
          03/03/2015                                                                                    "
                       COORDINATOR. (SL)
                       *IMG* PLAINTIFF'S RESPONSE TO DEFENDAN T'S MOTION
          03/03/2015                                                                                    "
                       TO COMPEL
                       PLAINTIFF'S DISCOVERY RESPONSES TO STA TE FARM
          03/03/2015                                                                                    "
                       LLOYDS' FIRST SET OF
                       INTERROGATORIES AND REQUESTS FOR PRODU CTION.
          03/03/2015                                                                                    "
                       (SL) ORDER
                       DENYING....REC'D AND SENT TO COURT COO
          03/03/2015                                                                                    "
                       RDINATOR.(SL)
                       CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
          03/05/2015                                                                                    "
                       PRESIDING. COURT REPORTER
                       CINDY LENZ. HEARING:MOTION TO STRIKE/M OTION TO
          03/05/2015                                                                                    "
                       COMPEL/PLEA IN
                       ABATEMENT. ATTYS. ANDREW TAYLOR AND GI LBERTO
          03/05/2015                                                                                    "
                       HINOJOSA WERE PRESENT
                       FOR PLAINTIFFS. ATTYS. BRUCE WERSTAK, VAN
          03/05/2015                                                                                    "
                       HUSEMAN, TIFFANY DEBOLT,
                       JONATHAN REDGRANE, AND FELIX ARAMBULA WERE
          03/05/2015                                                                                    "
                       PRESENT FOR DEFENDANTS.
                       PLAINTIFF'S MOTION TO COMPEL, REQUEST FOR
          03/05/2015                                                                                    "
                       PRODUCTION 5:OBJECTIONS
                       OVERRULED. COUNSEL FOR PLAINTIFFS TO D ESTROY ALL
          03/05/2015                                                                                    "
                       DISCOVERY EXCHANGED
                       AFTER ONE YEAR THE CASE IS RESOLVED OR RETURN IT
          03/05/2015                                                                                    "
                       TO DEFENDANTS
          03/05/2015 COUNSEL. ORDER TO BE SUBMITTED. MG                                                 "
          03/06/2015 Court date/time: 3/05/2015 9:00 H earing Type: 111 Mot/Strike                      "
          03/06/2015 Status changed from Open to Held                                                  "
          03/06/2015 Court date/time: 3/05/2015 9:00 H earing Type: 91 PLE/ABATE                        "
          03/06/2015 Status changed from Open to Held                                                  "
          03/06/2015 Court date/time: 3/05/2015 9:00 H earing Type: 66 Mtn/Compel                       "
          03/06/2015 Status changed from Open to Held                                                  "
                       *IMG* PLAINTIFF'S MOTION TO QUASH THE ORAL/VIDEO
          03/13/2015                                                                                    "
                       DEPOSITION OF ALMA
          03/13/2015 PENA. ATTACHED WITH ORDER. MG                                                      "
          03/16/2015 Court date/time: 3/26/2015 9:00 H earing Type: 118 MTN/QUASH                       "
          03/16/2015 Assignment of court date/time.                                                     "
          03/16/2015 Status entered as Open                                                             "
                       *IMG* FIAT PLAINTIFFS MOTION TO QUASH THE
          03/16/2015                                                                                    "
                       ORAL/VIDEO DEPOSITION OF
                       ALMA PENA SET FOR MARCH 26, 2015 AT 9: 00 A.M. FAXED
          03/16/2015                                                                                    "
                       TO J. STEVEN




7 of 17                                                                                                             7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                      http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       MOSTYN, TIFFANY DEBOLT AND BRUCE WERST AK, III BY
          03/16/2015                                                                                     "
                       COURT COORDINATOR
          03/16/2015 (PF)                                                                                "
                       *IMG* DEFENDANTS' MOTION TO EXCLUDE PL AINTIFF'S
          03/19/2015                                                                                     "
                       EXPERTS' OPINIONS.
                       ATTACHED WITH FIAT. RECEIVED/SENT TO C OURT
          03/19/2015                                                                                     "
                       COORDINATOR. MG
                       *IMG* NOTICE OF INTENTION TO TAKE ORAL /VIDEO
          03/23/2015                                                                                     "
                       DEPOSITION OF GENE RILEY
          03/23/2015 OF VALLEY WIDE RESTORATION SERVICES, I NC. MG                                       "
                       *IMG* NOTICE OF INTENTION TO TAKE ORAL /VIDEO
          03/23/2015                                                                                     "
                       DEPOSITION OF PHILIP N.
          03/23/2015 SPOTTS OF THE MISSION GROUP. MG                                                    "
                       *IMG* NOTICE OF INTENTION TO TAKE ORAL /VIDEO
          03/23/2015                                                                                     "
                       DEPOSITION OF RANDAL G.
          03/23/2015 CASHIOLA OF THE CASHIOLA LAW FIRM. MG                                               "
                       *IMG* NOTICE OF INTENTION TO TAKE ORAL /VIDEO
          03/23/2015                                                                                     "
                       DEPOSITION OF GILBERTO
          03/23/2015 HINOJOSA. MG                                                                        "
          03/23/2015 *IMG* RULE 11 AGREEMENT. MG                                                         "
                       *IMG* MOTION TO QUASH DEPOSITIONS OF S TATE FARM
          03/24/2015                                                                                     "
                       LLOYDS CORPORATE
                       REPRESENTATIVE AND OBJECTIONS TO DEPOS ITION
          03/24/2015                                                                                     "
                       TOPICS, NO ORDER ATTACHED
          03/24/2015 (PF)                                                                                "
                       AMENDED PROTECTIVE ORDER (RECEIVED) SE NT TO
          03/24/2015                                                                                     "
                       COURT COORDINATOR (PF)
          03/25/2015 Court date/time: 4/28/2015 9:00 H earing Type: 157 MotExclu                         "
          03/25/2015 Assignment of court date/time.                                                      "
          03/25/2015 Status entered as Open                                                              "
          03/25/2015 Court date/time: 4/28/2015 9:00 H earing Type: 2 Pre-Trial                          "
          03/25/2015 Assignment of court date/time.                                                      "
          03/25/2015 Status entered as Open                                                              "
          03/25/2015 Court date/time: 4/28/2015 13:30 H earing Type: 2 Pre-Trial                         "
          03/25/2015 Status changed from Open to Canc e                                                 "
                       FIAT SETTING MOTION TO EXCLUDE PLAINTI FF'S
          03/25/2015                                                                                     "
                       EXPERTS' OPINION SENT TO
          03/25/2015 COUNSEL VIA FAX FSR                                                                 "
                       PRE-TRIAL CONFERENCE NOTICE OF COURT S ETTING
          03/25/2015                                                                                     "
                       RESET SENT TO COUNSEL
          03/25/2015 VIA FAX FSR                                                                         "
                       FIAT-MOTION TO STRIKE OR RECONSIDER PL AINTIFFS
          03/25/2015                                                                                     "
                       AMENDED



8 of 17                                                                                                              7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       PROTECTIVE ORDER REGARDING CONFIDENTIA L
          03/25/2015                                                                                    "
                       INFORMATION AND MOTION FOR
                       ENTRY OF PROTECTIVE ORDER (RECEIVED) S ENT TO
          03/25/2015                                                                                    "
                       COURT COORDINATOR (PF)
                       *IMG* DEFENDANT STATE FARM'S MOTION TO STRIKE OR
          03/25/2015                                                                                    "
                       RECONSIDER
                       PLAINTIFFS AMENDED PROTECTIVE ORDER RE GARDING
          03/25/2015                                                                                    "
                       CONFIDENTIAL
                       INFORMATION AND MOTION FOR ENTRY OF PR OTECTIVE
          03/25/2015                                                                                    "
                       ORDER (NO ORDER) (PF)
          03/26/2015                                                                                    "
          03/26/2015                                                                                    "
          03/26/2015 Court date/time: 4/28/2015 9:00 H earing Type: 111 Mot/Strike                      "
          03/26/2015 Assignment of court date/time.                                                     "
          03/26/2015 Status entered as Open                                                             "
                       *IMG* NOTICE OF COURT SETTING-RE-SET T O APRIL 28,
          03/26/2015                                                                                    "
                       2015 AT 9:00 A.M.
                       FOR PRE-TRIAL CONFERENCE FAXED TO J. S TEVEN
          03/26/2015                                                                                    "
                       MOSTYN, TIFFANY DEBOLT
          03/26/2015 AND BRUCE J. WERSTAK, III BY COURT COO RDINATOR (PF)                              "
                       *IMG* FIAT MOTION TO EXCLUDE PLAINTIFF 'S EXPERTS
          03/26/2015                                                                                    "
                       OPINIONS FILED BY
                       DEFENDANTS STATE FARM LLOYDS AND BECKY LANIER
          03/26/2015                                                                                    "
                       SET FOR APRIL 28, 2015
                       AT 9:00 A.M. FAXED TO J. STEVE MOSTYN, TIFFANY
          03/26/2015                                                                                    "
                       DEBOLT AND BRUCE
          03/26/2015 WERSTAK, III BY COURT COORDINATOR (PF)                                             "
                       *IMG* PLAINTIFF'S MOTION TO QUASH THE ORAL/VIDEO
          03/26/2015                                                                                    "
                       DEPOSITIONS OF GENE
                       RILEY, PHILIP SPOTTS, RANDY CASHIOLA, AND GILBERTO
          03/26/2015                                                                                    "
                       HINJOSOSA
          03/26/2015 (PF)                                                                               "
                       ORDER GRANTING PLAINTIFFS' MOTION TO Q UASH
          03/26/2015                                                                                    "
                       DEFENDANT'S NOTICES
                       OF INTENTION TO TAKE DEPOSITIONS OF GE NE RILEY,
          03/26/2015                                                                                    "
                       PHILIP SPOTTS, RANDY
          03/26/2015 CASHIOLA, AND GILBERTO HINOJOSA (RECEI VED) (PF)                                  "
                       FIAT SETTING HEARING ON MOTION TO STRI KE OR
          03/27/2015                                                                                    "
                       RECONSIDER PLAINTIFF'S
                       AMENDED PROTECTIVE ORDER SENT TO COUNS EL VIA
          03/27/2015                                                                                    "
                       FAX FSR
                       *IMG* PLAINTIFF'S MOTION TO ENFORCE CO URT ORDER
          03/27/2015                                                                                    "
                       REGARDING PLAINTIFFS
          03/27/2015 MOTION TO COMPEL DISCOVERY (PF)                                                    "


9 of 17                                                                                                             7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                        ORDER GRANTING PLAINTIFF'S MOTION TO E NFORCE
           03/27/2015                                                                                   "
                        COURT ORDER
                        REGARDING PLAINTIFF'S MOTION TO COMPEL DISCOVERY
           03/27/2015                                                                                   "
                        (RECEIVED) (PF)
                        FIAT-MOTION TO QUASH THE ORAL/VIDEO DE POSITION
           03/27/2015                                                                                   "
                        OF GENE RILEY
                        PHILIP SPOTTS, RANDY CASHIOLA AND GILB ERTO
           03/27/2015                                                                                   "
                        HINOJOSA (RECEIVED) SENT
           03/27/2015 TO COURT COORDINATOR (PF)                                                         "
                        FIAT-PLAINTIFF'S MOTION TO ENFORCE COU RT ORDER
           03/27/2015                                                                                   "
                        REGARDING
                        PLAINTIFF'S MOTION TO COMPEL DISCOVERY AND
           03/27/2015                                                                                   "
                        DEFENDANT'S MOTION TO
                        QUASH DEPOSITIONS OF STATE FARM LLOYDS
           03/27/2015                                                                                   "
                        CORPORATE REPRESENTATIVE AND
                        OBJECTIONS TO DEPOSITION TOPIC (RECEIV ED) SENT TO
           03/27/2015                                                                                   "
                        COURT COORDINATOR
           03/27/2015 (PF)                                                                              "
                        *IMG* FIAT. MOTION TO STRIKE OR RECONS IDER
           03/27/2015                                                                                   "
                        PLAINTIFF'S AMENDED
                        PROTECTIVE ORDER REGARDING CONFIDENTIA L
           03/27/2015                                                                                   "
                        INFORMATION AND MOTION FOR
                        ENTRY OF PROTECTIVE ORDER FILED BY DEF ENDANT,
           03/27/2015                                                                                   "
                        STATE FARM LLOYDS SET
                        FOR 4/28/15 AT 9AM. FAXED TO J. STEVE MOSTYN, TIFFANY
           03/27/2015                                                                                   "
                        DEBOLT, AND
           03/27/2015 BRUCE J. WERSTAK III. MG                                                         "
           03/27/2015 FIAT. RECEIVED/SENT TO COURT COORDINAT OR. MG                                     "
           03/27/2015 FIAT. RECEIVED/SENT TO COURT COORDINAT OR. MG                                     "
           03/27/2015 FIAT. RECEIVED/SENT TO COURT COORDINAT OR. MG                                     "
                        *IMG* DEFENDANT STATE FARM LLOYDS' OPP OSITION TO
           03/27/2015                                                                                   "
                        PLAINTIFF'S MOTION
                        TO ENFORCE COURT ORDER AND MOTION FOR
           03/27/2015                                                                                   "
                        CLARIFICATION AND
                        RECONSIDERATION OF PLAINTIFFS' MOTIONS TO COMPEL
           03/27/2015                                                                                   "
                        AND STRIKE. MG
           03/30/2015 Court date/time: 4/09/2015 9:00 H earing Type: 20 Mtn Enforc                      "
           03/30/2015 Assignment of court date/time.                                                    "
           03/30/2015 Status entered as Open                                                            "
           03/30/2015 Court date/time: 4/09/2015 9:00 H earing Type: 118 MTN/QUASH                      "
           03/30/2015 Assignment of court date/time.                                                    "
           03/30/2015 Status entered as Open                                                            "
           03/31/2015 Court date/time: 4/09/2015 9:00 H earing Type: 37 Motions                         "



10 of 17                                                                                                            7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.              http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



           03/31/2015 Assignment of court date/time.                                             "
           03/31/2015 Status entered as Open                                                     "
                        *IMG* FIAT. PLAINTIFF'S MOTION TO ENFO RCE COURT
           03/31/2015                                                                            "
                        ORDER REGARDING
                        PLAINTIFF'S MOTION TO COMPEL DISCOVERY AND
           03/31/2015                                                                            "
                        DEFENDANT'S MOTION TO
                        QUASH DEPOSITIONS OF STATE FARM LLOYDS
           03/31/2015                                                                            "
                        CORPORATE REPRESENTATIVE AND
                        OBJECTIONS TO DEPOSITION TOPICS SET FO R 4/9/15 AT
           03/31/2015                                                                            "
                        9AM. FAXED TO J.
                        STEVE MOSTYN, VAN HUSEMAN AND BRUCE J. WERSTAK
           03/31/2015                                                                            "
                        III. MG
                        *IMG* FIAT. OPPOSITION TO PLAINTIFF'S MOTION TO
           03/31/2015                                                                            "
                        ENFORCE COURT ORDER
                        AND MOTION FOR CLARIFICATION AND RECON
           03/31/2015                                                                            "
                        SIDERATION OF PLAINTIFFS'
                        MOTION TO COMPEL AND STRIKE FILED BY D EFENDANT
           03/31/2015                                                                            "
                        STATE FARM LLOYDS SET
                        FOR 4/9/15 AT 9AM. FAXED TO J. STEVE M OSTYN, TIFFANY
           03/31/2015                                                                            "
                        DEBOLT, AND
           03/31/2015 BRUCE J. WERSTAK III. MG                                                  "
                        *IMG* FIAT. MOTION TO QUASH THE ORAL/V IDEO
           03/31/2015                                                                            "
                        DEPOSITIONS OF GENE RILEY,
                        PHILIP SPOTTS, RANDY CASHIOLA AND GILB ERTO
           03/31/2015                                                                            "
                        HINOJOSA FILED BY
                        PLAINTIFF, ALMA PENA SET FOR 4/28/15 A T 9AM. FAXED
           03/31/2015                                                                            "
                        TO J. STEVE
                        MOSTYN, TIFFANY DEBOLT, AND BRUCE J. W ERSTAK III.
           03/31/2015                                                                            "
                        MG
                        *IMG* NOTICE OF INTENTION TO TAKE ORAL AND VIDEO
           04/02/2015                                                                            "
                        DEPOSITION OF MR.
           04/02/2015 PENA. MG                                                                   "
                        *IMG* PLAINTIFF'S MOTION TO QUASH THE ORAL AND
           04/06/2015                                                                            "
                        VIDEOTAPED DEPOSITION
           04/06/2015 OF MR. PENA. ATTACHED WITH ORDER. MG                                       "
                        ORDER GRANTING PLAINTIFF'S MOTION TO Q UASH
           04/06/2015                                                                            "
                        DEFENDANT'S NOTICES
                        OF INTENTION TO TAKE DEPOSITION OF MR PENA
           04/06/2015                                                                            "
                        (RECEIVED) (PF)
                        *IMG* PLAINTIFF'S MOTION TO QUASH THE ORAL AND
           04/06/2015                                                                            "
                        VIDEOTAPED DEPOSITION
           04/06/2015 OF MR. PENA (PF)                                                           "
                        *IMG* PLAINTIFF'S REPLY TO DEFENDANT S TATE FARM
           04/07/2015                                                                            "
                        LLOYD'S OPPOSITION TO



11 of 17                                                                                                     7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                        PLAINTIFF'S MOTION TO ENFORCE COURT OR DER AND
           04/07/2015                                                                                   "
                        RESPONSE TO DEFENDANT
                        STATE FARM LLOYD'S MOTION FOR CLARIFIC ATION AND
           04/07/2015                                                                                   "
                        RECONSIDERATION OF
           04/07/2015 PLAINTIFFS' MOTIONS TO COMPEL AND STRI KE. MG                                     "
                        FIAT-MOTION TO QUASH THE ORAL AND VIDE OTAPED
           04/07/2015                                                                                   "
                        DEPOSITION OF MR
           04/07/2015 PENA (RECEIVED) (PF)                                                             "
                        *IMG* NOTICE OF INTENTION TO TAKE ORAL AND VIDEO
           04/08/2015                                                                                   "
                        DEPOSITION OF ALMA
           04/08/2015 TORRES (PF)                                                                       "
                        CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
           04/09/2015                                                                                   "
                        PRESIDING. COURT REPORTER
                        CINDY LENZ. HEARING:MOTION TO ENFORCE/ MOTION TO
           04/09/2015                                                                                   "
                        QUASH/MOTIONS. ATTYS.
                        ANDREW TAYLOR AND GILBERTO HINOJOSA WE RE
           04/09/2015                                                                                   "
                        PRESENT FOR PLAINTIFFS.
                        ATTYS. FELIX ARAMBULA, TIFFANY DEBOLT, AND BRIAN
           04/09/2015                                                                                   "
                        CHANDLER WERE
                        PRESENT FOR DEFENDANTS. DEFENDANTS TO PRODUCE
           04/09/2015                                                                                   "
                        TRAINING MATERIALS FOR
                        100 ADJUSTERS FOR AMARILLO AND DALLAS COUNTY
           04/09/2015                                                                                   "
                        AND ALL FOR WEBB COUNTY.
           04/09/2015 *IMG* MOTION FOR TRIAL CONTINUANCE (PF )                                          "
                        ORDER FOR CONTINUANCE OF TRIAL (RECEIV ED) SENT
           04/09/2015                                                                                   "
                        TO COURT COORDINATOR
           04/09/2015 (PF)                                                                              "
                        *IMG* SUBPOENA RETURN SHOWING SERVICE AS TO
           04/10/2015                                                                                   "
                        ALMA TORRES. DOS 4/10/15.
           04/10/2015 MG                                                                                "
           04/10/2015 Court date/time: 4/09/2015 9:00 H earing Type: 118 MTN/QUASH                      "
           04/10/2015 Status changed from Open to Held                                                 "
           04/10/2015 Court date/time: 4/09/2015 9:00 H earing Type: 37 Motions                         "
           04/10/2015 Status changed from Open to Held                                                 "
           04/10/2015 Court date/time: 4/09/2015 9:00 H earing Type: 20 Mtn Enforc                      "
           04/10/2015 Status changed from Open to Held                                                 "
                        *IMG* PLAINTIFF'S MOTION TO QUASH THE ORAL AND
           04/10/2015                                                                                   "
                        VIDEOTAPED DEPOSITION
           04/10/2015 OF MR. PENA. ATTACHED WITH ORDER. MG                                              "
                        *IMG* RULE 11 AGREEMENT (RESCHEDULE HE ARING
           04/13/2015                                                                                   "
                        FROM APRIL 28, 2015)
           04/13/2015 (PF)                                                                              "




12 of 17                                                                                                            7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                       http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                        *IMG* PLAINTIFF'S MOTION TO QUASH THE ORAL AND
           04/13/2015                                                                                     "
                        VIDEOTAPED DEPOSITION
                        OF ALMA TORRES AND MOTION FOR PROTECTI VE ORDER
           04/13/2015                                                                                     "
                        (PF)
                        ORDER GRANTING MOTION TO QUASH THE ORA L AND
           04/13/2015                                                                                     "
                        VIDEOTAPED
                        DEPOSITION OF ALMA TORRES AND MTOION F OR
           04/13/2015                                                                                     "
                        PROTECTIVE ORDER (RECEIVED)
           04/13/2015 (PF)                                                                                "
           04/15/2015 Court date/time: 4/28/2015 9:00 H earing Type: 111 Mot/Strike                       "
           04/15/2015 Status changed from Open to Canc e                                                 "
           04/15/2015 Court date/time: 4/28/2015 9:00 H earing Type: 157 MotExclu                         "
           04/15/2015 Status changed from Open to Canc e                                                 "
                        PRE-TRIAL GUIDELINE ORDER. RECEIVED/SE NT TO COURT
           04/16/2015                                                                                     "
                        COORDINATOR. MG
           04/24/2015 Court date/time: 4/28/2015 9:00 H earing Type: 2 Pre-Trial                          "
           04/24/2015 Status changed from Open to Canc e                                                 "
           04/24/2015 Court date/time: 5/18/2015 8:00 H earing Type: 4 Jury Trial                         "
           04/24/2015 Status changed from Open to Canc e                                                 "
           04/24/2015 Court date/time: 12/01/2015 13:30 H earing Type: 2 Pre-Trial                       "
           04/24/2015 Assignment of court date/time.                                                      "
           04/24/2015 Status entered as Open                                                              "
           04/24/2015 Court date/time: 12/14/2015 8:00 H earing Type: 4 Jury Trial                        "
           04/24/2015 Assignment of court date/time.                                                      "
           04/24/2015 Status entered as Open                                                              "
                        PTGO SIGNED BYJUDGE JOE LOPEZ AND COPI ES SENT TO
           04/24/2015                                                                                     "
                        COUNSEL VIA FAX
           04/24/2015 FSR                                                                                 "
                        *IMG* PRE-TRIAL GUIDELINE ORDER. PRE-T RIAL SET FOR
           04/27/2015                                                                                     "
                        12/1/15 AT 1:30PM.
                        AND TRIAL SET FOR 12/14/15 AT 8AM. SIG NED 4/23/15 BY
           04/27/2015                                                                                     "
                        JUDGE LOPEZ.
           04/27/2015 FAXED TO J. STEVE MOSTYN AND TIFFANY D EBOLT. MG                                    "
           05/06/2015 *IMG* NOTICE OF APPEARANCE                                                         "
                        AGREED ORDER. RECEIVED/SENT TO COURT C
           05/14/2015                                                                                     "
                        OORDINATOR. MG
                        *IMG* LETTER DATED MAY 15, 2015 FROM T IFFANY
           05/15/2015                                                                                     "
                        DEBOLT IN RE TO ORDERS.
           05/15/2015 MG                                                                                  "
                        *IMG* REPORTER'S CERTIFICATION OF ORAL DEPOSITION
           05/18/2015                                                                                     "
                        OF ALMA JUVENTINA
           05/18/2015 ON APRIL 7, 2015.                                                                   "



13 of 17                                                                                                              7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                     http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                        *IMG* UNOPPOSED MOTION OF ATTORNEYS HU SEMAN &
           05/18/2015                                                                                   "
                        STEWART P.L.L.C. TO
                        WITHDRAW AND FOR SUBSTITUTION OF COUNS EL FOR
           05/18/2015                                                                                   "
                        DEFENDANTS (W/ ORDER
           05/18/2015 ATTACHED) SENT TO COURT COORDINATOR. < CMG>                                       "
                        ORDER GRANTING MOTION FOR SUBSTITUTION OF
           05/27/2015                                                                                   "
                        COUNSEL FOR DEFENDANTS
                        SIGNED BY JUDGE JOE LOPEZ AND COPIES S ENT TO
           05/27/2015                                                                                   "
                        COUNSEL VIA FAX FSR
                        *IMG* UNOPPOSED ORDER GRANTING MOTION OF
           05/29/2015                                                                                   "
                        ATTORNEYS HUSEMAN & STEWART
                        P.L.L.C. TO WITHDRAW AND FOR SUBSTITUT ION OF
           05/29/2015                                                                                   "
                        COUNSEL FOR DEFENDANTS.
                        SIGNED 5/22/15 BY JUDGE LOPEZ. FAXED T O J. STEVE
           05/29/2015                                                                                   "
                        MOSTYN, VAN HUSEMAN,
           05/29/2015 AND SOFIA A. RAMON. MG                                                            "
                        *IMG* PLAINTIFFS' MOTION TO ENFORCE CO URT ORDER
           06/11/2015                                                                                   "
                        REGARDING PLAINTIFFS'
                        MOTION COMPEL DISOVERY (WITH ORDER ATT ACHED)
           06/11/2015                                                                                   "
                        SENT TO COURT
           06/11/2015 COORDINATOR.                                                                      "
           06/15/2015 Court date/time: 7/02/2015 9:00 H earing Type: 20 Mtn Enforc                      "
           06/15/2015 Assignment of court date/time.                                                    "
           06/15/2015 Status entered as Open                                                            "
                        *IMG* NOTICE OF COURT SETTING (PLAINTI FFS' MOTION
           06/16/2015                                                                                   "
                        TO ENFORCE COURT
                        ORDER REGARDING PLAINTIFF'S MOTION TO COMPEL
           06/16/2015                                                                                   "
                        DISCOVERY- SET FOR JULY
           06/16/2015 2, 2015 AT 9:00 A.M.                                                              "
           06/16/2015                                                                                   "
                        COPY OF NOTICE EMAILED TO ATTORNEYS J. STEVE
           06/16/2015                                                                                   "
                        MOSTYN/ANDREW TAYLOR AND
                        VAN HUSEMAN/TIFFANY L. DEBOLT BY COURT
           06/16/2015                                                                                   "
                        COORDINATOR.
           06/16/2015 *IMG* PLAINTIFF'S FIRST AMENDED PETITI ON. CMG                                   "
           06/17/2015 *IMG* (2) CITATIONS ISSUED AS TO RAY P ADILLA. CMG                                "
           06/17/2015                                                                                   "
                        **WAITING ON COPIES AND SELF ADDRESSED STAMPED
           06/17/2015                                                                                   "
                        ENVELOPE.**
           06/17/2015                                                                                   "
           06/17/2015 CITATIONS RELEASE IN FED EX ENVELOPE 6 /19/15                                     "
                        *IMG* DEFENDANT STATE FARM LLOYDS' OPP OSITION TO
           06/19/2015                                                                                   "
                        MOTION TO ENFORCE,



14 of 17                                                                                                            7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                      http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                        MOTION FOR ENTRY, AND MOTION TO STAY P ENDING
           06/19/2015                                                                                    "
                        MANDAMUS
           06/19/2015 Court date/time: 7/02/2015 9:00 H earing Type: 164 MotStayPro                      "
           06/19/2015 Assignment of court date/time.                                                     "
           06/19/2015 Status entered as Open                                                             "
           06/19/2015 Court date/time: 7/16/2015 9:00 H earing Type: 20 Mtn Enforc                       "
           06/19/2015 Assignment of court date/time.                                                     "
           06/19/2015 Status entered as Open                                                             "
                        *IMG* ORDER SETTING HEARING ON DEFENDA NT'S STATE
           06/22/2015                                                                                    "
                        FARM LLOYD'S MOTION
                        FOR ENTRY AND MOTION TO STAY PENDING M ANDAMUS
           06/22/2015                                                                                    "
                        SIGNED. HEARING SET FOR
                        7/2/15 AT 9:00 A.M. COPY FAXED TO ATTO RNEY OF RECORD
           06/22/2015                                                                                    "
                        BY COURT
           06/22/2015 COORDINATOR. JER                                                                   "
                        *IMG* FIAT (MOTIONS SET FOR 7/16/15 AT 9:00 A.M.) COPY
           06/22/2015                                                                                    "
                        FAXED TO
           06/22/2015 ATTORNEY OF RECORD BY COURT COORDINATO R. JER                                      "
           07/01/2015 *IMG* RULE 11 AGREEMENT                                                            "
           07/01/2015 *IMG* RULE 11 AGREEMENT                                                            "
           07/02/2015 Court date/time: 7/02/2015 9:00 H earing Type: 20 Mtn Enforc                       "
           07/02/2015 Status changed from Open to Canc e                                                "
           07/02/2015 Court date/time: 7/02/2015 9:00 H earing Type: 164 MotStayPro                      "
           07/02/2015 Status changed from Open to Canc e                                                "
                        CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
           07/02/2015                                                                                    "
                        PRESIDING. COURT REPORTER
                        CINDY LENZ. HEARING:MOTION TO ENFORCE. NO
           07/02/2015                                                                                    "
                        ATTORNEYS PRESENT. CASE
           07/02/2015 RESET TO 7/16/15 AT 9AM FOR MOTION TO ENFORCE. MG                                  "
                        *IMG* LETTER FROM ATLAS, HALL & RODRIG UEZ LLP
           07/02/2015                                                                                    "
                        DATED 7/2/15
           07/02/2015 IN RE: HEARING FOR JULY 16, 2015                                                  "
                        *IMG* PROTECTIVE ORDER RCVD & SENT TO COURT
           07/02/2015                                                                                    "
                        COORDINATOR JLA
                        *IMG* REPORTER'S CERTIFICATION OF ORAL DEPOSITION
           07/02/2015                                                                                    "
                        OF MARIA DEL CARMEN
           07/02/2015 VIERA-PENA MAY 12, 2015 J LA                                                      "
           07/06/2015 AGREED PROTECTIVE ORDER RECEIVED                                                   "
           07/07/2015 Court date/time: 7/16/2015 9:00 H earing Type: 164 MotStayPro                      "
           07/07/2015 Assignment of court date/time.                                                     "
           07/07/2015 Status entered as Open                                                             "
           07/07/2015 Court date/time: 7/16/2015 9:00 H earing Type: 111 Mot/Strike                      "



15 of 17                                                                                                             7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                      http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



           07/07/2015 Assignment of court date/time.                                                     "
           07/07/2015 Status entered as Open                                                             "
                        *IMG* CITATION RETURN SHOWING SERVICE AS TO RAY
           07/08/2015                                                                                    "
                        PADILLA. DOS 6/26/15.
           07/08/2015 MG                                                                                 "
                        *IMG* DEFENDANT RAY PADILLA'S ORIGINAL ANSWER TO
           07/10/2015                                                                                    "
                        PLAINTIFF'S FIRST
           07/10/2015 AMENDED PETITION. MG                                                              "
           07/13/2015 PROTECTIVE ORDER SIGNED                                                            "
           07/14/2015 *IMG* PROTECTIVE ORDER- SIGNED ON 7/13 /15                                        "
           07/14/2015                                                                                    "
                        COPY FAXED TO ATTORNEYS J. STEVE MOSTY N AND
           07/14/2015                                                                                    "
                        SOFIA RAMON BY COURT
           07/14/2015 COORDINATOR.                                                                       "
           07/15/2015 Court date/time: 7/16/2015 9:00 H earing Type: 111 Mot/Strike                      "
           07/15/2015 Status changed from Open to Canc e                                                "
                        *IMG* PLAINTIFF'S REPLY IN SUPPORT OF HER MOTION TO
           07/15/2015                                                                                    "
                        ENFORCE COURT
                        ORDER REGARDING HER MOTION TO COMPEL D
           07/15/2015                                                                                    "
                        ISCOVERY AND RESPONSE TO
                        DEFENDANT STATE FARM LLOYDS' MOTION FO R ENTRY
           07/15/2015                                                                                    "
                        AND MOTION TO STAY.
           07/15/2015 ATTACHED WITH ORDER. MG                                                            "
                        CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
           07/16/2015                                                                                    "
                        PRESIDING. COURT REPORTER
                        CINDY LENZ. HEARING:MOTION TO ENFORCE/ MOTION TO
           07/16/2015                                                                                    "
                        STAY. ATTY. ANDREW
                        TAYLOR WAS PRESENT FOR PLAINTIFF. ATTY S. SOFIA
           07/16/2015                                                                                    "
                        RAMON AND ELIZABETH
                        CANTU WERE PRESENT FOR DEFENDANTS. DEF ENDANTS
           07/16/2015                                                                                    "
                        STATE FARM'S MOTION FOR
           07/16/2015 ENTRY & MOTION TO STAY 30 DAYS GRANTED . MG                                       "
           07/16/2015 agreed order signed                                                               "
           07/17/2015 Court date/time: 7/16/2015 9:00 H earing Type: 20 Mtn Enforc                       "
           07/17/2015 Status changed from Open to Held                                                  "
           07/17/2015 Court date/time: 7/16/2015 9:00 H earing Type: 164 MotStayPro                      "
           07/17/2015 Status changed from Open to Held                                                  "
                        *IMG* AGREED ORDER. SIGNED 7/16/15 BY JUDGE LOPEZ.
           07/17/2015                                                                                    "
                        EMAILED TO J.
           07/17/2015 STEVE MOSTYN AND VAN HUSEMAN. MG                                                  "
                        *IMG* LETTER DATED JULY 20, 2015 FROM FOURTH COURT
           07/21/2015                                                                                    "
                        OF APPEALS IN RE




16 of 17                                                                                                             7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                                                    http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                           TO RELATOR'S PETITION FOR WRIT OF MAND AMUS HAS
           07/21/2015                                                                                                                                "
                           BEEN FILED. MG
                           *IMG* LETTER DATED JULY 20, 2015 FROM FOURTH COURT
           07/21/2015                                                                                                                                "
                           OF APPEALS IN RE
           07/21/2015 TO RELATOR'S MANDAMUS RECORD HAS BEEN FILED. MG                                                                                "
                           *IMG* LETTER DATED JULY 20, 2015 FROM FOURTH COURT
           07/21/2015                                                                                                                                "
                           OF APPEALS IN RE
                           TO RELATOR'S OPPOSED MOTION FOR TEMPOR ARY
           07/21/2015                                                                                                                                "
                           RELIEF STAYING ORDER
           07/21/2015 COMPELLING DISCOVERY HAS BEEN FILED. M G                                                                                       "

            Search | Case History | Parties | Attorneys | Links | Services                                         [ Site Map ] [ Return to Top ]
            All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger


           © 1999 Solutions, Inc. All rights reserved.                                                                         User ID: atlas&hall
           Unauthorized access is prohibited. Usage will be monitored.                                Viewed as of: July 24, 2015, time : 11:39:54
           Agreements




17 of 17                                                                                                                                                 7/24/2015 11:40 AM
Court Center Docket Review. Case History Header.                              http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...




            All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger




          Civil Docket; Case 2014CVF001162 D1; Accounts, Contracts, Notes
          RODRIGUEZ, RAUL vs FARIAS, FELIPE et al
          Filed 06/13/2014 - Disposition:
          49th District Court, District Clerk, Webb County, Texas

          Court Settings:
          12/01/2015 13:30 PM
          12/14/2015 8:00 AM



             Date                                Description/Comments                                Reference Typ Amount
                       ORDER FOR TRIAL CONTINUANCE (RECEIVED) SENT TO
          04/09/2014                                                                                               TXT
                       COURT COORDINATOR
          04/09/2014 (PF)                                                                                           "
          06/13/2014 Case Status entered as ACTV.                                                                   "
          06/13/2014 Case Status ACTV: Active                                                                       "
          06/13/2014 For STATE FARM LLOYDS                                                                          "
          06/13/2014 *IMG* CONTRACT                                                                                 "
          06/19/2014 Court date/time: 9/04/2014 13:30 H earing Type: 17 Clndr Call                                  "
          06/19/2014 Assignment of court date/time.                                                                 "
          06/19/2014 Status entered as Open                                                                         "
                       CALENDAR CALL FAXED TO ATTORNEY AND AT TACHED
          06/19/2014                                                                                                "
                       TO CITATION. MR
                       *IMG* (2) CITATIONS ISSUED TO STATE FA RM LLOYDS BY
          06/20/2014                                                                                                "
                       SERVING ATTORNEY
                       FOR SERVICE RENDI BLACK, (2) CITATIONS ISSUED TO
          06/20/2014                                                                                                "
                       FELIPE FARIAS.
                       PLACED IN FILE, PENDING COPIES OF PETI TION AND FED
          06/20/2014                                                                                                "
                       EX ENVELOPE TO
          06/20/2014 MAIL BACK TO ATTORNEY. MR                                                                      "
                       *IMG* LETTER FROM ATTY. MOSTYN LAW FIR M
          06/23/2014                                                                                                "
                       ATTACHED COPIES OF PETITION
          06/23/2014 AND FED EX ENVELOPE                                                                            "


1 of 11                                                                                                                      7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                      http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          06/23/2014 CITATION MAILED TO ATTY. J. STEVE MOST YN (PF)                                     "
                       *IMG* CITATION RETURN SHOWING SERVICE AS TO STATE
          07/07/2014                                                                                     "
                       FARM LLOYDS BY
                       SERVING ITS ATTORNEY FOR SERVICE RENDI BLACK. DOS
          07/07/2014                                                                                     "
                       6/30/14. MG
                       *IMG* CITATION RETURN SHOWING SERVICE AS TO FELIPE
          07/07/2014                                                                                     "
                       FARIAS. DOS
          07/07/2014 6/30/14. MG                                                                        "
                       *IMG* DEFENDANT STATE FARM LLOYD'S SPE CIAL
          07/14/2014                                                                                     "
                       EXCEPTIONS AND ORIGINAL
          07/14/2014 ANSWER. (ATTY. VAN HUSEMAN). MG                                                    "
                       *IMG* DEFENDANT, FELIPE FARIAS', ORIGI NAL ANSWER.
          07/29/2014                                                                                     "
                       (ATTY. VAN
          07/29/2014 HUSEMAN). MG                                                                        "
                       *IMG* LETTER DATED AUGUST 1, 2014 IN R E TO COPIES.
          08/01/2014                                                                                     "
                       MG
                       *IMG* DEFENDANTS, STATE FARM LLOYDS AN D FELIPE
          08/07/2014                                                                                     "
                       FARIAS', PLEA IN
          08/07/2014 ABATEMENT. MG                                                                       "
                       *IMG* DEFENDANT'S DECLARATION INVOKING RULE 167
          08/25/2014                                                                                     "
                       OF THE TEXAS RULE OF
                       CIVIL PROCEDURE AND CHAPTER 42 OF THE CIVIL
          08/25/2014                                                                                     "
                       PRACTICE AND REMEDIES
          08/25/2014 CODE (PF)                                                                           "
                       JURY PRE-TRIAL GUIDELINE ORDER (RECEIV ED) SENT TO
          08/26/2014                                                                                     "
                       COURT
          08/26/2014 COORDINATOR (PF)                                                                    "
          08/26/2014 Court date/time: 9/04/2014 13:30 H earing Type: 17 Clndr Call                       "
          08/26/2014 Status changed from Open to Canc e                                                 "
          08/26/2014 GUIDELINE ORDER RECEIVED                                                           "
          09/08/2014 Court date/time: 6/02/2015 13:30 H earing Type: 2 Pre-Trial                         "
          09/08/2014 Assignment of court date/time.                                                      "
          09/08/2014 Status entered as Open                                                              "
          09/08/2014 Court date/time: 6/22/2015 8:00 H earing Type: 4 Jury Trial                         "
          09/08/2014 Assignment of court date/time.                                                      "
          09/08/2014 Status entered as Open                                                              "
                       PTGO SIGNED BY JUDGE JOE LOPEZ AND COP IES SENT TO
          09/09/2014                                                                                     "
                       COUNSEL VIA FAX
          09/09/2014 FSR                                                                                 "
                       *IMG* PRE-TRIAL GUIDELINE ORDER. PRE-T RIAL SET FOR
          09/09/2014                                                                                     "
                       6/2/15 AT 1:30PM
                       AND TRIAL SET FOR 6/22/15 AT 8AM. SIGN ED 8/28/15 BY
          09/09/2014                                                                                     "
                       JUDGE LOPEZ.



2 of 11                                                                                                              7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                  http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          09/09/2014 FAXED TO J. STEVE MOSTYN AND TIFFANY D E BOIT. MG                              "
          10/08/2014 ORDER. RECEIVED. MG                                                            "
                       *IMG* DEFENDANTS, STATE FARM LLOYDS AN D FELIPE
          10/08/2014                                                                                 "
                       FARIAS', MOTION TO
          10/08/2014 CONFIRM ABATEMENT. MG                                                           "
                       ORDER SETTING HEARING. RECEIVED/SENT T O COURT
          10/08/2014                                                                                 "
                       COORDINATOR. MG
                       ORDER SETTING HEARING. RECEIVED/SENT T O COURT
          10/28/2014                                                                                 "
                       COORDINATOR. MG
                       *IMG* STATE FARM'S MOTION FOR ENTRY OF PROTECTIVE
          10/28/2014                                                                                 "
                       ORDER. MG
                       ORDER SETTING HEARING ON STATE FARM'S MOTION FOR
          10/29/2014                                                                                 "
                       PROTECTIVE ORDER
                       SENT BACK TO DISTRICT CLERK'S OFFICE - A CERTIFICATE
          10/29/2014                                                                                 "
                       OF CONFERENCE
                       NEEDS TO BE SUBMITTED IN ORDER TO SET THE MOTION
          10/29/2014                                                                                 "
                       FOR HEARING
                       *IMG* PLAINTIFFS' MOTION TO COMPEL DEF ENDANTS TO
          01/22/2015                                                                                 "
                       PRODUCE SUPPLEMENTAL
                       DISCOVERY RESPONSE AND DOCUMENTS AND M OTION
          01/22/2015                                                                                 "
                       TO STRIKE/OVERRULE
          01/22/2015 OBJECTIONS (NO FIAT ATTACHED) (PF)                                             "
                       *IMG* PLAINTIFFS' MOTION FOR ENTRY OF PROTECTIVE
          01/22/2015                                                                                 "
                       ORDER (PF)
          01/22/2015 (NO FIAT ATTACHED)                                                              "
                       ORDER GRANTING PLAINTIFFS' MOTION TO C OMPEL
          01/22/2015                                                                                 "
                       DEFENDANTS TO
                       PRODUCE SUPPLEMENTAL DISCOVERY RESPONS E AND
          01/22/2015                                                                                 "
                       DOCUMENTS AND MOTION
          01/22/2015 TO STRIKE/OVERRULE OBJECTIONS (RECEIVE D) (PF)                                 "
                       ORDER GRANTING PLAINTIFFS' MOTION FOR ENTRY OF
          01/22/2015                                                                                 "
                       PROTECTIVE
          01/22/2015 (RECEIVED) (PF)                                                                 "
                       *IMG* DEFENDANTS, STATE FARM LLOYDS AN D FELIPE
          01/27/2015                                                                                 "
                       FARIAS', PLEA IN
          01/27/2015 ABATEMENT. MG                                                                   "
                       ORDER SETTING HEARING. RECEIVED/SENT T O COURT
          02/02/2015                                                                                 "
                       COORDINATOR. MG
                       *IMG* PLAINTIFF'S RESPONSE TO DEFENDAN TS' PLEA IN
          02/06/2015                                                                                 "
                       ABATEMENT. MG
                       ORDER DENYING DEFENDANTS' PLEA IN ABAT EMENT.
          02/06/2015                                                                                 "
                       RECEIVED. MG
          02/10/2015 Court date/time: 3/03/2015 9:00 H earing Type: 91 PLE/ABATE                     "
          02/10/2015 Assignment of court date/time.                                                  "


3 of 11                                                                                                          7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                    http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          02/10/2015 Status entered as Open                                                            "
          02/10/2015 Court date/time: 3/03/2015 9:00 H earing Type: 37 Motions                         "
          02/10/2015 Assignment of court date/time.                                                    "
          02/10/2015 Status entered as Open                                                            "
                       ORDER SETTING HEARING ON MOTION TO COM PEL AND
          02/11/2015                                                                                   "
                       ENTRY OF PROTECTIVE
          02/11/2015 ORDER SENT TO COUNSEL VIA FAX FSR                                                 "
                       ORDER SETTING HEARING ON PLEA IN ABATE MENT SENT
          02/11/2015                                                                                   "
                       TO COUNSEL VIA FAX
          02/11/2015 FSR                                                                               "
                       *IMG* ORDER SETTING HEARING PLAINTIFFS ' MOTION
          02/12/2015                                                                                   "
                       FOR ENTRY OF
                       PROTECTIVE ORDER AND PLAINTIFFS' MOTIO N TO
          02/12/2015                                                                                   "
                       COMPEL DEFENDANTS' TO
                       PRODUCE SUPPLEMENTAL DISCOVERY RESPONS ES AND
          02/12/2015                                                                                   "
                       DOCUMENTS AND MOTION TO
                       STRIKE/OVERRULE OBJECTIONS SET FOR MAR CH 3, 2015
          02/12/2015                                                                                   "
                       AT 9:00 A.M. FAXED
                       TO VAN HUSEMAN AND J STEVE MOSTYN BY C OURT
          02/12/2015                                                                                   "
                       COORDINATOR (PF)
                       *IMG* ORDER SETTING HEARING DEFTS. STA TE FARM
          02/12/2015                                                                                   "
                       LLOYDS AND FELIPE
                       ARIAS PLEA IN ABATEMENT SET FOR MARCH 3, 2015 AT
          02/12/2015                                                                                   "
                       9:00 A.M. FAXED TO
                       STEVE MOSTYN AND TIFFANY DEBOLT BY COU RT
          02/12/2015                                                                                   "
                       COORDINATOR (PF)
          02/19/2015 *IMG* RULE 11 AGREEMENT (PF)                                                      "
                       *IMG* DEFENDANT'S MOTION TO COMPEL PLA INTIFFS'
          02/20/2015                                                                                   "
                       DISCOVERY RESPONSES TO
                       STATE FARM LLOYDS FIRST SET OF INTERRO GATORIES
          02/20/2015                                                                                   "
                       AND REQUESTS FOR
          02/20/2015 PRODUCTION. MG                                                                    "
          02/20/2015 FIAT. RECEIVED/SENT TO COURT COORDINAT OR. MG                                    "
                       *IMG* DEFENDANTS' RESPONSE AND OBJECTI ONS TO
          02/23/2015                                                                                   "
                       PLAINTIFFS' MOTION FOR
                       PROTECTIVE ORDER AND MOTION FOR ENTRY OF STATE
          02/23/2015                                                                                   "
                       FARM'S PROPOSED
          02/23/2015 PROTECTIVE ORDER. MG                                                              "
          02/24/2015 Court date/time: 3/03/2015 9:00 H earing Type: 37 Motions                         "
          02/24/2015 Status changed from Open to Canc e                                               "
          02/24/2015 Court date/time: 3/03/2015 9:00 H earing Type: 91 PLE/ABATE                       "
          02/24/2015 Status changed from Open to Canc e                                               "
          02/24/2015 Court date/time: 3/05/2015 9:00 H earing Type: 37 Motions                         "



4 of 11                                                                                                            7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                   http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          02/24/2015 Assignment of court date/time.                                                   "
          02/24/2015 Status entered as Open                                                           "
          02/24/2015 Court date/time: 3/05/2015 9:00 H earing Type: 66 Mtn/Compel                     "
          02/24/2015 Assignment of court date/time.                                                   "
          02/24/2015 Status entered as Open                                                           "
          02/24/2015 Court date/time: 3/05/2015 9:00 H earing Type: 91 PLE/ABATE                      "
          02/24/2015 Assignment of court date/time.                                                   "
          02/24/2015 Status entered as Open                                                           "
                       FIAT SETTING MOTION TO COMPEL HEARING SENT TO
          02/25/2015                                                                                  "
                       COUNSEL VIA FAX
          02/25/2015 FSR                                                                              "
                       *IMG* DEFENDANTS' RESPONSE TO PLAINTIF FS' MOTION
          02/26/2015                                                                                  "
                       TO COMPEL DEFENDANTS
                       TO PRODUCE SUPPLEMENTAL DISCOVERY RESP ONSE AND
          02/26/2015                                                                                  "
                       DOCUMENTS AND MOTION
          02/26/2015 TO STRIKE/OVERRULE OBJECTIONS (PF)                                               "
                       *IMG* FIAT. DEFENDANT'S MOTION TO COMP EL
          02/26/2015                                                                                  "
                       PLAINTIFF'S DISCOVERY
                       RESPONSES TO STATE FARM LLOYDS FIRST O F
          02/26/2015                                                                                  "
                       INTERROGATORIES AND REQUESTS
                       FOR PRODUCTION FILED BY DEFENDANT, STA TE FARM
          02/26/2015                                                                                  "
                       LLOYDS SET FOR 3/5/15
                       AT 9AM. FAXED TO J. STEVE MOSTYN, TIFF ANY DEBOLT,
          02/26/2015                                                                                  "
                       AND BRUCE J.
          02/26/2015 WERSTAK III. MG                                                                 "
                       *IMG* DEFENDANTS' REPLY BRIEF IN SUPPO RT OF THEIR
          02/27/2015                                                                                  "
                       PLEA IN ABATEMENT.
          02/27/2015 MG                                                                               "
                       ORDER DENYING DEFENDANT'S MOTION TO CO MPEL
          03/04/2015                                                                                  "
                       PLAINTIFFS' DISCOVERY
                       RESPONSES TO STATE FARM LLOYDS' FIRST SET OF
          03/04/2015                                                                                  "
                       INTERROGATORIES AND
          03/04/2015 REQUESTS FOR PRODUCTION. RECEIVED. MG                                           "
                       *IMG* PLAINTIFF'S RESPONSE TO DEFENDAN T'S MOTION
          03/04/2015                                                                                  "
                       TO COMPEL
                       PLAINTIFFS' DISCOVERY RESPONSES TO STA TE FARM
          03/04/2015                                                                                  "
                       LLOYDS' FIRST SET OF
                       INTERROGATORIES AND REQUESTS FOR PRODU CTION.
          03/04/2015                                                                                  "
                       MG
                       *IMG* VERIFIED MOTION TO ADMIT COUNSEL PRO HAC
          03/04/2015                                                                                  "
                       VICE. MG
                       ORDER GRANTING APPLICATION FOR ADMISSI ON OF
          03/04/2015                                                                                  "
                       COUNSEL PRO HAC VICE. MG



5 of 11                                                                                                           7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                    http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
          03/05/2015                                                                                   "
                       PRESIDING. COURT REPORTER
                       CINDY LENZ. HEARING:MOTION TO STRIKE/M OTION TO
          03/05/2015                                                                                   "
                       COMPEL/PLEA IN
                       ABATEMENT. ATTYS. ANDREW TAYLOR AND GI LBERTO
          03/05/2015                                                                                   "
                       HINOJOSA WERE PRESENT
                       FOR PLAINTIFFS. ATTYS. BRUCE WERSTAK, VAN
          03/05/2015                                                                                   "
                       HUSEMAN, TIFFANY DEBOLT,
                       JONATHAN REDGRANE, AND FELIX ARAMBULA WERE
          03/05/2015                                                                                   "
                       PRESENT FOR DEFENDANTS.
                       PLAINTIFF'S MOTION TO COMPEL, REQUESTS FOR
          03/05/2015                                                                                   "
                       PRODUCTION 2 AND
                       6:OBJECTIONS OVERRULED. COUNSEL FOR PL AINTIFFS TO
          03/05/2015                                                                                   "
                       DESTROY ALL
                       DISCOVERY EXCHANGED AFTER ONE YEAR TH E CASE IS
          03/05/2015                                                                                   "
                       RESOLVED OR RETURN IT
                       TO DEFENDANTS COUNSEL. ORDER TO BE SUB MITTED.
          03/05/2015                                                                                   "
                       MG
          03/06/2015 Court date/time: 3/05/2015 9:00 H earing Type: 91 PLE/ABATE                       "
          03/06/2015 Status changed from Open to Held                                                 "
          03/06/2015 Court date/time: 3/05/2015 9:00 H earing Type: 66 Mtn/Compel                      "
          03/06/2015 Status changed from Open to Held                                                 "
          03/06/2015 Court date/time: 3/05/2015 9:00 H earing Type: 37 Motions                         "
          03/06/2015 Status changed from Open to Held                                                 "
          03/09/2015 *IMG* DEFENDANTS' DESIGNATION OF EXPER TS. MG                                     "
                       *IMG* ORDER GRANTING APPLICATION FOR A DMISSION
          03/18/2015                                                                                   "
                       OF COUNSEL PRO HAC
          03/18/2015 VICE, SIGNED                                                                     "
                       COPY OF ORDER GRANTING APPLICATION FOR ADMISSION
          03/18/2015                                                                                   "
                       OF COUNSEL PRO HAC
                       VICE FAXED TO J. STEVE MOSTYN, TIFFANY DEBOLT,
          03/18/2015                                                                                   "
                       BRUCE J. WERSTAK, III
                       AND EMAILED TO JONATHAN M. REDGRAVE BY COURT
          03/18/2015                                                                                   "
                       COORDINATOR (PF)
                       *IMG* MOTION TO QUASH DEPOSITIONS OF S TATE FARM
          03/24/2015                                                                                   "
                       LLOYDS CORPORATE
                       REPRESENTATIVE AND OBJECTIONS TO DEPOS ITION
          03/24/2015                                                                                   "
                       TOPIC, NO ORDER ATTACHED
          03/24/2015 (PF)                                                                              "
          03/27/2015 FIAT. RECEIVED/SENT TO COURT COORDINAT OR. MG                                     "
                       *IMG* DEFENDANT STATE FARM LLOYDS' OPP OSITION TO
          03/27/2015                                                                                   "
                       PLAINTIFF'S MOTION
                       TO ENFORCE COURT ORDER AND MOTION FOR
          03/27/2015                                                                                   "
                       CLARIFICATION AND


6 of 11                                                                                                            7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                    http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       RECONSIDERATION OF PLAINTIFFS' MOTIONS TO COMPEL
          03/27/2015                                                                                   "
                       AND STRIKE. MG
          04/02/2015 Court date/time: 4/09/2015 9:00 H earing Type: 20 Mtn Enforc                      "
          04/02/2015 Assignment of court date/time.                                                    "
          04/02/2015 Status entered as Open                                                            "
                       *IMG* FIAT. OPPOSITION TO PLAINTIFF'S MOTION TO
          04/02/2015                                                                                   "
                       ENFORCE COURT ORDER
                       AND MOTION FOR CLARIFICATION AND RECON
          04/02/2015                                                                                   "
                       SIDERATION OF PLAINTIFFS'
                       MOTION TO COMPEL AND STRIKE FILED BY D EFENDANT
          04/02/2015                                                                                   "
                       STATE FARM LLOYDS SET
                       FOR 4/9/15 AT 9AM. FAXED TO J. STEVE M OSTYN, TIFFANY
          04/02/2015                                                                                   "
                       DEBOLT, AND
          04/02/2015 BRUCE J. WERSTAK III. MG                                                         "
                       *IMG* PLAINTIFFS' REPLY TO DEFENDANT S TATE FARM
          04/07/2015                                                                                   "
                       LLOYDS'S OPPOSITION
                       TO PLAINTIFF'S MOTION TO ENFORCE COURT ORDER AND
          04/07/2015                                                                                   "
                       RESPONSE TO
                       DEFENDANT STATE FARM LLOYDS'S MOTION F OR
          04/07/2015                                                                                   "
                       CLARIFICATION AND
                       RECONSIDERATION OF PLAINTIFFS' MOTIONS TO COMPEL
          04/07/2015                                                                                   "
                       AND STRIKE. MG
                       CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
          04/09/2015                                                                                   "
                       PRESIDING. COURT REPORTER
                       CINDY LENZ. HEARING:MOTION TO ENFORCE. ATTYS.
          04/09/2015                                                                                   "
                       ANDREW TAYLOR AND
                       GILBERTO HINOJOSA WERE PRESENT FOR PLA INTIFFS.
          04/09/2015                                                                                   "
                       ATTYS. FELIX ARAMBULA,
                       TIFFANY DEBOLT, AND BRIAN CHANDLER WER E PRESENT
          04/09/2015                                                                                   "
                       FOR DEFENDANTS.
                       DEFENDANTS TO PRODUCE TRAINING MATERIA LS FOR
          04/09/2015                                                                                   "
                       100 ADJUSTERS FOR
                       AMARILLO AND DALLAS COUNTY AND ALL FOR WEBB
          04/09/2015                                                                                   "
                       COUNTY.
                       ORDER FOR TRIAL CONTINUANCE (RECEIVED) SENT TO
          04/09/2015                                                                                   "
                       COURT COORDINATOR
          04/09/2015 (PF)                                                                              "
          04/09/2015 *IMG* MOTION FOR TRIAL CONTINUANCE (PF )                                          "
          04/10/2015 Court date/time: 4/09/2015 9:00 H earing Type: 20 Mtn Enforc                      "
          04/10/2015 Status changed from Open to Held                                                 "
                       *IMG* RULE 11 AGREEMENT (CONTINUANCE O F TRIAL)
          04/13/2015                                                                                   "
                       (PF)
                       PRE-TRIAL GUIDELINE ORDER. RECEIVED/SE NT TO COURT
          04/16/2015                                                                                   "
                       COORDINATOR. MG



7 of 11                                                                                                            7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                      http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



          04/24/2015 Court date/time: 6/22/2015 8:00 H earing Type: 4 Jury Trial                         "
          04/24/2015 Status changed from Open to Canc e                                                 "
          04/24/2015 Court date/time: 6/02/2015 13:30 H earing Type: 2 Pre-Trial                         "
          04/24/2015 Status changed from Open to Canc e                                                 "
          04/24/2015 Court date/time: 12/01/2015 13:30 H earing Type: 2 Pre-Trial                       "
          04/24/2015 Assignment of court date/time.                                                      "
          04/24/2015 Status entered as Open                                                              "
          04/24/2015 Court date/time: 12/14/2015 8:00 H earing Type: 4 Jury Trial                        "
          04/24/2015 Assignment of court date/time.                                                      "
          04/24/2015 Status entered as Open                                                              "
                       *IMG* PRE-TRIAL GUIDELINE ORDER. PRE-T RIAL SET FOR
          04/27/2015                                                                                     "
                       12/1/15 AT 1:30PM
                       AND TRIAL SET FOR 12/14/15 AT 8AM. SIG NED 4/23/15 BY
          04/27/2015                                                                                     "
                       JUDGE LOPEZ.
          04/27/2015 FAXED TO J. STEVE MOSTYN AND TIFFANY D EBOLT. MG                                    "
          05/06/2015 *IMG* NOTICE OF APPEARANCE                                                         "
                       AGREED ORDER. RECEIVED/SENT TO COURT C
          05/14/2015                                                                                     "
                       OORDINATOR. MG
                       *IMG* LETTER DATED MAY 15, 2015 FROM T IFFANY
          05/15/2015                                                                                     "
                       DEBOLT IN RE TO ORDERS.
          05/15/2015 MG                                                                                  "
                       *IMG* UNOPPOSED MOTION OF ATTORNEYS HU SEMAN &
          05/18/2015                                                                                     "
                       STEWART P.L.L.C. TO
                       WITHDRAW AND FOR SUBSTITUTION OF COUNS EL FOR
          05/18/2015                                                                                     "
                       DEFENDANTS (W/ ORDER
          05/18/2015 ATTACHED) SENT TO COURT COORDINATOR. < CMG>                                         "
                       ORDER GRANTING MOTION FOR SUBSTITUTION OF
          05/27/2015                                                                                     "
                       COUNSEL FOR DEFENDANTS
                       SIGNED BY JUDGE JOE LOPEZ AND COPIES S ENT TO
          05/27/2015                                                                                     "
                       COUNSEL VIA FAX FSR
                       *IMG* ORDER GRANTING UNOPPOSED MOTION OF
          05/29/2015                                                                                     "
                       ATTORNEYS HUSEMAN & STEWART
                       P.L.L.C. TO WITHDRAW AND FOR SUBSTITUT ION OF
          05/29/2015                                                                                     "
                       COUNSEL FOR DEFENDANTS.
                       SIGNED 5/22/15 BY JUDGE LOPEZ. FAXED T O J. STEVE
          05/29/2015                                                                                     "
                       MOSTYN, VAN HUSEMAN,
          05/29/2015 AND SOFIA A. RAMON. MG                                                              "
                       *IMG* PLAINTIFFS' MOTION TO ENFORCE CO URT ORDER
          06/11/2015                                                                                     "
                       REGARDING PLAINTIFFS'
                       MOTION TO COMPEL DISCOVERY (WITH ORDER
          06/11/2015                                                                                     "
                       ATTACHED) SENT TO COURT
          06/11/2015 COORDINATOR.                                                                        "




8 of 11                                                                                                              7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.              http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                       *IMG* PLAINTIFFS' SUPPLEMENTAL MOTION TO STRIKE
          06/11/2015                                                                             "
                       AND/OR OVERRULE
                       DEFENDANT STATE FARM'S OBJECTIONS TO W RITTEN
          06/11/2015                                                                             "
                       DISCOVERY AND MOTION TO
          06/11/2015 COMPEL SUPPLEMENTAL DISCOVERY RESPONSE S                                    "
          06/16/2015 *IMG* PLAINTIFF'S FIRST AMENDED PETITI ON. CMG                             "
          06/17/2015 *IMG* (2) CITATIONS ISSUED AS TO RAY P ADILLA. CMG                          "
          06/17/2015                                                                             "
                       **WAITING ON COPIES FOR CITATIONS AND SELF
          06/17/2015                                                                             "
                       ADDRESSED STAMPED
          06/17/2015 ENVELOPE.**                                                                 "
          06/17/2015                                                                             "
          06/17/2015 CITATIONS RELEASE IN FED EX ENVELOPE 6 /19/15                               "
                       *IMG* DEFENDANT STATE FARM LLOYDS' OPP OSITION TO
          06/19/2015                                                                             "
                       MOTION TO ENFORCE,
                       MOTION FOR ENTRY, AND MOTION TO STAY P ENDING
          06/19/2015                                                                             "
                       MANDAMUS
                       *IMG* FIAT (MOTIONS SET FOR 7/16/15 AT 9:00 A.M.) COPY
          06/22/2015                                                                             "
                       FAXED TO
          06/22/2015 ATTORNEY OF RECORD BY COURT COORDINATO R. JER                               "
                       *IMG* ORDER SETTING HEARING ON DEFENDA NT STATE
          06/22/2015                                                                             "
                       FARM LLOYD'S MOTION
                       FOR ENTRY AND MOTION TO STAY PENDING M ANDAMUS
          06/22/2015                                                                             "
                       SET FOR 7/2/15 AT 9:00
                       A.M. COPY FAXED TO ATTORNEY OF RECORD BY COURT
          06/22/2015                                                                             "
                       COORDINATOR. JER
          07/01/2015 *IMG* RULE 11 AGREEMENT                                                     "
          07/01/2015 *IMG* RULE 11 AGREEMENT                                                     "
                       *IMG* LETTER FROM ATLAS, HALL & RODRIG UEZ DATED
          07/02/2015                                                                             "
                       7/2/15
          07/02/2015 IN RE: HEARING FOR JULY 16, 2015                                           "
                       *IMG* PROTECTIVE ORDER RCVD & SENT TO COURT
          07/02/2015                                                                             "
                       COORDINATOR JLA
          07/06/2015 AGREED PROTECTIVE ORDER RECEIVED                                            "
                       *IMG* CITATION RETURN SHOWING SERVICE AS TO RAY
          07/08/2015                                                                             "
                       PADILLA. DOS 6/29/15.
          07/08/2015 MG                                                                          "
                       *IMG* STATE FARM'S OPPOSITION TO PLAIN TIFFS'
          07/08/2015                                                                             "
                       SUPPLEMENTAL MOTION TO
                       STRIKE AND/OR OVERRULE DEFENDANT STATE FARMS'
          07/08/2015                                                                             "
                       OBJECTIONS TO WRITTEN
                       DISCOVERY AND MOTION TO COMPEL SUPPLEM ENTAL
          07/08/2015                                                                             "
                       DISCOVERY RESPONSES. MG



9 of 11                                                                                                      7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                                                    http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...



                           *IMG* DEFENDANT RAY PADILLA'S ORIGINAL ANSWER TO
           07/10/2015                                                                                                                               "
                           PLAINTIFFS' FIRST
           07/10/2015 AMENDED PETITION. ATTY. CHARLES W. DOW NING. MG                                                                               "
           07/13/2015 PROTECTIVE ORDER SIGNED                                                                                                       "
           07/14/2015 *IMG* PROTECTIVE ORDER- SIGNED ON 7/13 /15                                                                                    "
           07/14/2015                                                                                                                               "
                           COPY FAXED TO ATTORNEYS J. STEVE MOSTY N AND
           07/14/2015                                                                                                                               "
                           SOFIA RAMON BY COURT
           07/14/2015 COORDINATOR.                                                                                                                  "
           07/15/2015 Court date/time: 7/16/2015 9:00 H earing Type: 111 Mot/Strike                                                                 "
           07/15/2015 Assignment of court date/time.                                                                                                "
           07/15/2015 Status entered as Open                                                                                                        "
                           *IMG* PLAINTIFFS' REPLY IN SUPPORT OF PLAINTIFFS'
           07/15/2015                                                                                                                               "
                           SUPPLEMENTAL MOTION
                           TO STRIKE AND/OR OVERRULE DEFENDANT ST ATE
           07/15/2015                                                                                                                               "
                           FARM'S OBJECTIONS TO
                           WRITTEN DISCOVERY AND MOTION TO COMPEL
           07/15/2015                                                                                                                               "
                           SUPPLEMENTAL DISCOVERY
           07/15/2015 RESPONSES. MG                                                                                                                 "
                           CASE CALLED. HONORABLE JUDGE JOSE LOPE Z
           07/16/2015                                                                                                                               "
                           PRESIDING. COURT REPORTER
                           CINDY LENZ. HEARING:MOTION TO STRIKE. ATTY.
           07/16/2015                                                                                                                               "
                           ANDREW TAYLOR WAS PRESENT
                           FOR PLAINTIFF. ATTYS. SOFIA RAMON AND ELIZABETH
           07/16/2015                                                                                                                               "
                           CANTU WERE PRESENT
           07/16/2015 FOR DEFENDANTS. PARTIES PASSING HEARIN G. MG                                                                                  "
           07/17/2015 Court date/time: 7/16/2015 9:00 H earing Type: 111 Mot/Strike                                                                 "
           07/17/2015 Status changed from Open to Canc e                                                                                            "
                           *IMG* LETTER DATED JULY 20, 2015 FROM FOURTH COURT
           07/21/2015                                                                                                                               "
                           OF APPEALS IN RE
                           TO RELATOR'S PETITION FOR WRIT OF MAND AMUS HAS
           07/21/2015                                                                                                                               "
                           BEEN FILED. MG
                           *IMG* LETTER DATED JULY 20, 2015 FROM FOURTH COURT
           07/21/2015                                                                                                                               "
                           OF APPEALS IN RE
           07/21/2015 TO RELATOR'S MANDAMUS RECORD HAS BEEN FILED. MG                                                                               "
                           *IMG* LETTER DATED JULY 20, 2015 FROM FOURTH COURT
           07/21/2015                                                                                                                               "
                           OF APPEALS IN RE
                           TO RELATOR'S OPPOSED MOTION FOR TEMPOR ARY
           07/21/2015                                                                                                                               "
                           RELIEF STAYING ORDER
           07/21/2015 COMPELLING DISCOVERY HAS BEEN FILED. M G                                                                                      "

            Search | Case History | Parties | Attorneys | Links | Services                                         [ Site Map ] [ Return to Top ]
            All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger




10 of 11                                                                                                                                                7/24/2015 11:38 AM
Court Center Docket Review. Case History Header.                         http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=JF...


           © 1999 Solutions, Inc. All rights reserved.                                             User ID: atlas&hall
           Unauthorized access is prohibited. Usage will be monitored.    Viewed as of: July 24, 2015, time : 11:38:36
           Agreements




11 of 11                                                                                                                 7/24/2015 11:38 AM
    TAB 1

OF THE RECORD
                                                                                                              Filed
                                                                                             6/312014 4:02:29 PM
                                                                                                Esther Degollado
                                                                                                     District Clerk
                                                                                                    Webb District
                                                                                             2014CVF001048D1

                                CAUSE    NO.4Ok21JF?YDIO4Rt)1
 ALMA PENA,                                     §              IN THE DISTRICT COURT OF
     Plaintiff,                                 §
                                                §
 v.                                             §                     WEBB COUNTY, TEXAS
                                                §
 STATE FARM LLOYDS AND                          §
 BECKY LANIER,                                  §
      Defendants.                               §                        JUDICIAL DISTRICT



                           PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Alma Pena (“Plaintiff’), and files this Pkiint(fJ’s Original Petition,

complaining of State Farm Lloyds (“State Farm”) and Becky Lanier (“Lanier”) (to whom will be

collectively referred as “Defendants”), and for cause of action, Plaintiff would respectfully show

this Honorable Court the following:

                               DISCOVERY CONTROL PLAN

I.     Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

       Rules of Civil Procedure. This case involves complex issues and will require extensive

       discovery. Therefore, Plaintiff will ask the Court to order that discovery be conducted in

       accordance with a discovery control plan tailored to the particular circumstances of this

       suit.

                                           PARTIES

2.     Plaintiff Alma Pena is an individual residing in Webb County, Texas.

3.     Defendant State Farm is an insurance company engaging in the business of insurance in

       the State of Texas. This defendant may be served with personal process, by a process
     server, by serving its Attorney for Service: Rendi Black, 17301 Preston Road, Dallas,

     Texas 75252.

4.   Defendant Becky Lanier is an individual residing in and domiciled in the State of Texas.

     This defendant may be served with personal process by a process server at her place of

     residence at 11755 Sunset Woods, Helotes, Texas 78023.

                                      JURISDICTION

5.   The Court has jurisdiction over this cause of action because the amount in controversy is

     within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over

     $200,000 but not more than $1,000,000. Plaintiff reserves the right to amend her petition

     during and/or after the discovery process.

6.   The Court has jurisdiction over Defendant State Farm because this defendant is a

     domestic insurance company that engages in the business of insurance in the State of

     Texas, and Plaintiff’s causes of action arise out of this defendant’s business activities in

     the State of Texas.

7.   The Court has jurisdiction over Defendant Lanier because this defendant engages in the

     business of adjusting insurance claims in the State of Texas, and Plaintiff’s causes of

     action arise Out of this defendant’s business activities in the State of Texas.

                                           VENUE

8.   Venue is proper in Webb County, Texas, because the insured property is situated in

     Webb County, Texas. TEx. Civ. PRAc. & REM. CODE §15.032.




                                                                                          Page 2
                                             FACTS

9.    Plaintiff is the owner of a Texas Homeowners’ Insurance Policy (hereinafter referred to

      as “the Policy”), which was issued by State Farm.

10.   Plaintiff owns the insured property, which is specifically located at 1014 Reagan Dr.,

      Laredo, Texas 78046, in Webb County (hereinafter referred to as “the Property”).

II.   State Farm sold the Policy insuring the Property to Plaintiff

12.   On or about June 7, 2013, a hail storm and/or windstorm struck Webb County, Texas,

      causing severe damage to homes and businesses throughout the area, including Plaintiff’s

      residence (“the Storm”). Specifically, Plaintiff’s roof sustained extensive damage during

      the Storm. Water intrusion through the roof caused significant damage throughout the

      entire home including, but not limited to, the home’s ceilings, walls, insulation, and

      flooring.    Plaintiff’s home also sustained substantial structural and exterior damage

      during the Storm, as well as damage to the play set. After the Storm, Plaintiff filed a

      claim with her insurance company, State Farm, for the damages to her home caused by

      the Storm.

13.   Plaintiff submitted a claim to State Farm against the Policy for Other Structure Damage,

      Roof Damage, Structural Damage, Water Damage, and Wind Damage the Property

      sustained as a result of the Storm.

14.   Plaintiff asked that State Farm cover the cost of repairs to the Property pursuant to the

      Policy, including but not limited to, repair and/or replacement oIthe roof and play set and

      repair of the and interior water damages, pursuant to the Pol icy.

15.   Defendant State Farm assigned Defendant Lanier as the individual adjuster on the claim.

      The adjuster assigned to Plaintiff’s claim was improperly trained and failed to perform a


                                                                                           Page 3
      thorough investigation of Plaintiff’s claim.     On or about December 3, 2013, Lanier

      conducted a substandard inspection of Plaintiff’s Property. For example, Lanier spent a

      mere fifteen (15) minutes inspecting Plaintiff’s entire Property for Storm damages.

      Furthermore, Lanier was uncooperative and quick to discount any damages that Plaintiff

      pointed   out.   The inadequacy of Lanier’s inspection is further evidenced by her report,

      which failed to include all of Plaintiff’s Storm damages noted upon inspection. For

      example, Lanier failed to include many of the damages to the home’s roof and interior, as

      well as the damages to Plaintiff’s play set. Moreover, the damages thai Lariier actually

      included in her report were grossly undervalued, in part because she both underestimated

      and undervalued the cost of materials required for necessary repairs, incorrectly applied

      material sales tax, and failed to include contractor’s overhead and profit.       Ultimately,

      Lanier’s estimate did not allow adequate funds to cover the cost of repairs to all the

      damages sustained. Lanier’s inadequate investigation was relied upon by State Farm in

      this action and resulted in Plaintiff’s claim being undervalued and underpaid.

16.   Together, Defendants State Farm and Lanier set about to deny and/or underpay on

      properly covered damages. As a result of these Defendants’ unreasonable investigation

      of the claim, including not providing full coverage for the damages sustained by Plaintiff

      as well as under-scoping the damages during their investigation and thus denying

      adequate and sufficient payment to Plaintiff to repair her home, Plaintiff’s claim was

      improperly adjusted. The mishandling of Plaintiff’s claim has also caused a delay in her

      ability to fully repair her home, which has resulted in additional damages. To this date,

      Plaintiff has yet to receive the full payment to which she is entitled under the Policy.




                                                                                             Page 4
17.   As detailed in the paragraphs below, State Farm wrongfully denied Plaintiff’s claim for

      repairs of the Property, even though the Policy provided coverage for losses such as those

      suffered by Plaintiff. Furthermore, State Farm underpaid some of Plaintiff’s claims by

      not providing ftill coverage for the damages sustained by Plaintiff; as well as under

      scoping the damages during its investigation.

18.   To date, State Farm continues to delay in the payment for the damages to the Property.

      As such, Plaintiff has not been paid in full for the damages to her home.

19.   Defendant State Farm failed to perform its contractual duties to adequately compensate

      Plaintiff under the terms of the Policy. Specifically, it refused to pay the full proceeds of

      the Policy, although due demand was made for proceeds to be paid in an amount

      sufficient to cover the damaged property, and all conditions precedent to recovery upon

      the Policy had been carried out and accomplished by PlaintifE State Farm’s conduct

      constitutes a breach of the insurance contract between State Farm and Plaintiff.

20.   Defendants State Farm and Lanier misrepresented to Plaintiff that the damage to the

      Property was not covered under the Policy, even though the damage was caused by a

      covered occurrence.     Defendants State Farm’s and Lanier’s conduct constitutes a

      violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. iNs. CODE

      §54 I .060(a)( 1).

21.   Defendants State Farm and Lanier failed to make an attempt to settle Plaintiff’s claim in a

      fair manner, although they were aware of their liability to Plaintiff under the Policy.

      Defendants State Farm’s and Lanier’s conduct constitutes a violation of the Texas

      Insurance Code, Unfair Settlement Practices. TEX. INS. CoDE §541 .060(a)(2)(A).




                                                                                            Page 5
22.   Defendants State Farm and Lanier failed to explain to Plaintiff the reasons for their offer

      of an inadequate settlement. Specifically, Defendants State Farm and Lan ier failed to

      offer PlaintifT adequate compensation, without any explanation why full payment was not

      being made. Furthermore, Defendants State Farm and Lanier did not communicate that

      any future settlements or payments would be forthcoming to pay for the entire losses

      covered under the Policy, nor did they provide any explanation for the failure to

      adequately settle Plaintiffs claim. Defendants State Farm’s and Lanier’s conduct is a

      violation of’ the Texas Insurance Code, Unfair Settlement Practices. TEx. INS. Coi:n

      §54 I .060(a)(3).

23.   Defendants State Farm and Lanier failed to affirm or deny coverage of Plaintiffs claim

      within a reasonable time.     Specifically, Plaintiff did not receive timely indication of

      acceptance or rejection, regarding the full and entire claim, in writing from Defendants

      State Farm and Lanier.      Defendants State Farm’s and Lanier’s conduct constitutes a

      violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INS. CODE

      §541 .060(a)(4).

24.   Defendants State Farm and Lanier refused to fully compensate Plaintiff, under the terms

      of the Policy, even though Defendants State Farm and Lanier failed to conduct a

      reasonable investigation. Specifically, Defendants State Farm and Lanier performed an

      outcome-oriented investigation olPlaintiff’s claim, which resulted in a biased, unfair, and

      inequitable evaluation of Plaintiffs losses on the Property. Defendants State Farm’s and

      Lanier’s conduct constitutes a violation of’ the Texas insurance Code, Unfair Settlement

      Practices. TEx. INS. CODE §541.060(a)(7).




                                                                                           Page 6
25.   Defndant State Farm failed to meet its obligations under the Texas Insurance Code

      regarding timely acknowledging Plaintiff’s claim, beginning an investigation of

      PlaIntiff’s claim, and requesting all information reasonably necessary to investigate

      Plaintiff’s claim, within the statutorily mandated time of receiving notice of Plaintiff’s

      claim. State Farm’s conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEx. INS. CODE §542.055.

26.   Defendant State Farm failed to accept or deny Plaintiff’s full and entire claim within the

      statutorily mandated time of receiving all necessary information. State Farm’s conduct

      constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEx.

      INs. CODE §542.056.

27.   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

      regarding payment of claim without delay. Specifically, it has delayed full payment of

      Plaintiff’s claim longer than allowed and, to date, Plaintiff has not received full payment

      for her claim. State Farm’s conduct constitutes a violation of the Texas Insurance Code,

      Prompt Payment of Claims. TEX. INS. CODE §542.058.

28.   From and after the time Plaintiff’s claim was presented to Defendant State Farm, the

      liability of State Farm to pay the full claim in accordance with the terms of the Policy

      was reasonably clear. However, State Far-rn has refused to pay Plaintiff in full, despite

      there being no basis whatsoever on which a reasonable insurance company would have

      relied to deny the full payment. State Farm’s conduct constitutes a breach of the common

      law duty of good faith and fair dealing.




                                                                                          Page 7
29.   Defendants State Farm and Lanier knowingly or recklessly made false representations, as

      described above, as to material facts and/or knowingly concealed all or part of material

      information from Plaintiff

30.   As a result of Defendants State Farm’s and Lanier’s wrongful acts and omissions,

      Plaintiff was forced to retain the professional services of the attorney and law firm who

      are representing her with respect to these causes of action.

31.   Plaintiff’s experience is not an isolated case.      The acts and omissions State Farm

      committed in this case, or similar acts and omissions, occur with such frequency that they

      constitute a general business practice of State Farm with regard to handling these types of

      claims. State Farm’s entire process is unfairly designed to reach favorable outcomes for

      the company at the expense of the policyholders.

                                   CAUSES OF ACTION:

                            CAusEs OF ACTION AGAINST LANIER

                     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                           UNFAIR SETTLEMENT PRACTICES

32.   Defendant State Farm assigned Defendant Lanier to adjust the claim. Defendant Lanier

      was improperly trained to handle claims of this nature and performed an unreasonable

      investigation of Plaintiff’s damages.     During the investigation, the adjuster failed to

      properly assess Plaintiff’s Storm damages. The adjuster also omitted covered damages

      from her reports, including many of Plaintiff’s roof and interior damages, as well as the

      damage to Plaintiff’s play set. In addition, the damages that the adjuster did include in

      the estimate were severely underestimated.




                                                                                          Page 8
33.   Defendant Lanier’s conduct constitutes multiple violations of the Texas Insurance Code,

      Unfair Selement Practices.      TEX. INS. CODE §541.060(a).      All violations under this

      article are made actionable by TEx. INS. CODE §541.151.

34.   Defendant Lanier is individually liable for her unfair arid deceptive acts, irrespective of

      the fact she was acting on behalf of State Farm, because she is a “person” as defined by

      TEx, INS. CoDE §541.002(2).        The term “person” is defined as “any individual,

      corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds plan,

      fraternal benefit society, or other legal entity engaged in the business of insurance,

      including an agent, broker, adjuster or life and health insurance counselor.” TEX. INS.

      Coou §54 1 .002(2) (emphasis added); see also Liberty Mutual Insurance Co. v. Garrison

      Contractors, Inc., 966 S,W.2d 482, 484 (Tex. 1998) (holding an insurance company

      employee to be a “person” for the purpose of bringing a cause of action against him or

      her under the T’exas Insurance Code and subjecting him or her to individual liability).

35.   Falsehoods and misrepresentations may be communicated by actions as well as by the

      spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

      Defendant’s misrepresentations by means of deceptive conduct include, but are not

      limited to: (I) failing to conduct a reasonable inspection and investigation of PlaintitT’s

      damages; (2) stating that Plaintiff’s damages were less severe than they in fact were; (3)

      using her own statements about the non-severity of the damage as a basis for denying

      properly covered damages and/or underpaying damages; and (4) failing to provide an

      adequate explanation for the inadequate compensation Plaintiff received.         Defendant

      Lanier’s unfair settlement practice, as described above, of misrepresenting to Plaintiff

      material facts relating to the coverage at issue, constitutes an unfair method of

                                                                                           Page 9
      competition and an unfair and deceptive act or practice in the business of insurance. TEX.

      INs. CODE §541 .060(a)( 1).

36.   Defendant Lanier’s unfair settlement practice, as described above, of failing to attempt in

      good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

      liability under the Policy is reasonably clear, constitutes an unfair method of competition

      and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

      §54 I .O6O(a)(2)(A)

37.   Defendant Lanier failed to explain to Plaintiff the reasons for their offer of an inadequate

      settlement.     Specifically,     Defendant   Lanier   failed to offer    Plaintiff adequate

      compensation without any explanation as to why full payment was not being made.

      Furthermore, Defendants did not communicate that any future settlements or payments

      would be forthcoming to pay for the entire losses covered under the Policy, nor did they

      provide any explanation for the failure to adequately settle Plaintiffs claim. The unfair

      settlement practice of Defendant Lanier as described above, of failing to promptly

      provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the

      facts or applicable law, for the offer of a compromise settlement of Plaintiff’s claim,

      constitutes an unfair method of competition and an unfair and deceptive act or practice in

      the business of insurance. TEX. INS. CoDE §541 .060(a)(3).

38.   Defendant Lanier’s unfair settlement practice, as described above, of failing within a

      reasonable time to affirm       or deny coverage of the claim to Plaintiff, or to submit a

      reservation of rights to Plaintiff constitutes an unfair method of competition and an

      unfair and deceptive act or practice in the business of insurance.          TEx. INS. CODE

      §541 .060(a)(4).

                                                                                            Page 10
 39.   Defendant Lanier did not properly inspect the Properly and failed to account for and/or

       undervalued many of Plaintiff’s exterior and interior damages, although reported by

       Plaintiff to State Farm.    Defendant Lanier’s unfair settlement practice, as described

       above, of refusing to pay Plaintiff’s claim without conducting a reasonable investigation,

       constitutes an unfair method of competition and an unfair and deceptive act or practice in

       the business of insurance. TEx. INS. CODE §54l.060(a)(7).

                        CAUSES OF ACTION AGAINST ALL DEFENDANTS

40.    Plaintiff is not making any claims for relief under federal law.

                                             F’RA U D

41.    Defendants State Farm and Lanier are liable to Plaintiff for common law fraud.

42.    Each and every one of the representations, as described above, concerned material facts

       for the reason that absent such representations, Plaintiff would not have acted as they did,

       and which Defendants State Farm and Lanier knew were false or made recklessly without

       any knowledge of their truth as a positive assertion.

43.    The statements were made with the intention that they should be acted upon by Plaintif1

       who in turn acted in reliance upon the statements, thereby causing Plaintiff to suffer

       injury and constituting common law fraud.

                               CoNsPIItcY TO COMMIT FRAUD

44.    Defendants State Farm and Lanier are liable to Plaintiff for conspiracy to commit fraud.

       Defendants State Farm and Lanier were members of a combination of two or more

       persons whose object was to accomplish an unlawful purpose or a lawful purpose by

       unlawful means. In reaching a meeting of the minds regarding the course of action to be

       taken against Plaintiff, Defendants State Farm and Lanier committed an unlawful, overt


                                                                                           Page II
      act to further the object or course of action,     Plaintiff suffered injury as a proximate

      result.

                        CAUSES OF ACTION AGAINST STATE FARM ONLY

45.   Defendant State Farm is liable to Plaintiff for intentional breach of contract, as well as

      intentional violations of the Texas Insurance Code, and intentional breach of the common

      law duty of good faith and fair dealing.

                                    BREAcH OF CONTRACT

46.   Defendant State Farm’s conduct constitutes a breach of the insurance contract made

      between State Farm and Plaintiff.

47.   Defendant State Farm’s failure and/or refusal, as described above, to pay the adequate

      compensation as it is obligated to do under the terms of the Policy in question, and under

      the laws of the State of Texas, constitutes a breach of’ State Farm’s insurance contract

      with Plaintiff.

                        NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                              UNFAiR SETTLEMENT PRACTICES

48.   Defendant State Farm’s conduct constitutes multiple violations of the Texas Insurance

      Code, Unfair Settlement Practices. TEx. INS. CODE §541.060(a). All violations under

      this article are made actionable by TEx. INS. CODE §541.151.

49.   Defendant State Farm’s unfair settlement practice, as described above, of misrepresenting

      to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

      competition and an unfair and deceptive act or practice in the business of insurance. TEX.

      INs. CoDE §541 ,060(a)( I).

50.   Defendant State Farm’s unfair settlement practice, as described above, of failing to

      attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,
                                                                                            Page 12
      even though State Farm’s liability under the Policy was reasonably clear, constitutes an

      unfair method of competition and an unfair and deceptive act or practice in the business

      of insurance. TEx. INS. CODE §541 .060(a)(2)(A).

51,   Defendant State Farm’s unfair settlement practice, as described above, of failing to

      promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in

      relation to the facts or applicable law, for its offer of a compromise settlement of the

      claim, constitutes an unfair method of competition and an unfair and deceptive act or

      practice in the business of insurance. TEx. INS. CODE §541 .060(a)(3).

52.   Defendant State Farm’s unfair settlement practice, as described above, of failing within a

      reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit a

      reservation of rights to Plaintiff constitutes an unfair method of competition and an

      unfair and deceptive act or practice in the business of insurance.        TEx, INS. CODE

      §541 .060(a)(4).

53.   Defendant State Farm’s unfair settlement practice, as described above, of refusing to pay

      Plaintiff’s claim without conducting a reasonable investigation, constitutes an unfair

      method of competition and an unfair and deceptive act or practice in the business of

      insurance. TEx. INS. CODE §541 .060(a)(7).

                     NONCOMPLIANCE WITH TExAs INSURANCE CODE:
                          THE PROMPT PAYMENT OF CLAIMS

54.   Defendant State Farm’s conduct constitutes multiple violations of the Texas insurance

      Code, Prompt Payment of Claims.        All violations made under this article are made

      actionable by TEX. iNS. CODE §542.060.

55.   Defendant State Farm’s failure to acknowledge receipt of Plaintiff’s claim, commence

      investigation of the claim, and request from Plaintiff all items, statements, and forms that
                                                                                          Page 13
      it reasonably believed would be required within the applicable time constraints, as

      described above, constitutes a non-prompt payment of claims and a violation of TEX. INS.

      CODE §542.055.

56.   Defendant State Farm’s failure to notify Plaintiff in writing of its acceptance or rejection

      of the claim within the applicable time constraints, constitutes a non-prompt payment of

      the claim. TEX. INS. CODE §542.056.

57.   Defendant State Farm’s delay of the payment of Plaintiff’s claim following its receipt of

      alt items, statements, and forms reasonably requested and required, longer than the

      amount of time provided for, as described above, constitutes a non-prompt payment of

      the claim. TEX. INS. CODE §542.058.

                          ACTS CoNsTITuTING ACTING AS AGENT

58.   As referenced and described above, and further conduct throughout this litigation and

      lawsuit, Lanier is an agent of State Farm based on her acts during the handling olthis

      claim, including inspections, adjustments, and aiding in adjusting a loss for or on behalf

      of the insurer. TEX. INS. CODE §4001.051.

59.   Separately, and/or in the alternative, as referenced and described above, State Farm

      ratified the actions and conduct of Lanier including the completion of her duties under the

      common law and statutory law.

                 BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

60.   Defendant State Farm’s conduct constitutes a breach of the common law duty of good

      faith and fair dealing owed to insureds in insurance contracts.

61,   Defendant State Farm’s failure, as described above, to adequately and reasonably

      investigate and evaluate Plaintiff’s claim, although, at that time, State Farm knew or


                                                                                          Page 14
      should have known by the exercise of reasonable diligence that its liability was

      reasonably clear, constitutes a breach of the duty of good faith and fair dealing.

                                        KNOWLEDGE

62.   Each of’ the acts described above, together and singularly, was done “knowingly,” as that

      term is used in the Texas insurance Code, and was a producing cause of Plaintif}’s

      damages described herein.

                                          DAMAGES

63.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained by Plaintiff.

64.   As previously mentioned, the damages caused by the Storm have not been properly

      addressed or repaired in the months since the Storm, causing further damages to the

      Property, and causing undue hardship and burden to Plaintiff. These damages are a direct

      result of Defendants State Farm’s and Lanier’s mishandling of Plaintiff’s claim in

      violation of the laws set forth above.

65.   For breach of contract, Plaintiff is entitled to regain the benefit of her bargain, which is

      the amount of her claim, together with attorney’s fees.

66.   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

      is entitled to actual damages, which include the loss of the benefits that should have been

      paid pursuant to the policy, mental anguish, court costs, and attorney’s fees. For knowing

      conduct of the acts described above, Plaintiff asks for three times her actual damages.

      TEx. lNs.C0DE §541.152.

67.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of her claim, as well as eighteen (18) percent interest per annum on

                                                                                           Page 15
      the amount of such claim as damages, together with attorney’s fees, TEx. INS. CODE

      §542.060.

68,   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from the insurer’s breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of the

      amount the insurer owed, exemplary damages, and damages for emotional distress.

69.   For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

      knowingly fraudulent and malicious representations, along with attorney’s fees, interest,

      and court costs.

70.   For the prosecution and collection of this ciaim, Plaintiff has been compelled to engage

      the services of the attorney whose name is subscribed to this pleading.            Therefore,

      Plaintiff is entitled to recover a sum for the reasonable and necessary services of

      Plaintiff’s attorney in the preparatiOn and trial of this action, including any appeals to the

      Court of Appeals and/or the Supreme Court of Texas.

                                       JURY DEMAND

71.   Plaintiff hereby requests that all causes of action alleged herein be tried before a jury

      consisting of citizens residing in Webb County, Texas.          Plaintiff hereby tenders the

      appropriate jury fee.




                                                                                            Page 16
                                      WRITfEN DISCOVERY

                                      REQUEsTs FOR DISCLOSURE

72.      Plaintiff’s Request for Disclosure to Defendant Stale Farm Lloyds is attached as “Exhibit

         A.” Plaintff’s Request for Disclosure to Defendant Becky Lanier is attached as “Exhibit

         A-I.”

                                      REquESTS FOR PRODUCTION

73.      Plaintjff’s Request for Production to Defendant State Farm Lloyds is attached as “Exhibit

         B.” Plaint jff ‘.s Request for Production 10 Defendant Becky Lanier is attached as “Exhibit

         B-I.”

                                         INTERROGATORIES

74.     Plainsff First Set of Inierrogatories to Defendant State Farm Lloyds is attached as

        “Exhibit C.”     Plainiff First Set of lnrerrogawries to Defendant Becky Lanier is

        attached as “Exhibit C-I .“

                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof said

Plaintiff has and recovers such sums as would reasonably and justly compensate her in

accordance with the rules of law and procedure, as to actual damages, treble damages under the

Texas Insurance Code, and all punitive and exemplary damages as may be found. In addition,

PlaintifY requests the award of attorney’s fees for the trial and any appeal of this case, for all

costs of Court on her behalf expended, for prejudgment and postjudgment interest as allowed by

law, and for any other and further re(ief either at law or in equity, to which she may show herself

justly entitled.




                                                                                            Page 17
Respectfully submitted,

THE M0STYN LAW FIRM




  Is/i. Steve Mostyn
3. Steve Mostyn
State Bar No. 00798389
jsrnefiledocketmostynlaw.com
3810 West Alabama Street
Nouston, Texas 77027
(713) 861-6616 (Office)
(713) 861-8084 (Facsimile)

ATTORNEY FOR PLAINTIFF




                   th•__
                                EITHER DEGOLLAcj
                          ler      the  tn C     and
                                      a
                                          /   ,




                                              Page 18
                      State District Court                                          Jose A. Lopez
                      49TH Judicial District of Texas
                                                                                    State District Judge
                      Counties of Webb and Zapata



                                                                                           June 9, 2014


                             NOTICE OF CALENDAR CALL


                                   CAUSE NO. 2O14CVFOO 1048 DI

ALMA PENA
vs
STATE FARM LLOYDS

   PIeas take notice that this case is set for Calendar Call on   09/04/2014
at 130 PM  at the 4915 District Court,  3   Floor, Webb  County Justice Center.

   All Calendar Call hearings will be in open Court and on the record before the Honorable
Judge Jose A. Lopez. Your presence is MANDATORY unless Counsel for PlaintifT(s) and
Defendant(s) have in place a pre-trial guideline order with both Counsel and Judges signatures
prior to calendar call date. This guideline order should have all appropriate dates including
prc-trial, jury selection and all deadlines.

   Counsel for Plaintiff(s) please note that ii’ you (10 not appear for calendar call your case may
be dismissed for lack of prosecution.

   Counsel for Defendanttp1ease note that if you do not appear for calendar call, a pre-trial
guideline order may he entered with or without your approval and/or signature.

                      ucstions regarding this matter please Feel Free to call our office at any time.
     If there are any 9




                                                                    ‘‘         / ,L_—
                                                                     Maria Rosario Ramirez
                                                                     Civil Court Coordinator
                                                                     th
                                                                     49
                                                                          District Court



         Webb County• P.O. Box 6655• Laredo, Fcxas 78042 • tel. 956.523.4237• fax 956.523.5051
         Zapata County • P.O. Box 789 Zapata, lexas 78076 • tel. 956.765.9935 • fax 956.765.9789
                                  49di_dist.rictcourt@wehbcountytx .gov

                                                                                              DC:
         **      Transmit                           Confirmation                                         Report                    **

    P.1                                                                                                 Jun 92014 12:46pm
    WEBB Co DISTRICT CLERK Fax:956—523—5121

I         Name/Fax No.
                                             Fine
                                                    Mode             Start
                                                                09,12:46pm 0’43
                                                                                             Time Page Result
                                                                                                           1              0 K
                                                                                                                                    Note
[917138618084                                                                                                        *




                               State Distret Court                                                      Jose A. Lopez
                               9TH Judicial District of Texas
                               4
                                                                                                        State District Judge
                               Counties of Webb and Zapata



                                                                                                                    June 9, 2014


                                        NOTICE OF CALENDAR CALL


                                             CAUSE NO. 2014CVF00104$ Di

          ijs4ifENA
          VS
          STATE FARM LLOYDS

             Please take notice that this casc is set for Calendar Call on 09/()4/2014                    —




          at 1:30 PM at the 49” District Court, 3” Floor, Webb County justice Center.

             All Calendar Call hearings will be in open Court and on the record before the Honorable
          judge Jose A. Lopez. Your presence is MANDATORY unless Counsel for Plaintiul(s) and
          Defendant(s) base in place a pre.b-ial guideline order with both Counsel and Judge’s signatures
          prior to calendar call datr. This guideline order should have all appropriate dates including
          pretrial, jury selection and all dcadlin.

             Counsel for Plaintifl?sI p
                                      csse note that 1LyQIJ do not appej_r calendar call your case may
                                      1
          be disojissed for lack of prosecution.

             unsel for T)efendant(a please ncste that if you do not appear for calendar call, a prc_trial
          guidelin_e_ojder may be entered with or without your approval and/or signature.

              If there arc any 9
                               oestions regarding this matter please feel tiee         its   call our oflice   at   any time.




                                                                                              - ,
                                                                                     Maria Rosario Ram irez
                                                                                     Civil Court Coordinator
                                                                                     th
                                                                                     49
                                                                                          District Court


                  Webb Cuniv    .   P.O. Boa 6615   Urdo,   rcad,   7R042         916 1234237       fax 956 5231051
                   ?.apaia Cnuaiy    P.O. Bo        l’” I   cxa     7076    id.   95.?61.9’)3S     las 956.761.9799
                                              49th_duictc’ow’i0wcbbcountyoc .eov
                                                                                                                         IX’ L,”
    TAB 2

OF THE RECORD
                                                                                                                             Filed
                                                                                                  6/,13/201AA:09:20 PM.
                                                                                                        Esth~~ qeg?lla'ri.'1
                                                                                                                  . l3.     Defendant State ,farm is an insurance co.mp_a11y· ~ngagjrgjn; the. bµ~iness 9finsura11ce in

       the State of Texas. This· defendant m~y be served .with persorrnl pr.ocess; b?'. a.process

       ser·ver\_ by serving its Attorn-ey for Ser:vice: Rendi Black, 173:01' P~(eSt()n . Ro9.      Plaintiffs are tlie owners     of a.Texas Homeowners'           Insurance · Policy (hereinal;ter referred

        to as '~the, Policy"), which was .l'ssucd by State Farm.

ro_,   ' Pl9intiffs own the insured property, which is spedficaliy located at 3:120. Za~atecas St,

        t;wedo, Texas 78043, in Webb County (hereinafter reforrd to. as "ihe:Propert~"}

'(f.    s ·tatt:.·.farm sold' the -. Pol icy ·insuring .the Property to Rriintiffs.

12.:   : On
         . . . . or
           ,     .  about
                    ., , . June·
                          .,  . .7, 201J. and/or
                                ,          .     June 14, 2013, a hail storin .and/or w!'ndsto·rm struck

       .Webb.: Cqunty;
                    . Tex_as; causing ,seyere damage to homes and businesses throughout the
                                               .



        ~rea: including Plaintiff~' residence (collectively ·"the· Storm;.'). Speeifically, Plaintiffs '

        roo'f _sustained .exti;:n$ive dama,ge dµri_ng, the Storm. Water. intrusion 'through the, roof

        caused si~nifica:nt damage throughout Jhe entire 'home•jn~lt1ding, but not limited to, 'the

        ho·me;s ceilings; wails, insulation, and flooring.                   Pl~_ihtiffs' .home also sustained

        substantial structural and exteriorida1nage.during the Storm. inclµding, but notJ iinited: to,

        the stucco siding. -Shorti)" ·aIler the Storm, Plaintiffs fijed a claim with their insurance

        compaf1Y; State.Farm, for'the dam·ages to tneir homecaused:bythe Storm.

J:3.    .P!_ainti ffs subrn itted' a claim to State Farm .against the.Polic:y for ·:Roof bamag~; S.tructural

        D.?ro       a substandard inspection     Of Plaintit'fs 1 Pr(Jp~_rty. F.or example, Farias spent a mere hour

       inspecting _~iaintiffs' entire, PrcmeJ1y for Storm d       :riot 'prov{ding foll coverage for the damages sustaineg           py Plaintiffs, as well as. und,er-
       scoping the damages;.durinW its:!nvcstigatiOn.

18.    To date, State• Fann continues to defay in the payment for the damages to the.· Property.

       As such, f?l         th~t_i!l}Y future settlements· or payments would be;forthcoming to pay fodhe eniire 'losses
                                                                                              0




         . coyer~d   µrn:l.er .the. Policy,. nor did they provide any explanation· for the· faih.ire to

         a~equately " settle ~lainjiffs 1 claim.   Defendants .State Farm'.s aricf Farias' conduct is. a

         violation 6(t_he Texas Insurance· Code; Unfair Settlement Practices. TEX. INS. CODE

         §541 :060(a)"(3}

23.      befehdants State farm an.d F.,ar.ia~ failed to affirm or deny coverage of Plaintiffs; claim

         within a ~easonabie time. Speclf,ically; Plaintiffs ~id not :receive . timely indication. of

        ·acceptar'ic'e. or rejection, regarding, the fuil and entire clai!!l, in writing'. from Defonaants.

         State Farm and Farias.        De'fenda.nts .Stqte· Farm's _and Farias' conduct constitutes           a
         violation of' the Texas lfislirance ,Code, Unfa(r Settlement Pra_c~ices. 'TEX.'. INS. CODE

         §541.060(a){4).

·2.4,   . Defendai:its ;state Fann and' Farias refused to   ful!Y,comp~risate · R]~ihtiffs, unp~r   the ter.m.s

         of the Policy, even -though Defendants State Farm and Farias failed to .cQnduct a

         reasonable ·i.nyestigatiori: Specificallx;, Defendants State ·Fann and f'arias perf9rmed an

         outcome-9d_evt.ed !rwe~~igation·of Plaintiffs? claim, which resuhed in a biased, unfc:tir; and

         inequitable eyalu?tiOn of Plaintiffs' losses on the Prqperty. Defendants State Farm:s and

         Farias' cohdu·ct constitutes
                     '       .   .    a viola"tion
                                           .      .. of the
                                                         .. Texas Insurance Code, Unfafr, ·settlement
         Practices. 'I\ x. I~s.J:ooE '§54.J::060(a)(7),

~5 :    .Qefend1mt St(!te Fa.rm failed to meet its obligatiOns under the Te((~s ln.sµrance Coqe

         regard_ing timely acknowl_edging Piairitiffs' claim, beginning an inyestjgation of"

         Pl(lintjffs 1' c:J'!frn, and requesting all iriformatioh. reasonably   neces~C1ry   to   inv~stjgate

         PIC1in~iffs' claim; ~i.thirF the statufor.ily mandated time, bf receivirtg :n9iice ·Of Plai_ntiffs'




                                                                                                       ·p(lge 6'
          •claim .. State Farm's coiiductconstltutes a violation ofthe Texas lnsuranc.e C::ode, P,r9mpt

          · Payment of Claims ..TEx .. INs; C9D1: §542.05~.

 ~!J,      Deferidant 'S titeiFarm failed tci accepU.lr deny··riaintiftS' full and entire claim within. the

           statutorily ·manc:!ated ·time· of receiViilg
                                                 .,
                                                        ,all necessary Information. State !{arm's conduct.
                                                           '




           constitutes a vjolati_on . ofthc. Texas Insurance Code; .Prompt Payment            o'f Clah11s.    TEX.

           IN~. CODE §544 ..Q.5~.
                                    ·'

21.        0.efendant: S!~ie Farf11 f£!i,led to .meet its obligations under the 'Texas Insurance Code

           regarding payrnent o_f cl?iim with9µt delay: Specifically, it has. delayed fUli payment of

           Plaintiffs' cl~iin :longer th~n •allq»'ed apd; to date, Pfairitiffs have ncit received fult'

           payment fcfr their Claim . State. farm's. c_on_duct constin1tes a violation of 'the: Texas

           lnsurance:code, ·Pr0mpt P.ayinent o(Claims, TEX. INS. CODF?§542.Q58:

28:        From and after the. drric Piaintiffs; claim was presi;:nte.d         to Defend£!nt St.ate. F(!rm, the
           liability of>State Farin :tO' p·a·¥ the fuif 'C:laim in accor~(lnce with 'th.e terms ohli.e Pqlic.y

           was reasonaoly clear. However;. State. Farin has· refused to pay Plaintiffs, in fu 11,. de.spite
                           ·,;,,                                                   •·



           there being,, no basis whatsoever ·oii· which . a, reasonable insu.rance .c:ompany. w.ould have

           relied ·to d~11y t.ne f~!ll.-payment. :State Farm's conduct c'onstltutes afaeach oft_he 'cornmon

           law duty of good faith an_d fair dealing.

'.:29 .    Defendants· State Farm and Farias: knowingly or. recklessly,made 'false:represef!taticms, ~s

           described above, . as ·to \fnatef.iai' faets:·. and/or knowingly corn::ealed. all or. p_af!.of material

           information from PiaintiffS.

 30.       As a f'esult of Oefenda'n~s Stat~ · F.arm''s and Farias' w.rongful (lets ·and . omissions,

           Plaintiffs ..wefe       forced ta retain the pro'fessional setvices oftne ario_mey ~nd   law' firm , who

           are . r~presenting them': ;vith r'eSp.e d tb~ these causes of action,


                                                                                                             Page 7
Jh     PlaintiffS' experience is' .f16t' a'ii ;is-olated case. ·the act$ and ornissions ~{tate               Fa.n.n
       COmTlJ itJ:ed· in this case, or similar acts and om issiOri.s, occur With.' imch frequehc;ytha.rtheY,

       corysti!ute a gene~al;business practice·of State:Earm with,r~gard to har(dlliig these ty_pes of.

       c_laims. Sta~e Farm!s < ~n.t.ire process is unfairly designed to.reach ,favora~le . outcomes' for.~

       the company at the e_xpense·of.the pol icyholders.

                                         CAU.S ES'OF.AC:flON:

                         eAUSES OF ACTION AGAINST DEFENi>ANt'FARIAS
                         NONCOMPLiANCE Wlill'TEXAS .INSURANCE'C:ODE.::
                                   UNFAI~S~TTLE~_EN.T PRA~lJCE_~

32.    Defendant State Fann assigned . Defendant f:ar_ias _t9~~d,jL.1st"t~e Claim·.. Defendant Farias

       was i.mproper-ly trained to ,handle·.cl'aims          C6c:iE §541 .002(2) (emphasis··added);.see.alfa         Liberty Miituatinsuf.an.ce Cq. v. G_an;~~\'Ofl

         Con(ractors, Inc,, 966 S.W .2d 482, 484 ~Tex. 1998} (~oldi~g. ari Insurance con}plaintiffs'   ·d~mage~   \'{ere   )essisev~re 1 than · they   in fact were;_(3)

         using his ·ow1i. ·statements-about the norHev~r.it~ ,of"t.he c!i!-m.age gs Cl basis for denying

         propei-IY covered damages :and/or underpaying ;(f(l_mag~.~;\ ~nq_ ·(~) failing to proviOe an

         adequate explanation for .the inadequate c6f\lpe_nsatltjn· P.lj:ilntiffs received, 'r:~efendanJ

         Far.ias' 'unfair settlement practice, as· descrihe(f abbve; ani:l the exan1pie given herein, of

         misrepresenting to Plaintiffs h1ateriai facts tclatin·g·to:thc. coverageJ aUs~l!e; constitut~s an

         unfair method of competition and .ah unfaif and deceptiVe act or ·practice i.n the. b.usiness

         of i_nsur.ance. 'Ttx. JNs. Coot §54:1.060(a)(.l ).

36..     [)cfe.ndimt Fari_a_s' un'fa,ir settlement. practice, as describecfab6ve, ot'Yailihg.·to atteJ'rlpt i11

         good faith to effectuate.a prompt,Jair, arid ec'jTiftai5"i~ ·settle.inerit i;>ftbe ch:ilm, e..ven though

         liability under the Policy IS reasonably clear, ·constitut~s1~n . urif?ir m(;:ihod of C_O!llpetition

         and ,an Lin fair and deceptive act or practice: i.n th.e    ~.Lisine.ss1 Qfin?tira_nce.     TEX'. INS. CODE

         §54 l .060(a)(2)(A).

-3 7-.   Defendant. Farias failed    to ·explain   toj>iaihtiffs tlie. re.~sQns (qr J:iis.· off~r ·q_f an inadequate·

         s~ttlem~nL       Specifically,_ Defendant. Farias fa\fed               to offer Plai'nt_iffa ll;qequate.

                                                                                                              Pagei9:.
       compensation without any expl'afiati.on . asr to w)1y            "ful.I P.'!Yment was not .~eing ·111ade:.
       Fu.rthermoi'e;. Defendant did n·ot ·communicate that ant fi.j{ure · s~t_tlemen'ts or payf!leufs

       would be fofthcoining       to   pay fot"the eritfre iosses: co~ered .· under: th"e Policy; 'l).or diq, he

       provide any explanation foftiie. failure to :adequately settle P-lail:itiffs ' claim, ·111e unfair

       sefr!Cmcnt practice·of Defendant F.a:r.ias as desc~ibed a5ove·;..of failln·g to promptlyprovi&e

       Plaintiffs:with a reasonable explanation of tlie basis in the PolicY,_, ·ih~relation to the facts'

       or ·applic4l.    Defendants State.farm and Farias are liable-tb~Piaintlffs for~cofnmon.faw fh1ud;

4~.    Each and ever.y one of the; representations·; :as destr.ibecLabo\ie, concerned ma(erial fa_cis~

       f9r the reason that absen·l such ·representatioh"s, .PlaintlffS      wouid h'ot have acted as.tbeY·
       did, :aJld ·wfiich Defendants :Statc .. Fafril and Fafias :knew ' Wer·e· false: of' made· rec_l{l~.s~LY

       ':Vithout any ,. kno'l:Vl'esJge of theinruth-.as a positive assertion.

43;    the .s.tatements ~er_e rnai:Je with the intentiontharthey'shouid be acted Liport.})y'Plairifrffs~

       who in turn acte9 in reli~nce · upon the .sgitements, thereby causihg~. Pfaint.iffs            to ·suffer-
       i.hjuryand constituting c.ommon ia_w frayq .,

                                   C .ONSPIRACY T_O"COM.l\11_T FRAU~

44 .   Defeiidants State!Farm and Farias;. arc . liab.le _t9 pla.i'ntif[s for c;_onspiracy to .comrriit·fraud.

       Defendants St'ate· Farm. and Farias: w·ere inenib.ers of a           ~or.rib.in_atiQD   of two or more

       persons whose; object- was to accomplish           an   Lin)ai.>/ful pµrpose or· a lawful purpose by

       unlawful'. means. In reachihg a meetlng'ofthe;_mind5 .regatdihg'th_e1cc;n,1r5e 9f 1;1Ction !O be

       t?ken against-Plaintiffs, DefendafitS State:Fafin        and Farias· comh]itte:cf an. unla~ft.iJ , oyert

       ;a_ct to further ·the, object or course of: actiOn .. 'Plaintiffs 'suffer~.9 inJL1r::y as: ~ proX:itn.~!e

       resu!'t..



45.    Defendant:State' Farm is Jiabie lo -Plaintiffs. for. iritentiohal
                                                              . . .. -· breach
                                                                         . ... of-contract;
                                                                                . ... ....... ,. as· well as


       intentional ·violations ·of the Texas Insurance Coe;Je; an.d intentio.Da,r b.~eacli ·of the•common,

       law. dLitY'of good'' falth ahd .fafr dealing.




                                                                                                       Page rJ
                                             BREACH'o1?·CoNTRJ\CT

46.     Detbdant- State Farm's conduct' constiftites 'a            breach o(the: insurance· contract made;
        be!_ween State Farm and Plaintiffs.

4~ .    Defendant State Fa.rm-' s failure and/or refusal~ as described ;abo\ie, to~ p~y the .ade_quat_e'.

        cq.mp_ensation as it'is obligated to do under the terms,ofthe Pol!Cy in ·~(uestion, a:11d under

        the laws of t he State of Texas, constitutes a .breacn of ·state             Farm ;_3 lnsliYaiice. contnict
        with Plaintiff~ .

                            NoNCOMPtlANCEWITH 'i:EX;\S J~~UllAN'cE               Cob£.:
                                 UNFAiR SEHLEMEN;'r.PRACTICES

48,     Defcryda,nt State .Farm's conduct constitutes inuitipJC' violations of'the Tex.as Jn~µrance

        Code, .l.Infair Settlement Practices: TEX. INS'. CobE §54f.66o'(a). A'il . Vioiations uh_der

        this article are .m        Claim,   cohstjtute~    ;m   un_f~ir m~thod.·   of con::ip.etition and an unfair· and· deceptive act 'or

        practice, in th'e business,. of insurance: TE?( . INS: G':ooq§54 l.060(a)(3 ).

52.     Defendant State Earm's' unfair settlemerit· practic~,·mpt paytne11t of:claims an¢ ;aryiplatfort·of TEX. l'Ns,.

        CODE     §.5:42.055.

'56~    DefendanLStatc·Fann ;sJailure to.n·otify Plainti.ffs'in·writing of its accep1ance or: rejection ·

        ofahe .. claim ·within the applicabie time .constraints; ;constiNtes'ii)1ol'l~Pr.Qm.p_t; p(!y.r.nent of

        the ·claim: TEX, INS. CODE §542.056.

                                                                                                               P~.g~ '13:
·57.     Defendanr'S.tate;Farrn. 's d                                                   DAMAGES
63.    p:1a:lr.tiffS Would show that all of the aforementiQ_n_e9 act's, t(lkeri together or singularly;

       constitute.the producing causes .ofthe·dama~c::_s sustained by Pl a.iritfff~,

64.    As previously mentioned, the damages cau_sed by Jh.e; _St:Onn hay~ 11ot bee11 properly

       addressed or repaired In 'the ·months : s.ince the· Stotm;: q1!]sjng fur.fhc::r ·damag~s tQ the.

       Property, and causing undue hardship -arid burden t9 RlaintlfTs. Tbc::se dam(lg~s (lt:e a

       direct !result. of Defendant Strite Farni''s ah'd Farias' mishaii~i'in~ of Plaintiffs' ;claim ·in

       viOlation of.the·faws ,set forth above.

9,5.   F.qr br~a.ch of contract, Plaintiffs are entitled fo reg~in . the :benefit~oftheit bargain,            whiCh
       is the   ~_mol1n.t   o_f the)r claim, together with attoniey,''s fees:

1)6,   Fo.r r:ioncornpliance "Yith. tJ!e Texas Insurance Code,. Urffair S'ettlefiieht' Practices!

       P-laintiffs are en_titled to' actuaJ d.mmonl'aw duty of good faith ,and1fair dealing, Plaintiffs"fore.'entitie·d.

       to com:pens.11iory ·damages, i_nclµding al Lforms· of'loss··resultiiig:Jro-in the ~ihsurer'5(brea:th .

       of duty, such, ci.s _additio_nal costs, economic: hardship,. losses due to· nonpaymeiit;·ofdle:

       afno1.:nt the_:i'nsurer .owed, exem8lary qarn?ges, _a_nd' aamages"for emotional .distress.


                                                                                                            Page 15
.69 ..   Ear fraud.~ . Piaiiltiffs :are entitiec;t JO r~cqye_r:actl:la.1 dam_ages ·and . exemplary damag~s for:

         kno\.\'. ln&iy fra\idU!ent and malicious repr~sent1:1~ions; al.orig with a'ttomey"'s. fees, interest~

         anci court costs.

70.      Fi:fr tlie prosecution and collection of this cl~ii:n, .Plaintjff~ hav~ been. cqmpelled: to engage

         the services of the attorney Whose. narne is; stib~.cdpeq !o i_ht:? p]eading,, Therefore,

         Plaintiffs are enti&d to receiver, a sum for 'the , rea_s.~:mable a11d · n.e~~ssary s~syic~s of'

         Plaihti ffs' attoi'ney'ln the P,reparation and·' tfial ·of this;action; h1ciu~i!1g'any app_e!llyto tl}e

         Gourt ofAppeals and/oHhe,SLlpfcme Court of Texas.

                                             JURY DEMAND

7i .     .Plaintiffs her~_by "requ~st that al I causes of actiori ·alleged' herein·\)~ tried before a.Jury

         co_nsisting of'cjtiz.ens :resi_ding in Webb Courit:x,, Texas.         Piaintrffs hereby tender- the

         appropriat_e jury fee .
          "*·;·   .




                                        ~ITTEN. DiSCO:VERY

                                       .REQUf:STS FOR DISCLOSURE

72.      Pldiiitiffs' Requestfdr Disclos_ure to .D_efenil.wit'$(aie fiarlJ! LJoyd~·; is attachedms "Exhibir

         A." Plainriffi' ;·RecjuestfofDisdo§zire,19.fJ..efe.n{i.q}1t Fe'f.ipe Farias. is attached as '~Exhi bit

         Acl ."




         \i./i:.JEREFQRE, PREMISES CQNSIDEREB, -p1<1..intiffs .Pr'!y that upon triaLh.ereof?, s·aid

Rfaintiffs nave ?nd recover such sums cosfs .of Court on.their behaif'expend~interese                        St~ te  P!_stri'ct Court'                                                        Jose .A. Lop.e z
                        49Ttt .Judicial District of,Texas                                                Btate ·District,Judge.
                        Couritie·s of Webb . ~uid Zapata



                                                                                                                June 1-9,, 2014




                                  NOTICE OF CA:LENDAR CALL




.RAUL.RODRIGUEZ .AND NOEMI'.RGDRIGUEz:
vs
'. STATE FARM LLOYDSANb F.ELIPE' FARiAS

     Plt~a_se take notice thadhis.case is· set•· for Caienda:r. Calf on               09i b4i 2'614


   AJI_ Calendar Call hearings will ,be:in· open, Court arid ,on the,:r.ecoref before:'the 89ru:>r;i,b,le
Judge Jose A. l:ope_z, Yo~ pres_ence ~is MANDATORYunfess CounseLf6r,Plairitiff(s) and
Defendant(s) have l'n plate;a,,pre-tf.i~\ guidelin~ order ~i.tJi·:boih_ G_ouns~I:anclJudge's .signatures
prior to calendar call .date .. This1guideline order should hav:e aJl a,pproprtate ,dates in{:Ill  P:..1                  . .      .    .       ___ _ . .       _                            Jun 19 ·2014 05':07Pm
  WEBB· co DI STR LCT CLERK Fax: ~56"'-523-506)
           N~me/Fa)5      NcL                   Mode           Start           Time Page Resu Jl                       Note
  9i 71)8618084,                           FLne             19,05:0Si:ilil 0"50"              i • 0K




                       State District Court,                                                          Jose A. Lopez
                       49TH·.Judicial :Distrid of..'I'exas
                                                                                                      State District Judge
                        Counties ! o.f~W'ebb · an.d   Zapata



                                                                                                          Jline !'.9,, 2014



                                NOTICE OF CALENDA:·R CALL


                                      CAUSE NO. 2014CVF001.l62Dl

RAUL R0DR}GUE·z AND :-.jQEMl'RODRIGUEZ
v::s
STATE FARM LLOYBS' AND FELIPE FARIAS

    Please take notice ·that this case is set:for Calendar Call on . 09/;04/2014
at I :30 PM ai the·49th ·District Court, 3'd F.loor., Webb O)nnt:(J)Jstice , Ce~ter.

    All. Ga1endai Call he_afirig~· willf?c i~1. open ,Ci:>ifrt a-nd·c.i.i1.th.e r:.e.::ord~licforc•the· Hori'otab.ie
]udgeJose A., Lopez. Yoill"prt;sence is-MANDATORY urilcs.s Gounsel f9d~l~in~iff(~) arid.
Defendant(s)"have .in··pl'ace a pre -triaFgui'.c.all .appropriate«lates in~luding,
prectri~I. jury sc:l ect'io11 an (J .a II deadliiies _.


   Counsel for PlaintilT(s)'·please note ,that if you do :not appear for·calcndar call your case mav
be dismissed for fackofprosecut.ion.

   Cow1sei for Defondant(s):please r~c)~e that iLy ou do-mifappear fordlendar- call'.·a.pre-tiial
guideli1ie order ma5' lK    TAB 3

OF THE RECORD
                                                                                                                    Filed
                                                                                                  7/14/2014 3:49:31 PM
                                                                                                      Esther Degollado
                                                                                                           District Clerk
                                                                                                          Webb District
                                                                                                   2O14CVFOO1 048 Dl
                                      NO. 2014CVF001048-D1

ALMA PENA,                                                               IN THE DISTRICT COURT
    Plaintiff

VS.                                                                    OF WEBB COUNTY, TEXAS
                                                    §
STATE FARM LLOYDS AND BECKY                         §
LANIER,                                             §
    Defendants                                                           49TH JUDICIAL DISTRICT

             DEFENDANT STATE FARM LLOYDS’ SPECIAL EXCEPTIONS AND
                              ORIGINAL ANSWER

        State Farm Lloyds (“Defendant”), in the above-entitled and numbered cause and, reserving

its right to file other and further pleadings, exceptions and denials, flies this Special Exception and

Original Answer as follows:

                                     SPECIAL EXCEPTIONS

        1.      Defendant specially excepts to paragraphs 19, 45 to 47, and 65 of Plaintiff’s Original

Petition in that they do not give fair notice to Defendant as to the manner in which Defendant

allegedly breached any contract with Plaintiff. Defendant further specially excepts to paragraphs 19,

45 to 47, and 65 in that they fail to identify the statute under which Plaintiff seeks statutory damages.

        2.      Defendant specially excepts to paragraphs 28, 45, 60 to 61, and 68 of Plaintiff’s

Original Petition in that they do not give fair notice to Defendant as to the manner in which

Defendant breached its duty of good faith and fair dealing. Defendant further specially excepts to

paragraphs 28, 45, 60 to 61, and 68 in that they fail to identify the statute under which Plaintiff seeks

statutory damages.

        3.      Defendant specially excepts to paragraphs 15 to 18 and 63 to 70 of Plaintiff’s

Original Petition regarding damages, and asks the Court to require Plaintiff to specify the maximum

amount of each element of damages Plaintiff seeks to recover from Defendant.
                                        ORIGINAL ANSWER

        Defendant files its original answer as follows:

        4.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies Plaintiffs allegations.

        5.      Furthermore, Plaintiffs claim is barred in whole or in part by these insurance policy

exclusions and conditions:

“Losses Not Insured” contains this exclusionary language:

        1. We do not insure for any loss to the property. which consists of, or is dii:ectly
                                                             .   .



           and immediately caused by, one or more of the perils listed in items a. through n.
           below, regardless of whether the loss occurs suddenly or graduaUy, involves
           isolated or widespread damage, arises from natural or external forces, or occurs
           as a result of any combination of these:

                g.       wear, tear, marring, scratching, deterioration, inherent vice, latent
                         defect or mechanical breakdown;

                h.       corrosion, electrolysis or rust;

                i.       mold, fungus or wet or dry rot;

                1.       settling, cracking, shrinking bulging, or expansion of pavements,
                         patios, foundation, walls, floors, roofs, or ceilings.

        However, we do insure for any resulting loss from items a. through m. unless the resulting
        loss is itself a Loss Not Insured by this Section.

        SECTION I-CONDITIONS

                2.       Your Duties After Loss. After a loss to which this insurance may apply,
                         you shall see that the following duties are performed:

                         e.      submit to us, within 91 days after the loss, your signed, sworn proof
                                 of loss which sets forth, to the best of your knowledge and belief:

                                 (5)      specification of any damaged building and detailed estimates
                                          for repair of the damage;

                                 (6)      an inventory of damaged or stolen personal property
                                          described in 2.c.;




                                                      2
                                 (7)     receipts for additional supporting a claim under the Credit
                                         Card, Bank Fund Transfer Card, Forgery and Counterfeit
                                         Money coverage, stating the amount and cause of loss.


          6.     Plaintiff also failed to mitigate her alleged damages.

          7.     The claim for punitive damages is subject to statutory and constitutional limitations,

including, without limitation, Texas Civil Practices and Remedies Code       41.008.

          8.     Furthermore, Plaintiff’s claims for punitive damages assert a liability which is

criminal in nature, entitling State Farm Lloyds to protection of the Fourth, Fifth, Sixth and Eighth

Amendments of the Constitution of the United States of America. Specifically, for State Farm

Lloyds to receive due process in such claims, Plaintiff’s proof must be beyond a reasonable doubt,

and State Farm Lloyd’s liability must be tried by a unanimous jury.

          9.     Plaintiff cannot recover punitive damages because present Texas law under which

such damages are sought is impermissibly vague, imprecise and inconsistent, and is in violation of

the due process clause of the United State Constitution, and therefore the Fifth and Fourteenth

Amendments.

          10.    Plaintiff cannot recover punitive damages because present Texas law violates State

Farm Lloyd’s right to freedom of speech in that the vagueness and uncertainty of the standards has a

chilling effect on speech and tends to make impossible the private and proper consideration of

claims.

          For these reasons, Defendant, State Farm Lloyds, requests that after hearing, the Court

sustain Defendant’s special exceptions and order Plaintiff to replead and cure her pleading defects

and, if Plaintiff does not cure her defects, strike the excepted portions of Plaintiff’s Original Petition,

and render judgment that Plaintiff take nothing by reason of her alleged cause of action; that

Defendant have judgment for its costs incurred herein; and such other and further relief both at Jaw

and in equity, general and special, to which Defendant may show itself justly entitled.


                                                     3
V




                                                 Respectfully submitted,




                                                 SBN: 10323500
                                                 Tiffany L. DeBolt
                                                 SBN: 24074118
                                                 HUsEMAN & SmWART
                                                 615 N. Upper Broadway, Ste. 2000
                                                 Corpus Chtisti, TX 78401-0781
                                                 Tel:   (361) 883-3563
                                                 Fax:   (361) 883-0210
                                                 Counsel for Defendant



                                    CERTiFICATE OF SERVICE
                                      lA
            I hereby certify that on the iT day of July 2014, a true and correct copy of the foregoing
    was served in the manner described below to:

           VIA FAX (713) 861-8084
           Mr. J. Steve Mostyn
           The Mostyn Law Firm
           3810 West Alabama Street
           Houston, TX 77027
           Counsel for Plaintiff



                                                 Tiffany L.   eBo




                                                     4
    TAB 4

OF THE RECORD
                                                                                                                  Filed
                                                                                                7/14/2014 3:33:32 PM
                                                                                                    Esther Degollado
                                                                                                         District Clerk
                                                                                                        Webb District
                                                                                                 201 4CVFOO1 162 Dl
                                      NO. 201 4CVFOOI I 62-D 1

RAUL RODRIGUEZ AND NOEMI                                                IN THE DISTRICT COURT
RODRIGUEZ,
    Plaintiffs

VS.                                                §                   OF WEBB COUNTY, TEXAS
                                                   §
STATE FARM LLOYDS AND FELIPE                       §
FARIAS,                                            §                      49W JUDICIAL DISTRICT
     Defendants

             DEFENDANT STATE FARM LLOYDS’ SPECIAL EXCEPTIONS AN])
                              ORIGINAL ANSWER

       State Farm Lloyds (“Defendant”), in the above-entitled and numbered cause and, reserving

its right to ifie other and further pleadings, exceptions and denials, files this Special Exception and

Original Answer as follows:

                                     SPECIAL EXCEPTIONS

        1.      Defendant specially excepts to paragraphs 19, 45 to 47, and 65 of Plaintiffs’ Original

Petition in that they do not give fair notice to Defendant as to the manner in which Defendant

allegedly breached any contract with Plaintiffs. Defendant further specially excepts to paragraphs

19, 45 to 47, and 65 in that they fail to identify the statute under which Plaintiffs seek statutory

damages.

        2.      Defendant specially excepts to paragraphs 28, 45, 60 to 61, and 68 of Plaintiffs’

Original Petition in that they do not give fair notice to Defendant as to the manner in which

Defendant breached its duty of good faith and fair dealing. Defendant further specially excepts to

paragraphs 28, 45, 60 to 61, and 68 in that they fail to identify the statute under which Plaintiffs seek

statutory damages.
        3.       Defendant specially excepts to paragraphs 15 to 18 and 63 to 70 of Plaintiffs’

Original Petition regarding damages, and asks the Court to require Plaintiffs to specify the maximum

amount of each element of damages Plaintiffs seek to recover from Defendant.

                                         ORIGINAL ANSWER

        Defendant files its original answer as follows:

        4.       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies Plaintiffs’ allegations.

        5.       Furthermore, Plaintiffs’ claim is barred in whole or in part by these insurance policy

exclusions and conditions:

“Losses Not Insured” contains this exclusionary language:

        1. We do not insure for any loss to the property. which consists of, or is directly
                                                             .   .



           and immediately caused by, one or more of the perils listed in items a. through n.
           below, regardless of whether the loss occurs suddenly or gradually, involves
           isolated or widespread damage, arises from natural or external forces, or occurs
           as a result of any combination of these:

                 g.      wear, tear, marring, scratching, deterioration, inherent vice, latent
                         defect or mechanical breakdown;

                 h.       corrosion, electrolysis or rust;

                 i.       mold, fungus or wet or dry rot;

                 1.       settling, cracking, shrinking bulging, or expansion of pavements,
                          patios, foundation, walls, floors, roofs, or ceilings.

        However, we do insure for any resulting loss from items a. through m. unless the resulting
        loss is itself a Loss Not Insured by this Section.

        SECTION I-CONDITIONS

                 2.       Your Duties After Loss. After a loss to which this insurance may apply,
                          you shall see that the following duties are performed:

                          e.      submit to us, within 91 days after the loss, your signed, sworn proof
                                  of loss which sets forth, to the best of your knowledge and belief:




                                                       2
                                (5)      specification of any damaged building and detailed estimates
                                         for repair of the damage;

                                C6)     an inventory of damaged or stolen personal property
                                        described in 2.c,;

                                (7)     receipts for additional supporting a claim under the Credit
                                        Card, Bank Fund Transfer Card, Forgery and Counterfeit
                                        Money coverage, stating the amount and cause of loss.


          6.    Plaintiffs also failed to mitigate their alleged damages.

          7.    The claim for punitive damages is subject to statutory and constitutional limitations,

including, without limitation, Texas Civil Practices and Remedies Code      § 41.008.
          8.    Furthermore, Plaintiffs’ claims for punitive damages assert a liability which is

criminal in nature, entitling State Farm Lloyds to protection of the Fourth, Fifth, Sixth and Eighth

Amendments of the Constitution of the United States of America.              Specifically, for State Farm

Lloyds to receive due process in such claims, Plaintiffs’ proof must be beyond a reasonable doubt,

and State Farm Lloyd’s liability must be tried by a unanimous jury.

          9.     Plaintiffs cannot recover punitive damages because present Texas law under which

                                                                                                 of
such damages are sought is imperrnissibly vague, imprecise and inconsistent, and is in violation

the due process clause of the United State Constitution, and therefore the Fifth and Fourteenth

Amendments.

          10.    Plaintiffs cannot recover punitive damages because present Texas law violates State

                                                                                                   a
Farm Lloyd’s right to freedom of speech in that the vagueness and uncertainty of the standards has
                                                                                            of
chilling effect on speech and tends to make impossible the private and proper consideration

claims.

          For these reasons, Defendant, State Farm Lloyds, requests that after hearing, the Court

sustain Defendant’s special exceptions and order Plaintiffs to replead and cure their pleading defects




                                                     3
and, if Plaintiffs do not cure their defects, strike the excepted portions of Plaintiffs’ Original

Petition, and render judgment that Plaintiffs take nothing by reason of their alleged cause of action;

that Defendant have judgment for its costs incurred herein; and such other and further relief, both

at law and in equity, general and special, to which Defendant may show itself justly entitled.



                                                Respectfully submitted,




                                               Van Huseman
                                               SBN: 10323500
                                               Tiffany L. DeBolt
                                               SBN: 24074118
                                               HusEMAN & STE WART
                                               615 N. Upper Broadway, Ste. 2000
                                               Corpus Christi, TX 78401-0781
                                               Tel:    (361) 883-3563
                                               Fax:    (361) 883-0210
                                               Counsel for Defendant




                                  CERTIFICATE OF SERVICE

                                                                                   of the foregoing
       I hereby certify that on thtlI... day of July 2014, a true and correct copy
was served in the manner described below to:

        VIA FAX (713) 861-8084
        Mr. J. Steve Mostyn
        The Mostyn Law Firm
        3810 West Alabama Street
        Houston, TX 77027
        Counsel for Plaintiffs



                                                Tiffany L.   eBo



                                                                                        of         ii    cerijfr—
                                                                                                         2Oj



                                                                      By
    TAB 5

OF THE RECORD
                                                                                                                           Filed
                                                                                                        1/22/2015 11:46:49 AM
                                                                                                             Esther Degollado
                                                                                                                  District Clerk
                                                                                                                 Webb District
                                                                                                        201 4-CVF-001 048-Di
                                  CAUSE NO. 2014-CVF-001048-D1


 ALMA PENA,                                           §                IN THE DISTRICT COURT OF
     Plaintiff,                                       §
                                                      §
 v.                                                   §                       WEBB COUNTY, TEXAS
                                                      §
 STATE FARM LLOYDS AND                                §
 BECKY LANIER,                                        §
      Defendants.                                     §                    49TH JUDICIAL DISTRICT




             PLAINTIFF’S MOTION FOR ENTRY OF PROTECTIVE ORDER


TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW, Alma Pena (“Plaintiff’) and files this, Plaintiff’s Motion for Entry of

Protective Order, and respectfully asks this Honorable Court to enter Plaintiffs proposed

“Protective Order” attached hereto as Plaintiff’s “Exhibit A.” In support thereof pursuant to the

Texas Rules of Civil Procedure, Plaintiff would show the Court as follows:

                                                  I.
                                            INTRODUCTION

1.       Plaintiff files this motion to address State Farm Lloyds’s (“State Farm”) and Becky

Lanier’s (“Lanier”) (collectively “Defendants”) objections to several of Plaintiffs written

discovery requests on the grounds that Plaintiffs requests seek production of confidential and/or

privileged trade secrets or proprietary business information.’ The Court should grant Plaintiff’s

Motion for Entry of Protective Order and enter Plaintiff’s proposed Protective Order, which

adequately addresses Defendants’ concerns regarding the disclosure of its purported proprietary


 See Plaintifrs “Exhibit A” and “Exhibit B” attached to Plaintif’s Motion to Strike andor Overrule Deftndants’
Objections to Written Discoveiy and Motion to Compel Supplemental Discoven’ Responses. filed
contemporaneously with this Motion for Entry of Protective Order.
information and/or trade secrets and which will allow Plaintiff to obtain previously withheld

discovery that Plaintiff is otherwise rightfully entitled to obtain from Defendants in this case.

2.           More specifically, Plaintiffs proposed Protective Order is appropriate and should be

entered in this case because:

          (A) Plaintiffs Proposed Protective Order provides all parties, including State Farm Lloyds
              and Becky Lanier adequate protection from disclosure of trade secret and proprietary
              infonriat ion;

          (B) Plaintiffs Proposed Protective Order is consistent with protective orders previously
              entered and used for substantially similar litigation involving Plaintiff’s counsel and State
              Farm; and

          (C) Plaintiffs Proposed Protective Order contains a “Shared Discovery” provision which will
              provide for more efficient discovery.

                                               II.
                                     ARGUMENTS & AUTHORITIES

          A. Plaintiffs Proposed Protective          Order    Provides    All   Parties   Protection     for
             Confidential Information.

2.            Defendant State Farm has objected to the production of documents on the ground that the

                                                                            2 Plaintiffs
documents contain confidential, proprietary business infomrntion, and trade secrets.

Proposed Protective Order provides protection for all the parties’ confidential and/or proprietary

3
information.          Plaintiffs Proposed Protective Order will operate to provide security to State

Farm and other Defendants in this case with regard to the production of any documents deemed

to be sensitive and/or confidential as well as protect the confidentiality of Plaintiff, if any.

Accordingly, Plaintiff respectfully moves this Court to enter Plaintiffs Proposed Protective

Order and order the parties to execute agreements to be bound by this protective order.




2
     Id
     See Plaintiffs “Exhibit A.”
                                                                                                       Page 2
     B. Plaintiffs Protective Order is Consistent with Previously Authorized and Effective
        Protective Orders Blessed by Other Courts of this State.

3.      In In re State Farm Lloyds, Defendant State Farm Lloyds sought a writ of mandamus

commanding the trial court to vacate a protective order that allowed documents obtained in the

case to be used in “related litigation against Defendants in which Plaintiff’s counsel is an

            4 State Farm wanted a different protective order issued that restricted the use
attorney of record.”

and disclosure of certain privileged documents to the specific case before the trial court. The

Court of Appeals concluded that the trial court’s order adequately protected the Defendants from

the involuntary disclosure of its trade secrets, and therefore, the Court denied the petition for writ

of mandamus.
   5

4.      Plaintiff’s proposed protective order here is substantially similar to the protective order

blessed by higher Texas courts. Further, the language of Plaintiff’s Proposed Protective Order is

nearly identical to a protective order recently entered in a similar first party case involving State

                     6 and State Farm was actively involved in crafting the language
Farm and Plaintiff’s counsel,

contained in that protective order, and thus, has already conceded that the provisions in

Plaintiff’s proposed Protective Order will adequately protect it in this substantially similar

litigation. For these reasons and more, the Court should grant Plaintiff’s Motion for Entry of

Protective Order.




  In re State Farm Lloyds, 2003 Tex. App. LEXIS 8115 (Tex. App—Beaumont Sept. 18, 2003); see also Plaintiffs’
“Exhibit B,” attached hereto and incorporated herein.
  Id
6
  See A lejos Ramirez and Ofelia Ramirez i State Farm Lloyds and Sylvia Garza, Cause No. C-3828-1 3-D; In the
206 District Court of Hidalgo County, Texas.

                                                                                                       Page 3
     C. Plaintiffs Proposed Protective Order Contains a Shared Discovery Provision,
        Which Will Provide for Efficient Discovery.

5.       Shared discovery makes the judicial system more efficient.                 Under the doctrine of shared

discovery, the products of discovery may be disseminated to other litigants and persons who are

          8 Plaintiff’s attorneys are involved in litigation against insurance companies in
potential litigants.

several counties throughout Texas.             Sharing discovery is appropriate in this circumstance to

ensure efficiency in the discovery process, and will benefit all parties.

6.       In addition to making discovery more efficient, the shared discovery provision should

make discovery more truthful and lead to full disclosure. “Shared discovery is an effective means

                        9 It has been the experience of Plaintiff’s counsel, in other
to insure full and fair disclosure.”

litigation against insurance companies that the product of discovery varies eatly in both
                                                                                        and
completeness and scope. Shared discovery is designed to remedy that discovery practice,

ensure that all litigants have access to the discoverable information.

                                                      III.
                                                  CONCLUSION

7.       Plaintiff’s Motion for Entry of Protective Order should be granted, and Plaintiff’s
                                                                                         Proposed
proposed Protective Order attached hereto as Exhibit A entered in this case. Plaintiff’s
                                                                                        It is
Protective Order is not overly burdensome to Defendants or in any way novel or unusual.

nearly identical to the protective orders entered by other courts of this state for substantially

similar first-party insurance litigation involving State Farm and arising out of property damage

claims arising out of hurricane, hail, or windstorm. Moreover, Plaintiff’s Proposed Protective
                                                                                             for
Order has proven effective in protecting the “confidential” nature of the discovery products


‘


  See Garcia i Feeples, 734 S.W.2d 343. 348-49 (Tex. 1987).
                                                                                                  disseminated in turn to
  [T]he fruits of discovery are available not only to the parties in a particular case hut may he
 other litigants and potential litigants. Eli Lilly & Co. v. Marshall, 850 S.W.2d 155, 160 (Tex. 1993).
  See Garcia, 734 S.W.2d at 348-49.
                                                                                                                  Page 4
all parties, including those documents that insurance company defendants regularly seek to

protect as trade secrets and/or proprietary material. The Court should enter Plaintiff’s Proposed

Protective Order, which will adequately protect Defendants from disclosure of their purported

confidential andor privileged trade secrets and proprietary information during discovery, as well

as streaniline the discovery process through the shared discovery provision.



                                             PRAYER

        WHEREFORE. PREMISES CONSIDERED, Plaintiff prays this Honorable Court to

grant Ploint(ft s Motion for Entry ofProtective Order and sign and enter in this case Plaintiff’s

Proposed Protective Order attached hereto as “Exhibit A.” Plaintiff also requests any other and

further relief either at equity or in law, to which Plaintiff may show herselfjustly entitled.




                                               Respectfully submitted,

                                               THE MOSTYN LAW FIRM



                                               i’s/f Steve Mos’n
                                               J. Steve Mostyn
                                               State Bar No. 00798389
                                               j smdocketefilemostynlaw.com
                                               3810 West Alabama Street
                                                Houston, Texas 77027
                                                (713) 861-6616 (Office)
                                                (713) 861-8084 (Facsimile)

                                               ATTORNEY FOR PLAINTIFF



                                                     (*m-copy oft        origin   1,1 cer4
                                                 th.c910’                                    —




                                                                                                 Page 5
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record on this 22nd day of January, 2015, in accordance with the Texas Rules of Civil
Procedure.

                                              /s/J Steve IvIostvn
                                            J. Steve Mostyn



                             CERTIFICATE OF CONFERENCE

        Counsel for movant and counsel for respondent have personally conducted a conference
at which there was a substantive discussion of each item presented to the Court in the foregoing
motion and despite best efforts, counsel for the parties have not been able to resolve such
matters. Thus, the Court’s intervention is needed at this time.

                        Certified to on the 20th day of January 2015, by:

                                             /s/Andrew P. Taylor
                                            Andrew P. Taylor




                                                                                           Page 6
                                                                                                                                   Filed
                                                                                                                 1122/2015 11:46:49AM
                                                                                                                      Esther Degollado
                                                                                                                          District Clerk
                                                                                                                          Webb District
                                                                                                                 201 4-CVF-001 048-Di
                                                   CAUSE NO. 2014-CVF-001048-Dl


              ALMA PENA,                                           §              IN THE DISTRICT COURT OF
                  Plaintiff,                                       §
                                                                   §
              v.                                                   §                      WEBB COUNTY, TEXAS
                                                                   §
              STATE FARM LLOYDS AND                                §
              BECKY LANIER,                                        §
                   Defendants.                                     §                    49TH JUDICIAL DISTRICT



                                                       PROTECTIVE ORDER

                         This Court finds that a Protective Order is warranted to protect Confidential Information,

             which will be produced by the parties and non-parties in this litigation, and that the following

             provisions, limitations, and prohibitions are appropriate pursuant to and in conformity with the

             Texas Rules of Civil Procedure. Therefore, it is hereby ORDERED that:

                   1. All Confidential Information produced or exchanged in the course of this litigation shall

                         he used solely for the purpose of the preparation and trial of this litigation and other related

                         litigation against State Farm Lloyds (including its employees) or any third party adjusting

                         firm (including its employees) that adjusted claims arising out hailstorms and/or

                         windstorms in Texas with a date of loss in 2013, and for no other purpose.             “Related

                         Litigation” means a first-party lawsuit in Texas by an insured against State Farm Lloyds

                         and its adjusters or adjusting companies that produced the Confidential Information for

                         damages to insured property arising out of hailstonns and/or windstorms in Texas with a

                         date of loss in 2013. Confidential Information shall not he disclosed to any person except

                         in accordance with the tenns of this Order.

                   2. “Confidential Infonnation,”                                  -   information of any type which is


      frr4opy of th€bçp;nd) jcerb              -

the   n.-4.31 day df—7’IAAA)2Ø
       ,          ESTfrR DEéILAflP       I
              r    0   9,e       co   rtk-nd
By_____
   designated as “Confidential” by any of the supplying or receiving parties, including

   information received from non-parties. whether it is a document, information contained in a

   document, information revealed during a deposition, information revealed in an

   interrogatory answer or otherwise     At the sole discretion of the producing party, the

   producing party may place on any documents that are subject to this Protective Order, bates

   numbers and/or a legend to indicate the document is “Confidential,” subject to a Protective

   Order and is produced under the specific cause number; however, the producing party shall

   not label designated documents with a watermark.

3. The disclosure of Confidential Information is restricted to Qualified Persons. “Qualified

   Persons,” as used herein, means: the parties to pending litigation arising out of hailstorms

   and/or windstorms in Texas a date of loss in 2013; their respective counsel; counsel’s staff;

   expert witnesses; outside service providers and consultants providing services related to

   document and ESI processing, hosting, review, and production; the Court; other court

   officials (including court reporters); the trier of fact pursuant to a sealing order, and any

   person so designated pursuant to paragraph 4 herein. If this Court so elects, any other

   person may be designated as a Qualified Person by order of this Court, after notice to all

   parties and a hearing.

4. Any party may serve a written request for authority to disclose Confidential Infonnation to

   a person who is not a Qualified Person or counsel for the party designating party, and

   consent shall not be unreasonably withheld. However, until said requesting party receives

   written consent to further disclose the Confidential Information, the further disclosure is

   hereby prohibited and shall not he made absent further order of this Court. If the

    designating party grants its consent, then the person granted consent shall become a


                                                                                          Page 2
     Qualified Person under this Order.

5.   Lead counsel for each party shall provide a copy of this Order to any person to whom

     Confidential Information is to be disclosed, including each party sucb counsel represents,

     and shall advise such person of the scope and effect of the confidentiality provisions of this

     Order and the possibility of punishment by contempt for violation thereof Further; before

     disclosing Confidential Infrrmation to any person, lead counsel for the party disclosing the

     information shall obtain the written acknowledgment of that person binding him or her to

     the terms of this Order. The written acknowledgment shall be in the fonn of “Exhibit A”

     attached hereto.   Lead counsel for the disclosing party shall retain the original written

     acknowledgment, and furnish a copy of the signed written acknowledgment to counsel for

     the party designating the information as confidential within ten (10) business days.

6. Infonnation shall be designated as Confidential Information within the meaning of this

     Protective Order by following the protocol below that coesponds to the format produced:

         a.   For hard-copy documents, by marking the first Bates-stamped page of the

              document and each subsequent Bates-stamped page thereof containing Confidential

              Information with the following legend: “Confidential & Proprietary/Produced

              Pursuant to a Conf. Agree./Prot. Order” or “Confidential Proprietary & Trade

              Secret/Produced Pursuant to a Conf. Agree./Prot. Order,” but not so as to obscure

              the content of the document.

         b. For static image productions by marking the first Bates-stamped page of the

              document and each subsequent Bates-stamped page thereof containing Confidential

              Information with the following legend: “Confidential & Proprietary/Produced

              Pursuant to a Conf. Agree./Prot. Order” or “Confidential Proprietary & Trade


                                                                                             Page 3
     Secret/Produced Pursuant to a Conf. Agree./Prot. Order,” but not so as to obscure

     the content of the image.

c.   For native format productions, by prominently labeling the delivery media for ESI

     designated    as   Confidential    Information    as    follows:    “Confidential    &

     Proprietary/Produced Pursuant to a ConE Agree. Prot. Order” or “Confidential

     Proprietary & Trade Secret/Produced Pursuant to a ConE Agree./Prot. Order.” In

     addition, at the election of the producing party, the electronic file may have

     appended to the file’s name (immediately following its Bates identifier) the

     following             protective             legend:               “CONFIDENTIAL

     SUBJ TO PROTECTIVE ORDER IN Cause No. 2014-C VF-00] 048-DJ; Alma

     Pena v. State Farm Lloyds and Becky Lanier; in the 49th District Court, Webb

     County, Texas.” When any file so designated is converted to a hard copy or static

     image for any purpose, the document or image shall bear on each page a

     protective legend as described in 6.a. and 6.b. above. If a native file containing

     Confidential Information is used during a deposition. meet and confer, trial, or is

     othenvise disclosed post-production. the party introducing, referencing, or

     submitting the native file must append the the file’s name (immediately following

     its   Bates   identifier) the following protective      legend:    “CONFIDENTIAL

     SUBJ TO PROTECTIVE ORDER IN Cause No. 2014-C VF-00]048-D]; Alma

     Pena v. State Farm Lloyds and Becky Lan/er; in the 49th District Court, Webb

     County, Texas,” if such legend does not already appear in the file name.            Any

     party using a native file containing Confidential Information in a deposition,

     hearing, or at trial must indicate the designation on the record so that it is reflected


                                                                                      Page 4
            in the transcript of the proceedings.

      d. At the sole discretion of the producing party, the producing party may place on any

            hard-copy documents that are subject to this Protective Order watennarks or seals

            to indicate the document is subject to a Protective Order and is produced tinder the

            specific cause number.

7. Any party who inadvertently discloses Confidential Information during the discovery

   process shall, immediately upon discovery of the inadvertent disclosure, give notice in

   writing to the party or parties in possession of such information that the infonnation is

   designated as “Confidential” and shall request its immediate return. Afler receipt of such

   notice, the parties shall treat the information so designated as Confidential Information

   under the terms of this Order, unless released of this duty by further order of this Court.

   Additionally, any party who inadvertently discloses Confidential Infonnation during the

   discovery process shall, immediately upon discovery of the inadvertent disclosure, give

   notice in writing to the party which produced and provided this information, the names and

   addresses of the persons to whom it was disclosed and the date of the disclosure together

   with a copy of the notice by which the inadvertently disclosing party requested the

   immediate return of the documents.
                                                                                 as
8. Information previously produced during this litigation and not already marked

   Confidential Infonnation shall be retroactively designated within thirty (30) days of ent’

   of this Order by providing written notice to the receiving parties of the Bates identifier or

   other identifying characteristics for the Confidential Information.

       a.   Within thirty (30) days of receipt of such notice, or such other time as may be

            agreed upon by the parties, any parties receiving such notice shall return to the


                                                                                          Page 5
          designating party all undesignated copies of such information in their custody and

          possession, in exchange for the production of properly designated information, or

          alternatively (upon the agreement of the parties) shall (i) affix the legend to all

          copies of such designated infonnation in the party’s possession, custody, or control

          consistent with the terms of this Protective Order, and/or (ii) with respect to ESI,

          take such reasonable steps as will reliably identify the item(s) as having been

          designated as Confidential Infonnation.

       b. Information that is unintentionally or inadvertently produced without being

          designated as Confidential Information may be retroactively designated by the

          producing party in the manner described in paragraph 7.a. above. If a retroactive

          designation is provided to the receiving party in accordance with Texas Rule of

          Civil Procedure 193.3(d) the receiving party must (i) make no further disclosure of

          such designated information except as allowed under this Order; (ii) take reasonable

          steps to notify any persons who were provided copies of such designated

          information of the terms of this Order; and (iii) take reasonable steps to reclaim any

           such designated information in the possession of any person not pennitted access to

           such infbnuation under the tenns of this Order. No party shall be deemed to have

           violated this Order for any disclosures made prior to notification of any subsequent

           designation.

9. Any party may request the party designating infonnation as “Confidential” to consent to re

   designate confidential information as not confidential, which request shall not be rejected

   absent a good-faith detennination by the designating party that the Confidential

   Infonnation is entitled to protection.


                                                                                          Page 6
10. Deposition testimony is Confidential Information under the terms of this Order only if

   counsel for a party advises the court reporter and opposing counsel of that designation at

   the deposition, or by written designation to all parties and the court reporter within thirty

   (30) business days after receiving the deposition transcript. All deposition transcripts shall

   be considered confidential until thirty (30) days following the receipt of the deposition

   transcript. The court reporter shall note on the record the designation of said information as

   Confidential and shall separately transcribe those portions of the testimony and mark the

   face of such portion of the transcript as “Confidential.” The parties may use Confidential

   Infonnation during any deposition, provided the witness is apprised of the terms of this

   Order and executes the acknowlednent attached hereto as Exhibit “A.” The parties may

   use Confidential Information during a deposition only if the room is first cleared of all

   persons except the court reporter, the witness being deposed, counsel for the parties and

   any expert entitled to attend, and only if said witness executes the acknowledgement

   attached as Exhibit “A.”

11. In the case of interrogatory answers, responses to request for production. and responses to

   requests for admissions, the designation of Confidential Infonnation will he made by

   means of a statement in the answers or responses specifying that the answers or responses

   or specific parts thereof are designated as Confidential Information. A producing party

   shall place the following legend on each page of the interrogatory answers or responses to

   requests for admission: “Contains Confidential Information.”

12. Confidential Information disclosed during a meet and confer or otherwise exchanged in

   infonnal discovery, shall be protected pursuant to this Order if counsel for the disclosing

   party advises the receiving party the information is Confidential Information. If the


                                                                                           Page 7
   Confidential Information disclosed during a meet and confer or otherwise exchanged in

   informal discovery is in the form of hard-copy documents, static images. or native files,

   that information shall be designated as Confidential Information pursuant to paragraphs 6

   a., h., and/or c. depending on the format of the materials introduced.

13. At any time after the delivery of Confidential Documents, and after making a good-faith

   effort to resolve any disputes regarding whether any designated materials constitute

   Confidential Information, counsel of the party or parties receiving the Confidential

   Documents may challenge the Confidential designation of all or any portion thereof by

   providing written notice of the challenge to counsel for the party disclosing or producing

   the Confidential Documents. The party or parties disclosing or producing the Confidential

   Documents shall have twenty (20) days from the date of receipt of a written challenge to

   file a motion for specific protection with regard to any Confidential Documents in dispute.

   If the party or parties producing the Confidential Documents does not timely file a motion

   for specific protection, then the Confidential Documents in dispute shall no longer be

   subject to confidential treatment as provided in this Order.

14. If a timely motion for specific protection is filed, any disputed document will remain

   confidential until a contrary determination is made by the Court and all such documents,

   information or testimony shall continue to be treated as Confidential Information until this

   Court makes a contrary decision regarding the status of the documents, information or

   testimony. At any hearing to resolve a challenge of a Confidential designation, the party

   designating the information as “Confidential” shall have the burden to establish that partvs

   right to protection as if this Order did not exist.       A party’s failure to challenge the

   designation of documents, infonnation, or testimony as “Confidential” infonnation does


                                                                                         Page 8
   not constitute an admission that the document. infonnation or testimony is, in fact.

   sensitive, confidential, or proprietary. No party waives its right to contend at trial or hearing

   that such document, information or testimony is not sensitive, confidential, privileged or

   proprietary, provided the party provides notice of intention to do so at least twenty (20)

   days before such trial or hearing.

15. Any papers filed with the Court in this action that make reference to Confidential

   Information, or contain information derived therefrom, shall be considered Confidential

   Information and shall be governed by the terms of this Order. These papers shall be filed

   under seal and shall remain sealed with the District Clerk’s Office so long as the materials

   retain their stratus as Confidential Information.

16. Pursuant to the agreement of the parties, no disclosure, production, or exchange of

   information in this case shall constitute a waiver of any applicable attorney-client privilege

   or of any applicable work product protection in this or any other federal or state

   proceeding.    This Protective Order applies to any information disclosed, exchanged,

   produced, or discussed   —   whether intentionally or inadvertently   —   among the parties, their

   counsel and/or any agents (such as vendors and experts) in the course of this litigation.

   Upon learning of a production of privileged or work product protected information, the

   producing party shall within ten (10) days give all counsel of record notice of the

   production pursuant to Texas Rule of Civil Procedure 193.3(d). The receiving party must

   promptly return, sequester or destroy the produced information and all copies and destroy

   any notes that reproduce, copy, or otherwise disclose the substance of the privileged or

   work product protected infonnation.

17. Further, production pursuant to this Protective Order shall not be deemed a waiver of:


                                                                                               Page 9
                                                       ________
                                      _____




          a. Any party’s right to object to any discovery request on any ground.

          h. Any party’s right to seek an order compelling discovery with respect to any

               discovery request.

          c.   Any party’s use and review of its own Confidential Jnfonnation in its sole and

               complete discretion.

          d. The status of any material as a trade secret.

    18. Any Qualified Person who obtains information pursuant to this Order consents to

       submitting to the jurisdiction of this Court for enforcement of this Order.


       This Order shall remain in effect unless or until amended, altered, modified, or
vacated by the Court or by the written agreement of all parties to this action filed with
the Court, pursuant to Rule 11 of the Texas Rules of Civil Procedure.



       IT IS SO ORDERED on this               day of                                 2015.




                                                              JUDGE PRESIDING




                                                                                             Page 10
     ___________________________,     ________________________




                                            EXHIBIT “A”

                                    CAUSE NO. 2014-CVF-001048-D1


 ALMA PENA,                                        §              IN THE DISTRICT COURT OF
     Plaintiff,                                    §
                                                   §
 v.                                                §                    WEBB COUNTY, TEXAS
                                                   §
 STATE FARM LLOYDS AND                             §
 BECKY LANIER,                                     §
      Defendants.                                  §                  49TH JUDICIAL DISTRICT



                   AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I,                            of                               in order to be provided access to
information designated as “Confidential” tinder the Protective Order  entered in the 49th Judicial
District Court of Webb County, Texas (the “Court”) in Cause No. 2014-CVF-001048-D1, Alma
Pena v. State Farm Lloyds and Becky Lanier (the “Lawsuit”). represent and agree as follows:

1.         I have been provided with a copy of the Protective Order entered by the Court in the
           Lawsuit, I have reviewed said copy and I am familiar with its terms.

2.         With regard to any and all “Confidential” information to which I am given access in
           connection with the Lawsuit, I agree to be bound by the provisions of the Protective
           Order.

3.         I consent to the exercise of jurisdiction over me by the Court with respect to the
           Protective Order.

4.         I agree that copies of this undertaking will be sent to counsel of record for all parties in
           the Lawsuit.




DATED:                                                           SIGNATURE:
                                                                                                                                 Filed
                                                                                                                1/22/2015 11:46:49AM
                                                                                                                   ptFper Degollado
                                                                                                                                Clerk
                                                                                                                                    let




0
Cited
As of: Jun 19, 2014

                                               In re State Farm Lloyds

                                                  NO. O9-03311 CV

                      COURT OF APPEALS OF TEXAS, NINTH DISTRICT, BEAUMONT

                                              2003 Tex. App. LEXIS 8115


                                       September 18, 2003, Opinion Delivered

DISPOSITION:            [*1]   WRIT OF MANDAMUS                     During the course of discovery in the underlying
DENTED.                                                       litigation, Cause No. E-166, 963, Grace Tabernacle
                                                              United Pentecostal Church International v. State Farm
COUNSEL: Clint W. Lewis, Lewis & Associates,                  Insurance Companies, et a]., the plaintiff sought
Beaumont. Christopher W. Martin, Martin, Disiere,             production of certain documents. Because the documents
Jefferson & Wisdom, Houston, for relator.                     comprised trade secrets or proprietary information, the
                                                              trial court issued a protective order that restricted
Michael Ramsey, Provost, Umphrey Beaumont. John               disclosure of [*2] the “classified information’ to “the
Cowan, Provost, Umphrey, Beaumont. J. Steve Mostyn,           currently named parties, their respective counsel, and
Houston, for real party in interest.                          expert witnesses the parties anticipate calling at trial in
                                                              this litigation or any related litigation against Defendants
JUDGES: Before        McKeithen,     C.J.,   Burgess   and    in which Plaintiffs counsel is an attorney of record.”
Gaultney, JJ.                                                 Objecting to the “related litigation” clause in the
                                                              protective order, State Farm filed this petition for writ of
OPIMON                                                        Mandamus. Because we conclude the tnal court’s order
                                                              adequately protected State Farm from the involuntary
     Original Proceeding                                      disclosure of its trade secrets, we hold that the trial court
                                                              did not abuse its discretion in this matter. See In re Eli
    MEMORANDUM OPINION’
                                                              Lilly Co. v. Marshall, 850 S.W.2d 155, 36 Tex. Sup. Ct. I
        1    TEX.R.APP.P.47.4.                                 507 (Tex. 1993); Garcia v. Peeples, 734 5. W2d 343, 30
                                                               Tex. Sup. Ct. 1. 591 (Tex. 1987). We deny the petition for
     State Fanri Lloyds seeks a writ of mandamus               writ of mandamus.
commanding the Honorable Donald Floyd, Judge for the
172nd District Court of Jefferson County, to vacate a              WRIT DENIED.
protective order and to issue a different protective order
                                                                   PER CURIAM
that restricts the use and disclosure of certain privileged
documents to the specific case before the trial court. For
the reasons stated below, we deny relief



              4j5POpy of
        th.r1       day



        By
    TAB 6

OF THE RECORD
                                                                                                                                       Filed
                                                                                                                     1/22(2015 3:57:34 PM
                                                                                                                          Esther Degollado
                                                                                                                              District Clerk
                                                                                                                              Webb District
                                                                                                                     201 4-CVF-001 162-D1
                                       CAUSE NO. 2014-CVF-001162-Dl

         RAUL RODRIGUEZ AND NOEMI                          §                   IN THE DISTRICT COURT OF
         RODRIGUEZ,
                                                           §
                                                          §
                Plaintiffs,                               §
                                                          §
         v.
                                                          §                            VEBB COUNTY, TEXAS
                                                          §
         STATE FARM LLOYDS AND                            §
         FELIPE FARIAS,
                                                          §
                                                          §
                Defendants.                               §                         TH
                                                                                    49
                                                                                           JUDICIAL DISTRICT




                   PLAINTIFFS’ MOTION FOR ENTRY OF PROTECTIVE ORDER


    TO THE HONORABLE JUDGE OF THIS COURT:

              COME NOW, Noemi Rodriguez and Raul Rodriguez (“Plaintiffs”) and file this

    Plot ntiffs’ Motion Jbr Entry of Protective Order.           Plaintiffs respectfully move this Honorable

    Court to enter Plaintiffs’ proposed “Protective Order” attached hereto and incorporated herein as

    Plaintiffs’ “Exhibit A.”      In support thereof, in accordance with the Texas Rules of Civil

    Procedure, Plaintiffs would show this Honorable Court the following:

                                                     I.
                                               INTRODUCTION

    1.        Plaintiffs file this motion to address State Farm Lloyds’ (“State Farm”) objections to

several of Plaintiffs’ discovery requests on the grounds that the requests seek production of

confidential and/or privileged trade secrets or proprietary business information.’ The Court

should grant Plaintiffs’ Motion for Entry of Protective Order and enter Plaintiffs’ proposed


1
 See Plaintiffs’ “Exhibit B,” attached hereto and incorporated herein, including, but not limited to, State
                                                                                                            Farm’s
Objections/Responses to Plaintiffs’ First Request for ProductionNos. 3, 7. 11. 12, 15. 16. and 18.
     Protective Order, which adequately addresses Defendant State Farm’s concerns regarding the

    disclosure of its purported proprietary inforniation and/or trade secrets and which will allow

    Plaintiffs to obtain previously \vithheld discovery that Plaintiffs are otherwise rightfully entitled

    to seek and obtain from State Farm in this case.            More specifically, Plaintiffs’ proposed

    Protective Order is appropriate and should be entered in this case because:

         (A)Plaintiffs’ Proposed Protective Order provides all parties, including State Farm Lloyds,
            adequate protection from disclosure of trade secret and proprietary information;

         (B) Plaintiffs’ Proposed Protective Order is consistent with protective orders previously
             entered and used for substantially similar litigation involving Plaintiffs’ counsel and State
             Farm; and

         (C) Plaintiffs’ Proposed Protective Order contains a Shared Discovery” provision which will
             provide for more efficient discovery.

                                              II.
                                    ARGUMENTS & AUTHORITIES

         A. Plaintiffs’ Proposed Protective        Order     Provides    All   Parties   Protection   for
            Confidential Information.

    2.       State Farm has objected to the production of documents on the ground that the

    documents contain confidential, proprietary business information, and trade secrets.
                                                                                2 Plaintiffs’

Proposed Protective Order provides protection for all the parties’ confidential and/or proprietary

3
information.          Plaintiffs’ Proposed Protective Order will operate to provide security to State

Farm and other Defendants in this case with regard to the production of any documents deemed

to be sensitive and/or confidential as well as protect the confidentiality of Plaintiffs, if any.

Accordingly, Plaintiffs respectfully moves this Court to enter Plaintiffs’ Proposed Protective

Order and order the parties to execute a’eements to be bound by this protective order.

         B. Plaintiffs’ Protective Order is Consistent With Previously Authorized         and   Effective
            Protective Ordei’s Blessed by Other Courts of this State.

2
    See Plaintiffs’ “Exhibit B.”
    See Plaintiffs “Exhibit A.”

                                                                                                   Page 2
     3.       In In re State Lana Lloyds, Defendant State Farm Lloyds sought a writ of mandamus

     commanding the trial court to vacate a protective order that allowed documents obtained
                                                                                             in the
     case to be used in ‘related litigation agaiust Defendants in which Plaintiffs’
                                                                                    counsel is an
  attorney of record.”      State Farm wanted a different protective order issned that restricted the use

 and disclosure of certain privileged documents to the specific case before the trial
                                                                                      court. The
 Court of Appeals concluded that the trial court’s order adequately protected the Defendants
                                                                                             frotn
 the involuntary disclosure of its trade secrets, and therefore, the Court denied the petition for
                                                                                                   writ
 of mandamus.
    5

 4.          Plaintiffs’ proposed protective order here is substantially similar to the protective order

 blessed by higher Texas courts. Further, the language of Plaintiffs’ Proposed Protective Order
                                                                                                is
 nearly identical to a protective order recently entered in a similar first party case involving State

 Farm and Plaintiffs’ counsel,
                      6 and State Fann was actively involved in crafting the language

 contained in that protective order, and thus, has already conceded that the provisions in

 Plaintiffs’ proposed Protective Order will adequately protect it in this substantially similar

litigation. For these reasons and more, the Court should pant Plaintiffs’ ‘lotion for Entry of

Protective Order.

          C. Plaintiffs’ Proposed Protective Order Contains A Shared Discovery Provision
             Which Will Provide For Efficient Discovery.

5.           Shared discovery makes the judicial system more efficient.
                                                             7 Under the doctrine of shared

discovery, the products of discovery may be disseminated to other litigants and persons who are



  In reState Farm Lloyds, 2003 Tex. App. LEXIS 8115 (Tex. App—Beaumont Sept. 18, 2003); see also Plaintiffs’
“Exhibit C,” attached hereto and incorporated herein.
1d
5
6
  See Alejos Ramirez and Ofelia Ramirez v. State Farm Lloyds and sylvia Garza, Cause No. C-3$28- 1 3-D; the
                                                                                                       In
206 District Court of Hidalgo County. Texas.
  See Gaivia i.. Peeples, 734 S.W.2d 343, 348-49 (Tex. 1987).

                                                                                                     Page 3
    potential litiga
              8      nts. Plaintiffs’ attorneys are involved in litiga
                                                                       tion against insurance companies in
    several counties throughout Texas. Shar
                                                  ing discovery is appropriate in this circumsta
                                                                                                   nce to
    ensure efficiency in the discovery process, and
                                                      will benefit all parties.
   6.      In addition to making discovery more effic
                                                           ient, the shared discovery provision should
   make discovery more truthful and lead to fUll
                                                    disclosure. “Shared discovery is an effective mean
                                                                                                       s
  to insure full and fair 9  disclosure.” It has been the experience
                                                                        of Plaintiffs’ counsel, in other
  litigation against insurance companies that the
                                                         product of discovery varies greatly in both
  completeness and scope. Shared discovery is
                                                      designed to remedy that discovery practice.
                                                                                                    and
  ensure that all litigants have access to the disco
                                                     verable information.

                                                        ‘II’
                                                     CONCLUSION
  7.       Plaintiffs’ Motion for Entry of Protective
                                                      Order should he granted, and Plaintiffs’
  proposed Protective Order attached hereto as Exhi
                                                      bit A entered in this case. Plaintiffs’ Proposed
 Protective Order is not overly burdensome to Defe
                                                        ndant or in any way novel or unusual. It is
 nearly identical to the protective orders entered
                                                      by other courts of this state for substantially
 similar first-party insurance litigation involving State
                                                           Farm and arising out of property damage
claims arising out of hunicane, hail, or windstorm
                                                       . Moreover, PlaintifTh’ Proposed Protective
Order has proven effective in protecting the “con
                                                     fidential” nature of the discovery products for
all parties, including those documents that insu
                                                     rance company defendants regularly seek to
protect as trade secrets and/or proprietary material.
                                                        The Court should enter PlaintifTs’ Proposed
Protective Order, which will adequately prote
                                                  ct Defendant State Farm from disclosure of
                                                                                                   its




  [T]he fruits of discovery are available not only to the
                                                           parties in a particular case but may be disseminated
other litigants and potential litigants. EliLilly & C’o.                                                        in turn to
                                                         i Marshall, 850 S W.2d 155, 160
 See Garcia, 734 S.W.2d at 348-49.                                                           (Tex. 1993).


                                                                                                                  Page 4
      purported confidential and/or privileged trade secrets and proprietary information during

      discovery, as well as streamline the discovery process through the shared discovery provision.



                                                 PRAYER

             WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray this Honorable Court grant

     P!aintift- ‘Motion jbr Ent of Protective Order and enter Plaintiffs’ Proposed Protective Order

     attached hereto as Exhibit “A.” Plaintiffs also request any other and further relieL either at

     equity or in law, to which Plaintiffs may show themselves justly entitled.




                                                  Respectfully submitted,

                                                  THE MOSTYN LAw FIRM



                                                   /s/ J. Steve Mostvn
                                                  J. Steve Mostyn
                                                   State Bar No. 00798389
                                                  jsmdocketefilemostynlaw.com
                                                  3810 West Alabama Street
                                                  Houston, Texas 77027
                                                  (713) 861-6616 (Office)
                                                  (713) 861-8084 (Facsimile)

                                                  ATTORNEY FOR PLAINTIFFS


                                     CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing has been forwarded to all
     counsel of record on this 22nd day of January, 2015 in accordance with the Texas Rules of Civil
     Procedure.




                                                                                                Page 5
By
                             CERTIFICATE OF CONFERENCE

        I hereby certify that Plaintiffs’ counsel
                                                  conlerred with defense counsel about
raised in this motion. However, the parti                                               the issues
                                           es caimot agree. Therefore, the Court’s
necessary at this time.                                                            intervention is


                                               /s/ J. Steve Mostn
                                             J. Ste.ve Mostyn




                                                                                        Page 6
                                                                                                                       Filed
                                                                                                     1/22/2015 3:5734 PM
                                                                                                         Esther Degollado
                                                                                                              District Clerk
                                                                                                             Webb District
                                                                                                     2014-C VF-001 162-Di

                                   CAUSE NO. 2014—CVF-001162-D1

 RAUL RODRIGUEZ AND NOEMI                           §                  IN THE DISTRICT COURT OF
 RODRIGUEZ,                                         §
                                                    §
             Plaintiffs,                            §
                                                    §
 v.                                                 §                         WEBB COUNTY, TEXAS
                                                    §
 STATE FARM LLOYDS AND                              §
 FELIPE FARIAS,                                     §
                                                    §
                                                                            TH
                                                                            49
            Defendants.                             §                            JUDICIAL DISTRICT



                                         PROTECTIVE ORDER

           This Court finds that a Protective Order is warranted to protect Confidential Information,

which will be produced by the parties and non-parties in this litigation, and that the following

provisions, limitations, and prohibitions are appropriate pursuaffi to and in conformity with the

Texas Rules of Civil Procedure. Therefore, it is hereby ORDERED that:

      1.   All Confidential Information produced or exchanged in the course of this litigation shall

           be used solely for the purpose of the preparation and trial of this litigation and other related

           litigation against State Farm Lloyds (including its employees) or any third party adjusting

           firm (including its employees) that adjusted claims arising out hailstomm and/or

           windstonns in Texas with a date of loss in 2012. and for no other purpose.            “Related

           Litigation” means a first-party lawsuit in Texas by an insured against State Fann Lloyds

           and its adjusters or adjusting companies that produced the Confidential Information for

           damages to insured property arising out of hailstorms and/or windstorms in Texas with a

           date of loss in 2012. Confidential Information shall not be disclosed to any person except

           in accordance with the terms of this Order.
2. “Confidential Information,” as u.sed herein, means any infbrmation of any type which is

    designated as “Confidential” by any of the supplying or receiving parties, including

    infonnation received from non-parties, whether it is a document, infonnation contained in a

    document. infonnation revealed during a deposition, infonnation re\’ealed in an

    interrogatory answer or otherwise.     At the sole discretion of the producing party, the

    producing party may place on any documents that are subject to this Protective Order, bates

    nunthers and/or a legend to indicate the document is “Confidential,” subject to a Protective

    Order and is produced under the specific cause number; however, the producing party shall

    not label designated documents with a watermark.

3. The disclosure of Confidential Information is restricted to Qualified Persons. “Qualified

    Persons,” as used herein, means: the parties to pending litigation arising out of hailstorms

    and/or windstorms in Texas a date of loss in 2012; their respective counsel; counsel’s staff;

   expert witnesses; outside service providers and consultants providing services related to

   document and ESI processing. hosting, review, and production; the Court: other court

   officials (including court reporters); the trier of fact pursuant to a sealing order; and any

   person so designated pursuant to paragraph 4 herein.       If this Court so elects, any other

   person may be designated as a Qualified Person by order of this Court, after notice to all

   parties and a hearing.

4.Any party may serve a written request for authority to disclose Confidential Infonnation to

   a person who is not a Qualified Person or counsel for the party designating party. and

   consent shall not be unreasonably withheld. However, until said requesting party receives

   written consent to further disclose the Confidential Infonnation, the further disclosure is

   hereby prohibited and shall not be made absent ifirther order of this Court. If the



                                                                                          Page 2
   designating party grants its consent, then the person granted consent shall become a

   Qualified Person under this Order.

5. Lead counsel for each party shall provide a copy of this Order to any person to whom

   Confidential hiformation is to be disclosed, including each party such counsel represents,

   and shall advise such person of the scope and effect of the confidentiality provisions of this

   Order and the possibility of punishment by contempt for violation thereof Further, before

   disclosing Confidential Infonnation to any person. lead counsel for the party disclosing the

   information shall obtain the written acknowledgment of that person binding him or her to

   the tenns of this Order. The written acknowledgment shall be in the fonn of “Exhibit A”

   attached hereto.    Lead counsel for the disclosing party shall retain the original written

   acknowledgment, and furnish a copy of the signed written acknowledgment to counsel for

   the party designating the information as confidential within ten (10) business days.

6. Information shall be designated as Confidential Information within the meaning of this

   Protective Order by following the protocol below that corresponds to the format produced:

       a.   For hard-copy documents, by marking the first Bates-stamped page of the

            document and each subsequent Bates-stamped page thereof containing Confidential

            Information with the following legend: “Confidential & Proprietary/Produced

            Pursuant to a Conf Agree./Prot. Order” or “Confidential Proprietary & Trade

            Secret/Produced Pursuant to a Conf. Agree./Prot. Order,” but not so as to obscure

            the content of the document.

      b. For static image productions by marking the first Bates-stamped page of the

            document and each subsequent Bates-stamped page thereof containing Confidential

            Information with the following legend: “Confidential & Proprietary/Produced



                                                                                          Page 3
     Pursuant to a Conf. Agree./Prot. Order” or “Confidential Proprietary & Trade

     Secret/Produced Pursuant to a ConE Agree./Prot. Order,” but not so as to obscure

     the content of the image.

c.   For native format productions, by prominently labeling the delivery media for £51

     designated    as   Confidential    hifomwtion   as   follows:    “Confidential   &

     Proprietary/Produced Pursuant to a Conf. Agree./Prot. Order” or “Confidential

     Proprietary & Trade Secret/Produced Pursuant to a Conf Agree./Prot. Order.” In

     addition, at the election of the producing party, the electronic file may have

     appended to the file’s name (immediately following its Bates identifier) the

     following             protective           legend:              “CONFIDENTIAL

     SUBJ TO PROTECTIVE ORDER IN               CA USE NO.      2014-C VP- 00]] 62-D];

     Noemi Rodriguez ond Rout Rodriguez vs. State Form Lloyds ond Felipe Farios In

     the District Court of Webb County, Texas, 49 Judicial District” When any file so

     designated is converted to a hard copy or static image for any purpose, the

     document or image shall bear on each page a protective legend as described in

     6.a. and 6.b. above. If a native file containing Confidential Information is used

     during a deposition, meet and confer, trial, or is otherwise disclosed post-

     production, the party introducing, referencing, or submitting the native file must

     append the the file’s name (immediately following its Bates identifier) the

     following             protective           legend:              “CONFIDENTIAL

     SUBJ TO PROTECTIVE ORDER IN               CA USE NO.      2014-C VT- 00]] 62-D];

     Noemi   Rodriguez and Rant Rodriguez vs. State Form Lloyds and Feizpe Farias In
                                                 th
     the District Court of Webb County, Texas, 49 Judicial District if such legend
                                                          ..     .




                                                                                 Page 4
              does not already appear in the file name. Any party using a native file containing

              Confidential Information in a deposition, hearing, or at trial must indicate the

              designation on the record so that it is reflected in the transcript of the proceedings.

         d.   At the sole discretion of the producing party, the producing party may place on any

              hard-copy documents that are subject to this Protective Order watermarks or seals

              to indicate the document is subject to a Protective Order and is produced under the

              specific cause number.

7.   Any party who inadvertently discloses Confidential Information during the discovery

     process shall, immediately upon discovery of the inadvertent disclosure, give notice in

     writing to the party or parties in possession of such information that the information is

     designated as “Confidential” and shall request its immediate return. After receipt of such

     notice, the parties shall treat the information so designated as Confidential Information

     under the terms of this Order, unless released of this duty by fUrther order of this Court.

     Additionally, any party who inadvertently discloses Confidential Information during the

     discovery process shall, immediately upon discovery of the inadvertent disclosure, give

     notice in writing to the party which produced and provided this information, the names and

     addresses of the persons to whom it was disclosed and the date of the disclosure together

     with a copy of the notice by which the inadvertently disclosing party requested the

     immediate return of the documents.

8. Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days of entry

     of this Order by providing written notice to the receiving parties of the Bates identifier or

     other identifying characteristics for the Confidential Information.



                                                                                              Page 5
       a.   Within thirty (30) days of receipt of such notice, or such other time as may be

            agreed upon by the parties, any parties receiving such notice shall return to the

            designating party all undesignated copies of such information in their custody and

            possession, in exchange for the production of properly designated information, or

            alternatively (upon the agreement of the parties) shall (i) affix the legend to all

            copies of such designated infonnation in the party’s possession, custody, or control

            consistent with the terms of this Protective Order, and/or (ii) with respect to ESI,

            take such reasonable steps as will reliably identify the item(s) as having been

            designated as Confidential thformation.

       h. Infonnation that is unintentionally or inadvertently produced without being

            designated as Confidential Information may be retroactively designated by the

            producing party in the maimer described in paragraph 7.a. above, If a retroactive

            designation is provided to the receiving party in accordance with Texas Rule of

            Civil Procedure 193.3(d) the receiving party must (i) make no further disclosure of

            such designated information except as allowed under this Order; (ii) take reasonable

            steps to notify any persons who were provided copies of such designated

            information of the terms of this Order; and (iii) take reasonable steps to reclaim any

            such designated information in the possession of any person not permitted access to

            such infonnation under the terms of this Order. No party shall be deemed to have

            violated this Order for any disclosures made prior to notification of any subsequent

            designation.

9. Any party may request the party designating infonnation as “Confidential” to consent to re

   designate confidential information as not confidential, which request shall not be rejected



                                                                                           Page 6
   absent a good-faith determination by the designating party that the Confidential

   Information is entitled to protection.

10. Deposition testimony is Confidential Information under the terms of this Order only if

   counsel for a party advises the court reporter and opposing counsel of that designation at

   the deposition, or by   vTiten   designation to all parties and the court reporter within thirty

   (30) business days afler receiving the deposition transcript. All deposition transcripts shall

   be considered confidential until thirty (30) days following the receipt of the deposition

   transcript. The court reporter shall note on the record the designation of said information as

   Confidential and shall separately transcribe those portions of the testimony and mark the

   face of such portion of the transcript as “Confidential.” The parties may use Confidential

   Information during any deposition, provided the witness is apprised of the terms of this

   Order and executes the acknowledgment attached hereto as Exhibit “A.” The parties may

   use Confidential Information during a deposition only if the room is first cleared of all

   persons except the court reporter, the witness being deposed, counsel for the parties and

   any expert entitled to attend, and only if said witness executes the acknowledgement

   attached as Exhibit “A.”

11. In the case of interrogatory answers, responses to request for production, and responses to

   requests for admissions, the designation of Confidential Information will be made by

   means of a statement in the answers or responses specifying that the answers or responses

   or specific parts thereof are designated as Confidential Information.       A producing party

   shall place the following legend on each page of the interrogatory answers or responses to

   requests for admission: “Contains Confidential Information.”

12. Confidential Information disclosed during a meet and confer or otherwise exchanged in



                                                                                            Page 7
   informal discovery, shall be protected pursuant to this Order if counsel for the disclosing

   party advises the receiving party the information is Confidential Information, if the

   Confidential Information disclosed during a meet and confer or otherwise exchanged in

   informal discovery is in the form of hard-copy documents, static images, or native files,

   that information shall he designated as Confidential Infonuation pursuant to paragraphs 6

   a., b., and/or c. depending on the format of the materials introduced.

13. At any time after the delivery of Confidential Documents, and after making a good-faith

   effort to resolve any disputes regarding whether any designated materials constitute

   Confidential Information, counsel of the party or parties receiving the Confidential

   Documents may challenge the Confidential designation of all or any portion thereof by

   providing written notice of the challenge to counsel for the party disclosing or producing

   the Confidential Documents. The party or parties disclosing or producing the Confidential

   Documents shall have twenty (20) days from the date of receipt of a writt en challenge to

   file a motion for specific protection with regard to any Confidential Documents in dispute.

   if the party or parties producing the Confidential Documents does not timely file a motion

   for specific protection, then the Confidential Documents in dispute shall no longer be

   subject to confidential treatment as provided in this Order.

14. if a timely motion for specific protection is filed, any disputed document will remain

   confidential until a contrary determination is made by the Court and all such documents,

   infonnation or testimony shall continue to he treated as Confidential Infonnation until this

   Court makes a contrary decision regarding the status of the documents, information or

   testimony. At any hearing to resolve a challenge of a Confidential designation, the party

   designating the information as “Confidential” shall have the burden to establish that party’s



                                                                                         Page 8
   right to protection as if this Order did not exist.       A party’s failure to challenge the

   designation of documents, information, or testimony as “Confidential” information does

   not constitute an admission that the document, information or testimony is, in fact,

   sensitive, confidential, or proprietary. No party waives its right to contend at trial or hearing

   that such document, information or testimony is not sensitive, confidential, privileged or

   proprietary, provided the party provides notice of intention to do so at least twenty (20)

   days before such trial or hearing.

15. Any papers filed with the Court in this action that make reference to Confidential

   Information, or contain information derived therefrom, shall be considered Confidential

   Information and shall be governed by the terms of this Order. These papers shall be filed

   under seal and shall remain sealed with the District Clerk’s Office so long as the materials

   retain their stratus as Confidential Information.

16. Pursuant to the agreement of the parties, no disclosure, production, or exchange of

   infonnation in this case shall constitute a waiver of any applicable attorney-client privilege

   or of any applicable work product protection in this or any other federal or state

   proceeding.    This Protective Order applies to any information disclosed, exchanged,

   produced, or discussed   —   whether intentionally or inadvertently   —   among the parties, their

   counsel and/or any agents (such as vendors and experts) in the course of this litigation.

   Upon learning of a production of privileged or work product protected information, the

   producing party shall within ten (10) days give all counsel of record notice of the

   production pursuant to Texas Rule of Civil Procedure 193.3(d). The receiving party must

   promptly return, sequester or destroy the produced information and all copies and destroy

   any notes that reproduce, copy, or otherwise disclose the substance of the privileged or



                                                                                              Page 9
                                     _____




       work product protected information.

    17. Further, production pursuant to this Protective Order shall not be deemed a waiver of

           a.   Any party’s right to object to any discovery request on any ground.

           b. Any party’s right to seek an order compelling discovery with respect to any

                discovery request.

           c.   Any party’s use and review of its own Confidential Information in its sole and

                complete discretion.

           d. The status of any material as a trade secret.

   18. Any Qualified Person who obtains information pursuant to this Order consents to

       submitting to the jurisdiction of this Court for enforcement of this Order.


       This Order shall remain in effect unless or until amended, altered, modified, or
vacated by the Court or by the written agreement of all parties to this action filed with

the Court, pursuant to Rule 11 of the Texas Rules of Civil Procedure.



       IT IS SO ORDERED this                 day of                 ,2015.



                                                              JUDGE PRESIDING




                                                                                           Page 10
      ___________________________,      ___________________________,




                                              EXHIBIT “A”

                                     CAUSE NO. 2014-CVF-001969-D4

     LUIS MACHADO AND ROSA A.                      §                   IN THE DISTRICT COURT OF
     MACHADO,                                      §
                                                   §
            Plaintiffs,                            §
                                                   §
     v.                                            §                       WEBB COUNTY, TEXAS
                                                   §
     STATE FARM LLOYDS AND                         §
     GILBERT SANTOS,                               §
                                                   §
            Defendants.                            §                    406TH JUDICIAL DISTRICT



                   AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I.                            of                               in order to be provided access to
information designated as “Confidential” under the Protective Order entered in the 49th Judicial
District Court of Webb County, Texas (the “Court”) in CAUSE NO. 20]4-CTT-001162-D]:
Noenit Rodriguez and Roiti Rodriguez vs. Stote Form Lloyds ond Felipe Far/os In the District
Court of Webb County. Texas, 49 1h
                                      Judicial District (the “Lawsuit”), represent and agree as
follows:

1.        I have been provided with a copy of the Protective Order entered by the Court in the
          Lawsuit, I have reviewed said copy and I am familiar with its terms.

2.        With regard to any and all “Confidential” information to which I am given access in
          connection with the Lawsuit, I agree to he bound by the provisions of the Protective
          Order.

3.        I consent to the exercise of jurisdiction over me by the Court with respect to the
          Protective Order.

4.        I agree that copies of this undertaking will he sent to counsel of record for all parties in
          the Lawsuit.




DATED:                                                           SIGNATURE:




                                                                By
                                                          H&S                                                201 4-CVF-0O1 1 62-Di
                                                          LAW FIRM

VAN f-IuSEMAN t *
                                              HU S EMAN & STEWART                                        fBoard Cendied-Civil Thai Law
ERIC STiiwART                                                                                   Nieard CeOrlied-Persona Injury Thai Law
                                               A Professional Limited J.. ialjrkly Company
TIFFANY L. DEBOLT                                                                                     Texas Board of Legni Speckairzuuon
                                             615 N. Upper Broadway, Suite 2000
bLuE [)ELLINOIzR MARTI
                                              Corpus Christi, Texas 78401-0781
                                        Telephone (361) 883-3563 Fax (361) 883-0210

                                                       August 19, 2014



           VIA CM/RRR
           Mr. J. Steve Mostyn
           The Mostyn Law Firm
           381 0 West Alabania Street
           Houston, Texas 77027

                    RE:    No. 2O14CVFOO1 l62-D1; Raul Rodriguez and Noemi Rodriguez v, State Farm
                           Lloyds and Felipe Farias; In the 49th Judicial District Court, Webb County, Texas
                           File No. 120093-7939-TD

           Dear Mr. Mostyn:

                    Enclosed please find a CD containing the following:

                    1.     Defendant’s, State Farm Lloyds, Responses and Objections to Plaintiffs’ First Set of
                           Interro gatories;
                    2.     Defendant’s, State Farm Lloyds, Responses and Objections to Plaintiffs’ Requests for
                           Production;
                    3,     Defendant’s, State Farm Lloyds, Responses to Plaintiffs’ Requests for Disclosure;
                    4.     Defendant’s, Felipe Farias, Responses and Objections to Plaintiffs’ First Set of
                           Interrogatories;
                    5.     Defendant’s, Felipe Fa.rias, Responses and Objections to Plaintiffs’ Requests for
                           Production;
                    6.     Defendant’s, Felipe Farias, R.esponses to Plaintiffs’ Requests for Disclosure;
                    7.     Redacted Claim File;
                    8.     Business Records Affidavit; and,
                    9.     Privilege Log.

                                                                       truly yours,

                                                          I   Tiffany DeBolt
           TD:sarn
           Enclosure
                           _




                                        NO. 2OI4CVFOOJ 162-DI

     RAUL RODRIGUEZ AND NOEMI                     §                      IN THE DISTRICT COURT
     RODRIGUEZ,                                   §
         Plaintiffs                               §
                                                  §
     VS.                                          §                OF WEBB COUNTY, TEXAS
                                                  §
     STATE FARM LLOYDS AND FELIPE
     FARIAS,                                      §
         Defendants                               §                  49TH JUDICIAL DISTRICT

                     DEFENDANT’S, FELIPE FARIAS, RESPONSES TO
                       PLAINTIFF’S REQUESTS FOR DISCLOSURE

 TO:       RAUL RODRIGUEZ AND NOEMI RODRIGUEZ, by and through their attorneys of
           record, Mr. J. Steve Mostyn, 3810 West Alabama Street, Houston, Texas 77027.

           Comes now FELIPE FARIAS, Defendant herein, and files this its Responses to

 Plaintiff’s Requests for Disclosure.

                                               Respectfully submitted,

                                               HUSEMAN & STEWART
                                               615 N. Upper Broadway, Suite 2000
                                               Corpus Christi, TX 78401-0781
                                               (361) 883-3563; (361) 883-0210 (Fax)



                                             iY C-f-
                                               VAN HUSEMAN
                                               State Bar No. 1032350
                                               ERIC STE WART
                                               State Bar No. 24058133
                                               TIFFANY DEBOLT
                                               State Bar No. 24074118
                                               Attorneys for Defendant Felipe Farias




            ESTHER DEGd3LA
                   9

By
                                                           ______            ____________,2014,




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was this            day of
served on the following:

       VIA CM/RRR
       Mr. J. Steve Mostyn
       3810 West Alabama Street
       Houston, TX 77027



                                                   TIFFANY      eBOLT
                     DEFENDANT’S, FELIPE FARIAS, RESPONSES TO
                       PLAINTIFF’S REQUESTS FOR DISCLOSURE

 (a)    i’he correct names of the parties to the lawsuit.

        RESPONSE: Defendant believes that Plaintiff’s petition properly sets forth the
        correct names of the parties.

 (b)   The name, address, and telephone number of any potential parties.

       RESPONSE: Defendant is unaware of any possible responsible third parties at this
       time, but reserves the right to supplement this response.

(c)    The legal theories and, in general, the factual bases of the responding party’s claims or
       defenses (the responding party need not marshal all evidence that may be offered at trial).

       RESPONSE: Defendant generally denies Plaintiffs allegations.                Please also see
       Defendant’s live pleadings.

(d)    l’he amount and any method of calculating economic damages.

       RESPONSE: Defendant is not seeking economic damages. Plaintiffs recovery, if
       any, is limited by the terms of the insurance contract.

(e)    The name, address, and telephone number of persons having knowledge of relevant facts,
       and a brief statement of each identified persons connection with the case.

       RESPONSE: See attached Exhibit “A”.                  Defendant will supplement as more
       information becomes available.

(f)    For any testifying expert:

       (1)     the expert’s name, address, and telephone number;
       (2)     the subject matter on which the expert will testify;

       (3)     the general substance of the expert’s mental impressions and opinions and a brief
               summary of the basis for them, or if the expert is not retained by, employed by, or
               otherwise subject to the control of the responding party, documents reflecting
               such information;

       (4)     if the expert is retained by, employed by, or otherwise subject to the control of the
               responding party:
             (A)     all documents, tangible things, reports, models, or data compilations that
                     have been provided to, reviewed by, or prepared by or for the expert in
                     anticipation of the expert’s testimony: and
             (B)     the expert’s current resume and bibliography.

      RESPONSE: None at this time; Defendant will supplement.
      Defendant reserves the right to call any and all experts designed by Plaintiff herein.

(g)   Any discoverable indemnity and insuring agreements.

      RESPONSE: None.

(h)   Any discoverable settlement agreements.

      RESPONSE:      None.

(i)   Any discoverable witness statements,

      RESPONSE: None in Defendant’s possession.

(j)   All medical records and bills that are reasonably related to the injuries and damages
      asserted or, in lieu thereof, an authorization permitting the disclosure of such medical
      records and hills.

      RESPONSE: Not applicable.

(k)   All medical records and bills obtained by the responding party by virtue of an
      authorization furnished by the requesting party.

      RESPONSE: Not applicable.

(I)   the name, address, and telephone number of any person who may be designated as a
      responsible third party.

      RESPONSE: Defendant is unaware of any possible third parties at this time, but
      reserves the right to supplement this response.
 EXHIBIT A
WITNESS LIST
                Name                     Address           Telephone      Connection to the Case
                Raul Rodriguez           c/o J. Steve      713-861-6616   Plaintiff
                                         Mostyn, 3810
                                         West Alabama
                                         Street,
                                         Houston,
                                         Texas 77027
                Noemi Rodriguez          c/o J. Steve      713-861-6616   Plaintiff
                                         Mostyn, 3810
                                         West Alabama
                                         Street,
                                         Houston,
                                         Texas 77027
                State Farm Lloyds        c/o        Van    361-883-3563   Defendant
                                         Huseman and
                                         Tiffany
                                         DeBolt,
                Felipe Farias            Huseman      &
                                         Stewart, PLLC,
                                         615 N. Upper
                                         Broadway,
                                         Suite     2000,
                                         Corpus Christi,
                                         TX 78401
                Felipe Farias            c/o        Van    361-883-3563   Defendant
                                         Huseman and
                                         Tiffany
                                         DeBolt,
                                         Huseman      &
                                         Stewart, PLLC,
                                         615 N. Upper
                                         Broadway,
                                         Suite     2000,
                                         Corpus Christi,
                                             78401
                                                    West   713-861-6616   Plaintiff’s counsel




                Van Huseman                                                           ‘s counsel
                Tiffany DeBolt




                     py of   oraHcert.
                                                                      4
the


      Cou
            %        ofjtctNurtan

By
                LI
                                    0’
TX78401   I
                 _____      ____




                                      NO. 2O14CVFOO1 162-Di

     RAUL RODRIGUEZ AND NOEMI                      §                     IN THE DISTRICT COURT
     RODRIGUEZ,                                    §
         Plaintiffs                                §
                                                   §
     VS.                                           §                OF WEBB COUNTY, TEXAS
                                                   §
     STATE FARM LLOYDS AND FELIPE                  §
     FARIAS,                                       §
         Defendants                                §                 49TH JUDICIAL DISTRICT

            DEFENDANT’S, FELIPE FARIAS, RESPONSES AND OBJECTIONS TO
                    PLAINTIFFS’ REQUESTS FOR PRODUCTION

           TO:     Raul and Noemi Rodriguez, by and through their attorney of record, Mr. J. Steve
                   Mostyn, 3810 West Alabama Street, Houston, Texas 77027.

            Comes now FELIPE FARIAS, Defendant herein, and files this its Responses and
     Objections to Plaintiffs’ First Set of Interrogatories.

                                               Respectfully submitted,

                                               HUSEMAN & STEWART
                                               615 N. Upper Broadway, Suite 2000
                                               Corpus Christi, TX 78401-078 1
                                               (361) 883-3563; (361) 883-0210 (Fax)




                                               VAN
                                               State Bar No. 1032350
                                               ERIC STEWART
                                               State Bar No. 24058133
                                               TIFFANY DEBOLT
                                               State Bar No. 24074118
                                               Attorneys for Defendant Felipe Farias




the_____
       ESTHER DE    LA’


By
                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was this       I
                                                                            I       2014,
                                                           /       day of
served on the following:                                                        a
Via CM-RRR
The Mostyn Law Firm
Mr. J. Steve Mostyn
3810 West Alabama Street
Houston, TX 77027




                                           ’
                                           6
                                           T1FFArr
      FELIPE FARIAS’ OBJECTIONS TO ES! PRODUCTION PROTOCOL

 1. Defendant objects to the request for production in native format to the extent responsive
     documents are not reasonably available in native format to Defendant in the ordinary
     course of business. Defendant further objects pursuant to Tex. R. Civ. P. 196.4, in that it
     would take unreasonable and extraordinary efforts to produce such documents in the form
     requested. Notwithstanding this objection, Defendant agrees to produce in native format
    pursuant to Tex. R. Civ, P. 196.4 to the extent responsive documents are reasonably
     available in native format in the ordinary course of business. Documents that contain
    redactions will not be produced in native format. Please also refer to objection number 6.
2. Defendant objects to Plaintiffs’ description of near native file types on the grounds that it
    does not offer an alternative to native format. Defendant therefore incorporates by
    reference the objection to protocol provision number 2 regarding the production of native
    format above. (See paragraph 2.) Defendant further objects pursuant to Tex, R. Civ. P.
     196.4, it is not required to produce ESI in near-native formats if it would take
    unreasonable and extraordinary efforts to produce such documents in the form requested.
3. Defendant objects to Plaintiffs’ examples of near-native forms on the grounds they do not
    represent an alternative to a native format. For those examples that represent native
    forms sought, Defendant objects to the extent responsive documents are not reasonably
    available in native format to Defendant in the ordinary course of business. Defendant
    further objects pursuant to Tex. R. Civ. P. 196.4, on that it would take unreasonable and
    extraordinary efforts to produce such documents in the form requested. Notwithstanding
    this objection, Defendant agrees to produce in native format pursuant to Tex. R. Civ. P.
     196.4 to the extent responsive documents are reasonably available in native format in the
    ordinary course of business.
4. Defendant objects to this request because it is overboard and unduly burdensome.
    Defendant further objects pursuant to Tex. R. Civ, P. 196.4, in that it would take
    unreasonable and extraordinary efforts to produce such documents in the form requested.
    Notwithstanding these objections, Defendant will produce database reports generated in
    the ordinary course of business in the form they are normally used. Defendant agrees to
    meet and confer prior to producing from databases as necessary.
5. Defendant objects to the production of information items in color to the extent it cannot,
    through reasonable efforts, produce such items in the requested format pursuant to Tex.
    R. Civ. P. 196.4. Defendant objects to the production request to the extent it requests
    full extraction and OCR for redacted documents on the grounds it seeks attorney-client or
    work product privileged materials. Notwithstanding these objections, Defendant notes
    that any documents produced natively will retain any color existing in the original
    document. Defendant agrees to extract the non-redacted content of each document by
    optical character recognition (OCR) or other suitable method to a searchable text file
    produced with the corresponding page image(s) or embedded within the image file.
    Defendant further objects to Plaintiffs’ production request insofar as it directs Defendant
    to undertake efforts that exceed the requirements of Tex. R. Civ. P. 193.3. Defendant
    will withhold privileged material or information and describe the same in accordance
    with the Texas Rules of Civil Procedure.
6. Defendant objects to Plaintiffs’ demand that Adobe Acrobat be used for redactions on the
    grounds that using Adobe Acrobat will require unreasonable and extraordinary efforts
    pursuant to Tex. R. Civ. P. 196.4.
7. Defendant objects to Plaintiffs’ demand for deduplication by MD5 hash value on the
    grounds that it requires Defendant to undertake unreasonable efforts pursuant to Tex. R.
    Civ. P. 196.4. Defendant will provide hash values but reserves the right to use an
    alternative to MD5. With respect to the categories of information requested in the load
    file, Defendant will produce such information to the extent the field values are available.
8. Defendant objects to Plaintiffs’ demand Defendant produce ES! on the medium requiring
    the least number of deliverables in that it purports to impose obligations greater than
    those set forth in the Texas Rule of Civil Procedure. Defendant further objects to
    Plaintiffs’ request that Defendant organize productions by custodian because it would
    require Defendant to undertake unreasonable and extraordinary efforts insofar as ESI is
    not organized by custodian in Defendant’s ordinary course of business. Additionally,
    Defendant objects to Plaintiffs’ request that all documents from an individual custodian
    be delivered in a single load file on the grounds it is unduly burdensome and will cause
    unnecessary delay in the production of documents in contravention of Tex. R. Civ. P. 1.
9. Defendant objects to this request with respect to claim information on the grounds that it
    requires Defendant to undertake unreasonable and extraordinary efforts pursuant to Tex.
    R. Civ. P. 196.4.
10. Defendant objects to Plaintiffs’ demand that the load file provide MD5 hash values on the
    grounds that it requires Defendant to undertake unreasonable efforts pursuant to Tex. R.
    Civ. P. 196.4. Defendant will provide hash values but reserves the right to use an
    alternative to MD5. With respect to the categories of information requested in the load
    file, Defendant will produce such information to the extent the field values are available.
                          OBJECTIONS TO DEFINITIONS

1. Defendant objects to Plaintiffs’ definition of the term “Document” in that the following
   terms or phrases are vague and ambiguous: “visual” and “information items.” Defendant
   notes that all “textual” documents are also “visual” inasmuch as they can be seen and
   therefore it is unclear what is meant by the separate category of “visual” items. In
   responding to this discovery, Defendant assumes the term “visual” is meant to refer to
   graphic images. Similarly, the term “information items” is vague, overly broad, unduly
   burdensome, and beyond the permissible scope of discovery under the Tex. R. Civ. P.
   because many items of information may be shared by oral communication, and therefore
   are not “things” subject to discovery under Tex. R. Civ. P. 192.3(b); or may be ephemeral
   information, such as temporary computer files, and therefore preservation and production
   of such information would be disproportionate to the scope of the matter pursuant to Tex.
   R. Civ. P. 192.4. In responding to discovery, Defendant assumes that “information
   items” is meant to refer to the documents and electronic information discoverable
   pursuant to Tex. R. Civ. P. 192.3(b) and 196.1. Defendant further objects to Plaintiffs’
   use of the term “Document” to the extent it seeks to require Defendant to record andlor
   produce records and information that are not ordinarily captured, andlor are overwritten
   in the ordinary course of operating State Farm’s computing systems making the definition
   overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of
   admissible evidence, and beyond the scope of permissible discovery. Defendant further
   objects to the extent the definition implies there is an obligation to produce information
   subject to discovery under Tex. R. Civ. P. 196 in more than one form or in a manner that
   is different than the forms in which Defendant has already agreed to produce, or that the
   same must be produced in native format. Native format may not be reasonably available
   to Defendant in the ordinary course of business. Finally, Defendant objects to the
   definition of “Document” to the extent it would require the production or disclosure of
   information protected from discovery by the attorney-client privilege and/or work
   product doctrine. Defendant will produce responsive, non-privileged documents and
   electronic information discoverable pursuant to Tex. R. Civ. P. 192.3(b) and 196.1.
2. Defendant objects to Plaintiffs’ definition of the term “Person” and consequently
   “Handle,” “handled,” “handling” and/or “worked on” by “any person” to the extent that it
   purports to impose obligations greater than those set forth in Tex. R. Civ. P. 192.3.
   Defendant further objects to the extent the definitions include its attorneys or to the extent
   Plaintiffs seek information protected from discovery by the attorney-client privilege
   and/or work product protection.
3. Defendant objects to Plaintiffs’ definition of the term “Describe” in that it is ambiguous
   whether the term “document” therein is meant to be a general term, or if it is referring to
   “Document” as defined herein. Assuming that the term “document” is meant to include
   electronically stored information discoverable under Tex. R. Civ. P. 196, Defendant
   objects to the definition of “Describe” because parts a. through e. are vague and
   ambiguous and it is not clear what specific information plaintiffs are seeking (e.g., a
   Word document may be titled “ABC.docx” in the Windows file title and have a different
   title or heading in ihe document’s text). Defendant further objects to the definition of
   “Describe” to the extent that it seeks information about “Documents” that is overly broad,
   unduly burdensome, not reasonably calculated to lead to the discovery of admissible
   evidence, and beyond the scope of permissible discovery.
            DEFENDANT FELIPE FARIAS’ RESPONSES AND OBJECTIONS
                 TO PLAINTIFFS’ REQUESTS FOR PRODUCTION


REQUEST FOR PRODUCTION NO. 1. All documents related to Plaintiffs, the Property,
the Policy and/or the claim made the basis of this Lawsuit.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant.

State Farm does not maintain a physical file folder with respect to each claim. Information
regarding the claim is stored primarily in the Enterprise Claim System (“ECS”), a proprietary
web-based system used by State Farm claims associates to record electronic claim information.
Notwithstanding any objections, this Defendant has no such documents in his possession,
custody or control.


REQUEST FOR PRODUCTION NO. 2. All licenses or certifications that are identified in
response to Interrogatory Number 3.

RESPONSE:

This adjuster’s Texas licensing status and number is publically available without charge and can
be found on the TDI website at w.tdi.texas.gov; this adjuster’s CE information may be found
on www.sircon.com.


REQUEST FOR PRODUCTION NO. 3. All training documents you have for adjusting hail
and/or windstorm claims. This request is limited to the past 2 years.

RESPONSE:

Materials on which individuals were trained prior to the date of loss, and that were obsolete on
the date of loss, are neither material nor relevant to the matters at issue in this case. This request
seeks information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

This Defendant objects in that the request may cover materials that are confidential, proprietary
business information and/or trade secret. In addition, due to the overly broad nature of this
request, it is also a potential invasion of the attorney-client or work product privileges.
REQUEST FOR PRODUCTION NO. 4. All applications you submitted (or that were
submitted on your behalf) for purposes of obtaining a license to adjust claims in the State of
Texas that were in effect at the time of the Webb County hail claims occurring on or about June
7, 2013 and/or June 14, 2013.

RESPONSE:

To the extent that such documents are in Defendant care, custody, control, he will supplement.


REQUEST FOR PRODUCTION NO. 5. All resumes for the last five (5) years.

RESPONSE:

This question seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence.

Subject to and without waiving these objections, and to the extent Defendant has a current resume, it
will be produced.


REQUEST FOR PRODUCTION NO. 6. All applications for employment you submitted for
purposes of obtaining employment as an adjuster and/or claims handler in the State of Texas.
This request is limited to the five (5) years preceding the Webb County hail storm occurring on
oraboutJune 7,2013 andlorJune 14,2013.

RESPONSE:

Defendant objects to the question as it is not relevant, nor is it reasonably calculated to lead to
the discovery of admissible evidence. The question calls for personal and confidential
information and invades the privacy of this Defendant. The question calls for information that
surpasses the issues in this case.


REQUEST FOR PRODUCTION NO. 7. All documents you relied upon in the adjustment of
the claim made the basis of this Lawsuit.

RESPONSE:

Defendant objects to the Request to the extent that it seeks confidential, proprietary business
information and trade secrets that are the sole and exclusive property of the insurance company
that this Defendant has no legal authority to produce. Further, due to the overly broad nature of
this Request, it is also a potential invasion of the attorney-client privilege and the work product
privilege. Moreover, the Request is unduly burdensome and seeks information that is neither
relevant nor reasonably calculated to lead to the discovery of admissible evidence. Subject to and
without waiving the foregoing objections, this Defendant relied on the contract of insurance,
electronic information regarding the claim, and relevant claims handling procedures for claims
alleged to have arisen from the weather event that occurred on the date of loss.

Additionally, subject to and without waiving the foregoing objections, for information reflecting
the application of claims procedures to Plaintiffs’ claim, see the records produced by State Farm
from State Farms Enterprise Claim System relative to Plaintiffs’ claim.


REQUEST FOR PRODUCTION NO. 8. To the extent you made a determination or
recommendation regarding depreciation, all documents relating to the application of depreciation
on a homeowners property claim in the State of Texas for the past two (2) years.

RESPONSE:

Defendant otjects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant. Defendant further objects to this
request to the extent it purports to require Defendant to marshal all of his evidence or state all his
legal or factual assertions in answering it.

 Notwithstanding any objections, this Defendant has no such documents in his possession,
custody or control.


REQUEST FOR PRODUCTION NO. 9. To the extent you made a determination or
recommendation regarding overhead and profit, all documents relating to the application of
overhead and profit on a homeowners property claim in the State of Texas for the past two (2)
years.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant. Defendant further objects to this
request to the extent it purports to require Defendant to marshal all of his evidence or state all his
legal or factual assertions in answering it.

Notwithstanding any objections, this Defendant has no such information or documents in his
possession, custody or control.


REQUEST FOR PRODUCTION NO. 10. All documents or items in your possession related
to the claim made the basis of this Lawsuit that you did not submit to the insurance company
andlor adjusting company assigned to this claim.

RESPONSE:
This Defendant has no such documents in his possession, custody or control. Will supplement if
responsive documents become available.


REQUEST FOR PRODUCTION NO. 11. All documents meant to instruct, advise, or guide
the handling or adjusting [sic] hail and/or windstorm claims in the State of Texas for the last 2
years.

RESPONSE:

Materials on which individuals were trained prior to the date of loss, and that were obsolete on
the date of loss, are neither material nor relevant to the matters at issue in this case. This request
seeks information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

This Defendant objects in that the request may cover materials that are confidential, proprietary
business information and/or trade secret. In addition, due to the overly broad nature of this
request, it is also a potential invasion of the attorney-client or work product privileges.


REQUEST FOR PRODUCTION NO. 12. All training manuals in effect at the time of
Plaintiffs’ claim used for software programs utilized in the claim made the basis of this Lawsuit.

RESPONSE:

 Materials on which individuals were trained prior to the date of loss, and that were obsolete on
the date of loss, arc neither material nor relevant to the matters at issue in this case. This request
seeks information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

Defendant objects in that the request may cover materials that are confidential, proprietary
business information and/or trade secret. In addition, due to the overly broad nature of this
request, it is also a potential invasion of the attorney-client or work product privileges.


REQUEST FOR PRODUCTION NO. 13. All documents relating to any performance
reviews or evaluations by the carrier of the underlying claim, whether formal or informal,
regarding your handling of claims arising out of the Webb County hail storm occurring on or
about June 7, 2013 and/or June 14, 2013.

RESPONSE:

Defendant objects to this request as irrelevant, multifarious, overly broad, vague, ambiguous, and
not reasonably calculated to lead to the discovery of admissible evidence.
The question calls for confidential and proprietary information belonging to State Farm and
invades the privacy of this Defendant. The question is overly broad in scope and calls for
information that surpasses the issues in this case.


REQUEST FOR PRODUCTION NO. 14. All documents relating to any Texas Department
of Insurance complaints made against you by an insured related to claims arising out of the
Webb County hail storm occurring on or about June 7, 2013 and/or June 14, 2013.

RESPONSE:

Defendant objects to this Request on the grounds that it is overly broad and harassing,
constituting nothing more than a “fishing expedition,” in violation of the letter and spirit of
discovery law in the State of Texas. What may or may not have occurred with respect to another
claim will neither prove nor disprove the existence of any alleged mishandling of this claim.
Further, information responsive to this request may contain confidential non-public personal
information of insureds not party to this suit, and is equally and publicly available to Plaintiffs.


REQUEST FOR PRODUCTION NO. 15. All contracts, indemnity agreements, andlor
confidentiality agreements between you and the adjusting company and/or insurance company in
effect during the handling of claims arising out of the Webb County hail storm occurring on or
about June 7, 2013 and/or June 14, 2013.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant.

This Defendant objects to this request as seeking information that is neither relevant nor
reasonably calculated to lead to the discovery of admissible evidence. Further, this request calls
for confidential, proprietary and/or trade secret information.


REQUEST FOR PRODUCTION NO. 16. All price lists used by you in handling claims
arising out of the Webb County hail storm occurring on or about June 7, 2013 and/or June 14,
2013. To the extent the pricelist is an unmodified pricelist from a third party, you can reference
the vendor and version of the pricelist with a stipulation that it is unmodified.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant.
This Defendant objects to this Request, as it is vague, overly broad in scope and time. As the
Defendant can understand this Request, it appears to be seeking confidential, proprietary
business information and trade secrets that are the sole and exclusive property of State Farm that
this Defendant has no legal authority to produce. As presently worded, the Request is not
relevant, nor is it reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 17. All weather reports regarding wind andlor hail
relied upon by you in handling claims arising out of the Webb County hail storm occurring on or
about June 7, 2013 andJor June 14, 2013.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant.


REQUEST FOR PRODUCTION NO. 18. All correspondence to or from the adjusting
company andlor the insurance company that issued the policy regarding modifying/modifications
to the unit price cost and the price list you used in handling claims ar4sing out of the Webb
County hail storm occurring on or about June 7, 2013 and/or June 14, 2013.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant.

This Defendant objects to this Request, as it is vague, overly broad in scope and time. As the
Defendant can understand this Request, it appears to be seeking confidential, proprietary
business information and trade secrets that are the sole and exclusive property of State Farm that
this Defendant has no legal authority to produce. As presently worded, the Request is not
relevant, nor is it reasonably calculated to lead to the discovery of admissible evidence.
                               NO. 2OI4CVFOOI 162-DI

RAUL    RODRIGUEZ        AND     NOEMI      §                     IN THE DISTRICT COURT
RODRIGUEZ,                                  §
    Plaintiffs                              §
                                            §
VS.                                         §                OF WEBB COUNTY, TEXAS
                                            §
STATE FARM LLOYDS AND FELIPE                §
FARIAS,                                     §
    Defendants                              §                 49TH JUDICIAL DISTRICT

       DEFENDANT’S, FELIPE FARIAS, RESPONSES AND OBJECTIONS TO
              PLAINTIFFS’ FIRST SET OF INTERROGATORIES

      TO:   Raul and Noemi Rodriguez, by and through their attorney of record, Mr. J. Steve
            Mostyn, 3810 West Alabama Street, Houston, Texas 77027.

       Comes now FELIPE FARIAS. Defendant herein, and files this its Responses and
Objections to Plaintiffs’ First Set of Interrogatories.

                                        Respectfully submitted,

                                        HUSEMAN & STEWART
                                        615 N. Upper Broadway, Suite 2000
                                        Corpus Christi, TX 78401-0781
                                        (361) 883-3563; (361) 883-0210 (Fax)




                                        VAN HUSEMAN
                                        State Bar No. 1032350
                                        ERIC STEWART
                                        State Bar No. 24058133
                                        TIFFANY DEBOLT
                                        State Bar No. 24074118
                                        Attorneys for Defendant Felipe Farias




yOfaI P ce
                                                         ______




                              CERTIFICATE OF SERVICE

     A true and correct copy of the thregoing was this            day of(’<   2014,
seed on the following:


Via CM-RRR
The Mostyn Law Firm
Mr. J. Steve Mostyn
3810 West Alabama Street
Houston, TX 77027




                                          TIFFANY DEBOLT
      FELIPE FARIAS’ OBJECTIONS TO ESJ PRODUCTION PROTOCOL
 1. Defendant objects to the request for production in native format to the extent responsive
     documents are not reasonably available in native format to Defendant in the ordinary
     course of business. Defendant further objects pursuant to Tex. R. Civ, P. 196.4, in that it
     would take unreasonable and extraordinary efforts to produce such documents in the form
     requested. Notwithstanding this objection, Defendant agrees to produce in native format
     pursuant to Tex. R. Civ. P. 196.4 to the extent responsive documents are reasonably
     available in native format in the ordinary course of business. Documents that contain
     redactions will not be produced in native format. Please also refer to objection number 6.
2. Defendant objects to Plaintiffs’ description of near native file types on the grounds that it
     does not offer an alternative to native format. Defendant therefore incorporates by
     reference the objection to protocol provision number 2 regarding the production of native
     format above. (See paragraph 2.) Defendant further objects pursuant to Tex. R. Civ, P.
     196.4, it is not required to produce EST in near-native formats if it would take
     unreasonable and extraordinary efforts to produce such documents in the form requested.
3. Defendant objects to Plaintiffs’ examples of near-native forms on the grounds they do not
     represent an alternative to a native format. For those examples that represent native
     forms sought, Defendant objects to the extent responsive documents are not reasonably
    available in native format to Defendant in the ordinary course of business. Defendant
    further objects pursuant to Tex. R. Civ. P. 196.4, on that it would take unreasonable and
    extraordinary efforts to produce such documents in the form requested. Notwithstanding
    this objection, Defendant agrees to produce in native format pursuant to Tex. R. Civ. P.
     1 96.4 to the extent responsive documents are reasonably available in native format in the
    ordinary course of business.
4. Defendant objects to this request because it is overboard and unduly burdensome.
    Defendant further objects pursuant to Tex. R. Civ. P. 196.4, in that it would take
    unreasonable and extraordinary efforts to produce such documents in the form requested.
    Notwithstanding these objections, Defendant will produce database reports generated in
    the ordinary course of business in the form they are normally used. Defendant agrees to
    meet and confer prior to producing from databases as necessary.
5. Defendant objects to the production of information items in color to the extent it cannot,
    through reasonable efforts, produce such items in the requested format pursuant to Tex.
    R. Civ. P. 196.4. Defendant objects to the production request to the extent it requests
    full extraction and OCR for redacted documents on the grounds it seeks attorney-client or
    work product privileged materials. Notwithstanding these objections, Defendant notes
    that any documents produced natively will retain any color existing in the original
    document. Defendant agrees to extract the non-redacted content of each document by
    optical character recognition (OCR) or other suitable method to a searchable text file
    produced with the corresponding page image(s) or embedded within the image file.
    Defendant further objects to Plaintiffs’ production request insofar as it directs Defendant
    to undertake efforts that exceed the requirements of Tex. R. Civ. P. 193.3. Defendant
    will withhold privileged material or information and describe the same in accordance
    with the Texas Rules of Civil Procedure.
6. Defendant objects to Plaintiffs’ demand that Adobe Acrobat be used for redactions on the
    grounds that using Adobe Acrobat will require unreasonable and extraordinary efforts
    pursuant to Tex. R. Civ. P. 196.4.
7. Defendant objects to Plaintiffs’ demand for dedup]ication by MD5 hash value on the
    grounds that it requires Defendant to undertake unreasonable efforts pursuant to Tex. R.
    Civ. P. 196.4. Defendant will provide hash values but reserves the right to use an
    alternative to MD5. With respect to the categories of information requested in the load
    file, Defendant will produce such information to the extent the field values are available.
8. Defendant objects to Plaintiffs’ demand Defendant produce ESI on the medium requiring
    the least number of deliverables in that it purports to impose obligations greater than
    those set forth in the Texas Rule of Civil Procedure. Defendant further objects to
    Plaintiffs’ request that Defendant organize productions by custodian because it would
    require Defendant to undertake unreasonable and extraordinary efforts insofar as ESI is
    not organized by custodian in Defendant’s ordinary course of business. Additionally,
    Defendant objects to Plaintiffs’ request that all documents from an individual custodian
    be delivered in a single load file on the grounds it is unduly burdensome and will cause
    unnecessary delay in the production of documents in contravention of Tex. R. Civ. P. 1.
9. Defendant objects to this request with respect to claim information on the grounds that it
    requires Defendant to undertake unreasonable and extraordinary efforts pursuant to Tex.
    R. Civ. P. 196.4.
10. Defendant objects to Plaintiffs’ demand that the load file provide MD5 hash values on the
    grounds that it requires Defendant to undertake unreasonable efforts pursuant to Tex. R.
    Civ. P. 196.4. Defendant will provide hash values but reserves the right to use an
    alternative to MD5. With respect to the categories of information requested in the load
    file, Defendant will produce such information to the extent the field values are available.
                          OBJECTIONS TO DEFINITIONS

1. Defendant objects to Plaintiffs’ definition of the term “Document” in that the following
   terms or phrases are vague and ambiguous: “visual” and “information items.” Defendant
   notes that all “textual” documents are also “visual” inasmuch as they can be seen and
   therefore it is unclear what is meant by the separate category of “visual” items. In
   responding to this discovery, Defendant assumes the term “visual” is meant to refer to
   graphic images. Similarly, the term “information items” is vague, overly broad, unduly
   burdensome, and beyond the permissible scope of discovery under the Tex. R. Civ, P.
   because many items of information may be shared by oral communication, and therefore
   are not “things” subject to discovery under Tex. R. Civ. P. 192.3(b); or may be ephemeral
   information, such as temporary computer files, and therefore preservation and production
   of such information would be disproportionate to the scope of the matter pursuant to Tex.
   R. Civ. P. 192.4. In responding to discovery, Defendant assumes that “information
   items” is meant to refer to the documents and electronic information discoverable
   pursuant to Tex. R. Civ. P. 192.3(b) and 196.1. Defendant further objects to Plaintiffs’
   use of the term “Document” to the extent it seeks to require Defendant to record and/or
   produce records and information that are not ordinarily captured, and/or are overwritten
   in the ordinary course of operating State Farm’s computing systems making the definition
   overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of
   admissible evidence, and beyond the scope of permissible discovery. Defendant further
   objects to the extent the definition implies there is an obligation to produce information
   subject to discovery under Tex. R. Civ, P. 196 in more than one form or in a manner that
   is different than the forms in which Defendant has already agreed to produce, or that the
   same must be produced in native format. Native format may not be reasonably available
   to Defendant in the ordinary course of business. Finally, Defendant objects to the
   definition of “Document” to the extent it would require the production or disclosure of
   information protected from discovery by the attorney-client privilege and/or work
   product doctrine. Defendant will produce responsive, non-privileged documents and
   electronic information discoverable pursuant to Tex. R. Civ. P. 192.3(b) and 196,1.
2. Defendant objects to Plaintiffs’ definition of the term “Person” and consequently
   “Handle,” “handled,” “handling” and/or “worked on” by “any person” to the extent that it
   purports to impose obligations greater than those set forth in Tex. R. Civ. P. 192.3.
   Defendant further objects to the extent the definitions include its attorneys or to the extent
   Plaintiffs seek information protected from discovery by the attorney-client privilege
   and/or work product protection.
3. Defendant objects to Plaintiffs’ definition of the term “Describe” in that it is ambiguous
   whether the term “document” therein is meant to be a general term, or if it is referring to
   “Document” as defined herein. Assuming that the term “document” is meant to include
   electronically stored information discoverable under Tex. R. Civ. P. 196, Defendant
   objects to the definition of “Describe” because parts a. through e. are vague and
   ambiguous and it is not clear what specific information plaintiffs are seeking (e.g., a
   Word document may be titled “ABC.docx” in the Windows file title and have a different
   title or heading in the document’s text). Defendant further objects to the definition of
   “Describe” to the extent that it seeks inlbrmation about “Documents” that is overly broad,
   unduly burdensome, not reasonably calculated to lead to the discovery of admissible
   evidence, and beyond the scope of permissible discovery.
            DEFENDANT FELIPE FARIAS’ RESPONSES AND OBJECTIONS
               TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES


INTERROGATORY NO. 1. Identify all email accounts, email addresses, and/or any alias or
code used to identify you and used for any communication relating to your work handling hail
and/or windstorm claims arising out of the Webb County hail storm occurring on or about June
7, 2013 and/or June 14, 2013. This request is limited only to the carrier of the claim that is the
subject of this Lawsuit.

RESPONSE:

This Defendants State Farm email address is feIipe.farias.gbpx()statefarm.com.


INTERROGATORY NO. 2. Identify generally the training or experience you had in adjusting
hail and/or windstorm damage any specific training you had for this storm prior to your handling
of claim made the basis of this Lawsuit.

RESPONSE:

Defendant objects that materials on which individuals were trained prior to the date of loss, and
that were obsolete on the date of loss, are neither material nor relevant to the matters at issue in
this case. This request seeks information that is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.

As to State Farm training materials, this Defendant objects in that the request may cover
materials that are confidential, proprietary business information and/or trade secret. In addition,
due to the overly broad nature of this request, it is also a potential invasion of the attorney-client
or work product privileges.


INTERROGATORY NO. 3. Identify any degrees, Texas insurance licenses (unless you
qualified for adjusting claims in Texas on an emergency basis, then list any insurance licenses
you held from other states) or certifications you had at the time you handled the claim made the
basis of this Lawsuit.

RESPONSE:
This adjuster’s Texas licensing status and number is publically available without charge and can
be found on the TDI website at v.tdi.texas.gov; this adjuster’s CE information may be found
on www.sircon.com.


INTERROGATORY NO. 4. Explain how you were compensated and by whom for your work
on claims arising Out of the Webb County hail storm occurring on or about June 7, 2013 and/or
June 7, 2013, stating the amount you were compensated per day, and/or per week and identifying
any bonus or incentive plans. To the extent the produced personnel file includes a compensation
schedule, you may refer to such personnel file.

RESPONSE:

Defendant objects to this request as multifarious, overly broad, vague, ambiguous, and not
reasonably calculated to lead to the discovery of admissible evidence. Defendant also objects to
this request as being improperly directed to this Defendant,

As to State Farm employee and/or managerial compensation/bonus plans, the question calls for
confidential and proprietary information belonging to State Farm and invades the privacy of this
Defendant. The question is overly’ broad in scope and calls for information that surpasses the
issues in this case.


INTERROGATORY NO. 5. State whether you are fluent in Spanish and whether you had any
communication relating to the claim made the basis of this Lawsuit in Spanish. If you are not
fluent in Spanish, state whether you are proficient in Spanish to communicate to adjust a claim.

RESPONSE:

Defendant objects to this request is it is not reasonably calculated to lead to the discovery of
admissible evidence. Subject to this objection, Defendant speaks fluent Spanish.


INTERROGATORY NO. 6. Identify the following dates:
     a.  The date you first obtained an adjuster license in the State of Texas;
     b.  The first date you were hired/retained by the insurance company defendant or any
         other defendant in this Lawsuit to adjust property damage claims;
     c.  The date you were first assigned to handle Webb county hail claims occurring on
         or about June 7,2013 and/or June 14, 2013;
     d.  The date you closed your file on the claim made the basis of this Lawsuit; and
     e.  The last date you worked on any Webb County hail claim occurring on or about
         June 7,2013 and/or June 14, 2103.
RESPONSE:

Defendant objects that this request is overly broad, unduly burdensome, and not reasonably
calculated to lead to the discovery of admissible evidence, Subject to these objections, Defendant
has had two licenses. The first license was issued in 1993, but lapsed in 2001. The current
license was issued on July 16, 2012. Defendant handled claims in Laredo for one year starting in
July 2012 until July 2013. Defendant continues to help as needed.


INTERROGATORY NO. 7. Describe in detail each inspection you conducted of the Property
made the basis of this Lawsuit identifying:
       a.      The name and job title of any person who inspected the Property with you;
       b.      The date of each inspection;
       c.      The purpose of each inspection;
       d.      The length of time of each inspection;
       e.      The equipment or tools used during each inspection;
       f.      The areas of the Property inspected (i.e. roof attic, individual rooms, exterior);
               and
       g.      Any  documents generated during or as a result of each inspection, including the
               persons and/or entities in possession of those documents.

RESPONSE:

Defendant inspected Plaintiffs’ property on June 26, 2013, in response to Plaintiffs’ claim that
they suffered from a leak in the bedroom and kitchen as well as wind damage to their roof.
Complete information from Defendant’s inspection can be found in the documents produced in
State Farm Lloyds’ Response to Plaintiffs’ Requests for Production.


INTERROGATORY NO. 8. Following the inspection(s), did you engage in any additional
communications (e.g. telephone, in person, written communication) with Plaintiffs? If yes,
provide the following information:
       a.       the date of such communication(s);
       b.       the manner of such communication(s);
       c.      the person with whom You communicated;
       d.       the reason for the communication(s);
       e.       for any telephonic communication(s), identify who initiated the phone call, and
                the telephone number from which you called or on which you received the call;
                and
       f.       the general substance of the communication.

RESPONSE:

On June 27, 2013, Defendant sent Plaintiff Raul Rodriguez a letter informing him that his loss
did not exceed the deductible.
INTERROGATORY NO. 9. Identify and describe all damage you observed during your
inspection(s) of the claim made the basis of this Lawsuit. To the extent the damage you observed
during your inspection is reflected in scope notes and photographs, you can refer Plaintiffs to
such scope notes and/or photographs.

RESPONSE:

Defendant found wind damage to Plaintiffs’ roof as well as interior damage to several rooms.
Complete information from Defendant’s inspection can be found in the documents produced in
State Farm Lloyds’ Response to Plaintiffs’ Requests for Production.


INTERROGATORY NO. 10. For all damage observed at the Property or reflected in your
scope notes and/or photographs, state what you believe to be the cause of the damage, describing
the investigatory steps you took to determine the cause, and identify all person(s) and/or entity(s)
that provided information or participated in that determination.

RESPONSE:

Objection, this request is overly broad and unduly burdensome. Subject to these objections,
Defendant found wind damage to Plaintiffs’ roof as well as interior damage to several rooms.
Complete infirmation from Defendant’s inspection can be found in the documents produced in
State Farm Lloyds’ Response to Plaintiffs’ Requests for Production.


INTERROGATORY NO. 11. To the extent you applied or recommended policy exclusions,
identify all exclusions under the Policy applied to that claim made the basis of this Lawsuit, and
for each exclusion applied or recommended, state the factual reason(s) that the exclusion was
applied or recommended.

RESPONSE:

Defendant objects to this Interrogatory as it is overly broad, unduly burdensome, and Defendant
is not required to marshal his evidence. Defendant further objects as Plaintiff is impermissibly
attempting to shift the burden of proof onto State Farm. Subject to these objections, information
regarding Plaintiffs’ claim may be found within the records produced from the Enterprise Claim
System relative to Plaintiffs’ claim.


INTERROGATORY NO. 12. Identify the information you used to determine and how you
calculated the amount of depreciation that you applied to any damage categories included in any
estimates you prepared and/or approved on the claim made the basis of this Lawsuit.

RESPONSE:
Defendant objects to this interrogatory to the extent it purports to require Defendant to marshal
all of his evidence or state all its legal or factual assertions in answering it. Subject to these
objections, information regarding Plaintiffs’ claim may be found within the records produced
from the Enterprise Claim System relative to Plaintiffs’ claim.



INTERROGATORY NO. 13. How did you determine whether you would or would not apply
overhead and profit (O&P) to Plaintiffs’ claim?

RESPONSE:

Defendant objects to this interrogatory to the extent it purports to require Defendant to marshal
all of his evidence or state all its legal or factual assertions in answering it. Subject to these
objections, information regarding Plaintiffs’ claim may be found within the records produced
from the Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 14. Identify all documents that you relied upon in the adjustment of
the claim made the basis of this Lawsuit. For each document, identify who provided the
document.

RESPONSE:

Defendant objects to the Request to the extent that it seeks confidential, proprietary business
information and trade secrets that are the sole and exclusive property of the insurance company
that this Defendant has no legal authority to produce. Further, due to the overly broad nature of
this Request, it is also a potential invasion of the attorney-client privilege and the work product
privilege. Moreover, the Request is unduly burdensome and seeks information that is neither
relevant nor reasonably calculated to lead to the discovery of admissible evidence. Subject to and
without waiving the foregoing objections, this Defendant relied on the contract of insurance,
electronic information regarding the claim, and relevant claims handling procedures for claims
alleged to have arisen from the weather event that occurred on the date of loss.

Additionally, subject to and without waiving the foregoing objections, for information reflecting
the application of claims procedures to Plaintiffs claim, see the records produced by State Farm
from State Farm’s Enterprise Claim System relative to Plaintiffs claim.


INTERROGATORY NO. 15. Identify all documents or information you requested from
Plaintiffs during the investigation of the claim made the basis of this Lawsuit, the date the
request was made, the person who communicated the request, and the Plaintiffs who received the
request.

RESPONSE:
Defendant objects that this information is equally accessible to Plaintiffs. Subject to these
objections, information regarding Plaintiffs’ claim may be found within the records produced
from the Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 16. Identify all documents or items in your possession related to the
claim made the basis of this Lawsuit that you did not submit to the insurance company and/or
adjusting company assigned to this claim.

RESPONSE:

Defendant has no such documents in his possession, custody or control.


INTERROGATORY NO. 17. To the extent you are aware, identify all documents or items that
were altered, revised, changed or removed from the documents or information you provided the
insurance company or adjusting company relating to the claim made the basis of this Lawsuit.

RESPONSE:

Defendant objects to this Request as vague, ambiguous, and overly broad, rendering it nothing
more than a fishing expedition, in violation of the letter and spirit of Texas Discovery law.
Further, there has been no showing that any of the documents in the underlying documents
previously produced by State Farm have been lost, destroyed, or otherwise made unavailable.
Therefore the Request is not relevant, nor is it reasonably calculated to lead to the discovery of
admissible evidence,


INTERROGATORY NO. 18. Identify and describe any training, guidance or instruction
provided to you by any person and/or entity regarding the handling of claims arising out of the
Webb County hail storm occurring on or about June 7, 2013 and/or June 14, 2013.

RESPONSE:

Materials on which individuals were trained prior to the date of loss, and that were obsolete on
the date of loss, are neither material nor relevant to the matters at issue in this case. This request
seeks information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

As to State Farm training materials, this Defendant objects in that the request may cover
materials that are confidential, proprietary business information and/or trade secret. In addition,
due to the overly broad nature of this request, it is also a potential invasion of the attorney-client
or work product privileges.
                                                                            ___




0S/18/2014 15:49 FAX
                                                                                                  001/001




                                                    By
                                                         FELIPI: A


                                           VEiH’JCATI ON


       THE. STATE OF TFXA S
                                            §
       COUNTY OF BEXA!                      §

             BEFORE ME, the undersigned authority, on this day personally appearedq FELtPE

      FAAS,       frnnt   n      bove it! wi nwnb’re        1!se.   beio by nv      sworn, upon

      oath deposed and said that he has read the Objections and Responses to Plaintiffs’

      Inter ogatores, and they ar’ !n’ and corrc.

             SUBSCRIBED AND SWORN TO BEFORE ME by the said FELIPE FARIAS on this

      the      doy of   Q41J_          ,   2014.




                                                            Notary Public. Stare of Texas
                                           NO. 2OJ4CVFOO1 162-1)1

      RAUL RODRIGUEZ AND                           §         IN THE DISTRICT COURT OF
      NOEMI RODRIGUEZ                              §
                                                   §
      VS.                                          §         WEBB COUNTY, TEXAS
                                                   §
      STATE FARM LLOYDS AND
                                                             Tl{
      FELIPE FARIAS                                                JUDICIAL DISTRiCT

                                             PRIVILEGE LOG

             Comes now STATE FARM LLOYDS, Defendant herein, and files the following

      Privilege Log:


            BATES NO.               DESCRIPTION OF ITEMS                               PRIVILEGE
                                         WITHHELD
       SF000001                State Farm Financial Summary contains            Work product
                              confidential claims handling information and
                              was prepared after the anticipated date of
                              litigation
      SF000005                State Farm Claim Owner Office, Claim              Work product
      THRU                    Handler Office, Alerts and Participant
      SF000007                Details Named Insured contains
                                       -



                              confidential claims handling and insured
                              information and was prepared after the
                              anticipated date of litigon
      SF000010                State Farm View Performers contains               Work product
                              confidential claims handling information and
                              prepared after the anticipated date of
                              litigation
      SF000015                State Farm File History Tasks prepared
                                                         -                      Work product
                              after the anticipated date of litigation
      SF0000 16               State Farm File History File Changes
                                                         -                      Work product
      THRU                    prepared after the anticipated date of
      SF000017                litigation
      SF000021                State Farm File History Financial Changes
                                                         -                      Work product
      THRU                    and File History Performer Changes
                                               -



      SF000022                prepared after the anticipated date of
                              litigation
      SF000025                State Farm Document List Details Report           Work product
                              prepared after the anticipated date of
                              litigation               —_____________________




      SF000036                State Farm email prepared after the               Work product
                              anticipated date of litigation
      SF000037                State Farm correspondence prepared after the      Work product
                              anticinated date or’
      SF000120                State Farm Claim                                  Work product
                              confidential
      SF000l36            -




the

                                                                         ‘4


By                            Deputy
                                                                           _____________,2014,




                           confidential insured information
 SF000138                  State Farm Materials Report contains          Work product
                           confidential insured information
 SF000139                  State Farm Summary Report contains            Work product
                           confidential insured information
 SF000146                  State Farm ISO ClaimSearch Replacement        Work product
 THRU                      Claim Details contains confidential insured
 SF000148                  information

                                               Respectfully submitted,

                                              HUSEMAN & STEWART
                                              615 N. Upper Broadway, Suite 2000
                                              Corpus Christi, TX 78401-078 1
                                              (361) 883-3563; (361) 883-0210 (Fax)




                                              VAN HUSEMAN
                                              State Bar No. 1032350
                                              ERIC STEWART
                                              State Bar No. 24058133
                                              TIFFANY DEBOLT
                                              State Bar No. 24074118
                                              Attorneys for Defendant State Farm Lloyds



                                CERTIFICATE OF SERVICE

       A true and corTect copy of the foregoing was this day of
served on the following via the method referenced below:
                                                                                a
VIA CM/RRR
Mr. J. Steve Mostyn
The Mostyn Law Firm
3810 West Alabama Street
Flouston, TX 77027



                                              7
                                              LT                         (
                                               TIFFANY DEBOLT
                                               NO. 2OI4CVFOO1 162-DI

        RAUL RODRIGUEZ AND NOEMI                         §                      IN THE DISTRICT COURT
        RODRIGUEZ,                                       §
            Plaintiffs                                   §
                                                         §
        VS.                                              §                OF WEBB COUNTY, TEXAS
                                                         §
        STATE FARM LLOYDS AND FELIPE                     §
        FARIAS.                                          §
            Defendants                                   §                  49TH JUDICIAL DISTRICT

                        DEFENDANT’S, STATE FARM LLOYI)S, RESPONSES TO
                            PLAINTIFF’S REQUESTS FOR DISCLOSURE

        TO:    RAUL RODRIGUEZ AND NOEMI RODRIGUEZ, by and through their attorneys of
               record, Mr. J. Steve Mostyn, 3810 West Alabama Street, Houston, Texas 77027.

               Comes now STATE FARM LLOYDS, Defendant herein, and files this its Responses to

        Plaintiff’s Requests for Disclosure.

                                                      Respectfully submitted,

                                                      HUSEMAN & STEWART
                                                      615 N. Upper Broadway, Suite 2000
                                                      Corpus Christi, TX 78401-0781
                                                      (361) 883-3563; (361) 883-0210 (Fax)




                                                      VAN HUSEMAN
                                                      State Bar No. 1032350
                                                      ERIC STEWART
                                                      State Bar No. 24058133
                                                      TIFFANY DEBOLT
                                                      State Bar No. 24074118
                                                      Attorneys for Defendant State Farm Lloyds




                of             cerfç
the—-         dayoY_.j_Xij      2OI
          ESTHER DEci,LLA 0



By hID:outv
                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was this     day of   ,2014,
served on the following;

       VIA CM/RRR
       Mr. J. Steve Mostyn
       3810 West Alabama Street
       Houston, TX 77027


                                              /    TIFFANY DeBOL
               DEFENDANT’S, STATE FARM LLOYDS, RESPONSES TO
                   PLAINTIFF’S REQUESTS FOR DISCLOSURE

(a)    The correct names of the parties to the lawsuit.

       RESPONSE: Defendant believes that Plaintiff’s petition properly sets forth the
       correct names of the parties.

 (b)   The name, address, and telephone number of any potential parties.

       RESPONSE: Defendant is unaware of any possible responsible third parties at this
       time, but reserves the right to supplement this response.

(c)    The legal theories and, in general, the factual bases of the responding party’s claims or
       defenses (the responding party need not marshal aLl evidence that may be offered at trial).

       RESPONSE: Defendant generally denies Plaintiffs allegations.                Please also see
       Defendant’s live pleadings,

(d)    The amount and any method of calculating economic damages.

       RESPONSE: Defendant is not seeking economic damages. Plaintiffs recovery, if
       any, is limited by the terms of the insurance contract.

(e)    The name, address, and telephone number of persons having knowledge of relevant facts,
       and a brief statement of each identified person’s connection with the case.

       RESPONSE: See attached Exhibit “A”.                Defendant will supplement as more
       information becomes available.

(f)    For any testifying expert:

       (1)    the expert’s name, address, and telephone number;
       (2)    the subject matter on which the expert will testify;

       (3)    the general substance of the experts mental impressions and opinions and a brief
              summary of the basis for them, or if the expert is not retained by, employed by, or
              otherwise subject to the control of the responding party, documents reflecting
              such information;

       (4)     if the expert is retained by, employed by, or otherwise subject to the control of the
               responding party:
             (A)    all documents, tangible things, reports, models, or data compilations that
                    have been provided to, reviewed by, or prepared by or for the expert in
                    anticipation of the experts testimony; and
             (B)    the experts current resume and bibliography.

      RESPONSE: None at this time; Defendant will supplement.
      Defendant reserves the right to call any and all experts designed by Plaintiff herein.

(g)   Any discoverable indemnity and insuring agreements.

      RESPONSE: See attached Exhibit “B”.

(h)   Any discoverable settlement agreements.

      RESPONSE: None.

(i)   Any discoverable witness statements.

      RESPONSE: None in Defendant’s possession.

(j)   All medical records and bills that are reasonably related to the injuries and damages
      asserted or, in lieu thereof, an authorization permitting the disclosure of such medical
      records and bills.

      RESPONSE: Not applicable.

(k)   All medical records and bills obtained by the responding party by virtue of an
      authorization furnished by the requesting party.

      RESPONSE: Not applicable.

(1)   the name, address, and telephone number of any person who may be designated as a
      responsible third party.

      RESPONSE: Defendant is unaware of any possible third parties at this time, but
      reserves the right to supplement this response.
 EXHIBIT A
WITNESS LIST
                              _________        ______




              Name                                Address            Telephone      Connection to the Case
              Raul Rodriguez                      c/o J. Steve       713-861-6616   Plaintiff
                                                  Mostyn, 381 0
                                                  West Alabama
                                                  Street,
                                                  Houston,
                                                  Texas 77027
              Noemi Rodriguez                     c/o J. Steve       713-861-6616   Plaintiff
                                                  Mostyn, 3810
                                                  West Alabama
                                                  Street,
                                                  Houston,
                                                  Texas 77027
              State Farm Lloyds                   c/o        Van     361-883-3563   Defendant
                                                  Huseman and
                                                  Tiffany
                                                  DeBolt,
              Felipe Farias                       Huseman      &
                                                  Stewart, PLLC,
                                                  615 N. Upper
                                                  Broadway,
                                                  Suite     2000,
                                                  Corpus Christi,
                                                  TX 78401
              Felipe Farias                       do         Van     361-883-3563   Defendant
                                                  Huseman and
                                                  Tiffany
                                                  DeBolt,
                                                  lluseman     &
                                                  Stewart, PLLC,
                                                  615 N. Upper
                                                  Broadway,
                                                  Suite     2000,
                                                  Corpus Christi,
                                                  TX 78401
              J. Steve Mostyn                     3810      West     713-861-6616   Plaintiffs counsel
                                                  Alabama
                                                  Street,
                                                  Houston,
                                                  Texas 77027
              Van Huseman                         Huseman      &     361-883-3563   Defendant’s counsel
              Tiffany DeBolt                      Stewart, PLLC,
                                                  615 N. Upper
                                                  Broadway,
                                                  Suite     2000,
                                                  Corpus Chri sti,   —




      .       1\ej4,py of             i   certi
the       -   -day                        20
                   ES


By
TX 78401
     _________




                                            NO. 2OI4CVFOO1 162-DI

           RAUL    RODRIGUEZ          AND     NOEMI      §                  IN THE DISTRICT COURT
           RODRIGUEZ,                                    §
               Plaintiffs                                §
                                                         §
           VS.                                           §                OF WEBB COUNTY, TEXAS
                                                         §
           STATE FARM LLOYDS AND FELIPE                  §
           FARIAS,                                       §
               Defendants                                §                 49TH JUDICIAL DISTRICT

                 DEFENDANT’S, STATE FARM LLOYDS, RESPONSES AND OBJECTIONS TO
                             PLAINTIFFS’ REQUESTS FOR PRODUCTION

                   TO:   Raul and Noemi Rodriguez, by and through their attorney of record, Mr. J. Steve
                         Mostyn, 3810 West Alabama Street, Houston, Texas 77027.

                  Comes now STATE FARM LLOYDS, Defendant herein, and files this its Responses and
           Objections to Plaintiffs’ Requests for Production.

                                                     Respectfully submitted,

                                                     HUSEMAN & STEWART
                                                     615 N. Upper Broadway, Suite 2000
                                                     Corpus Christi, TX 78401-0781
                                                     (361) 883-3563; (361) 883-0210 (Fax)




                                                     State BarNo. 1032350
                                                     ERIC STEWART
                                                     State Bar No. 24058133
                                                     TIFFANY DEBOLT
                                                     State Bar No. 24074118
                                                     Attorneys for Defendant State Farm Lloyds




       Içue ppy of
the




By
                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was this
served on the following:
                                                           / 7’   day of
                                                                           0
                                                                               2014,



Via CM-RRR
The Mostyn Law Firm
Mr. J. Steve Mostyn
3810 West Alabama Street
Houston, TX 77027




                                           tiiN
  DEFENDANT’S, STATE FARM LLOYDS, OBJECTIONS TO DEFINiTIONS


1. State Farm objects to Plaintiffs’ definition of the term “Document” in that the following
   terms or phrases are vague and ambiguous: “visual” and “information items.” State
   Farm notes that all “textual” documents are also “visual” inasmuch as they can be seen
   and therefore it is unclear what is meant by the separate category of “visual” items. In
   responding to this discovery, State Farm assumes the term “visual” is meant to refer to
   graphic images. Similarly, the term “information items” is vague, overly broad, unduly
   burdensome, and beyond the permissible scope of discovery under the Tex. R. Civ. P.
   because many items of information may be shared by oral communication, and therefore
   are not “things” subject to discovery under Tex. R. Civ. P. 192.3(b); or may be ephemeral
   information, such as temporary computer files, and therefore preservation and production
   of such information would be disproportionate to the scope of the matter pursuant to Tex.
   R. Civ. P. 192.4. In responding to discovery, State Farm assumes that “information
   items” is meant to refer to the documents and electronic information discoverable
   pursuant to Tex. R. Civ. P. 192.3(b) and 196.1. State Farm further objects to Plaintiffs’
   use of the term “Document” to the extent it seeks to require State Farm to record and/or
   produce records and information that are not ordinarily captured, and/or are overwritten
   in the ordinary course of operating State Farm’s computing systems making the definition
   overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of
   admissible evidence, and beyond the scope of permissible discovery. State Farm further
   objects to the extent the definition implies there is an obligation to produce information
   subject to discovery under Tex. R. Civ. P. 196 in more than one form or in a manner that
   is different than the forms in which State Farm has already agreed to produce, or that the
   same must be produced in native format. Native format may not be reasonably available
   to State Farm in the ordinary course of business. Finally, State Farm objects to the
   definition of “Document” to the extent it would require the production or disclosure of
   information protected from discovery by the attorney-client privilege and/or work
   product doctrine. State Farm will produce responsive, non-privileged documents and
   electronic information discoverable pursuant to Tex. R. Civ. P. 192.3(b) and 196.1.


2. State Fann objects to Plaintiffs’ definition of the term “Person” and consequently
   “Handle,” “handled,” “handling” and/or “worked on” by “any person” to the extent that it
   purports to impose obligations greater than those set forth in Tex. R. Civ. P. 192.3. State
   Farm further objects to the extent the definitions include its attorneys or to the extent
   Plaintiffs seek information protected from discovery by the attorney-client privilege
   and/or work product protection.


3. State Farm objects to Plaintiffs’ definition of the term “Describe” in that it is ambiguous
   whether the term “document” therein is meant to be a general term, or if it is referring to
   “Document” as defined herein. Assuming that the term “document” is meant to include
    electronically stored information discoverable under Tex. R. Civ. P. 196, State Farm
    objects to the definition of “Describe” because parts a. through e. are vague and
    ambiguous and it is not clear what specific information plaintiffs are seeking (e.g.. a
    Word document may be titled “ABC.docx” in the Windows file title and have a different
    title or heading in the document’s text). State Farm further objects to the definition of
    “Describe” to the extent that it seeks information about “Documents” that is overly broad,
    unduly burdensome, not reasonably calculated to lead to the discovery of admissible
    evidence, and beyond the scope of permissible discovery.

       OBJECTIONS TO PRODUCTION PROTOCOL RELATING TO
ELECTRONICALLY STORE INFORMATiQNjESj ATTENDANT TO PLAINTIFFS’
          DISCO VERY TO DEFENDANT STATE FARM LLOYDS


 1. State Farm objects to the request for production in native format to the extent responsive
    documents are not reasonably available in native format to State Farm in the ordinary
    course of business. State Farm further objects pursuant to Tex. R. Civ. P. 196.4, in that it
    would take unreasonable and extraordinary efforts to produce such documents in the form
    requested. Notwithstanding this objection, State Farm agrees to produce in native format
    pursuant to Tex. R. Civ. P. 196.4 to the extent responsive documents are reasonably
    available in native format in the ordinary course of business. Documents that contain
    redactions will not be produced in native format. Please also refer to objection number 6.


 2. State Farm objects to Plaintiffs’ description of near native file types on the grounds that it
    does not offer an alternative to native format. State Farm therefore incorporates by
    reference the objection to protocol provision number 2 regarding the production of native
    format above. (See paragraph 2.) State Farm further objects pursuant to Tex. R. Civ. P.
    196.4, it is not required to produce ESI in near-native formats if it would take
    unreasonable and extraordinary efforts to produce such documents in the form requested.


 3. State Farm objects to Plaintiffs’ examples of near-native forms on the grounds they do
    not represent an alternative to a native format. For those examples that represent native
    forms sought, State Farm objects to the extent responsive documents are not reasonably
    available in native format to State Farm in the ordinary course of business. State Farm
    further objects pursuant to Tex. R. Civ. P. 196.4, on that it would take unreasonable and
    extraordinary efforts to produce such documents in the form requested. Notwithstanding
    this objection, State Farm agrees to produce in native format pursuant to Tex. R. Civ. P.
     196.4 to the extent responsive documents are reasonably available in native format in the
    ordinary course of business.


 4. State Farm objects to this request because it is overboard and unduly burdensome. State
    Farm further objects pursuant to Tex. R. Civ. P. 196.4, in that it would take unreasonable
    and extraordinary efforts to produce such documents in the form requested.
   Notwithstanding these objections, State Farm will produce database reports generated in
   the ordinary course of business in the form they are normally used. State Farm agrees to
   meet and confer prior to producing from databases as necessary.


5. State Farm objects to the production of information items in color to the extent it cannot,
   through reasonable efforts, produce such items in the requested format pursuant to Tex.
   R. Civ. P. 196.4. State Farm objects to the production request to the extent it requests
   full extraction and OCR for redacted documents on the grounds it seeks attorney-client or
   work product privileged materials. Notwithstanding these objections, State Farm notes
   that any documents produced natively will retain any color existing in the original
   document. State Farm agrees to extract the non-redacted content of each document by
   optical character recognition (OCR) or other suitable method to a searchable text file
   produced with the corresponding page image(s) or embedded within the image file. State
   Farm further objects to Plaintiffs’ production request insofar as it directs State Farm to
   undertake efforts that exceed the requirements of Tex. R. Civ. P. 193.3. State Farm will
   withhold privileged material or information and describe the same in accordance with the
   Texas Rules of Civil Procedure,


6. State Farm objects to Plaintiffs’ demand that Adobe Acrobat be used for redactions on
   the grounds that using Adobe Acrobat will require unreasonable and extraordinary efforts
   pursuant to Tex. R. Civ. P. 196.4.


7. State Farm objects to Plaintiffs’ demand for deduplication by MD5 hash value on the
   grounds that it requires State Farm to undertake unreasonable efforts pursuant to Tex. R.
   Civ. P. 196.4. State Farm will provide hash values but reserves the right to use an
   alternative to MD5. With respect to the categories of information requested in the load
   file, State Farm will produce such information to the extent the field values are available.


8. State Farm objects to Plaintiffs’ demand State Farm produce ESI on the medium
   requiring the least number of deliverables in that it purports to impose obligations greater
   than those set forth in the Texas Rule of Civil Procedure. State Farm further objects to
   Plaintiffs’ request that State Farm organize productions by custodian because it would
   require State Farm to undertake unreasonable and extraordinary efforts insofar as ESI is
   not organized by custodian in State Farm’s ordinary course of business. Additionally,
   State Farm objects to Plaintiffs’ request that all documents from an individual custodian
   be delivered in a single load file on the grounds it is unduly burdensome and will cause
   unnecessary delay in the production of documents in contravention of Tex. R. Civ. P. 1.


9. State Farm objects to the request to the extent it requires use of a dash (-) in the bates
   numbering format on the grounds that it requires State Farm to undertake unreasonable
   efforts pursuant to Tex. R. Civ. P. 196.4. State Farm also objects to this request with
   respect to claim information on the grounds that it requires State Farm to undertake
   unreasonable and extraordinary efforts pursuant to Tex. R. Civ. P. 196.4.


10. State Farm objects to Plaintiffs’ demand that the load file provide MD5 hash values on
    the grounds that it requires State Farm to undertake unreasonable efforts pursuant to Tex.
    R. Civ. P. 196.4. State Farm will provide hash values but reserves the right to use an
    alternative to MD5. With respect to the categories of information requested in the load
    file, State Farm will produce such information to the extent the field values are available.
REQUEST FOR PRODUCTION NO. 1. The following insurance documents issued for the
Property as identified in the Petition:
       a.      the policy at issue for the date of loss as identified in the Petition; and
       b.      the policy declarations page for the 3 years preceding the storm.

RESPONSE:

Please see attached document Bates Numbered BRA000001-BRA000053.


REQUEST FOR PRODUCTION NO. 2. Produce underwriting files and documents relating
to the underwriting for all insurance policies for the Property identified in the Petition. This
request is limited to the past 5 years. To the extent Defendant contends that the underwriting file
or documents older than 5 years impact the damages or coverage, produce that underwriting file
or document.

RESPONSE:

State Farm objects to this request because it seeks information that is not relevant, nor is it
reasonably calculated to lead to the discovery of admissible evidence. State Farm further objects
to the term “underwriting file” because it is vague, ambiguous and overbroad to the extent it
assumes a physical file exists. State Farm does not maintain a physical file folder with respect to
each insured. Underwriting information regarding each policy is stored electronically. State
Farm further objects to this request as overly broad in scope and time.


REQUEST FOR PRODUCTiON NO. 3. All documents relating to the condition or damages
of the Property or any insurance claim on the Property identified in the Petition.

RESPONSE:

Objection this request is overly broad, unduly burdensome, vague, and not limited in time and
scope.

Notwithstanding the foregoing, please see the records produced from State Farm’s Enterprise
Claim System relative to Plaintiffs’ claim that is the subject of this litigation, Bates Numbered
SF00000I-SF000I5O.

REQUEST FOR PRODUCTION NO. 4. All documents relating to any real property
insurance claims made by the Plaintiff(s). This request is limited to the past 5 years. To the
extent Defendant contends that documents older than 5 years impact the damages or coverage,
produce that document.

RESPONSE:
State Farm objects to this Request because it is overly broad and seeks information that is neither
relevant nor reasonably calculated to lead to the discovery of admissible evidence.
Notwithstanding the foregoing, included in the records produced from State Farm’s Enterprise
Claim System relative to Plaintiffs’ claim that is the subject of this litigation, is information
reflecting Plaintiffs’ prior claims (if any) on the subject policy of insurance. State Farm handles
each claim according to its individual merits and unique set of circumstances.


REQUEST FOR PRODUCTION NO. 5. All requests for information to any third party about
the Property, the Plaintiff(s), or the claims made the basis of this Lawsuit.

RESPONSE:

Objection this request is overly broad, unduly burdensome, vague, and not limited in time and
scope. Furthermore, the information in this request is not reasonably calculated to lead to the
discovery of admissible evidence.

Notwithstanding the foregoing, please see the records produced from State Farm’s Enterprise
Claim System relative to Plaintiffs’ claim that is the subject of this litigation, Bates Numbered
SF000001 -SF000150.


REQUEST FOR PRODUCTION NO. 6. All documents used to instruct, advise, guide,
inform, educate, or assist provided to any person handling the claim made the basis of this
Lawsuit that related to the adjustment of this type of claim, i.e., hail property damage.

RESPONSE:

State Farm objects to the Request as vague, ambiguous, overly broad, and unduly burdensome.
State Farm objects to the Request because it appears to be seeking confidential, proprietary
business information and trade secrets. Further, due to the overly broad nature of this Request,
                                                                                                     work
the question is also a potential invasion of the attorney-client privilege and the attorney
                                                         information   that  is  neither   relevant    nor
product doctrine. Moreover, the Request seeks
                                                                            Furthe  rmore,  materials    on
reasonably calculated to lead to the discovery of admissible evidence.
                                                                               obsole  te on  the  date  of
which individuals were trained prior to the date of loss, and which were
loss, are neither material nor relevant to the matters at issue in this case. Subject to     and  without
                                                                                                 ures that
waiving these objections, State Farm agrees to produce relevant claims handling proced
                                                        arisen from  the weathe   r  event that  occurred
may have been used to adjust claims alleged to have
                                                                            entialit y/Prote ctive   Order
on the date of loss, some of which will require an agreed upon Confid
                                                                                          objections,   for
before production. Additionally, subject to and without waiving the foregoing
                                                                                                   records
information reflecting the application of claims procedures to Plaintiffs’ claim, see the
produced from State Farm’s Enterprise Claim System relative to Plaintiffs’ claim. Operational
                                                                                                  order to
and procedural guides provide instructions as to what is to be printed from the ECS in
                                                               enviro nment.    In  addition   to  what is
generate a Claim File for production outside of the ECS
                                                                                     other  physical    file
printed from the ECS to generate a Claim File, any associated paper or
                                                                                                      File.
materials are also considered part of the Claim File. State Farm has produced its Claim
State Farm is withholding portions of its Claim File that contain information protected by the
attorney client privilege andlor is work product.


REQUEST FOR PRODUCTION NO. 7. All documents obtained from any person(s) or
entity(ies) and governmental agencies on behalf of Defendant or by Defendant relating to the
Plaintiff(s), the Property, the Policy, or the claims made the basis of this Lawsuit. This request
includes all documents obtained by way of deposition on written questions.

RESPONSE:

Objection this request is overly broad, unduly burdensome, vague, and not limited in time and
scope. Furthermore, the information in this request is not reasonably calculated to lead to the
discovery of admissible evidence.

Notwithstanding the foregoing, please see the records produced from State Farm’s Enterprise
Claim System relative to Plaintiffs’ claim that is the subject of this litigation, Bates Numbered
SF000001 -SF000150.


REQUEST FOR PRODUCTION NO. 8. All documents received (prior to litigation) directly
or indirectly from Plaintiff(s) or created by Plaintiff(s) related to the Property made the basis of
this lawsuit. This request is limited to the past 5 years. To the extent Defendant contends that any
document older than 5 years impact the damages or coverage, produce that document.

RESPONSE:

Objection this request is overly broad, unduly burdensome, vague, and not limited in time and
                                                                                         to the
scope. Furthermore, the information in this request is not reasonably calculated to lead
discovery of admissible evidence.

Notwithstanding the foregoing, please see the records produced from State Farm’s Enterprise
Claim System relative to Plaintiffs’ claim that is the subject of this litigation, Bates Numbered
SF00000I-SF0001 50.

                                                                                               any
REQUEST FOR PRODUCTION NO. 9. Produce a copy of all price lists used to prepare
                                                                                        st  is  an
estimates for the claim made the basis of this Lawsuit. To the extent the priceli
unmodified pricelist from a third party, you can reference the vendor and version of the pricelist
with a stipulation that it is unmodified.

RESPONSE:
                                                                                             objects
State Farm objects to this Request, as it is vague and overly broad in scope. State Farm
                                               confid ential, proprietary busine ss information and
to this Request because it appears to seek
trade secrets. As presently worded, the Request is not relevant, nor is it reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding any objection. a copy of the Xactimate estimate(s) pertaining to the claim at
issue was included in the records previously produced from State Farm’s Enterprise Claim
System relative to Plaintiffs’ claim that is the subject of this litigation. Price list(s) was/were
used to prepare that/those estimate(s). As applicable to Plaintiffs’ claim, any modifications to
the prices on the specified price list(s) will be reflected in the estimate and/or the Price Variation
Usage, or Audit reports included in the records provided from State Farm’s Enterprise Claim
System relative to Plaintiffs’ claim that is the subject of this litigation.


REQUEST FOR PRODUCTION NO. 10. To the extent Defendant created or altered any
prices used in the preparation of an estimate in the claim made the basis of this Lawsuit, produce
all documents related to the creation or alteration of the price, including the original price for that
item and the factual bases for the creation or alteration.

RESPONSE:

State Farm objects to this Request, as it is vague and overly broad in scope. State Farm objects
to this Request because it appears to seek confidential, proprietary business information and
trade secrets. As presently worded, the Request is not relevant, nor is it reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding any objection, a copy of the Xactimate estimate(s) pertaining to the claim at
issue was included in the records previously produced from State Farm’s Enterprise Claim
System relative to Plaintiffs’ claim that is the subject of this litigation. Price list(s) was/were
used to prepare that/those estimate(s). As applicable to Plaintiffs’ claim, any modifications to
the prices on the specified price list(s) will be reflected in the estimate andlor the Price Variation
Usage, or Audit reports included in the records provided from State Farm’s Enterprise Claim
System relative to Plaintiffs’ claim that is the subject of this litigation.


REQUEST FOR PRODUCTION NO. 11. A complete copy [of] the personnel file related to
performance (excluding medical and retirement information) for all people and their managers
andlor supervisors who directly handled the claim made the basis of this Lawsuit, including all
documents relating to applications for employment, former and current resumes, last known
address, job title, job descriptions, reviews, evaluations, and all drafts or versions of requested
documents. This request is limited to the past 5 years.

RESPONSE:

State Farm objects to this Request because it is not relevant, nor is it reasonably calculated to
lead to the discovery of admissible evidence. The Request calls for confidential and proprietary
business information belonging to the State Farm and invades the privacy of defendant’s
employees. The Request is overly broad in scope and calls for information that surpasses the
issues in this case.


REQUEST FOR PRODUCTION NO. 12. All organizational charts, diagrams, lists, andlor
documents reilecting each department, division or section of Defendant’s company to which the
claim made the basis of this Lawsuit was assigned.

RESPONSE:

State Farm objects to the Request on the grounds that it is vague and ambiguous, and seeks
information that is neither relevant, nor reasonably calculated to lead to the discovery of
admissible evidence. It seeks information that would be more properly obtained through a
deposition. Further, it seeks confidential and proprietary business information. It is overly broad
and does not confine itself to the individuals involved in the handling of this claim.


REQUEST FOR PRODUCTION NO. 13. All Texas insurance licenses and/or certifications in
effect that (sic) the time of the claims arising out of the Webb County hail storm which occurred
on or about June 7, 2013 andlor June 14, 2013 for all persons who worked on the claim made the
basis of this Lawsuit, including any document relating to the application, issuance or review of
those licenses arnilor certifications. This request excludes those who performed merely
ministerial acts, i.e. people who answer phones, file clerks whose only job duty is to stamp
“received,” etc.

RESPONSE:

State Farm objects to the Request as seeking information equally available to all parties.
Specifically, this information is publicly available without charge at www.tdi.texas.gov andlor
www.sircon.com. The adjuster’s licensing status and number can be found on the TDI site and
his or her CE information may be found on Sircon. In addition, State Farm objects to this
Request as overly broad in time, insofar as it seeks licensing information prior to the date of loss,
and overLy broad in scope, insofar as it seeks licensing information not relevant to an adjuster’s
status in Texas.


REQUEST FOR PRODUCTION NO. 14. If an engineer andlor engineering firm evaluated the
Property, produce all reports written at the request of Defendant by that engineer or engineering
firm within the last 3 years. This request is limited to the extent that the engineer andior
engineering firm was used during claims handling.

RESPONSE:

State Farm objects to this Request because it is not relevant, nor is it reasonably calculated to
lead to the discovery of admissible evidence. The existence of other claims will neither prove nor
disprove that any wrongdoing occurred in the handling of this claim. The Request may also
violate the privacy rights of other policyholders or consumers, as well as invade the
attorney/client and or work product privileges. Responding to this Request has the potential to be
onerous and burdensome. State Farm objects to the request to the extent it seeks information
related to a testif’ing expert witness in violation of Texas Rule of Civil Procedure 195.1 or a
consulting-only expert, in violation of Texas Rule of Civil Procedure 192.3(e).

Notwithstanding its objections, for information reflecting the engineer, if any, involved in
handling Plaintiffs’ claim at issue in this lawsuit, see the records produced from State Farm’s
Enterprise Claim System relative to Plaintiffs’ claim.


REQUEST FOR PRODUCTION NO. 15. Produce all documents showing amounts billed and
paid to any engineer andlor engineering firm identified in response to Request for Production
No. 17 above within the last three years. A summary is acceptable in lieu of actual invoices or
payments.

RESPONSE:

State Farm objects to this Request because it is not relevant, nor is it reasonably calculated to
lead to the discovery of admissible evidence. The existence of other claims will neither prove nor
disprove that any wrongdoing occurred in the handling of this claim. The Request is also overly
broad in terms of geographic area and may also violate the privacy rights of other policyholders
or consumers, as well as invade the attorney/client and or work product privileges. Responding
to this Request has the potential to be onerous and burdensome. State Farm objects to the
request to the extent it seeks information related to a testif’ing expert witness in violation of
Texas Rule of Civil Procedure 195.1 or a consulting-only expert, in violation of Texas Rule of
Civil Procedure 192.3(e).

Notwithstanding its objections, for information reflecting the engineer, if any, involved in
handling Plaintiffs’ claim at issue in this lawsuit, see the records produced from State Farm’s
Enterprise Claim System relative to Plaintiffs’ claim.


REQUEST FOR PRODUCTION NO. 16. All documents reflecting the pre-anticipation of
litigation reserve(s) set on the claim made the basis of this Lawsuit, including any changes to the
reserve(s) along with any supporting documentation.

RESPONSE:

State Farm objects to this Request as it is overbroad and is not relevant, nor is it reasonably
calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 17. All documents relating to issues of honesty,
criminal actions, past criminal record, criminal conduct, fraud investigation and/or inappropriate
behavior which resulted in disciplinary action by Defendant of any person(s) or entity(ies) who
handled the claim made the basis of this Lawsuit, the Plaintiff(s) or any person assisting on the
claim made the basis of this Lawsuit.

RESPONSE:

State Farm objects to the Request because it is not relevant, nor is it reasonably calculated to lead
to the discovery of admissible evidence. The Request calls for confidential and proprietary
business information belonging to the State Farm and invades the privacy of defendant’s
employees. The Request is overly broad in scope and calls for information that surpasses the
issues in this case.


REQUEST FOR PRODUCTION NO. 18. All documents relating to work performance,
claims patterns, claims problems, commendations, claims trends, claims recognitions, andlor
concerns for any person who handled the claim made the basis of this Lawsuit.

RESPONSE:

State Farm objects to the Request because it is not relevant, nor is it reasonably calculated to lead
to the discovery of admissible evidence. The Request calls for confidential and proprietary
business information belonging to the State Farm and invades the privacy of defendant’s
employees. The Request is overly broad in scope and calls for information that surpasses the
issues in this case.


REQUEST FOR PRODUCTION NO. 19. All XactAnalysis reports that include this claim in
any way, this Policy, the amount paid on this Policy and/or referencing any person who handled
the claim made the basis of this Lawsuit relating to claims arising out of the Webb County hail
storm occurring on or about June 7, 2013 and/or June 14, 2013.

RESPONSE:

State Farm objects to this request as vague, ambiguous, and unduly burdensome. Further, the
request seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence. This request seeks confidential, proprietary, business
information and trade secrets. State Farm further objects to this request because Plaintiffs have
not established that production of State Farm’s confidential, proprietary or trade secret
information is necessary for a fair adjudication of Plaintiffs’ claims as required by the Texas
Supreme Court and Rule of Evidence 507. State Farm further objects that this request is overly
broad and invades the privacy of persons who are not parties to this lawsuit.

Notwithstanding the foregoing, for a copy of the Xaetimate® estimate, to which certain
XactAnalysis® reports are attached, any payments made on the claim at issue in this lawsuit, and
the claims persons who handled the claim at issue in this lawsuit, see the records previously
produced from State Farm’s Enterprise Claim System relative to Plaintiffs’ claim. Operational
and procedural guides provide instructions as to what is to be printed from the ECS in order to
 generate a Claim File for production outside of the ECS environment. In addition to what is
 printed from the ECS to generate a Claim File, any associated paper or other physical file
 materials are also considered part of the Claim File, State Farm has produced its Claim File.
 State Farm is withholding portions of its Claim File that contain information protected by the
 attorney client privilege and/or is work product.


REQUEST FOR PRODUCTION NO. 20. Any email or document that transmits, discusses, or
analyzes any report produced in response to Request for Production No. 19 above.

RESPONSE:

State Farm objects to this request as vague ambiguous, and unduly burdensome. The Request is
not relevant, nor is it reasonably calculated to lead to the discovery of admissible evidence. This
request seeks confidential, proprietary business information and trade secrets. Further, State
Farm objects to this request to the extent it seeks communications protected by the attorney-
client or work product privileges. State Farm further objects to this request because Plaintiffs
have not established that production of State Farm’s confidential, proprietary or trade secret
information is necessary for a fair adjudication of Plaintiffs’ claims as required by the Texas
Supreme Court and Rule of Evidence 507. State Farm further objects that this request is overly
broad and invades the privacy of persons who are not parties to this lawsuit.

Notwithstanding the foregoing, see the records produced from State Farm’s Enterprise Claim
System relative to Plaintiffs’ claim. Operational and procedural guides provide instructions as to
what is to be printed from the ECS in order to generate a Claim File for production outside of the
ECS environment. In addition to what is printed from the ECS to generate a Claim File, any
associated paper or other physical file materials are also considered part of the Claim File. State
Farm has produced its Claim File. State Farm is withholding portions of its Claim File that
contain information protected by the attorney client privilege and/or is work product.


REQUEST FOR PRODUCTION NO. 21. All Simsol Management reports that include this
claim in any way, this Policy, the amount paid on this Policy and/or referencing any person who
handled the claim made the basis of this Lawsuit relating to claims arising out of the Webb
County hail storm occurring on or about June 7, 2013 and/or June 14, 2013.

RESPONSE:

State Farm does not utilize any report called “Simsol Management.”


REQUEST FOR PRODUCTION NO. 22. Any email or document that transmits, discusses, or
analyzes any report produced in response to Request for Production No. 21 above.

RESPONSE:
 State Farm does not utilize any report called “Simsol Management.”


REQUEST FOR PRODUCTION NO. 23. For any consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert: all documents or tangible
things that have been provided to, reviewed by, or prepared for the testifying expert.

RESPONSE:

State Farm will supplement if and when such information becomes available.

REQUEST FOR PRODUCTION NO. 24. Pursuant to Texas Rule of Evidence 609(f), provide
all documents evidencing conviction of a crime which you intend to use as evidence to impeach
any party or witness.

RESPONSE:

State Farm will supplement if and when such information becomes available.


REQUEST FOR PRODUCTION NO. 25. All indemnity agreements in effect at the time of
Plaintiffs’ claim between Defendant and any person(s) and/or entity(ies) who handled the claim
made the basis of the Lawsuit.

RESPONSE:

State Farm objects to this Request as overly broad, vague, and ambiguous as stated. State Farm
further objects to this Request as it calls for information and documents that are considered
confidential, propriety, trade secret business information. State Farm also objects to this Request
on grounds that it seeks information that is not relevant to any issue in this claim.


REQUEST FOR PRODUCTION NO. 26. All contracts in effect at the time of Plaintiffs’ claim
between Defendant and any person(s) and/or entity(ies) who handled the claim made the basis of
the Lawsuit.

RESPONSE:

State Farm objects to this Request as seeking information that is neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence. Further, this Request calls for
confidential, proprietary and/or trade secret information.


REQUEST FOR PRODUCTION NO. 27. All confidentiality agreements and/or instructions
regarding confidentiality in effect at the time of Plaintiffs’ claim between Defendant and any
person(s) and/or entity(ies) who handled the claim made the basis of the Lawsuit.
RESPONSE:

State Farm objects to this Request as seeking information that is neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence. State Farm further objects to this
Request as it is vague, ambiguous, and overly broad in scope, time, and geography. Further, this
request calls for confidential, proprietary and/or trade secret information. In addition, State Farm
objects to this request to the extent it seeks communications protected by the attorney-client or
work product privileges.

Notwithstanding its objections, no independent adjuster was primarily involved in the handling
of the claim at issue. State Farm will produce the Code of Conduct applicable to employee
adjuster(s) who had primary involvement in handling Plaintiffs’ claim.


REQUEST FOR PRODUCTION NO. 28. All documents between Defendant and any
person(s) andlor entity(ies) who handled the claim made the basis of the Lawsuit regarding
document retention policy in effect at the time of Plaintiffs’ claim.

RESPONSE:

State Farm objects to this Request as overly broad in time and scope, rendering it nothing more
than a fishing expedition, in violation of the letter and spirit of Texas Discovery law. Further,
there has been no showing that any of the documents in the underlying documents/information in
ECS have been lost, destroyed, or otherwise made unavailable. Therefore the Request is not
relevant, nor is it reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 29. To the extent the claim involves rescinding of the
policy, all documents regarding Defendant’s standards for investigating and rescinding and/or
voiding a policy.

RESPONSE:

Upon information and belief, the Plaintiffs’ claim at issue in this lawsuit does not involve a
rescinded policy. State Farm reserves the right to supplement this response if rescission becomes
an issue in the litigation.
                                  NO. 2OI4CVFOO1 162-DI

 RAUL    RODRIGUEZ          AND     NOEMI      §                  IN THE DISTRICT COURT
 RODRIGUEZ,                                    §
     Plaintiffs                                §
                                               §
 VS.                                           §                OF WEBB COUI’JTY, TEXAS
                                               §
 STATE FARM LLOYDS AND FELIPE                  §
 FARIAS,                                       §
     Defendants                                                  49TH JUDICIAL DISTRICT

       DEFENDANT’S, STATE FARM LLOYDS, RESPONSES AND OBJECTIONS TO
                PLAINTIFFS’ FIRST SET OF INTERROGATORIES

         TO:   Raul and Noemi Rodriguez, by and through their attorney of record, Mr. J. Steve
               Mostyn, 3810 West Alabama Street, Houston, Texas 77027.

        Comes now STATE FARM LLOYDS, Defendant herein, and files this its Responses and
 Objections to Plaintiffs’ First Set of Interrogatories.

                                           Respectfully submitted,

                                           HUSEMAN & STEWART
                                           615 N. Upper Broadway, Suite 2000
                                           Corpus Christi, TX 78401-0781
                                           (361) 883-3563; (361) 883-0210 (Fax)




                                           VAN HUSEMAN
                                           State Bar No. 1032350
                                           ERIC STEWART
                                           State Bar No. 24058133
                                           TIFFANY DEBOLT
                                           State Bar No. 24074118
                                           Attorneys for Defendant State Farm Lloyds




                       I C7


      ESTHERDE    LLiL
  CI rk f    tric C  sand

By ieputy
                                                           ______            ___________




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was this            day of                 2014,
served on the following:


Via CM-RRR
The Mostyn Law Firm
Mr. J. Steve Mostyn
3810 West Alabama Street
Houston, TX 77027




                                           TIFFANY DEBOLT
   DEFENDANT’S, STATE FARM LLOYDS, OBJECTIONS TO DEFINITIONS


 I. State Farm objects to Plaintiffs’ definition of the term “Document” in that the following
     terms or phrases are vague and ambiguous: “visual” and “information items.” State
     Farm notes that all “textual” documents are also “visual” inasmuch as they can be seen
     and therefore it is unclear what is meant by the separate category of “visual” items. In
     responding to this discovery, State Farm assumes the term “visual” is meant to refer to
     graphic images. Similarly, the term “information items” is vague, overly broad, unduly
     burdensome, and beyond the permissible scope of discovery under the Tex. R. Civ. P.
     because many items of information may be shared by oral communication, and therefore
     are not “things” subject to discovery under Tex. R. Civ. P. 192.3(b); or may be ephemeral
     information, such as temporary computer files, and therefore preservation and production
     of such information would be disproportionate to the scope of the matter pursuant to Tex.
     R. Civ. P. 192.4, In responding to discovery, State Farm assumes that “information
     items” is meant to refer to the documents and electronic information discoverable
    pursuant to Tex, R. Civ. P. 192.3(b) and 196.1. State Farm further objects to Plaintiffs’
    use of the term “Document” to the extent it seeks to require State Farm to record and/or
    produce records and information that are not ordinarily captured, and/or are overwritten
    in the ordinary course of operating State Farm’s computing systems making the definition
    overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of
    admissible evidence, and beyond the scope of permissible discovery. State Farm further
    objects to the extent the definition implies there is an obligation to produce information
    subject to discovery under Tex. R. Civ. P. 196 in more than one form or in a manner that
    is different than the forms in which State Farm has already agreed to produce, or that the
    same must be produced in native format. Native format may not be reasonably available
    to State Farm in the ordinary course of business. Finally, State Farm objects to the
    definition of “Document” to the extent it would require the production or disclosure of
    information protected from discovery by the attorney-client privilege and/or work
    product doctrine. State Farm will produce responsive, non-privileged documents and
    electronic information discoverable pursuant to Tex. R. Civ, P. 192.3(b) and 196.1.


2. State Farm objects to Plaintiffs’ definition of the term “Person” and consequently
   “Handle,” “handled,” “handling” and/or “worked on” by “any person” to the extent that it
   purports to impose obligations greater than those set forth in Tex. R. Civ, P. 192.3. State
   Farm further objects to the extent the definitions include its attorneys or to the extent
   Plaintiffs seek information protected from discovery by the attorney-client privilege
   and/or work product protection.


3. State Farm objects to Plaintiffs’ definition of the term “Describe” in that it is ambiguous
   whether the term “document” therein is meant to be a general term, or if it is referring to
   “Document” as defined herein. Assuming that the term “document” is meant to include
     electronically stored information discoverable under Tex. R. Civ. P. 196, State Farm
     objects to the definition of “Describe” because parts a. through e. are vague and
     ambiguous and it is not clear what specific information plaintiffs are seeking (e.g., a
     Word document may be titled “ABC.docx” in the Windows file title and have a different
     title or heading in the document’s text). State Farm further objects to the definition of
     “Describe” to the extent that it seeks information about “Documents” that is overly broad,
     unduly burdensome, not reasonably calculated to lead to the discovery of admissible
     evidence, and beyond the scope of permissible discovery.

       OBJECTIONS TO PRODUCTION PROTOCOL RELATING TO
ELECTRONICALLY STORE INFORMATION (ESI) ATTENDANT TO PLAINTIFF’S
          DISCOVERY TO DEFENDANT STATE FARM LLOYDS


 1. State Farm objects to the request for production in native format to the extent responsive
    documents are not reasonably available in native format to State Farm in the ordinary
    course of business. State Farm further objects pursuant to Tex. R. Civ. p. 196.4, in that it
    would take unreasonable and extraordinary efforts to produce such documents in the form
    requested. Notwithstanding this objection, State Farm agrees to produce in native format
    pursuant to Tex. R. Civ. P. 196.4 to the extent responsive documents are reasonably
    available in native format in the ordinary course of business. Documents that contain
    redactions will not be produced in native format. Please also refer to objection number 6.


 2. State Farm objects to Plaintiffs’ description of near native file types on the grounds that it
    does not offer an alternative to native format. State Farm therefore incorporates by
    reference the objection to protocol provision number 2 regarding the production of native
    format above. (See paragraph 2.) State Farm further objects pursuant to Tex. R. Civ. P.
    196.4, it is not required to produce ESI in near-native formats if it would take
    unreasonable and extraordinary efforts to produce such documents in the form requested.


 3. State Farm objects to Plaintiffs’ examples of near-native forms on the grounds they do
    not represent an alternative to a native format. For those examples that represent native
    forms sought, State Farm objects to the extent responsive documents are not reasonably
    available in native format to State Farm in the ordinary course of business. State Farm
    further objects pursuant to Tex. R. Civ. P. 196.4, on that it would take unreasonable and
    extraordinary efforts to produce such documents in the form requested. Notwithstanding
    this objection, State Farm agrees to produce in native format pursuant to Tex. R. Civ. P.
    196.4 to the extent responsive documents are reasonably available in native format in the
    ordinary course of business.


 4, State Farm objects to this request because it is overboard and unduly burdensome. State
    Farm further objects pursuant to Tex. R. Civ. P. 196.4, in that it would take unreasonable
    and extraordinary efforts to produce such documents in the form requested.
    Notwithstanding these objections, State Farm will produce database reports generated in
    the ordinary course of business in the form they are normally used. State Farm agrees to
    meet and confer prior to producing from databases as necessary.


5. State Farm objects to the production of information items in color to the extent it cannot,
   through reasonable efforts, produce such items in the requested ibrmat pursuant to Tex.
   R. Civ, P. 196.4. State Farm objects to the production request to the extent it requests
   full extraction and OCR for redacted documents on the grounds it seeks attorney-client or
   work product privileged materials. Notwithstanding these objections, State Farm notes
   that any documents produced natively will retain any color existing in the original
   document. State Farm agrees to extract the non-redacted content of each document by
   optical character recognition (OCR) or other suitable method to a searchable text file
   produced with the corresponding page image(s) or embedded within the image file. State
   Farm further objects to Plaintiffs’ production request insofar as it directs State Farm to
   undertake efforts that exceed the requirements of Tex. R. Civ. P. 193.3. State Farm will
   withhold privileged material or information and describe the same in accordance with the
   Texas Rules of Civil Procedure.


6. State Farm objects to Plaintiffs’ demand that Adobe Acrobat be used for redactions on
   the grounds that using Adobe Acrobat will require unreasonable and extraordinary efforts
   pursuant to Tex. R. Civ. P. 196.4.


7. State Farm objects to Plaintiffs’ demand for deduplication by MD5 hash value on the
   grounds that it requires State Farm to undertake unreasonable efforts pursuant to Tex. R.
   Civ. P. 196.4. State Farm will provide hash values but reserves the right to use an
   alternative to MD5. With respect to the categories of information requested in the load
   file, State Farm will produce such information to the extent the field values are available.


8. State Farm objects to Plaintiffs’ demand State Farm produce ESI on the medium
   requiring the least number of deliverables in that it purports to impose obligations greater
   than those set forth in the Texas Rule of Civil Procedure. State Farm further objects to
   Plaintiffs’ request that State Farm organize productions by custodian because it would
   require State Farm to undertake unreasonable and extraordinary efforts insofar as ESI is
   not organized by custodian in State Farm’s ordinary course of business. Additionally,
   State Farm objects to Plaintiffs’ request that all documents from an individual custodian
   be delivered in a single load file on the grounds it is unduly burdensome and will cause
   unnecessary delay in the production of documents in contravention ofTex. R. Civ. P. 1.


9. State Farm objects to the request to the extent it requires use of a dash (-) in the bates
   numbering format on the grounds that it requires State Farm to undertake unreasonable
   efforts pursuant to Tex. R. Civ. P. 196.4. State Farm also objects to this request with
   respect to claim information on the grounds that it requires State Farm to undertake
   unreasonable and extraordinary efforts pursuant to Tex. R. Civ. P. 196,4.


10. State Farm objects to Plaintiffs’ demand that the load file provide MD5 hash values on
    the grounds that it requires State Farm to undertake unreasonable efforts pursuant to Tex.
    R. Civ, P. 196.4. State Farm will provide hash values but reserves the right to use an
    alternative to MD5. With respect to the categories of information requested in the load
    file, State Farm will produce such information to the extent the field values are available.
       DEFENDANT STATE FARM LLOYDS’ RESPONSES AND OBJECTIONS
             TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES


INTERROGATORY NO. 1. Identify all persons, address, including job title, dates of
employment, and a description of each individual’s role in the claim made the basis of this
Lawsuit, if any, for all persons providing information for the answers [sic] these interrogatories.

RESPONSE:

State Farm objects to this discovery as overly broad, irrelevant and not reasonably calculated to
lead to the discovery of admissible evidence. State Farm further objects to this question as it is
vague, ambiguous and overly broad in scope. Notwithstanding its objections, State Farm states
that this discovery is being answered by the signatory below, with the assistance of counsel.


INTERROGATORY NO. 2. Identify all persons and/or entities who handled the claim made
the basis of the Lawsuit on behalf of Defendant,

RESPONSE:

State Farm objects to the term “handled” as it is overly broad, vague, and unduly burdensome.
Notwithstanding any objections, the persons and/or entities who worked on this claim may be
found within the records produced from the Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 3. State the following concerning notice of claim and timing of
payment:
      a. The date and manner in which Defendant received notice of the claim;
      b. The date and manner in which Defendant acknowledged receipt of the claim;
      c. The date and manner in which Defendant commenced investigation of the claim;
      d. The date and manner in which Defendant requested from the Plaintiffs all items,
         statements, and forms reasonably necessary that Defendant reasonably believed,
         at the time, would be required from the Plaintiffs; and
      e. The date and manner in which Defendant notified the claimant(s) in writing of the
         acceptance or rejection of the claim;
      f. To the extent Defendant felt it was applicable to this claim, did Defendant request
         an additional 45 days to accept or reject the claim, and if so, for what reason and
         state the date and manner in which Defendant made that request.
      g. The date and manner in which you notified Plaintiffs of acceptance or rejection of
         coverage for all or any portion of Plaintiffs’ claim; and
      h. The date and manner of all payments made to insured, identifying whether
         payment was made under structure, additional structure, contents and/or ALE
         provisions.

RESPONSE:
State Farm received notice of this claim on or around June 19, 2013. Adjuster Fe]ipe Farias
contacted Plaintiffs on or around June 20, 2013, and inspected their property on or around June
26, 2013. Adjuster Farias advised the insured that the covered damage was below the deductible
at the inspection, and mailed the estimate and explanation of coverage to Plaintiffs on June 27,
2013.


INTERROGATORY NO. 4. Identify each inspection of the Property made the basis of this
Lawsuit by:
      a.    The name and job title of each person who inspected the Property;
       b.   The date of each inspection,
      c.    The purpose of each inspection; and
      d.    Any documents generated during or as a result of each inspection, including the
            persons and/or entities in possession of those documents.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and not limited
in time and scope.

Subject to these objections, Plaintiffs’ property was inspected by adjuster Felipe Farias on or
about June 26, 2013, after Plaintiffs made a claim with State Farm Lloyds. Documents generated
from the inspection may be found within the records produced from the Enterprise Claim System
relative to Plaintiffs’ claim.


INTERROGATORY NO. 5. If Defendant is aware of documents that are not in Defendants
possession that are related the Claim and were gathered by a person or entity working on behalf
of Defendant (directly or indirectly), identify the documents, including the persons and/or
entities in possession of those documents with last known addresses.

RESPONSE:

State Fan-n is not aware of any such documents. If and when such documents become available,
State Farm will supplement this response.


INTERROGATORY NO. 6. State all dates on which Defendant closed Plaintiffs’ claim and to
the extent Defendant asserts statute of limitations as a defense, state all dates and manners in
which Defendant notified Plaintiff(s).

RESPONSE:
State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. Subject to these objections, the file was closed on June
27, 2013,

INTERROGATORY NO. 7.                Does Defendant contend that Plaintiff(s) failed to provide
proper notice of the claim made the basis of this Lawsuit under either the policy or the Texas
Insurance Code, and, if so, describe how the notice was deficient, identifying any resulting
prejudice caused to Defendant.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, not reasonably
calculated to lead to the discovery of admissible evidence, and State Farm is not required to
marshal its evidence. Subject to these objections, Plaintiffs failed to provide notice in
accordance with Texas Insurance Code Section 541.


INTERROGATORY NO. 8. At the time the claim made the basis of this Lawsuit was
investigated by Defendant (and prior to the anticipation of litigation), describe Defendants
understanding of areas of the property (i.e., root interior) Defendant was investigating,
identifying the coverage sections (i.e., dwelling, other structure, ALE, contents, and/or code
upgrade) of the Policy upon which the claim was paid or denied.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. Subject to these objections, Plaintiffs claimed that they
suffered from a leak in the bedroom and kitchen, as well as wind damage to the roof. Further
information regarding Plaintiffs’ claim may be found within the records produced from the
Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 9. Does Defendant contend that at the time the claim made the basis
of this Lawsuit was investigated by Defendant (and prior to anticipation of litigation), Plaintiffs
failed to protect the property from further damage or loss, make reasonable and necessary repairs
or temporary repairs required to protect the Property as provided under the Policy?

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. Subject to these objections, discovery in this matter is
ongoing, and State Farm will supplement this answer as more information becomes available.
Further information regarding Plaintiffs’ claim may be found within the records produced from
the Enterprise Claim System relative to Plaintiffs’ claim,
INTERROGATORY NO. 10. At the time the claim made the basis of this Lawsuit was
investigated by Defendant (and prior to anticipation of litigation), state whether the Plaintiff(s)
failed to exhibit/provide access to the Property as reasonably requested by Defendant, and, if so,
describe how Plaintiffs failed to do so, identifying any resulting prejudice caused to Defendant.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. Subject to these objections, discovery in this matter is
ongoing, and State Farm will supplement this answer as more information becomes available.
Further information regarding Plaintiffs’ claim may be found within the records produced from
the Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 11. At the time the claim made the basis of this Lawsuit was
investigated (and prior to anticipation of litigation), identify all documents and information
requested from Plaintiff(s) stating the date and manner in which the request was made to
Plaintiffs. If Defendant contends that Plaintiff(s) failed to provide Defendant with requested
documents and/or information, identify all requests Plaintiffs did not respond and if Defendant
denied any portion of the claim based on Plaintiffs’ failure to respond.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. State Farm further objects that this information is equally
accessible to Plaintiffs. Subject to these objections, information regarding Plaintiffs’ claim may
be found within the records produced from the Enterprise Claim System relative to Plaintiffs’
claim.


INTERROGATORY NO. 12. At the time the claim made the basis of this Lawsuit was
investigated (and prior to the anticipation of litigation), did Defendant request or take any
statements and/or examinations under oath of Plaintiff(s) as provided under the policy. If so,
state the date and manner in which Defendant made the request, the date on which any
statements or examinations under oath were taken and the manner in which they were recorded
or documented, identifying all persons who requested and/or took the statement or examination
under oath. If Defendant contends that Plaintiff(s) failed to provide Defendant with a requested
statement or examination, describe how Plaintiffs failed to comply with any requests, to the
extent it was relied upon to deny any portion of Plaintiffs’ claim.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. State Farm further objects that this information is equally
accessible to Plaintiffs and duplicative of Plaintiffs’ Requests for Disclosure. Subject to these
objections, information regarding Plaintiffs’ claim may be found within the records produced
from the Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 13. At the time the claim made the basis of this Lawsuit was
investigated and the Property inspected (and prior to anticipation of litigation), describe all
damage attributable to the storm observed at the Property by Defendant or any persons or entities
on behalf of Defendant.

RESPONSE;

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. Subject to these objections, information regarding
Plaintiffs’ claim may be found within the records produced from the Enterprise Claim System
relative to Plaintiffs’ claim.


INTERROGATORY NO, 14. If you contend Plaintiff& damages claimed in this lawsuit are
the result of a prior insurance claim or prior unrepai red damage, please list all such prior claims
on the property made in the last ten years, including claim number, date of loss, type of loss, and
payments, if any, and identify which prior claim or claims you contend pertain to such damage.

RESPONSE:

State Farm objects to this Enterrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. Subject to these objections, infbrmation regarding
Plaintiffs’ claim may be found within the records produced from the Enterprise Claim System
relative to Plaintiffs’ claim.


INTERROGATORY NO. 15.                Identify all exclusions under the Policy applied to the claim
made the basis of this Lawsuit, and for each exclusion identified, state the reason(s) that
Defendant relied upon to apply that exclusion.

RESPONSE:

State Farm objects to this Interrogatory as it is overly broad, unduly burdensome, and State Farm
is not required to marshal its evidence. State Farm further objects as Plaintiff is impermissibly
attempting to shift the burden of proof onto State Farm. Subject to these objections, information
regarding Plaintiffs’ claim may be found within the records produced from the Enterprise Claim
System relative to Plaintiffs’ claim.


INTERROGATORY NO. 16.              Describe how Defendant determined whether overhead and
profit (“O&P”) should be applied to the claim made the basis of this Lawsuit, identifying the
criteria for that determination.
RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it.


INTERROGATORY NO. 17.                State whether sales tax was paid by Defendant on all
materials and/or labor and the method of calculation. To the extent this information is reflected
on an estimate, Defendant can refer Plaintiff(s) to such estimate.

RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it.


INTERROGATORY NO. 18.              Identify all items on the claim made the basis of this
Lawsuit to which Defendant applied depreciation, stating for each item the criteria used and the
age of the item.

RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it.


INTERROGATORY NO. 19. To the extent Defendant utilized an estimating software and
modified the manufacturer’s settings with respect to Plaintiffs’ claim, identify those
modifications.

RESPONSE:

State Farm objects to this interrogatory because it is vague and overly broad in scope. State
Farm objects to his interrogatory because it appears to be seeking confidential, proprietary
business information and trade secrets. As presently worded, the interrogatory is not relevant, nor
is it reasonably calculated to lead to the discovery of admissible evidence.


INTERROGATORY NO. 20.                  State whether Defendant applied depreciation to the tear off
of the damaged roof andlor other debris removal in the claim made the basis of this Lawsuit,
identifying the basis for that depreciation and the applicable policy section under which the tear
off was paid under.

RESPONSE:
State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it.


INTERROGATORY NO. 21.                Identify all price lists used to prepare all estimates on the
claim made the basis of this Lawsuit, stating the manufacturer, version, date and geographical
area. For any price list developed by a third party vendor, identify any additions, deletions,
alterations or modifications made by Defendant, describing the change and purpose of the
change for preparing an estimate on the claim made the basis this Lawsuit.

RESPONSE:

State Farm objects to this interrogatory, as it is overly broad in scope, not relevant nor reasonably
calculated to lead to the discovery of admissible evidence and seeks information that is
confidential, proprietary and trade secret. Further, the information sought is not the property of
State Farm but is owned by Xactware®.


INTERROGATORY NO. 22.                  State whether of any persons and/or entities who handled
the claim made the basis this Lawsuit failed to follow any rules, guidelines, policies, or
procedures implemented by Defendant for the Webb County hail storms occurring on or about
June 7,2013 and/or .June 14, 2013 in regards to the adjustment of this claim. If so, identify each
person and the specific rule, guideline, policy, or procedure that was violated.

RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it. State Farm also
objects to this interrogatory as it is argumentative and seeks legal conclusions. Additionally,
State Farm objects to this interrogatory to the extent it violates the attorney-client or work
product privileges.


INTERROGATORY NO. 23.                  To the extent Defendant is aware, state whether the
estimate(s) prepared for the claim made the basis this Lawsuit failed to identify, note, or
document any storm related damage at the Property. If so, identify each item of damage that was
not properly identified, noted, or documented.

RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it. Subject to these
objections, information regarding Plaintiffs’ claim may be found within the records produced
from the Enterprise Claim System relative to Plaintiffs’ claim.
INTERROGATORY NO. 24.                 To extent Defendant is aware, state whether the estimate(s)
prepared for  the claim  made   the basis of lawsuit wrongly included or excluded any item or
payment, If so, identify each item or payment and state whether it should have been included or
excluded from the estimates prepared on the claim made the basis this Lawsuit.

RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it. Subject to these
objections, information regarding Plaintiffs’ claim may be found within the records produced
from the Enterprise Claim System relative to Plaintiffs’ claim.


INTERROGATORY NO. 25.               To the extent Defendant is aware, state any violations of
Texas  Insurance Code Section 541 that were discovered on this claim during the claims handling
process.

RESPONSE:

State Farm objects to this interrogatory to the extent it purports to require State Farm to marshal
all of its evidence or state all its legal or factual assertions in answering it. State Farm also
objects to this interrogatory as it is argumentative and seeks legal conclusions. Additionally,
State Farm objects to this interrogatory to the extent it violates the attorney-client or work
product privileges.


INTERROGATORY NO. 26.              To the extent Defendant is aware, state any violations of
Texas Insurance Code Section 542 that were discovered on this claim during the claims handling
process.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded. State Farm further objects to this Interrogatory to the extent it purports
to require State Farm to marshal all of its evidence or state all its legal or factual assertions in
answering it. State Farm also objects to this interrogatory as it is argumentative and seeks legal
conclusions. Additionally, State Farm objects to this interrogatory to the extent it violates the
attorney-client or work product privileges.


INTERROGATORY NO. 27.                 To the extent Defendant is aware, state any violations of
the requirements or obligations owed to Plaintiff(s) under the Policy relating the claim made the
basis of this Lawsuit that were discovered during the claims handling process.
RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded. State Farm further objects to this interrogatory because it seeks factual
conclusions that are within the province of the jury and is an attempt by Plaintiff to shift the
burden of proof. State Farm objects to this interrogatory as it is argumentative, vague and
ambiguous, and seeks legal conclusions. Additionally, State Farm objects to this interrogatory to
the extent it violates the attorney-client or work product privileges.


INTERROGATORY NO. 28.                 State the date Defendant first anticipated litigation.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded.

INTERROGATORY NO. 29.                 Identify all evidence that may be used to impeach, by proof
of final conviction of any felony or crime of moral turpitude, of any witness, including any party
witness, by stating the following identifying information, pursuant to Tex. R. Evid. 609:

       a.      the name of the accused;
       b.      the charged offense;
       c.      whether the crime was a felony or involved moral turpitude;
       d.      the date of final conviction; and
       e.      the style, case number, and county of the proceeding.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded.


INTERROGATORY NO. 30.                   Identify any and all witnesses who may be called to testify
at trial pursuant to Rule 192.3(d) of the Texas Rules of Civil Procedure.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded. State Farm further objects as this request is premature. State Farm will
produce such information in accordance with the Court’s scheduling order.

INTERROGATORY NO. 31.                Pursuant to Rule 1  2.3(e) of the Texas Rules of Civil
                                                         9
Procedure, for each consulting expert, or expert who is not expected to be called as a witness but
whose work product 1) forms the basis either in whole or in part of the opinions of an expert who
is to be called as a witness and/or 2) has been reviewed or relied upon by a testifying expert
witness, please state:
        a.     The name, address, and telephone of such expert;
        b.     The number of times that expert has been retained by a defendant in any case;
        c.     The number of times that expert has been retained by a plaintiff in any case;
        d.     The number of times that expert has been retained by the attorney representing
               any Defendants in this suit;
        e.     The number of times that expert has been retained by the law firm representing
               any Defendants in this suit; and
        f.     The amount of compensation received or to be received in this case.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded.


INTERROGATORY NO. 32.                 If you contend that the Policy is void for any reason, state
the specific factual bases for that contention, identifying any and all investigations, the factors
considered and the conclusion reached and the evidence that is the basis for that conclusion.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded. State Farm further objects to this Interrogatory to the extent it purports
to require State Farm to marshal all of its evidence or state all its legal or factual assertions in
answering it. State Farm also objects to this interrogatory as it is argumentative and seeks legal
conclusions. Additionally, State Farm objects to this interrogatory to the extent it violates the
attorney-client or work product privileges.


INTERROGATORY NO. 33.                If you contend that the Plaintiffs made any
misrepresentation regarding the Policy or the claim made the basis of this Lawsuit, state what
specific misrepresentation(s) was/were made and the factual bases for your contention.

RESPONSE:

State Farm objects to this Interrogatory as it exceeds the permissible number of Interrogatories
that may be propounded. State Farm further objects to this Interrogatory to the extent it purports
to require State Farm to marshal all of its evidence or state all its legal or factual assertions in
answering it. State Farm also objects to this interrogatory as it is argumentative and seeks legal
conclusions. Additionally, State Farm objects to this interrogatory to the extent it violates the
attorney-client or work product privileges.
AUG. 9. 2G14 Q:4OAM          STATE       FARM                                        iO. 3Q5      P. 3



                                                    STATE FARM LLOYDS



                                                    By______
                                                     RAY ADILLA


                                            VERIFICATION


   THE STATE OF TEXAS                           §
                                                §
   COUNTY OF BEXAR                              §

           BEFORE ME, the undersigned authority, on this day personally appeared, RAY

   PADILLA for State Farni Lloyds, Defendant in the above-entitled and numbered cause, being by

   me duly sworn, upon oath deposed and said that he has read the Objections and Responses to

   Plaintiff’s lnterroga.tories, and they are true and correct.

           SUBSCRIBED AND SWORN TO BEFORE ME by the said RAY PADILLA on this the

              oiQJIj.                ,   2014.




                                                                  Notary Public, State of Texas



                                                                  I            wcims.Ww
                                                                        —       1401a*lrtL2Otl
                                              CAUSE NO. 2O14CVFOO1 162-Di

           RAUL RODRIGUEZ AND NOEMI                        §    IN THE DISTRICT COURT OF
           RODRIGUEZ,                                      §
           Plaintiffs,                                     §
                                                           §
           VS.                                             §    WEBB COUNTY, TEXAS
                                                           §
           STATE FARM LLOYDS                               §
           AND FELIPE FARIAS                               §
           Defendants.                                     §    49’ JUDICIAL DISTRICT


                                             AFFIDAVIT OF TERRI BURGER
                                                 BUSINESS RECORDS


                   Personally, appeared before the undersigned officer, duly authorized by law to administer
           oaths, caine Tern Burger, who, upon being duly sworn, states and deposes of her own personal
           knowledge as follows:




                   My name is Teni Burger. I am an Underwriting Team Manager and my office is located
           at 8900 Amberglen Boulevard, Austin, Williamson County, Texas, 78729. I am of sound mind,
           over the age of 18 years, have never been convicted of a felony or crime of mor& turpitude and
           am competent to make this affidavit. Further, this affidavit is true and correct based upon my
           personal knowledge of the matters set forth herein.



                                                           2.

                   I am a custodian of records for State Farm Lloyds. The attached are records from policy
           number 83-BA-F091-1 issued by State Farm Lloyds to Raul Rodriguez, for the policy period of
           October 19, 2012 to October 19, 2013. The 51 pages of records which are attached to this
           affidavit were kept under my care, supervision, direction, andlor control and were kept by State
           Farm Lloyds in the regular course of its business. The memoranda, reports, notations and entries
           contained in these records were made at or near the time of the event reflected in these records or
           reasonably soon thereafter. It was in the regular course of business of State Farm Lloyds to have
           employees or representatives acting for or on behalf of State Farm Lloyds with knowledge of the
           act or event to make the memoranda, reports, notations, and entries contained in these records, or
           to transmit information concerning these matters to other employees or representatives of State
           Farm Lloyds designated to receive the infoiie purpose of including it in the records of
                                                          WE1


thedayof2o15
     A          ESTHER DEG
         CI r      t   istrict C   rts and                                                     BRA00000I
By   JWeputy
                       __________




State Farm Lloyds. The records attached hereto are a reproduction of the original or exact
duplicates of the original.


                                                3.

        The 51 pages of records attached are true and correct reproductions of the business records
as described in this affidavit.


         Further Affiant Sayeth Naught.


         Signed this                day of



                                                     Tern Burger


SWORN TO AND SUBSCRIBED before me, the undersigned authority, on this                day of
                       2014, by Tern Burger, who is personally known to me to be the
                             ,
                                                                                     person
whose namls subscribed to this document.


                       t’( M              ‘1
NOTARY PUBLIC            j
COMMISSION EXPIS:                         ‘




Page 2




                                                                                    BRA000002
                                                                                                                                              rh
I    1
                                                                                                                                1/22/0153:   4PM
                                                                                                                                  ptIer    g lado
                                                                                                                                    1 Dist   Clerk
                                                                                                                                      ‘Wbb D1ii.
                                                                                                                               2014-CVF-001 162-Di




              0
              Cited
              As of: Jun 19, 2014

                                                              In re State Farm Lloyds

                                                                 NO. 09-03-3 11 CV

                                     COURT OF APPEALS OF TEXAS, NINTH DISTRICT, BEAUMONT

                                                             2003 Tex. App. LEXIS 8115


                                                       September 18, 2003, Opinion Delivered

              DISPOSITION:              [*1] WRIT OF MANDAMUS                     During the course of discovery in the underlying
              DENIED.                                                       litigation, Cause No. E-166, 963, Grace Tabernacle
                                                                             United Pentecostal Church International v. State Farm
              COUNSEL: Clint W. Lewis, Lewis & Associates,                  Insurance Companies, et al., the plaintiff sought
              Beaumont. Christopher W. Martin, Martin, Disiere,             production of certain documents. Because the documents
              Jefferson & Wisdom, Houston, for relator.                     comprised trade secrets or proprietary information, the
                                                                            trial court issued a protective order that restricted
              Michael Ramsey, Provost, Umphrey Beaumont. John               disclosure of [*21 the “classified information” to “the
              Cowan, Provost, Umphrey, Beaumont. J. Steve Mostyn,           currently named parties, their respective counsel, and
              Houston, for real party in interest.                          expert witnesses the parties anticipate calling at tnal m
                                                                            this litigation or any related litigation against Defendants
              JUDGES: Before         McKeithen,    C.J.,   Burgess   and    in which Plaintiffs counsel is an attorney of record.”
              Gaultney, JJ.                                                 Objecting to the “related litigation” clause in the
                                                                            protective order, State Farm filed this petition for writ of
              OPINION                                                       Mandamus. Because we conclude the trial court’s order
                                                                            adequately protected State Farm from the mvoluntary
                  Original Proceeding
                                                                            disclosure of its trade secrets, we hold that the trial court
                  MEMORANDUM OPINION’                                       did not abuse its discretion in this matter. See In re Eli
                                                                            Lilly Co. v. Marshall, 850S. W2d 155, 36 Tex. Sup. Ct. I
                      1   TEX R. APP, P. 47.4.                              507 (Tex. 1993); Garcia v. Peeples, 734 5. W2d 343, 30
                                                                            Tex. Sup. Ct. 1 591 (Tex. 1987). We deny the petition for
                   State Farm Lloyds seeks a writ of mandamus               writ of mandamus.
              commanding the Honorable Donald Floyd, Judge for the
              172nd District Court of Jefferson County, to vacate a             WRIT DENIED.
              protective order and to issue a different protective order
              that restricts the use and disclosure of certain privileged       PER CURIAM
              documents to the specific case before the trial court. For
              the reasons stated below, we deny relief.




                  ue c
                     py of te-r4 certi,
                     9
    the       -   hL2( day oL 20 ,LL
               (I    ESTIR DEG&LAo /
          C   / IFP,DswW p1nJ                     4
                                            nt
    By
                                                  De
    TAB 7

OF THE RECORD
                                                                                                                Filed
                                                                                              2/1O/20152:32:57PM
                                                                                                  Esther Degollado
                                                                                                       District Clerk
                                                                                                      Webb District
                                                                                               2014CVF001048 Dl
                                     NO. 2014CVF001048-D1

ALMA PENA,                                        §                    IN THE DISTRICT COURT
    Plaintiff                                     §
                                                  §
VS.                                               §                 OF WEBB COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS AND BECKY                       §
LANIER,                                           §
    Defendants                                    §                   49TH JUDICIAL DISTRICT

             DEFENDANTS’ RESPONSE AND OBJECTIONS TO
           PLAINTIFF’S MOTION FOR PROTECTIVE ORDER AND
   MOTION FOR ENTRY OF STATE FARM’S PROPOSED PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF THIS COURT;

       Defendants State Farm Lloyds (“State Farm”), Becky Lanier (collectively, “Defendants”)

file their Response and Objections to Plaintiff’s Motion for Protective Order and Motion for

Entry of State Farm’s Proposed Protective Order. In support thereof, and pursuant to the Texas

Rules of Civil Procedure, Defendants show as follows;

                                               I.
                                         INTRODUCTION

        1.     The case presently before the Court is a suit arising out of a wind/hail insurance

claim Plaintiff filed with State Farm.    Defendants object to the entry of Plaintiff’s Proposed

Protective Order because it is inadequate.     By insisting that State Farm produce or disclose

Confidential Information without an appropriate and standard agreement that such information is

confidential and should be handled accordingly, Plaintiff has put State Farm in an impossible

position; State Farm can either disclose its protected materials without the basic protections that

they warrant, and risk losing the confidential or trade secret status of the materials, or State Farm

must withhold relevant discovery and risk sanctions from the Court.
J




                2.      The three-part argument Plaintiff offer in support of their proposed order is

    conclusory, and ultimately the Protective Order proposed by Plaintiff does not meet the criterions

    Plaintiff proffered.

                3.      First, Plaintiff argues that “Plaintiff’s Proposed Protective Order provides all

    parties, including State Farm Lloyds, with adequate protection from disclosure of trade secret or

    proprietary information.”       (See Plaintiff’s Motion, at ¶ 2.A.)   1-lowever, Plaintiff’s Proposed

    Protective Order is deficient in its protections of Confidential Information, while State Farm’s

    Proposed Protective Order provides more complete protections, particularly with regard to

    electronically stored information (“ESJ”), and better overall procedures. Specifically, Plaintiff’s

    Proposed Protective Order does not provide adequate procedures because:

           i.          It does not contain terms related to the designation and handling of electronically
                       stored information (“ESI”) that is confidential, proprietary, or trade secret.

          ii.          It fails to recognize all persons whom will ordinarily handle Confidential
                       Information during the course of this litigation.

         iii.          It overlooks important procedures regarding the handling of Confidential
                       Information and the duties of the parties that clearly should be preserved.

                4.     Second, Plaintiff argues that “Plaintiff’s Proposed Protective Order is consistent

    with the protective order entered and used for substantially similar litigating involving Plaintiff’s

    counsel and State Farm.” (See Plaintiff’s Motion, at       ¶ 2.B.) However, Plaintiff fails to advise
    the court that State Farm has consistently objected to the sharing provisions put forward by

    Plaintiff, and the lack of safeguards for their Confidential Information following the

    resolution of each matter.

                5.     Third, Plaintiff argues that “Plaintiff’s Proposed Protective Order contains a

    ‘Shared Discovery’ provision which will provide for more efficient discovery.” (See Plaintiff’s

    Motion, at       ¶ 2.C.)   However, the wide-spread sharing of Confidential Information greatly
increases the risk that such information will be improperly disclosed, dilutes the Court’s ability

to monitor and enforce the protections of a protective order, and poses an unreasonable risk to

State Farm’s property rights. State Farm is entitled to a confidentiality order that will reasonably

limit the dissemination of its confidential information.

        6.       With few exceptions, State Farm’s Proposed Protective Order (see Exhibit A)

includes the terms proposed by Plaintiff but also adds much needed procedures that will ensure

all forms of State Farm’s Confidential [nformation are protected, regardless of the mode of

production, without any adverse impact to the Plaintiff.            For these reasons, Defendants

respectfully request this Court to deny Plaintiff’s Motion for Entry of a Protective Order and

move the Court to enter State Farm’s Proposed Protective Order in this case.

                                             II.
                                   ARGUMENT & AUTHORITIES

        7.       Texas law encourages courts to grant protective orders to “protect [a] movant

from undue burden, unnecessary expense, harassment, annoyance, or invasion of personal,

constitutional, or property rights.” Tex. R. Civ. P.    § 192.6(b). Under the Texas discovery rules,
privileged information is not discoverable. See Tex. R. Civ. P. 192.3(a) (defining general scope

of discovery as “any matter that is not privileged and is relevant to the subject matter of the

pending action   ....“)   (emphasis added). Before a court can permit discovery of any confidential,

trade secret, or proprietary information, a plaintiff must first establish the threshold requirements

of relevance and a particularized need to discover the information and documents.              In re

Continental Gen’l Tire, 979 S.W.2d 609, 610-11 (Tex. 1998); In re Union Fac/ic, 249 S.W.3d
589, 592 (Tex. 2009) (a plaintiff must demonstrate the information sought is “material and



 See Exhibit B attached hereto for a paragraph-by-paragraph comparison of Plaintiffs Proposed
Protective Order and State Farm’s Proposed Protective Order.
necessary” to presentation of the case in which it is sought). This is a case-specific inquiry. See

In re Allstate County Mu!. Ins. Co. 227 S.W.3d 667, 668 (Tex. 2007) (granting mandamus in

case involving overbroad requests for insurer personnel files and emphasizing that trial courts

“must make an effort to impose reasonable discovery limits”); In re CSX Corp., 124 S.W.3d 149,

152 (Tex. 2003) (holding party requesting discovery has burden of demonstrating that the

discovery is “tailored to include only matters relevant to the case”).           Once the necessary

thresholds are established, a trial court’s duty is to protect confidential and trade secret

documents through an appropriate protective order. Garcia v. Peeples, 734 S,W.2d 343 (Tex,

1987).

         8.      The Texas Supreme Court has explicitly recognized that confidential information

can and should be the subject of an appropriately tailored protective order. See In re George, 28
S.W.3d 511, 514 (Tex. 2000) (“We recognize that the possibility exists that the disqualified

attorneys     could   conceivably      have    revealed   confidential   information   in   discovery,

correspondence, or other documents.           If this has happened, the former client can protect

against this disclosure    ...   by seeking a protective order under Texas Rule of Civil Procedure

192.6.”) (emphasis added). Other courts from around the state and nation also routinely provide

protection over the exchange of confidential materials during discovery. (See, e.g., Exhibit C,

Southern District of Texas form Protective Order, at p. 1 (protecting confidential information);

see also Exhibit D, Western District of Texas form Confidentiality and Protective Order, at pp.

2-3, protecting “information that the party in good faith believes in fact is confidential.”) As

discussed below, the information Plaintiff seeks from State Farm is confidential, proprietary, and

deserving of protection.
        9.     In addition, Texas law defines a trade secret as “any formula, pattern, device or

compilation of information which is used in one’s business, and which gives him an opportunity

to obtain an advantage over competitors who do not know or use it” Hyde Corp. v. Hu/jines,

158 Tex. 566, 314 S.W.2d 763, 776 (1958); accord In re Bass, 113 S.W.3d 735, 739 (Tex. 2003)

(orig. proceeding); see also Tex. Civ. Rem. & Prac. Code      §   134A.002(6) (the recently enacted

Texas Uniform Trade Secrets Act defines a trade secret as any “information, including a formula,

pattern, compilation, program, device, method, technique, process, financial data, or list of actual

or potential customers or suppliers that (A) derives independent economic value, actual or

potential, from not being generally known to, and not being readily ascertainable by proper

means by, other persons who can obtain economic value from its disclosure or use; and (B) is the

subject of efforts that are reasonable under the circumstances to maintain its secrecy.”). As

discussed below, the information Plaintiff seeks from State Farm is not only confidential and

proprietary, but also contains trade secret information, deserving of protection.

        10.    The Texas Supreme Court described an “appropriate” protective order as one that

“limits access to the information to the parties in [the instant] litigation, their lawyers,

consultants, investigators, experts and other necessary persons employed by counsel to assist in

the preparation of this case.” In re Continental Gen’l Tire, 979 S.W,2d at 613, n. 3 (emphasis

added); see also Zappe v. Medironic USA, Inc., No. C-08-369, 2009 U.S. Dist. LEXIS 23727

(S.D. Tex. March 23, 2009) (noting the Texas Supreme Court’s move away from Garcia and

entering a protective order that restricted the sharing of information).             Moreover, an

“appropriate” protective order requires return of the documents at the end of the case and

requires that each person given access to the trade secret information agree in writing to maintain

the information as confidential. In re Continental Gen’l Tire, 979 S.W.2d at 613, n.3; see also In
re Remington Arms Co., 952 F.2d 1029, 1033 (8th Cir. 1991) (describing “appropriate”

protective order for trade secrets as one that limits use to the case at hand, limits persons to

whom trade secrets are disclosed and forbids reproduction of documents containing trade secret

information).

A.      State Farm’s business information warrants confidential treatment.

        11.     State Farm has produced non-privileged claim-specific documents from its

Enterprise Claim System and the relevant insurance policy. State Farm disagrees that the scope

of all of Plaintiffs discovery requests are proper; however, State Farm is willing to produce

additional responsive documents that are potentially relevant to the issues in this litigation,

including policies, procedures, and training materials applicable to the adjustment of claims

arising out of the weather event at issue       a proper protective order is entered in this case.

        12.     State Farm’s Confidential Information warrants trade secret status because (1) the

information is not known outside of State Farm or by others who compete with State Farm (i.e.,

other insurance carriers); (2) State Farm takes reasonable efforts to guard the secrecy of this

information (such as not sharing it with others absent an appropriate confidentiality agreement or

protective order, as is the case here); (3) this information is valuable to State Farm because it is

vital to the efficient analysis and processing of claims; (4) State Farm has invested significant

amounts of time, human resources, and money developing and implementing the systems

described above; and (5) the information described above would not easily be acquired or

duplicated by others. In re Bass, 113 S.W.3d at 737.

       13.      Indeed, under Texas law, a trade secret is at risk of losing its trade secret status if

its owners are not diligent in their efforts to protect its secrecy or otherwise treat it as

confidential. Id. (factors relevant to determining whether a trade secret exists include, among
    other things, the extent of the measures taken by the party to guard the secrecy of the

    information).   In recognition of an owner’s responsibility to protect its trade secrets, and in

    addition to Tex. R. Civ. P.   § 192.6(b) discussed above, the Texas Rules of Evidence specifically
    provide that a litigant may claim a privilege to refuse to disclose a trade secret so long as the

allowance of the privilege will not tend to conceal fraud or otherwise work injustice. See Tex. R.

Evid. 507. “When disclosure is directed, the judge shall take such protective measure as the

interests of the holder of the privilege and of the parties and the furtherance ofjustice may

require.” Id (emphasis added); see also Tex, Civ. Rem, & Prac. Code            § 1 34A.006 (the recently
enacted Texas Uniform Trade Secrets Act providing that “ftJhere is a presumption in favor of

granting protective orders to preserve the secrecy of trade secrets.             Protective orders may

include provisions limiting access to confidential information to only the attorneys and their

experts, holding in camera hearings, sealing the records of the action, and ordering any person

involved in the litigation not to disclose an alleged trade secret without prior court approval.”)

(emphasis added).

           14.      To be clear, State Farm is not refusing to share its responsive confidential and

proprietary information outright; it is merely requesting an appropriate confidentiality order that

would allow it to do so without sacrificing the protections Texas law plainly affords. With few

2 State Farm’s Proposed Protective Order (see Exhibit A) includes the terms proposed
exceptions,

by Plaintiff and simply adds much needed procedures that will ensure the protection of all forms

of State Farm’s Confidential Information regardless of the mode of production, without any

adverse impact to the Plaintiff. Thus, there is no principled basis for Plaintiff’s opposition.




2
  For the reasons stated in Section Il. E. infra, State Farm does not agree to the broad sharing provisions
included in Plaintiff’s Proposed Protective Order.
B.       State Farm’s Proposed Protective Order addresses the designation and handling of
         ES! that contains Confidential Information.

         15.   Plaintiff has requested that State Farm produce ES! responsive to the discovery

requests, but Plaintiff’s Proposed Protective Order does not fully protect the confidential ESI

State Farm will produce.      Critically, Plaintiffs Proposed Protective Order is inadequate with

respect to the handling of ES! for five reasons.

         16.   First, the general protections for Confidential Information should be met by

limiting the unnecessary duplication of Confidential Information. ESI can be duplicated and

circulated with ease, which increases the risk that confidential, propriety, or trade secret

information will be disclosed in violation of the protective order.           The last sentence of

paragraph I of State Farm’s Proposed Protective Order strengthens the general protections

afforded by the order by expressly limiting unnecessary duplication and limiting the receiving

party’s right to use other parties’ Confidential Information to the current litigation. This is ever

more important in light of the increased volumes of ES! in litigation. As such, the provisions are

in line with the protections contemplated by Rule 5O7 and should be adopted by the Court.

         17.   Second, Plaintiffs definition of Confidential Information does not specifically

include ES!. ESI is distinct from hard copy documents or other information. For this reason, the

Court should find that Plaintiffs Proposed Protective Order, which fails to account for the need

to protect ESI, is deficient, and instead adopt paragraph 2 of State Farm’s Proposed Protective

Order.

         18.   Third, the protective legend that Plaintiff proposes the parties append to the file

name (see Exhibit E, at   ¶ 6) is so lengthy that it is unmanageable, and there is a risk the Windows
operating system will cut it short. The Windows operating system has a 255 character limit for


 See paragraph 8 supra.
the combined file name and file path information,               When Plaintiff’s proposed legend in

subparagraph 6.c is combined with standard path, file name, and Bates identifier information, it

is very likely the combined information will exceed 255 characters. State Farm has proposed

that the protective legend stop after the cause number. State Farm’s proposed protective legend

will allow the parties to accurately identify electronic files and the matter in which the file was

produced, and is not likely to exceed the Windows 255 character limit. Consequently, State

Farm requests the Court reject Plaintiff’s proposed paragraph 6 and accept the paragraph 6

proposed by State Farm.

        19.     Fourth, Plaintiff’s Proposed Protective Order fails to require the destruction of

confidential ESI if it is improperly disclosed to a non-Qualified Person. (See Exhibit E, at           ¶ 7.)
Since it would be impractical to return copies of confidential ESI once it is placed on new

, it is essential that all non-authorized copies of confidential ESI be destroyed in order to
4
media

ensure the confidentiality of the information contained on the unauthorized media. Paragraph 8

of State Farm’s Proposed Protective Order specifically requires a party that improperly discloses

Confidential Information to a non-Qualified Person to request the destruction of any such ESI.

This procedure enhances the safeguards for Confidential Information, without impacting the

rights of the parties to use such information during the course of this litigation. This type of

language is typical and non-controversial in other cases. For that reason, The Court should adopt

the terms of paragraph 8 of State Farm’s Proposed Protective Order that provide for the

destruction of ES! that contains Confidential Infbrmation.

        20.     Fifth, Plaintiff’s Proposed Protective Order is impractical because it omits clear

procedures for the destruction or return of State Farm’s Confidential Information after the


  In order to return confidential ESI, the receiving party would have to turn over the actual media, such as
the computer hard drive, that contains the copy of the confidential ESI.
resolution of the matter, Plaintiff’s proposal effectively grants an unlimited use license to each

plaintiff or their counsel to retain and use all State Farm Confidential Information received for an

unlimited period of time. Such unlimited use is clearly beyond the scope of use necessary for the

fair adjudication of this matter and should not be allowed.                  See generally In re

Bridgestone/Firestone, Inc., 106 S.W.3d 730 (Tex. 2003, orig. proceeding). The causes of action

asserted in this litigation require proof of State Farm’s alleged misconduct with regard to this

particular Plaintiff only and return of confidential materials at the end of this litigation will not

hamper Plaintiff’s ability to examine witnesses or prove the elements of their case. Paragraph 20

in State Farm’s Proposed Protective Order reasonably provides that within forty-five days of the

final adjudication of the matter, all the confidential, proprietary and trade secret material

produced or disclosed by State Farm in the course of this litigation must be returned or

destroyed. Because Plaintiff’s Proposed Protective Order is not reasonably tailored to protect

State Farm’s Confidential Information after this litigation concludes, the Court should deny

Plaintiff’s request for entry of Plaintiff’s Proposed Protective Order and adopt paragraph 20 from

State Farm’s Proposed Protective Order.

C.      The confidentiality order should address all persons to whom it will be provided.

        21.     A protective order is easily vitiated without specific procedures to enforce the

handling of protected information. The protective order entered by this Court should recognize

all persons who reasonably will be required to handle Confidential Information in this matter,

and designate only those persons as “Qualified Persons.” Plaintiff’s definition of “Qualified

Person” is both unreasonably under-inclusive and improperly over-inclusive in light of the facts

of this case.

        22.     Plaintiff’s definition of Qualified Persons is under-inclusive because it omits

counsel’s staff; outside service-providers and consultants providing services related to document
and ESI processing, hosting, review, and production; the Court; other court officials (including

court reporters); and the trier of fact pursuant to a sealing order.          Persons in all of these

categories naturally will receive Confidential Information during the course of this litigation.

Thus, it is unreasonably under-inclusive to omit them from the protective order from the outset.

For these reasons, the Court should accept paragraph 3 in State Farm’s Proposed Protective

Order.

         23.      For the reasons stated in section E. below, Plaintiff’s inclusion of parties to other

litigation (including State Farm’s competitors) within the definition of Qualified Persons is

improperly over-inclusive and should be rejected by the Court.

D.       The Protective Order should clearly preserve the general rights and duties of the
         parties.

         24,      State Farm’s Proposed Protective Order includes additional terms that provide

clear and consistent procedures regarding the handling of Confidential Information throughout

the litigation.

         25.      First,   State Farm’s Proposed Protective Order adds paragraph 9 which

acknowledges that information in its possession, custody, or control may be the confidential

information of non-parties. State Farm’s proposed paragraph 9 acknowledges the general duties

that a party may owe to a non-party to protect the confidentiality of the non-party’s Confidential

Information provided. Such practical duties do not impinge on the interest ofjustice in this case.

Therefore, State Farm requests that the Court adopt paragraph 9 of State Farm’s Proposed

Protective Order.

         26.      Second, State Farm modified paragraph 10 to ensure that all Qualified Persons

may remain during testimony regarding Confidential Information provided they are otherwise

entitled to attend the deposition.      Plaintiff’s proposed paragraph 10 impractically limits the
persons that can attend a deposition during testimony regarding Confidential Information. Under

Plaintiff’s proposal, all persons other than “the court reporter, the witness being deposed, counsel

for the parties and any expert entitled to attend,” must leave the room, even if they are a

Qualified Person who is otherwise entitled to attend the deposition. For example, it is common

practice to have a party representative attend depositions and party representatives are Qualified

Persons under the terms of Plaintiff’s Proposed Protective Order. There is no reason to exclude

Qualified Persons from a deposition if they are otherwise entitled to attend the deposition. The

simplified procedure provided in State Farm’s proposal clarifies the standard procedures and

rights related to depositions. For these reasons, the Court should adopt the terms of paragraph 10

of State Farm’s Proposed Protective Order.

       27.     Third, State Farm proposed paragraph 13 expands upon paragraph 9 of Plaintiff’s

Proposed Protective Order and provides that a receiving party must have a good-faith basis to

request that Confidential information be re-designated. This requirement is clearly contemplated

under the rules and therefore State Farm requests that the Court adopt its paragraph 13.

       28.     Fourth, State Farm amended paragraph 14 of Plaintiff’s Proposed Protective

Order (cf Exhibit A, at   ¶   15) regarding the procedure for the Court to hear objections to any

designation. These amended provisions extend the deadline to thirty days so that it is consistent

with other time requirements in the protective order.       The paragraph otherwise parallels the

Plaintiff’s proposal, and State Farm requests that the Court adopt its paragraph 15 in order to

simplify the administration of this case.

       29.     None of State Farm’s proposed additions and changes impinge upon the rights of

Plaintiff. Rather, they help protect the rights of all parties and streamline procedures in this case.
Because Plaintiff has no practical or legal basis to object to these terms, Plaintiff’s objections

merely obstruct the unbiased adjudication of this matter.

E.     Plaintiff’s Proposed Protective Order provides for improper sharing of confidential,
       proprietary, or trade secret information outside of this litigation.

       30.     State Farm will be prejudiced, and its property interests in its Confidential

Information are likely to be compromised, if Plaintiff’s counsel is allowed to share State Farm’s

Confidential Information outside of this litigation. The wording in paragraph I of Plaintiff’s

Proposed Protective Order allows Plaintiff’s counsel to share State Farm’s confidential and

proprietary information directly with any party, attorney, or expert witness “arising out of

hailsiorms and/or windstorms in Texas with a date of loss in 2013, andfor no other purpose.”


The Protective Order specifically states:

         “Related Litigation” means a first-party lawsuit in Texas by an insured against
         State Farm Lloyds and its adjusters or adjusting companies that produced the
         Confidential Information for damages to insured property arising out of
         hailstorms and/or windstorms in Texas with a date of loss in 2013.
         Confidential Information shall not be disclosed to any person except in
         accordance with the terms of this Order.

(See Exhibit E, at   ¶   1.) The wide-spread sharing of Confidential Information greatly increases

the risk that such information will be improperly disclosed, dilutes the Court’s ability to monitor

and enforce the protections of a protective order, and poses an unreasonable risk to State Farm’s

property rights.     State Farm is entitled to a protective order that will reasonably limit the

dissemination of its confidential information.

       31.     Plaintiff cites In re State Farm L1oyd, No. 09-03-3 11 -Cv, 2003 Tex, App.

LEXIS 8115 at *12 (Tex. App—Beaumont Sept. 18, 2003, orig. proceeding), to justify their

proposed provisions for sharing discovery. However, in that case the Court of Appeals merely

made a conclusory holding, without providing any substantive analysis that shared discovery was
permissible in that case. That holding was never reviewed by Texas Supreme Court. When a

similar issue was brought before the Texas Supreme Court in, In re Fire Insurance Exchange,

No. 09-04-30 l-CV, 2004 Tex. App. LEXIS 8494 at *2 (Tex. App—Beaumont Sept. 23, 2004,

orig. proceeding), the Plaintiff’s counsel   —   the same as Plaintiff’s counsel as in this case   —




withdrew the protective order and made the issue moot. Consequently, there is no support in

Texas law for the overbroad sharing provisions that Plaintiff seeks in this case.

       32.     Plaintiff’s reliance on the shared discovery doctrine is also misplaced because the

doctrine arose out of a products liability case, Garcia v. Peeples, and relates to the unique nature

of such litigation, the nature of the discovery documents requested, and the public health and

safety concerns implicated by the defendant’s discovery objections in that case. 734 S.W.2d
343; see also, Steenbergen v. Ford Motor Co., 814 S.W.2d 755 (Tex. App—Dallas 1991, writ

denied) (automobile products liability case); American Honda Motor Co. v. Dibrell, 736 S.W.2d
257 (Tex. App.—Austin 1987, no writ) (all-terrain vehicle product liability case). The public

health concerns at play in a product liability matter, where every potential consumer is equally

impacted by the same design specification and manufacture process, are not present in the

individual insurance claims that arose out of the June 7, 2013 weather event. Moreover, each

State Farm insurance policy at issue will be unique to the claimants and each insurance claim

was independently adjusted. In fact, in most cases, the commonality between Plaintiffs will not

reach beyond the fact that they each purchased a policy from State Farm and allege they suffered

property damage in the weather events.       Plaintiff cannot meet the burden to establish that a

public benefit accrues from sharing discovery related to the specific insurance claims that have

arisen regarding property damage from 2013.
        33.    Crucially, Garcia was decided nearly thirty years ago. Since that time, the ability

to transmit vast quantities of information electronically has increased exponentially. Indeed, a

single violation of the Protective Order could send State Farm’s trade secrets around the country

in a matter of minutes. Once that happens, retrieval would be impossible. The ease with which

information can now be spread substantially undermines any argument that trade secrets will be

protected under a protective order that allows sharing. See, e.g., Gil v. Ford Motor Co., Civ.

Action No. l:06CV122, 2007 U.S. Dist. LEXIS 65269 (N.D.W. Va. 2007) (questioning

Plaintiff’s assertion that sharing provisions in a protective order would adequately protect trade

secrets).

        34.    Garcia v. Peep/es was also decided more than a decade before the Texas Supreme

Court directly addressed the scope and application of the trade-secret privilege under Texas Rule

of Evidence 507.     See In re Continental Gen’l Tire, inc., 979 S.W.2d 609 (Tex. 1998).

Underlying the holding and reasoning of in re Continental is the Court’s recognition that “trade
                                                                                               that
secrets are an important property interest, worthy of protection.” Id. at 612, It is axiomatic
                                                                                          v. Altai,
“once a trade secret is made public all ownership is lost.” Computer Assocs., int’l, Inc.
                                                                                         is
inc., 918 S.W.2d 453, 457 (Tex. 1996). This is true regardless of whether the production

requested in a case involving two business competitors or involving non-competitors.          In re

Continental Gen ‘1 Tire, 979 S.W.2d at 613.

        35.    While extolling the general values of the civil litigation system, Plaintiff fails to
                                                                                          case.
explain how a sharing provision in the protective order is necessary for discovery in her
                                                                                                to
Nor can she explain it because giving State Farm’s trade secrets to other litigants has nothing
                                                                                           secrets
do with the prosecution of the case at hand. In contrast, the risk that State Farm’s trade
will be improperly disclosed is drastically increased once sharing outside the confines of this

litigation has occurred.

        36.     The language of Plaintiff’s proposed order condones the widespread distribution

of every confidential and proprietary document, confidential deposition transcript, or discovery

response produced in this case to all lawyers who file a lawsuit against State Farm on a wind/hail

claim in Texas with a date of loss in 2013 without regard to the causes of action and factual

allegations contained therein, the relationship to the present litigation, and without any obligation

to return or destroy the information after a definite period of time.        This allows Plaintiff’s

counsel to become a repository for such information for years to come, and will encourage

associations and collusion with other counsel bringing claims against State Farm. Even under

Garcia, the Plaintiff’s Proposed Protective Order is deficient because it is not limited to

similarly-situated litigants.

        37.     State Farm’s concerns about any protective order that allows a Plaintiff’s counsel

to become a repository are not unfounded. The litigation marketplace contains websites and

exchanges devoted to dissemination of confidential and proprietary information, with few

controls and no access to information about who has the trade secret information, or where it

may be used. Allowing use of confidential documents without limitation is problematic not just

because of the risk that Confidential Information will fall into the hands of State Farm’s

competitors, but because the documents applying to or used in the handling of the claim at issue

in this case may not be the same documents used or seen by adjusters in other cases; Plaintiff’s

are thus allowed to falsely impeach parties and witnesses in other cases.

        38.     The protective order State Farm has proposed does not deny Plaintiff any relevant

Confidential Information that may be necessary for her to prove her case. But, unlike Plaintiff’s
Proposed Protective Order, it also does not jeopardize the confidentiality of those materials by

permitting an essentially ungoverned distribution to an over]y broad class of persons into the

indefinite future. Plaintiff’s Proposed Protective Order is overly’ broad and Plaintiff has not

presented sufficient justification for allowing a sharing provision.

        39.        For these reasons, the expansive sharing language in paragraphs 1 and 3 of

Plaintiff’s Proposed Protective Order should be rejected by the Court,

                                                I”.
                                            CONCLUSION

        40.        In light of the foregoing, Plaintiff’s Motion for Entry of Protective Order should

be denied and State Farm’s Proposed Protective Order, attached as Exhibit A, should be entered

as a full confidentiality order in this case. Adoption of State Farm’s Proposed Protective Order

will allow State Farm to continue producing responsive material to Plaintiff while mitigating any
                                                                                                or
risk that State Farm’s Confidential Information will be disclosed without sufficient protection

otherwise lose its trade secret status.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray this Honorable Court deny
                                                                                Order attached
Plaintiff’s Motion for Protective Order, enter State Farm’s Proposed Protective
                                                                                      themselves
hereto, and for any other and further relief, at law or in equity, to which they show

justly entitled.
                                           Respectfully submitted,

                                           HUSEMAN & STEWART
                                           615 N. Upper Broadway, Suite 2000
                                           Corpus Christi, TX 78401-0781
                                           (361) 883-3563; (361) 883-0210 (Fax)


                                         .—-Thl          ê   ti        I
                                            \&-‘
                                           VjHUSEMAN
                                           State Bar No. 1032350
                                           TIFFANY DEBOLT
                                           State Bar No. 24074118
                                           Attorneys for Defendant State Farm Lloyds
                                           & Becky Lanier


                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing was this 10th day of February 201 5, served on
the following:

VIA E-SERVICE
Mr. J. Steve Mostyn
The Mostyn Law Firm
3810 West Alabama Street
Houston, Texas 77027


                                                              DE7L




                                                                                            ii I certf—
                                                                                                  2OL


                                                                  By
                                                                                                                        Filed
                                                                                                      2/10/2015 2:32:57 PM
                                                                                                          Esther Degollado
                                                                                                               District Clerk
                                                                                                              Webb District
                                                                                                       2014CVF001048 Dl
                                               NO. 2014CVF001048-Dl

     ALMA PENA,                                              §                  IN THE DISTRICT COURT
         Plaintiff                                           §
                                                             §
     VS.                                                     §                 OF WEBB COUNTY, TEXAS
                                                             §
     STATE FARM LLOYDS AND BECKY                             §
     LANIER,                                                 §
         Defendants                                          §                  49TH JUDICIAL DISTRICT

                                               PROTECTIVE ORDER

              ‘l’his Court finds that a Protective Order is warranted to protect Confidential Information,

     which will be produced or exchanged in this litigation, and that the following provisions,

     limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

     of Civil Procedure. Therefore, it is hereby ORDERED that:

              1.         All Confidential Information produced or exchanged in the course of this

                         litigation shall be used solely for the purpose of the preparation and trial of this

                         litigation against State Farm Lloyds (including its employees) and Becky Lanier

                         (Defendants”) or any third party adjusting firm (including its employees) that

                         adjusted this claim and for no other purpose,          Confidential Information, or

                         extracts, summaries, or information derived from Confidential Information, shall

                         not be disclosed to any person except in accordance with the terms of this Order.

                         Confidential Information may only be copied or reproduced as reasonably

                         necessary for use solely in this litigation.

              2.         “Confidential Information,” as used herein, means any information of any type

                         that is designated as       “Confidential” and/or “Trade Secret” by any of the

                         producing or receiving parties, whether it is: a document, electronically stored

                         information (“ESI”). or                           -   contained in a document, ESI,

                        origi
theday41.
       ESTH        0
                                Jj   c;rtr

                          LL•Aand
                   aw
By
     or other material; information revealed during a deposition: information revealed

     in an interrogatory answer or written responses to discovery; information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     disc oven’.

3.   The disclosure of Confidential Infonnation is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation

     arising out of a weather event on or about June 7. 2013 in Webb County, Texas;

     their respective counsel; counsel’s staffi expert witnesses; outside service-

     providers and consultants providing services related to document and ESI

     processing, hosting, review, and production; the Court; other court officials

     (including court reporters); the trier of fact pursuant to a sealing order; and any

     person so designated pursuant to paragraph 4 herein. If this Court so elects, any

     other person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential

     Information to a person who is not a Qualified Person on counsel for the

     designating party, and consent shall not be unreasonably withheld.       However,

     until said requesting party receives written consent to further disclose the

     Confidential Infonnation, the further disclosure is hereby prohibited and shall not

     be made absent further order of this Court.     If the designating party grants its

     consent, then the person anted consent shall become a Qualified Person tinder

     this Order.

5.   Counsel for each party shall provide a copy of this Order to any person—other



                                            2
     than the Court. court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall advise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof        Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the writt en

     acknowledgment of that person binding him or her to the tenns of this Order. The

     written acknowledgment shall be in the fonn of Exhibit A attached hereto.

     Counsel for the disclosing party shall retain the original written acknowledgment.

     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.

6.   Infonnation shall he designated as Contidential InThnnation within the meaning

     of this Protective Order by following the protocol below that corresponds to the

     fonnat produced:

     a.      For hard-copy documents, by marking the first Bates-stamped page of the

             document and each subsequent Bates-stamped page thereof containing

             Confidential Information with the following legend: “Confidential &

             Proprietary/Produced   Pursuant to       a Conf.   Agree. ‘Prot.   Order” or

             “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

             Agree./Prot. Order,” but not so as to obscure the content of the document.

     h.      For static image productions, by marking the first Bates-stamped page of

             the image and each subsequent Bates-stamped page thereof containing

             Confidential Information with the following legend: “Confidential &



                                       3
     Proprietary/Produced   Pursuant to     a   Conf.   Agree./Prot.   Order” or

     “Confidential Proprietary & Trade Secret/Produced Pursuant to a ConE

     Agree./Prot. Order,” hut not so as to obscure the content of the image.

c.   For native file formal productions, by prominently labeling the delivery

     media for ESI designated as Confidential Infonnation as follows:

     “Confidential & Proprietary/Produced Pursuant to a ConE Agree./Prot.

     Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to

     a ConE Agree./Prot. Order.” In addition, at the election of the producing

     party. the electronic file may have appended to the file’s name

     (immediately following its Bates identifier) the following protective

     legend:

     COtcTIDENTIAL-SIJBJ TO PROTECTIVE ORDER [N CAUSE [insert

     When any file so designated is converted to a hard-copy document or

     static image for any purpose, the document or image shalL bear on each

     page a protective legend as described in 6.a. and 6.b. above. If a native

     file containing Confidential Information is used during a deposition. meet

     and confer, trial, or is otherwise disclosed post-production, the party

     introducing, referencing, or submitting the native file must append to the

     file’s name (immediately following its Bates identifier) the protective

     legend:

     “CONFIDENTIAL-SUBJ TO PROTECTIVE ORDER [N CAUSE [insert                #]“   if

     such legend does not already appear in the file name. Any party using a

     native file containing Confidential Infonnation in a deposition, hearing, or

     at trial must indicate the designation on the record so that it is retlected in

                                4
             the transcript of the proceedings.

     d.      At the sole discretion of the producing party, the producing party may

             place on any hard-copy documents that are subject to this Protective Order

             watermarks or seals to indicate the document is subject to a Protective

             Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days

     of entry of this Order by providing written notice to the receiving parties of the

     Bates   identifier or other identifying characteristics for the Confidential

     Information.

     a.      Within thirty (30) days of receipt of such notice, or such other time as may

             be agreed upon by the parties, any parties receiving such notice shall

             return to the designating party all undesignated copies of such information

             in their custody or possession, in exchange for the production of properly

             designated information, or alternately (upon the agreement of the parties)

             shall (i) affix the legend to all copies of such designated information in the

             party’s possession, custody, or control consistent with the terms of this

             Protective Order, and/or (ii) with respect to ESI. take such reasonable

             steps as will reliably identify the item(s) as having been designated as

             Confidential Information.

     b.      Infornrntion that is unintentionally or inadvertently produced without

             being designated as      Confidential Information may be retroactively

             designated by the producing party in the maimer describe in paragraph 7.a.



                                         5
           above, If a retroactive designation is provided to the receiving party in

           accordance with Texas Rule of Civil Procedure 193.3(d) the receiving

           party must (i) make no further disclosure of such designated information

            except as allowed under this Order; (ii) take reasonable steps to notify any

           persons who were provided copies of such designated infonnation of the

           terms of this Order; and (iii) take reasonable steps to reclaim any such

            designated information in the possession of any person not pennitted

            access to such information under the tenns of this Order. No party shall

            be deemed to have violated this Order for any disclosures made prior to

            notification of any subsequent designation.

8.   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately upon discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person

     demanding the immediate return and/or destruction of the inadvertently disclosed

     Confidential Infonnation, all copies made. and all notes that reproduce. copy, or

     otherwise contain infotmation derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individual to whom the

            Confidential Infonnati on was inadvertently disclosed.

     Ii     The date of the disclosure.

     c.     A copy of the notice and demand sent to the entity or individual that

     inadvertently received the Confidential Infonnation.



                                      6
9.   To the extent that the parties produce infornmtion received from non-parties that

     the non-parties have designated as “confidential” such information shall he treated

     as Confidential Information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party. any party max’ designate such information as

            Confidential Information within thirty (30) days of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by

            the parties.

     b.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such infonnation

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated infonnation in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, and/or (ii) with respect to ESI. take such reasonable

            steps as will reliably identify the item(s) as having been designated as

            Confidential Information.

     c.     Upon notice of designation pursuant to this Paragraph, the parties also

            shall: (i) make no further disclosure of such designated information except

            as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated infonnation of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such



                                        7
             designated information in the possession of any person not permitted

             access to such information under the terms of this Order. No person shall

             be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery rcquest made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order

      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court

      reporter within thirty (30) business days afier receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

      is desigmited as Confidential Information, the court reporter shall note the

      designation on the record, shall separately transcribe those portions of the

      testimony, and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may     use   Confidential 1nfomation during

      any deposition, provided:

      a.     The witness is apprised of the tenns of this Order and executes the

             acknowledgment attached hereto as Exhibit A.

      b.     The room is first cleared of all persons who are not Qualified Persons.

11.   In the case of interrogatory answers, responses to request for production, and

      responses to requests for admissions, the designation of Confidential Information

      will be made by means of a statement in the answers or responses specifying that



                                        8
      the answers or responses or specific pads thereof are designated as Confidential

      Infonnation. A producing patty shall place the following legend on each page of

      interrogatory answers or responses to requests for admission: ‘tontains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

      exchanged in infonnal discovery, shall be protected pursuant to this Order if

      counsel for the disclosing party advises the receiving patty the information is

      Confidential Information, ifthe Confidential Information disclosed during a meet

      and confer or otherwise exchanged in informal discovery is in the form of hard

      copy documents, static images, or native files, that information shall be

      designated as Confidential Infonnation pursuant to paragraphs 6 a, b., and/or c.

      above, depending on the format ofthe materials introduced.

13.   if a receiving patty makes a good-faith determination that any materials

      designated Confidential Information are not in fact “confidential” or “trade

      secret,” the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating patty that the Confidential Infonnation is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Infonnation may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have thirty (30) days

      from the date of receipt of a written challenge to file a motion for specific


                                        9
      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection. then the Confidential Information   in   dispute shall no longer be

      subject to confidential treatment as provided in this Order.

15.   If a timely motion for specific protection is filed,      any    disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. At any hearing the designating party shall have the burden to

      establish that party’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Infonnation designation of any documents,

      ESI, information, or testimony does not constitute an admission that the

      document, ESI, infonnation or testimony is, in fact, sensitive, confidential, or

      proprietary.   No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged

      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers filed with the Court in this action that make reference to Confidential

      Informafion, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall he governed by the tenns

      of this Order. These papers shall he filed under seal and shall remain sealed with

      the District Clerks Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of

      information in this case shall constitute a waiver of any applicable attorney-client



                                        10
      privilege or of aim’ applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed       —   whether intentionally or inadvertently   —




      among the parties, their counsel and/or any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of

      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that

      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected infonnation.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of:

      a.      Any party’s right to object to any discovery requests on any ground.

      b.      Any party’s right to seek an order compelling discovery with respect to

              any discovery request.

      c.      Any party’s use and review of its own Confidential Information in its sole

              and complete discretion.

      d.      The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.

20.   Within forty-five (45) business days after the final resolution of this litigation, the

      plaintiff(s) shall return or destroy Confidential Infonnation they received during



                                         11
                                                                   _
                                                       ___________
                                          _____




                this litigation.      As to those materials that contain or reflect Confidential

                Infonnation. hut that constitute or reflect the plaintiff(s) counsel’s own work

                product, counsel for the plaintiff(s) are entitled to retain such work product in

                their tiles in accordance with the provisions of this Protective Order, so long as

                the work product is clearly marked to reflect that it contains infonnation subject

                to this Protective Order.          Plaintiffs counsel is entitled to retain pleadings,

                affidavits, motions, briefs, other papers filed with the Court, deposition

                transcripts, and the trial record even if such materials contain Confidential

                Information, so long as such materials are clearly marked to reflect that they

                contain information subject to this Protective Order and are maintained in

                accordance with the provisions of this Protective Order. Plaintiff’s counsel shall

                certify in writing compliance with the provision of this paragraph after forty-five

                (45) business days after the final resolution of this litigation.

      This Order shall remain in effect unless or until amended, altered, modified, or vacated

by the Court or by the written agreement of all parties to this action filed with the Court,

pursuant to the Texas Rules of Civil Procedure.



      IT   IS   SO   ORDERED
                                   this
                                                  day of                        2015.




                                                     JUDGE PRESIDING




                                                                   t:eda:L2




                                                       12
                            ____________________
      ______________________




                                    NO. 2014CVF001048-Dl

ALMA PENA,                                         §                  IN THE DISTRICT COURT
   Plaintiff                                       §
                                                   §
VS.                                                §                OF WEBB COUNTY, TEXAS
                                                   §
STATE FARM LLOYDS AND BECKY                        §
LANIER.                                            §
    Defendants                                     §                  49TH JUDICIAL DISTRICT


               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                             in order to be provided access to information
desiated as Confidential Information  under   the Protective Order entered in Cause No.
2014CVF001048-Dl represents and agrees as follows:

       1.      1 have been provided with a copy of the Protective Order entered by the Court in
               the above matter. I have reviewed said copy and I am familiar with its terms.

       2.      With regard to any and all Confidential Information to which I am given access in
               connection with the above matter, I agree to be bound by the provisions of the
               Protective Order.

       3.      I consent to the exercise of jurisdiction over me by the Court with respect to the
               Protective Order.

       4.      I agree that copies of this undertaking will be sent to counsel of record for all
               parties in the above litigation.



       DATED:                                          SIGN ATURE




                                           EXHIBIT A
                                                                                                                            Filed
                                                                                                          2/10/2015 2:32:57 PM
                                                                                                              Esther Degollado
                 Alma Pena v. Slate Farm Lloyds et a!. (2014-CVF-001048-D1)                                        District Clerk
                                                                                                                  Webb District
                                    Comparison of Protective Orders                                        2014CVF001048 Dl


                                           Text without highlights is identical
                                      Yellow highlighted text indicates differences
                                  Gral highlighted text denotes substantially similar text




      1. All Confidential Information produced or                 1. All Confidential Information produced or
         exchanged in the course of this litigation                  exchanged in the course of this litigation
         shall be used solely for the purpose of the                 shall be used solely for the purpose of the
         preparation and trial of this litigation and                preparation and trial of this litigation against
         other related litigation against State Farm                 State Farm Lloyds (including its employees)
         Lloyds (including its employees) or any third               andlor any third party adjusting firm
         party adjusting firm (including its                         (including its employees) (“Defendants”)
         employees) that adjusted claims arising out                 that adjusted this claim and for no other
         [sicl hailstorms and/or windstorms in Texas                 purpose. Confidential Information, or
         with a date of loss in 2013, and for no other               extracts, summaries, or information derived
         purpose. “Related Litigation” means a first-                from Confidential Information, shall not be
         party lawsuit in Texas by an insured against                disclosed to any person except in accordance
         State Farm Lloyds and its adjusters or                      with the terms of this Order. Confidential
         adjusting companies that produced the                       Information may only be copied or
         Confidential Information for damages to                     reproduced as reasonably necessary for use
         insured property arising out of hailstorms                  solely in this litigation.
         and/or windstorms in Texas with a date of
         loss in 2013. Confidential Information shall
         not be disclosed to any person except in
         accordance with the terms of this Order.

      Why Plaintiffs’ Proposal is Not Acceptable:
                                                                                                           the
      Plaintiffs’ proposal is not narrowly tailored to limit the use of Confidential Information to
                                                                                                                can
      present litigation with State Farm and does not limit the reproduction of such information. ES!
      be duplicated and circulated with ease, and unnecessary duplication increases the risk          that
      confidential, proprietary, or trade secret information will be disclosed in violation of a protective
                                                                                                                   in
      order. The sharing of discovery in “related litigation” is not necessary in order to achieve fairness
      the adjudication of this litigation, nor would it serve any public policy purpose. Moreover,
      Plaintiffs’ definition of related litigation is not reasonably limited to a time and place.
                                                          use it fails to limit a receiving party’s right to disclose
                                                               ts or electronically stored information produced.



the                                                                                                    Page 1 of 18



By
           Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                        Comparison of Protective Orders



                                                      C


Why State Farm’s Proposal is Better:
Defendants have tailored the introductory paragraph to reflect that Confidential Information is being
disclosed for use in the case at bar, and for no other purpose. In addition, Defendants have added
language to reasonably protect any producing party from the unnecessary duplication of
Confidential Information.


           Plaintiffs’ Protective Order                       State Farm’s Protective Order

                              Definition   —   Confidential Information

2. “Confidential Information,” as used herein,        2. “Confidential Information,” as used herein,
   means any information of any type which is             means any information of any type that is
   designated as “Confidential” by any of the             designated as “Confidential” and/or “Trade
   supplying or receiving parties, including              Secret” by any of the producing or receiving
   information received from non-parties,                 parties, whether it is: a document,
   whether it is a document, information                  electronically stored information (“ESI”), or
   contained in a document, information                   other material; information contained in a
   revealed during a deposition, information              document, ESI, or other material;
   revealed in an interrogatory answer or                 information revealed during a deposition;
   otherwise. At the sole discretion of the               information revealed in an interrogatory
   producing party, the producing party may               answer or written responses to discovery;
   place on any documents that are subject to             information revealed during a meet and
   this Protective Order, bates numbers and/or a          confer, or otherwise in connection with
   legend to indicate the document is                     formal or informal discovery.
   “Confidential,” subject to a Protective Order
   and is produced under the specific cause
   number; however, the producing party shall
   not label designated documents with a
   watermark.




                                                                                          Page 2 of 18
           Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                            Comparison of Protective Orders


           Plaintiffs’ Protective Order                      State Farm’s Protective Order

                              Defmition   —   Confidential Information

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal does not specifically address the disclosure of trade secret information,
electronically stored information, or the disclosure of information in the context of a meet and
confer, all of which are relevant to this case. The second sentence of Plaintiffs’ paragraph two deals
with marking Confidential Information, which is the subject of paragraph 6, and should be addressed
in that paragraph.
Why State Farm’s Proposal is Better:
Under Texas law, all confidential, proprietary, and trade secret information is entitled to protection
from the court when such information is relevant to the litigation and must be disclosed in the course
of discovery. Specific protections for ESI and trade secret information are imperative to the
protection of State Farm’s property interests in its Confidential Information. State Farm’s paragraph
2 expands the definition of Confidential Information to include all types of information (i.e., ESI),
and all means through which such information is obtained.



          Plaintiffs’ Protective Order                       State Farm’s Protective Order

                                          Qualified Person

3. The disclosure of Confidential Information is 3. The disclosure of Confidential Information is
   restricted to Qualified Persons. “Qualified       restricted to Qualified Persons. “Qualified
   Persons,” as used herein, means: the parties      Persons,” as used herein, means: the parties
   to pending litigation arising out of hailstorms   to this pending litigation arising out of a
   and/or windstorms in Texas [sic] a date of        weather event on or about [date], in [County]
   loss in 2013; their respective counsel;           County, Texas; their respective counsel;
   counsel’s staff; expert witnesses; outside        counsel’s staff; expert witnesses; outside
   service providers and consultants providing       service-providers and consultants providing
   services related to document and ESI              services related to document and ESI
   processing, hosting, review, and production;      processing, hosting, review, and production;
   the Court; other court officials (including       the Court; other court officials (including
   court reporters); the trier of fact pursuant to a court reporters); the trier of fact pursuant to a
   sealing order; and any person so designated       sealing order; and any person so designated
   pursuant to paragraph 4 herein. If this Court     pursuant to paragraph 4 herein. If this Court
   so elects, any other person may be designated     so elects, any other person may be
   as a Qualified Person by order of this Court,      designated as a Qualified Person by order of


                                                                                        Page 3 of 18
          Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                             Comparison of Protective Orders




                                           Qua   ied Person

   after notice to all parties and a hearing,           this Court, after notice to all parties and a
                                                        hearing.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal provides the overbroad definition of the litigation as “hailstorrns and/or
windstorms in Texas [with] a date of loss in 2013.” The Motion to Compel discovery filed with the
Motion for Protective Order, however, identifies a “hail storm and/or windstorms damage that
occurred on or about June 13, 2012.” More importantly, Plaintiffs proposed paragraph three puts
Defendants’ Confidential Information at risk because it allows information produced to be shared
with parties in unrelated litigation. In addition, the handling of a weather related claim in Dallas
County is not necessarily related to the handling of an unrelated claim in another county.
Why State Farm’s Proposal is Better:
                                                                                                   to
State Farm’s proposed paragraph 3 simply identifies the weather event that precipitated Plaintiffs
make an insurance claim regarding wind and hail damage.



4. The parties generally agree regarding the language of paragraph 4 of Plaintiffs’ Proposed
   Protective Order, which corresponds with paragraph 4 of State Farm’s Proposed Protective
   Order. Plaintiffs’ proposed language, however, contains a typographical error. The word
   “or” in the first sentence should be changed to “on” so that the sentence reads:
           Any party may serve a written request for authority to disclose
           Confidential Information to a person who is not a Qualified Person
           counsel for the designating party, and consent shall not be unreasonably
           withheld.



          Plaintiffs’ Protective Order                        State Farm’s Protective Order

                                 Disclosing Confidential Information

5. Lead counsel for each party shall provide a        5. Counsel for each party shall provide a copy
   copy of this Order to any person to whom              of this Order to any person—other than the
   Confidential Information is to be disclosed,          Court, court officials, or the trier of fact—
   including each party such counsel represents,         who will receive Confidential Information in
   and shall advise such person of the scope and         connection with this litigation, and shall
   effect of the confidentiality provisions of this      advise such person of the scope and effect of


                                                                                           Page 4 of 18
             Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                          Comparison of Protective Orders


          Plaintiffs’ Protective Order                       State Farm’s Protective Order

                                Disclosing Confidential Information

   Order and the possibility of punishment by            the provisions of this Order and the
   contempt for violation thereof. Further,              possibility of punishment by contempt for
   before disclosing Confidential Information to         violation thereof. Further, before disclosing
   any person, lead counsel for the party                Confidential Information to any person other
   disclosing the information shall obtain the           than the Court, court officials, or the trier of
   written acknowledgment of that person                 fact, counsel for the party disclosing the
   binding him or her to the terms of this Order.        information shall obtain the written
   The written acknowledgment shall be in the            acknowledgment of that person binding him
   form of “Exhibit A” attached hereto. Lead             or her to the terms of this Order. The written
   counsel for the disclosing party shall retain         acknowledgment shall be in the form of
   the original written acknowledgment, and              Exhibit A attached hereto. Counsel for the
   furnish a copy of the signed written                  disclosing party shall retain the original
   acknowledgment to counsel for the party               written acknowledgment, and furnish a copy
   designating the information as confidential            of the signed written acknowledgment to the
   within ten (10) business days.                         designating party’s counsel within ten (10)
                                                         business days.

Why Plaintiffs’ Proposal is Not Acceptable:
State Farm will be prejudiced, and its property interests in its Confidential Information are likely to
be compromised, if Plaintiffs’ counsel is allowed to share State Farm’s Confidential Information
with “each party such counsel represents” or others outside of this litigation. Moreover, Plaintiffs’
proposal does not exempt the Court, court officials, and the trier of fact from the requirement of the
paragraph.

Why State Farm’s Proposal is Better:
State Farm’s paragraph 5 exempts the Court, court officials, and the trier of fact from the
requirement that Qualified Persons execute an acknowledgement of the protective order (Exhibit A).
This is merely a practical addition to the paragraph. If similar language is not included, under the
terms of the protective order, the Court would be unnecessarily required to execute an
acknowledgement of its own order.




                                                                                           Page 5 of 18
           Abna Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                           Comparison of Protective Orders




                                    i esignating Productions                                   —




6. Information shall be designated as               Information shall be designated as
   Confidential Information within the meaning      Confidential Information within the meaning
   of this Protective Order by following the        of this Protective Order by following the
   protocol below that corresponds to the format    protocol below that corresponds to the
   produced:                                        format produced:

    a.   For hard-copy documents, by marking         a.    For hard-copy documents, by marking
         the first Bates-stamped page of the               the first Bates-stamped page of the
         document and each subsequent Bates-               document and each subsequent Bates-
         stamped page thereof containing                   stamped page thereof containing
         Confidential Information with the                 Confidential Information with the
         following legend: “Confidential &                 following legend: “Confidential &
         Proprietary/Produced Pursuant to a                Proprietary/Produced Pursuant to a
         Conf. Agree./Prot. Order” or                      Conf. Agree./Prot. Order” or
         “Confidential Proprietary & Trade                 “Confidential Proprietary & Trade
         Secret/Produced Pursuant to a Conf.               Secret/Produced Pursuant to a Conf.
         Agree./Prot. Order,” but not so as to             Agree./Prot. Order,” but not so as to
         obscure the content of the document.              obscure the content of the document.

    b. For static image productions by marking       b. For static image productions, by
       the first Bates-stamped page of the              marking the first Bates-stamped page of
       document and each subsequent Bates-              the image and each subsequent Bates-
       stamped page thereof containing                  stamped page thereof containing
       Confidential Information with the                Confidential Information with the
       following legend: “Confidential &                following legend: “Confidential &
       Proprietary/Produced Pursuant to a               Proprietary/Produced Pursuant to a
       Conf. Agree./Prot. Order” or                     Conf. Agree./Prot. Order” or
       “Confidential Proprietary & Trade                “Confidential Proprietary & Trade
       Secret/Produced Pursuant to a Conf.              Secret/Produced Pursuant to a Conf.
       Agree./Prot. Order,” but not so as to            Agree./Prot. Order,” but not so as to
       obscure the content of the image.                obscure the content of the image.

     c. For native format productions, by             c.   For native file format productions, by
        prominently labeling the delivery media            prominently labeling the delivery media
        for ESI designated as Confidential                 for ESI designated as Confidential
        Information as follows: “Confidential &            Information as follows: “Confidential &
        Proprietary/Produced Pursuant to a                 Proprietary/Produced Pursuant to a


                                                                                     Page 6 of 18
  Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
               Comparison of Protective Orders


 Plaintiffs’ Protective Order                    Defendants’ Protective Order

                             Designating Productions

Conf. Agree./Prot. Order” or                     Conf. Agree./Prot. Order” or
“Confidential Proprietary & Trade                “Confidential Proprietary & Trade
Secret/Produced Pursuant to a Conf.              Secret/Produced Pursuant to a Conf.
Agree./Prot. Order.” In addition, at the         Agree./Prot. Order.” In addition, at the
election of the producing party, the             election of the producing party, the
electronic file may have appended to the         electronic file may have appended to the
file’s name (immediately following its           file’s name (immediately following its
Bates identifier) the following protective       Bates identifier) the following protective
legend:                                          legend:

“CONFIDENTIAL-SUBJ                               “CONFIDENTIAL
TO PROTECTIVE ORDER IN                           SUBJ TO PROTECTIVE_ORDER_IN
Cause No. 201 4-CVF-001 048; Alma                _CAUSE_[insert #].“ When any file so
Pena vs. State Farm Lloyds, and Becky            designated is converted to a hard-copy
Lan ier in the 49th District Court, Webb         document or static image for any
County, Texas.” When any file so
                                                 purpose, the document or image shall
designated is converted to a hard copy or
static image for any purpose, the                bear on each page a protective legend as
document or image shall bear on each             described in 6.a, and 6.b. above. If a
page a protective legend as described in         native file containing Confidential
6.a. and 6.b. above. If a native file            Information is used during a deposition,
containing Confidential Information is           meet and confer, trial, or is otherwise
used during a deposition, meet and
                                                 disclosed post-production, the party
confer, trial, or is otherwise disclosed
post-production, the party introducing,          introducing, referencing, or submitting
referencing, or submitting the native file       the native file must append to the file’s
must append the the file’s name                  name (immediately following its Bates
(immediately following its Bates                 identifier) the protective legend:
identifier) the following protective
legend:                                          “CONFIDENTIAL
“CONFIDENTIALSUBJ                                SUBJ TO PROTECTIVE_ORDER_IN
TO PROTECTIVE ORDER_IN_                          _CAUSE_[insert #j” if such legend does
Cause No. 2014-C VF-001048; Alma                 not already appear in the file name.
Pena vs. State Farm Lloyds, and Becky            Any party using a native file containing
Lanier; in the 49th District Court, Webb         Confidential Information in a
County, Texas” if such legend does not           deposition, hearing, or at trial must
already appear in the file name. Any             indicate the designation on the record so
party using a native file containing             that it is reflected in the transcript of the
Confidential Information in a deposition,


                                                                               Page 7 of 18
           Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                            Comparison of Protective Orders


          Plaintiffs’ Protective Order                       Defendants’ Protective Order
                                     Designating Productions                .




        hearing, or at trial must indicate the               proceedings.
        designation on the record so that it is
                                                         d. At the sole discretion of the producing
        reflected in the transcript of the
                                                            party, the producing party may place on
        proceedings.
                                                            any hard-copy documents that are
     d. At the sole discretion of the producing
                                                            subject to this Protective Order
        party, the producing party may place on
                                                            watermarks or seals to indicate the
        any hard-copy documents that are
                                                            document is subject to a Protective
        subject to this Protective Order
                                                            Order and is produced under the specific
        watermarks or seals to indicate the
                                                            cause number.
        document is subject to a Protective
        Order and is produced under the specific
         cause number.

Why Plaintiffs’ Proposal is Not Acceptable:
When Plaintiffs’ proposed legend in subparagraph 6.c is combined with standard path, file name,
and Bates identifier information, it is very likely the combined information will exceed 255
characters. Since the Windows operating system has a 255 character limit for the combined file
name and file path information it will not be possible to use this file naming convention.
Why Defendants’ Proposal is Better:
State Farm’s proposed protective legend will allow the parties to accurately identify electronic files
and the matter in which the file was produced, and is not likely to exceed the Windows 255
character limit when combined with standard path, file name, and Bates identifier information.




           Plaintiffs’ Protective Order                       State Farm’s Protective Order

                                       Inadvertent Disclosure

7.   Any party who inadvertently discloses           8. If Confidential Information is inadvertently
     Confidential Information during the                disclosed to a person who is not a Qualified



                                                                                          Page 8 of 18
          Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                       Comparison of Protective Orders




                                      inadvertent Disclosure

   discovery process shall, immediately upon           Person, the disclosing party shall
   discovery of the inadvertent disclosure, give       immediately upon discovery of the
   notice in writing to the party or parties in        inadvertent disclosure, send a written
   possession of such information that the             demand to the non-Qualified Person
   information is designated as “Confidential”         demanding the immediate return and/or
   and shall request its immediate return. After       destruction of the inadvertently disclosed
   receipt of such notice, the parties shall treat     Confidential Information, all copies made,
   the information so designated as Confidential       and all notes that reproduce, copy, or
   Information under the terms of this Order,          otherwise contain information derived from
   unless released of this duty by further order       Confidential Information. Further the
   of this Court. Additionally, any party who          disclosing party shall send written notice to
   inadvertently discloses Confidential                the designating party’s counsel providing:
   Information during the discovery process
                                                         a. The names and addresses of the entity or
   shall, immediately upon discovery of the
                                                            individual to whom the Confidential
   inadvertent disclosure, give notice in writing
                                                            Information was inadvertently disclosed.
   to the party which produced and provided
   this information, the names and addresses of          b. The date of the disclosure.
   the persons to whom it was disclosed and the
   date of the disclosure together with a copy of        c. A copy of the notice and demand sent to
   the notice by which the inadvertently                    the entity or individual that
   disclosing party requested the immediate                 inadvertently received the Confidential
   return of the documents.                                 Information.

Why Plaintiffs’ Proposal is Not Acceptable:
The parties generally agree that this protective order should provide procedures to be followed in the
event that Confidential Information is disclosed to a non-Qualified Person. Plaintiffs’ procedure
does not contain the detail necessary to ensure that any inadvertent disclosure of Confidential
Information is fully remedied. First, the paragraph limits the duties to remedy to “any party.”
Confidential Information may be inadvertently disclosed by any Qualified Person, not just a party to
the litigation, and not just during discovery. Second, Plaintiffs’ proposal merely provides
procedures for disclosure of hard-copy documents or other physically tangible items that can be
returned, and does not provide procedures to cover the destruction of ESI. If a non-Qualified Person
receives Confidential Information through electronic transmission or copied or reproduced ESI that
is Confidential Information, then the copies could not be returned, but would need to be destroyed.
In addition, the second sentence of Plaintiffs’ proposed paragraph 7 appears to address a separate


                                                                                          Page9ofl8
           Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                        Comparison of Protective Orders


          Plaintiffs’ Protective Order                       State Farm’s Protective Order

                                       Inadvertent Disclosure

procedure for the parties to follow if Confidential Information is disclosed to a Qualified Person, but
that information is not properly designated as confidential. That issue is separate from the issue of
inadvertent disclosure of Confidential Information to a non-Qualified Person, and should be
addressed in a separate paragraph.
Why State Farm’s Proposal is Better:
State Farm’s proposed paragraph 8 ensures that in the event that Confidential Information is
inadvertently disclosed to a non-Qualified Person, there are proper procedures for the destruction of
ESI. Defendants also address the issue of disclosure of Confidential Information without a proper
designation in a separate paragraph (see State Farm’s ¶ 7).


8. The parties generally agree regarding the language of paragraph 8 of Plaintiffs’ Proposed
   Protective Order, which corresponds with paragraph 7 of State Farm’s Proposed Protective
   Order. The internal reference to subparagraph “7.a.” in Plaintiffs’ proposed subparagraph
   8.b., however, should be changed to “8.a.” if Plaintiffs’ paragraph 8 is adopted.



          Plaintiffs’ Protective Order                        State Farm’s Protective Order

                                              Non-parties

                                                     9. To the extent that the parties produce
                                                        information received from non-parties that
                                                        the non-parties have designated as
                                                        “confidential” such information shall be
                                                        treated as Confidential Information in
                                                        accordance with the terms of this Protective
                                                         Order.
                                                          a. With respect to any document, ESI, or
                                                             other material that is produced or
                                                             disclosed by a non-party, any party may
                                                             designate such information as
                                                             Confidential Information within thirty
                                                             (30) days of actual knowledge of the
                                                             production or disclosure, or such other
                                                             time as may be agreed upon by the


                                                                                         Page 10 of 18
Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
             Comparison of Protective Orders


Plaintiffs’ Protective Order                 State Farm’s Protective Order

                               Non-parties

                                             parties.
                                         b. Within thirty (30) days of receipt of
                                             such notice, or such other time as may
                                             be agreed upon by the parties, any
                                             parties receiving such notice shall return
                                             to the designating party all undesignated
                                             copies of such information in their
                                             custody or possession, in exchange for
                                             the production of properly designated
                                             information, or alternately (upon the
                                             agreement of the parties) shall (i) affix
                                             the legend to all copies of such
                                             designated information in the party’s
                                             possession, custody, or control
                                             consistent with the terms of this
                                              Protective Order, and/or (ii) with respect
                                              to ESI, take such reasonable steps as
                                              will reliably identify the item(s) as
                                              having been designated as Confidential
                                              Information.
                                          c.  Upon   notice of designation pursuant to
                                              this Paragraph, the parties also shall: (i)
                                              make no further disclosure of such
                                              designated information except as
                                              allowed under this Order; (ii) take
                                              reasonable steps to notify any persons
                                              who were provided copies of such
                                               designated information of the terms of
                                               this Order; and (iii) take reasonable
                                               steps to reclaim any such designated
                                               information in the possession of any
                                               person not permitted access to such
                                               information under the terms of this
                                               Order. No person shall be deemed to
                                               have violated this Order for any
                                               disclosures made prior to notification of


                                                                         Page 11 of 18
           Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                        Comparison of Protective Orders



                                             I Ion-parties

                                                            any subsequent designation.
                                                         d. The parties shall serve a copy of this
                                                            Order simultaneously with any
                                                            discovery request made to a non-party.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposed protective order fails to address the issue of information produced or disclosed
by non-parties.
Why State Farm’s Proposal is Better:
To the extent any party will need to produce Confidential Information provided to it by non-parties
or use Confidential Information produced by non-parties in discovery, its duties to that third party
should be recognized by the protective order. State Farm’s proposal includes these terms to provide
that information from third-parties that may be produced will be protected by the order.



          Plaintiffs’ Protective Order                       State Farm’s Protective Order

                                           Re-designation

9. Any party may request the party designating       13. If a receiving party makes a good-faith
   information as “Confidential” to consent to           determination that any materials designated
   re-designate confidential information as not          Confidential Information are not in fact
   confidential, which request shall not be              “confidential” or “trade secret,” the receiving
   rejected absent a good-faith determination by         party may request that a designating party
   the designating party that the Confidential           rescind the designation. Such requests shall
   Information is entitled to protection,                not be rejected absent a good-faith
                                                         determination by the designating party that
                                                         the Confidential Information is entitled to
                                                         protection.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal imposes a good-faith standard on the designating party but not on the receiving
party.
Why State Farm’s Proposal is Better:



                                                                                         Page 12 of 18
          Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                       Comparison of Protective Orders


          Plaintiffs’ Protective Order                       State Farm’s Protective Order
                                           Re-designation

State Farm’s proposal includes the requirement that the receiving party can only request that the
designating party rescind a Confidential Information designation if that request is made in good-
faith.




                                       Deposition testimony

10. Deposition testimony is Confidential             10. Deposition testimony is Confidential
    Information under the terms of this Order            Information under the terms of this Order
    only if counsel for a party advises the court        only if counsel for a party advises the court
    reporter and opposing counsel of that                reporter and opposing counsel of that
    designation at the deposition, or by written         designation at the deposition, or by written
    designation to all parties and the court             designation to all parties and the court
    reporter within thirty (30) business days after      reporter within thirty (30) business days after
    receiving the deposition transcript. All             receiving the deposition transcript. All
    deposition transcripts shall be considered           deposition transcripts shall be considered
    confidential until thirty (30) days following        Confidential Information until thirty (30)
    the receipt of the deposition transcript. The        days following the receipt of the deposition
    court reporter shall note on the record the          transcript. In the event testimony is
    designation of said information as                   designated as Confidential Information, the
    Confidential and shall separately transcribe         court reporter shall note the designation on
    those portions of the testimony and mark the         the record, shall separately transcribe those
    face of such portion of the transcript as            portions of the testimony, and shall mark the
    “Confidential.” The parties may use                  face of such portion of the transcript as
    Confidential Information during any                   “Confidential Information.” The parties may
     deposition, provided the witness is apprised        use Confidential Information during any
     of the terms of this Order and executes the          deposition, provided:
    acknowledgment attached hereto as Exhibit
                                                           a. The witness is apprised of the terms of
     “A.” The parties may use Confidential
                                                              this Order and executes the
     Information during a deposition only if the
                                                              acknowledgment attached hereto as
     room is first cleared of all persons except the
                                                              Exhibit A.
     court reporter, the witness being deposed,
     counsel for the parties and any expert entitled       b. The room is first cleared of all persons
     to attend, and only  if said witness executes


                                                                                         Page 13 of 18
             Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                          Comparison of Protective Orders



                                                      r
                                        I eposition       estimony

   the acknowledgement attached as Exhibit                       who are not Qualified Persons.
   ‘“Si.,,



Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposed paragraph 10 does not allow all Qualified Persons in attendance at a deposition
to remain in the room while a deponent testifies regarding Confidential Information. Rather, the
attendees are limited to “the court reporter, the witness being deposed, counsel for the parties and
any expert entitled to attend.” It is common practice to have a party representative present at
depositions and party representatives are Qualified Persons under the terms of Plaintiffs’ Proposed
Protective Order. There is no reason to exclude Qualified Persons from a deposition if they are
otherwise entitled to attend the deposition.
Why State Farm’s Proposal is Better:
State Farm’s proposal provides all Qualified Persons may stay in the room if Confidential
Information is discussed during a deposition if they are otherwise entitled to attend the deposition.
                                                                                                and
The simplified procedure provided in State Farm’s proposal clarifies the standard procedures
rights related to depositions.



11. The parties agree regarding the language of paragraph 11 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 11 of State Farm’s Proposed Protective Order.

12. The parties agree regarding the language of paragraph 12 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 12 of State Farm’s Proposed Protective Order.



             Plaintiffs’ Protective Order                         State Farm’s Protective Order

                                        Challenge Designation

13. At any time after the delivery of Confidential        14. After making a good-faith effort to resolve
    Documents, and after making a good-faith                  any disputes regarding whether any
    effort to resolve any disputes regarding                  designated materials constitute Confidential
    whether any designated materials constitute               Information, counsel of the party or parties
    Confidential Information, counsel of the                  receiving the Confidential Information may
    party or parties receiving the Confidential               challenge such designation of all or any
    Documents may challenge the Confidential                  portion thereof by providing written notice of


                                                                                            Page 14 of 18
            Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                         Comparison of Protective Orders


         Plaintiffs’ Protective Order                       State Farm’s Protective Order

                                       Challenge Designation

   designation of all or any portion thereof by         the challenge to the designating party’s
   providing written notice of the challenge to         counsel. The designating party shall have
   counsel for the party disclosing or producing        thirty (30) days from the date of receipt of a
   the Confidential Documents. The party or             written challenge to file a motion for specific
   parties disclosing or producing the                  protection with regard to any Confidential
   Confidential Documents shall have twenty             Information in dispute. If the party or parties
   (20) days from the date of receipt of a written      producing the Confidential Information does
   challenge to file a motion for specific              not timely file a motion for specific
   protection with regard to any Confidential           protection, then the Confidential Information
   Documents in dispute. If the party or parties        in dispute shall no longer be subject to
   producing the Confidential Documents does            confidential treatment as provided in this
   not timely file a motion for specific                Order.
   protection, then the Confidential Documents
   in dispute shall no longer be subject to
   confidential treatment as provided in this
   Order.

Why Plaintiffs’ Proposal is Not Acceptable:
In State Farm’s experience, twenty days is too short a time to complete and file a motion for
protective order. Additionally the term “Confidential Documents” is not defined in Plaintiffs’
proposal.
Why State Farm’s Proposal is Better:
State Farm’s proposal provides a designating party thirty days to respond to a written challenge in
order to create consistency and provide a reasonable amount of time for a designating party respond
to a challenge. In addition it uses the term “Confidential Information,” which is consistent with the
other paragraphs in State Farm’s proposed protective order.



            Plaintiffs’ Protective Order                     State Farm’s Protective Order

                                     Hearing to Resolve Dispute

14. If a timely motion for specific protection is    15. If a timely motion for specific protection is
    filed, any disputed document will remain             filed, any disputed Confidential Information
    confidential until a contrary determination is       will remain subject to this Order until a



                                                                                        Page 15 of 18
          Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                       Comparison of Protective Orders



                                      1 earin,             ispute

   made by the Court and all such documents,            contrary determination is made by the Court.
   information or testimony shall continue to be        At any hearing the designating party shall
   treated as Confidential Information until this       have the burden to establish that party’s right
   Court makes a contrary decision regarding            to protection as if this Order did not exist. A
   the status of the documents, information or          party’s failure to challenge the Confidential
   testimony. At any hearing to resolve a               Information designation of any documents,
   challenge of a Confidential designation, the         ESI, information, or testimony does not
   party designating the information as                 constitute an admission that the document,
   “Confidential” shall have the burden to              ESI, information or testimony is, in fact,
   establish that party’s right to protection as if     sensitive, confidential, or proprietary. No
   this Order did not exist. A party’s failure to       party waives its right to contend at trial or
   challenge the designation of documents,              hearing that such document, ESI,
   information, or testimony as “Confidential”          information or testimony is not sensitive,
   information does not constitute an admission          confidential, privileged or proprietary,
   that the document, information or testimony           provided the party provides notice of
   is, in fact, sensitive, confidential, or              intention to do so at least twenty (20) days
   proprietary. No party   waives   its right to         before such trial or hearing.
   contend at trial or hearing that such
    document, information or testimony is not
    sensitive, confidential, privileged or
   proprietary, provided the party provides
    notice of intention to do so at least twenty
    (20) days before such trial or hearing.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal does not address electronically stored information.

Why State Farm’s Proposal is Better:
                                                                                                  are
Defendants add electronically stored information to the list of relevant information. The parties
in general agreement regarding this paragraph.




15. The parties agree regarding the language of paragraph 15 of Plaintiffs’ Proposed
                                                                                     Protective
    Order, which corresponds with paragraph 16 of State Farm’s Proposed Protective Order.


                                                                                         Page 16 of 18
          Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                           Comparison of Protective Orders

16. The parties agree regarding the language of paragraph 16 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 17 of State Farm’s Proposed Protective Order.

17. The parties agree regarding the language of paragraph 17 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 18 of State Farm’s Proposed Protective Order.

18. The parties agree regarding the language of paragraph 18 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 19 of State Farm’s Proposed Protective Order.




          Plaintiffs’ Protective Order                      State Farm’s Protective Order

                                     Case Closing/Destruction

                                                    20. Within forty-five (45) business days after the
                                                        final resolution of this litigation, the
                                                        plaintiff(s) shall return or destroy
                                                        Confidential Information they received
                                                        during this litigation. As to those materials
                                                        that contain or reflect Confidential
                                                        Information, but that constitute or reflect the
                                                        plaintiff(s) counsel’s own work product,
                                                        counsel for the plaintiff(s) are entitled to
                                                        retain such work product in their files in
                                                        accordance with the provisions of this
                                                        Protective Order, so long as the work product
                                                        is clearly marked to reflect that it contains
                                                        information subject to this Protective Order.
                                                        Plaintiff’s counsel is entitled to retain
                                                        pleadings, affidavits, motions, briefs, other
                                                        papers filed with the Court, deposition
                                                         transcripts, and the trial record even if such
                                                         materials contain Confidential Information,
                                                         so long as such materials are clearly marked
                                                         to reflect that they contain information
                                                         subject to this Protective Order and are
                                                         maintained in accordance with the provisions
                                                         of this Protective Order. Plaintiff’s counsel
                                                         shall certify in writing compliance with the
                                                         provision of this paragraph after forty-five


                                                                                        Page 17 of 18
           Alma Pena v. State Farm Lloyds et aL (2014-CVF-001048-D1)
                            Comparison of Protective Orders


          Plaintiffs’ Protective Order                        State Farm’s Protective Order

                                      CaseC1osingfDeStruction--—-.-—

                                                         (45) business days after the final resolution
                                                         of this litigation.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ Proposed Protective Order omits clear procedures for the destruction or return of State
Farm’s Confidential Information after the resolution of the matter. This unreasonably enlarges the
likelihood that Confidential Information could be improperly or inadvertently disclosed to a non-
Qualified Person. Plaintiffs’ proposed order effectively grants an unlimited use license to each
                                                                                                    an
plaintiff or their counsel to retain and use all State Farm’s Confidential Information received for
                                                                                                     fair
unlimited period of time. That unlimited use is clearly beyond the scope of use necessary for the
adjudication of this claim.

Why State Farm’s Proposal is Better:
                                                                                              State
State Farm’s proposal reasonably limits the use of Confidential Information by requiring that
Farm’s Confidential Information will be destroyed following the resolution of the matter.




                                                                                          Page 18 of 18
               ____




                                                                                                                Filed
                                                                                              2/10/2015 2.32: 57 PM
                                                                                                  Esther Degollado
                                                                                                       District Clerk
                                                                                                      Webb District
                                                                                               2014CVF001048 Dl


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUThERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


                                                   §
                             Plaintiff,            §
                                                   *
                                                   §           CIVIL CASE NO. H-____
                                                   §
                                                   §
                                                   §
                             Defendant.


                                          PROTECTIVE ORDER

     1.    Proceedings and Information Governed. This Order (‘Protective Order’) is made
     under Rule 26(c) of the Federal Rules of Civil Procedure (“FED. R. Civ. P.”).

                                                                                                  or
             This Protective Order applies to any document, information, or other tangible
                                                                        to any  other party, as well
     intangible thing (collectively, “documents”) furnished by a party
                                                                                        this action,
     as documents furnished by non-parties who receive subpoenas in connection with
                                                             party or non-pa rty  as  “Confi dential
     if and when the documents are designated by a
                                                                                             of this
     Information” or “Highly Confidential Information” in accordance with the terms
                                                                                abstracts, analyses,
     Protective Order. This Protective Order also applies to copies, excerpts,
     summaries, descriptions, or other forms of recorded information           or  data containing,
     reflecting, or disclosing all or parts of designated documents.

     2.      Designation and Maintenance of Docun nts and Information.

             A.     “Confidential Information” designation means that the document contains trade
                                                                                        commercial
     secrets or commercial information not publicly known, which trade secrets or
                                                                              accord ance with FED,
     information is of technicalor commercial advantage to its possessor, in
                                                                                  kept confidential.
     R. Cry. P. 26(c)(7), or other information required by law or agreement to be


             B.      The “flighty Confidential Information” designation means that the document
     contains information that the producing              especially sensitive, which may include,
     but is not limited to, confidential rcsc                rent, financial, technical, marketing,

     Patent Protective 0rde 12/1/09                                                      r
                                                                                              EXHIBIT
theday

                          and
                                Yexas
By                tL17I) Deputy
any other sensitive trade secret information, or information capable of being utilized for the
preparation or prosecution of a patent application dealing with such subject matter.

       C.      “Confidential Information” and “Highly Confidential Information” does not
include, and this Protective Order does not apply to, documents already in the knowledge or
possession of the party to whom disclosure is made unless that party is already bound by an
agreement not to disclose such information, or information that has been disclosed to the
public or third persons in a manner making such information no longer confidential.

3.      Documents Produced in Discovery and Depositions.

       A.      Documents and things produced during the course of this litigation within
                                                                                      as
the scope of paragraph 2(A) or 2(B) above, may be designated by the producing party
                                                                                  legend
containing “Confidential Information” by placing on each page and each thing a
substantially as follows:

                               CONFIDENTIAL INFORMATION
                              SUBJECT TO PROTECTIVE ORDER

                                                                            the scope of
Documents and things produced during the course of this litigation within
                                                                             ing “Highly
paragraph 2(A) above may be designated by the producing party as contain
                                                           thing a legend substantially as
Confidential Information” by placing on each page and each
follows:

                          HIGHLY CONFIDENTIAL INFORMATION
                             SUBJECT TO PROTECTIVE ORDER

         B.       Depositions

               (i)     For deposition testimony or exhibits to be entitled to protection under
                                                                                  deposition as
 this Order, a party must designate the testimony and exhibits disclosed at a
                                                                               ting the reporter
 “Confidential Information” or “Highly Confidential Information” by reques
 to so designate the transcript or any portion of the transcript at the time of the deposition.

                (ii)   If no such designation is made at the time of the deposition, any party
                                                                            ipt of the deposition
 has fourteen (14) days after delivery by the court reporter of the transcr
                                                                                         portions
 session to designate, in writing to the other parties and to the court reporter, what
                                                                                              and
 of the transcript and which exhibits the party designates as “Confidential Information”
 “Highly Confidential Information.”



 Patent Protective Order 1211/09
             (iii)  During the transcription and following fourteen (14) day period after a
deposition session, the transcript and exhibits must be treated as Highly Confidential
Information, unless the disclosing party consents to less confidential treatment of the
information.

               (iv)  Each party and the court reporter must attach a copy of any final and
timely written designation notice to the transcript and each copy of the transcript in its
possession, custody or control, and the portions designated in such notice must thereafter be
treated in accordance with this Protective Order. It is the responsibility of counsel for each
party to maintain materials containing Confidential Information or Highly Confidential
information in a secure manner and appropriately identified so as to allow access to such
information only to such persons and under such terms as is permitted under this Protective
Order.

             (v)    if no such designation is made at the deposition or within the fourteen
(14) day period following delivery of the transcript, then the entire deposition will be
considered devoid of Confidential Information or Highly Confidential Information.

4.       Inadvertent Failure çjçinate.

      A.      The inadvertent failure to designate a documents as “Confidential
                                                                                       the
Information” or “Highly Confidential Information” will not be a waiver of a claim that
document contains confidential information, and will not prevent the producing party from
                                                                                   as the
designating such information as confidential at a later date in writing, so long
designation is done with particularity.

       B.     In the event a producing party late designates a document as “Confidential
                                                                                     by the
Information” or “Highly Confidential Information,” the document must be treated
                                                                notice of the “Confidentia l
receiving party as confidential from the time of receipt of the
Information” or “Highly Confidential Information” designation.

 5.      Challenges to Designations.

       A party’s designation of documents “Confidential Information” or “Highly
 Confidential Information” is not binding if the procedures below are followed:

        A.     A receiving party may challenge a producing party’s designation at any time.
 Any receiving party may request in writing that the producing party change the designation.
                                                                                       must
 The producing party within fourteen (14) days after receipt of a written challenge,
 advise the receiving party whether or not it will change the designation.


 Patent Protective Qrd2r 12/1/99               3
                                                                                                n
       B.     If the parties are unable to reach agreement after the expiration of this fourtee
                                                                                  ng  party may
(14) day period, they shall confer. If they cannot resolve the issue, the receivi
                                                                         ation.
seek an order to alter the confidential status of the designated inform

         C.     Until the presiding judge has ruled on a dispute under this paragraph, the
                                                                             ation will remain
“Confidential Information” or “Highly Confidential Information” design
                                                                        this Protective Order.
in full force and effect, and the document continues to be protected by

6.         Disclosure and Use of Confidential Information.

                                                                              y         ential
      A.      Information designated as “Confidential Information” or “Highl Confid
                                                                       appeal  of this action.
Information” may only be used for PUfPOSCS of preparation, trial, and
                                                           ation” may  not be used under any
“Confidential Information” or “Highly Confidential Inform
                                                                  licensing, or for any other
circumstances for prosecuting any patent application, for patent
purpose.
                                                                                           ed by
        B.      Subject to paragraph 9 below, “Confidential Information” may be disclos
                                                                 ed that such individuals are
the receiving party only to the following individuals, provid
                                                                   yees of the receiving party
informed of the terms of this Protective Order: (a) two emplo
                                                                    conduct of this litigation,
who are required in good faith to provide assistance in the
                                                                 such in writing to counsel for
including any settlement discussions, and who are identified as
                                                              two in-house counsel who are
the designating party in advance of the disclosure; (b)
                                                                   for the receiving party; (d)
 identified by the receiving party; (c) outside counsel of record
                                                                    legal secretaries, data entry
 supporting personnel employed by (b) and (c), such as paralegals,
                                                               experts or consultants; and (1)
 clerks, legal clerks, and private photocopying services; (e)
                                                          s       as document coding, image
 any persons requested by counsel to furnish service such
                                                                s, court reporting services,
 scanning, mock trial, jury profiling, translation service
                                                                 ter database from documents.
 demonstrative exhibit preparation, or the creation of any compu
                                                                                  ation” may be
        C.      Subject to paragraph 9 below, “Highly Confidential Inform
                                                               individuals, provided that such
 disclosed by the receiving party only to the following
                                                                    (a) outside counsel of record
 individuals are informed of the terms of this Protective Order:
                                                                    by outside counsel, such as
 for the receiving party; (b) supporting personnel employed
                                                                 private photocopying services;
 paralegals, legal secretaries, data entry clerks, legal clerks,
                                                               ated in paragraph 6(F)(c) below.
 (c) experts or consultants; and (d) those individuals design
                                                                                 Confidential
        D.     Further, priorto disclosing “Confidential Information” or “Highly
                                                                  or employees, the receiving
 Information” to a receiving party’s proposed expert, consultant,
                                                                    y Agreement in the form
 party must provide to the producing party a signed Confidentialit
                                                               proposed expert or consultant,
 attached as Exhibit A, the resume or curriculum vitae of the


     Patent Protecrive Order 12/109
                                                  4
                                                                                         ting
the expert or consultant’s business affiliation, and any current and past consul
                                                                                  n (N) days
relationships in the industry. The producing party will thereafter have fourtee
                                                                                    ual. The
from receipt of the Confidentiality Agreement to object to any proposed individ
                                                                           larity the reasons
objection must be made for good cause and in writing. stating with particu
                                                                                    al. If the
for the objection. Failure to object within fourteen (14) days constitutes approv
                                                                             to the presiding
parties are unable to resolve any objection, the receiving party may apply
                                                                                   ual during
judge to resolve the matter. There will be no disclosure to any proposed individ
                                                                        the producing party,
the fourteen (14) day objection period, unless that period is waived by
                                                                             or the presiding
or if any objection is made, until the parties have resolved the objection,
judge has ruled upon any resultant motion.

       E.    Counsel is responsible for the adherence by third-party vendors to the terms
                                                                         tion by obtaining a
and conditions of this Protective Order. Counsel may fulfill this obliga
                                                                 t
signed Confidentiality Agreement in the form attached as Exhibi B.

                                                                                      may be
       F.     “Confidential Information” or “Highly Confidential Information”
                                                                     information under this
disclosed to a person who is not already allowed access to such
                                                                     authored by the person
Protective Order if (a) the information was previously received or
                                                                         of the company for
or was authored or received by a director, officer, employee or agent
                                                                Civ. P. 30(b)(6); (b) the
which the person is testifying as a designee under FED. R.
                                                                       is a director, officer,
designating party is the person or is a party for whom the person
                                                                   ating the material agrees
employee, consultant or agent; or (c) counsel for the party design
that the material may be disclosed to the person.

                                                                             r, the person, his or
        In the event of disclosure under this section 6(F), only the reporte
                                                                      may be made and who are
 her counsel, the presiding judge, and persons to whom disclosure
                                                                   disclosure or discussion of
 bound by this Protective Order, may be present during the
 Confidential Information.

                                                                              ute a waiver of the
        Disclosure of material pursuant to this section 6(F) does not constit
 confidential status of the material so disclosed.

 7.      Non-Party Information.

                                                                      any person producing
        The existence of this Protective Order must be disclosed to
                                                                  reasonably be expected to
 documents, tangible things, or testimony in this action who may
                                                                    or testimony. Any such
 desire confidential treatment for such documents, tangible things
                                                                confidential pursuant to this
 person may designate documents, tangible things, or testimony
 Protective Order.



 Palent Protective Order 12/1/09
                                                 5
8.     Filing Documents With the Court.

        Any party may submit Confidential Information to the court under seal by designating
the document “sealed” in the CM/ECF system of the court or may deliver the document for
filing by the Clerk’s Office. If a party delivers a copy tn the court, the document must be in
a sealed envelope bearing the caption of this action and a label containing the following:

                                   CONFIDENTIAL INFORMATION

                                           case captioni

                       This envelope, which is being filed under seal,
                 contains documents that are subject to a Protective Order
                   governing the use of confidential discovery material.



9.      No Prejudice.

       Producing or receiving “Confidential Information” or “Highly Confidential
                                                                                       not: (a)
Information,” or otherwise complying with the terms of this Protective Order, will
                                                                     dential  Inform  ation”  or
operate as an admission by any party that any particular “Confi
                                                                                  other type of
“Highly Confidential Information” contains or reflects trade secrets or any
                                                                               to object to the
confidential or proprietary information; (b) prejudice the rights of a party
                                                                              within the scope
production of information or material that the party does not consider to be
                                                                                  the presiding
of discovery; (c) prejudice the rights of a party to seek a determination by
                                                                                 to apply to the
judge that particular materials be produced; (d) prejudice the rights of a party
                                                                                    agreeing in
presiding judge for further protective orders; or (e) prevent the parties from
                                                                              Protective Order
writing to alter or waive the provisions or protections provided for in this
with respect to any particular information or material.

 10.     Conclusion of Litigation.

                                                                                               tion of
         Within sixty (60) days after final judgment in this action, including the exhaus
                                                                               ent agreem   ent,  each
 all appeals, or within sixty (60) days after dismissal pursuant to a settlem
                                                                                       obligation to
 party or other person subject to the terms of this Protective Order is under an
 destroy or return to the producing party all materials and documents contain
                                                                                  ing “Confidential
                                                                                       ing party that
 Information” or “Highly Confidential Information,” and to certify to the produc
                                                                                           is entitled
 this destruction or return has been done. However, outside counsel for any party
                                                                      y work provid ed that  any such
 to retain all court papers, trial transcripts, exhibits, and attorne
                                                                                         tive Order.
 materials are maintained and protected in accordance with the terms of this Protec


 Patent Protective Order 12/1/09                   6
                                       _____day




11.    Other Proceedings.

       By entering this Protective Order and limiting the disclosure of information in this
                                                                                           that
case, the presiding judge does not intend to preclude another court from finding
information may be relevant and subject to disclosure in another case. Any person
                                                                                      or party
                                                                                      r party’s
subject to this Protective Order who may be subject to a motion to disclose anothe
                                                                               this Protective
information designated “Confidential” or “Highly Confidential” pursuant to
                                                                          have an opportunity
Order must promptly notify that party of the motion so that the party may
to appear and be heard on whether that information should be disclosed.

12.     Remedies.

                                                                                   ns set forth
        It is ORDERED that this Protective Order will be enforced by the sanctio
                                                                              presidi ng judge,
in FED. R. Civ. P.37(a) and any other sanctions as maybe available to the
                                                                      tive Order in contempt.
including the power to hold parties or other violators of this Protec
                                                                          Protective Order are
All other remedies available to any person injured by a violation of this
fully reserved.

13.     Relief from Protective Order.

                                                                        if the party desires
        Any party may petition the presiding judge for good cause shown
relief from a term or condition of this Protective Order.

         Signed at Houston, Texas, this             of              ,   20_.




                                                          [Judge’s Name]
                                                    United States District Judge




                                                                                              cert


                                                         I
                                                               By




 Patent Protective Order I 2/I O9
                                                7
       _____________________________                  ______,
                                                      _________




                                                   Exhibit A

[CAPTION]

                          CONFIDENTIALITY AGREEMENT FOR EXPERT,
                          CONSULTANT OR EMPLOYEES OF ANY PARTY


I,                                           ,   under penalty of perjury, 28 U.S.C.   § 1746, that:

         1.      Information, including documents and things, designated as ‘Confidential
InformationH or “Highly Confidential Information,” as defined in the Protective Order entered in the
                                                                                                and
above-captioned action (‘Protective Order”), is being provided to me pursuant to the terms
restrictions of the Protective Order.

            2.       1 have been given a copy of and have read the Protective Order.

        3.    I am familiar with the terms of the Protective Order and I agree to comply with and
to be bound by its tenns.

        4.     I submit to the jurisdiction of the United States District Court for the Southern
District of Texas for enforcement of the Protective Order.

         5.      1 agree not to use any “Confidential Infonnation” or “Highly Confidential
 Information” disclosed to me pursuant to the Protective Order except for purposes
                                                                                         of the above-
                                                                                            than those
 captioned litigation and not to disclose any of this information to persons other
                                                          the express written consent of the party who
 specifically authorized by the Protective Order, without
 designated the information as confidential or by order of the presiding  judge.

        6.       1 also agree to notify any stenographic, clerical or technical personnel who are
                                                                                       on them and me.
 required to assist me of the terms of this Protective Order and of its binding effect

         7.     I understand that I am to retain all documents or materials designated as or containing
                                                                                            and that all
 “Confidential Information” or “Highly Confidential Information” in a secure manner,
                                                                                     completion   of my
 such documents and materials are to remain in my personal custody until the
                                                                                              all copies
 assigned duties in this matter, whereupon all such documents and materials, including
                                                          any  “Confidentia l Information”   or “Highly
 thereof, and any writings prepared by me containing
                                                                              with such documents   and
 Confidential Information” are to be returned to counsel who provided me
 materials.


     Signed at                                    ,this                                   .20




     Patent Protective Order
     _____
           _____     ____________________,under
                                 ________
                                            __________,
                                                             ____




                                                 ExhibitB

[CAPTION]

                  CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS




I,                                                   penalty of petjuly, 28 U.S.C.   §   1746, that:

         1.      Information, including documents and things, designated as “Confidential
                                                                                      entered in the
Information” or “Highly Confidential Information” as defined in the Protective Order
                                                                               nt to the terms and
above-captioned action (“Protective Order”), is being provided to me pursua
restrictions of the Protective Order.

             2.       I have been given a copy of and have read the Protective Order.

                                                                                        y with and
        3.    I am familiar with the terms of the Protective Order and I agree to compl
to be bound by its terms.
                                                                                               rn
        4.     1 submit to the jurisdiction of the United States District Court for the Southe
District of Texas for enforcement of the Protective Order.
                                                                                          Information
          5.    1 agree not to use any Confidential Information or Highly Confidential
                                                                  purpos  es  of the  above- captioned
 disclosed to me pursuant to the Protective Order except for
                                                                      other than those     specifi cally
 litigation and not to disclose any of this information to persons
                                                                        t of the party who designated
 authorized by the Protective Order, without the express written consen
 the information as confidential or by order of the presiding judge.


                                                          this          ,   day of                 20.
                      at
             Signed




                                                                    Signature




     Patent Protectvc Order 12’[/09
                                                                                                                    Filed
                                                                                                  2/10/2015 2:3257 PM
                                                                                                      Esther Degollado
                                                                                                           District Clerk
                                                                                                          Webb District
                                                                                                   2014CVF001048 Dl
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                      §
                                                      §
     Plaintiff                                        §
                                                      §
                                                      §       CIVIL ACTION NO.
                                                      §
                                                      §
     Defendant                                        §
                           CONFIDENTIALITY AND PROTECTIVE ORDER

       Before the court is the joint motion of the parties for the entry of a confidentiality and
                                                                                        as
protective order (“Protective Order”). Añer careful consideration, it is hereby ORDERED

follows:

       I.        Classified Information
                                                                                              is
       “Classified Information” means any information of any type, kind, or character that
                                                                                  by any of the
designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only”
                                                                              ed in a document,
supplying or receiving persons, whether it be a document, information contain
                                                                              gatory answer, or
information revealed during a deposition, information revealed in an interro

otherwise.

           2.    Qualified Persons

           “Qualified Persons” means:

           a.     For Counsel or Attorneys Only information:
                  i.     retained counsel for the panics in this litigation and their respective staff;

                  ii.    actual or potential independent experts or consultants (and their
                         administrative or clerical stafi) engaged in connection with this litigation
                         (which shall not include the current employees, officers, members, or
                         agents of parties or affiliates of parties) who, prior to any disclosure of
                         Classified Information to such person, have signed a document agreeing to
                         be bound by the terms of this Protective Order (such signed document to
                         be maintained 4attorney retaining such person) and have been

                                                                                               EXHIBIT
                             designated in writing by notice to all counsel;

                 iii.        this court and its staff and any other tribunal or dispute resolution officer
                             duly appointed or assigned in connection with this litigation.

       b.        For Confidential information:
                 i.          the persons identified in subparagraph 2(a);

                  ii.        the party, if a natural person;

                  iii.       if the party is an entity, such officers or employees of the party who are
                              actively involved in the prosecution or defense of this case who, prior to
                              any disclosure of Confidential information to such person, have been
                              designated in writing by notice to all counsel and have signed a document
                              agreeing to be bound by the terms of this Protective Order (such signed
                              document to be maintained by the attorney designating such person);

                  iv.        litigation vendors, court reporters, and other litigation support personnel;

                 v.          any person who was an author, addressee, or intended or authorized
                             recipient of the Confidential information and who agrees to keep the
                             information confidential, provided that such persons may see and use the
                             Confidential information but not retain a copy.
                                                                                           unity to
        e.        Such other person as this court may designate after notice and an opport

be heard.
        3.        Designation Criteria
                                                                                             ation
        a.        Nonclassified Information. Classified Information shall not include inform

that either:
                      i.      is in the public domain at the time of disclosure, as evidenced by a   written

                              document;

                      ii.     becomes part of the public domain through no fault of the recipient, as
                              evidenced by a written document;

                      iii.    the receiving party can show by written document was in its rightful and
                              lawful possession at the time of disclosure: or

                      iv.     lawfully comes into the recipient’s possession subsequent to the time of
                              disclosure from another source without restriction as to disclosure,
                              provided such third party has the right to make the disclosure to the
                              receiving party.

            b.         ClassUled Information.      A party shall designate as Classified Information only

                                                         [21
                                                                                        ation that is
such information that the party in good faith believes in fact is confidential. Inform
                                                                                          als, and the
generally available to the public, such as public filings, catalogues, advertising materi

like, shall not be designated as Classified.
                                                                                            e, but
          Information and documents that may be designated as Classified Information includ
                                                                                 ation, operational
are not limited to, trade secrets, confidential or proprietary financial infonn
                                                                                       ation that is
data, business plans, and competitive analyses, personnel files, personal inform
                                                                                 forth in this order,
protected by law, and other sensitive information that, if not restricted as set
                                                                              al injury or potential
may subject the producing or disclosing person to competitive or financi

legal liability to third parties.
                                                                              nonparties may
       Correspondence and other communications between the parties or with
                                                                      with the understanding
be designated as Classified Information if the communication was made
                                                                   generally available to the
or reasonable expectation that the information would not become

public.

          c.       For Counsel or Attorneys Only.            The designation “For Counsel Only” or
                                                                           d to be unknown to the
 “Attorneys Eyes Only” shall be reserved for information that is believe
                                                                      party. For purposes of this
 opposing party or parties, or any of the employees of a corporate
                                                                     product formula information,
 order, so-designated information includes, but is not limited to,
                                                                      ation, customer identification
 design information, non-public financial information, pricing inform

 data, and certain study methodologies.
                                                                                      ate the need for
           d.   Ultrasensitive information. At this point, the parties do not anticip
                                                                             ation. However, in the
 higher levels of confidentiality as to ultrasensitive documents or inform
                                                                     ation be produced, the parties
 event that a court orders that ultrasensitive documents or inform
                                                                       ation protocol in advance of
 will negotiate and ask the court to enter an ultrasensitive inform

 production to further protect such information.

           4.      Use of Classified Information
                                                                        in the course of this
           All Classified Information provided by any party or nonparty


                                                   [3]
                                                                                                   on
litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigati

and for no other purpose, and shall not be disclosed except in accordance with the terms hereof
          5.        Marking of Documents

          Documents provided in this litigation may be designated by the producing person or by
                                                                                    ated with a
any party as Classified Information by marking each page of the documents so design
                                                                                       neys Eyes
stamp indicating that the information is “Confidential”, “For Counsel Only”, or “Attor
                                                                                         ed, the
Only”. In lieu of marking the original of a document, if the original is not provid
                                                                                  preserved for
designating party may mark the copies that are provided. Originals shall be

inspection.
          6.         Disclosure at Depositions
                                                                                      t or former
          Information disclosed at (a) the deposition of a party or one of its presen
                                                                       s,      independent experts
officers, directors, employees, agents, consultants, representative or
                                                                              of a nonparty may be
retained by counsel for the purpose of this litigation, or (b) the deposition
                                                                            record at the deposition
designated by any party as Classified Information by indicating on the
                                                                         t to the provisions of this
that the testimony is “Confidential” or “For Counsel Only” and is subjec

 Order.

                                                                                  tion as Classified
        Any party also may designate information disclosed at a deposi
                                                                           receipt of the transcript of
 Information by notifying all parties in writing not later than 30 days of
                                                                          as Classified Information
 the specific pages and lines of the transcript that should be treated
                                                                            the face of the transcript
 thereafter. Each party shall attach a copy of each such written notice to
                                                                      l. All deposition transcripts
 and each copy thereof in that party’s possession, custody, or contro

 shall be treated as For Counsel Only for a period of 30 days after initial
                                                                            receipt of the transcript.

                                                                                    te transcripts
        To the extent possible, the court reporter shall segregate into separa
                                                                       utively numbered pages
 information designated as Classified Information with blank, consec
                                                                         ipt containing Classified
 being provided in a nondesignated main transcript. The separate transcr
                                                                               main transcript.
 Information shall have page numbers that correspond to the blank pages in the

                                                                                                     tions
               Counsel for a party or a nonparty witness shall have the right to exclude from deposi
                                                      [4]
                                                                          nt to this Protective
any person who is not authorized to receive Classified Information pursua
                                                                          s of examination or
Order, but such right of exclusion shall be applicable only during period

testimony during which Classified Information is being used or discussed,
        7.        Disclosure to Qualified Persons

        a.         To Whom. Classified Information shall not be disclosed or made available by the
                                                                              ary to comply with
receiving party to persons other than Qualified Persons except as necess
                                                                               ed, however, that in
applicable law or the valid order of a court of competent jurisdiction; provid
                                                                        ng party will so notib’ the
the event of a disclosure compelled by law or court order, the receivi
                                                                                 g such disclosure)
producing party as promptly as practicable (if at all possible, prior to makin
                                                                               ation. Information
and shall seek a protective order or confidential treatment of such inform
                                                                       Qualified Persons described
 designated as For Counsel Only shall be restricted in circulation to

in subparagraph 2(a).

        b.            Retention of Copies During this Litigation.       Copies of For Counsel Only

                                                                       l for the receiving party and,
 information shall be maintained only in the offices of outside counse
                                                                          , in the offices of those
 to the extent supplied to experts described in subparagraph 2(a)(ii)
                                                                           ication, that are provided
 experts. Any documents produced in this litigation, regardless of classif
                                                                         Qualified Person and only
 to Qualified Persons shalt be maintained only at the office of such
                                                                          Copies of documents and
 necessary working copies of any such documents shall be made.
                                                                        independent copy services.
  exhibits containing Classified Information may be prepared by

 printers, or illustrators for the purpose of this litigation.
                                                                                               el Only
         c.       Each party’s outside counsel shall maintain a log of all copies of For Couns

 documents that are delivered to Qualified Persons.

             8.     Unintentional Disclosures
                                                                           ied Information later
       Documents unintentionally produced without designation as Classif
                                                                       the date written notice of
 may be designated and shall be treated as Classified Information from

  the designation is provided to the receiving party.
                                                                                  ential information or
             If a receiving party learns of any unauthorized disclosure of Confid

                                                     [5]
For Counsel Only information, the party shall immediately upon learning of such disclosure

inform the producing party of all pertinent facts relating to such disclosure and shall make all

reasonable efforts to prevent disclosure by each unauthorized person who received such

information.
       9.        Documents Produced for Inspection Prior to Designation

       In the event documents are produced for inspection prior to designation, the documents
                                                                                               ng
shall be treated as For Counsel Only during inspection. At the time of copying for the receivi
                                                                                       el Only”,
parties. Classified Information shall be marked prominently “Confidential”, “For Couns

or Attorneys Eyes Only” by the producing party.
        10.       Consent to Disclosure and Use in Examination

        Nothing in this order shall prevent disclosure beyond the terms of this order if each party
                                                                                       if    court,
designating the information as Classified Information consents to such disclosure or the
                                                                                        anything in
after notice to all affected parties and nonparties, orders such disclosure. Nor shall
                                                                                       examination
this order prevent any counsel of record from utilizing Classified Information in the
                                                                                an author, source,
or cross-examination of any person who is indicated on the document as being
                                                                                 such information.
or recipient of the Classified Information, irrespective of which party produced
        11.       Challenging the Designation

        a.         Classified Information. A party shall not be obligated to challenge the propriety
                                                                                                   to
 of a design   ation of Classified Information at the time such designation is made, and a failure
                                                                                     that any party to
 do so shall not preclude a subsequent challenge to the designation. In the event

 this litigation disagrees at any stage of these proceedings with the designation of
                                                                                     any information

                                                                               in good faith on an
 as Classified InUormation, the parties shall first try to resolve the dispute
                                                                                   be resolved, the
 informal basis, such as by production of redacted copies. If the dispute cannot
                                                                                 to the party who
 objecting party may invoke this Protective Order by objecting in writing
                                                                                 ating party shall
 designated the document or information as Classified Information. The design
                                                                                   of the disputed
 then have 14 days to move the court for an order preserving the designated status
                                                                                     and until the
 information. The disputed information shall remain Classified Information unless

                                                   [6]
                                                                                       the status of
court orders otherwise. Failure to move for an order shall constitute a termination of

such item as Classified Information.

       h.         Qualified Persons.   In the event that any party in good faith disagrees with the
                                                                                    lar Classified
designation of a person as a Qualified Person or the disclosure of particu
                                                                               in good faith on an
Information to such person. the parties shall first try to resolve the dispute
                                                                                    14 days from the
informal basis. If the dispute cannot be resolved, the objecting party shall have
                                                                                      ted subsequent
date of the designation or, in the event particular Classified Information is reques
                                                                                 t to move the court
to the designation of the Qualified Person, 14 days from service of the reques
                                                                                  , or (b) access to
for an order denying the disposed person (a) status as a Qualified Person
                                                                                    of demonstrating
particular Classified Information. The objecting person shall have the burden
                                                                              to the risk of serious
that disclosure to the disputed person would expose the objecting party
                                                                            ied Information shall be
 harm. Upon the timely filing of such a motion, no disclosure of Classif
                                                                        preserving the designation.
 made to the disputed person unless and until the court enters an order
        12.       Manner of Use in Proceedings
                                                                                   its, declarations,
         In the event a party wishes to use any Classified Information in affidav
                                                                  on, the party shall do one of the
 briefs, memoranda of law, or other papers filed in this litigati
                                                                           a redacted copy of the
 following: (1) with the consent of the producing party, file only
                                                               discovery and evidentiary motions)
 information; (2) where appropriate (e.g., in connection with
                                                                   such information under seal with
 provide the information solely for in camera review; or (3) file

 the court consistent with the sealing requirements of the court.

            13.    Filing Under Seal
                                                                                ents, transcripts of
          The clerk of this court is directed to maintain under seal all docum
                                                                         papers filed under seal in
 deposition testimony, answers to interrogatories, admissions, and other
                                                                 as Classified Information by any
 this litigation that have been designated, in whole or in part,
                                                                          court.
 party to this litigation consistent with the sealing requirements of the
            14.    Return of Documents
                                                                                       related to it, any
            Not later than 120 days after conclusion of this litigation and any appeal

                                                    [7]
Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2

(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as

this court may otherwise order or to the extent such information has been used as evidence at any

trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may

retain attorney work product, including document indices, so long as that work product does not

duplicate verbatim substantial portions of the text of any Classified Information.
         15.    Ongoing Obligations

         Insofar as the provisions of this Protective Order, or any other protective orders entered
                                                                                       it, such
in this litigation, restrict the communication and use of the information protected by
                                                                                        that (a) there
provisions shall continue to be binding after the conclusion of this litigation, except
                                                                                                    ts
shall be no restriction on documents that are used as exhibits in open court unless such exhibi
                                                                                     ing party or
were filed under seal, and (b) a party may seek the vTitten permission of the produc
                                                                               other, protective
order of the court with respect to dissolution or modification of this, or any

order.
         16.    Advice to Clients
                                                                                                 y’s
         This order shall not bar any attorney in the course of rendering advice to such attorne
                                                                                       y’s evaluation
 client with respect to this litigation from conveying to any party client the attorne
                                                                                 terms of this order;
 in a general way of Classified Information produced or exchanged under the
                                                                                 g       the client,
 provided, however, that in rendering such advice and otherwise communicatin with
                                                                                ation produced by
 the attorney shall not disclose the specific contents of any Classified Inform
                                                                                    Order.
 another party if such disclosure would be contrary to the terms of this Protective
          17.    Duty to Ensure Compliance
                                                                                               ably
          Any party designating any person as a Qualified Person shall have the duty to reason
                                                                                            sible upon
 ensure that such person observes the terms of this Protective Order amid shall be respon
                                                                                        tive Order.
 breach of such duty for the failure of such person to observe the terms of this Protec




                                                  [8]
                                ________
                                                  __________




       18.     Waiver

       Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this litigation.
        19.    Modilication and Exceptions

        The parties may, by stipulation, provide for exceptions to this order and any party may

seek an order of this court modifying this Protective Order.
        It is SO ORDERED this              day of                              20




                                             UNITED STATES DISTRICT JUDGE




                                                 [9]
                                                                                                                                         Filed
                                                 ‘EBB CO DISTRICT CLERK Fax:96—523—5121           Jan 26 2015                           57 PM
                                                                                                                               s erDegoIlado
                                                                                                                               14    flt Clerk
                                                                                                                 1/22/2015 1
                                                                                                                      E1tgt


                                                                                                                         Webb District
                                                                                                                 201 4-CVF-D01 048- Dl
                                            CA U SE NO. 2O14-C’ I-OO1O48--Dl


          ALMA PENÃ,                                           §              IN ‘l’FTE DISTRICT COURT OF
              Plaintiff,                                       §
                                                               §
                                                               §                     WItBB COULV, TEXAS

          STATE FARM LLOYDS AND                                §
          IJECKY LANIER,                                       §
               l)efeinliints.                                  §                  49TH fl DICIA I DISTRI( T



                                                   PROTECTIVE ORDER

                  [ins Court finds that a Protective Order is warranted to protect Coittidential Information,

         which will be produced by the parties and non—parties in this litigation, and dun the following

         provisions, limitations, and prohibitions are appropriate       pursuant   to and in contornutv with the

         Texas Rules of Civil Procedure. Therefore, ii is hereby ORDERED hat:
                                                                                                    shall
              • All Confidential Information produced or exchanged in the course of this litigation

                  he used solely for the purpose of the preparalion and trial of this litigation and other related

                  litigation against State Fami Lloyds (including its employees) or       ally   third party adusting

                                                                                              anchor
                  firm (including its employees) that adjusted claims arising out hailsiorins

                  windstorms in Texas with a date of loss iii 2013, and fl_r no other purpose.                  “Related

                                                                                                   Lloyds
                  Litigation” means a first-party lawsuit in Texas by a insured against Slate lanu
                                                                                                        br
                  and its adjusters or adjusting companies that produced the Confidential Iniorniatioll

                  damages to insured property arising out of hailsborins and’or windstorms in Texas with a

                  date of loss in 2013      Confidential Infonuation shall nob he discIoed to      any   person except

                  in accordane’e   with   the terms of this Order.
                                                                                                     is
             2.   “Confidential Inforniauon,” as used herein, means any udonnalion of any Ivpc which




     OPyOfHn_icert,.



     ØfIcndre
                                                                                                         LJ
By
                                WEBB CO DISTRICT CLERK Fax:956—523—5121       Jan 262015 O2:09p P008/018




     designated as “Coafidential” by any ol the supplying or receiving parties. including

     information received from non—parties. whether it is a document, information contained in a

     document,   information revealed during a deposition, infonmition revealed in an

     intelTogatorv answer or otherwise.       At the sole discretion of the producing party, the

     produemg party may place on any documents that are subject to this Protective Order, bales

     numbers and/or a legend to indicate the document is “Confidential.” subject to a Protective

     Order and is produced under the specific cause number: however, the nroducui paiiv shall

     not label designated documents with a watennark.

3. The disclosure of Confidential Infonnation is restricted to Qualified Pcrsons. ‘‘Qualified

     Persons,” as used herein, means: the parties to pending litigation arising out of Iiailstorms

     and;or wiudstornis in Texas a date ot’!oss in 2013: their respective counsel: counsd’s staff:

     expert witnesses; outside sen’ice providers and consultants providing services related to

     document and ES! processing, hosting, review, and production: the Court: other court

     officials (including court reporters); the trier of’ fact pursuant to a sealing order; and any

     person so designated     pursuant   to paragraph 4 herein.   If this Court so cccts. any other

     person may he designated as a Qualified Person by order of this Court. alter notice to all

     parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential Information     10


     a person who is not a Qualified Person or counsel for the party dcsigTnun2 party, and

     consent shall not be unreasonably withheld. however, until said requesting party receives

     written consent to further disclose the Confidential Information, the l’urtiwr disclosure is

     hereby prohibited and shall not be made absent further order            of   this Court. If the

     designating party grants its consent, then the person granted consent          stiad   become a



                                                                                               Page 2

                                                     I
                                Y?EBB CD DISTRICT CLERK Fax:956—523—5121           Jan 26 2D15 D2:DYpm P009/DiB




     Qualified Person under this Order.

5.   Lead counsel for cacti party shall provide a copy of this Order        Lu   any person to \khOni

     Confidential Information is to be disclosed, including each paila such counsel represents.

     and shall advise such person of the scope and effect of the confidentiality prov:sionS of this

                                                                                        before
     Order and the possibility of punishment by contempt fir violation thereof Further.

                                                             lead counsel for the party d:cetos   rig   the
     disclosing Confidential Information to any    person.


                                                                                       her to
     information shall obtain the written acknowledgment of that person binding him or
                                                                                           A”
     the terms of this Order. The written acknowledgment shall be in the fbnn u:’ “Eshibit

     attached hereto.    Lead counsel for the disclosing part> shall retain the original written

                                                                                        for
     acknowledgment, and furnish a copy of the signed written acknowledgment to counsel

     the party dcsiiating the infonnation as confidential within ten (10) business days.
                                                                                   of
6. Infonitation shall he designated as Confidential Infonnation within the meaning
                                                                                                        tills


                                                                                      produced:
      Protective Order hy following the protocol below that con’esponds to the formal
                                                                                    the
         a.    For hard—copy documents, hv marking (lie first Bates—stamped page of

               document and each subsequent Bales—stamped page thereof containing Confidential
                                                                      ProprielaryProdneed
               Information with the following legend: “Confidential &

               Pursuant to a Conf A’ee./Prot. Order” or “Confidential Prcpnetarv & Trade

               Secret. Produced Pursuant to a   Conf.   Agree.,Prot. Order,” but   not   so as to obscure.

               the content of the document.
                                                                                        the
          h.   For static image productions by marking the lirst Bates—stamped page ol’

               document and cach subsequent Bates-stamped page thereol containing Coatidcntial

               hrtbrniation with (he following legend: “Confidential .s Propr:ctar’v Produced

               Pursuant to a Conf. Agree./Prot. Order” or “Confidential Propnctarv & Trade


                                                                                                    i’aec 3
                      868 CO DISTRICT CLERIC Fax:955-523-5121         S 28 2015 O2:1i P010/018




   Secret/Produced Pursuant to a Cont Agree./Prot. Order.” but not so as
                                                                         to obscure

   the content of the image.
                                                                       media for ESI
c. For native format productions, by prominently labeling the delivery
                      Confidential     Jnfomiation   as   follows:    “Confidential    &
   designated    as
                                                               “Confideiflüil
   Pmprietazy’roduced Anuant to a Coil. Agree./Prot. Order” or
                                                                               ” In
   Proprietary & Trade Secret/Produced Pursuant to a Con!: Agree.: hot. Order.
                                                                         may have
   addition, at the election of the producing party, the electronic file
                                                                     identifier) the
   appended to the file’s name (immediately following its Bates

    following             protective            legend:              “CONFIDENTIAL

                                            J1?OOlO48DI: Alma
    SUBJ_TQPROTECTIVE9RDERJN Cause Na 2OJ4C
                                                                           Webb
    Pena v. State Farm Lloyds and Betty Limier: in the 49th District Cowl.
                                                                       copy or static
    County, Texas.” When any file so designated is converted to a hard
                                                                          each page a
    image for any purpose, the document or image shall bear cm
                                                                        file containing
    protective legend as described in 6.a. and 6.b. above. Ii’ a native
                                                                        r, trial, or is
    Confidential Information is used during a deposition, mcci and conl
                                                                    relrendng, or
    otherwise disclosed post-production, the parry introducing,

    submitting the native file must append the the file’s name
                                                               (immediately following

                                                                     FII)ENTIAL
     its Bates identifier) the following protective legend: “CON
                                                                 olO4WI: Alma
     SUBJ_TQPRC)TECTIVE_ORDERJN Cause Na 2OIWlF-O
                                                                    t Court, Webb
     Pena v. &ate Farm Lloyds and Becky Lanier; in the 49th Distric
                                                                        name. Any
     County, Texas,” if such legend does not already appear in the file
                                                                        deposition.
     party using a native tile containing Confidential Information in a
                                                                      so that ills reflected
     hearing, or at trial must indicate the designation on the record


                                                                                      Page 4
                                WEBB CD DISTRICT CLERK Fax:956—523—5121           Jan 262015 02:lOpm P011/018




              in the transcript of the proceedings.

        d. At the sole discretion of the producing party, the producing party may niace en any

              hard—copy documents that are subject to this Protective Order       ‘   aternoirks or seals

              to indicate the document is subject to a Protective Order and is produced under tile

              specific cause number.

7.   Airy’ party who inadvertently discloses Conlidential Information during the discovery

     process shall. iinniediateiv upon discovery of the inadvertent dsciosure, give notice in

     writing to the party or parties in possession of such intbmiation that the inforniation is

     designated as “Confidential” and shall request its immediate return. Alter reCeIpt of such

     notice, the parties shall treat the information so designated as ConficienIia int’omiation

     iindei’ the terms of this Order, unless released of this duty by ilirther order of this Court,

     Additionally, an     party who inadvertently discloses Confidential Information during the

     discovery process shall, immediately upon discovery of the inacverlen’. dselositre give

     notice in writing to the lrty which produced and provided this information, the nanies and

     addresses of the persons to whom        it   was disclosed and the date of the disclosure together

     with a copy of the notice by which the inadvertently disclosing party rcquested the

     ininiedi ale return of the documents.

8.   Information previously produced during this litigation and not already marked as

     Confidential Infhmiation shall be retroactively designated within thirty t3h,i days of entry

     of this Order by providing written notice to the receiving parties of the Bates identifier or

     other identifying characteristics for the Confidential Infonriation.

         a.   Within thirty (30) days of receipt of such notice, or such oilier Lime as may be

              agreed upon by the parties. any parties recev ing such notice shall sciurn to the



                                                                                                   Pace     S
                               WEBB CO DISTRICT CLERK Fax:956—523—5121         Jan 262015 02:lOpm P012/018




             designating party all undesiRnated copies of such inlonnaton in their custody and

             possession, in exchange tbr the pmduction of properly designated jnfhnnation. or

             alternatively (upon the a’eement of the palies) shall ti)atffix the legend to all

             copies of such designated information in the party’s possession. custody, or control

             consistent with the terms of this Protective Order. and:or (ii) with respect to ESI.

             take such reasonabLe steps as will reliably identify the item(s) as having been

             designated as Confidential Information.

        h.   Information that is unintentionally or inadvertently produced \v:tnoUt being

             designated as Confidential Information may he retroactively designated by the

             producing party in the manner described in paragraph Ta. above, it’ a retroactive

             designation is provided to the receiving party in accordance with texas Rule of

             Civil Procedure 1933(d) the receiving party mnst (i) make   110   further disclosure ot’

             such designated infhrmation except as allowed under this Order: ii; take reasonable

             steps to notify any persons sho were provided copies of such designated

             information of the terms of (his Order: and (ni) take reasonable steps to reclaim any

             such designated information in the possession of any person riot permtted access to

             such in,tbrmation under (lie terms of this Order. No party shall he deemed to have

             violated this Order for any disclosures made prior to notification of any subsequent

             desinnation.

9.   Any party may’ request the party designating intbrniaton as “Confidential’ to consent to re

     designate confidential information as not confidential, which request shall not he rejected

     absent a good—faith determination by the designating part that the Confidential

     Information is entitled to protection.



                                                                                              Page 6
                                 WEBB CO DISTRICT CLERK Fax:856—523—5121         Jan 262015 02:llpni P013/018




                                                                         this Order on!               if
10. Deposition testimony is Confidential lnftjmiation under the terms of

   counsel for a party advises the court reporter and opposng counse
                                                                     l of that desgnaton at

                                                                                  r within thirtY
   the deposition, or by written designation to all parties and the court reporte

   (3O business da\s after receiving the deposition transcript         II deposition Iranseripls shall

                                                                                          the deposition
   be considered confidential until thirty (30) days following the receipt
                                                                                   of


                                                                      aion of said information as
   transcript. The court reporter shall note on the record the design

   Confidential and shall separately transcribe those      portions   of the testimom and mark the

                                                                          may use Confidential
   fhce of such portion of the transcript as “Confidential.” Ilie patties

                                                                       d of the terms of’ this
    Information during any deposition, provided the witness is apprise

                                                                     “A.” i1ie parties may
    Order and executes the acknowledgment attached hereto as Ediihit

                                                             the room                      rcared of all
    use Confidential Information during a depostlion only if
                                                                               is first



    persons except the court     reporter,   the witness being deposed, counsel for the parties and

    any expert entitled to attend, and only it’ said witnes
                                                            s executes the acknowledgement

    attached as Exhibit ‘A.”
                                                                                               ses to
 Ii. In the case of   inleiTogatorv   answers, responses to request for production. and respon

                                                             In fonnation will he made by
    requests for admissions, the designation of Confidential
                                                             :irig that the answers or responses
    means nt a statement in the answers or responses specitS
                                                                     ation         A producing party
    or specific parts thereof’ are designated as Confidential Inform

                                                                  gatory answers or responses to
     shall place the thilowing legend on each page of the interro

     requests fhr admission: “Contains Confidential Infoniianon.”

                                                          confer or otherwise exchanged in
 12. Confidential Information disclosed during a meet and
                                                                        counsel flr the disclosing
     informal discovery’, shall be protected pursuant to this Order ti’
                                                                 ential inibimathm. II’ the
     party ad ises the receiving party the information is Confid


                                                                                                    Pace 7
                             WEBB CO DISTRICT CLERK Fax:956—523—5121           Jan 262015 02:11p P014/018




   Confidential Information discloser! during a meet and confer or other\\ se excianged in

   informal discovery is in the form of hard-copy documents. static’ images. or native tiles.

   that information shall he designated as Confidential Information pursuant to paragraphs 6

   a., h., and; or c. depending on the format of Ih materials introduced.

13. Al any time afler the de1iver’ of Confldential Docuntents. and afler making a good-faith

   effort to resolve any disputes regarding whether any designated mnatcriats constitute

   Confidential Information, counsel of the party        or   partles   receiving   the   Conlidential

   Documents may challenge the Confidential designation of all or am portion               thereof’   by

   proviclmg written notice of the challenge to counsel for the party disclosing or producing

   the Confidential Documents. The party or parties disclosing or producing the Confidential

   Documents shall have twenty (20) days from the date of receipt ol a nttcn challenge to

                                                                                       dispute.
   file a motion for specific protection with regard to any Coni-idential Documenis in

   If the party or parties producing the Confidential Documents does not timely iltC         ii   motion

                                                                                      he
   for specific protection, then the Confidential Documents in dtspute shad no longer

   subtect to confidential treatment as provided in this Order.

14. If a timely motion for specific protection is tiled. am disputed document will remain

    confidential until a contrary determination is made by the Court and all such documents,
                                                                                             this
    inIbnmiation or testimony shall continue to be treated as Confidential Information uniil

    Court makes a contrary decision regarding the status of the documents, inf’onnation or

    testjmony. At any hearing to resolve a challenge of a Conlidential designation, the party

    designating the information as “Confidential’ shall have the burden to c’sahlish that prt\’s

    i’ight to protection as if this Order did not Cyisi        A partvs fiulure to challenge the

    designation ot’ documents. information, or testimony as “Confidential” information does


                                                                                                   Pa 8
                                 WEBB CO DISTRICT CLERK Fax:956—523—5121          Jan 26 2015 D2:l2pio P015/018




                                                                testimon’,                         fhct.
  not constitute an admission that the document, inlLimation or
                                                                                          is. in


                                                                               d at trod or hearing
  sensitive, confidential, or proprietary. No party waives its right to conten

  that such document. intrirmation or testimony is ttot sensitive, confid
                                                                          ential. ontiegcd or

                                                                         at least twenty (20)
   proprietary, provided the party provides noilce of intention to do so

   days he(bre such trial or hearing.
                                                   that make reference toContidentiai
15. Any papers flied with the Court in this actton
                                                                be considered Confidential
   Information, or contain information derived therefrom, shall
                                                                  These papers shall be tiled
   Intonriation and shall he governed by the terms of this Order,
                                                                 Office so long as the materials
   tinder seal and shall remain sealed with the District Clerk’s

   retain their stratus as Confidential Inibrmation.
                                                        ure. production, or exchange of
16. Pursuant to the agreement of the pae1es. no disclos
                                                                      ble attoniev—cttcnt privilege
   infbnnation in this case shall constitute a waiver ofaity’ applica
                                                    this oranv otler federal or slate
    or of any applicable work product protection in
                                                                            ed, exeliaaged.
    proceeding.    This Protective Order applies to any information disclos

                                 whether intentionally’ or inadvertently       among the parties, their
    produced. or discussed
                                                                           —


                             —




                                                           ) in the course of th!s litigation.
    counsel and/or any agents (such as vendors and experts
                                                         product protected ritoi’niatiOn, tile
    Upon learning of a production of’ privileged or work
                                                        counsel at record notice of the
    producnig party shall within ten (tO) days give all
                                                         193.3(d). ‘11w receiving           party must
    production pursuant to Texas Rule of Civil Procedure
                                                              ation and all copies and destroy
    promptly return, sequester or destroy the produced inform
                                                         the substance of the privileged or
    am notes that reproduce. copy, or otherwise disclose

    work product protected information.
                                                           shall not he deemed a waIver of:
 17. Further. production pursuant to this Protective Order


                                                                                                   Page 9
                                   WEBB CD DISTRICT CLERK Fax:956—523—5121         Jan 26 2015 02:12pm P016/018




            a.    Any pony’s right to ohect to aviv discovery request on any ground.

            b.    Any party’s right to seek an order compelling discovery         with    respeci to any

                  discovery request.

            c     Any party’s use and    review of its    own Confidential hiforniation in its sole and

                  eoup1ete discretion,

            ci. The status   of any material   as a trade secret.

   18. Any Qualified Person who obtains inibnnation pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.


       ibis Order shall remain in effect unless or until amended, altered. modified, or

vacated h        the Court or by the written agreement of all parties to this action filed with

the Court. pursuant to Rule 11 of the Te’sas Rules of Civil Procedure.



       It [S SO ORDERED on this                   day of_______                      .   2015.




                                                                    JUDGE PRESIDING




                                                                                                  Page 10
                                                              ________
                                                ___________
                             _______




                                           W88 Co DISTRICT CLERK Fax:956—523—5121        .ian 26 2015 02:12pm P017/018




                                                  EXHIBIT “A”

                                       CAUSE NO. 2014-CVF.-0011J48-l)1


ALMA PP NA.                                               §              IN THE DISTRICT COURT OF
    Plain ii if,                                          §
                                                          §
V.                                                        §                     WEBB COUNTY. TEXAS
                                                          §
 STATE FARM LLOYDS ANI)                                   §
 BECKY LANIER,                                            §
      Dc fencE aids.                                      §                   49TH JUDICIAL i)ISTRICT


                                                              R
                     AGREEMENT TO BE BOUND BY PROTECTflE ORDE

                              of                                at order to ae orovtdcd access to
1.                                     ,
                                                              -
                                                                         ,




                                                                       entered in the 49th Judicial
                        __
     —__________________




information designated as “Confidentiaf’ under the Brat earl ye Order
                                                                     2014-CVF-OOit)4X-D1 .Alma
District Court of Webb County. Texas (the ‘Court”) iii Cause No.
                                                                      nt and agree as thilows:
Bena v. State Farm Lloyds ant/Becky Lamer (the “La\ssuit”). represe
                                                                         entered Lw the Court in the
1          1 have been provided with a copy of the Protective Order
           Lawsuit, 1 have reviewed said copy and I ant familiar with its terms.
                                                                   which I am given access in
2.         With regard to any and all ‘Confidenliar information to
                                                                          ions 0! nc Protective
           connection with the Lawsuit. I agree to be hound by the provis
           Order.
                                                                     Court with respect to the
3           1 consent to the exercise of jurisdiction over me by the
            Protect we Order.
                                                                           l of record for al i parties in
4.          1 agree that copies of this undertaking will he sent to counse
            the Lawsuit.




                                                                         S1GNVFt. ‘RE.
    DATED:




                                                                         By
    TAB 8

OF THE RECORD
                                                                                                                Filed
                                                                                              2/23/2015 11:18:35AM
                                                                                                   Esther Degollado
                                                                                                       District Clerk
                                                                                                       Webb District
                                                                                                2014CVF001162 Dl

                                     NO. 2OI4CVFOOI 162-Di

RAUL    RODRIGUEZ            §AND      NOEMI                           IN THE DISTRICT COURT
RODRIGUEZ,                   §
    Plaintiffs               §
                             §
VS.                          §                                       OF WEBB COUNTY, TEXAS
                             §
STATE FARM LLOYDS AND FELIPE §
FARIAS,                      §
    Defendants               §                                        49TH JUDICIAL DISTRICT

              DEFENDANTS’ RESPONSE AND OBJECTIONS TO
            PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER AND
    MOTION FOR ENTRY OF STATE FARM’S PROPOSED PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF THIS COURT:

        Defendants State Farm Lloyds (“State Farm”), Felipe Farias (collectively, “Defendants”)

file their Response and Objections to Plaintiffs’ Motion for Protective Order and Motion for

Entry of State Farm’s Proposed Protective Order. In support thereof, and pursuant to the Texas

Rules of Civil Procedure, Defendants show as follows:

                                              I.
                                        INTRODUCTION

        I.     The case presently before the Court is a suit arising out of a wind/hail insurance

claim Plaintiffs filed with State Farm. Defendants object to the entry of Plaintiffs’ Proposed

Protective Order because it is inadequate.     By insisting that State Farm produce or disclose

Confidential Information without an appropriate and standard agreement that such information is

confidential and should be handled accordingly, Plaintiffs have put State Farm in an impossible

position: State Farm can either disclose its protected materials without the basic protections that

they warrant, and risk losing the confidential or trade secret status of the materials, or State Farm

must withhold relevant discovery and risk sanctions from the Court.
           2.       The three-part argument Plaintiffs offer in support of their proposed order is

conclusory, and ultimately the Protective Order proposed by Plaintiffs does not meet the

criterions Plaintiffs proffered.

           3.       First, Plaintiffs argue that “Plaintiffs’ Proposed Protective Order provides all

parties, including State Farm Lloyds, adequate protection from disclosure of trade secret and

proprietary information.”         (See Plaintiffs’ Motion, at   ¶   l.A.)       However, Plaintiffs’ Proposed

Protective Order is deficient in its protections of Confidential Information, while State Farm’s

Proposed Protective Order provides more complete protections, particularly with regard to

electronically stored information (“ESI”), and better overall procedures. Specifically, Plaintiffs’

Proposed Protective Order does not provide adequate procedures because:

      I.            It does not contain terms related to the designation and handling of electronically
                    stored information (“ES!”) that is confidential, proprietary, or trade secret.

     ii.            It fails to recognize all persons whom will ordinarily handle Confidential
                    Information during the course of this litigation.

    iii.            It overlooks important procedures regarding the handling of Confidential
                    Information and the duties of the parties that clearly should be preserved.

           4.       Second, Plaintiffs argue that “Plaintiffs’ Proposed Protective Order is consistent

with protective orders previously entered and used for substantially similar litigation involving

Plaintiffs’ counsel and State Farm.” (See Plaintiffs’ Motion, at            ¶   LB.) However, Plaintiffs fail

to advise the court that State Farm has consistently objected to the sharing provisions put

forward by Plaintiffs, and the lack of safeguards for their Confidential Information

following the resolution of each matter.

           5.       Third, Plaintiffs argue that “Plaintiffs’ Proposed Protective Order contains a

‘Shared Discovery’ provision which will provide for more efficient discovery.” (See Plaintiffs’

Motion, at      ¶   I .C.)   However, the wide-spread sharing of Confidential information greatly



                                                     2
 increases the risk that such information will be improperly disclosed, dilutes the Court’s ability

to monitor and enforce the protections of a protective order, and poses an unreasonable risk to

State Farm’s property rights. State Farm is entitled to a confidentiality order that will reasonably

limit the dissemination of its confidential information.

        6.       With few exceptions, State Farm’s Proposed Protective Order (see Exhibit A)

includes the terms proposed by Plaintiffs but also adds much needed procedures that will ensure

all forms of State Farm’s Confidential Information are protected, regardless of the mode of

production, without any adverse impact to the Plaintiffs.’             For these reasons, Defendants

respectfully request this Court to deny Plaintiffs’ Motion for Entry of a Protective Order and

move the Court to enter State Farm’s Proposed Protective Order in this case.

                                             II.
                                   ARGUMENT & AUTHORITIES

       7.        Texas law encourages courts to grant protective orders to “protect [a] movant

from undue burden, unnecessary expense, harassment, annoyance, or invasion of personal,

constitutional, or property rights.” Tex. R. Civ. P.    §   192.6(b). Under the Texas discovery rules,

privileged information is not discoverable. See Tex. R. Civ. P. 192.3(a) (defining general scope

of discovery as “any matter that is not privileged and is relevant to the subject matter of the

pending action   ....“)   (emphasis added). Before a court can permit discovery of any confidential,

trade secret, or proprietary information, a plaintiff must first establish the threshold requirements

of relevance and a particularized need to discover the information and documents.               In re

C’ontinenlal Gen’l Tire, 979 S.W.2d 609, 610-11 (Tex. 1998); In re Union PacUic, 249 S.W.3d
589, 592 (Tex. 2009) (a plaintiff must demonstrate the information sought is “material and



  See Exhibit B attached hereto for a paragraph-by-paragraph comparison of Plaintiffs’ Proposed
Protective Order and State Farm’s Proposed Protective Order.


                                                    3
necessary” to presentation of the case in which it is sought). This is a case-specific inquiry. See

In re Allstate County Mitt. Ins. Co. 227 S.W.3d 667, 668 (Tex. 2007) (granting mandamus in

case involving overbroad requests for insurer personnel files and emphasizing that trial courts

“must make an effort to impose reasonable discovery limits”); In re CSX Corp., 124 S.W.3d 149,

152 (Tex. 2003) (holding party requesting discovery has burden of demonstrating that the

discovery is “tailored to include only matters relevant to the case”).           Once the necessary

thresholds are established, a trial court’s duty is to protect confidential and trade secret

documents through an appropriate protective order. Garcia v. Peeples, 734 S.W.2d 343 (Tex.

1987).

         8.      The Texas Supreme Court has explicitly recognized that confidential information

can and should be the subject of an appropriately tailored protective order. See In re George, 28
S.W.3d 511, 514 (Tex. 2000) (“We recognize that the possibility exists that the disqualified

attorneys     could   conceivably      have    revealed   confidential   information   in   discovery,

correspondence, or other documents.           If this has happened, the former client can protect

against tills disclosure   ...   by seeking a protective order under Texas Rule of Civil Procedure

192.6.”) (emphasis added). Other courts from around the state and nation also routinely provide

protection over the exchange of confidential materials during discovery. (See, e.g., Exhibit C,

Southern District of Texas form Protective Order, at p. 1 (protecting confidential information);

see also Exhibit D, Western District of Texas form Confidentiality and Protective Order, at pp.

2-3, protecting “information that the party in good faith believes in fact is confidential.”) As

discussed below, the information Plaintiffs seek from State Farm is confidential, proprietary, and

deserving of protection.




                                                    4
        9.      In addition, Texas law defines a trade secret as “any formula, pattern, device or

compilation of information which is used in one’s business, and which gives him an opportunity

to obtain an advantage over competitors who do not know or use it.” Hyde Corp. v. Hufjines,

158 Tex. 566, 314 S.W.2d 763, 776 (1958); accord In re Bass, 113 S.W.3d 735, 739 (Tex. 2003)

(orig. proceeding); see also Tex. Civ. Rem. & Prac. Code       § 134A.002(6) (the recently enacted
Texas Uniform Trade Secrets Act defines a trade secret as any “information, including a formula,

pattern, compilation, program, device, method, technique, process, financial data, or list of actual

or potential customers or suppliers that (A) derives independent economic value, actual or

potential, from not being generally known to, and tiot being readily ascertainable by proper

means by, other persons who can obtain economic value from its disclosure or use; and (B) is the

subject of efforts that are reasonable under the circumstances to maintain its secrecy.”). As

discussed below, the information Plaintiffs seek from State Farm is not only confidential and

proprietary, but also contains trade secret information, deserving of protection.

        10.    The Texas Supreme Court described an “appropriate” protective order as one that

“limits access to the information to the parties in [the instant] litigation, their lawyers,

consultants, investigators, experts and other necessary persons employed by counsel to assist in

the preparation of this case.” In re Continental Gen ‘1 Tire, 979 S.W.2d at 613, n. 3 (emphasis

added); see also Zappe v. Medironic USA, Inc., No. C-08-369, 2009 U.S. Dist. LEXIS 23727

(S.D. Tex. March 23, 2009) (noting the Texas Supreme Court’s move away from Garcia and

entering a protective order that restricted the sharing of information).            Moreover, an

“appropriate” protective order requires return of the documents at the end of the case and

requires that each person given access to the trade secret information agree in writing to maintain

the information as confidential. In re Continental Gen ‘1 Tire, 979 S.W.2d at 613, n.3; see also In




                                                 5
 re Remington Arms Co., 952 F.2d 1029, 1033 (8th Cir. 1991) (describing ‘appropriate”

 protective order for trade secrets as one that limits use to the case at hand, limits persons to

whom trade secrets are disclosed and forbids reproduction of documents containing trade secret

information).

A.      State Farm’s business information warrants confidential treatment.

        11.     State Farm has produced non-privileged claim-specific documents from its

Enterprise Claim System and the relevant insurance policy. State Farm disagrees that the scope

of all of Plaintiffs’ discovery requests are proper; however, State Farm is willing to produce

additional responsive documents that are potentially relevant to the issues in this litigation,

including policies, procedures, and training materials applicable to the adjustment of claims

arising out of the weather event at issue       a proper protective order is entered in this case.

        12.     State Farm’s Confidential Information warrants trade secret status because (1) the

information is not known outside of State Farm or by others who compete with State Farm (i.e.,

other insurance carriers); (2) State Farm takes reasonable efforts to guard the secrecy of this

information (such as not sharing it with others absent an appropriate confidentiality agreement or

protective order, as is the case here); (3) this information is valuable to State Farm because it is

vital to the efficient analysis and processing of claims; (4) State Farm has invested significant

amounts of time, human resources, and money developing and implementing the systems

described above; and (5) the information described above would not easily be acquired or

duplicated by others. In re Bass, 113 S.W.3d at 737.

       13.      Indeed, under Texas law, a trade secret is at risk of losing its trade secret status if

its owners are not diligent in their efforts to protect its secrecy or otherwise treat it as

confidential. Id. (factors relevant to determining whether a trade secret exists include, among




                                                  6
    other things, the extent of the measures taken by the party to guard the secrecy of the

    information).    In recognition of an owner’s responsibility to protect its trade secrets, and in

    addition to Tex. R. Civ. P.   §   192.6(b) discussed above, the Texas Rules of Evidence specifically

    provide that a litigant may claim a privilege to refuse to disclose a trade secret so long as the

    allowance of the privilege will not tend to conceal fraud or otherwise work injustice. See Tex. R.

    Evid. 507. “When disclosure is directed, the judge shall take such protective measure as the

    interests of the holder of the privilege and of the parties and the furtherance ofjustice may

    require.” Id. (emphasis added); see also Tex. Civ. Rem. & Prac. Code        §   134A.006 (the recently

    enacted Texas Uniform Trade Secrets Act providing that “[tJhere is a presumption in favor of

granting protective orders to preserve the secrecy of trade secrets.                Protective orders may

include provisions limiting access to confidential information to only the attorneys and their

experts, holding in camera hearings, sealing the records of the action, and ordering any person

involved in the litigation not to disclose an alleged trade secret without prior court approval.”)

(emphasis added).

           14.      To be clear, State Farm is not refusing to share its responsive confidential and

proprietary information outright; it is merely requesting an appropriate confidentiality order that

would allow it to do so without sacrificing the protections Texas law plainly affords. With few

2 State Farm’s Proposed Protective Order (see Exhibit A) includes the terms proposed
exceptions,

by Plaintiffs and simply adds much needed procedures that will ensure the protection of all forms

of State Farm’s Confidential Information regardless of the mode of production, without any

adverse impact to the plaintiffs. Thus, there is no principled basis for Plaintiffs’ opposition.




2
  For the reasons stated in Section II. E. i,fta, State Farm does not agree to the broad sharing provisions
included in Plaintiffs’ Proposed Protective Order.


                                                       7
B.       State Farm’s Proposed Protective Order addresses the designation and handling of
         ESI that contains Confidential Information.

          1 5.   Plaintiffs have requested that State Farm produce ESI responsive to the discovery

requests, but Plaintiffs’ Proposed Protective Order does not fully protect the confidential ES!

State Farm will produce.      Critically, Plaintiffs’ Proposed Protective Order is inadequate with

respect to the handling of ESI for five reasons.

         16.     First, the general protections for Confidential Information should be met by

limiting the unnecessary duplication of Confidential Information. ESI can be duplicated and

circulated with ease, which increases the risk that confidential, propriety, or trade secret

information will be disclosed in violation of the protective order.           The last sentence of

paragraph I of State Farm’s Proposed Protective Order strengthens the general protections

afforded by the order by expressly limiting unnecessary duplication and limiting the receiving

party’s right to use other parties’ Confidential lnlbrmation to the current litigation. This is ever

more important in light of the increased volumes of ES1 in litigation. As such, the provisions are

in line with the protections contemplated by Rule 5O7 and should be adopted by the Court.

         1 7.    Second, Plaintiffs’ definition of Confidential Information does not specifically

include ES!. ESI is distinct from hard copy documents or other information. For this reason, the

Court should find that Plaintiffs’ Proposed Protective Order, which fails to account for the need

to protect ESI, is deficient, and instead adopt paragraph 2 of State Farm’s Proposed Protective

Order.

         1 8.    Third, the protective legend that Plaintiffs propose the parties append to the file

name (see Exhibit E, at ¶ 6) is so lengthy that it is unmanageable, and there is a risk the Windows

operating system will cut it short. The Windows operating system has a 255 character limit for


 See paragraph 8 supra.


                                                   8
the combined file name and file path information.                When Plaintiffs’ proposed legend in

subparagraph 6.c is combined with standard path, file name, and Bates identifier information, it

is very likely the combined information will exceed 255 characters. State Farm has proposed

that the protective legend stop after the cause number. State Farm’s proposed protective legend

will allow the parties to accurately identify electronic files and the matter in which the file was

produced, and is not likely to exceed the Windows 255 character limit. Consequently, State

Farm requests the Court reject Plaintiffs’ proposed paragraph 6 and accept the paragraph 6

proposed by State Farm.

        19.     Fourth, Plaintiffs’ Proposed Protective Order fails to require the destruction of

confidential ESI if it is improperly disclosed to a non-Qua] ified Person. (See Exhibit E, at          ¶   7.)

Since it would be impractical to return copies of confidential ESI once it is placed on new

, it is essential that all non-authorized copies of confidential ESI be destroyed in order to
4
media

ensure the confidentiality of the information contained on the unauthorized media. Paragraph 8

of State Farm’s Proposed Protective Order specifically requires a party that improperly discloses

Confidential Information to a non-Qualified Person to request the destruction of any such ESI.

This procedure enhances the safeguards for Confidential Information, without impacting the

rights of the parties to use such information during the course of this litigation. This type of

language is typical and non-controversial in other cases. For that reason, the Court should adopt

the tenhis of paragraph 8 of State Farm’s Proposed Protective Order that provide for the

destruction of ESI that contains Confidential Information.

        20.     Fifth, Plaintiffs’ Proposed Protective Order is impractical because it omits clear

procedures for the destruction or return of State Farm’s Confidential Information after the


  in order to return confidential ESI, the receiving party would have to turn over the actual media, such as
the computer hard drive, that contains the copy of the confidential ESI.

                                                     9
resolution of the matter. Plaintiffs’ proposal effectively grants an unlimited use license to each

plaintiff or their counsel to retain and use all State Farm Confidential Information received for an

unlimited period of time. Such unlimited use is clearly beyond the scope of use necessary for the

fair adjudication of this matter and should not be allowed.                   See generally In re

BrIdgestone/Firestone, Inc., 106 S.W.3d 730 (Tex. 2003, orig. proceeding). The causes of action

asserted in this litigation require proof of State Farm’s alleged misconduct with regard to these

particular plaintiffs only and return of confidential materials at the end of this litigation will not

hamper Plaintiffs’ ability to examine witnesses or prove the elements of their case. Paragraph 20

in State Farm’s Proposed Protective Order reasonably provides that within forty-five days of the

iinai adjudication of the matter, all the confidentia], proprietary and trade secret material

produced or disclosed by State Farm in the course of this litigation must be returned or

destroyed. Because Plaintiffs’ Proposed Protective Order is not reasonably tailored to protect

State Farm’s Confidential Information after this litigation concludes, the Court should deny

Plaintiffs’ request for entry of Plaintiffs’ Proposed Protective Order and adopt paragraph 20 from

State Farm’s Proposed Protective Order.

C.      The confidentiality order should address all persons to whom it will be provided.

        21.     A protective order is easily vitiated without specific procedures to enforce the

handling of protected information. The protective order entered by this Court should recognize

all persons who reasonably will be required to handle Confidential Information in this matter,

and designate only those persons as “Qualified Persons.” Plaintiffs’ definition of “Qualified

Person” is both unreasonably under-inclusive and improperly over-inclusive in light of the facts

of this case.

        22.     Plaintiffs’ definition of Qualified Persons is under-inclusive because it omits

counsel’s staff; outside service-providers and consultants providing services related to document


                                                 10
and ESI processing, hosting, review, and production; the Court; other court officials (including

court reporters); and the trier of fact pursuant to a sealing order.          Persons in all of these

categories naturally will receive Confidential Information during the course of this litigation.

Thus, it is unreasonably under-inclusive to omit them from the protective order from the outset.

For these reasons, the Court should accept paragraph 3 in State Farm’s Proposed Protective

Order.

         23.      For the reasons stated in section E. below, Plaintiffs’ inclusion of parties to other

litigation (including State Farm’s competitors) within the definition of Qualified Persons is

improperly over-inclusive and should be rejected by the Court.

B.       The Protective Order should clearly preserve the general rights and duties of the
         parties.

         24.      State Farm’s Proposed Protective Order includes additional terms that provide

clear and consistent procedures regarding the handling of Confidential Information throughout

the litigation.

         25.      First, State Farm’s Proposed Protective Order adds paragraph 9 which

acknowledges that information in its possession, custody, or control may be the confidential

information of non-parties. State Farm’s proposed paragraph 9 acknowledges the general duties

that a party may owe to a non-party to protect the confidentiality of the non-party’s Confidential

Information provided. Such practical duties do not impinge on the interest ofjustice in this case.

Therefore, State Farm requests that the Court adopt paragraph 9 of State Farm’s Proposed

Protective Order.

         26.      Second, State Farm modified paragraph 10 to ensure that all Qualified Persons

may remain during testimony regarding Confidential Information provided they are otherwise

entitled to attend the deposition.      Plaintiffs’ proposed paragraph 10 impractically limits the



                                                   11
persons that can attend a deposition during testimony regarding Confidential Information. Under

Plaintiffs’ proposal, all persons other than “the court reporter, the witness being deposed, counsel

for the parties and any expert entitled to attend,” must leave the room, even if they are a

Qualified Person who is otherwise entitled to attend the deposition. For example, it is common

practice to have a party representative attend depositions and party representatives are Qualified

Persons under the terms of Plaintiffs’ Proposed Protective Order. There is no reason to exclude

Qualified Persons from a deposition if they are otherwise entitled to attend the deposition. The

simplified procedure provided in State Farm’s proposal clarifies the standard procedures and

rights related to depositions. For these reasons, the Court should adopt the terms of paragraph 10

of State Farm’s Proposed Protective Order.

       27.     Third, State Farm proposed paragraph 13 expands upon paragraph 9 of Plaintiffs’

Proposed Protective Order and provides that a receiving party must have a good-faith basis to

request that Confidential Information be re-designated. This requirement is clearly contemplated

under the rules and therefore State Farm requests that the Court adopt its paragraph 13.

       28.     Fourth, State Farm amended paragraph 14 of Plaintiffs’ Proposed Protective

Order (c.f Exhibit A, at   ¶   15) regarding the procedure for the Court to hear objections to any

designation. These amended provisions extend the deadline to thirty days so that it is consistent

with other time requirements in the protective order.      The paragraph otherwise parallels the

Plaintiffs’ proposal, and State Farm requests that the Court adopt its paragraph 15 in order to

simplif’ the administration of this case.

       29.     None of State Farm’s proposed additions and changes impinge upon the rights of

Plaintiffs. Rather, they help protect the rights of all parties and streamline procedures in this




                                                  12
case. Because Plaintiffs have no practical or legal basis to object to these terms, Plaintiffs’

objections merely obstruct the unbiased adjudication of this matter.

E.      Plaintiffs’ Proposed Protective Order provides for improper sharing of confidential,
        proprietary, or trade secret information outside of this litigation.

        30.    State Farm will be prejudiced, and its property interests in its Confidential

Information are likely to be compromised, if Plaintiffs’ counsel is allowed to share Slate Farm’s

Confidential Information outside of this litigation. The wording in paragraph 1 of Plaintiffs’

Proposed Protective Order allows Plaintiffs’ counsel to share State Farm’s confidential and

proprietary information directly with any party, attorney, or expert witness “arising out of

hal/storms and/or windsiorms in Texas with a date of loss in 2012, andfor no other purpose.”


The Protective Order specifically states:

         “Related Litigation” means a first-party lawsuit in Texas by an insured against
         State Farm Lloyds and its adjusters or adjusting companies that produced the
         Confidential Information for damages to insured property arising out of
         hailsiorms andJor windstorms in Texas with a date of loss in 2012.
         Confidential Information shall not be disclosed to any person except in
         accordance with the terms of this Order.

(See Exhibit F, at   ¶ 1.) The wide-spread sharing of Confidential Information greatly increases
the risk that such information will be improperly disclosed, dilutes the Court’s ability to monitor

and enforce the protections of a protective order, and poses an unreasonable risk to State Farm’s

property rights.     State Farm is entitled to a protective order that will reasonably limit the

dissemination of its confidential information.

       31.     Plaintiffs cite In re Stale Farm Lloyds, No. 09-03-311 -CV, 2003 Tex. App.

LEXIS 8115 at *l..2 (Tex. App.—Beaumont Sept. 18, 2003, orig. proceeding), to justify their

proposed provisions for sharing discovery. I1owever, in that case the Court of Appeals merely

made a conclusory holding, without providing any substantive analysis that shared discovery was



                                                 13
permissible in that case. That holding was never reviewed by Texas Supreme Court. When a

similar issue was brought before the Texas Supreme Court in, In re Fire Insurance Exchange,

No. 09-04-301-CV, 2004 Tex. App. LEXIS 8494 at *2 (Tex. App.—Beaumont Sept. 23, 2004,

orig. proceeding), the plaintiffs’ counsel   —   the same as Plaintiffs’ counsel as in this case   —




withdrew the protective order and made the issue moot. Consequently, there is no support in

Texas law for the overbroad sharing provisions that Plaintiffs seek in this case.

       32.     Plaintiffs’ reliance on the shared discovery doctrine is also misplaced because the

doctrine arose out of a products liability case, Garcia v. Peeples, and relates to the unique nature

of such litigation, the nature of the discovery documents requested, and the public health and

safety concerns implicated by the defendant’s discovery objections in that case.       734 S.W.2d
343; see also, Steenbergen v. Ford Motor Co., 814 S.W.2d 755 (Tex. App.—Dallas 1991, writ

denied) (automobile products liability case); American Honda Motor Co. v. Dibrell, 736 S,W.2d

257 (Tex. App.—Austin 1987, no writ) (all-terrain vehicle product liability case). The public

health concerns at play in a product liability matter, where every potential consumer is equally

impacted by the same design specification and manufacture process, are not present in the

individual insurance claims that arose out of June 14, 2013, weather event. Moreover, each State

Farm insurance policy at issue will be unique to the claimants and each insurance claim was

independently adjusted. In fact, in most cases, the commonality between plaintiffs will not reach

beyond the fact that they each purchased a policy from State Farm and allege they suffered

property damage in the weather events. Plaintiffs cannot meet the burden to establish that a

public benefit accrues from sharing discovery related to the specific insurance claims that have

arisen regarding property damage from 2013.




                                                  14
        33.    Crucially, Garcia was decided nearly thirty years ago. Since that time, the ability

to transmit vast quantities of information electronically has increased exponentially. Indeed, a

single violation of the Protective Order could send State Farm’s trade secrets around the country

in a matter of minutes. Once that happens, retrieval would be impossible. The ease with which

information can now he spread substantially undermines any argument that trade secrets will be

protected under a protective order that allows sharing. See, e.g., Gil v. Ford Motor Co., Civ.

Action No. 1:06CV122, 2007 U.S. Dist. LEXIS 65269 (N.D.W. Va. 2007) (questioning

plaintiff’s assertion that sharing provisions in a protective order would adequately protect trade

secrets).

        34.    Garcia v. Peeples was also decided more than a decade before the Texas Supreme

Court directly addressed the scope and application of the trade-secret privilege under Texas Rule

of Evidence 507.     See in re Continental Gen ‘1 Tire, Inc., 979 S.W.2d 609 (Tex. 1998).

Underlying the holding and reasoning of In re Continental is the Court’s recognition that “trade

secrets are an important property interest, worthy of protection.” Id. at 612. It is axiomatic that

“once a trade secret is made public all ownership is lost.” Computer Assocs., In! ‘1, Inc. v. A/tai,

Inc., 918 S.W.2d 453, 457 (Tex. 1996). This is true regardless of whether the production is

requested in a case involving two business competitors or involving non-competitors.           In re

Continental Gen’l Tire, 979 S.W.2d at 613.

        35.    While extolling the general values of the civil litigation system, Plaintiffs fail to

explain how a sharing provision in the protective order is necessary for discovery in their case.

Nor can they explain it because giving State Farm’s trade secrets to other litigants has nothing to

do with the prosecution of the case at hand. In contrast, the risk that State Farm’s trade secrets




                                                 15
will be improperly disclosed is drastically increased once sharing outside the confines of this

litigation has occurred.

        36.     The language of Plaintiffs’ proposed order condones the widespread distribution

of every confidential and proprietary document, confidential deposition transcript, or discovery

response produced in this case to all lawyers who file a lawsuit against State Farm on a wind/hail

claim in Texas with a date of loss of 2012 without regard to the causes of action and factual

allegations contained therein, the relationship to the present litigation, and without any obligation

to return or destroy the information afier a definite period of time.       This allows Plaintiffs’

counsel to become a repository for such information for years to come, and will encourage

associations and collusion with other counsel bringing claims against State Farm. Even under

Garcia, the Plaintiffs’ Proposed Protective Order is deficient because it is not limited to

similarly-situated litigants.

        37.     State Farm’s concerns about any protective order that allows a plaintiff’s counsel

to become a repository are not unfounded. The litigation marketplace contains websites and

exchanges devoted to dissemination of confidential and proprietary information, with few

controls and no access to information about who has the trade secret information, or where it

may be used. Allowing use of confidential documents without limitation is problematic not just

because of the risk that Confidential Information will fall into the hands of State Farm’s

competitors, but because the documents applying to or used in the handling of the claim at issue

in this case may not be the same documents used or seen by adjusters in other cases; plaintiffs

are thus allowed to falsely impeach parties and witnesses in other cases.

        38.     The protective order State Farm has proposed does not deny Plaintiffs any

relevant Confidential Information that may be necessary for them to prove their case.           But,




                                                 16
unlike Plaintiffs’ Proposed Protective Order, it also does not jeopardize the confidentiality of

those materials by permitting an essentially ungoverned distribution to an overly broad class of

persons into the indefinite future. Plaintiffs’ Proposed Protective Order is overly broad and

Plaintiffs have not presented sufficient justification for allowing a sharing provision.

        39.        For these reasons, the expansive sharing language in paragraphs I and 3 of

Plaintiffs’ Proposed Protective Order should be rejected by the Court.

                                                III.
                                            CONCLUSION

        40.        in light of the foregoing, Plaintiffs’ Motion for Entry of Protective Order should

be denied and State Farm’s Proposed Protective Order, attached as Exhibit A, should be entered

as a full confidentiality order in this case. Adoption of State Farm’s Proposed Protective Order

will allow State Farm to continue producing responsive material to Plaintiffs while mitigating

any risk that State Farm’s Confidential Information will be disclosed without sufficient

protection or otherwise lose its trade secret status.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray this Honorable Court deny

Plaintiffs’ Motion for Protective Order, enter State Farm’s Proposed Protective Order attached

hereto, and for any other and further relief, at law or in equity, to which they show themselves

justly entitled.




                                                   17
                  ___
     ______________________       __




                                               Respectfully submitted,

                                               HUSEMAN & STEWART
                                               615 N. Upper Broadway, Suite 2000
                                               Corpus Christi, TX 78401-0781
                                               (361) 883-3563; (361) 883-0210 (Fax)




                                               VAN HE!AN
                                               State Bar No. 1032350
                                               TIFFANY DEBOLT
                                               State Bar No. 24074118
                                               Attorneys for Defendants State Farm Lloyds
                                               And Felipe Farias



                                    CERTIFICATE OF SERVICE

               A true and correct copy of the foregoing was thisday of February 2015, served on
       the following via e-service:

       VIA E-SERVICE
       Mr. J. Steve Mostyn
       The Mostyn Law Firm
       3810 West Alabama Street
       Houston, Texas 77027



                                                       TTWANY DEBOLT




the___



By




                                                  18
                                                                                                            Filed
                                                                                          2/2312015 11:18:35AM
                                                                                               Esther Degollado
                                                                                                   District Clerk
                                                                                                   Webb District
                                                                                            2014CVF001162 Dl
                                    NO. 2O14CVFOOI 162-DI

RAUL RODRIGUEZ AND NOEMI                          §                 IN THE DISTRICT COURT
RODRIGUEZ,                                        §
    Plaintiffs                                    §
                                                  §
VS.                                               §               OF WEBB COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS AND FELIPE                      §
FARIAS,                                           §
    Defendants                                    §                 49TH JUDICIAL DISTRICT

                                    PROTECTIVE ORDER

       This Court finds that a Protective Order is warranted to protect Confidential Information,

which will be produced or exchanged in this litigation, and that the following provisions,

limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

of Civil Procedure. Therefore, it is hereby ORDERED that:

       1.     All Confidential Information produced or exchanged in the course of this

              litigation shall be used solely for the purpose of the preparation and trial of this

              litigation against State Farm Lloyds (including its employees) and Felipe Farias

              (“Defendants”) or any third party adjusting firm (including its employees) that

              adjusted this claim and for no other purpose.        Confidential Information, or

              extracts, summaries, or information derived from Confidential Information, shall

              not be disclosed to any person except in accordance with the terms of this Order.

              Confidential Information may only be copied or reproduced as reasonably

              necessary for use solely in this litigation.

      2.      “Confidential Information,” as used herein, means any information of any type

              that is designated as       ‘Confidential” and/or “Trade Secret” by any of the

              producing or receiving parties, whether it is: a document, electronically stored




                                      I     EBIT
     information (“ES!”), or other material; information contained in a document, ES!,

     or other material; information revealed during a deposition; information revealed

     in an interrogatory answer or written responses to discovery; information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     discovery.

3.   The disclosure of Confidential Information is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation

     arising out of a weather event on or about June 14, 2013, in Webb County, Texas;

     their respective counsel; counsel’s staff; expert witnesses; outside service-

     providers and consultants providing services related to document and ES!

     processing, hosting, review, and production; the Court; other court officials

     (including court reporters); the trier of fact pursuant to a sealing order; and any

     person so designated pursuant to paragraph 4 herein. If this Court so elects, any

     other person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential

     Information to a person who is not a Qualified Person on counsel for the

     designating party, and consent shall not be unreasonably withheld.       However,

     until said requesting party receives written consent to further disclose the

     Confidential Information, the further disclosure is hereby prohibited and shall not

     be made absent further order of this Court.     If the designating party grants its

     consent, then the person granted consent shall become a Qualified Person under

     this Order.



                                        2
5.   Counsel for each party shall provide a copy of this Order to any person—other

     than the Court, court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall advise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof.       Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the written

     acknowledgment of that person binding him or her to the terms of this Order. The

     written acknowledgment shall be in the form of Exhibit A attached hereto.

     Counsel for the disclosing party shall retain the original written acknowledgment,

     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.

6.   Information shall be designated as Confidential Information within the meaning

     of this Protective Order by following the protocol below that corresponds to the

     format produced:

     a.     For hard-copy documents, by marking the first Bates-stamped page of the

            document and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following legend: “Confidential &

            Proprietary/Produced Pursuant to a Conf.          Agree./Prot.   Order” or

            “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

            Agree./Prot. Order,” but not so as to obscure the content of the document.

     b.     For static image productions, by marking the first Bates-stamped page of

            the image and each subsequent Bates-stamped page thereof containing



                                      3
     Confidential Information with the following legend: “Confidential &

     Proprietary/Produced   Pursuant to a Conf.        Agree./Prot.   Order” or

     “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

     Agree./Prot. Order,” but not so as to obscure the content of the image.

c.   For native file format productions, by prominently labeling the delivery

     media for ES! designated as Confidential Information as follows:

     “Confidential & Proprietary/Produced Pursuant to a Conf. Agree/Prot.

     Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to

     a Conf. Agree./Prot. Order.” In addition, at the election of the producing

     party, the electronic file may have appended to the file’s name

     (immediately following its Bates identifier) the following protective

     legend:

     “CONFI DENTIAL-SU BJ TO PROTECTI yE ORDER IN CAU SE [insert

     When any file so designated is converted to a hard-copy document or

     static image for any purpose, the document or image shall bear on each

     page a protective legend as described in 6.a. and 6.b. above. If a native

     file containing Confidential Information is used during a deposition, meet

     and confer, trial, or is otherwise disclosed post-production, the party

     introducing, referencing, or submitting the native file must append to the

     file’s name (immediately following its Bates identifier) the protective

     legend:

     “CONFIDENTIAL-SUBJ TO IROTECTI VE ORDER IN CAUSE             insert   n]”   if

     such legend does not already appear in the file name. Any party using a

     native file containing Confidential Information in a deposition, hearing, or

                              4
            at trial must indicate the designation on the record so that it is reflected in

            the transcript of the proceedings.

     d.     At the sole discretion of the producing party, the producing party may

            place on any hard-copy documents that are subject to this Protective Order

            watermarks or seals to indicate the document is subject to a Protective

            Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days

     of entry of this Order by providing written notice to the receiving parties of the

     Bates identifier or other identii’ing characteristics for the Confidential

     Information.

     a.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, and/or (ii) with respect to EST, take such reasonable

            steps as will reliably identifij the item(s) as having been designated as

            Confidential Information.

     b.     Information that is unintentionally or inadvertently produced without

            being designated as Confidential Information may be retroactively



                                        5
            designated by the producing party in the manner describe in paragraph 7.a.

            above. If a retroactive designation is provided to the receiving party in

            accordance with Texas Rule of Civil Procedure 193.3(d) the receiving

            party must (i) make no further disclosure of such designated information

            except as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated information of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such

            designated information in the possession of any person not permitted

            access to such information under the terms of this Order. No party shall

            be deemed to have violated this Order for any disclosures made prior to

            notification of any subsequent designation.

8.   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately upon discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person

     demanding the immediate return and/or destruction of the inadvertently disclosed

     Confidential Information, aLl copies made, and all notes that reproduce, copy, or

     otherwise contain information derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individuaJ to whom the

            Confidential Information was inadvertently disclosed.

     b.     The date of the disclosure.

     c.     A copy of the notice and demand sent to the entity or individuaL that


                                      6
     inadvertently received the Confidential Information.

9.   To the extent that the parties produce information received from non-parties that

     the non-parties have designated as ‘confidential” such information shall be treated

     as Confidential Information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party, any party may designate such information as

            Confidential Information within thirty (30) days of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by

            the parties.

     b.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, and/or (ii) with respect to ESI, take such reasonable

            steps as will reliably identifS’ the item(s) as having been designated as

            Confidential Information.

     c.     Upon notice of designation pursuant to this Paragraph, the parties also

            shall: (i) make no further disclosure of such designated information except

            as allowed under this Order; (ii) take reasonable steps to notif any

            persons who were provided copies of such designated information of the



                                        7
              terms of this Order; and (iii) take reasonable steps to reclaim any such

              designated information in the possession of any person not permitted

             access to such information under the terms of this Order. No person shall

             be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery request made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order

      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court

      reporter within thirty (30) business days after receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

      is designated as Confidential Information, the court reporter shall note the

      designation on the record, shall separately transcribe those portions of the

      testimony, and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may use Confidential Information during

      any deposition, provided:

      a.     The witness is apprised of the terms of this Order and executes the

             acknowledgment attached hereto as Exhibit A.

      b.     The room is first cleared of all persons who are not Qualified Persons.

Il.   In the case of interrogatory answers, responses to request for production, and

      responses to requests for admissions, the designation of Confidential Information



                                        8
      will be made by means of a statement in the answers or responses specifying that

      the answers or responses or specific parts thereof are designated as Confidential

      Information. A producing party shall place the following legend on each page of

      interrogatory answers or responses to requests for admission: “Contains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

      exchanged in informal discovery, shall be protected pursuant to this Order if

      counsel for the disclosing party advises the receiving party the information is

      Confidential Information. If the Confidential Information disclosed during a meet

      and confer or otherwise exchanged in informal discovery is in the form of hard

      copy documents, static images, or native files, that information shall be

      designated as Confidential Information pursuant to paragraphs 6 a., b., and/or c.

      above, depending on the format of the materials introduced.

13.   If a receiving party makes a good-faith determination that any materials

      designated Confidential Information are not in fact “confidential” or “trade

      secret,” the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating party that the Confidential Information is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Information may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have thirty (30) days



                                        9
      from the date of receipt of a written challenge to file a motion for specific

      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection, then the Confidential Information in dispute shall no longer be

      subject to confidential treatment as provided in this Order.

15.   If a timely motion for specific protection is filed, any disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. At any hearing the designating party shall have the burden to

      establish that party’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Information designation of any documents,

      ESI, information, or testimony does not constitute an admission that the

      document, ESI, information or testimony is, in fact, sensitive, confidential, or

      proprietary. No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged

      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers tiled with the Court in this action that make reference to Confidential

      Information, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall be governed by the terms

      of this Order. These papers shall be filed under seal and shall remain sealed with

      the District Clerk’s Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of



                                       10
      information in this case shall constitute a waiver of any applicable attorney-client

      privilege or of any applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed       —   whether intentionally or inadvertently   —




      among the parties. their counsel and/or any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of

      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that

      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected information.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of

      a.     Any party’s right to object to any discovery requests on any ground.

      b.     Any party’s right to seek an order compelling discovery with respect to

             any discovery request.

      c.     Any party’s use and review of its own Confidential Information in its sole

             and complete discretion.

      d.     The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.

20.   Within forty-five (45) business days after the final resolution of this litigation, the



                                        11
                                 ______




              plaintiff(s) shall return or destroy Confidential Information they received during

              this litigation.   As to those materials that contain or reflect Confidential

              Infonnation, but that constitute or reflect the plaintiff(s) counsel’s own work

              product, counsel for the plaintiff(s) are entitled to retain such work product in

              their files in accordance with the provisions of this Protective Order, so long as

              the work product is clearly marked to reflect that it contains information subject

              to this Protective Order.     Plaintiff’s counsel is entitled to retain pleadings,

              affidavits, motions, briefs, other papers filed with the Court, deposition

              transcripts, and the trial record even if such materials contain Confidential

             Information, so long as such materials are clearly marked to reflect that they

             contain information subject to this Protective Order and are maintained in

             accordance with the provisions of this Protective Order. Plaintiff’s counsel shall

             certify in writing compliance with the provision of this paragraph after forty-five

             (45) business days after the final resolution of this litigation.

      This Order shall remain in etTect unless or until amended, altered, modified, or vacated

by the Court or by the written agreement of all parties to this action filed with the Court,

pursuant to the Texas Rules of Civil Procedure.



      IT IS SO ORDERED this               day of                           ,   2014.




                                             JUDGE PRESIDING



                                                                                       certif
                                                                                       20j
      ____________________________________




                                  NO. 2OI4CVFOOI 162-DI

RALJL RODR[GUEZ AND NOEMI                       §                    IN THE DISTRICT COURT
RODRIGUEZ,                                      §
     Plaintiffs                                 §
                                                §
VS.                                             §                 OF WEBB COUNTY, TEXAS
                                                §
STATE FARM LLOYDS AND FELIPE                    §
FARIAS,                                         §
    Defendants                                  §                   49TH JUDICIAL DISTRICT

               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                              in order to be provided access to infonriation
designated as Confidential Information under   the Protective Order entered in Cause No.
2O14CVFOOI 162-DI represents and agrees as follows:

       I.    I have been provided with a copy of the Protective Order entered by the Court in
             the above matter. I have reviewed said copy and I am familiar with its terms.

      2.     With regard to any and all Confidential Information to which I am given access in
             connection with the above matter, I agree to be bound by the provisions of the
             Protective Order.

      3.     I consent to the exercise of jurisdiction over me by the Court with respect to the
             Protective Order.

      4.     I agree that copies of this undertaking will be sent to counsel of record for all
             parties in the above litigation.



      DATED:                                        SIGNATURE




                                         EXHIBIT A
                                                                                                                 Filed
                                                                                               2/23/2015 11:18:35AM
                                                                                                    Esther Degollado
          Raul Rodriguez, eta!. v. State Farm Lloyds et aL                   (2014-CVF-001162-D1)       District Clerk
                                  Comparison of Protective Orders                                           2Q14CVFOO1 162 Di


                                       Text without highlights is identical
                                  Yellow highlighted text indicates differences
                                Or highlighted text denotes substantially similar text


                 Iiain(if(s’ l’ro(ectie   Order                         Sitc   hirni ‘s   Proteclive   Order




     1. All Confidential Information produced or              1. All Confidential Information produced or
        exchanged in the course of this litigation               exchanged in the course of this litigation
        shall be used solely for the purpose of the              shall be used solely for the purpose of the
        preparation and trial of this litigation and             preparation and trial of this litigation against
        other related litigation against State Farm              State Farm Lloyds (including its employees)
        Lloyds (including its employees) or any third            and/or any third party adjusting firm
        party adjusting firm (including its                      (including its employees) (“Defendants”)
        employees) that adjusted claims arising out              that adjusted this claim and for no other
        [sic] hailstorms and/or windstorms in Texas              purpose. Confidential Information, or
        with a date of loss in 2012, and for no other            extracts, summaries, or information derived
        purpose. “Related Litigation” means a first-             from Confidential Information, shall not be
        party lawsuit in Texas by an insured against             disclosed to any person except in accordance
        State Farm Lloyds and its adjusters or                   with the terms of this Order. Confidential
        adjusting companies that produced the                    Information may only be copied or
        Confidential Information for damages to                  reproduced as reasonably necessary for use
        insured property arising out of hailstorms               solely in this litigation.
        and/or windstorms in Texas with a date of
        loss in 2012. Confidential Information shall
        not be disclosed to any person except in
        accordance with the terms of this Order.

     Why Plaintiffs’ Proposal is Not Acceptable:
     Plaintiffs’ proposal is not narrowly tailored to limit the use of Confidential Information to the
     present litigation with State Farm and does not limit the reproduction of such information. ESI can
     be duplicated and circulated with ease, and unnecessary duplication increases the risk that
     confidential, proprietary, or trade secret information will be disclosed in violation of a protective
     order. The sharing of discovery in “related litigation” is not necessary in order to achieve fairness in
     the adjudication of this Litigation, nor would it serve any public policy purpose. Moreover,
     Plaintiffs’ definition of related litigation is not reasonably limited to a time and place.
     Finally, Plaintiffs’ proposal is inadequate because it fails to limit
     information extracted from the hard-copy documents or electro



                                                                                                         sge I of 18

By
     M
    Raul Rodriguez, et aL v. State Farm Lloyds eta!. (2014-CVF-001162-D1)
                       Comparison of Protective Orders




     State Farm’s Proposal is
Defendants have tailored the introductory paragraph to reflect that Confidential Information is being
disclosed for use in the case at bar, and for no other purpose. In addition, Defendants have added
language to reasonably protect any producing party from the unnecessary duplication of
Confidential Information.




   “Confidential Information,” as used herein,                      Ll Information,” as used herein,
   means any information of any type which is          means any   information   of any type that is
   designated as “Confidential” by any of the          designated as “Confidential” and/or “Trade
   supplying areceMng parties, including               Secret” by any of the producing ci receiving
   information received from non-parties,              parties, whether it is: a document,
   whether it is a document, information               electronically stored information (“ESI”), or
   contained in a document, information                other material; information contained in a
   revealed during a deposition, information           document, ESI, or other material;
   revealed in an interrogatory answer or              information revealed during a deposition;
   otherwise. At the sole discretion of the            information revealed in an interrogatory
   producing party, the producing party may            answer or written responses to discovery;
   place on any docunients that are subject to         information revealed during a meet and
   this Protective Order, bates numbers and/or a       confer, or otherwise in connection with
   legend to indicate the document is                  formal or informal discovery.
   “Confidential,” subject to a Protective Order
   and is produced under the specific cause
   number; however, the producing party shall
   not label designated documents with a
   watermark.




                                                                                        Page 2 of 18
     Raul Rodriguez, el aL v. Slate Farm Lloyds et a!. (2014-CVF-OO1 162-Di)
                        Comparison of Protective Orders




               ‘
                   Proposal is Not Acceptable:
Plaintiffs’ proposal does not specifically address the disclosure of trade secret information,
electronically stored information, or the disclosure of information in the context of a meet and
confer, all of which are relevant to this case. The second sentence of Plaintiffs’ paragraph two deals
with marking Confidential Information, which is the subject of paragraph 6, and should be addressed
in that paragraph.
Why State Farm’s Proposal is Better:
Under Texas law, all confidential, proprietary, and trade secret information is entitled to protection
from the court when such information is relevant to the litigation and must be disclosed in the course
of discovery. Specific protections for ESI and trade secret information are imperative to the
protection of State Farm’s property interests in its Confidential Information. State Farm’s paragraph
2 expands the definition of Confidential Information to include all types of information (i.e., ESI),
and all means through which such information is obtained.



          Plaintiffs’ Protective Order                       Stale Fariii ‘s Protective Order




3. The disclosure of Confidential Information is 3. The disclosure of Confidential Information is
   restricted to Qualified Persons. “Qualified       restricted to Qualified Persons. “Qualified
   Persons,” as used herein, means: the parties      Persons,” as used herein, means: the parties
   to pending litigation arising out of hailstorms   to this pending litigation arising out of a
   and/or windstorms in Texas [sic] a date of        weather event on or about [date], in [County]
   loss in 2012; their respective counsel;           County, Texas; their respective counsel;
   counsel’s staff; expert witnesses; outside        counsel’s staff; expert witnesses; outside
   service providers and consultants providing       service-providers and consultants providing
   services related to document and ES!              services related to document and ESI
   processing, hosting, review, and production;      processing, hosting, review, and production;
   the Court; other court officials (including       the Court; other court officials (including
   court reporters); the trier of fact pursuant to a court reporters); the trier of fact pursuant to a
   sealing order; and any person so designated       sealing order; and any person so designated
   pursuant to paragraph 4 herein. If this Court     pursuant to paragraph 4 herein. If this Court
   so elects, any other person may be designated     so elects, any other person may be
   as a Qualified Person by order of this Court,     designated as a Qualified Person by order of


                                                                                        Page 3 of 18
    Raul Rodriguez, et al v. State Farm Lloyds et aL (201 4-CVF-001 162-Di)
                              Comparison of Protective Orders




    after notice to all parties and a hearing.             u Court, after notice to all parties and a
                                                           hearing.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal provides the overbroad definition of the litigation as “hailstorms and/or
windstorms in Texas [with] a date of loss in 2013.” The Motion to Compel discovery filed with the
Motion for Protective Order, however, identifies a “hail storm and/or windstorms damage that
occurred on or about June 13, 2012.” More importantly, Plaintiffs proposed paragraph three puts
Defendants’ Confidential Information at risk because it allows information produced to be shared
with parties in unrelated litigation. In addition, the handling of a weather related claim in Dallas
County is not necessarily related to the handling of an unrelated claim in another county.
Why State Farm’s Proposal is Better:
State Farm’s proposed paragraph 3 simply identifies the weather event that precipitated Plaintiffs to
make an insurance claim regarding wind and hail damage.



4. The parties generally agree regarding the language of paragraph 4 of Plaintiffs’ Proposed
   Protective Order, which corresponds with paragraph 4 of State Farm’s Proposed Protective
   Order. Plaintiffs’ proposed language, however, contains a typographical error. The word
   “or” in the first sentence should be changed to “on” so that the sentence reads:
           Any party may serve a written request for authority to disclose
           Confidential Information to a person who is not a Qualified Person
           counsel for the designating party, and consent shall not be unreasonably
           withheld.




   Le I court     for each party sh             a      5. C       I fbr each party shall provide a copy
   copy of this Order to any person tO whom               of this Order to any person—other than the
   Confidential Information is to 1,# disclosed,          Court, court officials, or the trier of fact—
   including each party such counsel represents,          who will receive Confidential Information in
   and shall advise such person of the scope and          connection with this litigation, and shall
   effect of the confidentiality piovisions of this   --  advise such person of the scope and effect of


                                                                                           Page4ofl8
     Raul Rodriguez, et aL v. State Farm Lloyds et aL (201 4-CVF-001 1 62-Di)
                        Comparison of Protective Orders


          l1aint ills’ Prnleclie Order                             State Farm’s I’rolective Order
           --
                                                                ----‘-              -
                                               -   —-   ---




                                       -                            --,--   --   ---,-
                -,,   ---      ---         -




   Order and the possibility of punishment by                 the pr*et of this Order and the
   contempt for violation thereof. Further,                   possibility of punishment by contempt for
   before disclosing Confidential Information to              violation thereof. Further, before disclosing
   any person, lead counsel for the party                     Confidential Information to any person other
   disclosing the information shall obtain the                than the Court, court officials, or the trier of
   written acknowledgment of that person                      fact, counsel for the party disclosing the
   binding him or her to the terms of this Order.             information shall obtain the written
   The written acknowledgment shall be in the                 acknowledgment of that person binding him
   form of lExhibit Al attached hereto. Lead                  or her to the terms of this Order. The written
   counsel for the disclosing party shall retain              acknowledgment shall be in the form of
   the original written acknowledgment, and                   Exhibit A attached hereto. Counsel for the
   furnish a copy of the signed written                       disclosing party shall retain the original
   acknowledgment to counsel fa the party                     written acknowledgment, and furnish a copy
   designating the information as confidential                of the signed written acknowledgment to the
   within ten (10) business days.                             designating party’s counsel within ten (10)
                                                              business days.

Why Plaintiffs’ Proposal is Not Acceptable:
State Farm will be prejudiced, and its property interests in its Confidential Information are likely to
be compromised, if Plaintiffs’ counsel is allowed to share State Farm’s Confidential Information
with “each party such counsel represents” or others outside of this litigation. Moreover, Plaintiffs’
proposal does not exempt the Court, court officials, and the trier of fact from the requirement of the
paragraph.
Why State Farm’s Proposal is Better:
State Farm’s paragraph 5 exempts the Court, court officials, and the trier of fact from the
requirement that Qualified Persons execute an acknowledgement of the protective order (Exhibit A).
This is merely a practical addition to the paragraph. If similar language is not included, under the
terms of the protective order, the Court would be unnecessarily required to execute an
acknowledgement of its own order.




                                                                                               Page 5 of 18
Raul Rodriguez, et at v. State Farm Lloyds eta!. (2014-CVF-001162-D1)
                   Comparison of Protective Orders




                                                                   be designated as
Confidential Information within the meaning     Confidential Information within the meaning
of this Protective Order by following the       of this Protective Order by following the
protocol below that corresponds to the format   protocol below that corresponds to the
produced:                                       format produced:

 a. For hard-copy documents, by marking         a. For hard-copy documents, by marking
    the first Bates-stamped page of the            the first Bates-stamped page of the
    document and each subsequent Bates-            document and each subsequent Bates-
    stamped page thereof containing                stamped page thereof containing
    Confidential Information with the              Confidential Information with the
    following legend: “Confidential &              following legend: “Confidential &
    Proprietary/Produced Pursuant to a             Proprietary/Produced Pursuant to a
    Conf. Agree./Prot. Order” or                   Conf. Agree ./Prot. Order” or
    “Confidential Proprietary & Trade              “Confidential Proprietary & Trade
    Secret/Produced Pursuant to a ConE             Secret/Produced Pursuant to a ConE
    Agree./Prot. Order,” but not so as to          Agree./Prot. Order,” but not so as to
    obscure the content of the document.           obscure the content of the document.

b. For static image productions by marking       b. For static image productions, by
   the first Bates-stamped page of the              marking the first Bates-stamped page of
   document and each subsequent Bates-              the image and each subsequent Bates-
   stamped page thereof containing                  stamped page thereof containing
   Confidential Information with the                Confidential Information with the
   following legend: “Confidential&                 following legend: “Confidential &
   Proprietary/Produced Pursuant to a               Proprietary/Produced Pursuant to a
   Conf. Agree.fProt. Order” or                     Conf. Agree.fProt. Order” or
   “Confidential Proprietary & Trade                “Confidential Proprietary & Trade
   Secret/Produced Pursuant to a ConE               Secret/Produced Pursuant to a Conf.
   Agree./Prot. Order,” but not so as to            Agree./Prot. Order,” but not so as to
   obscure the content of the image.                obscure the content of the image.

c. For native format productions, by             c. For native file format productions, by
   prominently labeling the delivery media          prominently labeling the delivery media
   for ESI designated as Confidential               for ESI designated as Confidential
   Information as follows: “Confidential &          Information as follows: “Confidential &
   Proprietary/Produced Pursuant to a               Proprietary/Produced_Pursuant to a

                                                                              Page 6 of 18
Raul Rodriguez, el aL v. Slate Farm Lloyds el al. (2014-CVF-001162-D1)
                   Comparison of Protective Orders




  Conf. Agree./     ..Order” or                Conf Agree.fProt. Or&or
  “Confidential Proprietary & Trade            “Confidential Proprietary & Trade
  Secret/Produced Pursuant to a Conf.          Secret/Produced Pursuant to a Coni
  AgreeiProt. Order.” In addition, at the      Agree.fProt. Order.” In addition, at the
  election of the producing party, the         election of the producing party, the
  electronic file may have appended to the     electronic file may have appended to the
  file’s name (immediately following its       file’s name (immediately following its
  Bates identifier) the following protective   Bates identifier) the following protective
  legend:                                      legend:

  “CONFIDENTIAL-SUBJ                           “CONFIDENTIAL
  TO_PROTECTIVEjRDER_IN_                       SUBJ_TO_PROTECTIVE_ORDER_IN
  Cause No. 2014-C VF-001162-D1;               _CAUSE_[insert #].“ When any file so
  Noemi Rodriguez and Paul Rodriguez           designated is converted to a hard-copy
  vs. State Farm Lloyds and Felipe Farias      document or static image for any
  In the District Court of Webb County,        purpose, the document or image shall
  Texas, 49
          th
               Judicial District” [sic] When   bear on each page a protective legend as
  any file so designated is converted to a     described in 6.a. and 6.b. above. If a
  hard copy or static image for any            native file containing Confidential
  purpose, the document or image shall         Information is used during a deposition,
  bear on each page a protective legend as     meet and confer, trial, or is otherwise
  described in 6.a. and 6.b. above. If a       disclosed post-production, the party
  native file containing Confidential          introducing, referencing, or submitting
  Information is used during a deposition,     the native file must append to the file’s
  meet and confer, trial, or is otherwise      name (immediately following its Bates
  disclosed post-production, the party         identifier) the protective legend:
  introducing, referencing, or submitting
                                               “CONFIDENTIAL
  the native file must append the the [sic]
                                               SUBJ_TO_PROTECTIVE.pRDERJN
  file’s name (immediately following its
                                               _CAUSE_[insert #]“ if such legend does
  Bates identifier) the following protective
                                               not already appear in the file name.
  legend:
                                               Any party using a native file containing
  “CONFIDENTIAL-SUBJ
                                               Confidential Information in a
  TO_PROTECTIVE_ORDER_IN_
                                               deposition, hearing, or at trial must
  Cause No. 2014-C VF-001162-D1;
                                               indicate the designation on the record so
  Noemi Rodriguez and Paul Rodriguez
                                               that it is reflected in the transcript of the
  vs. State Farm Lloyds and Felipe Farias


                                                                             Pagelofl8
    Raul Rodriguez, et aL v. Stale Farm Lloyds et aL (2014-CVF-OO1 162-Di)
                       Comparison of Protective Orders




       In the I rict Court of Webb County,                   proceedings.
       Texas, 49th
                     Judicial District” if such
                                                         d. At the sole discretion of the producing
       legend does not already appear in the
                                                            party, the producing party may place on
       file name. Any party using a native file
       containing Confidential Information in a             any hard-copy documents that are
                                                            subject to this Protective Order
       deposition, hearing, or at trial must
                                                            watermarks or seals to indicate the
       indicate the designation on the record so
       that it is reflected in the transcript of the        document is subject to a Protective
       proceedings.                                         Order and is produced under the specific
                                                            cause number.
    d. At the sole discretion of the producing
       party, the producing party may place on
       any hard-copy documents that are
       subject to this Protective Order
       watermarks or seals to indicate the
       document is subject to a Protective
       Order and is produced under the specific
       cause number.

Why Plaintiffs’ Proposal is Not Acceptable:
When Plaintiffs’ proposed legend in subparagraph 6.c is combined with standard path, file name,
and Bates identifier information, it is veiy likely the combined information will exceed 255
characters. Since the Windows operating system has a 255 character limit for the combined file
name and file path information it will not be possible to use this file naming convention.
Why Defendants’ Proposal is Better:
State Farm’s proposed protective legend will allow the parties to accurately identi1’ electronic files
and the matter in which the file was produced, and is not likely to exceed the Windows 255
character limit when combined with standard path, file name, and Bates identifier information.




                                                                                         PageS of 18
       Raul Rodriguez, et at v. Stale Farm Lloyds el a!. (2014-CVF-OO1 162-Di)
                                  Comparison of Protective Orders


           Iiai,it iff.s’   I’iotectiv   Order               State Farm’s I’ru(ec(ivc Order


L. —                                         — —                                      ..,. ‘....-


7. Any party who inadvertently wscioses              8. If Confidential Information is inadvertently
   Confidential Information during the                  disclosed to a person who is not a Qualified
   discovery process shall, immediately upon            Person, the disclosing party shall
   discovery of the inadvertent disclosure, ghe         immediately upon discovery of the
        ceinwritingtoith pMyorpliegJfl                  inadvertent disclosure, send a written
   possession of such Information that the              demand to the non-Qualified Person
   uiforinanon is designated as Confidential”           denisndhig the unmediate return and/or
   and shall request its I mediateieturn. After         destruction of the inadvertently disclosed
   receipt of such notice, the parties shall treat      Confidential Information, all copies made,
   the information so designated as Confidential        and all notes that reproduce, copy, or
   Information under the terms of this Order,           otherwise contain information derived from
   unless released of this duty by further order        Confidential Information. Further the
   of this Court. Additicsially,any party who           disclosing party shall send written notice to
   bvntlyciConfdentiai                                  the designating part3’s counsel providing:
   Information during the coveryjrocess
                                                                   rnesin addresses of the entity or
   shall, immediately upon d1scovey ofthe                .



   Inadvertent disclosure, gIve notice in writing            indl’6dualto wm the Confidential
                                                             Information was inadvertently disclosed.
   to the party which produced arid proi4ded
   this information, the names and addresses of          b. The date ofthe disclosure,
   the persons to whom It wasdIsclosed and the
   date ofthe disclosure totherwith a copy of            c. A copy ofthe notice and demand sent to
   the notice by which the inadvertently                     the entity or Individual that
   disclosing party iequestectthelinmediate                  inadvertently received the Confidential
   return ofthedoc’its.                                      Information.

Why Plaintiffs’ Proposal is Not Acceptable:
The parties generally agree that this protective order should provide procedures to be followed in the
event that Confidential Information is disclosed to a non-Qualified Person. Plaintiffs’ procedure
does not contain the detail necessary to ensure that any inadvertent disclosure of Confidential
Information is fully remedied. First, the paragraph limits the duties to remedy to “any party.”
Confidential Information may be inadvertently disclosed by any Qualified Person, not just a party to
the litigation, and not just during discovery. Second, Plaintiffs’ proposal merely provides
procedures for disclosure of hard-copy documents or other physically tangible items that can be
returned, and does not provide procedures to cover the destruction of ESI. If a non-Qualified Person
receives Confidential Information through electronic transmission or copied or reproduced ESI that


                                                                                         Page 9 of 18
    Raul Rodriguez, et a!. v. State Farm Lloyds et a!. (2014-CVF-OO1 162-Di)
                       Comparison of Protective Orders




is Confidential Information, then the copies could not be returned, but would need to be destroyed.
In addition, the second sentence of Plaintiffs’ proposed paragraph 7 appears to address a separate
procedure for the parties to follow if Confidential Information is disclosed to a Qualified Person, but
that information is not properly designated as confidential. That issue is separate from the issue of
inadvertent disclosure of Confidential Information to a non-Qualified Person, and should be
addressed in a separate paragraph.
Why State Farm’s Proposal is Better:
State Farm’s proposed paragraph 8 ensures that in the event that Confidential Information is
inadvertently disclosed to a non-Qualified Person, there are proper procedures for the destruction of
ESI. Defendants also address the issue of disclosure of Confidential Information without a proper
designation in a separate paragraph (see State Farm’s ¶ 7).


8. The parties generally agree regarding the language of paragraph 8 of Plaintiffs’ Proposed
   Protective Order, which corresponds with paragraph 7 of State Farm’s Proposed Protective
   Order. The internal reference to subparagraph “7.a.” in Plaintiffs’ proposed subparagraph
   8.b., however, should be changed to “8.a.” if Plaintiffs’ paragraph 8 is adopted.




                                                        To the extent I t the parties produce
                                                        information received from non-parties that
                                                        the non-parties have designated as
                                                        “confidential” such information shall be
                                                        treated as Confidential Information in
                                                        accordance with the terms of this Protective
                                                        Order.
                                                         a. With respect to any document, ESI, or
                                                            other material that is produced or
                                                            disclosed by a non-party, any party may
                                                            designate such information as
                                                            Confidential Information within thirty
                                                            (30) days of actual knowledge of the


                                                                                        Page lOofI8
Raul Rodriguez, et aL v. State Farm Lloyds et a!. (2014-CVF-OO1 162-Di)
                   Comparison of Protective Orders




                                            production or        osure, or such other
                                            time as may be agreed upon by the
                                            parties.
                                         b. Within thirty (30) days of receipt of
                                            such notice, or such other time as may
                                            be agreed upon by the parties, any
                                            parties receiving such notice shall return
                                            to the designating party all undesignated
                                            copies of such information in their
                                            custody or possession, in exchange for
                                            the production of properly designated
                                            information, or alternately (upon the
                                            agreement of the parties) shall (i) affix
                                            the legend to all copies of such
                                            designated information in the party’s
                                            possession, custody, or control
                                            consistent with the terms of this
                                            Protective Order, andJor (ii) with respect
                                            to ESI, take such reasonable steps as
                                            will reliably identify the item(s) as
                                            having been designated as Confidential
                                            Information.
                                         c. Upon notice of designation pursuant to
                                            this Paragraph, the parties also shall: (i)
                                            make no further disclosure of such
                                            designated information except as
                                            allowed under this Order; (ii) take
                                            reasonable steps to notify any persons
                                            who were provided copies of such
                                            designated information of the terms of
                                            this Order; and (iii) take reasonable
                                            steps to reclaim any such designated
                                            information in the possession of any
                                            person not permitted access to such
                                            information under the terms of this
                                            Order. No person shall be deemed to


                                                                        Page 11 of 18
    Raul Rodriguez, et aL v. State Farm Lloyds et a!. (201 4-CVF-001 162-Di)
                       Comparison of Protective Orders




                                                            disclosures made prior to notification of
                                                            any subsequent designation.
                                                         d. The parties shall serve a copy of this
                                                            Order simultaneously with any
                                                            discovery request made to a non-party.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposed protective order fails to address the issue of information produced or disclosed
by non-parties.
Why State Farm’s Proposal is Better:
To the extent any party will need to produce Confidential Information provided to it by non-parties
or use Confidential Information produced by non-parties in discovery, its duties to that third party
should be recognized by the protective order. State Farm’s proposal includes these terms to provide
that information from third-parties that may be produced will be protected by the order.




9. Any party may request the party designating       13. If a receiving party makes a good-faith
   infomiation as “Confidential” to consent to           determination that any materials designated
   re-deSignate confidental Information as not           Confidential Information are not in fact
   confidential, which request shall not be              “confidential” or “trade secret,” the receiving
   rejected absent a good-faith determination by         party may request that a designating party
   the designating party that the Cccfldential          rescind the designation. Such requests shall
   Information is entitled to protection.               not be rejected absent a good-tuiith
                                                        detenninatlon by the designating party that
                                                        the Confidential Information is entitled to
                                                        protection.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal imposes a good-faith standard on the designating party but not on the receiving
party.


                                                                                         Page 12 of 18
    Raul Rodriguez, et aL v. State Farm Lloyds et a!. (2014-CVF-OO1 162-Di)
                       Comparison of Protective Orders




Why State Farm’s Proposal is Better:
State Farm’s proposal includes the requirement that the receiving party can only request that the
designating party rescind a Confidential Information designation if that request is made in good-
faith.




10. Deposition testimony is Confidential            10. Deposition testimony is Confidential
    Information under the terms of this Order           Information under the terms of this Order
    only if counsel for a party advises the court       only if counsel for a party advises the court
    reporter and opposing counsel of that               reporter and opposing counsel of that
    designation at the deposition, or by written        designation at the deposition, or by written
    designation to all parties and the court            designation to all parties and the court
    reporter within thirty (30) business days after     reporter within thirty (30) business days after
    receiving the deposition transcript. All            receiving the deposition transcript. All
    deposition transcripts shall be considered          deposition transcripts shall be considered
    confidential until thirty (30) days following       Confidential Information until thirty (30)
    the receipt of the deposition transcript. The       days following the receipt of the deposition
    court reporter shall note on the record the         transcript. In the event testimony is
    designation of said information as                  designated as Confidential Information, the
    Confidential and shall separately transcribe        court reporter shall note the designation on
    those portions of the testimony and mark the        the record, shall separately transcribe those
    face of such portion of the transcript as           portions of the testimony, and shall mark the
    “Confidential.” The parties may use                 face of such portion of the transcript as
    Confidential Information during any                 “ConfidentiaL Information.” The parties may
    deposition, provided the witness is apprised        use Confidential Information during any
    of the terms of this Order and executes the          deposition, provided:
    acknowledgment attached hereto as Exhibit
                                                          a. The witness is apprised of the terms of
    “A.” The parties may use Confidential
                                                             this Order and executes the
    Information during a deposition only if the
                                                             acknowledgment attached hereto as
    room is first cleared of all persons except the
                                                              Exhibit A.
    court reporter, the witness being deposed,
    counsel for the parties and any expert entitled

                                                                                        Page 13 of 18
     Raul Rodriguez, et aL v. State Farm Lloyds et a!. (2014-CVF-OO1 162-Di)
                        Comparison of Protective Orders




    to attend, and only if said witness executes          b.   Ihe room is     cleared of
    the acknowledgement attached as Exhibit                    who are not Qualified Persons.


Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposed paragraph 10 does not allow all Qualified Persons in attendance at a deposition
to remain in the room while a deponent testifies regarding Confidential Information. Rather, the
attendees are limited to “the court reporter, the witness being deposed, counsel for the parties and
any expert entitled to attend.” It is common practice to have a party representative present at
depositions and party representatives are Qualified Persons under the terms of Plaintiffs’ Proposed
Protective Order. There is no reason to exclude Qualified Persons from a deposition if they are
otherwise entitled to attend the deposition.
Why State Farm’s Proposal is Better:
State Farm’s proposal provides all Qualified Persons may stay in the room if Confidential
Information is discussed during a deposition if they are otherwise entitled to attend the deposition.
The simplified procedure provided in State Farm’s proposal clarifies the standard procedures and
rights related to depositions.


11. The parties agree regarding the language of paragraph 11 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 11 of State Farm’s Proposed Protective Order.

12. The parties agree regarding the language of paragraph 12 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 12 of State Farm’s Proposed Protective Order.




13. At any time after the dei          onfidential            r making a good-faith      t to resolve
    Documents, and after making a good-faith             any disputes regarding whether any
    effort to resolve any disputes regarding             designated materials constitute Confidential
    whether any designated materials constitute          Information, counsel of the party or parties
    Confidential Information, counsel of the             receiving the Confidential Information may
    party or parties receiving the Confidential          challenge such designation of all or any


                                                                                         Page 14 of 18
     Raul Rodriguez, et aL v. State Farm Lloyds et a!. (2014-CVF-OO1 162-Di)
                        Comparison of Protective Orders




   Documents may challenge the Confidential             portion thereof by providing written notice
   designation of all or any portion thereof by         the challenge to the designating party’s
   providing written notice of the challenge to         counsel. The designating party shall have
   counsel for the party disclosing or producing        thirty (30) days from the date of receipt of a
   the Confidential Documents. The party or             written challenge to file a motion for specific
   parties disclosing or producing the                  protection with regard to any Confidential
   Confidential Documents shall have twenty             Information in dispute. If the party or parties
   (20) days from the date of receipt of a written      producing the Confidential Information does
   challenge to file a motion for specific              not timely file a motion for specific
   protection with regard to any Confidential           protection, then the Confidential Information
   Documents in dispute. If the party or parties        in dispute shall no longer be subject to
   producing the Confidential Documents does            confidential treatment as provided in this
   not timely file a motion for specific                Order.
   protection, then the Confidential Documents
   in dispute shall no longer be subject to
   confidential treatment as provided in this
   Order.

Why Plaintiffs’ Proposal is Not Acceptable:
In State Farm’s experience, twenty days is too short a time to complete and file a motion for
protective order. Additionally the term “Confidential Documents” is not defined in Plaintiffs’
proposal.
Why State Farm’s Proposal is Better:
State Farm’s proposal provides a designating party thirty days to respond to a written challenge in
order to create consistency and provide a reasonable amount of time for a designating party respond
to a challenge. In addition it uses the term “Confidential Information,” which is consistent with the
other paragraphs in State Farm’s proposed protective order.




14. If a timely motion for speci..c protection is    15. If a timely motion for specific protection is
    filed, any disputed document will remain            filed, any disputed Confidential Information


                                                                                         Page 15 ofl8
    Raul Rodriguez, et a!. v. State Farm Lloyds et a!. (2014-CVF-OO1 162-fl)
                       Comparison of Protective Orders




   confidental untila contrary determinatioil           will remain subject to this Order until a
   made by the Court and all such documents,            contrary determination is made by the Court.
   information or testimony shall continue to be        At any hearing the designating party shall
   treated as Confidential Information until this       have the burden to establish that party’s right
   Court makes a contrary decision regarding            to protection as if this Order did not exist. A
   the status of the documents, information or          party’s failure to challenge the Confidential
   testimony. At any hearing to resolve a               Information designation of any documents,
   challenge of a Confidential designation, the         ESI, information, or testimony does not
   party designating the information as                 constitute an admission that the document,
   “Confidential” shall have the burden to              ESI, information or testimony is, in fact,
   establish that party’s right to protection as if     sensitive, confidential, or proprietary. No
   this Order did not exist. A party’s failure to       party waives its right to contend at trial or
   challenge the designation of documents,              hearing that such document, ESI,
   information, or testimony as “Confidential”          information or testimony is not sensitive,
   information does not constitute an admission         confidential, privileged or proprietary,
   that the document, information or testimony          provided the party provides notice of
   is, in fact, sensitive, confidential, or             intention to do so at least twenty (20) days
   proprietary. No party waives its right to            before such trial or hearing.
   contend at trial or hearing that such
   document, information or testimony is not
   sensitive, confidential, privileged or
   proprietary, provided the party provides
   notice of intention to do so at least twenty
   (20) days before such trial or hearing.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ proposal does not address electronically stored information.
Why State Farm’s Proposal is Better:
Defendants add electronically stored information to the list of relevant information. The parties are
in general agreement regarding this paragraph.




                                                                                         Page 16 of 18
    Raul Rodriguez, et aL v. State Farm Lloyds et a!. (2014-CVF-001162-D1)
                       Comparison of Protective Orders

15. The parties agree regarding the language of paragraph 15 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 16 of State Farm’s Proposed Protective Order.

16. The parties agree regarding the language of paragraph 16 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 17 of State Farm’s Proposed Protective Order.

17. The parties agree regarding the language of paragraph 17 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 18 of State Farm’s Proposed Protective Order.

18. The parties agree regarding the language of paragraph 18 of Plaintiffs’ Proposed Protective
    Order, which corresponds with paragraph 19 of State Farm’s Proposed Protective Order.




                                                   20. Wii_tbrt3     -

                                                                               ) business days after the
                                                       final resolution of  this litigation, the
                                                       plaintiffs) shall return or destroy
                                                       Confidential Information they received
                                                       during this litigation. As to those materials
                                                       that contain or reflect Confidential
                                                       Information, but that constitute or reflect the
                                                       plaintiffs) counsel’s own work product,
                                                       counsel for the plaintiff(s) are entitled to
                                                       retain such work product in their files in
                                                       accordance with the provisions of this
                                                       Protective Order, so long as the work product
                                                       is clearly marked to reflect that it contains
                                                       information subject to this Protective Order.
                                                       Plaintiffs counsel is entitled to retain
                                                       pleadings, affidavits, motions, briefs, other
                                                       papers filed with the Court, deposition
                                                       transcripts, and the trial record even if such
                                                       materials contain Confidential Information,
                                                       so long as such materials are clearly marked
                                                       to reflect that they contain information
                                                       subject to this Protective Order and are
                                                       maintained in accordance with the provisions


                                                                                        Page I7of 18
     Raul Rodriguez, et a!. i’. State Farm Lloyds et a!. (2014-CVF-0O1 162-D1)
                        Comparison of Protective Orders




                                                        of this Protective Order. ..rr’s counsel
                                                        shall certifr in writing compliance with the
                                                        provision of this paragraph after forty-five
                                                        (45) business days after the final resolution
                                                        of this litigation.

Why Plaintiffs’ Proposal is Not Acceptable:
Plaintiffs’ Proposed Protective Order omits clear procedures for the destruction or return of State
Farm’s Confidential Information after the resolution of the matter. This unreasonably enlarges the
likelihood that Confidential Information could be improperly or in&lvertently disclosed to a non-
Qualified Person. Plaintiffs’ proposed order effectively grants an unlimited use license to each
plaintiff or their counsel to retain and use all State Farm’s Confidential Information received for an
unlimited period of time. That unlimited use is clearly beyond the scope of use necessary for the fair
adjudication of this claim.
Why State Farm’s Proposal is Better:
State Farm’s proposal reasonably limits the use of Confidential Information by requiring that State
Farm’s Confidential Information will be destroyed following the resolution of the matter.




                                                                                       Page 18ofl8
          ___________




                                                                                                            Filed
                                                                                          2/23/2015 1118:35AM
                                                                                               Esther Degollado
                                                                                                   District Clerk
                                                                                                   Webb District
                                                                                            2014CVF001162 Dl


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


                                              §
                          Plaintiff,          §
                                              §
v.                                            §           CIVIL CASE NO. Fl-_____
                                              §
                                              §
                                              §
                          Defendant.          §

                                       PROTECTIVE ORDER

1.    Proceedlnas and InformatIon Governed. This Order (“Protective Order”) is made
under Rule 26(c) of the Federal Rules of Civil Procedure (“FED. R. CIV. P.”).

        This Protective Order applies to any document, information, or other tangible or
intangible thing (collectively, “documents”) furnished by a party to any other party, as well
as documents furnished by non-parties who receive subpoenas in connection with this action,
if and when the documents are designated by a party or non-party as “Confidential
Information” or “Highly Confidential Information” in accordance with the terms of this
Protective Order. This Protective Order also applies to copies, excerpts, abstracts, analyses,
summaries, descriptions, or other forms of recorded information or data containing,
reflecting, or disclosing all or parts of designated documents.

2.      DesIgnation and Maintenance of Documents and Information.

       A.      “Con fidential Information” designation means that the document contains trade
secrets or commercial information not publicly known, which trade secrets or commercial
information is of technical or commercial advantage to its possessor, in accordance with FED.
R. CIV. P. 26(c)(7), or other information required by law or agreement to be kept confidential.


        B.      The “Highly Confidential Information” designation means that the document
contains information that the producing party deems especially sensitive, which may include,
but is not limited to, confidential research and development, financial, technical, marketing,

Patenr Protective Order 12/1/09
any other sensitive trade secret information, or information capable of being utilized for the
preparation or prosecution of a patent application dealing with such subject matter.

       C.      “Confidential Information” and “Highly Confidential Information” does not
include, and this Protective Order does not apply to, documents already in the knowledge or
possession of the party to whom disclosure is made unless that party is already bound by an
agreement not to disclose such information, or information that has been disclosed to the
public or third persons in a manner making such information no longer confidential.

3.      Documents Produced In Discovery and Depositions.

       A.      Documents and things produced during the course of this litigation within
the scope of paragraph 2(A) or 2(8) above, may be designated by the producing party as
containing “Confidential Information” by placing on each page and each thing a legend
substantially as follows:

                               CONFIDENTIAL INFORMATION
                              SUBJECT TO PROTECTIVE ORDER

Documents and things produced during the course of this litigation within the scope of
paragraph 2(A) above may be designated by the producing party as containing “Highly
Confidential Information” by placing on each page and each thing a legend substantially as
follows:

                         HIGHLY CONFIDENTIAL INFORMATION
                           SUBJECT TO PROTECTIVE ORDER

        8.       Depositions

              (i)     For deposition testimony or exhibits to be entitled to protection under
this Order, a party must designate the testimony and exhibits disclosed at a deposition as
“Confidential Information” or “Highly Confidential Information” by requesting the reporter
to so designate the transcript or any portion of the transcript at the time of the deposition.

               (ii)   If no such designation is made at the time of the deposition, any party
has fourteen (14) days after delivery by the court reporter of the transcript of the deposition
session to designate, in writing to the other parties and to the court reporter, what portions
of the transcript and which exhibits the party designates as “Confidential Information” and
“Highly Confidential Information.”



Patent Protective Oider 12/1109                2
             (iii)  During the transcription and following fourteen (14) day period after a
deposition session, the transcript and exhibits must be treated as Highly Confidential
Lnformation, unless the disclosing party consents to less confidential treatment of the
information.

               (iv)  Each party and the court reporter must attach a copy of any final and
timeLy written designation notice to the transcript and each copy of the transcript in its
possession, custody or control, and the portions designated in such notice must thereafter be
treated in accordance with this Protective Order. it is the responsibility of counsel for each
party to maintain materials containing Confidential Information or Highly Confidential
Information in a secure manner and appropriately identified so as to allow access to such
information only to such persons and under such terms as is permitted under this Protective
Order.

             (v)    If no such designation is made at the deposition or within the fourteen
(14) day period following delivery of the transcript, then the entire deposition will be
considered devoid of Confidential Information or Highly Confidential Information.

4.       Inadvertent Failure to Designate.

       A.     The inadvertent failure to designate a documents as “Confidential
Information” or “Highly Confidential Information” will not be a waiver of a claim that the
document Contains confidential information, and will not prevent the producing party from
designating such information as confidential at a later date in writing, so long as the
designation is done with particularity.

       B.     In the event a producing party late designates a document as “Confidential
Information” or “Highly Confidential Information,” the document must be treated by the
receiving party as confidential from the time of receipt of the notice of the “Confidential
information” or “Highly Confidential Information” designation.

5.       Challenges to Designations.

      A party’s designation of documents “Confidential Information” or “Highly
Confidential Information” is not binding if the procedures below are followed:

       A.     A receiving party may challenge a producing party’s designation at any time.
Any receiving party may request in writing that the producing party change the designation.
The producing party within fourteen (14) days after receipt of a written challenge, must
advise the receiving party whether or not it will change the designation.


Patent Protcctive Order 12I/O9                 3
       B.     Jfthe parties are unable to reach agreement after the expiration of this fourteen
(14) day period, they shall confer. If they cannot resolve the issue, the receiving party may
seek an order to alter the confidential status of the designated information.

         C.     UntiL the presiding judge has ruled on a dispute under this paragraph, the
“Confidential Information” or “Highly Confidential Information” designation will remain
in full force and effect, and the document continues to be protected by this Protective Order.

6.      Disclosure and Use of Confidential Information.

      A.      Information designated as “Confidential Information” or “Highly Confidential
Information” may only be used for purposes of preparation, trial, and appeal of this action.
“Confidential Information” or “Highly Confidential Information” may not be used under any
circumstances for prosecuting any patent application, for patent licensing, or for any other
purpose.

        B.     Subject to paragraph 9 below, “Confidential Information” may be disclosed by
the receiving party only to the following individuals, provided that such individuals are
informed of the terms of this Protective Order: (a) two employees of the receiving party
who are required in good faith to provide assistance in the conduct of this Litigation,
including any settlement discussions, and who are identified as such in writing to counsel for
the designating party in advance of the disclosure; (b) two in-house counsel who are
identified by the receiving party; (c) outside counsel of record for the receiving party; (d)
supporting personnel employed by(b) and (c), such as paralegals, legal secretaries, data entry
clerks, legal clerks, and private photocopying services; (e) experts or consultants; and (fl
any persons requested by counsel to furnish services such as document coding, image
scanning, mock trial, jury profiling, translation services, court reporting services,
demonstrative exhibit preparation, or the creation of any computer database from documents.

       C.      Subject to paragraph 9 below, “Highly Confidential Information” may be
disclosed by the receiving party only to the following individuals, provided that such
individuals are informed of the terms of this Protective Order: (a) outside counsel of record
for the receiving party; (b) supporting personnel employed by outside counsel, such as
paralegals, legal secretaries, data entry clerks, legal clerks, private photocopying services;
(c) experts or consultants; and (d)those individuals designated in paragraph 6(F)(c) below.

       D.     Further, prior to disclosing “Confidential Information” or “Highly Confidential
Information” to a receiving party’s proposed expert, consultant, or employees, the receiving
party must provide to the producing party a signed Confidentiality Agreement in the form
attached as Exhibit A, the resume or curriculum vitae of the proposed expert or consultant,

Pareit Proiccive Order I 2/I /09               4
the expert or consultant’s business affiliation, and any current and past consulting
relationships in the industry. The producing party will thereafter have fourteen (14) days
from receipt of the Confidentiality Agreement to object to any proposed individual. The
objection must be made for good cause and in writing, stating with particularity the reasons
for the objection. Failure to object within fourteen (14) days constitutes approval. If the
parties are unable to resolve any objection, the receiving party may apply to the presiding
judge to resolve the matter. There will be no disclosure to any proposed individual during
the fourteen (14) day objection period, unless that period is waived by the producing party,
or if any objection is made, until the parties have resolved the objection, or the presiding
judge has ruled upon any resultant motion.

       E.    Counsel is responsible for the adherence by third-party vendors to the terms
and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a
signed Confidentiality Agreement in the form attached as Exhibit B.

        F.    “Confidential Information” or “Highly Confidential Information” may be
disclosed to a person who is not already allowed access to such information under this
Protective Order     (a) the information was previously received or authored by the person
or was authored or received by a director, officer, employee or agent of the company for
which the person is testifying as a designee under FED. R. Civ. P. 30(b)(6); (b) the
designating party is the person or is a party for whom the person is a director, officer,
employee, consultant or agent; or (c) counseL for the party designating the material agrees
that the material may be disclosed to the person.

       In the event of disclosure under this section 6(F), only the reporter, the person, his or
her counsel, the presiding judge, and persons to whom disclosure may be made and who are
bound by this Protective Order, may be present during the disclosure or discussion of
Confidential Information.

      Disclosure of material pursuant to this section 6(F) does not constitute a waiver of the
confidential stams of the material so disclosed.

7.      Non-Party Information.

       The existence of this Protective Order must be disclosed to any person producing
documents, tangible things, or testimony in this action who may reasonably be expected to
desire confidential treatment for such documents, tangible things or testimony. Any such
person may designate documents, tangible things, or testimony confidential pursuant to this
Protective Order.



Pateni Pro1elive Order 12/1/09                 5
8.      Filing Documents With the Court.

        Any party may submit Confidential Information to the court under seal by designating
the document “sealed” in the CM/lCF system of the court or may deliver the document for
filing by the Clerk’s Office. If a party delivers a copy to the court, the document must be in
a sealed envelope bearing the caption of this action and a label containing the following:

                                   CONFIDENTiAL IN FORMATION

                                          [case captioni

                       This envelope, which is being filed under seal,
                 contains documents that are subject to a Protective Order
                   governing the use of confidential discovery material.



9.       No Prejudice.

       Producing or receiving “Confidential Information” or “Highly Confidential
Information,” or otherwise complying with the terms of this Protective Order, will not: (a)
operate as an admission by any party that any particular “Confidential Information” or
“Highly Confidential Information” contains or reflects trade secrets or any other type of
confidentiaL or proprietary information; (b) prejudice the rights of a party to object to the
production of information or material that the party does not consider to be within the scope
of discovery; (c) prejudice the rights of a party to seek a determination by the presiding
judge that particular materials be produced; (d) prejudice the rights of a party to apply to the
presiding judge for further protective orders; or (e) prevent the parties from agreeing in
writing to alter or waive the provisions or protections provided for in this Protective Order
with respect to any particular information or material.

10.      Conclusion of Litigation.

        Within sixty (60) days after final judgment in this action, including the exhaustion of
all appeals, or within sixty (60) days after dismissal pursuant to a settlement agreement, each
party or other person subject to the terms of this Protective Order is under an obligation to
destroy or return to the producing party all materials and documents containing “Confidential
                                                                                                that
Information” or “Highly Confidential Information,” and to certify to the producing party
this destruction or return has been done.      1-Jowever, outside  counsel for any party is entitled
to retain all court papers, trial transcripts, exhibits, and attorney work provided that any such
materials are maintained and protected in accordance with the terms of this Protective Order.


 Patent Plotective Order 12/1/09                 6
                                      _____day




II.     Other Proceedings.

       By entering this Protective Order and limiting the disclosure of information in this
case, the presiding judge does not intend to preclude another court from finding that
information may be relevant and subject to disclosure in another case. Any person or party
subject to this Protective Order who may be subject to a motion to disclose another party’s
information designated “Confidential” or “Highly Confidential” pursuant to this Protective
Order must pro mptly notify that party of the motion so that the party may have an opportunity
to appear and be heard on whether that information should be disclosed.

12.     Remedies.

        It is ORDERED that this Protective Order will be enforced by the sanctions set forth
in FED. R. Civ. P. 37(a) and any other sanctions as may be available to the presiding judge,
including the power to hold parties or other violators of this Protective Order in contempt.
All other remedies available to any person injured by a violation of this Protective Order are
fully reserved.

13.     Relief from Protective Order.

        Any party may petition the presiding judge for good cause shown if the party desires
relief from a term or condition of this Protective Order.

        Signed at Houston, Texas, this            of               ,   20_.




                                                         [Judge’s Namej
                                                   United States District Judge




 Patenc Protective Order I2/iO9
     _____________________________,un
              ___________
              ___________
                          ______
                             __    _______
                                   __________
                                                   _______,da




                                                Exhibit A

[CAPTION]

                        CONFIDENTIALITY AGREEMENT FOR EXPERT,
                        CONSULTANT OR EMPLOYEES OF ANY PARTY


I,                                                     penalty of perjury, 28 U.S.C.   § 1746, that:
         1.      Information, including documents and things, designated as “Confidential
Information” or “HighLy Confidential Information,” as defined in the Protective Order entered in the
above-captioned action (“Protective Order”), is being provided to me pursuant to the terms and
restrictions of the Protective Order.

         2.        1 have been given a copy of and have read the Protective Order.

        3.    I am familiar with the terms of the Protective Order and I agree to comply with and
to be bound by its terms.

        4.     I submit to the jurisdiction of the United States District Court for the Southern
District of Texas for enforcement of the Protective Order.

        5.      1 agree not to use any “Confidential Information” or “Highly Confidential
Information” disclosed to me pursuant to the Protective Order except for purposes of the above-
captioned litigation and not to disclose any of this information to persons other than those
specifically authorized by the Protective Order, wIthout the express written consent of the party who
designated the information as confidential or by order of the presiding judge.

       6.       1 also agree to notify any stenographic, clerical or technical personnel who are
required to assist me of the terms of this Protective Order and of its binding effect on them and me.

       7.      1 understand that [am to retain all documents or materials designated as or containing
“Confidentia Information” or “Highly Confidential Information” in a secure manner, and that all
            l
such documents and materials are to remain in my personal custody until the completion of my
assigned duties in this matter, whereupon all such documents and materials, including all copies
thereot and any writings prepared by me containing any “Confidential Information” or “Highly
Confidential Information” are to be returned to counsel who provided me with such documents and
materials.


Signed at                                       this                                     ,20.



                                                                             Signature


                                                                    LA.1’rj c,y of F?P*, cert—
                                                                 theIW’day o’-tt4Aj 2Of
Patent Protective Ordcr
                                                                         7      STH


                                                                 By *puty
     ____________________________
                        _______________,
                                           _________,
                                                               ______,




                                                Exhibit B

[CAPTION]

              CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDOR S




1,                                                 penalty of perjury, 28 U.S.C.   §   1746, that:

         1.      tnformation, including documents and things, designated as “Confidential
Information” or “Highly Confidential Information” as defined in the Protective Order entered in the
above-captioned action (“Protective Order”), is being provided to me pursuant to the terms and
restrictions of the Protective Order.

         2.        1 have been given a copy of and have read the Protective Order.

        3.     1 am familiar with the terms of the Protective Order and I agree to comply with and
to be bound by its terms.

        4.     I submit to the jurisdiction of the United States District Court for the Southern
District of Texas for enforcement of the Protective Order.

         5.    I agree not to use any ContidentiaL Information or Highly Confidential Infonnation
disclosed to me pursuant to the Protective Order except for purposes of the above-captioned
litigation and not to disclose any of this information to persons other than those specifically
authorized by the Protective Order, without the express written consent of the party who designated
the information as confidential or by order of the presiding judge.


         Signed
                   at
                                                        this             day of              —,   20_.




                                                                  Signature




Patet Protcctivc                                    9
                                                                                                                         Filed
                                                                                                       2/23/2015 11:1835 AM
                                                                                                            Esther Degollado
                                                                                                                District Clerk
                                                                                                                Webb District
                                                                                                         2014CVF001152 Dl

                             iN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

                                                           §
                                                           §
          Plaintiff                                        §
v.                                                         §       CIVIL ACTION NO.
                                                           §
                                                           §
           Defendant                                       §
                               CONF[DENTIALITY AND PROTECTIVE ORDER

            Before the court is the joint motion of the parties for the entry of a confidentiality and

 protective order (“Protective Order”). After careful consideration, it is hereby ORDERED as

     follows:

            1.        Classified information

            “Classified Information” means any information of any type, kind, or character that is

     designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the

     supplying or receiving persons, whether it be a document, information contained in a document,

     information revealed during a deposition, information revealed in an interrogatory answer, or

     otherwise.

            2.        Qualified Persons

            “Qualified Persons” means:

            a.        For Counsel or Attorneys Only information:
                      1.     retained counsel fur the parties in this litigation and their respective staff;

                      ii.    actual or potential independent experts or consultants (and their
                             administrative or clerical staff) engaged in connection with this litigation
                             (which shall not include the current employees, officers, members, or
                             agents of parties or affiliates of parties) who, prior to any disclosure of
                             Classified Information to such person, have signed a document agreeing to
                             be bound by the tenns of this Protective Order (such signed document to
                             be maintained by the attorney retaining such person and have been
                       designated in writing by notice to all counsel;

               iii.    this court and its staff and any other tribunal or dispute resolution officer
                       duly appointed or assigned in connection with this litigation.
        b.     For Confidential information:
               i.      the persons identified in subparagraph 2(a);

               ii.     the party, if a natural person;

               iii.    if the party is an entity, such oflicers or employees of the party who are
                       actively involved in the prosecution or dcfense of this case who, prior to
                        any disclosure of Confidential information to such person, have been
                        designated in writing by notice to all counsel and have signed a document
                       agreeing to be bound by the terms of this Protective Order (such signed
                        document to be maintained by the attorney designating such person);

                iv.    litigation vendors, court reporters, and other litigation support personnel;

               v.      any person who was an author, addressee, or intended or authorized
                       recipient of the Confidential information and who agrees to keep the
                       information confidential, provided that such persons may see and use the
                       Confidential information but not retain a copy.

        c.     Such other person as this court may designate after notice and an opportunity to

be heard.
        3.     Designation Criteria

        a.     Nonclassifled Information. Classified Information shall not include information

that either:
               i.      is in the public domain at the time of disclosure, as evidenced by a written
                       document;

               ii.     becomes part of the public domain through no fault of the recipient, as
                       evidenced by a written document;

                iii.   the receiving party can show by written document was in its rightful and
                       lawful possession at the time of disclosure; or

                iv.    lawfully comes into the recipient’s possession subsequent to the time of
                       disclosure from another source without restriction as to disclosure,
                       provided such third party has the right to make the disclosure to the
                       receiving party.

        b.      ClassUied Information. A party shall designate as Classified Information only

                                                  [21
such information that the party in good faith believes in fact is confidential. Information that is

generally available to the public, such as public filings, catalogues, advertising materials, and the

like, shall not he designated as Classified.

          Inlbrmation and documents that may be designated as Classified Information include, but

are not limited to, trade secrets, confidential or proprietary financial information, operational
data, business plans, and competitive analyses, personnel files, personal information that is

protected by law, and other sensitive information that, if not restricted as set forth in this order,

may subject the producing or disclosing person to competitive or financial injury or potential
legal liability to third parties.

          Correspondence and other communications between the parties or with nonparties may

be designated as Classified lnfbrmation if the communication was made with the understanding

or reasonable expectation that the information would not become generally available to the

public.

          c.       For Counsel or Attorneys Only.           Ihe designation “For Counsel Only” or

“Attorneys Eyes Only” shall be reserved for information that is believed to be unknown to the

opposing party or parties, or any of the employees of a corporate party. For purposes of this

order, so-designated information includes, but is not limited to, product formula information,
design information, non-public financial information, pricing information, customer identification

data, and certain study methodologies.

          d.     Ultrasensitive Informalion At this point, the parties do not anticipate the need for

higher levels of confidentiality as to ultrasensitive documents or information. However, in the

event that a court orders that ultrasensitive documents or information be produced, the parties

will negotiate and ask the court to enter an ultrasensitive information protocol in advance of

production to further protect such information.

          4.     Use of Classified Information

          All Classified Information provided by any party or nonparty in the course of this


                                                  [3]
litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation

and for no other purpose, and shall not be disclosed except in accordance with the terms hereof
         5.       Marking of Documents

         Documents provided in this litigation may he designated by the producing person or by

any party as Classified Information by marking each page of the documents so designated with a
stamp indicating that the information is “ConfidentiaL”, “For Counsel Only”, or “Attorneys Eyes
Only”.        In lieu of marking the original of a document, lithe original is not providcd, the

designating party may mark the copies that are provided.           Originals shall be preserved for

inspection.
         6.       Disclosure at Dcpositions

         Information disclosed at (a) the deposition of a party or one of its present or former

officers, directors, employees, agents, consultants, representatives, or independent experts
retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be

designated by any party as Classified Information by indicating on the record at the deposition

that the testimony is “Confidential” or “For Counsel Only” and is subject to the provisions of this

Order.

         Any party also may designate information disclosed at a deposition as Classified

Information by notifying all parties in writing not later than 30 days of receipt of the transcript of
the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts
shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

         To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages

bcing provided in a riondesignated main transcript. The separate transcript containing Classified
Information shall have page numbers that correspond to the blank pages in the main transcript.

         Counsel for a party or a nonparty witness shall have the right to exclude from depositions
                                                 [4j
any person who is not authorized to receive Classified Information pursuant to this Protective
Order, hut such right of exclusion shall be applicable only during periods of examination or

testimony during which Classified Information is being used or discussed.
       7.      Disclosure to Qualified Persons

       a.       To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in
the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (if at all possible, prior to making such disclosure)

and shall seek a protective order or confidential treatment of such intbrmation.       Information

designated as For Counsel Only shall be restricted in circulation to Qualified Persons described

in subparagraph 2(a).

        b.          Retenilon of Copies During this Liigation.       Copies of For Counsel Only

inftrmation shall be maintained only in the offices of outside counsel for the receiving party and,
to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those

experts. Any documents produced in this litigalion, regardless of classification, thai. are provided

to Qualified Persons shall be maintained only at the office of such Qualified Person and only

necessary working copies of any such documents shall be made.           Copies of documents and

exhibits containing Classified Information may be prepared by independent copy services,

printers, or illustrators for the purpose of this litigation.
        c.     Each party’s outside counsel shall maintain a log of all copies of For Counsel Only

documents that are delivered to Qualified Persons.

        8.      Unintentional Disclosures

        Documents unintentionally produced without designation as Classified Information later

may be designated and shall be treated as Classified Information from the date written notice of
the designation is provided to the receiving party.

        If a receiving party learns of any unauthorized disclosure of Confidential inlbrniation or

                                                    [5]
For Counsel Only information, the party shall immediately upon learning of such disclosure

inform the producing party of all pertinent facts relating to such disclosure and shall make all
reasonable efforts to prevent disclosure by each unauthorized person who received such

information.
       9.      Documents Produced for Inspection Prior to Designation

       In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving
parties, Classified Information shall be marked prominently “Confidential”, “For Counsel Only”,
or “Attorneys Eyes Only” by the producing party.
       10.     Consent to Disclosure and Use in Examination

       Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court,

afler notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in
this order prevent any counsel of record from utilizing Classified Infonnation in the examination

or cross-examination of any person who is indicated on the document as being an author, source,

or recipient of the Classified Information, irrespective of which party produced such information.
       11.     Challenging the Designation

       a.      C1assfled Information. A party shall not he obligated to challenge the propriety

of a designation of Classified Information at the time such designation is made, and a failure to

do so shall not preclude a subsequent challenge to the designation. In the event that any party to

this litigation disagrees at any stage of these proceedings with the designation of any information

as Classified Information, the parties shall first try to resolve the dispute in good faith on an

informal basis, such as by production of redacted copies. If the dispute cannot be resolved, the
objecting party may invoke this Protective Order by objecting in writing to the party who
designated the document or information as Classified Information. The designating party shall
then have 14 days to move the court for an order preserving the designated status of the disputed

information. The disputed information shall remain Classified Information unless and until the


                                                [6j
court orders otherwise. Failure to move for an order shall constitute a termination of the status of’

such item as Classified Information.

       b.      Qualified Persons. In the event that any party in good faith disagrees with the

designation of a person as a Qualified Person or the disclosure of particular Classified
Information to such person, the parties shall first try to resolve the dispute in good faith on an

informal basis. If the dispute cannot be resolved, the objecting party shall have 14 days from the

date of the designation or, in the event particular Classified Information is requested subsequent

to the designation of the Qualified Person, 14 days from service of the request to move the court

for an order denying the disposed person (a) status as a Qualified Person, or (b) access to

particular Classified Information. The objecting person shall have the burden of demonstrating

that disclosure to the disputed person would expose the objecting party to the risk of serious

harm. Upon the timely tiling of such a motion, no disclosure of Classified Information shall be

made to the disputed person unless and until the court enters an order preserving the designation.
        12.    Manner of Use in Proceedings

        In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the

following: (I) with the consent of the producing party, file only a redacted copy of the

information; (2) where appropriate (e.g., in connection with discovery and evidentiary motions)
                                                                                             with
provide the information solely for in camera review; or (3) file such information under seal
the court consistent with the sealing requirements of the court.

        13.    Filing Under Seal

        The clerk of this court is directed to maintain under seal all documents, transcripts of
                                                                                           seal in
deposition testimony, answers to interrogatories, admissions, and other papers filed under
this litigation that have been designated, in whole or in part, as Classified lntbrmation by any
party to this litigation consistent with the sealing requirements of the court.
        14.     Return of Documents

        Not later than 120 days after conclusion of this litigation and any appeal related to it, any

                                                 [7]
Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2

(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as
this court may otherwise order or to the extent such information has been used as evidence at any

trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may

retain attorney work product, including document indices, so long as that work product does not

duplicate verbatim substantial portions of the text of any Classified Information.
         15.    thigoing Obligations

         Insofar as the provisions of this Protective Order, or any other protective orders entered

in this litigation, restrict the communication and use of the information protected by it, such

provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

shall be no restriction on documents that are used as exhibits in open court unless such exhibits

were filed under seal, and (b) a party may seek the written permission of the producing party or

order of the court with respect to dissolution or modification of this, or any other, protective

order.
         16.    Advice to Clients

         This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this litigation from conveying to any party client the attorney’s evaluation

in a general way of Classified Information produced or exchanged under the terms of this order;
provided, however, that in rendering such advice and otherwise communicating with the client,

the attorney shall not disclose the specific contents of any Classified Information produced by

another party if such disclosure would be contrary to the terms of this Protective Order.
         17.    Duty to Ensure Compliance

         Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon
breach of such duty for the failure of such person to observe the terms of this Protective Order.




                                                 [81
                                                                       __
                                ________




       18.     Waiver

       Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this litigation.
       19.     Modification and Exceptions

       The parties may, by stipulation, provide for exceptions to this order and any party may

seek an order of this court modifying this Protective Order.
       It is SO ORDERED this               day of                            ,   20




                                             UNITED STATES DISTRICT JUDGE




                                                                 the



                                                                  By




                                                [9]
                                                                                                                         Filed
                                                                                                     2/23/2015 11:18 35AM
                                                                                                           Esther Dlado
                                                                                                   1/22/2015 3:4qlerk
                                                                                                        Esther gbliaUstrict
                                                                                                        2014       CC*t)Q Dl
                                                                                                            Webb District
                                                                                                   201 4-CVF-0D1 1 62-Di

                                 CAUSE NO. 2014-CVF-001162-D1

 RAUL RODRIGUEZ AND NOEW                          §                 IN THE DISTRICT COURT OF
 RODRIGUEZ,                                       §
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §                        WEBB COUNTY, TEXAS
                                                  §
 STATE FARM LLOYDS AND                            §
 FELIPE FARJAS,                                   §
                                                  §
                                                                         TH
                                                                         49
          Defendants.                             §                            JUDICIAL DISTRICT



                                       PROTECTIVE ORDER

         This Court finds that a Protective Order is warranted to protect Confidential Information,

which will be produced by the parties and non-parties in this litigation, and that the following

provisions, limitations, and prohibitions are appropriate pursuant to and in conformity with the

Texas Rules of Civil Procedure. Therefore, it is hereby ORDERED that:

      I. All Confidential Information produced or exchanged in the course of this litigation shall

         be used solely for the purpose of the preparation and trial of this litigation and other related

         litigation against State Farm Lloyds (including its employees) or any third party adjusting

         firm (including its employees) that adjusted claims arising out hailstorms and/or

         windstorms in Texas with a date of loss in 2012, and for no other purpose. “Related

         Litigation” means a first-party lawsuit in Texas by an insured against State Farm Lloyds

         and its adjusters or adjusting companies that produced the Confidential Information for

         damages to insured property arising out of hailstorms and/or windstorrns in Texas with a

         date of loss in 2012. Confidential Information shall not be disclosed to any person except

         in accordance with the terms of this Order.



                                              EXHIBIT
2. “Confidential Information,” as used herein, means any information of any type which is

    designated as “Confidential” by any of the supplying or receiving parties, including

    information received from non-parties, whether it is a document, information contained in a

   document, inforniation revealed during a deposition, information revealed in an

    interrogatory answer or otherwise.    At the sole discretion of the producing party, the

   producing party may place on any documents that are subject to this Protective Order, bates

   numbers and/or a legend to indicate the document is “Confidential,” subject to a Protective

   Order and is produced under the specific cause number; however, the producing party shall

   not label designated documents with a watermark.

3. The disclosure of Confidential Inforniation is restricted to Qualified Persons. “Qualified

   Persons,” as used herein, means: the parties to pending litigation arising out of hailstorms

   and/or windstorrns in Texas a date of loss in 2012; their respective counsel; counsel’s staff;

   expert witnesses; outside service providers and consultants providing services related to

   document and ESI processing, hosting, review, and production; the Court; other court

   officials (including court reporters); the trier of fact pursuant to a sealing order; and any

   person so designated pursuant to paragraph 4 herein. If this Court so elects, any other

   person may be designated as a Qualified Person by order of this Court, after notice to all

   parties and a hearing.

4. Any party may serve a written request for authority to disclose Confidential Information to

   a person who is not a Qualified Person or counsel for the party designating party, and

   consent shall not he unreasonably withheld. However, until said requesting party receives

   written consent to further disclose the Confidential Information, the further disclosure is

   hereby prohibited and shall not be made absent further order of this Court. If the


                                                                                           Page 2
   designating party grants its consent, then the person granted consent shall become a

   Qualified Person under this Order.

5. Lead counsel for each party shall provide a copy of this Order to any person to whom

   Confidential Information is to be disclosed, including each party such counsel represents,

   and shall advise such person of the scope and effect of the confidentiality provisions of this

   Order and the possibility of punishment by contempt for violation thereof. Further, before

   disclosing Confidential Information to any person, lead counsel for the party disclosing the

   information shall obtain the written acknowledgment of that person binding him or her to

   the terms of this Order. The written acknowledgment shall be in the form of “Exhibit A”

   attached hereto.   Lead counsel for the disclosing party shall retain the original written

   acknowledgment, and furnish a copy of the signed written acknowledgment to counsel for

   the party designating the information as confidential within ten (10) business days.

6. Information shall be designated as Confidential information within the meaning of this

   Protective Order by following the protocol below that corresponds to the format produced:

       a. For hard-copy documents, by marking the first Bates-stamped page of the

          document and each subsequent Bates-stamped page thereof containing Confidential

           Information with the following legend: “Confidential & Proprietary/Produced

           Pursuant to a Conf. Agree./Prot. Order” or “Confidential Proprietary & Trade

           Secret/Produced Pursuant to a Cont Agree./Prot. Order,” but not so as to obscure

           the content of the document.

       b. For static image productions by marking the first Bates-stamped page of the

           document and each subsequent Bates-stamped page thereof containing Confidential

           Information with the following legend: “Confidential & Proprietary/Produced


                                                                                           Page 3
   Pursuant to a Conf. Agree./Prot. Order” or “Confidential Proprietary & Trade

   Secret/Produced Pursuant to a Conf. Agree./Prot. Order,” but not so as to obscure

   the content of the image.

c. For native format productions, by prominently labeling the delivery media for ESI

   designated    as   Confidential    Information   as   follows:    “Confidential   &

   Proprietary/Produced Pursuant to a Conf. Agree./Prot. Order” or “Confidential

   Proprietary & Trade Secret/Produced Pursuant to a Conf. Agree./Prot. Order.” In

   addition, at the election of the producing party, the electronic file may have

   appended to the file’s name (immediately following its Bates identifier) the

   following             protective            legend:              “CONFiDENTIAL

   SUBJ TO PROTECTI yE ORDER IN                CA USE NO.      20/4-C VF-001 162-Di;

   Noerni Rodriguez and Raul Rodriguez vs. State Farm Lloyds and Felipe Farius In
                                               th
                                               49
   the District Court of Webb County, Texas,        Judicial District” When any file so

   designated is converted to a hard copy or static image for any purpose, the

   document or image shall bear on each page a protective legend as described in

   6.a. and 6.b. above. If a native file containing Confidential Information is used

   during a deposition, meet and confer, trial, or is otherwise disclosed post-

   production, the party introducing, referencing, or submitting the native file must

   append the the file’s name (immediately following its Bates identifier) the

    following            protective            legend:              “CONFIDENTIAL

    SU BJ_TO_PROTECTI V EORDER_IN_ CA USE NO. 2014-C VF-001 I 62-Di;

   Noenii Rodriguez and Razil Rodriguez vs. State Farm Lloyds and Felipe Farias In

   the District Court of Webb County, Texas, ‘49” Judicial District” if such legend


                                                                                 Page   4
           does not already appear in the file name. Any party using a native tile containing

           Confidential Information in a deposition, hearing, or at trial must indicate the

           designation on the record so that it is reflected in the transcript of the proceedings.

       d. At the sole discretion of the producing party, the producing party may place on any

           hard-copy documents that are subject to this Protective Order waterniarks or seals

           to indicate the document is subject to a Protective Order and is produced under the

          specific cause number.

7. Any party who inadvertently discloses Confidential Information during the discovery

   process shall, immediately upon discovery of the inadvertent disclosure, give notice in

   writing to the party or parties in possession of such information that the information is

   designated as “Confidential” and shall request its immediate return. After receipt of such

   notice, the parties shall treat the infonnation so designated as Confidential Information

   under the terms of this Order, unless released of this duty by further order of this Court.

   Additionally, any party who inadvertently discloses Confidential Information during the

   discovery process shall, immediately upon discovery of the inadvertent disclosure, give

   notice in writing to the party which produced and provided this information, the names and

   addresses of the persons to whom it was disclosed and the date of the disclosure together

   with a copy of the notice by which the inadvertently disclosing party requested the

   immediate return of the documents.

8. Information previously produced during this litigation and not already marked as

   Confidential Information shall be retroactively designated within thirty (30) days of entry

   of this Order by providing written notice to the receiving parties of the Bates identifier or

   other identifying characteristics for the Confidential Information.


                                                                                           Page 5
       a.   Within thirty (30) days of receipt of such notice, or such other time as may be

            agreed upon by the parties, any parties receiving such notice shall return to the

            designating party all undesignated copies of such information in their custody and

            possession, in exchange for the production of properly designated information, or

            alternatively (upon the agreement of the parties) shall (i) affix the legend to all

            copies of such designated information in the party’s possession, custody, or control

            consistent with the terms of this Protecti’e Order, and/or (ii) with respect to ESI,

            take such reasonable steps as will relialy identifS’ the item(s) as having been

            designated as Confidential Information.

       b. Information that is unintentionally or inadvertently produced without being

            designated as Confidential Information may be retroactively designated by the

            producing party in the manner described in paragraph 7.a. above. If a retroactive

            designation is provided to the receiving party in accordance with texas Rule of

            Civil Procedure 193.3(d) the receiving pan:y must (i) make no further disclosure of

            such designated information except as allowed under this Order; (ii) take reasonable

            steps to notify any persons who were provided copies of such designated

            information of the terms of this Order; and (iii) take reasonable steps to reclaim any

            such designated information in the possess on of any person not permitted access to

            such information under the terms of this Crder. No party shall be deemed to have

                                                    e prior to notification of any subsequent
            violated this Order for any disclosures mac
                                                    1

            designation.

9. Any party may request the party designating inforriation as “Confidential” to consent to re

   designate confidential information as not confidential, which request shall not be rejected


                                                                                           Page 6
   absent a good-faith determination by the designating party that the Confidential

   Information is entitled to protection.

10. Deposition testimony is Confidential Information under the terms of this Order only if

   counsel for a party advises the court reporter and opposing counsel of that designation at

   the deposition, or by written designation to all parties and the court reporter within thirty

   (30) business days after receiving the deposition transcript. All deposition transcripts shall

   be considered confidential until thirty (30) days following the receipt of the deposition

   transcript. The court reporter shall note on the record the designation of said information as

   Confidential and shall separately transcribe those portions of the testimony and mark the

   face of such portion of the transcript as “Confidential.” The parties may use Confidential

   Information during any deposition, provided the witness is apprised of the terms of this

   Order and executes the acknowledgment attached hereto as Exhibit “A.” The parties may

   use Confidential In formation during a deposition only if the room is first cleared of all

   persons except the court reporter, the witness being deposed, counsel for the parties and

   any expert entitled to attend, and only if said witness executes the acknowledgement

   attached as Exhibit “A.”

II. In the case of interrogatory answers, responses to request for production, and responses to

   requests for admissions, the designation of Confidential Information will be made by

   means of a statement in the answers or responses specifying that the answers or responses

   or specific parts thereof are designated as Confidential Information. A producing party

   shall place the following legend on each page of the interrogatory answers or responses to

   requests for admission: “Contains Confidential Information.”

12. Confidential Information disclosed during a mee. and confer or otherwise exchanged in


                                                                                           Page 7
   informal discovery, shall be protected pursuant to this Order if counsel for the disclosing

   party advises the receiving party the information is Confidential Information. If the

   Confidential Information disclosed during a meet and confer or otherwise exchanged in

   informal discovery is in the fonii of hard-copy documents, static images, or native files,

   that information shall be designated as Confidential Information pursuant to paragraphs 6

   a., b., and/or c. depending on the format of the materials introduced.

13. At any time after the delivery of Confidential Documents, and after making a good-faith

   effort to resolve any disputes regarding whether any designated materials constitute

   Confidential Information, counsel of the party or parties receiving the Confidential

   Documents may challenge the Confidential designation of all or any portion thereof by

   providing written notice of the challenge to counsel for the party disclosing or producing

   the Confidential Documents. The party or parties disclosing or producing the Confidential

   Documents shall have twenty (20) days from the date of receipt of a written challenge to

   file a motion for specific protection with regard to any Confidential Documents in dispute.

   If the party or parties producing the Confidential Documents does not timely file a motion

   for specific protection, then the Confidential Documents in dispute shall no longer be

   subject to confidential treatment as provided in this Order.

14. If a timely motion for specific protection is filed, any disputed document will remain

   confidential until a contrary determination is made by the Court and all such documents,

   information or testimony shall continue to be treated as Confidential Information until this

   Court makes a contrary decision regarding the status of the documents, information or

   testimony. At any hearing to resolve a challenge of a Confidential designation, the party

   designating the information as “Confidential” shall have the burden to establish that party’s


                                                                                          Page 8
   right to protection as if this Order did not exist.       A party’s failure to challenge the

   designation of documents, information, or testimony as “Confidential” information does

   not constitute an admission that the document, information or testimony is, in fact,

   sensitive, confidential, or proprietary. No party waives its right to contend at trial or hearing

   that such document, information or testimony is not sensitive, confidential, privileged or

   proprietary, provided the party provides notice of intention to do so at least twenty (20)

   days before such trial or hearing.

IS. Any papers filed with the Court in this action that make reference to Confidential

   Information, or contain information derived therefrom, shall be considered Confidential

   Information and shall be governed by the terms of this Order. These papers shall be filed

   under seal and shall remain sealed with the District Clerk’s Office so long as the materials

   retain their stratus as Confidential Information.

16. Pursuant to the agreement of the parties, no disclosure, production, or exchange of

   information in this case shall constitute a waiver of any applicable attorney-client privilege

   or of any applicable work product protection in this or any other federal or state

   proceeding.    This Protective Order applies to any information disclosed, exchanged,

   produced, or discussed   —   whether intentionally or inadvertently   —   among the parties, their

   counsel and/or any agents (such as vendors and experts) in the course of this litigation.

   Upon learning of a production of privileged or work product protected information, the

   producing party shall within ten (10) days give all counsel of record notice of the

   production pursuant to Texas Rule of Civil Procedure 193.3(d). The receiving party must

   promptly return, sequester or destroy the produced information and all copies and destroy

   any notes that reproduce, copy, or otherwise disclose the substance of the privileged or


                                                                                               Page 9
                                   _____




       work product protected information.

   17. Further, production pursuant to this Protective Order shall not be deemed a waiver of:

          a. Any party’s right to object to any discovery request on any ground.

          b. Any party’s right to seek an order compelling discovery with respect to any

              discovery request.

          c. Any party’s use and review of its own Confidential Information in its sole and

              complete discretion.

          d. The status of any material as a trade secret.

   18. Any Qualified Person who obtains information pursuant to this Order consents to

       submitting to the jurisdiction of this Court for enforcement of this Order.

       This Order shall remain in effect unless or until amended, altered, modified, or
vacated by the Court or by the written agreement of all parties to this action filed with
the Court, pursuant to Rule 11 of the Texas Rules of Civil Procedure.



       IT IS SO ORDERED this               day of                   ,   2015.



                                                              JUDGE PRESIDING




                                                                                            Page 10
     ___________________________,     ___________________________,




                                             EXHIBIT “A”

                                    CAUSE NO. 2014-CVF-001969-D4

     LUIS MACHADO AND ROSA A.                     §                  IN THE DISTRICT COURT OF
     MACHADO,                                     §
                                                  §
           Plaintiffs,                            §
                                                  §
     v.                                           §                       WEBB COUNTY, TEXAS
                                                  §
     STATE FARM LLOYDS AND                        §
     GILBERT SANTOS,                              §
                                                  §
           Defendants.                            §                   406TH JUDICIAL DISTRICT



                   AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I,                            of                                  in order to be provided access to
information designated as “Confidential”  under   the Protective Order  entered in the 49th Judicial
District Court of Webb County,    Texas   (the  “Court”)    in C4USE   NO.   2014-C VF-001162-D1;
Noe,ni  Rodriguez and Raul  Rodriguez  vs.  State  Farm   Lloydc and  Felioe  Faria.c In the District
Court  of Webb  County,  Texas,       Judicial   District  (the “Lawsuit”),  represent  and agree as
follows:

I.        I have been provided with a copy of the Protective Order entered by the Court in the
          Lawsuit, I have reviewed said copy and I am familiar with its terms.

2.        With regard to any and all “Confidential” information to which I am given access in
          connection with the Lawsuit, I agree to be bound by the provisions of the Protective
          Order.

3.        I consent to the exercise of jurisdiction over me by the Court with respect to the
          Protective Order.

4.        1 agree that copies of this undertaking will be sent to counsel of record for all parties in
          the Lawsuit.




DATED:                                                         SIGNATURE:
    TAB 9

OF THE RECORD
                                                                                                             Filed
                                                                                            3/3/2015 1 09 14 PM
                                                                                               Esther Degollado
                                                                                                    District Clerk
                                                                                                   Webb District
                                                                                          201 4-CVF-001 048-D1
                             CAUSE NO. 2014-CVF-001048-D1


 ALMA PENA,                                   §               IN THE DISTRICT COURT OF
     Plaintiff,                               §
                                              §
 v.                                           §                    WEBB COUNTY, TEXAS
                                              §
 STATE FARM LLOYDS AND                        §
 BECKY LANIER,                                §
      Defendants.                             §                 49TH JUDICIAL DISTRICT




       PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE AND OBJECTIONS TO
            PLAINTIFF’S MOTION FOR ENTRY OF PROTECTIVE ORDER
                                    AND
      PLAINTIFF ’S RESPONSE TO DEFENDAN TS’ MOTION FOR ENTRY OF STATE
                      FARM’S PROPOSED PROTECTIV E ORDER



TO THE HONORABLE JUDGE OF THIS COURT:

         COMES NOW, Alma Pena (“Plaintiff’), and files this Plaintiff’s Reply to Defendants’

Response and Objections to Plaintiffs Alotion for Entiy of Protective Order and Plaintiffs’

Response to Defendants’ Motion/br Entiy ofState Farm ‘s Proposed Protective Order. Plaintiff

respectfully asks the Court: (1) to deny the Defendants’ Motion for Entiy of State Farm’s

Proposed Protective Order filed by State Farm Lloyds (“State Farm” or “Defendant”); (2) to

grant Piaintiffs Motion for Entry ofProtective Order, and order Defendants to fully respond to

Plaintiffs discovery requests and enter Plaintiff’s proposed Protective Order, attached hereto as

Exhibit A.    In support thereof and pursuant to the Texas Rules of Civil Procedure. Plaintiff

would respectfully show this Honorable Court the following:
                                         I.
                                SUMMARY OF ARGUMENT

1.     State Farm has filed a Response to Plaintiff’s IIotion for Protective Order and its own

Motion for Protective Order, wrongly contending that the Court should enter State Farnis

Protective Order to effectively protect it from Plaintiff’s discovery that seeks the production of

confidential and privileged information, including the production of trade secrets.          All of

Defendant’s arguments and justifications for its proposed Protective Order are without merit

because they have already been adequately addressed by Plaintiff’s Proposed Protective Order.

State Farm has previously agreed to and litigated cases under the limitations, disclosures,

and protections contained in Plaintiffs Proposed Protective Order in substantially similar

litigation across this state; therefore, there is no valid reason for Defendants’ opposition to

Plaintiff’s proposed protective order, or for the Court to invest time, resources, and efforts

                                                                                its own
hi die litigation of the previously agreed-on issues raised now by Defendant in
                                                                                Order.
Motion and disputed hi State Fann’s Response to Plaintiff’s Proposed Protective
                                                                                          be
Accordingly, State Farm’s Motion should be denied and Plaintiff’s Protective Order should

entered in this case.

                                         II.
                            INTRODUC TION & BACKGROUND

2.      The causes of action made the basis of this lawsuit arise out of an insurance claim made

by Plaintiff for hail storm and/or windstorm damages to her real property located in Webb

County, Texas (“the Property”) sustained on or about June 7, 2013. Defendant failed to conduct

a reasonable investigation and failed to pay the frill proceeds of the Policy. As a result, Plaintiff

brought suit against all Defendants for damages resulting from the mishandling of Plaintiffs

 claims for coverage and asserted causes of action against Defendant State Farm for breach of



                                                                                               Page 2
contract, breach of the common law duty of good faith and fair dealing, violations of the Texas

Insurance   Code, common law fraud and conspiracy to commit fraud.

3.       Plaintiff filed a Motion to Strike Dejbndants’ Objections to Plaintiff’s Written Discovery

Requests and Motion to Compel Discovery, (“Motion to Compel”), on January 22, 2015,

requesting an Order from the Court compelling State Farm to fully respond to Plaintiff’s

discovery requests.

4.       Plaintiff contemporaneously filed Plaintifls tiotion for Entry qf Protective Order,

(“Motion for Protective Order”) requesting that the Court enter Plaintiff’s Proposed Protective

Order, which is consistent with protective orders previously entered and used for substantially

similar litigation involving Plaintiffs counsel and State Farm. Plaintiff has attached hereto as

Exhibit A the Proposed Protective Order, originally filed with Plaintiffs Motion for Protective

Order.

5.       Plaintiff hereby incorporates by reference, as if fully asserted herein, the arguments and

authorities, including all attached exhibits, asserted in Plaintiffs Motion to Compel and

Plaintiffs Motion for Protective Order.

6.       Plaintiff would show that Defendant’s Motion for Protection Order should be denied, as

Plaintiffs proposed protective order provides all parties, including State Fann Lloyds, adequate

protection from disclosure of trade secret and proprietary infonnation.         Further, Plaintiffs

Motion to Compel should be granted accordingly and Defendants ordered to fully respond to

Plaintiffs discovery requests and to prodnce all responsive documents and information in their

possession, custody, or control, including responsive materials previously withheld subject to

such claims of privilege.




                                                                                              Page 3
                                           III.
                                  ARGUMENT AND AUTHORITIES

      A. Plaintiffs Proposed Protective Order Wifi Adequately Protect Defendants.

7.         Plaintiff asserts that her Proposed Protective Order will adequately address Defendant’s

concerns as to trade secrets and adequately protect Defendant.’ Plaintiffs Proposed Protective

Order is consistent with protective orders previously entered and used for substantially similar

litigation involving Plaintiffs counsel and State Farm. and will protect State Farm. with respect

to disclosure—in the course of discovery in this case—of documents and information that

Defendant claims constitute trade secrets or proprietary material.

S.         State Farm argues that it needs the Court to enter its Protective Order to provide a shield

from parties seeking the discovery of confidential infornrntion and docnments.              However,

Plaintiffs Proposed Protective Order contains numerous protections for the same type of

information Defendant refuses to produce because of its confidentiality. For example, Plaintiff’s

proposed Protective Order provides the following, among other protections:

           All Confidential Information produced or exchanged in the course of this
           litigation shall he used solely for the purpose of the preparation and trial of this
           litigation and other related litigation against State Farm Lloyds (including its
           employees) or any third party’ adjusting finn (including its employees) that
           adjusted claims arising out hailstorms and/or windstorms in Texas with a date of
           loss in 2013, and for no other purpose. “Related Litigation” means a first-party
           lawsuit in Texas by an insured against State Farm Lloyds and its adjusters or
           adjusting companies that produced the Confidential Information for damages to
           insured property arising out of hailstorms and/or windstonns in Texas with a date
           of loss in 2013. Confidential Information shall not he disclosed to any person
           except in accordance with the terms of this Order.
                                                       2




           The disclosure of Confidential Information is restricted to Qualified Persons.
                                                                                 3



    See Plaintiffs’ “Exhibit A”
2
    See Exhibit A. ¶1.
    See Exhibit A, ¶3.

                                                                                                  Page 4
          Lead counsel for each patty shall provide a copy of this Order to any person to
          whom Confidential Information is to be disclosed, including each party such
          counsel represents. and shall advise such person of the scope and effect of the
          confidentiality provisions of this Order and the possibility of punishment by
          contempt for violation thereof Further, before disclosing Confidential Information
          to any person, lead counsel for the party disclosing the information shall obtain the
          written acknowledgment of that person binding him or her to the tenns of this
                   4
          Order.



          Any party who inadvertently discloses Confidential Information during the
          discovery process shall, immediately upon discovery of the inadvertent
          disclosure, give notice in writing to the party or parties in possession of such
          information that the information is designated as “Confidential” and shall request
          its immediate return. Afier receipt of such notice, the parties shall treat the
          information so designated as Confidential Infonnation tinder the tenus of this
          Order, unless released of this duty by further order of this Court.



          Any papers filed with the Court in this action that make reference to Confidential
          Information, or contain infonnation derived therefrom, shall he considered
          Confidential Information and shall be governed by the terms of this Order. These
          papers shall be filed under seal and shall remain sealed with the District Clerk’s
          Office so long as the materials retain their status as Confidential Information.
                                                                              6

9.        Plaintiff’s protective order, as written, provides adequate protection of Defendants’ trade

secret and/or confidential information.As shown above, many of the issues raised in

Defendant’s motion are covered by provisions included in Plaintiff’s proposed protective order.

As such, Defendant’s Motion for Protective Order provides basically nothing new and should he

denied.




  See Exhibit A, ¶5.
  See Exhibit A, ¶7.
o     Exhibit A. 95.

                                                                                                  Page 5
      B. Texas Law Authorizes Shared Discovery

10.       Defendant complains that Plaintiffs Proposed Protective Order does not adequately

address handling of confidential information because it omits clear procedures for the destruction

or return of State Farm’s confidential information after the resolution of the matter.         This

argument fails because Plaintiffs Proposed Protective Order not only effectively addresses the

handling of confidential information, as shown above, but also is adequate in light of Plaintiffs

need for shared discovery, which Defendants oppose. Plaintiff’s Proposed Protective Order

defines “Confidential Information” as any information of any type which is designated as

                                                    7 This would include all Confidential
“Confidential” by any of the supplying or receiving parties.

Infommtion.

11.       Defendant also complains that Plaintiff’s Proposed Protective Order does not limit the

use of State Fan’s trade secret material to this litigation.      However. Texas law is clear that

public policy favors shared discovery, which permits litigants to share othenvise confidential

documents produced in discovery by a common adversary. Shared discovery is not only allowed

and appropriate where there are several suits concerning the same subject matter, hut also should

he used in those situations because it is an effective means to insure full and fair disclosure and

make the discovery process more efficient.
                                8

12.        In considering shared discovery, the trial court should balance the competing interests of

the parties and approve an order that protects trne trade secrets and confidential information from

State Farm’s competitors yet allows for proper use by other litigants involved in actions against

this repeat defendant. Under the doctrine of shared discovery, the products of discovery may be




    See Exhibit A. ¶2
8
    See Garcia i Feeples. 734 S.W.2d 343. 348-49 (Tex. 1987).

                                                                                               Page 6
disseminated to other litigants and persons who are potential litigants.
                                                              9                                Here, Plaintiffs

attorneys are involved in litigation against insurance companies in several counties throughout

Texas.    Sharing discovery is appropriate in this circumstance to ensure efficiency in the

discovery process, and it will benefit all parties.

13.      Despite the cases’ clear endorsement of streamlined discovery, insurance companies,

including State Farm, nevertheless often vehemently protest and attempt to deny the applicability

of this doctrine.    Acceptance of Defendants’ position would significantly limit the ability of

policyholders to efficiently and effectively prepare claims based on widespread misconduct such

as Defendants’. The danger posed by such widespread and largely uniform misconduct defeats

State Farm’s contention that the Court should ignore Garcia because it was a product liability

case.

14.      The premise of shared discovery is fundamental to the efficient and honest functioning of

the judicial process. A presumption of openness applies to all court proceedings in this county,

criminal and civil, because “secrecy insulates the participants. masking impropriety, obscuring

incompetence, and concealing corruption.”° In addition to making discovery more efficient, the

shared discovery provision should make discovery more truthful and lead to full disclosure.

“Shared discovery is an effective means to insure full and fair disclosure.” It has been the

experience of Plaintiffs counsel, in other litigation against insurance companies, that the product

of discovery varies greatly in both completeness and scope.                  Shared discovery is designed to

remedy that variance and ensure that all litigants have access to the discoverable infornmtion.




  Eli Lilly & Co. v. Marshall, 850 S.W.2d 155, 160 (Tex. 1993) (“[U]nder the doctrine of shared discovery, the
                                                                                                               fruits
of discovery are available not only to the  parties in a particular case but may  be  disseminated  in turn to other
litigants and potential litigants.”).
   See Brown i. lt7lliamson Tobacco Coip. i FTC, 710 F.2d 1165. 1179 (6th Ca. 1983).
°
   Garcia, 734 SW, 2d at 347.

                                                                                                              Page 7
1 5.    In cc State Farm Lloyds illustrates that the above-described shared discovery propositions

are permissible. There. Defendant State Farm Lloyds sought a writ of mandamus commanding

the trial court to vacate a protective order that allowed documents obtained in the case to be used
                                                                                                                  12
in “related litigation against Defendants in which Plaintiffs’ counsel is an attorney of record.”

State Farm wanted a different protective order issued, just like here, which restricted the use and

disclosure of certain privileged documents to the specific case before that specific trial court.

The Court of Appeals concluded that thc trial court’s order adequately protected the Defendants

from the involuntary disclosure of its trade secrets, and therefore. the Court denied the petition
                         13
for writ of mandamus.

16.     Defendants deride the Beaumont Court’s analysis in State Famni Lloyds as “conclusory”

and imply that the opinion carries no precedential weight because the Texas Supreme Court did

not review it, hut that attack is simply a smoke screen designed to conceal the fact that

Defendants have no contrary cases to cite.

17.     Plaintiff’s proposed protective order here is substantially similar to the protective order

blessed by higher Texas courts. Further, the language of Plaintiffs Proposed Protective Order is

nearly identical to a protective order recently entered in a similar first patty case involving State

                     4 and State Farm was actively involved in crafting the language
Farm and Plaintiff’s counsel,’

contained in that protective order. In moving for entry of its own protective order before this

Court, State Farm protests that it lodged objections before other courts to the language about

which it now complains, but those objections have consistently been overruled because they are




12
   In tv State Fami Lloyds. 2003 Tex. App. LEXIS 8115 (Tex. App—Beaumont Sept. 18, 2003).
   Id
14
   See .4lejos Ranñrez and Ofelia Rarni,ez v. State Farm Lloyds and Sylvia Garza, Cause No. C-3828-13-D: In the
206th District Court of Hidalgo County, Texas.


                                                                                                           Page 8
unfounded. For these reasons and more, the Court should grant Plaintiffs 1otion for Entry of

Protective Order.

18.     Plaintiffs Proposed Protective Order allows the use of shared discovery, with proper

limits and protections that should appease Defendants’ concern about the disclosure of

confidential information outside the 2013 hailstorm litigation.
                                                    1                     The Court should enter

Plaintiff’s Proposed Protective Order, attached as Exhibit A. and. subject thereto, order

Defendants to produce all documents and information responsive to Plaintiffs discovery

requests that Defendants previously withheld from discovery based            on   the aforementioned

claims of confidentiality.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays this Honorable Court deny

Defendant’s Motion for Entiy of State Latin ‘s Proposed Protective Order and grant Plaintiff’s

Motion fOr Entiy of Protective Order. Plaintiff further requests that the Court grant and enter

Plaintiffs Proposed Protective Order, attached as Exhibit A, and grant Plaintiff any other and

further relief, either at law or in equity, to which Plaintiff may show herselfjustly entitled.




  See Exhibit A, ¶1.
                                                                                                  Page 9
                                           Respectfully submitted.

                                           MOSTYN LAw



                                            !y7J Steve Aiostyn
                                           J. Steve Mostyn
                                           State Bar No. 00798389
                                           j srndocketefile(imostvnlaw. corn
                                           3810 West Alabarna Street
                                           Houston, Texas 77027
                                           (713) 714-0000 (Office)
                                           (713) 714—111 1(Facsirnile)

                                           ATTORNEY FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record on this 3rd day of March. 2015 in accordance with the Rules of Civil
Procedure.

                                             /ç/ J. Steve Afosorn
                                            J. Steve Mostyn




                                                                                         Page 10
                                         CAtTSE NO. 2014-CVF-001048-Dl


        ALMA PENA,                                          §              IN THE DISTRICT COURT OF
            Plaintiff,                                      §
                                                            §
        v.                                                  §                     WEBB COUNTY, TEXAS
                                                            §
        STATE FARM LLOYDS AND                               §
        BECKY LANIER,                                       §
             Defendants.                                    §                  49TH JUDICIAL DISTRICT



                                               PROTECTIVE ORDER

                  This Court finds that a Protective Order is warranted to protect Confidential Information,

       which will be produced by the parties and non-parties in this litigation, and that the following

       provisions, limitations, and prohibitions are appropriate pursuant to and in confonnity with the

       Texas Rules of Civil Procedure. Therefore, it is hereby ORDERED that:

             1.   All Confidential Information produced or exchanged in the course of this litigation shall

                  be used solely for the purpose of the preparation and trial of this litigation and other related

                  litigation against State Fann Lloyds (including its employees) or any third party adjusting

                  firm (including its employees) that adjusted claims arising out hailstorms and/or

                  windstonns in Texas with a date of loss in 2013, and for no other purpose.             “Related

                  Litigation” means a first-party lawsuit in Texas by an insured against State Farm Lloyds

                  and its adjusters or adjusting companies that produced the Confidential Infonnation for

                  daniages to insured property arising out of hailstorms and/or windstonns in Texas with a

                  date of loss in 2013. Confidential Information shall not be disclosed to any person except

                  in accordance with the tenns of this Order.

                  “Confidential Information.” as                         any information of any type which is


      rçrpag4epy of
the   (NI1C)      day



By
   designated as “Confidential” by any of the supplying or receiving parties, including

   infonnation received from non-parties, whether it is a document, infonnation contained in a

   document, information revealed during a deposition. infonriation revealed in an

   interrogatory answer or otherwise     At the sole discretion of the producing party, the

   producing party may place on anx’ documents that are subject to this Protective Order, bates

   numbers and/or a legend to indicate the document is “Confidential,” subject to a Protective

   Order and is produced under the specific cause number; however, the producing party shall

   not label designated documents with a watemmrk.

3. The disclosure of Confidential Information is restricted to Qualified Persons. “Qualified

   Persons.” as used herein, means: the parties to pending litigation arising out of hailstorms

   and/or windstorms in Texas a date of loss in 2013; their respective counsel; counsel’s staff;

   expert witnesses; outside service providers and consultants providing services related to

   document and ESI processing. hosting. review, and production; the Court; other court

   officials (including court reporters); the trier of fact pursuant to a sealing order; and any

   person so designated pursuant to paragraph 4 herein.      If this Court so elects, any other

   person ma;’ be designated as a Qualified Person by order of this Court. afler notice to all

   parties and a hearing.
                                                                                             to
4. Aiiy party may sen’e a written request for authority to disclose Confidential Infonnation

    a person who is not a Qualified Person or counsel for the party designating party. and

    consent shall not be unreasonably withheld. However, until said requesting party
                                                                                     receives

                                                                                             is
    written consent to further disclose the Confidential Infonnation, the further disclosure

    hereby prohibited and shall not he made absent further order of this Court. If the

    designating party grants its consent, then the person granted consent shall become a


                                                                                          Page 2
     Qualified Person under this Order.

5.   Lead counsel for each party shall provide a copy of this Order to any person to whom

     Confidential Infonuation is to be disclosed, including each party such counsel represents,

     and shall advise such person of the scope and effect of the confidentiality provisions of this

     Order and the possibility of punishment by contempt for violation thereof Further, before

     disclosing Confidential Information to any person, lead counsel for the party disclosing the

     information shall obtain the written acknowledgment of that person binding him or her to

     the terms of this Order. The written acknowledgment shall he in the form of “Exhibit A”

     attached hereto.   Lead counsel for the disclosing party shall retain the original     witten



     acknowledgment, and furnish a copy of the signed written acknowledgment to counsel for

     the party designating the information as confidential within ten (10) business days.

6. Infonnation shall be designated as Confidential Infonnation within the meaning of this

     Protective Order by following the protocol below that corresponds to the format produced:

         a.   For hard-copy documents, by marking the first Bates-stamped page of the

              document and each subsequent Bates-stamped page thereof containing Confidential

              Infonnation with the following legend: “Confidential & Proprietary/Produced

              Pursuant to a Conf. Agree. /Prot. Order” or “Confidential Proprietary & Trade

              Secret/Produced Pursuant to a Conf. Agree./Prot. Order,” but not so as to obscure

              the content of the document.

         b. For static image productions by marking the first Bates-stamped page of the

              document and each subsequent Bates-stamped page thereof containing Confidential

              Information with the following legend: “Confidential & Proprietary/Produced

              Pursuant to a ConE Agree./Prot. Order” or “Confidential Proprietary & Trade


                                                                                              Page 3
     Secret/Produced Pursuant to a Conf. Agree./Prot. Order,” but not so as to obscure

     the content of the image.

c.   For native format productions, by prominently labeling the delivery media for ESI

     designated    as   Confidential    Infonuation    as    follows:    “Confidential    &

     Proprietary/Produced Pursuant to a Couf. Agree./Prot. Order” or “Confidential

     Proprietary & Trade Secret/Produced Pursuant to a Conf Agree./Prot. Order.” In

     addition, at the election of the producing party, the electronic file may have

     appended to the file’s name (immediately following its Bates identifier) the

     following             protective             legend:               “CONFIDENTIAL

     5U TO PROTECTIVE ORDER IN Cause No. 2014-C JF-00]048-D1: Alma

     Pena v. State Farm Lloyds and Becky Lan/er; in the 49th District Court, Webb

     County, Texas.” When any tile so designated is converted to a hard copy or static

     image for any purpose, the document or image shall bear on each page a

     protective legend as described in 6.a. and 6.b. above. If a native file containing

     Confidential Information is used during a deposition, meet and confer, trial, or is

     otherwise disclosed post-production, the party introducing, referencing, or

     submitting the native file must append the the tile’s name (immediately following

     its   Bates   identifier) the following protective      legend:    “CONFIDENTIAL

     SUBJ TO PROTECTIVE ORDER IN Cause No. 2014-CT F-00] 048-D]; A li;ia

     Pena v. State Farm Lloyds and Becky Lan/er; in the 49th District Court. Webb

     County, Texas,” if such legend does not already appear in the file name.            Any


     party using a native file containing Confidential Infbrmation in a deposition,

     hearing, or at trial must indicate the designation on the record so that it is reflected



                                                                                      Page 4
            in the transcript of the proceedings.

      d. At the sole discretion of the producing party, the producing party may place on any

            hard-copy documents that are subject to this Protective Order watennarks or seals

            to indicate the document is subject to a Protective Order and is produced under the

            specific cause number.

7. Any party who inadvertently discloses Confidential Infönnation during the discovery

   process shall, inunediately upon discovery of the inadvertent disclosure, give notice in

   writing to the party or parties in possession of such infomuttion that the information is

   designated as “Confidential” and shall request its inimediate return. After receipt of such

   notice, the parties shall treat the infonnation so designated as Confidential Information

   under the terms of this Order, unless released of this duty by further order of this Court.

   Additionally, any party who inadvertently discloses Confidential Information during the

   discovery process shall, immediately upon discovery of the inadvertent disclosure, give
                                                                                          and
   notice in writing to the party which produced and provided this infonnation, the names

   addresses of the persons to whom it was disclosed and the date of the disclosure together

   with a copy’ of the notice by which the inadvertently disclosing party requested the

   immediate return of the documents.
                                                                                 as
8. Information previously produced during this litigation and not already marked

   Confidential Information shall be retroactively designated within thirty (30) days of entry

   of this Order by providing written notice to the receiving parties of the Bates identifier or

   other identifying characteristics for the Confidential Information.

       a.   Within thirty (30) days of receipt of such notice, or such other time as may he

            agreed upon by the parties. any parties receiving such notice shall return to the


                                                                                          Page 5
           designating party all undesignated copies of such information in their custody and

           possession, in exchange for the production of properly designated infonnation, or

           alternatively’ (upon the agreement of the parties) shall (i) affix the legend to all

            copies of such designated infonnation in the party’s possession, custody, or control

            consistent with the terms of this Protective Order, and/or (ii) with respect to ESI,

            take such reasonable steps as will reliably identii the item(s) as having been

            designated as Confidential Information.

        b. Information that is unintentionally or inadvertently produced without being

            designated as Confidential Information may be retroactively designated by the

            producing party in the manner described in paragraph 7.a. above. If a retroactive

            designation is provided to the receiving party in accordance with Texas Rule of
                                                                                             of
            Civil Procedure 193.3(d) the receiving party must (i) make no further disclosure

            such designated infbrmation except as allowed under this Order; (ii) take reasonable

            steps to notify any persons who were provided copies of such designated

            information of the terms of this Order; and (iii) take reasonable steps to reclaim any
                                                                                             to
            such designated information in the possession of any person not permitted access
                                                                                        have
            such information under the terms of this Order. No party shall be deemed to

            violated this Order for any disclosures made prior to notification of any subsequent

            designation.
                                                                                          to re
9.   Any party may request the party designating information as “Confidential” to consent
                                                                                        rejected
     designate confidential information as not confidential, which request shall not be

     absent a good-faith determination by the designating party that the Confidential

     Information is entitled to protection.


                                                                                            Page 6
10. Deposition testimony is Confidential Infonnation under the terms of this Order only if

   counsel for a party advises the court reporter and opposing counsel of that designation at

   the deposition, or by written designation to all parties and the court reporter within thirty

   (30) htrsiness days after receiving the deposition transcript All deposition transcripts shall

   be considered confidential until thirty (30) days following the receipt of the deposition

   transcript. The court reporter shall note on the record the designation of said infonnation as

   Confidential and shall separately transcribe those portions of the testimony and mark the

   face of such portion of the transcript as “Confidential.” The parties may use Confidential

   Information during any deposition, provided the witness is apprised of the tenns of this

   Order and executes the acknowledgment attached hereto as Exhibit “A.” The parties may

   use Confidential Information during a deposition only if the room is first cleared of all

   persons except the court reporter, the witness being deposed. counsel for the parties and

   any expert entitled to attend, and only if said witness executes the acknowledgement

   attached as Exhibit “A.”
                                                                                             to
11. In the case of interrogatory answers, responses to request for production. and responses

   requests for admissions, the designation of Confidential Information will be made by

   means of a statement in the answers or responses speciing that the answers or responses

   or specific parts thereof are designated as Confidential Information.      A producing party

                                                                                           to
   shall place the following legend on each page of the interrogatory answers or responses

   requests for admission: “Contains Confidential Infonnation.”
                                                                                       in
12. Confidential Information disclosed during a meet and confer or othenvise exchanged

    informal discovery, shall be protected pursuant to this Order if counsel for the disclosing

    party advises the receiving party the information is Confidential Infonnation. If the


                                                                                            Page 7
   Confidential Information disclosed during a meet and confer or otherwise exchanged in

   infonnal discovery is in the form of hard-copy documents, static images, or native files,

   that information shall be designated as Confidential Infonnation pursuant to paragraphs 6

   a., b., and/or c. depending on the format of the materials introduced.

13. At any time after the delivery of Confidential Documents. and after making a good-faith

   effort to resolve any disputes regarding whether any designated materials constitute

   Confidential Information, counsel of the party or parties receiving the Confidential

   Documents may challenge the Confidential designation of all or any portion thereof by

   providing written notice of the challenge to counsel for the party disclosing or producing

   the Confidential Documents. The party or parties disclosing or producing the Confidential

   Documents shall have twenty (20) days from the date of receipt of a written challenge to

   file a motion for specific protection with regard to any Confidential Documents in dispute.

   If the party or parties producing the Confidential Documents does not timely file a motion

   for specific protection, then the Confidential Documents in dispute shall no longer he

   subject to confidential treatment as provided in this Order.

14. If a timely motion for specific protection is filed, any disputed document will remain

   confidential until a contrary determination is made by the Court and all such documents,

   information or testimony shall continue to be treated as Confidential Information until this

   Court makes a contrary decision regarding the status of the documents, infonnation or

   testimony. At any hearing to resolve a challenge of a Confidential designation, the party

   designating the infonnation as “Confidential” shall have the burden to establish that party’s

   right to protection as if this Order did not exist.       A party’s thilure to challenge the

   designation of documents, information, or testimony as “Confidential” information does


                                                                                          Page 8
   not constitute     an     admission that the document, information or testimony is,             in    fact,

   sensitive, confidential, or proprietary. No party waives its right to contend at trial or hearing

  that such document. infonnation or testimony is not sensitive, confidential, privileged or

   proprietary, provided the party provides notice of intention to do so at least twenty (20)

   day’s before such trial or hearing.

15. Any papers filed with the Court            in   this action that make reference to Confidential

   Infonnation, or contain information derived therefrom, shall be considered Confidential

   Information and shall be governed by the terms of this Order. These papers shall be filed

   tinder seal and shall remain sealed with the District Clerk’s Office so long as the materials

   retain their status as Confidential Information.

16. Pursuant to the agreement of the parties, no disclosure, production, or exchange of

   information   in   this case shall constitute a waiver of any applicable attorney-client privilege

   or of any applicable work product protection in this or any other federal or state

   proceeding.        This    Protective Order applies to any information disclosed, exchanged,

   produced, or discussed        —   whether intentionally or inadvertently   —   among   the parties, their

   counsel and/or any agents (such as vendors and experts) in the course of this litigation.

   Upon learning of a production of privileged or work product protected information, the

   producing party shall within ten (10) days give all counsel of record notice of the

   production pursuant to Texas Rule of Civil Procedure 193.3(d). The receiving party must

   promptly return, sequester or destroy the produced infonnation and all copies and destroy

   any notes that reproduce, copy, or otherwise disclose the substance of the privileged or

   work product protected infonnation.

17. Further, production pursuant to this Protective Order shall not be deemed a waiver of


                                                                                                        Page 9
          a. Any party’s right to object to any discovery request on any ground.

          h. Any party’s right to seek an order compelling discovery with respect to any

               discovery request.

          c.   Any party’s use and review of its own Confidential Infonnation in its sole and

               complete discretion.

          d. The status of any material as a trade secret.

    18. Any Qualified Person who obtains information pursuant to this Order consents to

       submitting to the jurisdiction of this Court for enforcement of this Order.


       This Order shall remain in effect unless or until amended, altered, modified, or
vacated by the Court or by the written agreement of all parties to this action filed with
the Court, pursuant to Rule 11 of the Texas Rules of Civil Procedure.



       IT IS SO ORDERED on this              day of                                  ,   2015.




                                                              JUDGE PRESIDING




                                                                               C of 9
                                                                                    th(a
                                                                                    y          N
                                                                                      lq,Icertajy-’
                                                                   the      t
                                                                            1 1ayof        “  2O(\



                                                                    By




                                                                                                 Page 10
      ___________
                 __________
                                    ___________________________.




                                           EXHIBIT “A”

                                CAUSE NO. 2014-CVF-001048-D1


 ALMA PENA,                                       §                IN THE DISTRICT COURT OF
     Plaintiff,                                   §
                                                  §
 V.                                               §                    WEBB COUNTY, TEXAS
                                                  §
 STATE FARM LLOYDS AND                            §
 BECKY LANIER,                                    §
           Defendants.                            §                  49TH JUDICIAL DISTRICT



                    AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I,                            of,
                                                              in order to be provided access to
information designated as “Confidential” under the Protective Order  entered in the 49th Judicial
District Court of Webb County, Texas (the “Court”) in Cause No. 2014-CVF-001048-Dl, 1      41ma
Penn v. State Farm Lloyds andBeckyLanier(the “Lawsuit”), represent and agree as follows:

1.       I have been provided with a copy of the Protective Order entered by the Court in the
         Lawsuit, I have reviewed said copy and I am familiar with its tenns.

2.        With regard to any and all “Confidential” information to which I am given access in
          connection with the Lawsuit, I agree to he bound by the provisions of the Protective
          Order.

3.        I consent to the exercise of jurisdiction over me by the Court with respect to the
          Protective Order.

4.        I agree that copies of this undertaking will be sent to counsel of record for all parties in
          the Lawsuit.




DATED:                                                          SIGNATURE:
                              CAUSE NO. 201-I-CVF-001048-D1


AL1IA PENA,                                    §                IN THE DISTRICT COURT OF
     Plaintiff,                                §
                                               §
V.                                             §                      WEBB COUNTY, TEXAS
                                               §
 STATE FARM LLOYDS AND                         §
 BECKY LANIER,                                 §
      Defendants.                              §                     49THJUDICIAL DISTRICT




ORDER DENYING DEFENDANTS’ MOTION FOR ENTRY OF PROTECTIVE ORDER


       Having considered Defendants Motion Jbr Entry of State Farm ‘s Proposed Protective

Order the response(s) thereto, and the arguments of counsel as allowed, the Court is of the opinion

that said Motion should be DENIED; it is therefore,

       ORDE RED that De/ndants Motion for Entiy ofState Farm ‘s Proposed Protective Order

is hereby DENIED.



        SIGNED this          day of                     2015.


                                                      JUDGE PRESIDING




                                                                the ‘ 4’ay
                                                                    17Y
                                                                    t          Of t{c
                                                                                          )) ceZ
                                                                                             2


                                                                     /1Y I1 xas
                                                                By   7M,f$’
   TAB 10

OF THE RECORD
          C




                                                    NO. 2014CVF001048-Dl

              ALMA PENA,                                          §                IN THE DISTRICT COURT
                  Plaintiff                                       §
                                                                  §
              vs.                                                 §              OF WEBB COUNTY, TEXAS
                                                                  §
              STATE FARM LLOYDS AND BECKY                         §
              LANIER,                                             §
                  Defendants                                      §                49TH JUDICIAL DISTRICT

                                        %“JPROTECTIVE ORDER

                     This Court finds that a Protective Order is warranted to protect Confidential Information,

              which will be produced or exchanged in this litigation, and that the following provisions,

              limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

              of Civil Procedure. Therefore, it is hereby ORDERED that:

                     1.     All Confidential Information produced or exchanged in the course of this

                              litigation shall be used solely for the purpose of the preparation and trial of this
                                                i- ekf& lq1,o,i
                                        /
l&o4fc cth’oi                 litigation against State Farm Lloyds (including its employees) a—BvuIcy1ãItiei..-
‘Ii   MtAr
                              (“Defendants”) or any third party adjusting firm (including its employees) that
ait’.y 1
       cI%)5’.I+- 4
                              adjusted this claim and for no other purpose.       Confidential Information, or
      c-st          tvt
                  extracts, summaries, or information derived from Confidential Information, shall
       bj c 5tceJ
of s1kL                       not be disclosed to any person except in accordance with the terms of this Order.

          -t kstrk            Confidential Information may only be copied or reproduced as reasonably
                    bAt

                              necessary for use solely in this litigation.

“   •-ça5            2.       “Confidential Information,” as used herein, means any information of any type

                              that is designated as       “Confidential” andJor “Trade Secret” by any of the

                              producing or receiving parties, whether it is: a document, electronically stored

                              information (“ESI”), or other material; information contained in a document, ESI,

                                                                  I
     or other material; information revealed during a deposition; information revealed

     in an interrogatory answer or written responses to discovery; information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     discovery.

3.   The disclosure of Confidential Information is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation
      4#’ci “(1c-fr li          t7°-” V        (
                                               0
                                               ‘‘jce     /                     a—  ‘Fi7i,,
     .r6inuut-of a       tiiei—uveut on or abouT June 2OliirWu1b-Gounty, Te*asi—         ,
                                                                                         4
                                                                                         pt


     their respective counsel; counsel’s staff; expert witnesses; outside service-

     providers and consultants providing services related to document and ESI

     processing, hosting, review, and production; the Court; other court officials

     (including court reporters); the trier of fact pursuant to a sealing order; and any

     person so designated pursuant to paragraph 4 herein. If this Court so elects, any

     other person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential

     Information to a person who is not a Qualified Person on counsel for the

     designating party, and consent shall not be unreasonably withheld. However,

     until said requesting party receives written consent to further disclose the

     Confidential Information, the further disclosure is hereby prohibited and shall not

     be made absent further order of this Court. If the designating party grants its

     consent, then the person granted consent shall become a Qualified Person under

     this Order.

5.   Counsel for each party shall provide a copy of this Order to any person—other



                                        2
     than the Court, court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall advise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof.       Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the written

     acknowledgment of that person binding him or her to the terms of this Order. The

     written acknowledgment shall be in the form of Exhibit A attached hereto.

     Counsel for the disclosing party shall retain the original written acknowledgment,

     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.

6.   Information shall be designated as Confidential Information within the meaning

     of this Protective Order by following the protocol below that corresponds to the

     format produced:

     a.     For hard-copy documents, by marking the first Bates-stamped page of the

            document and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following legend: “Confidential &

            Proprietary/Produced Pursuant to a Conf Agree./Prot. Order” or

            “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf

            Agree./Prot. Order,” but not so as to obscure the content of the document.

     b.     For static image productions, by marking the first Bates-stamped page of

            the image and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following legend: “Confidential &



                                      3
     Proprietary/Produced Pursuant to a Conf             Agree.fProt. Order” or

     “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf

     Agree.IProt. Order,” but not so as to obscure the content of the image.

c.   For native file format productions, by prominently labeling the delivery

     media for ESI designated as Confidential Information as follows:

     “Confidential & Proprietary/Produced Pursuant to a Conf Agree./Prot.

     Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to

     a Conf. Agree./Prot. Order.” In addition, at the election of the producing

     party, the electronic file may have appended to the file’s name

     (immediately following its Bates identifier) the following protective

     legend:

     “CONFIDENTJAL-SUBJ_TO_PROTECTIVE_ORDER_1N_CAUSE_[insert                      #1.”

     When any file so designated is converted to a hard-copy document or

     static image for any purpose, the document or image shall bear on each

     page a protective legend as described in 6.a. and 6.b. above. If a native

     file containing Confidential Information is used during a deposition, meet

     and confer, trial, or is otherwise disclosed post-production, the party

     introducing, referencing, or submitting the native file must append to the

     file’s name (immediately following its Bates identifier) the protective

     legend:

     “CONFIDENTL&L-SUBJ TO_PROTECTIVEORDER_IN_CAUSE_[insert                 #J”     if

     such legend does not already appear in the file name. Any party using a

     native file containing Confidential Information in a deposition, hearing, or

     at trial must indicate the designation on the record so that it is reflected in

                               4
            the transcript of the proceedings.

     d.     At the sole discretion of the producing party, the producing party may

            place on any hard-copy documents that are subject to this Protective Order

            watermarks or seals to indicate the document is subject to a Protective

            Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days

     of entry of this Order by providing written notice to the receiving parties of the

     Bates identifier or other identifying characteristics for the Confidential

     Information.

     a.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, and/or (ii) with respect to ESI, take such reasonable

            steps as will reliably identify the item(s) as having been designated as

            Confidential Information.

     b.     Information that is unintentionally or inadvertently produced without

            being designated as Confidential Information may be retroactively

            designated by the producing party in the manner describe in paragraph 7.a.



                                        5
            above. If a retroactive designation is provided to the receiving party in

            accordance with Texas Rule of Civil Procedure 193.3(d) the receiving

            party must (i) make no further disclosure of such designated information

            except as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated information of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such

            designated information in the possession of any person not permitted

            access to such information under the terms of this Order. No party shall

            be deemed to have violated this Order for any disclosures made prior to

            notification of any subsequent designation.

8.   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately upon discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person

     demanding the immediate return and/or destruction of the inadvertently disclosed

     Confidential Information, all copies made, and all notes that reproduce, copy, or

     otherwise contain information derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individual to whom the

            Confidential Information was inadvertently disclosed.

     b.     The date of the disclosure.

     c.     A copy of the notice and demand sent to the entity or individual that

     inadvertently received the Confidential Information.



                                      6
9.   To the extent that the parties produce information received from non-parties that

     the non-parties have designated as “confidential” such information shall be treated

     as Confidential Information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party, any party may designate such infonnation as

            Confidential Information within thirty (30) days of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by

            the parties.

     b.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, andJor (ii) with respect to ESI, take such reasonable

            steps as will reliably identify the item(s) as having been designated as

            Confidential Information.

     c.     Upon notice of designation pursuant to this Paragraph, the parties also

            shall: (i) make no further disclosure of such designated information except

            as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated information of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such



                                        7
             designated information in the possession of any person not permitted

             access to such information under the terms of this Order. No person shall

             be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery request made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order

      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court

      reporter within thirty (30) business days after receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

      is designated as Confidential Information, the court reporter shall note the

      designation on the record, shall separately transcribe those portions of the

      testimony, and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may use Confidential Information during

      any deposition, provided:

      a.     The witness is apprised of the terms of this Order and executes the

             acknowledgment attached hereto as Exhibit A.

      b.     The room is first cleared of all persons who are not Qualified Persons.

11.   In the case of interrogatory answers, responses to request for production, and

      responses to requests for admissions, the designation of Confidential Information

      will be made by means of a statement in the answers or responses specifying that



                                        8
      the answers or responses or specific parts thereof are designated as Confidential

      Information. A producing party shall place the following legend on each page of

      interrogatory answers or responses to requests for admission: “Contains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

      exchanged in informal discovery, shall be protected pursuant to this Order if

      counsel for the disclosing party advises the receiving party the information is

      Confidential Information. If the Confidential Information disclosed during a meet

      and confer or otherwise exchanged in informal discovery is in the form of hard

      copy documents, static images, or native files, that information shall be

      designated as Confidential Information pursuant to paragraphs 6 a., b., and/or c.

      above, depending on the format of the materials introduced.

13.   If a receiving party makes a good-faith determination that any materials

      designated Confidential Information are not in fact “confidential” or “trade

      secret,” the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating party that the Confidential Information is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Information may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have thirty (30) days

      from the date of receipt of a written challenge to file a motion for specific



                                        9
      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection, then the Confidential Infonnation in dispute shall no longer be

      subject to confidential treatment as provided in this Order.

15.   If a timely motion for specific protection is filed, any disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. At any hearing the designating party shall have the burden to

      establish that party’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Infonnation designation of any documents,

      ESI, information, or testimony does not constitute an admission that the

      document, ESI, information or testimony is, in fact, sensitive, confidential, or

      proprietary. No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged

      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers filed with the Court in this action that make reference to Confidential

      Information, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall be governed by the terms

      of this Order. These papers shall be filed under seal and shall remain sealed with

      the District Clerk’s Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of

      information in this case shall constitute a waiver of any applicable attorney-client



                                        10
      privilege or of any applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed      —   whether intentionally or inadvertently

      among the parties, their counsel and/or any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of

      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that

      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected information.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of:

      a.     Any party’s right to object to any discovery requests on any ground.

      b.     Any party’s right to seek an order compelling discovery with respect to

             any discovery request.

      c,     Any party’s use and review of its own Confidential Information in its sole

             and complete discretion.

      d.     The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.
                       c) yeAI        iif
20.   Within frtyfl       )-ine-dys after the final resolution of this litigation, the

      p1aintiffIs) shall return or destroy Confidential Information they received during



                                        11
                                _____




             this litigation.   As to those materials that contain or reflect Confidential

             Information, but that constitute or reflect the plaintifls) counsel’s own work

             product, counsel for the plaintiff(s) are entitled to retain such work product in

             their files in accordance with the provisions of this Protective Order, so long as

             the work product is clearly marked to reflect that it contains information subject

             to this Protective Order.      Plaintiff’s counsel is entitled to retain pleadings,

             affidavits, motions, briefs, other papers filed with the Court, deposition

             transcripts, and the trial, record even if such materials contain Confidential

             Information, so long as such materials are clearly marked to reflect that they

              contain information subject to this Protective Order and are maintained in

              accordance with the provisions of this Protective Order. Plaintiffs counsel shall

              certify in writing compliance with the provision of this paragraph after forty-five

              (45) business days after the fmal resolution of this litigation.

      This Order shall remain in effect unless or until amended, altered, modified, or vacated

by the Court or by the written agreement of all parties to this action filed with the Court,

pursuant to the Texas Rules of Civil Procedure.



      IT IS SO ORDERED this               day of                           ,   2015.




                                              JUDGE PRESIDING
                                    NO. 2014CVF001048-Dl

ALMA PENA,                                        §                    IN THE DISTRICT COURT
   Plaintiff                                      §
                                                  §
VS.                                               §                 OF WEBB COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS AND BECKY                       §
LAMER,                                            §
    Defendants                                    §                   49TH JUDICIAL DISTRICT


               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

      l
      4     frJ    T,’ (0                  . in order to be provided access to information

designated as Confidential Infonnation under the Protective Order entered in Cause No.
2014CVF001048-Dl represents and agrees as follows:

       1.     I have been provided with a copy of the Protective Order entered by the Court in
              the above matter. I have reviewed said copy and I am familiar with its terms.

       2.     With regard to any and all Confidential Information to which I am given access in
              connection with the above matter, I agree to be bound by the provisions of the
              Protective Order.

       3.     I consent to the exercise of jurisdiction over me by the Court with respect to the
              Protective Order.

      4.      I agree that copies of this undertalcing will be sent to counsel of record for all
              parties in the above litigation.



      DAIED:        /                                           C’192.     I   ‘E’r
                                                                                         —




                                                                                            (i




                                          EXHIBIT A




                                                               By________
   TAB 11

OF THE RECORD
                                                                                                                                Filed
                                                                                                              3/25/2015 517.12 PM
                                                                                                                  Esther Degollado
                                                                                                                       District Clerk
                                                                                                                      Webb District
                                                                                                               2014CVF001048 Dl


                                    CAUSE NO. 2014-CVF-001048-D1

ALMA PENA,                                             §                   IN THE DISTRICT COURT OF
                                                       §
        Plaintiff,                                     §
                                                       §
                                                       §
                                                       §
                                                       §                           WEBB COUNTY, TEXAS
                                                       §
STATE FARM LLOYDS                                      §
AND BECKY LANIER,                                      §
                                                       §
        Defendants.                                    §                       49TH JUDICIAL DISTRICT
                                                       §
     DEFENDANT STATE FARM’S MOTION TO STRIKE OR RECONSIDER
  PLAINTIFF’S AMENDED PROTECTIVE ORDER REGARDING CONFIDENTIAL
     INFORMATION AND MOTION FOR ENTRY OF PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF THIS COURT:

        The “Amended Protective Order” filed by Plaintiff on March 24, 2015 complies with

neither the agreement the parties made before the Court at the hearing on March 5, 0I5

regarding sharing, nor the Court’s order regarding the same. Plaintiffs “amendments” do not

limit the sharing of institutional State Farm discovery to “Related Litigation” as the Court

instructed, nor limit the sharing to claims arising from hail storms in June 2013 in Webb County,

Texas, handled by the Mostyn Firm. Defendant State Farm Lloyds (“State Farm”) respectfully

requests that the Court strike or reconsider’ the “Amended Protective Order” Plaintiff filed, and

enter State Farm’s Protective Order attached hereto as Exhibit A.


  State Farm does not know at the time of preparing this motion whether at the time of filing the appropriate
procedural vehicle should be a motion to strike or a motion for reconsideration as the Court’s response to Plaintiff’s
actions are unknown at this time. State Farm therefore prepared the motion in the alternative to address the different
actions available to the Court.
STATE FARM’S RESPONSE TO PLAINTIFF’S MOTION TO STRIKE
OBJECTIONS AND MOTION TO CoMPEL PAGE 1         —
(



                                                 I.
                                           INTRODUCTION

           1.      At the hearing held before the Court on March 5, 2015, Plaintiff’s counsel,

    Andrew Taylor, represented that he was interested in sharing discovery in cases handled by the

    Mostyn Firm. (Ex. B, March 5, 2015 Hearing Transcript, at 54:22        —   55:13.) In the discussion

    regarding sharing, Gilberto Hinojosa, who also attended the hearing as counsel for Plaintiff,

    specifically requested sharing within the Mostyn Firm for the cases in Laredo. (Ex. B, at 42:23-

    44:11.) The Court reminded counsel that discovery in one case would not be official discovery

    in another case, (Ex. B, at 62:2-6), and ruled that sharing would be limited to the Mostyn Firm

    “not being able to share with even co-counsel in other cases.”               (Ex. B, at 65:10-15.)

    Nonetheless, Plaintiff’s “Amended Protective Order” does not reflect these limitations. Instead,

    Plaintiff broadly defines “Related Litigation” as: “a first party lawsuit in TX, against State Farm,

    by an insured of State Farm, for damages to insured property arising out of windlhail storms in

    Texas.” (Ex. C, Plaintiff’s Amended Protective Order.)

           2.      Plaintiff’s “Amended Protective Order” does not limit the sharing of institutional

    State Farm discovery to “Related Litigation” as the Court instructed or provide reasonable limits

    to time and geography. The materials produced in this case will not be relevant to all windlhail

    claims in Texas for all time. In order to protect State Farm’s Confidential Information, it is

    necessary to limit sharing to wind/hail claims that arose in Webb County in June 2013. In

    addition, note that it appears that Plaintiff’s counsel inadvertently failed to change the time limit

    in the last sentence in paragraph 20 of the Amended Protective Order from 45 business days to

    one year.


    STATE FARM’S RESPONSE TO PLAINTIFF’S MOTION TO STRIKE
    OBJEcTIoNS AND MOTION TO COMPEL PAGE 2  —
a




                                             II,
                                   ARGUMENT & AUTHORITIES

           3.      Plaintiff’s “Amended Protective Order” allows for the improper and widespread

    distribution of every confidential and proprietary document in this case to all lawyers who file a

    lawsuit against State Farm on a wind/hail claim in Texas with any date of loss, without regard to

    the causes of action and factual allegations contained therein and the relationship to the present

    litigation. Critically, paragraph 1 of State Farm’s Protective Order attached hereto (See Exhibit

    A) limits the sharing to Institutional Materials that may have some relevance from case to case,

    and appropriately carves out the case-specific materials that have no relevance across claims.

    See In re National Lloyds Ins. Co., 2014 Tex, LEXIS 1108, 58 Tex. Sup. J. 64 (Oct. 31, 2014,

    orig. proceeding) (holding discovery of claims information of unrelated third parties that is not

    probative to other matters).

           4.      The Court’s March 5th Ruling reflected that Plaintiff has no right or need to use

    State Farm’s proprietary and trade secret information for any purpose other than the fair

    adjudication of this case. (See Ex. B., 62:2-6 and 65:10-15.) A protective order is easily vitiated

    without specific procedures to enforce the handling of protected information. See In re Bass,

    113 S.W.3d 735, 737 (Tex. 2003) (orig. proceeding) (factors relevant to determining whether a

    trade secret exists include, among other things, the extent of the measures taken by the party to

    guard the secrecy of the information). For these reasons, in accordance with the discussion of

    counsel and ruling of the Court, the sharing of Confidential Information from this case in

    “Related Litigation” should be limited to institutional materials relevant to wind/hail claims in




    STATE FARM’S RESPONSE TO PLAINTIFF’S MOTION TO STRIKE
    OBJECTIONS AND MOTIoN TO COMPEL PAGE 3 —
Webb County, Texas in June 2013, and conditioned upon the return or destruction of confidential

materials at the end of this litigation.

                                             III.

                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants pray this Honorable Court

strike or reconsider the entry of Plaintiff’s Amended Protective Order and grant Defendants’

Motion for Entry of Protective Order regarding Confidential Information, enter the Order

attached hereto, and for any other and further relief, at law or in equity, to which they show

themselves justly entitled.



                                           Respectfully submitted,

                                           HUSEMAN & STEWART
                                           615 N. Upper Broadway, Suite 2000
                                           Corpus Christi, TX 78401-0781
                                           (361) 883-3563; (361) 883-0210 (Fax)




                                           VAN       SEM
                                           State Bar No. 1032350
                                           TIFFANY DEBOLT
                                           State Bar No. 24074118
                                           Attorneys for Defendant State Farm Lloyds
                                           & Becky Lanier


                                                                                     of      r)gI) I   cer4
                                                                     the 4         day o               20
                                                                                ESTHER DE    LLAJO
                                                                            .CI rko   e   itt tirts and

                                                                     By
                                                                          4)1tJ           LTex:s


STATE FARM’S RESPONSE TO
OBJECTIONS AND MOTION TO Cot
                            CERTIFICATE OF SERVICE

A true and correct copy of the foregoing was this 25th day of March 2015, served on the
following:

VIA E-SERVICE
Mr. J. Steve Mostyn
The Mostyn Law Firm
3810 West Alabama Street
Houston, Texas 77027




STATE FARM’S RESPONSE TO PLAINTIFF’S MOTION TO STRIKE
OBJECTIONS AND MOTION TO COMPEL PAGE 5
                                   —
                                                                                                                        Filed
                                                                                                      3/25/2015 5:17 12PM
                                                                                                          Esther Degollado
                                                                                                               District Clerk
                                                                                                              Webb District
                                                                                                       2014CVF001048 Dl
                                           CAUSE NO. 2014-CVF-001048-l)I

           ALMA PENÃ                                        §           IN THE DISTRICT COURT
                         Plaintiff                          §
                                                            §
           v.                                               §           WEBB COUNTY, TEXAS
                                                            §
           STATE FARM LLOYDS AND                            §
           BECKY LANIER                                     §           TH
                                                                        49
                     Defendants                             §                .JUDICIAL DISTRICT

                                               PROTECTIVE ORDER

                  This Court finds that a Protective Order is warranted to protect Confidential Information,

           which will be produced or exchanged in this litigation, and that the following provisions,

           limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

           of Civil Procedure. Therefore, it is hereby ORDERED that:

                  1.     All Confidential Information produced or exchanged in the course of this

                         litigation shall be used solely for the purpose of the preparation and trial of this

                         litigation or Related Litigation against State Farm Lloyds (including its

                         employees) and Becky Lanier (“Defendants”) or any third party adjusting firm

                         (including its employees) that adjusted this claim, and for no other purpose.

                         Subject to paragraphs I .a. and I .b. below, “Related Litigation,” as used herein

                         means a first-party lawsuit tiled in Texas by The Mostyn Law Firm arising out of

                         a claim for damages to residential, commercial, or personal property as a result of

                         a hailstorm that occurred in Webb County, Texas in June 2013.          Confidential

                         Information, or extracts, summaries, or information derived from Confidential

                         Information, shall   not   be disclosed to any person except in accordance with the

                         terms of this Order. Confidential Informati                           or reproduced

                         as reasonably necessary for use solely it                                 Litigation,
     ‘3py oft            ri I i certify—
the CNli ?[dayo                  2OL)
            ESTHER DEGO LA 0
        Clerk   he Di ict o    and

By______
subject to the limitations contained herein.

a.     State Farm’s institutional materials that are not claim-speci1c or adjuster-

       specific   will   be    Bates-labeled               MLFINSTO6I3WEBB0000000IPROD       -




       M LFINSTO6 I 3WEBB00000756PROD.                          Documents      Bates-labeled

       MLFINSTO6 I 3WEBB0000000I PROD            -       MLFINSTO6 I 3WFBB00000756PROD   may

       be shared among Qualified Persons in Related Litigation so long as The

       Mostyn Law Firm is representing the Plaintiff(s) in the Related Litigation.

       If The Mostyn Law Firm withdraws from any case qualifying as Related

       Litigation or later associates another lawyer or law firm in the Related

        Litigation, State Farm’s consent to the use of the documents Bates-labeled

        MLFINSTO6 I 3WEBB0000000 I PROD      -       MLFINSTO6 I3WEBB00000756PROD     in that

        Related Litigation is automatically revoked.                Documents Bates-labeled

        MLFINSTO6I 3WEBB0000000I PROD            -       MLFINSTO6I3WEBB00000756PROD     shall

        not be considered to have been produced in and for Related Litigation as

        “official discoveiy” unless they are responsive to a written discovery

        request to which State Farm has not objected in that Related Litigation or

        the Court has overruled State Farm’s objections and ordered production in

        that      Related      Litigation.                      Documents      Bates-labeled

        MLFINSTO6 3WFBR0000000 PROD                  -   MLFINSTO6J 3WEBB00000756PROD     that

        are not official discovery in a Related Litigation may not he used at

        depositions, hearings or at trial in that Related Litigation unless ordered by

        the Court or agreed to by State Farm.

h.      Claim-specific, adjuster-specific, or other materials produced in this
            litigation that are not Bates-labeled    MLFINSTO6 I 3WEBB0000000I PROD   -




            MLFINSTO6I3WEBB00000756PROD        may not be shared in Related Litigation,

            but may only he shared among Qualified Persons in the lawsuit in which

            the materials were produced.      If a receiving party intends to use any

            document        Bates-labeled       MLFINSTO6 I 3WEBI30000000 I PROD      -




            MLF1NSTO6IJWEBB000007S6PROD        in Related Litigation, that party must

            first obtain written consent of the producing party or leave of court.

2.   ‘Confidential Information,” as used herein, means any information of any type

     that is designated as ‘Confidential” and/or “Trade Secret” by any of the

     producing or receiving parties, whether it is: a document, electronically stored

     information (“ESI”). or other material; information contained in a document, ESI,

     or other material; information revealed during a deposition; information revealed

     in an interrogatory answer or written responses to discovery; information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     discovery.

3.   The disclosure of Confidential Information is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation

     arising out of a weather event in June 2013 in Webb County. Texas; their

     respective counsel; counsel’s staff; expert witnesses; outside service-providers

     and consultants providing services related to document and ESI processing,

     hosting, review, and production; the Court; other court officials (including court

     reporters); the trier of fact pursuant to a sealing order; and any person so

     designated pursuant to paragraph 4 herein,       If this Court so elects, any other



                                       3
     person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential

     Information to a person who is not a Qualified Person on counsel for the

     designating party, and consent shall not be unreasonably withheld.       However,

     until said requesting party receives written consent to further disclose the

     Confidential Information, the further disclosure is hereby prohibited and shall not

     be made absent further order of this Court. If the designating party grants its

     consent, then the person granted consent shall become a Qualified Person tinder

     this Order.

5.   Counsel for each party shall provide a copy of this Order to any person—other

     than the Court, court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall advise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof.         Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the written

     acknowledgment of that person binding him or her to the terms of this Order. The

     written acknowledgment shall be in the form of Exhibit A attached hereto.

     Counsel for the disclosing party shall retain the original written acknowledgment,

     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.

6.   Information shall be designated as Confidential Information within the     meaning




                                            4
of this Protective Order by following the protocol below that corresponds to the

format produced:

a.     For hard-copy documents, by marking the first Bates-stamped page of the

       document and each subsequent Bates-stamped page thereof containing

       Confidential information with the following legend: “Confidential &

       Proprietary/Produced   Pursuant to a Conf.       Agree./Prot.    Order” or

       “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

       Agree./Prot. Order,” hut not so as to obscure the content of the document.

b.     For static image productions, by marking the first Bates-stamped page of

       the image and each subsequent Bates-stamped page thereof containing

       Confidential Information with the following legend: “Confidential &

       Proprietary/Produced Pursuant to a Conf.          Agree./Prot.   Order” or

       “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

       Agree./Prot. Order,” hut not so as to obscure the content of the image.

c.     For native file format productions, by prominently labeling the delivery

       media for ESI designated as Confidential information as follows:

       “Confidential & Proprietary/Produced Pursuant to a Conf. Agree./Prot.

       Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to

       a Conf. Agree./Prot. Order.” In addition, at the election of the producing

       party, the electronic file may have appended to the tile’s name

       (immediately following its Bates identifier) the following protective

        legend:

        “CONFIDENTlAL-SUBJ_TQPROTECTlVEORDER_IN_CAUSE_2O 14-CVF-

        001048-DI”.   When any file so designated is converted to a hard-copy

                                 5
             document or static image for any purpose, the document or image shall

             bear on each page a protective legend as described in 6.a. and 6.h. above.

             If a native file containing Confidential Information is used during a

             deposition, meet and confer, trial, or is otherwise disclosed post-

             production, the party introducing, referencing, or submitting the native file

             must append to the file’s name (immediately following its Bates identifier)

             the protective legend:

             “CONFIDENTIAL-SUBJ TO PROTECTIVE ORDER IN CAUSE 20 14-CVF-

             001048-Dl”, if such legend does not already appear in the file name. Any

             party using a native file containing Confidential Information in a

             deposition, hearing, or at trial must indicate the designation on the record

             so that it is reflected in the transcript of the proceedings.

     d.      Al the sole discretion of the producing party, the producing party may

             place on any hard-copy documents that are subject to this Protective Order

             watermarks or seals to indicate the document is subject to a Protective

             Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Conlidential Information shall he retroactively designated within thirty (30) days

     of entry of this Order by providing written notice to the receiving parties of the

     Bates   identifier or other identifying characteristics for the Confidential

     Information.

     a.      Within thirty (30) days of receipt of such notice, or such other time as may

             be agreed upon by the parties, any parties receiving such notice shall

             return to the designating party all undesignated copies of such information

                                         6
           in their custody or possession, in exchange for the production of properly

           designated information, or alternately (upon the agreement of the parties)

           shall (i) affix the legend to all copies of such designated information in the

           party’s possession, custody, or control consistent with the terms of this

           Protective Order, and/or (ii) with respect to ESI, take such reasonable

           steps as will reliably identify the item(s) as having been designated as

           Confidential Enformation.

     b.    Information that is unintentionally or inadvertently produced without

           being designated as Confidential Information may he retroactively

           designated by the producing party in the manner describe in paragraph 7.a.

           above. If a retroactive designation is provided to the receiving party in

           accordance with Texas Rule of Civil Procedure 193.3(d) the receiving

            party must (i) make no further disclosure of such designated information

           except as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated information of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such

            designated information in the possession of any person not permitted

            access to such information under the terms of this Order. No party shall

            be deemed to have violated this Order for any disclosures made prior to

            notification of any subsequent designation.

8.   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately     upon   discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person


                                       7
     demanding the immediate return and/or destruction of the inadvertently disclosed

     Confidential Information, all copies made, and all notes that reproduce, copy. or

     otherwise contain information derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individual to whom the

            Confidential Information was inadvertently disclosed.

     b.     The date of the disclosure.

     c.      A copy of the notice and demand sent to the entity or individual that

     inadvertently received the Confidential Information.

9.   To the extent that the parties produce information received from non-parties that

     the non-parties have designated as “confidential” such information shall be treated

     as ConfldentiaJ Information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party, any party may designate such information as

            Confidential Information within thirty (30) clays of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by

            the parties.

     b.      Within thirty (30) days of receipt of such notice, or such other time as may

             be agreed upon by the parties, any parties receiving such notice shall

             return to the designating party all undesignated copies of such information

             in their custody or possession, in exchange for the production of properly

             designated information, or alternately   (upon   the agreement of the parties)



                                          8
             shall (i) affix the legend to all copies of such designated information in the

             party’s possession, custody, or control consistent with the tenis of this

             Protective Order, and/or (ii) with respect to ESI, take such reasonable

             steps as will reliably identify the item(s) as having been designated as

             Confidential Information.

      c.     Upon notice of designation pursuant to this Paragraph, the parties also

             shall: (i) make no further disclosure of such designated information except

             as allowed under this Order; (ii) take reasonable steps to notify any

             persons who were provided copies of such designated inft)rmation of the

             terms of this Order; and (iii) take reasonable steps to reclaim any such

             designated information in the possession of any person not permitted

             access to such information under the terms of this Order. No person shall

             be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery request made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order

      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court

      reporter within thirty (30) business days after receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

       is designated as Confidential Information, the court       reporter   shall note the



                                         9
      designation on the record, shall separately transcribe those portions of the

      testimony. and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may use Confidential Information during

      any deposition, provided:

      a.     The witness is apprised of the terms of this Order and executes the

             acknowledgment attached hereto as Exhibit A.

      h.     The room is first cleared of all persons who are not Qualified Persons.

11    In the case of interrogatory answers, responses to request for production. and

      responses to requests for admissions, the designation of Confidential Information

      will he made by means of a statement in the answers or responses specifying that

      the answers or responses or specific parts thereof are designated as Confidential

      Information. A producing party shall place the following legend on each page of

      interrogatory answers or responses to requests lbr admission: “Contains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

      exchanged in informal discovery, shall be protected pursuant to this Order if

      counsel for the disclosing party advises the receiving party the information is

      Confidential In formation. If the Confidential Information disclosed during a meet

      and confer or otherwise exchanged in informal discovery is in the form of hard

      copy documents, static images, or native files, that information shall he

      designated as Confidential Information pursuant to paragraphs 6 a., b., and/or c.

      above, depending on the format of the materials introduced.

13.    If a receiving party makes a good-faith determination that any materials


                                       10
      designated Confidential Information are not in fact “confidential” or trade

      secret,’ the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating party that the Confidential Information is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Intbrmation may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have thirty (30) days

      from the date of receipt of a written challenge to file a motion for specific

      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection, then the Confidential Information in dispute shall no longer he

      subject to confidential treatment as provided in this Order.

15.   If a timely motion for specific protection is filed, any disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. Al any hearing the designating party shall have the burden to

      establish that party’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Information designation of any documents,

      ESI, information, or testimony does not constitute an admission that the

      document, ESI. information or testimony is, in fact, sensitive, confidential, or

      proprietary. No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged


                                         Ii
      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers filed with the Court in this action that make reference to Contidential

      Information, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall be governed by the terms

      of this Order. These papers shall be filed under seal and shall remain sealed with

      the District Clerk’s Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of

      information in this case shall constitute a waiver of any applicable attorney-client

      privilege or of any applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed      —   whether intentionally or inadvertently   —




      among the parties. their counsel and/or any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of

      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that

      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected information.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of:


                                        12
      a.      Any party’s right to object to any discovery requests on any ground.

      h.      Any party’s right to seek an order compelling discovery with respect to

              any discovery request.

      c.      Any party’s use and review of its own Confidential Information in its sole

              and complete discretion.

      d.      The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the lurisdiction of this Court for enforcement of this Order.

20.   Within one (1) year after the final resolution of this litigation, the plaintiff(s) shall

      return or destroy Confidential Information they received during this litigation. As

      to those materials that contain or reflect Confidential Information, but that

      constitute or reflect the plaintiff(s) counsel’s own work product, counsel for the

       plaintiff(s) are entitled to retain such work product in their files in accordance

       with the provisions of this Protective Order, so long as the work product is clearly

       marked to reflect that it contains information subject to this Protective Order.

       Plaintiff’s counsel is entitled to retain pleadings, affidavits, motions, briefs, other

       papers filed with the Court, deposition transcripts, and the trial record even if such

       materials contain Confidential Information, so long as such materials are clearly

       marked to reflect that they contain information subject to this Protective Order

       and are maintained in accordance with the provisions of this Protective Order.

       Plaintiffs counsel shall certify in writing compliance with the provision of this

       paragraph after one (1) year after the final resolution of this litigation.

This Order shall remain in effect unless or until amended, altered, modified, or vacated



                                          13
                                _____
                                                  ____   ____




by the Court or by the written agreement of all parties to this action filed with the Court.

pursuant to the Texas Rules of Civil Procedure.



      IT IS SO ORDERED this             day of




                                            JUDGE PRESIDING




                                                  14
      _____________________________________




                            CAUSE NO. 2014-CVF-001048-DI


ALMA PENA                                     §           IN THE DISTRICT COURT
              Plaintiff                       §
                                              §
V.                                            §           WEBB COUNTY, TEXAS
                                              §
STATE FARM LLOYI)S ANI)                       §
BECKY LANIER
                                                          4
                                                          T Il
              Defendants                                         JUDICIAL I)ISTRICT


               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                               in order to be provided access to infbrmation
designated as Confidential Information under the Protective Order entered in Cause No. 20 14-
CVF-001048-Dl represents and agrees as follows:

       1.     I have been provided with a copy of the Protective Order entered by the Court in
              the above matter. I have reviewed said copy and I am familiar with its terms.

       2.     With regard to any and all Confidential Information to which I am given access in
              connection with the above matter, I agree to be bound by the provisions of the
              Protective Order.

       3.     I consent to the exercise of jurisdiction over me by the Court with respect to the
              Protective Order.

       4.     1 agree that copies of this undertaking will be sent to counsel of record for all
              parties in the above litigation.



       DATED:                                      SIGNATURE
       hh




                                         EXHIBIT A
                                                                                           Filed
                                                                           3/25/2015 5:17 12PM
                                                                               Esther Degollado
                                                                                    Dtrict Clerk
                                                                                   We& District
                                                                            2014CVF00 048 Dl


           1                           REPORTER’S RECORD
                                     VOLUME 1 OF 1 VOLUME
          2                      CAUSE NO, 2014-CVF-O01O48-D1

           3   ALMA PENA,                         )   IN THE DISTRICT COURT
                    Plaintiff,
           4
               v.                                 )   WEBB COUNTY, TEXAS
           5
               STATE FARM LLOYDS AND BECKY
           6   LANIER,
                    Defendants.                   )   49TH JUDICIAL DISTRICT
           7

           8
                                 CAUSE NO. 2014-CVF-001162-D1
           9
               RAUL RODRIGUEZ AND NOEMI           )   IN THE DISTRICT COURT
          10   RODRIGUEZ,
                    Plaintiffs,
          11                                          WEBB COUNTY, TEXAS
               V.
          12
               STATE FARM LLOYDS AND FELIPE
          13   FARIAS,                            )   49TH JUDICIAL DISTRICT
                    Defendants.
          14

          15

          16

          17

          18
                                          PROCEEDINGS
          19

          20

          21        On the 5th day of March, 2015, the following proceedings
                                                                   red cause
          22   came on to be heard in the above-entitled and numbe
                                                                    held in
          23   before the Honorable Jose A. Lopez, Judge presiding,

          24   Laredo, Webb County, Texas;

          25        Proceedings reported by machine shor




the



By
      I
                                                                2



 1                           APPEARANCES

 2   FOR PLAINTIFFS:
           SBOT NO. 09701100
 3         JUDGE GILBERTO HINOJOSA
           LAW OFFICE OF GILBERTO HINOJOSA & ASSOCIATES, P.C.
 4         622 E. Saint Charles St.
           Brownsville, Texas 78520-5218
 5         Phone:   (956) 544-4218

 6        SBOT NO. 24070723
          MR. ANDREW TAYLOR
 7        THE MOSTYN LAW FIRM
          3810 West Alabama Street
 8        Houston, Texas 77027
          Phone: (713) 714-0000
 9        Fax: (713) 714-1111

10   FOR DEFENDANT, STATE FARM:
          SBOT NO. 10323500
11        MR. F. VAN HUSEMAN
          SBOT NO. 24074118
12         MS. TIFFANY DEBOLT
           HUSEMAN & STEWART, PLLC
13         615 N. Upper Broadway, Suite 2000
           Corpus Christi Texas 78401
                         ,


14         Phone:   (361) 883-3563
           Fax:   (361) 883-0210
15
     FOR DEFENDANT, STATE FARM:
16         SBOT NO. 21190600
           MR. BRUCE J. WERSTAK, III
17         SAMES & WERSTAK, L.L.P.
           TCB Financial Center
18         6721 McPherson Road, Suite 360
           Laredo, Texas 78041
19         Phone: (956) 728-0011
           Fax: (956) 727-3085
20
     FOR DEFENDANT, STATE FARM:
21        SBOT NO. 24038746
           MR. FELIX ARAMBULA, III
22         JONES, ANDREWS & ORTIZ, P.C.
           10100 Reunion Place, Ste. 600
23         San Antonio, Texas 78216
           Phone: (210) 344-3900
24         Fax:   (210) 366-4301

25



                             CYNTHIA PEREZ LEt,   CS

                                                  a—
                                                          3



 1                  A P P E A R A NCE S (continued)

 2   FOR STATE FARM: (Pro Hac Vice)
           MR. JONATHAN M. REDGRAVE
 3         REDGRAVE, LLP
           14555 Avion Parkway, Suite 275
 4         Chantilly, Virginia 20151
           Phone:   (703) 592-1155
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          CYNTHIA PEREZ     LENZ,   CSR
                                                                      4



1                             CHRONOLOGICAL INDEX
                                 VOLUME 1 OF 1
2                                 PROCEEDINGS

3    MARCH 5, 2015
                                                          Pag   Vol
 4   Case called                                           5

 5   Proceedings concluded                                 78

 6   Court Reporter’s Certificate                          79

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                             CYNTHIA PEREZ LENZ,    CSR
                                                                                 5



 1                           PROCEEDINGS

 2                      THE COURT:     Alma Pena versus State Farm

 3   Lloyds.

 4                      MR. HINOJOSA:      Gilberto Hinojosa and Andrew

 5   Taylor for the plaintiffs, Your Honor.

 6                      THE COURT:      Good morning.       And you have

 7   several motions.    It seems that      --    let’s see.    I might miss

 8   something.    But let’s see if I did.            A motion to compel by

 9   defendants; defendant’s plea in abatement; plaintiff’s motion

10   for entry of protective order; plaintiff’s motion to compel

11   and plaintiff’s motion to strike.            Anything else?

12                      MR. HUSEMAN:       Your Honor, if I might, I am Van

13   Huseman.     Van’s my first name, sort of like the shirt, except

14   Vans   --




15                      THE COURT:       Vans    --




16                      MR. HUSEMAN:       --    is my first name.

17                      THE COURT:       All right.

18                       MR. HUSEMAN:      And I am here with all sorts of

19   able help here on behalf of State Farm, Your Honor.

20                       THE COURT:      Okay.

                         MR. HUSEFIAN:     And what we’ve got           basically,
21
                                                                   --




22   we’re not going to pursue the abatement.              Enough time has

23   passed where that’s sort of a dead issue.

24                       THE COURT:      Okay.

25                       FIR. HUSEMAN:     To getting the case resolved.



                             CYNTE-IIA PEREZ LENZ,        CSR
                                                                              6



 1                    THE COURT:     All right, very well.

 2                    MR. HUSEMAN:     So I think what the Court has is

 3   basically countervailing opposing sort of symmetrical motions

 4   on discovery and motions for protection.

 5                    THE COURT:     Okay.   Have you all conferred on

 6   your discovery problems?

 7                    MR. HUSEMAN:     We have, Your Honor.

 8                    THE COURT:     All right.

 9                    MR. HUSEMAN:     And not only that, but we can

10   give you a two-for-one package.     You notice on your docket you

11   have another case involving basically the same cast of

12   characters.

13                    THE COURT:     State Farm Lloyds, Raul

14   Rodriguez   --




15                    MR. HUSEMAN:     That’s right.

16                    MR. TAYLOR:     Same motions, same issues.

17                    MR. HUSEMAN:     And these are parallel       --




18                    THE COURT:     You were here on that last time, I

19   think, on one of these.

20                    MR. TAYLOR:     It was on Pena, yes, Your Honor,

21   a couple of weeks ago.

22                    MR. HUSEMAN:     And the motion is going back and

23   forth.   They’re essentially the same between the cases.

24                    MR. WERSTAK:      I was here as well   ,   Judge.

                      THE COURT:     Yeah, you were here on that.         I
25



                          CYNTHIA    PEREZ LENZ,   CS?.
                                                                                            7



1    think it was you all       -




2                           MR. WERSTAK:        We asked for a little more time

     to set all the hearings on the same date so we could have
                                                                                      --

3

4                           ThE COURT:        Are these similar          --   do you have

5    --    are there more of these       --    this isn’t one of cases that was

 6   on the MDL     -   -




 7                          MR. WERSTAK:           You asked us that last time.

 8   And    -   -




                            THE COURT:              litigation.        And you all had no
 9                                            --




10   idea about that.

11                          MR. TAYLOR:        I think those are Farmers,

12                          THE COURT:        Those are Farmers.

13                          MR. TAYLOR:        Yes, Your Honor.

14                          THE COURT:        Okay.     So then aside from the         --




                                               motion for protective
15   the competing motions to compel, on your
                                                discovery issue as
16   order, I suspect that that deals with the

17   well?

18                          MR. HUSEMAN:           It does.

19                          THE COURT:        Okay.

                            MR. HINOJOSA:           It’s just     --   it’s a simple
20
                                             order.
21    issue as to language in the protective

22                          THE COURT:         Okay.

23                           MR. HINOJOSA:          An issue of shared discovery.
                                                 long.
24    I don’t think the hearing should take that

25                           MR. HUSEMAN:           Not an hour.



                                 CYNTHIA PEREZ LENZ,            CSR
                                                                                              8



 1                          THE COURT:      You want to be before that hour

 2   people   -    that hour folks.       The motion to strike, it deals with

 3   the motion to abate, or what does that              --




 4                          MR. TAYLOR:      Compel.

 5                          THE COURT:      Oh, the motion to compel

 6                          MR. HUSEMAN:      These are mainly

 7   discovery-based.

 8                          THE COURT:      All right.

 9                          MR. HUSEFIAN:     The issues are about what has to

10   be disclosed back and forth and the form in which it’s done.

11                          THE COURT:      So do you    --   well, give me an

12   estimate.      20 minutes, 25 minutes?

13                          MR. HINOJOSA:      That will work.

                            MR. TAYLOR:      I think that will handle           --   I
14

15   mean, once we     --




16                          THE COURT:      20 to 30 then.          I’ll put you down

17   20 to 30.

18                          MR. HUSEMAN:      With the representation, Judge,

19   you know lawyers lie about that.
                            THE COURT:      No, I        and the worst     --   see,
20                                                  --




21   that’s why I bought this now.            And actually I didn’t buy it.

                                                 I didn’t buy it.         Somebody
     am going to tell you the truth.
                                                                                         --


22

23   an anonymous person left it here.              And I never told this story,
                                                          it on the
24   but, about a year, year and a half ago somebody left
                                                                     a
25   bench.       And I suspect that it was either a staff member or



                                CYNTHIA PEREZ LENZ,           CSR
                                                                                      9



 1   lawyer that got tired of me saying, okay, I am going to give

 2   you 20 minutes, and an hour later we’re still at the hearing.

 3   So,    I   --   I’d rather not know who left it here, but I use it a

 4   little bit more now to remind myself.

 5                          MR. HUSEMAN:     At least they didn’t give you an

 6   hourglass with sand in it.

 7                          THE COURT:      Thank you all.     I’ll get back to

 8   you.

 9                          MR. ARAMBULA:      Thank you, Your Honor.

10                          THE COURT:      So I’m going to    --   that’s going to

11   be those two cases, right?

12                          MR. TAYLOR:      Yes, Your Honor.

13                          MR. HINOJOSA:      We can do them at the same

14   time.

15                          THE COURT:      At the same time.

16                           MR. HUSEMAN:     They’re the same issues, same

17   parties, basically.

18                           THE COURT:     Thank you.   All right.

19                           (Case recessed while other unrelated matters

20   were called.)

21                           THE COURT:     Okay.   20, 30 minutes.

22                           Alma Pena, State Farm Lloyds.          Raul Rodriguez,

23   State Farm Lloyds.         2014-CVF-1048; 2014-CVF-1162.

24                           MR. HINOJOSA:     Gilberto Hinojosa and Andrew

25   Taylor, on behalf of the plaintiffs.



                                 CYNTHIA PEREZ LENZ,     CSR
                                                                                        10



 1                         THE COURT:     Oh, wait a minute.            I think I

 2   borrowed your book.

 3                         MR. ARAMBULA:     Yes, Your Honor.            May I

 4   approach, Your Honor?

 5                         THE COURT:     Yes, of course.

 6                         MR. HINOJOSA:     Your Honor, on this one, I

 7   think probably it would be more efficient for us if the Court

 8   would please     --   if the Court could handle their motion to

 9   compel first, and then the protective order, because I think

10   the motion to compel is relatively simple, I think.                     And then

11   the   --   the issue of the protective order is a little bit more

12   complicated.

13                         MR. HUSEMAN:     For again       -   -   perhaps, for us to

14   introduce ourselves.        Cyndy, my name is Van Huseman

15   representing State Farm.

16                         THE COURT:      Let me do   --       yeah, let’s do that.
                                                              ody on
17   Let’s get everybody on the defense side, and then everyb

18   the plaintiff’s side.
                            MR. REDGRAVE:     Jonathan Redgrave.            I am
19

20   appearing Pro Hac Vice for State Farm.

21                          THE COURT:     Okay.

22                          MR. WERSTAK:     Bruce Werstak for State Farm as

23   well, Judge.

24                          MR. ARAMBULA:     Felix Arambula, III also for

25   State Farm, Your Honor.



                               CYNTHIA PEREZ       LENZ,    CSR
                                                                                           11



 1                           THE COURT:      Thank you.

 2                           MS. DEBOLT:      Tiffany DeBolt for State Farm.

 3                           THE COURT:      Thank you.

 4                           MR. HUSEIIAN:     1ay I explain.   He knows all

 5   about computers and that type of stuff more than we do.                       She’s

 6   the one that filed the answer.

 7                           THE COURT:      Did you say DeBolt?

 8                           MS. DEBOLT:      D-E-BO-L-T.

 9                           THE COURT:      Okay.

10                           MR. HUSErIAN:     She’s done the redactions, done

11   the physical discovery.          And these guys over here are the ones

12   who are supposed to advise me not to say anything stupid.

13                           But, well, I think, Your Honor, that             --




14   that    --




15                           THE COURT:      And let me get those    -   -   you

16   already made your appearance earlier, but just             --




17                           MR. HINOJOSA:      Gilberto Hinojosa and Andrew

18   Taylor, Your Honor.

19                           MR. HUSEMAN:      Judge 1-linojosa may be right on

20   this.        I think going straight into discovery, the extent of the

21   discovery, the scope of it is probably a good place to start on

22   it.

23                           THE COURT:      All right.

24                           MR. HUSEMAN:      And basically there is a case

25   which Felix       --   he still has my copies on this.



                                 CYNTHIA PEREZ LENZ,      CSR
                                                                                                12



1                         MR. ARAMBULA:        May I approach, Your Honor?

2                         THE COURT:      Please.      And approach liberally,

3    please.

4                         MR. ARAMBULA:        Yes, sir.

5                         MR. HUSEMAN:      Which Felix was leading to,

 6   which gives you a good overall view of what you need to do on

 7   this case.    And what this case, which is from the end of
                                                                   n
 8   October of last year, Texas Supreme Court’s per curiam opinio

 9   on the case very similar to this one.              And the bottom line                --




10                        THE COURT:      Before we start, tell me what                    --




11   what this case is.

12                        MR. HtJSEMAN:        Okay.

                          THE COURT:      And then you can                    that way I
13
                                                                         --




14   can   --




15                        MR. HUSEMAN:         Sure.

16                        THE COURT:      --    determine whether it’s similar

17   or not.

18                        MR. HUSEMAN:         Both of these cases are what
                                                            , one of
19   would be considered fairly small wind hail type claims
                                                     e; did not think
20   which State Farm figured did not have to examin

21   it went over the deductible.           And the other one, under 20,

                       well, it’s plaintiff’s oriented                        so they’re both
     under the
                                                                     --

22                --




23   very small wind      --




                          THE COURT:       So one of them                 they are both
24
                                                                 -   -




25   wind hail cases, or claims.           One of them State Farm claims was



                               CYNTHIA PERHZ LENZ,         CSR
                                                                                                13



 1   under deductible.           And the other one was what?

 2                          MR. HUSEMAN:         Well, we met several thousand

 3   dollars owed possibly in damages.                  And they had estimated their

 4   estimate was about 20000.

 5                          THE COURT:         So then there is a provision in

 6   your   --   in your   --    in the insurance provision that               -   -   that

 7   whenever there is a distinction between what you all believe

 8   value is, that you’re able to then file this lawsuit with

 9   regard to it, or is it just what              --




10                          MR. HUSEMAN:         Well, you’re getting into where

11   the nut of this issue is.               The issue, to put it simply, is they

12   claim we didn’t pay enough for the claim.

13                          THE COURT:         Oh, so you ended up paying for it?

14                          MR. HUSEMAN:         No.     No, these are still in

15   dispute.

16                          THE COURT:         All right.

17                          MR. HUSEMAN:         They’re in dispute.

18                          THE COURT:         Didn’t pay anything.

19                          MR. HINOJOSA:          If I may, Your Honor.

                            THE COURT:         Hold on.        I’ll get        I’ll get        --


20                                                                        --




21   I think.      Let me       --   I’ll get to you in a minute.              Let me just

22   hear Mr. Vance [sic]             --   Vance is not   --    yeah, Vance is your

23   first name.
                            MR. HUSEMAN:         Van is my first name.                 Yeah.
24

25                          THE COURT;          Tell me your last name again.



                                     CYNTHIA PEREZ LENZ,        CSR
                                                                                              14



 1                          MR. HUSEMAN:      Huseman.           Huseman.

 2                          THE COURT:      Huseman.        AH right.

 3                          MR. HUSEMAN:      Yeah.     And what these are

 4   about   -   -




 5                          THE COURT:      I think there’s a Huseman                --




 6   represented Huseman out of Houston.               You’re not           --   but that’s

 7

 8                          MR. HUSEMAN:      That was a criminal.

 9                          THE COURT:      I think that’s Housernan, not

10   Huseman.        Go ahead.

11                          MR. HUSEMAN:      No, Judge.           This is basically a

12   question about how much is owed, if anything, on it.

13                          THE COURT:      That’s it.

14                          MR. HUSEIIAN:     And that’s it.            It’s a contract

15   claim   --




16                          THE COURT:      So maybe it wasn’t paid, but you

17   all offered to pay a certain amount of money.                      They didn’t take

18   it because it wasn’t enough.

19                          MR. HUSEMAN:      Some     --




20                          THE COURT:      Their inspectors said it was going

21   to take a lot more money.

22                          MR. HUSEMAN:      Should        --




23                          MR. HINOJOSA:       It’s a breach of contract and

24   insurance, closed quote, claim, Your Honor.

25                          MR. HUSEMAN:      Yes, that’s right.



                                 CYNTHIA    PEREZ     LENZ,      CSR
                                                                                   15



 1                          MR. HINOJOSA:      Under the policy.         Were

 2   homeowners.         And our homeowner’s policy gives us the right to

 3   collect certain amounts of money based upon what the damage

 4   was.     And   --




 5                          THE COURT:      Okay.

 6                          MR. HINOJOSA:      --    they paid a certain amount,

 7   but it wasn’t sufficient.            So we filed a lawsuit under the

 8   insurance code and        --




 9                          THE COURT:      Did you say they paid, again, you

10   said?

11                           MR. HINOJOSA:     On some of them.       On one of

12   them they denied the claim, you know.

13                          THE COURT:      All right.      Thank you.

14                           MR. HUSEMAN:     Here    --   to answer it in a

15   graphic sense.         These are the competing estimates on the two

16   cases.     As I was talking about, the deductible exceeds what the

17   --   was owed under the policy on these.               These are the

18   plaintiff’s gross claims.            These are what their hired expert

19   says might be owed.            And the point on this is that these are

20   not huge lawsuits, under anybody’s estimation.                 And that is

21   germane to what we’re talking about here, because the purpose,

22   at least in my perception, what the Court needs to do is to

23   dispose of what the argument is, and the discovery                  -   -




24                           THE COURT:     That’s a huge disparity between

25   the values.



                                    CYNTHIA PEREZ LENZ,      CSR
                                                                                        16



 1                        MR. HUSEMAN:       There is.           But in terms of

 2   absolute dollars, what they are asking for us to do, is

 3   basically to spend more and respond in discovery that is

 4   totally in issue.      That’s   --     that’s in a nutshell.            And as I

 5   started to tell you a minute ago, there is a Texas Supreme

 6   Court case that addresses this.

 7                        THE COURT:      All right, thank you.

 8                        MR. HUSEMAN:       On this     -   -




 9                        THE COURT:        This is the one that you handed to

10   me.   National Lloyds.

11                        MR. HUSEMAN:        That’s right.            October 31 of

12   last year, which basically        --    and this is a per curiam opinion

13   involving all   --   claims very similar to these, in which they
                                                              mus to
14   basically direct the trial court, in this case, by manda
                                                               are
15   focus it on the claims that are involved, the issues that

16   involved.

17                        THE COURT:        All right.

18                        MR. HUSEMAN:        There is another case which is

19   contained in our response.           And I believe this is in Alma
                                                        of federal
20   Pena’s case, which is an even more recent case out
                                                           other
21   court in McAllen involving the lawyers who are on the

     side of this involving our client and this case.                      And it
22

23   involves another wind hail case.            It’s about as close as you’re

24   going to get, in terms of it.            And in that, Judge Alvarez does
                                                        sought.
25   a 27, 28-page analysis of discovery that was being



                              CYNTHIA PEREZ LENZ,                CSR
                                                                                         17



 1                    THE COURT:       The Fourth Court?

2                     MR    HUSEMAN:     Pardon?

 3                    THE COURT:       Did you say Judge Alvarez?

 4                    MR. HUSEMAN:       En federal        -   -




 5                    MR. HINOJOSA:          Federal judge in McAllen.

 6                    THE COURT:       I’m sorry.

 7                    MR. HUSEMAN:       In McAllen.               And she goes

 8   through these claims back and forth.

 9                    THE COURT:       A district court judge, right?

                      MR. HUSEMAN:       That’s right, Your Honor,                 And
10

11   she goes through and does an exhaustive analysis of what’s

12   discoverable and what isn’t.       And it involves              --




                      THE COURT:       Why         why do you do the         --   why do
13                                            --




                                                                to
14   you give us the federal judge’s opinion, and why not stick

15   what the state court said?

16                    MR. HUSEMAN:       All right.            First of all, Your

                                                         rds for
17   Honor, the Texas Supreme Court said that the standa
                                                       essentially
18   discovery between the federal and state rules are

19   the same.   They are   --   it is a case that says exactly that.

20                    Secondly, Judge Alvarez went through the
                                                          in
     claims that are being made here, and were being made
                                                                                  --


21

22                     THE COURT:      But it’s not a Fifth Circuit case?

23                     MR. HUSEMAN:       It’s not.

24                     THE COURT:       It’s just a district court judge’s

25   opinion.



                            CYNTHIA PEREZ          LENZ,   CSR
                                                                                             18



 1                                MR. HUSEMAN:      It’s      not.   And bear with me just

 2   for a second.            Let me sort of round out my thought on this.

 3   She goes through the exact issues that you’re confronted with

 4   on these competing motions; discusses each one of them; talks

 5   about what the law is; what the relevancy is; the importance of

 6   it.     So I’m    not suggesting to you that you need to defer to a

 7   federal judge, or that they have any sort of a whip hand over

 8   you or anything like that.                  What I am suggesting is that the

 9   reasoning that she used, the analysis which is exhaustive on

10   this, and be instructed in regard to the parties’ positions

11   here.

12                                MR. HINOJOSA:      If I may, Your Honor, the

13   more relevant        -   -




14                                THE COURT:      Give   --




15                                MR. HINOJOSA:      Okay, I’m sorry.

16                                THE COURT:      I’d rather not go back and forth

17   yet until I kind of finish my thought as to what their position

18   is,     And I’ll     --




19                                MR. HINOJOSA:      Sure.

20                                THE COURT:      I’ll get back to you.        Just, I

21   know that it’s kind of                --   I know, sitting there before       --   or

22   standing there before as you all used to, I did used to get a

23   little bit frustrated with that type of process.                        But now that

24   I am sitting on this side, it kind of helps me finish my

25   thought.         And then I      --    I definitely don’t         --




                                      CYNTHIA PEREZ LENZ,            CSR
                                                                                               19



 1                       MR. HINOJOSA:          I thought he was turning it

 2   over to me.      That’s why I   --




 3                       THE COURT:       All right, thank you.

 4                       MR. HUSEMAN:          I will tell you.

 5                       THE COURT:       But please don’t forget your

 6   thought, you know.

 7                       MR. HUSEMAN:          Hold that thought.

 8                       ThE COURT:       All right.

 9                       MR. HUSEMAN:          Okay.     And perhaps we can show

10   what we have produced.

11                       THE COURT:       So, okay.        So far    --    so far we

12   have the Supreme Court case that basically says that in                        --    in

13   these uninsured     --   I’m sorry, on these underpaid insurance

14   claims   --




15                        MR. HUSEMAN:         Right.

16                        THE COURT:      --    or non-payment of insurance

17   claims   -   -




18                        MR. HUSEMAN:         You need to stick to the facts

19   in this case.

20                        THE COURT:      The holding       --    well, there’s three

21   things that it says.        And I am not sure they’re                --   they are

22   conjunctive or disjunctive, because it doesn’t really give you

23   that here in the initial holding.                 And I haven’t read the rest

24   of the body of the case.         But basically it says in the case

25   involving underpayment of insurance claims, the appellate court



                               CYNTHIA PEREZ LENZ,          CSR
                                                                                  20



 1   concludes that the trial court abused discretion in ordering

 2   defendants to produce evidence related to insurance claims

 3   other than plaintiff.

 4                       MR. HUSEMAN:     Right.

 5                       THE COURT:     And I dont even know what you all

 6   are complaining about.     You’re just giving me the rules first.

 7                       MR. HUSEMAN:     Right.

 8                       THE COURT:     You havent given me the issue.

 9                       MR. HUSEMAN:     I gave you the    --   we will

10   discuss the details.

11                       THE COURT:     So now I am going to assume that

12   the issue deals with the fact that plaintiffs have requested

13   information on other claims.        And I am going to assume that

14   that in fact is the case because you’re giving me this case.

15   But in any event, so that’s one thing.           And then it says      --   and

16   it has a semicolon and says, Two, defendant’s overpayment,

17   underpayment, or proper payment of claims and unrelated third

18   parties was not probative.         And then a semicolon.      Three,

19   because the information plaintiff sought was not reasonably

20   calculated to lead to discovery of admissible evidence.

21                       So, to me, I need to read this as what is it

22   --   is it conjunctive or disjunctive?        Is it if any one of these

23   fit, you’re out, or do all three of them have to fit to be out?

24   So, what I’m   --   I read it, and I think as well, I think all

25   three of them have to be     --    have to fit in order to be out.



                             CYNTHIA PEREZ    LENZ,   CSR
                                                                                    21



 1                    MR. HUSEMAN:      M’hum.

 2                    THE COURT:      That’s the way I sort of see it

 3   from here.   I haven’t read the rest of the case.             You tell me

 4   what it means.

 5                    MR. HUSEMAN:      Yeah.    And the lesson that we

 6   learned from it is that you are directed, or the trial court is

 7   directed generally, to focus the discovery on the dispute that

 8   they have before them.

 9                    THE COURT:      Right.     That’s one of them.         But

10   it also has three other, or two other        --




11                    MR. HUSEMAN:      And none of those are

12   inconsistent with that principle that I am aware of.

13                    THE COURT:      Well, number three says the

14   information plaintiff sought was not reasonably calculated to

15   lead to discovery of admissible evidence.

16                    MR. HUSEMAN:      That’s right.        That’s right.

17                    THE COURT:      So was that the holding, or that’s

18   not really a rule that they are coming up with?

19                     MR. HUSEMAN:        It’s certainly a ruling in that

20   case, that, regard to the claim going out of the pasture beyond

21   where the fight was to something that discovery should not                --




22                     THE COURT:     And tell me where       --   tell me in

23   the body of the case where it actually discusses              --   cause you

24   said something about that they had actually addressed the issue

25   that when there is a case of     --    the value of the case actually



                          CYNTHIA     PEREZ LENZ,      CSR
                                                                                        22



 1   has a lot to do with this holding, and it does not.

 2                         MR. HUSEMAN:      It does.      It does.        And in the

 3   context of the supreme court case, whether or not State Farm

 4   underpaid; overpaid; didn’t pay somebody else is

 5                         THE COURT:      Do you know what type of case this

 6   was?        Was it just a simple breach of contract case?

 7                         MR. HUSEMAN:      No.    I think it also had the

 8   extra contractual issues in it as well, the National Lloyds

 9   case with holding       --




10                         THE COURT:      So the same issues they have here.

11                         MR. HUSEMAN:      Exactly.      This is    --    this is

12   very close to Whitehorse (phonetic) case, the other one I

13   referred to, being the same plaintiff’s lawyers, the same exact

14   defendant, is probably even more of a Whitehorse                 --




15                          THE COURT:     The one with the district court

16   from McAllen?

17                          MR. HUSEMAN:     That’s right.       This is even

18   closer to the facts to this one.

19                          And if I might, Your Honor, something that

20   might be useful to the Court, to see what, for example, what we

21   have produced, to the other side.             This was not a situation

22   where we’re saying, You don’t get anything.                 The other side,

23   except for the matters that are redacted, the other lawyers

24   have gotten the same things that I’ve gotten on this.                     We have

25   our    --    have our production here.        This might be something the



                                  CYNTHIA PEREZ    LENZ,   CSR
                                                                                         23



 1   Court wants to see.

 2                     Your Honor, if I might           --




 3                     THE COURT:      Yes, sir.

 4                     MR. HUSEMAN:      For your reference, in case you

 5   have some questions on this, this is what we have produced in

 6   each of these cases.

 7                     THE COURT:      Oh.

 8                     MR. HUSEFIAN:     See what we’ve done.

 9                     And Jonathan, do you have your computer?

10                     We can show you also        --




11                     THE COURT:      Tell me what is it that              --   first

12   --   let’s start with what   --




13                      MR. HINOJOSA:        You need to hear          --




14                      THE COURT:     What are they seeking?

15                      MR. HUSEMAN:     They want us to       -   -




16                      THE COURT:     Hold on a second.           Let me do this.

17   Let me do this.    Since you all are giving me what you think the

18   rules apply, I am going to tell them          --   I am going to give them

19   a shot at that.    And then I am going to come back to you all so

20   you can tell me specifically       --   well, actually, I am going to
                                                                are
21   go to them now, so that they can tell me what exactly they
                                                           why you
22   seeking and why, and then you will be able to tell me

23   believe that you shouldn’t have to produce it.                Go ahead.

                        MR. HINOJOSA:        Thank you, Your Honor.              And
24

25   I’ll have Mr. Taylor jump in to clarify more.



                            CYNTHIA PEREZ       LENZ,    CSR
                                                                                       24



 1                       The case   -   -   the Supreme Court case that was

 2   handed to you by counsel for State Farm deals with this:                    In

 3   that case, someone had a claim.            And they asked, through

 4   discovery, for claims by a whole bunch of other people that

 5   hadn’t filed involving the same storm, right.                And   --   and the

 6   Supreme Court said, without more, you can’t do that.                    There is

 7   no reason for you to get all these other claims that were

 8   filed,   What does it have to do with your particular claim.

 9   That’s all that case is about.            So, and the Supreme Court made

10   a decision that you have to have something else in order to

11   show your entitlement to claim files of other individuals.

12                       We’re not anywhere near that on this case, in

13   terms of what we’re requesting.            What we’re requesting are         --




14   are policies and procedures of State Farm that will help us
                                                               to
15   analyze how they took a look at this claim; what they did
                                                               tly
16   properly adjust the claim; whether or not there’s inheren
                                                              alue
17   within their process a system that allows them to underv

18   claims, and   --   and allows us to show that this is not only a
                                                                 and
19   breach of a contract, but a violation of the insurance code

20   its intentional willful conduct as well.              So we’re not asking

21   for other people’s claims.

22                       THE COURT:         But you had   --    that last part, you

23   have that in your pleadings as a cause of action?

24                        MR. HINOJOSA:        That’s part of our claim, Your

25   Honor.   That’s part of our claim.



                             CYNTHIA PEREZ LENZ,          CSR
                                                                                                      25



 1                            Now, so this case is absolutely totally

 2   irrelevant to the particular issue in this particular                                 --   in

 3   this case.

 4                            Secondly, Your Honor        -   -




 5                            THE COURT:     But wait, before you move on, why

 6   is it completely irrelevant?

 7                            MR. HINOJOSA:       Because we’re not asking for                       --




 8   the settlement   -   -




 9                            THE COURT:     This guy     --      these people here on

10   the Lloyds case, the supreme court case, ask for                         -   -




11                            MR. HINOJOSA:       Other claim files.

12                            THE COURT:     --   other claims filed by third

13   parties against them, and then also asks for                       --   I want to find

14   out what this particular adjustor               --   these particular

15   adjustors, what they have been doing on these type of cases

16   over the last six years.

17                            MR. HINOJOSA:       Oh, no.         We’re not asking for

18   that.   We’re asking for training materials, you know, policies

19   and procedures and how they handle these claims and so forth.

20                            And let me   --     I mean, I didn’t interrupt you.

21                            MR. HUSEMAN:        I haven’t said a word.

22                            MR. HINOJOSA:        He’s got that thing                --




23                            THE COURT:     Can you put it down, please?

24                            MR. HUSEMAN:        Okay.

25                            MR. HINOJOSA:        Your Honor, and he cites to you



                                  CYNTHIA PEREZ       LENZ,       CSR
                                                                                        26



 1   a case from federal district court Judge Alvarez that says that

 2   the stuff that we’re asking for in this particular case is not

 3   stuff that we should get.              The other side of that coin, Your

 4   Honor, is there is an MDL court in McAllen                  --   in Edinburg right

 5   now that’s handling thousands and thousands of hailstorm cases.

 6                       THE COURT:           The same thing that’s going on

 7   here.   That’s why I said,             “Is this the MDL case”?

 8                       MR. HINOJOSA:           And that MDL judge said that

 9   the materials that we’re requesting are relevant.                     And in fact,

10   the court put together         -   -




11                       THE COURT:           Is a three-judge panel there or

12   four-judge panel?

13                       MR. HINOJOSA:           No, it’s   --    the supreme   --    the

14   MDL panel appointed Judge Rose Reyna to be the MDL judge for

15   all the hailstorm cases in the Rio Grande valley.                     And what    --




                                                               state
16   what happened in that particular case is that judge, that

17   district judge, determined that discovery of these issues was

18   absolutely relevant to these hailstorm cases.                     Even though

19   they’re   --   you have   --   you’re entitled to do discovery on

20   individual claims, you can also do discovery on policies and

21   procedures that will illuminate how they are handling these

22   particular claims.

23                        In fact, Your Honor, the court developed
                                                                that
24   master discovery that included all the identical questions
                                                                  on
25   are part of the issue in this motion to compel and the issue



                               CYNTHIA PEREZ LENZ,          CSR
                                                                                             27



 1   the protective order, and allowed the parties, both the

 2   plaintiffs and the defendants to propose                     --    propound discovery

 3   among   --   along the lines of that master discovery.                     So, even

 4   though there is a state federal district judge that says you

 5   can’t do it, there is a state district judge that says you can,

 6   and that state district judge’s decision on whether or not you

 7   can proceed forward on this kind of discovery has not been

 8   appealed.      That issue is not on appeal.                  There is issues on

 9   appeal with respect to whether or not the terms of the

10   protective order are legal ; but whether or not we can propound

11   this discovery, that’s not          --    that’s not         --    not been questioned

12   by anyone.

13                       You know, we sat down               --    I mean, I am involved

14   in the Multi District Litigation since day one.                         In fact, I

15   wrote the brief to the MDL panel on whether or not there should

16   be an MDL created.         And, in fact, we recommended that if there

17   was going to be an MDL, that to avoid forum shopping, they

18   should appoint a district judge from Hidalgo County, and in

19   fact they did.

20                        But    --   but what       --   what has happened here,

21   Your Honor, is that that share             --    that discovery that we have

22   propounded in that particular case, has allowed us to resolve

23   probably two-thirds of all the cases that are pending all                        --   in

24   the multi-district litigation.

25                        THE COURT:          All right.          Let’s move on then.



                                CYNTHIA PEREZ LENZ,               CSR
                                                                                      28



 1   So then you were saying      --   so far you tell me that the things

 2   that you’re requesting are        --    are training materials, policy

 3   and procedures, things of that nature.

 4                        MR. TAYLOR:        Let me chime in.       There’s

 5   actually a couple more.       And I’ve actually          --   I’ve had

 6   conversations with Ms. DeBolt.            I’ve sent letters to

 7   Mr. Huseman’s firm looking for training materials pertain to

 8   wind and hail claims in Texas for five years; looking for the

 9   personnel files for the adjustors who were involved in handling

10   the claim, and I can explain why we think that’s relevant.

11                        THE COURT:        The what files?

12                        MR. TAYLOR:        The personnel files for the

13   adjustors.

14                        THE COURT:        Okay.

15                        MR. TAYLOR:        The underwriting files where the

16   claims at issue.      An example is one of the claims             --   I think

17   it’s Pena    --   there is a prior claim that was a lot of property

18   --   I don’t even have that prior claim file, even though I’ve

19   asked for it,      So the underwriting file for these two policies.

20   And then any documents that are related to my client’s                   --




21   non-privileged documents related to my clients, the property,

22   the address, the policy, or the claim number.                  So I’ve narrowed

23   it down to basically those five categories.

24                        THE COURT:        From all   --   from all that I am

25   hearing you say on these five categories, I don’t see anything



                              CYNTHIA PEREZ         LENZ,   CSR
                                                                                        29



 1   in here that talks about third parties.

 2                    MR. HUSEMAN:     Okay.        May   --    you want to hear

 3   from me on that, Your Honor?

 4                    THE COURT:     Yes.

 5                    MR. HUSEMAN:     Okay.

 6                    THE COURT:     And I am not even sure why we

 7   wasted our time on that issue if in fact they are not

 8   requesting that from you.

 9                    MR. HUSEMAN:     Well    --




10                    THE COURT:     Cause you said that they were              -   -




11   you seem to be alluding to the fact that they were requesting

12   similar information that was requested on that particular case.

13                    MR. HUSEMAN:        I did, Your Honor.          And if I may

14   begin within this, and rather than characterize what they told

15   you versus what I am telling you, let’s just go to what               --




16                    THE COURT:     You know what I usually start

17   with?   I usually just start with your discovery requests.                 And

18   then, you know, we will just    --     instead of doing what I        --   and

19   when I make the mistake of starting with what you all’s rules

20   or believe what the rule is on particular issues, it normally

21   takes a lot longer.   But in any event, I’ll let you respond to

22   that.   And then I am going to get to the questions.

23                    MR. HUSEMAN:        All right.        If you look, for

24   example, having been told that they have nothing about other

25   people besides themselves involving this, Interrogatory Number



                           CYNTHIA PEREZ LENZ,            CSR
                                                                                       30



 1   Seven to my client says     --




 2                       THE COURT:     Wait a minute.      Are you objecting

 3   to everything?
 4                       MR. HUSEMAN:     No, sir.

 5                       THE COURT:     Okay.

 6                       MR. HUSEMAN:     No, sir.    We’ve produced in

 7   our   --   now we’ve also produced    -   -




 8                       THE COURT:     No, but with regard to the       -   -   the

 9   motion to compel now.

10                       MR. HUSEMAN:     No, not everything, obviously.

11   We’re willing to, for example        --




12                       THE COURT:     The motion to compel    ,   I want to

13   get to something that’s a little bit more concise.              Your motion

14   to compel, what numbers are you compelling?

15                        MS. DEBOLT:     Your Honor, if I may, here’s a

16   copy of their motion to compel and our response.

17                        THE COURT:    Okay, good.    Thank you.

18                        MR. TAYLOR:     Motion to compel, Request For

19   Production Number Two, produce the underwriting files and

20   documents relating to the underwriting of all insurance

21   policies     --




22                        THE COURT:    Let me follow along here.

23                        Request for production,     is that what it was?

24                        MR. TAYLOR:     Yes, Judge, to State Farm.

25                        THE COURT:    Number Two, right?



                              CYNTHIA PEREZ LENZ,     CSR
                                                                                        31



 1                     MR. TAYLOR:          Right.

 2                     THE COURT:          All license and certifications

 3   identified in response to Interrogatory Number 3, is that what

 4   it is?   No.

 5                     MR. TAYLOR:          No.        That’s the one of

 6   defendants.    Keep    --   it’s probably         --   here’s State Farm.

 7                         THE COURT:      Produce underwriter files?

 8                         MR. TAYLOR:      Yeah, Number Two.

 9                     THE COURT:          Number Two.

10                         MR. TAYLOR:      And I don’t see         --




11                     THE COURT:          So that one was one that they           --




12                         MR. HUSEMAN:      We’ve done.

13                         MR. TAYLOR:      They objected to that as being

14   overly broad, burdensome, vague              --




15                         THE COURT:      Oh, but you may have produced it,

16   but they set your objection on motion to compel                 .   Are you

17   sticking to your objection on that?

18                         MR. HUSEMAN:      As so far as what we have not

19   produced, yes, sir.

20                         THE COURT:      So then we have to address it,

21                         MR. HUSErIAN:     We’ve produced         --




22                         THE COURT:      You make it sound like if we don’t

23   have to address it when you say we’ve produced it.                    No, we have

24   to address the objection unless you’re withdrawing it.

25                         MR. HUSEMAN:      Maybe I didn’t make myself



                                 CYNTHIA PEREZ LENZ,          CSR
                                                                               32



 1   clear, Your Honor.         We have responded with the bulk of what

 2   they wanted.

 3                      THE COURT:      Okay.      So you’re not withdrawing

 4   your objection?

 5                      MR. HUSEMAN:      No.

 6                      THE COURT:      Okay.      So we have to address

 7   Number Two.

 8                      MR. HUSEMAN:      And   --




 9                      THE COURT:      Go ahead.

10                      Wait, wait.       I’m sorry.

11                      MR. HUSEMAN:      You had asked me a minute ago

12   about what discovery they had to fit within the supreme court

13   case.   And I was getting ready to read some of their discovery

14   to us about that, Your Honor.

15                      THE COURT:       Well, we’re going to go down the

16   numbers.   We’ll just go down the numbers.

17                      MR. TAYLOR:       We’re not compelling that    --




18                      THE COURT:       Let’s go down the number.     I think

19   we’re not making much progress.         And we’re 17 minutes into

20   our conversation   -   -




21                      MS. DEBOLT:       Your Honor, I think it’s worth

22   mentioning which case we’re arguing, because the motions to

23   compel are different for both cases.            So I think we need to

24   make clear.    Are we talking about the Raul Rodriguez case?

25                      MR. TAYLOR:       Right.     That’s the one the judge



                                CYNTHIA PEREZ LENZ,     CSR
                                                                                          33



 1   has in front of him.

 2                      MS. DEBOLT:           Okay.

 3                      THE COURT:        2O14-CVF-1162, sorry, for the

 4   record.

 5                      MR. HUSEMAN:           M’hum,

 6                      THE COURT:        That’s Request For Production

 7   Number Two.    Okay, so Request For Production Number Two.                     And

 8   their response is here.          Is that correct, Ms. Dupont?            Du-    --




 9                      MR. HUSEMAN:           DeBolt.

10                      MS. DEBOLT:           DeBolt.

11                      THE COURT:        DeBolt.        Well, how hard is that?

12   That’s not hard at all.          Okay.     So, your response is here,

13   right?

14                      MS. DEBOLT:           Yes.

15                      MR. TAYLOR:           Your objections.

16                      MS. DEBOLT:           They were in an exhibit to his

17   motion, yes, Your Honor.

18                      THE COURT:        Here it is.           Response.   And then,

19   let me see if there is an objection.                There is an objection.

20   Okay.     So, let me read   --    go ahead, Mr. Taylor.

21                       MR. TAYLOR:          So, you know, I need the

22   underwriting file because I’d like to                --   at least before I put

23   my clients up for deposition know about the condition of the

24   property, at least what’s the information State Farm has on the

25   condition of the property.          They have produced some documents,



                            CYNTHIA PEREZ             LENZ,    CSR
                                                                                          34



 1   which apparently they say could be the underwriting file.                      But

 2   as long as they’re standing behind these objections,                 I don’t

 3   feel comfortable with that.

 4                         THE COURT:      Okay.     Let’s talk about your

 5   objections.        You’re saying it’s not relevant?

 6                         MS. DEBOLT:      It’s not relevant.        They haven’t

 7   explained why they need it; what the relevance is of                 --




 8                         THE COURT:      Isn’t it the other way around?

 9   You have to explain why it’s not relevant.

10                         MS. DEBOLT:      It’s irrelevant to their case;

11   it’s not relevant to the correct claim.

12                         THE COURT:      The underwriting file?

13                         MR. HUSEMAN:      Right.        Whether or not we paid

14   too much or too little or whatever             --




15                         THE COURT:      On their claim?

16                         FIR. HUSEMAN:     Right.        It has nothing to do

17   with that.

18                         MR. HINOJOSA:      No.

19                         MR. HUSEMAN:      As to how the policy was

20   originally sold.        Their claims of that we didn’t pay enough.

21   That’s all    --




22                         THE COURT:      But, no, they also say that         --




23   that there is a cause of action for              --    tell me again what that

24   is.

25                          MR. TAYLOR:     Bad faith, insurance code



                               CYNTHIA PEREZ        LENZ,    CSR
                                                                                             35



 I   violations.

 2                           MS. DEBOLT:      All related to the claim.

 3                           THE COURT:      Right.    But they don’t have to

 4   start with what you all agree to do?

 5                           MR. HUSETIAN:     All of their extra contractual

 6   claims are things that arise after the loss, not before.                          And

 7   what    --   how we underwrote their claim, if there is anything

 8   that we didn’t give them, I am not sure.                 There’s a lot in

 9   there that we didn’t give them that has nothing to do with how

10   we handled the claim.

11                           THE COURT:      How do   --   do they just take your

12   word for it?

13                           MR. HUSEMAN:      No.    The underwriting file is

14   State Farm deciding whether or not to write the policy in the

15   first place.       There is no issue on it that I can see on this

16   that gets submitted to the jury.                Not even close.            It’s simply

17   a fishing expedition trying to find something perhaps for

18   another case.       And while I am on that subject            --




19                           THE COURT:      But why would they         -   -   why would

20   anybody be in      --   why would anything be in there for another

21   case?

22                           FIR. HUSEMAN:     Well, why would there be

23   anything for this case either?

24                           THE COURT:      Well, because it dealt with the

25   underwriting of this particular property.



                                 CYNTHIA PEREZ LENZ,         CSR
                                                                                           36



 1                              MR. HUSEMAN:       Which bears not at all on any

 2   issues that they are making claims on.

 3                              MR. HINOJOSA:       That’s not true, Your Honor.

 4                              MR. HUSEMAN:       At all.

 5                              FIR. HINOJOSA:      They haven’t     --    they do

 6   inspections of the house.               The way they make a determination of

 7   how    --    what to value, how much to charge, they do a complete

 8   inspection of the house.             They send an inspector to the house,

 9   Your Honor.        And so the condition of the house is at the

10   time    --




11                              THE COURT:        And that’s in the underwriting

12   file?

13                              MR. HINOJOSA:        That’s in the underwriting

14   file, Your Honor.

15                              MR. TAYLOR:        Judge, you know    --




16                              THE COURT:        All right.

17                              MR. TAYLOR:        I’ve tried one of these cases,

18   and I’ve been a part of trials for these State Farm cases.

19   Inevitably you’ve already seen it.                  This is a small case.

20   They’re going to say that my clients didn’t take cake of their

21   house; this is a crappy house in Laredo.                   And it’s going to be

22   based on the condition of               --   that are listed in the

23   underwriting files.             I want to know now what is going to be

24   there before       -   -




25                              THE COURT:        Oh, in other words       --   in other



                                    CYNTHIA PEREZ LENZ,        CSR
                                                                                    37



 1   words, if they    --    part of the reason of why they may be paying

 2   so little because there was possibly replacement cost value is

 3   because it was worth little?

 4                          MR. TAYLOR:     Yes.

 5                          MR. HINOJOSA:     Yes.

 6                          THE COURT:     So, there may be some information

 7   in the file when it was originally written that indicates what

 8   they thought that the house condition was.

 9                          MR. TAYLOR:     Right.   The condition of the

10   file.   I want   --




11                          THE COURT:     All right.     Anything else?

12                          MR. HUSEMAN:     And we have no problem with

13   that.

14                          THE COURT:     Your objection then is       --   with

15   regard to relevance is       --   is overruled.       I am not sure how much

16   the problem would be, because you don’t maintain a physical

17   file.   Whatever it is.       Electronic file or physical file, as

18   long as you call it an underwriting file.               That’s the problem

19   is you don’t know what’s an underwriting file.

20                          MR. HUSEMAN:     No.

21                          THE COURT:     You don’t know what that is?

22                          MR. HUSEMAN:     We do have     --   we do have some

23   things which could be considered underwriting files that we

24   have given to them in paper and electronically.

25                          THE COURT:     Is that   --   is that possible that



                                CYNTHIA PEREZ LENZ,       CSR
                                                                                                       38



 1   the insurance company doesn’t know what an underwriting file

 2   is, what you mean by that?

 3                               MR. HINOJOSA:           I would have a really hard time

 4   accepting that, Your Honor.                      I mean    -




 5                               THE COURT:           I think you know what an

 6   underwriting file is, whatever you all                         --      however you define it

 7   --    not you, but your client.

 8                               MR. HUSEMAN:          Yeah.

 9                               THE COURT:           If it’s a     --      if it’s a file

10   that’s          --   if it’s    --   what   --   however we       --      however people

11   define underwriting file.                    You didn’t define it under your

12   discovery rules.

13                                  MR. HUSEMAN:       And I think that’s what we gave

14   them       --




15                                  MR. TAYLOR:        In terms of            --   I mean,   it’s an

16   insurance term.

17                                  THE COURT:        I think it is.               And so the way you

18   all    --       your client defines underwriting file, whether it’s a

19   physical file or an electronic file, I think that will apply.

20                                  MR. HUSEMAN:        If you will look at what we

21   produced, Your Honor, that we gave you.

22                                  THE COURT:        I’m not going to look at what

23   you    -   -




24                                  MR. HUSEMAN:        There are tabs under that

25   which          --    has the underwriting documents                 --




                                          CYNTHIA PEREZ        LENZ,     CSR
                                                                                          39


 1                       THE COURT:       I am not going to address what you

 2   produced.     I’ll let them address that.            I am addressing only

 3   the objections.     Because that’s what I am addressing today.                      If

 4   you’re telling me, Judge, we’ve produced everything, then

 5   great.    Then that means, we       --    you’re withdrawing        --   the only

 6   thing I want to know is I have to address your objections,

 7   unless you withdraw them.          That’s it.     Whether you produced it

 8   or not, I am not going to go through that right now and find

 9   our whether that    -   -   because they are not saying you haven’t

10   produced it.    They are saying, I want to address your

11   objections.     So that’s         that’s what I need to do.              And we’re

12   on the first one.

13                       So, what I am going to do is             --    I am not sure

14   if there is a problem with the definition.                 I am just basically

15   going to say whatever the definition is underwriting file for

16   your client, that’s what it’s basically going to be.                      So   --




17                       MR. TAYLOR:          I’ll cut this down.

18                       THE COURT:      Let’s see.       It’s relevance, and

19   what else was there?          I think that was it.         Yeah.     Okay.

20                       MR. TAYLOR:          Let me go to Request For

21   Production Number Six, Judge.             All documents used to instruct,

22   advise, guide, inform, educate, or assist, provided to any

23   person handling the claim made the basis of this lawsuit

24   related to the adjustment of this type of claim, i.e. hail

25   damage.     What I’ve done is I’ve limited that through several



                                 CYNTHIA PEREZ    LENZ,   CSR
                                                                             40



 1   letters to counsel.       I want instructional guidelines,

 2   documents, materials related to wind and hail claims in the

 3   State of Texas for five years.

 4                        THE COURT:     And your theory behind that is

 5   that’s going to be instructive to the adjustors who handled

 6   this claim to find out exactly how they did it.

 7                        MR. HINOJOSA:     That’s right.

 8                        MR. TAYLOR:     That’s going to go to both causes

 9   of action to each contract and as to productions.

10                        MR. HUSEMAN:     What counsel didn’t tell you is

11   we are agreeable.      AdditionaHy, I think five years is the year

12   that    --   as long as we have a protective order in place that

13   keeps our proprietary information out of the public domain and

14   being used other places.       And we have a proposed order before

15   the court, which if we can get an agreement on that, we can

16   produce that to them.

17                        THE COURT:     Did you all object to that?

18                        MR. TAYLOR:     Judge, this is the first time

19   I’ve heard of that.

20                        THE COURT:     Did you object to Number Six on

21   that?

22                         MS. DEBOLT:    Yes, Your Honor.   We objected

23   because it      --




24                         THE COURT:    No, no.   But specifically, for

25   that privilege.



                              CYNTHIA PEREZ    LENZ,   CSR
                                                                                    41



 1                       MS. DEBOLT:     Yes.        We stated the privilege.

 2   And then we also in the objection state that we would produce

 3   the documents.

 4                       THE COURT:     There it is.        I see it.

 5                       MR. HUSEMAN:        Yeah.

 6                       MS. DEBOLT:     And then, Your Honor, I think

 7   that we may streamline a lot of this because Exhibit B to our

 8   response is all of the documents that we’ve offered to produce

 9   once there is a protective order that’s entered.                And there are

10   a lot of documents that we will produce once we get that

11   protective order.

12                       MR. TAYLOR:     I’ve seen their list.            And that’s

13   --   what I am requesting are all the documents related to wind

14   and hail claims for the last five years.              I don’t   --




15                       THE COURT:     Not the wind and hail claims.

16   You’re requesting

17                       MR. TAYLOR:         How to handle wind and hail

18   claims.

19                       THE COURT:     Right.

20                       MR. TAYLOR:         I don’t necessarily want the

21   documents   --   I’ll take them    --    that they have hand picked as
                                                          actually
22   being relevant, because I want what these people are
                                                                               So
          what’s available to them, and what they’re taught on.
                                                                                    --

23   --




24                       THE COURT:     Right.

                         MR. TAYLOR:         I’ll take what they have.        But
25



                             CYNTHIA PEREZ LENZ,          CSR
                                                                                        42



 1   what I want them to do is do a search for those documents for

 2   five years.     And I want that to be produced.               And I think it’s

 3   relevant.

 4                       MR. HUSEMAN:      This takes us          --   circles back to

 5   the rule about them asking for things beyond this lawsuit.

 6                       THE COURT:      No.     Well, this is specifically in

 7   this lawsuit, because the instructions that you give your

 8   adjust-   --   not you, your client gives your adjustors, and the

 9   guidance that your company, that your client give the adjustors

10   on how to handle this claim, ultimately will deal with how they

11   handle this particular claim.

12                       MR. HUSEMAN:      Don’t have a problem with that.

13                       THE COURT:      Okay.     Then let’s go.

14                       MR. HUSEMAN:      The problem we’ve got is when

15   they ask us to identify by name, address, phone number,

16   anybody   --




17                        THE COURT:     We are talking about Number Six,

18   right?

19                        MR. HUSEMAN:     No, this is Seven.

20                        THE COURT:     Cause we’re on Six.

21                        MR. HUSEMAN:     This is     --




22                        MR. TAYLOR:     Your Honor, I am not compelling

23   Number Seven.

24                        MR. HUSEMAN:         What I’m saying, Your Honor         --




25                        THE COURT:     They’re not compelling Seven.



                              CYNTHIA PEREZ LENZ,           CSR
                                                                                   43



 1   Let’s not go to Seven.          Let’s stick to Six, because Six is what

 2   they’re compelling.

 3                          MR. HUSEMAN:     Well, this ties in to our

 4   complaint about them wanting things beyond the scope of this

 5   claim.

 6                          THE COURT:     But Seven they are not requesting

 7   -is what they’re      --   is what he’s asking me.      So, I’d rather not

 8   chew on something that we don’t need to right now.                We’ve got

 9   plenty.

10                          MS. DEBOLT:     Your Honor, in our    --   we

11   responded to them and offered with the entry of a protective

12   order to produce relevant education and training or training

13   tracker records, if any, of the assigned adjustor to directly

14   handle plaintiff’s hail claim.

15                          MR. HUSEMAN:     Right.

16                          MR. HINOJOSA:     Well, Your Honor, but they are

17   determining what relevant is in that respect.              We just want

18   them to produce what we’ve asked for.            And, unless they have a

19   specific objection         --




20                          THE COURT:     Okay.   You don’t have any

21   objection to entering into the confidentiality agreement or a

22   protective order?

23                          MR. HINOJOSA:     The only thing on that, Your

24   Honor    --   and I guess we can take it up real quick on that.

25   We’ve asked      --   there’s I think a total of ten hailstorm claims



                                 CYNTHIA PEREZ LENZ,   CSR
                                                                                               44


 1   here in Laredo as a result of a series of hailstorms that

 2   occurred over a period of time.                  And we’re asking so that we

 3   don’t have to be coming back every time on this particular

 4   issue, that we allow           --    be allowed shared discovery; that if we

 5   get this discovery in this particular case, that we can                         --   we

 6   can use    --    this law firm, the Mostyn Law Firm can use the same

 7   discovery responses or documents that were produced in any of

 8   the other ten cases.               And subject to that, we would          --   we don’t

 9   have a problem with the protective order.                     And I think

10   that’s    --    there’s a big argument against that that they are

11   making now.

12                           The    --   the 13th Court of Appeals has already

13   ruled on that issue.               But we’re not in the 13th Court, I

14   understand that.         And it has allowed that.                 That’s probably the

15   main issue of dispute with respect to the training documents

16   and the information           --    the information that the adjustors are

17   to review to guide them in              --




18                           THE COURT:           Okay.   What I see on the

19   objections so far is you’re objecting to vague and ambiguous.

20   Apparently Mr. Taylor says he’s clarified that with some

21   follow-up narrowing of the request, or clarification of the

22   request.        Overly broad is another objection.                  Relevant is

23   another objection.            Based on what Mr.        --   what they say that

24   they have       --   in the manner in which they have, I guess,

25   narrowed the issue on Number Six, and as modified, I will



                                   CYNTHIA PEREZ LENZ,           CSR
                                                                                    45



 1   overrule the objection with regard to vague and ambiguous;

 2   overrule it with regard to overbroad; and overrule it with

 3   regard to relevant; however, subject to the              --   the protective

 4   order.

 5                      Now, let’s talk about this other issue.

 6                      MS. DEBOLT:     Just for your reference, these

 7   are the documents that we’re going to be potentially arguing

 8   about, and that we’ve offered to produce with the protective

 9   order.

10                      THE COURT:    I’m not     --   I’m not      --   I’m not

11   discussing this,    I’m discussing what’s in the response and on

12   your objections.

13                      MS. DEBOLT:     Yes, Your Honor.           And that’s what

14   we’ve offered to produce.

15                      MR. HINOJOSA:        But they’ve offered to produce

16   because they have the objection.          You’ve already removed the

17   objection.

18                      THE COURT:    The ruling that I am giving              --




19                      MS. DEBOLT:     Okay.

20                      THE COURT:    --     is basically the Request For

21   Production Number Six, whether you should have to respond to it

22   in the modified version that Mr. Taylor           --   it is Taylor, isn’t

23   it?

24                      MR. TAYLOR:      Yes, sir, Your Honor.

25                      THE COURT:      --   has in fact indicated to the



                            CYNTHIA PEREZ LENZ,         CSR
                                           :atYo;:H:y:or;ndic::d:o::46
::1tC:trt::thesmT:::fC::;ROT




 5    way of e-mail or letter or whatever it was, that he clarified

 6    as.   And based on that, I am making the ruling on your

 7    objection.

 8                       MR. ARAMBIJLA:    Your Honor, if I may, the

 9    clarification from plaintiff’s counsel was what again?

10                       THE COURT:     Modification,

11                       MR. ARAMBULA:         Or modification that you

12    wanted, what was   --




13                       MR. TAYLOR:      Instructional guidelines and
                                                handling wind and hail claims
14    materials related to wind and       --




15    in Texas for the last five years.
                         MR. ARAMBULA:         For the adjustors in these    -   -




16
                         MR. HUSEMAN:      This case?
17
                         MR. ARAMBULA:         In this case?
18
                         MR. TAYLOR:      No, for State Farm.
19
                         MR. HINOJOSA:         Their policies.
20
                         MR. TAYLOR:      The policies and procedures.
21
                         MR. HINOJOSA:         That’s pretty clear in the
22

 23    request for production.
                          MR. HUSEMAN:         It’s pretty broad.
 24
                                          Well, do you all train          do you
                          THE COURT:
                                                                    --



 25



                              CYNTHIA PEREZ LENZ,        CSR
                                                                              47



 1   all train your adjustors    --   not you all, but does your client

 2   train your adjustors differently in different parts of the

 3   state?

 4                     MR. HIJSEMAN:     Probably.

 5                     THE COURT:      Why?

 6                     MR. HUSEMAN:      Well   because they have

 7   different conditions at different times.

 8                     THE COURT:      So the homes in south Texas get

 9   adjusted one way, and the homes in north        --    north Dallas get

10   adjusted a different way?

11                     MR. HUSETIAN:     I would think that they have a

12   lot more interest in tornadoes in Dallas than they do down

13   here.

14                     MR. HINOJOSA:      Your Honor, there is no      --




15   there is no evidence of that.       I’ve been through all these

     cases, Your Honor.     They have never raised that issue.         This is
16

17   the first time I’ve ever heard that.

18                     MS. DEBOLT:      And Your Honor, his modification

19   is broader than   --




20                     THE COURT:      You still haven’t convinced me of

21   why you would train your adjustors differently.

22                     MR. HUSEMAN:      Different places, different

23   needs, at different times.

24                      THE COURT:     On underwriting a particular

25   house?



                            CYNTHIA PEREZ LENZ,      CSR
                                                                                            48


 1                       MR. HUSEMAN:     Well       underwriting is not
 2   something an adjustor does.        That’s      --




 3                       THE COURT:     Okay.       Well then or on      --       on

 4   appraising a particular house with regard to the destruction.

 5                       MR. HUSEMAN:     Well, for example, if              --    and I

 6   don’t even know this is a fact.           If   --    if   --




 7                    THE COURT:        So then an expert from           -   -    an

 8   expert that’s brought in here to testify in south Texas about a

 9   particular damage    --




10                       MR. HUSEMAN:     fihum.

11                    THE COURT:        Would have to be somebody who is

12   trained in south Texas wind damage, as opposed to north Texas

13   wind damage?

14                    MR. HUSEMAN:        Well, I could perceive, for

15   example, Your Honor, there being differences in prices between

16   Dallas and south Texas.

17                    THE COURT:        But don’t they all use the same

18   computer model that they use?

19                    MR. HINOJOSA:        Yes.

20                    MR. HUSEMAN:        They have some similarities, but

21   there are reasonable differences.

22                    THE COURT:        I’ve had         --   and I know I don’t

23   have testimony with regard to that here.                  But I’ve had plenty

24   of trials in which I’ve had issues of value come up.                        And I’ve

25   heard people object to experts that are brought in from perhaps



                               CYNTHIA PEREZ     LENZ,        CSR
                                                                                  49


 1   Michigan or other parts of the country.          But I have never heard

 2   of them object to experts that are in fact doing work in and

 3   around the State of Texas, whether it be Dallas or Houston

 4   or   --




 5                      MR. HUSEMAN:     Maybe I haven’t made the point

 6   clearly.   The objection here is what they are wanting to do is

 7   know about training of adjustors other than those that are

 8   involved in this lawsuit.

 9                      MS. DEBOLT:     And, Your Honor, actually, that’s

10   all they ask for in the request.          His modification is broader

11   than their request, because they only asked for training

12   documents to any person handling the claim.            So, his

13   modification wanting all adjustors around the           --




14                      THE COURT:     All right.     Let’s look at that.

15                      MS. DEBOLT:     Okay.

16                      THE COURT:     Okay.    Mr. Taylor.       It seems that

17   that’s in fact what you requested.

18                      MR. TAYLOR:     One second.     I think there is

19   another request.

20                      THE COURT:     Good point.     Okay.      With regard to

21   Number Six then, we’ll deal with it in that manner.              If you

22   have another one, then we’ll deal with it at that point.

23                      MR. HINOJOSA:     That’s fine, Your Honor.

24                      THE COURT:     Okay.    Now, it is eleven o’clock.

25   I need to have a discussion with counsel that are waiting for a



                           CYNTHIA PEREZ LENZ,        CSR
                                                                                        50



 1   hearing, and then I’ll bring you guys back.

 2                       MR. HINOJOSA:       Okay, Your Honor.

 3                       MR. ARAMSULA:       Yes, Your Honor,

 4                       THE COURT:    And while I do that, I suggest

 5   that you try and confer.

 6                       (Case recessed while other unrelated matters

 7   were called.)

 8                       THE COURT:    All right.             Let’s continue.

 9                       And you all can stick around, please.                   I am

10   trying to get to you before lunch               --




11                       MR. GEORGE:     Thank you.

12                       THE COURT:    --    or before I break for lunch.

13                       MR. TAYLOR:     One last request.            And it’s the

14   training material    --   all training and educational materials

15   which instruct claim adjustors or claim handlers in handling

16   hail claims for property damage cover under homeowners policy

17

18                       THE COURT:    What number is that?

19                       MR. TAYLOR:        This is on Pena.

20                       MR. HINOJOSA:        Pena.         The other one was more

21   narrow.   That’s why we were      --




22                       MR. TAYLOR:        Pena Number Five.

23                       THE COURT:      Okay.            So Pena Number Five is not

24   the same one as Rodriguez Number            -   -




25                       MR. HINOJOSA:        Rodriguez narrower         -   -




                               CYNTHIA PEREZ          LENZ,   TSR
                                                                                             51



 1                          THE COURT:        Number Six, I believe it was.

 2                          MR. TAYLOR:        And I think we’ve agreed to that,

 3   pending the protective order.              We conferred a little bit.

 4                          THE COURT:        Well, there was a little bit of a

 5   -     there was a little bit of a          --    from what I remember, there

 6   was a little bit of disagreement.                    I don’t want to say they

 7   agreed to it.        There was a little bit of disagreement with

 8   regard to      --   remember that I said that we’d like to limit it to

 9   adjustors who handled that          --    that particular adjustment, or

10   that particular claim.        And there was a             --   there was a      --   there

11   was a discussion about that.              And then at the very end, she

12   said that by my ruling I was making it broader than what you

13   were requesting.        So here we are on Number Five.                     Then now I

14   can actually do what my original ruling was.                           So, anything else

15   to add?

16                          MS. DEBOLT:        We have the same objections as we

17   discussed earlier.

18                          THE COURT:        Sure.       Sure.     And I will allow for

19   the record to show that the objections are                     -   -   that were made on

20   Number Six for Rodriguez case are now made on Number Five for

21   the Pena case.         And I’ll bring those over and make them part of

22   the record.         And in fact, you’ve         --    you’ve   --      you brought that

23   in.     My rulings are exactly the same as the Pena rulings Number

24   Six    --   no, as the Rodriguez ruling, Number Six, into the Pena

25   Request Number Five.         And my original ruling on that case will



                                CYNTHIA PEREZ LENZ,               CSR
                                                                                     52



 1   stand on the Number Five          --   on the Pena Number Five, which will

 2   be   --   unless you can show me that in fact there is a

 3   distinction in which you all do that, train your adjustors, I

 4   don’t see how that in fact can be the case.

 5                       I would think that          --    especially on these hail

 6   damage cases, they       --    you know, there is no evidence of this

 7   for purposes of this hearing, but I              --   some of the things that

 8   I’ve seen in the past, and I hear in the courtroom and

 9   otherwise is that sometimes there are teams of people that are

10   brought down to particular areas when these type of claims

11   occur, and they don’t necessarily live here in Laredo or

12   whatnot, when a claim is in Webb County.                 So    --




13                        MR. HINOJOSA:         So the only issue is        --




14                        THE COURT:         Yes, sir.      He wanted to say

15   something.      Mr. Huseman?

16                        MR. 1-IUSEMAN:       If I might.         I want to make sure

17   the Court’s clear about a position.                  We’re not fussing at all,
                                                             where
18   subject to the protective order, about producing things

19   adjustors were involved in this claim at all.

20                        MR. HINOJOSA:         But I think you already ruled,

21   Your Honor, and     --




                          THE COURT:         No, I         give me a second.     Don’t
22                                                   --




23   --   the frustrated guy should be me, not you.                  Give me a second.

24                        MR. HINOJOSA:         I’m sorry.

25                        MR. HUSEMAN:         Truly so.



                                   CYNTHIA PEREZ LENZ,       CSR
                                                                                                53



 1                            THE COURT:         Thank you.           So I understand

 2   completely,        And I am just saying I just don’t think it’s going

 3   to be    --    there’s   --   there is nothing on the record that shows

 4   that these people, these folks are trained any differently.                               So

 5   your search of one should be, you know, the trainings that

 6   people go to, or that you may require them to go to, or the

 7   material that you send out to them, if any.                            There may not be

 8   any.     In fact, are the same for one or the other,                         And I don’t

 9   suspect that anybody should             -   -   should   -   -   because, you know, the

10   other argument that can be made is, somebody may have missed a

11   session, but doesn’t mean that they’re not still stuck to what

12   --   in other words, that they’re not in fact required to know

13   exactly what it is that           --   that the company requires.                So

14   that’s    --    that’s   --




15                            MR. 1-IUSEIIAN:        We’re going to give them the

16   materials.        That’s not the problem.

17                            THE COURT:         Thank you.

18                            MR. HUSEMAN:           But by the same order of

19   thinking, if they’re all the same, then giving them ones in

20   this case will get the job done.

21                            THE COURT:         I understand your objection.              I

22   made my ruling.          Next one.

23                            MR. HINOJOSA:           The issue of the protective

24   order, Your Honor.

25                            THE COURT:         Protective order.             You all don’t



                                   CYNTHIA PEREZ        ENZ,          CSR
                                                                                                          54



 1   agree on that?

 2                                MR. ARAMBULA:           No, Your Honor.

 3                                MR. HINOJOSA:           The only issue is the shared

 4   discovery issue.              And that’s        --




 5                                THE COURT:         Now, you remember what the courts

 6   have said with regard to shared discovery.                               There’s   --    there is

 7   a public          --   what is the word that the case law says?                         And I

 8   deal with these issues, not necessarily on these hail and wind

 9   damage, but on products liability cases.                            A lot.     We’ve had a

10   lot of products liabilities trials.

11                                MR. HUSEMAN:            Tire roll outs or whatever.

12                                THE COURT:         Products liability.            I tell you

13   what, I’ve had, you know, all sorts of products liability cases

14   between Webb and Zapata Counties.                        You’d be surprised.                 So we

15   have that.             But that, I believe, may be a standard that is

16   different to            --   that is   -   -   that is more concentrated or more
                                                                  to
17   that the rules apply to products liability cases, as opposed

18   anything else.

19                                MR. HUSEMAN:            That’s exactly.

20                                THE COURT:         Can you    -   -   do you disagree with

21   that?
                                  MR. TAYLOR:          I do, Judge.           And I can            let
22
                                                                                             --




23   me   -   -   If   --   I think what the supreme court                 --   and you know, at

24   least in the People’s case was favoring shared discovery was

25   for efficiency.               And I can give an example here.                  We have



                                      CYNTHIA PEREZ LENZ,               CSR
                                                                                        55



 1   probably a hundred cases that I am handling around the State of

2    Texas where I am going to be compelling training materials for

 3   wind and hail claims against State Farm.                I recognize that

 4   they   -   -   they have a proprietary right.        And I want to protect

 5   that as well.         I don’t want that stuff getting out.

 6                           But for purposes of efficiency and not having

 7   to waste the Court’s time and going to compel at different

 8   places, let’s produce it once.                They can stamp it however it

     needs to be stamped to protect it, and to recognize it.                    I am
 9

10   not going to send it anywhere outside of my firm.

11                           THE COURT:    In other words, you’re not going

12   to share it with other plaintiff’s counsel               --




13                           MR. TAYLOR:       Just me, my firm.

14                           THE COURT:    -   -   with your associations, and

15   things of that nature.         Is that        --




16                           MR. TAYLOR:       It’s just more to save my clients

17   money from traveling, to save my money and time.

18                           THE COURT:    But from traveling here?

19                           MR. TAYLOR:       Yeah, from having to come down           --




20                           THE COURT:        You’re talking about Webb cases

21   only?

22                           MR. TAYLOR:       No, no, all around.

                             THE COURT:    You’re not just              I thought you
23
                                                                   --




                                                       Webb, and
24   said that there was about ten cases filed here in
                                                     here.
25   that you wanted to basically be able to do them



                                 CYNTHIA PEREZ LENZ,        CSR
                                                                                         56



 1                    MR. TAYLOR:       Well, I proposed one that would

 2   allow me to share my cases only for first party cases against

 3   State Farm in the State of Texas.         And, you know, there’s

 4   probably ten different counties that I have cases in.

 5                    THE COURT:       Oh, is that what you said              -    ten

 6   different counties?     I thought you said ten different cases.

 7                    MR. HINOJOSA:       I said ten cases, Your Honor.

 8                    MR. TAYLOR:       I do have ten cases currently in

 9   litigation in Webb County.        I have some more that I haven’t

10   filed yet, but I’m in probably about ten different counties.

11   And so that’s what I started at, and           --




                      THE COURT:       Okay.    Tell me what               what the
12
                                                                      --




13   rules say about that.     How is it that you’re protected for this

14   material?   Why is this material so       --    so protectable?

15                    MR. REDGRAVE:       The material itself, I don’t
                                                         , as far as
16   think there is actually a dispute between the sides
                                                       ing materials
17   the protection for the material itself, the train
                                                                       I’m sorry,
18   that provide State Farm with a confidential or              --




                                                            state.
19   competitive advantage, vis-à-vis other insurers in the

20   That’s part of their trade.

21                     THE COURT:       Well, they’re not asking for like

22   your actuaries or anything like that.               They’re asking for how

23   do you train your people.

24                     MR. REDGRAVE:       That     --   that material itself,
                                                                                  And in
25   Your Honor, State Farm has asserted in multiple cases.



                             CYNTHIA    PEREZ LENZ,       CSR
                                                                                         57



 1   fact, plaintiffs have agreed that they recognize the trade

 2   secret value of those materials.           The way in which State Farm

 3   trains   --




 4                      THE COURT:      Trade    -   -   supreme court has come

 5   down with what is actually a trade secret here recently,

 6   remember that.     Do you meet that criteria with how you train

 7   your people?

 8                      MR. HUSEMAN:      fl’hum.

 9                      THE COURT:      This isn’t         --   this isn’t   --   this

10   isn’t, you know    --    what’s the latest thing that was said with a

11   trade secret?     This isn’t the     --   the geology for, you know,

12   what’s 13,000 feet below the surface, and, or what may be
                                                             and
13   13,000 feet below the surface, and where a lot of value
                                                                 of
14   cost and whatnot has gone into all that type of development

15   the particular areas.        I mean, this is, you know, how do you
                                                           a look
16   train somebody to go look at a roof, and what to take

17   at.     I mean, it’s not    -   how long would you actually take to do

18   that?     How much investment do you take to actually put that

19   together?

20                       MR. REDGRAVE:         Your Honor, actually there’s a

21   lot of investment State Farm does, first of all.

22                       THE COURT:      To protect        --




23                       MR. REDGRAVE:         Secondly, I recognize it’s not

24   a formula case.         I’ve been involved in formula cases for, you

25   know, a particular product.         We know that’s not what this case



                                CYNTHIA PEREZ LENZ,         CSR
                                                                                        58



 1   is, in terms of confidentiality.                But keeping the material

 2   confidential and out of the public view is a competitive issue

 3   for State Farm, because other insurers would love to get their

 4   hands on how State Farm trains adjustors.                      There’s a lot of

 5   effort that goes into making the materials so that adjustors

 6   understand the process, understand the workloads within State

 7   Farm, and in fact the way the adjustors then interact with the
                                                               how
 8   enterprise claim system; how they put the information in;
                                                                 s
 9   it goes into the system so State Farm can adjust and proces

10   the claims with a competitive advantage vis-à-vis the other

11   insurance carriers.
                            So from State Farm’s perspective                    and I
12
                                                                           --




13   believe we put in evidence on this as well, that is a

14   competitive trade secret.

15                          THE COURT:     Okay.       Let’s just suppose for a

16   moment   -   -   because there is no objection on that side with

17   regard to        --




18                          FIR. REDGRAVE:         Correct.

19                          THE COURT:     -   -   putting it in the hands of your

20   competitors obviously.           They are more       --    that’s not what

     they’re concerned about.           And I haven’t               that was my first   --


21                                                             --




22   the first way to be able to          --       to deal with the situation is        --




23   well, does it even meet the criteria.                 And if it doesn’t, let’s

24   just move on.         Okay.    Let’s just suppose it meets the criteria.
                                                          with these
25   That’s not the criteria that you have to worry about



                                   CYNTHIA PEREZ LENZ,         CSR
                                                                             59



 1   folks, do you?     I mean, because they are willing to say, I’ll

 2   sign off on that.     What they’re wanting to do is, I am involved

 3   in other cases, I am already going to see your material in this

 4   case, I would like to be able to use it in a different case.

 5                        Now I have a different question to you with

 6   regard to that, but that’s more procedural in nature than

 7   anything else.

 8                       You’re basically saying     --   you’re saying, I

 9   don’t want   --   I don’t want you to share it with yourself in

10   other cases.

11                       MR. REDGRAVE:    Your Honor, two things first.

12   Your break actually helped us go out and confer a little bit on

13   this very point.

14                       THE COURT:    Okay, good.

15                       MR. REDGROVE:    It was very helpful, because

16   Mr. Taylor kind of zeroed in on this provision as being the one

17   and only one in dispute.      So really, we have a lot of others we

18   we have in our papers.      But I think they are willing to say

19   they want to have this resolved, whether they can share within

20   the Mostyn firm.      And that was a helpful clarification to us.

21                       THE COURT:    Okay, good.

22                        MR. REDGRAVE:   Because the language they had

23   in the original protective order they proposed didn’t have that

24   restriction just to the Mostyn firm.        I think with respect to

25   our position, as a matter of principle, we think discovery in



                             CYNTHIA   PEREZ LENZ,   CSR
                                                                                         60



 1   these cases should be limited to these cases.                    However, I

2    recognize that Your Honor might just overrule that very

3    quickly.

 4                            MR. HINOJOSA:       That will resolve the issue.

5                             THE COURT:       Sometimes I surprise you.

 6                            MR. REDGRAVE:       You did have a question for

 7   Mr. Taylor.    And you wanted to ask a question.

 8                            THE COURT:       Well, my question to him was, I

 9   mean, you’re   --    you’re saying so that I wouldn’t have to come

10   back to court and have these documents produced.                    I mean, it

11   could be a very          --    it could be another firm in another case.

12   And here you are with the documents.                  And you want to say,
                                                      other case in
13   well, Judge, they agreed to produce these in the

14   Webb County, and          --




15                             FIR. HUSEMAN:     That’s    --




16                             THE COURT:      I mean,    it’s not really going to

                                                     ents that they
17   be continued under the discovery rules as docum

18   produced in that case.  Its just something that you can use.

19                             MR. HINOJOSA:      Right.

20                             THE COURT:      Right.     But not that’s going to be
                                                           well, it’s
21   --   not that’s going to be available for you to say,
                                                    under the rules
22   admissible because they produced it, you know,

23   that when you    when you produce the document, that now you
                         --




                                                  ing                        bringing
     don’t have to do all the rigamarole of bring
                                                                        --

24
                                                      whatnot.                          But
25   somebody down to testify on its authenticity and



                                     CYNTHIA PEREZ LENZ,        CSR
                                                                                          61



1    so, this isn’t something that you are going to be able to use

2    in that matter.

3                        MR. TAYLOR:         It gives me a baseline, for

4    example.

5                        THE COURT:      For asking some questions.

6                        MR. TAYLOR:         For    --    oh, no, no.         For actually

                                                           Hey,
 7   going to opposing counsel in another case and saying,
                                                             ed it in
 8   here’s what I know exists; has been produced; we produc

 9   this case.

10                       THE COURT:      Sure.           I understand that.

11                       MR. TAYLOR:         Yeah.        And that’s really what

12   I   --




                         THE COURT:          I’ll get to you, Felix.              Give me a
13

14   second.

15                       MR. ARAMBULA:            Yes, Your Honor.

16                       MR. TAYLOR:          And that’s really my goal, is

     because I like to have some consistency.                    And    --

17
                         THE COURT:          I understand that.              But I just
18
                                                 that I wasn’t               that you
     wanted to make sure that we
                                                                       --


19                                       -   -




20   weren’t expecting     --   even if I go that route, an order that
                                                discovery that will
21   basically says these documents will be now
                                                   firm is involved
22   be officially usable in all cases that Mostyn

23   in.      That’s not the order you’re going to get.

24                        MR. TAYLOR:            Not admissible, but I can use

25   them in depo for example       --




                                CYNTHIA PEREZ            LENZ,   CSR
                                                                                                  62



 1                           MR. ARAMBULA:          Here we go.

2                            THE COURT:          Well, I am not talking about

 3   admissibility.         Maybe I should have said it differently.                           That

 4   they would be considered official discovery of another case.

 5   It’s really not going to be official discovery.                               It’s just

 6   going to be something that you can use                      -   -




 7                           MR. TAYLOR:          Yeah.

 8                           THE COURT:          And then       --       in other words, if

 9   they    --   if they say          --   if in other cases in the firm that

10   they’re not       --   that they may not be involved in, and I am
                                                              say
     talking about the defense firm before the court now, and
                                                                                                  --

11

12   and you asked for these documents.                        And they say, Well, we have
                                                                     be
13   none.        You can say, What do you mean you have none; don’t
                                                                     going
14   silly.        These were produced to me in Webb County, so I am

15   to use these documents.                 You can use it like that.

16                            MR. TAYLOR:         Right.

17                            MR. HINOJOSA:             Yes.

                              MR. TAYLOR:          And that’s what I               --   I want to be
18
                                                          say, here
19   --   maybe skip the whole motion to compel thing and

20   are the documents         -   -




21                            THE COURT:          Mr.    --    Felix, go ahead.

22                            MR. ARAMBULA:             Your Honor         -   -




23                            THE COURT:          I am sorry to call him Felix, but

24   I’ve known him for            --




                              MR. ARAMBULA:             That’s okay, Your Honor.               Thank
25



                                        CYNTHIA PEREZ LENZ,              CSR
                                                                                     63



 1   you.

2                           I know opposing counsel speaks to wanting to

3    get these documents to make it easy on the court, things of

4    that sort.   But if we were to follow what plaintiff’s counsel

 5   wants, we would produce these documents, but then the other

 6   firm would say    --    my firm, which    --    I am not with     --




 7                          THE COURT:   Right, with the Huseman.

 8                          MR. ARAMBULA:     My firm, we would be in court
                                                        would get
 9   again fighting over the same documents, because we
                                                     that he may
10   the written discovery for those exact documents
                                                     So, there is no         this
     have gotten from this other firm.
                                                                        --

11

12   argument about making it easier for the court.

13                          THE COURT:   Because now you’re requesting
                                                                     And you’re
14   documents that are relevant to the proceedings.

     going to know now that they have that.               Is that what you’re
15

16   saying?
                            MR. ARAFIBULA:     No, no, no.       What I am saying
17

18   is they’re   --   more than likely they are going to ask for the
                                                   use that
19   exact same stuff because they know they can’t

20   document.

21                          THE COURT:      Right.     But the distinction is       --




22   and I understand that.

23                          MR. ARAMBIILA:     Correct.

24                          THE COURT:      They are going to have to ask for

25    it.



                                CYNTHIA PEREZ LENZ,        CSR
                                                                                 64



 1                      MR. ARAMBULA:     Yes, sir,

 2                      THE COURT:      But the distinction is now that

 3   you’re not going to object to it, because         --   because   --




 4                      MR. HINOJOSA:      We know it’s there.

 5                      THE COURT:      They know it’s there, one.         You

 6   may object to it; may have different judge, you know             --




 7                      MR. ARAMBULA:      That’s exactly right, Your

 8   Honor.

 9                      THE COURT:      You may object to it, and you nay

10   get a different ruling.     I mean, everybody’s been using other

11   judge’s rulings to tefl me that I should rule one way or

12   another.     But, you know, that happens, and you’re not the first

13   folks that do that.

14                      MR. ARAMBULA:      I guess my point     --




15                      THE COURT:      Federal district court judge or

16   state district court judge.        I happen to know Judge Reyna more

17   than I know Judge Alvarez, but       --   you know, when you’re a state

18   court judge, you usually know more state court judges.

19                       MR. HUSEMAN:     I think I chose the wrong        --




20                       MR. HINOJOSA:     If I may, Your Honor.

21                       THE COURT:     Let me just have Felix finish his

22   thought.

23                       MR. ARAMBULA:     Yes, Your Honor.      I was just

24   responding to the argument that it would be easier for

25   everybody.     It’s not going to be easier.



                            CYNTHIA PEREZ LENZ,       CSR
                                                                                                65



 1                        THE COURT:      It may not be easier.                     Go ahead.

2                         MR. HINOJOSA:         I understand that           -   -    that the

3    issue with whether or not it was going to stay within the firm

4    --   and I think we all agree that its going to stay within the

 5   Mostyn firm, and there is not going to be any sharing with any

 6   other lawyers outside of those particular                   -   -




 7                        THE COURT:      And that’s        --       and that’s going to

 8   be my ruling.

 9                        MR. HINOJOSA:         Thank you.

10                        THE COURT:      So that’s my ruling as to your

                                                it will stay in the firm.                  It
11   objections, is it will stay          --




                                                          el in other
12   will stay not being able to share with even co-couns

13   cases    --   I mean, in   --   co-counsel that you may have been

14   involved in.       It stays in the firm.         And that’s the bottom line

15   on it.

16                         MS. DEBOLT:         And just for clarification, the
                                                     State Farm
17   rest of the protective order is going to be the

18   submitted protective order?

19                         FIR. TAYLOR:        Well, apart from the part that we
                                                   is done.                              I don’t
20   have to return the stuff after the litigation

21   want to have to do that.

22                         MR. ARAMBULA:         Well, that’s another point at

23   issue, Your Honor.         They still want to keep the documents after

24   this lawsuit has resolved itself.              We would want to in a
                                                      done.
25    typical protective order get it back after it’s



                                 CYNTHIA PEREZ      LENZ,    CSR
                                                                                                  66



 1                            MR. HUSEMAN:         Standard.

 2                            MR. ARAMBULA:         Standard.            Standard protective

 3   order.

 4                            THE COURT:      Well, it’s not that much.                But I

 5   mean,          I’ve gone both ways on that issue.                   In fact, Ms. De Llano

 6   was here earlier.           She’d tell you what I fumbled with on that

 7   issue.

 8                             MR. TAYLOR:        I’ve had        --     in the hurricane/ice

 9   litigation, had millions of documents that were produced.                                 Some

10   of them were produced in a federal court case.                            And I had to

11   basically swear that          --   that I destroyed everything and sent

12   everything back.           And it’s just        --    it’s     --    the way that it

13   is    --       it’s very complicated, and it’s            --      it makes me nervous.

14   And if I’m protecting it anyways, and they are not going

15   anywhere, I don’t see the need for that.

16                             THE COURT:     Well        --




17                             MR. HINOJOSA:        The problem is it’s a            --    it’s

18   a    --




19                             THE COURT:         I mean, you all have a cause of

20   action regardless, don’t you?

21                             MR. HINOJOSA:        Yeah.

                               THE COURT:         I mean, the whole idea was              --   and
22

23   I read an article recently              --    the whole idea is going to be

24   now       --    okay, you’re not guaranteed that in fact your cause of

25   action will be heard here.               But that’s a different story.



                                   CYNTHIA PEREZ           LENZ,       CSR
                                                                                           67



 1                      MR. HINOJOSA:       It’s a logistical nightmare,

 2   Your Honor.

 3                      THE COURT:       It is,

 4                      MR. HINOJOSA:       Because we’re in the middle of

 5   litigation    --




 6                      THE COURT:       But I understand their           --   once it

 7   goes to a file, do you really think it’s going to go out

 8   anywhere else?

 9                      MR. ARAMBULA:       If I may, Your Honor, it’s no

10   different, once the case settles, we ask for the settlement and

11   release documents, give us everything back, with that                     --   with

12   the same documents once we settle the case.                 Whatever we

13   exchange in discovery, give it back with the                 --   with the

14   settlement release.

15                      MR. HINOJOSA:       But if you have shared

16   discovery, Your Honor, I mean, the whole purpose of the shared

17   discovery, which is limited in the           --    in to this particular law

18   firm   --




19                      THE COURT:       Okay, guys.

20                      I   --    I understand.        Okay.     We started talking

21   about things very broadly.         We narrowed it down to, okay, I
                                                                some
22   really just want them so that I can use them to facilitate

23   of the cases that I am already working on, and for the

24   convenience of not only perhaps maybe this court in other

25   cases, but other judges in,        I guess, the state.             We talked to



                                 CYNTHIA PEREZ    LENZ,    CSR
                                                                                             68



 1   that.

 2                       So, how long can that go for?                      You know, it’s

 3   like you’re going to have how many cases going on; you may have

 4   other State Farm cases in the future.                       I mean, its going to be

 5   perpetual, it seems like it could be.

 6                       MR. HINOJOSA:            But if it stays with the firm,

 7   and it can’t be used, I mean, maybe you can put a time limit on

 8   it, Your Honor.

 9                       THE COURT:      That’s even worse.                  Because then

10   you lose track of what       --   what   -   -   when these cases end and

11   whatnot.   So, what I’ll do is I’ll put a time limit, but it

12   will be this way.     It will be one year                   --    has to be either

13   destroyed or returned one year after this case is resolved.

14                       MR. HINOJOSA:            That’s fine.

15                       MR. ARAMBULA:            That will work for us, Your

16   Honor.

17                       THE COURT:       Thank you.

18                       MR. REDGRAVE:            If we can address the two
                                                              aphs 20
19   things you just ruled upon are paragraphs one and paragr

20   of the proposed order, we can submit                -   -




21                       THE COURT:       You can either interlineate or

22   submit it to me for     --




23                       MR. REDGRAVE:            We’ll submit it.

24                       MR. TAYLOR:          Last thing, Judge.

25                       THE COURT:       I thought that was the last thing.



                             CYNTHIA PEREZ LENZ,                      CSR
                                                                                         69



 1                      MS. DEBOLT:        There is one mother motion.

 2                      MR. TAYLOR:        Under 196.4, I requested that any

 3   of the electronically stored information to these training

 4   materials be produced in native format.

 5                      THE COURT:      What’s the problem with that?

 6                      MR. REDGRAVE:        Your Honor     -    -




 7                      MR. ARAMBULA:         I am going to step out on this

 8   one, Your Honor.

 9                      THE COURT:         I just went through an e-discovery

10   training not too   --




11                      MR. ARAMBULA:        Judge’s conference, Your Honor?

12                      THE COURT:         No, I had to actually go out of

13   state for that.

14                      MR. REDGRAVE:         Well, Your Honor, this gets to

15   be my issue.   And the issue really is about this word “native

16   file”, and whether you can       --    should have everything produced

17   in native files.    We   --   we made our objections.               So, I want to

18   cut it down to really what       --    what the objections are really

19   about.   Under 196.4, as well the other rules of civil

20   procedure, we are allowed to object.             And we did make those

21   objections.    And the objections are based upon the facts we put
                                                            as well
22   in the record, the affidavit paragraphs 25 through 32,
                                                             y in the
23   as the affidavit talks about how information is actuall
                                                            to this
24   company moved from things like e-mail and other places

25   thing called the enterprise screen system.                      There it’s locked



                              CYNTHIA      PEREZ   LENZ,   CSR
                                                                                    70



 1   down into a read-only format.

 2                        And when litigation like this ensues, the

 3   information is then pulled out to a particular form, or

 4   processed.       And then we produce it.       In this case, we got

 5   searchable PDFs.       So you can search within, and things like

 6   that     -   -




 7                        THE COURT:     So you gave them       --   what type of

 8   file did you give them?

 9                         MR. REDGRAVE:    PDF.    It’s searchable.        There’s

10   some pages that are      --   like a picture, you can’t search a

11   picture, right.

12                         THE COURT:    Why do you want the native format?

13   What information do you want that         --




14                         MR. TAYLOR:     Well, for example, on the

15   training materials, the PowerPoints, I want any of those

16   documents in native format.         The color    -




17                         THE COURT:    You want one in native format

18   precisely for what reason?

19                         MR. TAYLOR:     Oh, so for example, there are a
                                                            will
20   lot of versions of a particular training material that

21   come up, and comments or red lines.            A lot of times in other
                                                                be
22   litigation, State Farm has produced a memo, and there will

23   a   --   at the top of the memo it will say, the things in red we
                                                              can’t
24   need to discuss or change, but it’s black and white so I

25   see it.



                               CYNTHtA PEREZ LENZ,        CSR
                                                                                  71



 1                      THE COURT:     I tell you what I’m going to do.

 2   I will allow for you to bring this up again after you receive

 3   it.   And if you have reasons to suspect that there is something

 4   like that that may be occurring, then bring it up to my

 5   attention, and I’ll allow that to         --    to potentially be given to

 6   you in native format.

 7                      MR. TAYLOR:     Thank you, Judge.

 8                      MR. REDGRAVE:     Your Honor, that’s exactly what

 9   the courts have done.     Thank you.

10                      MS. DEBOLT:     And then the last thing is our

11   defendant’s motion to compel discovery responses.                And I can   --




12                      THE COURT:     And you agreed to it already?

13                      MS. DEBOLT:     No.

14                      MR. HUSEMAN:     We agreed to          --




15                      THE COURT:     No, I’m sorry.           So there’s

16   objections on your part?

17                      MR. ARAMBULA:     That’s correct.

18                      MR. TAYLOR:     And we supplemented, and amended,

19   and we produced everything that we         --




20                      THE COURT:     Do you want to withdraw some of

21   your objections?

22                      MR. TAYLOR:     Yeah, we did actually.

23                      THE COURT:     Okay.

24                      MS. DEBOLT:     Did you provide that to the

25   Court?



                             CYNTHIA   PEREZ LENZ,       CSR
                                                                                            72



 1                          Because I don’t have the most recent copy.                 We

 2   got it yesterday.           We were already on our way to Laredo when we

 3   got all    --




 4                          THE COURT:       Okay.

 5                          MR. HINOJOSA:         We’ll give you something

 6   without the objections.

 7                          MS. DEBOLT:         Oh, there’s still objections to

 8   every request and interrogatory.

 9                          MR. TAYLOR:         Okay.

10                          THE COURT:       Well     ,   but I don’t want to hear     --




11   I only want to hear the ones that you                   --   that you put today for

12   the compel      --   for a hearing on the motion to compel

13                          MS. DEBOLT:         Oh.

14                          FIR. HUSEMAN:        Its their objections, right, to

15   our   --




16                          MS. DEBOLT:         Their objections.

17                          THE COURT:       No, I know that.           But you set it

18   for a hearing.

19                           MS. DEBOLT:        Right.       This is our motion   --




20                           MR. HUSEFIAN:       If they withdraw the objections,

21   that makes everybody’s life easier.

22                              MR. HINOJOSA:     With respect to that issue that

23   you were talking about.

24                              THE COURT:   Okay.         Let’s go through them.

25   Let’s see what        --




                                   CYNTHIA PEREZ LENZ,            CSR
                                                                                            73



 1                         MS. DEBOLT:         Here are your courts copies.

 2                         MR. ARAMBULA:           Which case are we going to hear

 3   first on our motion to compel?

 4                         THE COURT:        Rodriguez and Pena, right?

 5                         MS. DEBOLT:            It is   --   we can do Rodriguez

 6   first.

 7                         THE COURT:        I think they snuck in.               They

 8   bamboozled you all.           They said 20, 30 minutes.

 9                         MS. DEBOLT:            This really should         --




10                         THE COURT:        I’ll be right with you all.

11                         MR. HINOJOSA:            What did you       --   may I talk to

12   counsel?        What did you want       --




13                         MS. DEBOLT:            Every single one of our requests

14   was objected to.

15                         THE COURT:         I tell you what I’m going to do.

16   I’m going to take a real quick one                   --   I’m going to take this
                                                             and
17   divorce here that’s going to be given to me real quick,

18   then go    --    maybe you can talk about it.

19                             MS. DEBOLT:        We can confer.

20                             THE COURT:     Please.

21                             MR. ARAMBULA:        Thank you, Your Honor.

22                             THE COURT:     And then maybe I can sneak you in.

23                             You all talk about it for a little bit please,

24   but outside of       --    not here.

25                             (Case recessed while other unrelated matters



                                  CYNTHIA PEREZ LENZ,            CSR
                                                                                 74



 1   were called.)

 2                       THE COURT:      You all want to come back over

 3   here?    I am about to start this other hearing.

 4                       MR. HINOJOSA:      Your Honor, with respect to the

 5   motions to compel    --   I think we need    --   there really hasn’t

 6   been the right kind of conferring in this case with respect to

 7   her motion to compel, or their motion to compel.            I believe

 8   that if we do have that opportunity, we can resolve almost all

 9   of them.

10                       THE COURT:      Y’all want to stick around

11   lunchtime, get you back this afternoon, and we can            --




12                       MR. HINOJOSA:      Well, I mean, I don’t       --   I

13   don’t know that that’s         --




14                       MS. DEBOLT:      We’re here.     Might as well just

15   hash it out.     Let’s get it going.

16                       MR. HINOJOSA:      Well, I mean, a lot of the

17   stuff is stuff that       --   for example, documents.    They are asking

18   for certain documents to support your claim on this.               A lot of

19   those documents are documents that we haven’t gotten yet.

20   We’re going to answer “will supplement”.

21                       MS. DEBOLT:       They didn’t respond that, Your

22   Honor.     And if they’re going to answer “will supplement”, let’s

23   get them to answer “we’ll supplement”.             They didn’t respond to

24   anything.

25                       FIR. HINOJOSA:      Then if we’re going to do this



                               CYNTHIA PEREZ LENZ,      CSR
                                                                                            75



 1   --    if they are going to insist on doing this, Your Honor,

 2   you’re not talking about half-an-hour hearing.                       You’re talking

 3   about a two-hour hearing.               That’s what they are asking you to

 4   do.    But I am      --




 5                             THE COURT:      I am not going to give you a

 6   two-hour hearing.            I am going to send you back there.               You can

 7   stick around here this afternoon.                   And you’re going to have to

 8   hash it out.         Because I am not going to sit here for a two-hour

 9   hearing on little issues, especially when you tell me that you

10   haven’t quite done the right type of conferring.

11                              MR. HINOJOSA:        There is no question that they

12   have not.
                                MS. DEBOLT:        We’re here, Your Honor.         We can
13
                                                                  if
14   go hash it out back, and then get what we need on the record

15   you’d like that.

16                              THE COURT:     I    --   I’d like for you all to be

17   able       --   I really believe that in most of these cases there is a

     lot of room for you all to try and get this done                            you know, a
18                                                                          --




19   lot of room for you all to work on,                    And I   --   you know what, if

                                                         your own
20   the choice that I have is you spending two hours on
                                                             which
21   out there conferring, or me spending it with you, guess

22   one I am going to actually fall on.                    So, I really do think that

23   if    --




                                MS. DEBOLT:        And we have conferred.         And I
24

25   have listed         --    I sent them a letter telling them what issues we



                                    CYNTHIA PEREZ        LENZ,   CSR
                                                                                                  76



 1   had, and with which                --   with which discovery requests.              And so

 2   there has been        -   -




 3                                 THE COURT:      All right, guys.

 4                                 MR. HINOJOSA:          Conferring is not sending an

 5   e-mail.

 6                                 THE COURT:      Okay.        Let’s not     --   give me a

 7   second.

 8                                 MR. ARAMBULA:          Yes, sir.

 9                                 THE COURT:       I’m    --   I’ve got some time

10   constraints of my own here.                    So, you all         --   I wish I could tell

11   you there is a sandwich shop across the street, but there

12   isn’t.        So, you decide what you all want to do.                          I am going to

13   be here all afternoon.                    You can go       --   I have more room in the

14   -   -   in the jury room.               You can use that.         You can break for a

15   little bit for lunch or go get something to eat, and then see

16   yourselves back over here here.                       But I think that you may be

17   able to perhaps maybe sit right now.                            And then if you really

18   reach it, and you think you need more time, then maybe take it

19   from there.         But       --




20                                 MR. TAYLOR:       Thank you.

21                                 MS. DEBOLT:       Thank you.

22                                 THE COURT:       So I’ll see you           --   I want a report

23   back from you all with regard to what you’re doing.                                I am going

24   to      --   after this hearing, I am going to go to lunch, and then

25   Ill be back here at 1: 30.                    So i f you want to be back here at



                                        CYNTHIA PEREZ LENZ,            CSR
                                                                                        77



 1   1:30, and tell me what you’re doing, great.

 2                     MS. DEBOLT:       Thank you, Your Honor.

 3                     MR. ARAF’lBULA:      Yes, Your Honor.

 4                     May I be excused?

 5                     THE COURT:     Yes, sir.

 6                     MR. ARAMBULA:        See you back at 1:30.

 7                     (Case recessed while other unrelated matters

 8   were called.)

 9                     THE BAILIFF:       All rise, please.            Court is back

10   in session.

11                     (No attorneys present.)

12                     THE COURT:     Thank you.           Have a seat, please.

13   I understand that the folks from this morning that were left

14   conferring reached an agreement on the issue of the motion to

15   compel.   So I understand that they            --   did they file a      --   an

16   agreement?    Do you know?   Just     -   -   they were working on

17   something in written form.      They didn’t file it with you?

18                     THE CLERK:     No.

19                     THE COURT:     Okay.          Maybe Chayo knows.

20                     Chayo, do you know if they filed the Rule 11

21   agreement on the motion to compel?

22                     THE COORDINATOR:             I did not see it.         On this

23   case?

24                      THE COURT:       Not this case.          On   --   I wish it

25   was something on this case.         But not this case,            On the Pena      --




                           CYNTHIA PEREZ LENZ,             CSR
                                                                            78



 1   Pena, Rodriguez.

 2                       THE COORDINATOR:    They were here,   They were

 3   going to announce something to you, but they didn’t submit

 4   anything to me.

 5                       THE COURT:   All right.

 6                       THE COORDINATOR:    I never saw the attorneys.

 7   But maybe   -   -




 8                       THE COURT:   All right.     I am going to assume

 9   that they in fact have an agreement; that they’re comfortable

10   with what they’ve reached; and what they had to be able to

11   enforce that, and move on.

12                       (Proceedings concluded.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                             CYNTHIA PEREZ   LENZ,   CSR
                                                                           79



 1                        REPORTER’S CERTIFICATE

 2   THE STATE OF TEXAS

 3   COUNTY OF WEBB

 4        I, Cynthia Perez Lenz, Official Court Reporter in and for

 5   the 49th District Court of Webb and Zapata Counties, State of

 6   Texas, do hereby certify that the above and foregoing contains

 7   a true and correct transcription of proceedings requested in

 8   writing by counsel for the parties to be included in this

 9   volume of the Reporter’s Record, in the above-styled and

10   numbered cause, all of which occurred in open court or in

11   chanibers and were reported by me.

12        I further certify that this Reporter’s Record of the

13   proceedings truly and correctly reflects the exhibits, if any,

14   admitted by the respective parties.

15        I further certify that the total cost for the preparation

16   of this Reporter’s Record is $711.00            and will be paid by

17    Mr. Van Huseman______

18        WITNESS MY OFFICIAL HAND this the 9th day of March, 2015.

19

20                              Is! Cynthia Perez Lenz
                                Cynthia Perez Lenz, Texas CSR 6746
21                              Expiration Date: 12/31/2015
                                Official Court Reporter
22                              49th District Court
                                1110 Victoria St., Suite 304
23                              Laredo, Texas 78040
                                Phone: (956) 523-4240
24                              Fax: (956) 523-5051

25



                          CYNTHIA   PEREZ   LENZ,   CSR
                                                                                                                                   Filed
                                                                                                                 3/25/2015 5:17:12 PM
                                                                                                                     Esther Degollado
                                                                                                                          District Clerk
                                                                                                                         Webb District
                                                                                                                  2014CVF001048 Dl


                                                    NO. 2014CVF001048-DI

              ALMA PENA,                                          §                 iN THE DISTRICT COURT
                  Plaintiff                                       §
                                                                  §
              VS.                                                 §              OF WEBB COUNTY, TEXAS
                                                                  §
              STATE FARM LLOYDS AND BECKY                         §
              LANIER,                                             §
                  Defendants                                      §                49TH JUDICIAL DISTRICT

                                        ,
                                        ’
                                        4 JPROTECT1VE ORDER

                     This Court finds that a Protective Order is warranted to protect Confidential Information,

              which will be produced or exchanged in this litigation, and that the following provisions,
                                                                                                   Texas Rules
              limitations, and prohibitions are appropriate pursuant to and in conformity with the

              of Civil Procedure. Therefore, it is hereby ORDER.ED that:
                                                                                               of this
                     I.       All Confidential Information produced or exchanged in the course
                                                                                                           of this
                              litigation shall be used solely for the purpose of the preparation and trial
                                                p,’Z..t 4
                                                        ‘-el%
                                        /
 &1c+c\ 4,,c(ji               litigation against State Farm Lloyds (including its employees)
                                                                                                    yees) that
kLl Pie4r                     (“Defendants”) or any third party adjusting firm (including its emplo
1 (.j— iii
(?fl
                              adjusted this claim and for no other purpose.        Confidential Information, or
i,   ist tti
                              extracts, summaries, or information derived from Confidential Inform
                                                                                                   ation, shall
       1
       b
                                                                                                 of this Order.
of sf;4(.   r,f•(             not be disclosed to any person except in accordance with the terms
                    (ftJ
                    15                                                                  as reasonably
            -I.e              Confidential Information may only be copied or reproduced
1fo?e4l1                      necessary for use solely in this litigation.
    .4(k.l ç#1bL4S
    1
    ;
    3
    .
                                                                                                of any type
.
-‘
                     2.       “Confidential Information,” as used herein, means any information

                                                          “Confidential” andJor “Trade Secret” by any       of    the
                              that is designated as
                                                                                                 nically stored
                              producing or receiving parties, whether it is: a document, electro
                                                                                               a document, ESI,
                              information (“ESI”), or other material; information contained in




                                                          lBlT
     or other material; information revealed during a deposition; information revealed

     in an interrogatory answer or written responses to discovery information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     discovery.

3.   The disclosure of Confidential Information is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation
              k
              4 J
              “(Z                               q;   dt.f,( /..,      irp      —
     (‘W•%ç

     ‘arr5lflWuU4 of a-wvathei   cvcut   on or about June 2OIiwWt1b-Gounty, fes—           r4
     their respective counsel; counsel’s staff; expert witnesses; outside service-

     providers and consultants providing services related to document and ESI
                                                                                 ls
     processing, hosting, review, and production; the Court; other court officia

     (including court reporters); the trier of fact pursuant to a scaling order; and any
                                                                                   any
     person so designated pursuant to paragraph 4 herein. If this Court so elects,

     other person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.
                                                                            ential
4.   Any party may serve a written request for authority to disclose Confid
                                                                      for the
     Information to a person who is not a Qualified Person on counsel
                                                                              er,
     designating party, and consent shall not be unreasonably withheld. Howev
                                                                             e the
     until said requesting party receives written consent to further disclos
                                                                               shall not
     Confidential Information, the further disclosure is hereby prohibited and
                                                                          grants its
     be made absent further order of this Court. If the designating party
                                                                              under
     consent, then the person granted consent shall become a Qualified Person

      this Order.
                                                                              —other
5.    Counsel for each party shall provide a copy of this Order to any person


                                            2
     than the Court, court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall ailvise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof.       Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the written

     acknowledgment of that person binding him or her to the terms of this Order. The

     written acknowledgment shall be in the form of Exhibit A attached hereto.

     Counsel for the disclosing party shalt retain the original written acknowledgment,

     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.
                                                                                   g
6.   Information shall be designated as Confidential Information within the meanin
                                                                                  the
     of this Protective Order by following the protocol below that corresponds to

     format produced:

     a.      For hard-copy documents, by marking the first Bates-stamped page of the
                                                                             ing
             document and each subsequent Bates-stamped page thereof contain

             Confidential Information with the following legend: “Confidential &

             Proprietary/Produced Pursuant to a Conf Agree.fProt. Order” or

             “Confidential Proprietary & Trale Secret/Produced Pursuant to a Conf

             Agree./Prot. Order,” but not so as to obscure the content of the document.

     b.      For static image productions, by marking the first Bates-stamped page of
                                                                              ing
             the image and each subsequent Bates-stamped page thereof contain

             Confidential Information with the following legend: “Confidential &



                                        3
     Proprietary/Produced Pursuant to a ConE Agree./Prot.              Order” or

     “Confidential Proprietary & Trade Secret/Produced Pursuant to a ConE

     Agree.IProt. Order,” but not so as to obscure the content of the image.

c.   For native file format productions, by prominently labeling the delivery

     media for ESI designated as Confidential information as follows:

     “Confidential & Proprietary/Produced Pursuant to a ConE Agree.fProt.

     Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to

     a ConE AgreeiProt. Order.” In addition, at the election of the producing

     party, the electronic fi’e may have appended to the file’s name

     (immediately following its Bates identifier) the following protective

     legend:

     “CONFIDENTIAL-SUBJJO_PROTECTIVEJ)RDERJN_CAUSE_[insert                        #1.”

     When any file so designated is converted to a hard-copy document or

     static image for any purpose, the document or image shall bear on each

     page a protective legend as described in 6.a. and 6.b. above. If a native

     file containing Confidential information is used during a deposition, meet

     and confer, trial, or is otherwise disclosed post-production, the party

     introducing, referencing, or submitting the native file must append to the
                                                                          ive
     file’s name (immediately following its Bates identifier) the protect

     legend:

     “CONFEDENTIAL-SUBJTO_PROTECTIVE_ORDER_IN_CAUSEjinsert
                                                                            #j”     if

     such legend does not already appear in the file name. Any party using a

     native file containing Confidential Information in a deposition, hearing, or
                                                                                  in
     at trial must indicate the designation on the record so that it is reflected

                               4
            the transcript of the proceedings.

     d.     At the sole discretion of the producing party, the producing party may

            place on any hard-copy documents that are subject to this Protective Order

            watermarks or seals to indicate the document is subject to a Protective

            Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days

     of entry of this Order by providing written notice to the receiving parties of the

     Bates identifier or other identifying characteristics for the Confidential

     Information.

     a.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly
                                                                                      )
            designated information, or alternately (upon the agreement of the parties

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, andlor (ii) with respect to ESI, take such reasonable

            steps as will reliably identifS’ the item(s) as having been designated as

             Confidential Information.
                                                                                 t
     b.     Information that is unintentionally or inadvertently produced withou

             being designated as Confidential Information may be retroactively
                                                                                   7.a.
             designated by the producing party in the manner describe in paragraph



                                         5
            above. If a retroactive designation is provided to the receiving party in

            accordance with Texas Rule of Civil Procedure 193.3(d) the receiving

            party must (i) make no further disclosure of such designated information

            except as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated information of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such

            designated information in the possession of any person not permitted

            access to such information under the terms of this Order. No party shall

            be deemed to have violated this Order for any disclosures made prior to

            notification of any subsequent designation.

8,   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately upon discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person

     demanding the immediate return and/or destruction of the inadvertently disclosed

     Confidential Information, all copies made, and all notes that reproduce, copy, or

     otherwise contain information derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individual to whom the

            Confidential Information was inadvertently disclosed.

     b.     The date of thc disclosure.

     c.     A copy of the notice and demand sent to the entity or individual that

     inadvertently received the Confidential Information.



                                      6
9.   To the extent that the parties produce information received from non-parties that

     the non-parties have designated as “confidential” such information shall be treated

     as Confidential information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party, any party may designate such information as

            Confidential Information within thirty (30) days of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by

            the parties.

     b.     Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

             Protective Order, and/or (ii) with respect to ES1, take such reasonable

             steps as will reliably identify the item(s) as having been designated as

             Confidential Information.

     c.      Upon notice of designation pursuant to this Paragraph, the parties also

             shall: (i) make no further disclosure of such designated information except

             as allowed under this Order; (ii) take reasonable steps to notify any

             persons who were provided copies of such designated information of the

             terms of this Order; and (iii) take reasonable steps to reclaim any such



                                         7
             designated information in the possession of any person not permitted

             access to such information under the terms of this Order. No person shalT

             be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery request made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order

      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court

      reporter within thirty (30) business days after receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

      is designated as Confidential Information, the court reporter shall note the

      designation on the record, shall separately transcribe those portions of the

      testimony, and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may use Confidential Information during

      any deposition, provided:

      a.     The witness is apprised of the terms of this Order and executes the

              acknowledgment attached hereto as Exhibit A.

      b.      The room is first cleared of all persons who are not Qualified Persons.

II    In the case of interrogatory answers, responses to request for production, and

      responses to requests for admissions, the designation of Confidential Information

      will be made by means of a statement in the answers or responses specifying that



                                         8
      the answers or responses or specific parts thereof are designated as Confidential

      Information. A producing party shall place the following legend on each page of

      interrogatory answers or responses to requests for admission: “Contains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

      exchanged in informal discovery, shall be protected pursuant to this Order if

      counsel for the disclosing party advises the receiving party the information is

      Confidential Information, lithe Confidential Information disclosed during a meet

      and confer or otherwise exchanged in infonnal discovery is in the form of hard

      copy documents, static images, or native files, that information shall be

      designated as Confidential Information pursuant to paragraphs 6 a,, b., and/or c.

      above, depending on the format of the materials introduced.

13.   If a receiving party makes a good-faith determination that any materials

      designated Confidential Information are not in fact “confidential” or “trade

      secret,” the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating party that the Confidential Information is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Information may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have thirty (30) days

      from the date of receipt of a written challenge to file a motion for specific



                                        9
      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection, then the Confidential Information in dispute shall no longer be

      subject to confidential treatment as provided in this Order,

15.   If a timely motion for specific protection is filed, any disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. At any hearing the designating party shall have the burden to

      establish that party’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Information designation of any documents,

      ES!, information, or testimony does not constitute an admission that the

      document, ES!. information or testimony is, in fact, sensitive, confidential, or

      proprietary. No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged

      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers filed with the Court in this action that make reference to Confidential

      Information, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall be governed by the terms

      of this Order. These papers shall be filed under seal and shall remain sealed with

      the District Clerk’s Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of
                                                                                          t
      information in this case shall constitute a waiver of any applicable attorney-clien



                                        10
      privilege or of any applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed       —   whether intentionally or inadvertently

      among the parties, their counsel and/or any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of

      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that

      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected information.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of:

      a.      Any party’s right to object to any discovery requests on any ground.

      b.      Any party’s right to seek an order compelling discovery with respect to

              any discovery request.

      c.      Any party’s use and review of its own Confidential Information in its sole

              and complete discretion.

      d.      The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.
                       ‘J Yb” es-4ays if]
                                             after the final resolution of this litigation, the
20.   Within %rty fly 43

      plaintiffIs) shall return or destroy Confidential Information they received during



                                         11
                                _____
                                                  __________




             this litigation.   As to those materials that contain or reflect Confidential

             Information, but that constitute or reflect the plaintiff(s) counsel’s own work

             product, counsel for the plaintiffs) are entitled to retain such work product in

             their files in accordance with the provisions of this Protective Order, so long as

             the work product is clearly marked to reflect that it contains information subject

             to this Protective Order.      Plaintiff’s counsel is entitled to retain pleadings,

             affidavits, motions, briefs, other papers filed with the Court, deposition

             transcripts, and the trial record even if such materials contain Confidential

             Information, so long as such materials are clearly marked to reflect that they

             contain information subject to this Protective Order and are maintained in

             accordance with the provisions of this Protective Order. Plaintiff’s counsel shall

             certify in writing compliance with the provision of this paragraph after forty-five

             (45) business days after the final resolution of this litigation.
                                                                                    or vacated
      This Order shall remain in effect unless or until amended, altered, modified,
                                                                       filed with the Court,
by the Court or by the written agreement of all parties to this action

pursuant to the Texas Rules of Civil Procedure.



      ITISSOORDEREDthis                   dayof




                                              JUDGE PRESIDiNG
                                   NO. 2014CVF001048-Dl

ALMA PENA,                                          §                 IN THE DISTRICT COURT
   Plaintiff                                        §
                                                    §
VS.                                                 §              OF WEBB COUNTY, TEXAS
                                                    §
STATE FARM LLOYDS AND BECKY                         §
LANIER,                                             §
    Defendants                                      §                49TH JUDICIAL DISTRICT


               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
      4
      u i   ‘(J    T, 10                        .   in order to be provided access to information
designated as Confidential Information under the Protective Order entered in Cause No.
2014CVF001048-Dl represents and agrees as follows:

       1.     I have been provided with a copy of the Protective Order entered by the Court in
              the above matter. I have reviewed said copy and I am familiar with its terms.

       2.     With regard to any and all Confidential Information to which I am given access in
              connection with the above matter, I agree to be bound by the provisions of the
              Protective Order.

       3.     I consent to the exercise of junsdiction over me by the Court with respect to the
              Protective Order.

       4.     I agree that copies of this undertaking will be sent to counsel of record for all
              parties in the above litigation.


            ;] //5
       DA ED:
                                                                cog,qcel       f,r      2
                                                                                        7
                                                                                        k
                                                                                        1
                                                                                        e(c:,




                                          EXHIBIT A
Susan McRoberts

From:                                 No-Reply@eFileTexas.gov
Sent:                                 Tuesday, March 24, 2015 9:46 AM
To:                                   Susan McRoberts
Subject:                              eFleTexas.gov Notification of Service
                                                      —                          -    4613315



                                                                                         Notification of Service
                                                                                                Envelope Number: 4613315

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                          Filing Details
Case Number                             2014-CVF-001048-D-1
Case Style
Date/Time Submitted                     3/24/2015 9:45:16 AM
Filing Type                             Proposed Order
Filed By                                Gina Ramirez
                                        Other Service Contacts not associated with a party on the case:

                                        Van Huseman (vhusemanhusemanstewart.com)
Service Contacts
                                        Tiffany DeBolt (tdebolt(ãThusemanstewart,com)

                                        Susan McRoberts (smcrobertshusemanstewart.com)


                                                  Document Details
                         https://efile.txcourts.qovNiewServiceDocuments.aspx?ADMlN0&SlD=9a9a74ad-
F’I 0 ampe d             7be2-4070-a9fd-f3bl b04ecc75&RlD=0ba8ecca.c35741 1 3-b5bb-b55eaefl al cc
  OPY                    This link is active for 7 days.



Please do not reply to this email, It was generated automatically by eFileTexas.gov
   TAB 12

OF THE RECORD
2015-05-27 05:15 49TH DISTRICT COURT                                                   9565234234          >>             ÷9566825275             P 2/2




                                                          CAUSE NO. 2014CVF0$ Dl

               ALMA PENA,                                                                          IN TIlE DISTRICT COURT
                   PlaintLff                                                      *
                                                                                  §
               vs.                                                                                 49th
                                                                                                          JUDICIAL DISTRICT
                                                                                 §
               STATE FARM LLOYDS ANT)
               BECKY LAMER,                                                      §
                    Detndants                                                    §                WEBB COUNTY, TEXAS

                                UNOPPOSED ORDER GRANTiNG MOTION OF ATTORNEYS
                                  HUSEMAN & STEWART P.LL.C. TO WITHDRAW AND
                                  FOR SUBSTITUTION OF COUNSEL FOR DEFENDANTS                                                 -




                         Came on to be heard the Unopposed Motion of Attorneys Husernan & Stewart P.LLC.,

           including Van Huseman and Tiffany DeBolt to Withdraw as Attorneys of Record and for

           Substitution of counsel for Defendants. The Court, having considered the Motion, finds that it is

           well taken.

                         IT [5, THEREFORE, ORDERED that the law finn of L-IIISEMAN & STEWART,

           P.LJ..C. including attorneys Van Huseman and Tiffany Dc Bolt, are withdrawn us attorneys for

           Defendants and are             substituted by the law firm of              ATLAS, HALL & RODRIGUEZ, LLP and

          Sofia A. Rarnon and Dan K. Worthington as attorneys for Defendants.

                        SIGNED the            day of                      A-k4                       2015.




                                                                                 JUDGE PRESIDING

          xc:           J. Sitv- MltLyn, ‘flIE MOS-rYN LAW FIRM, 38)0 Wcg Ala,xm Sire, riotojon, T u 7027:                      (7)3) 861-6616:
                                                                                                                                 .


                                                      Attorney Cur PluintiCIi
                        Vto Husemno and Tiffany DcBnh, HUSEMAN & SThWAR’L’, 6)5 N. Upper Broadway, Suite 2
                        Fax; 361-883-0210, id      u.’c,I,atotes,II.rn,n. Aooi’ney4 for Defendanb.
                                                                                                                   Corpuschrist),
                                                                                                                                TX 78401-0781;
                        Sofut P Rauxus. Dan K. Worthington, Elizabeth S. Ctntu, ATLAS, ETALL & RODKIOUEZ, LU      . 818 West Pecan Boulevard,
                                                                                                                  5
                        McA)k’n. Tuxto 78501; Iax: (956) 6116-6109; srstnnn88aiIshu1l’oi;L dlcw@atlss)uhl,Lorn. C thiis)slat1l,p; Attorneys mr
                        Dcfcndsnis,




    Received         May—27—2015    10:OOag         From—4ITH DISTRICT COURT                  To—ATLAS & HALL L.L.P.                 Page 002
   TAB 13

OF THE RECORD
2015-05-27 05:10 49TH DISTRICT COURT                                             9565234234        >>            ÷9566825275              P 2/2




                                                    CAUSE NO. 2014CVFOOI (62 Dl

             RALJL RODRIGUEZ AND NOEMI                                       *             IN THE DISTRICT COURT
             RODRIGUEZ,                                                      *
                   Phiintiffs                                                §
                                                                                           1h
                                                                                           49
                                                                             §                   JUDICIAL DISTRICT
             vs.                                                             *
            STATE FARM LLOYDS AND                                            §
            FELIPE FARIAS,                                                   *
                 Defendants                                                                WEBB COUNTY, TEXAS

                             ORDER GRANTING UNOPPOSED MOTION OF ATTORNEYS
                               RUSEMAN & STEWART P.LLC. TO WITHDRAW AND
                               FOR SUBSTITUTION OF COUNSEL FOR DEFENDANTS

                      Caine on to be heard the Unopposed Motion of Attorneys Husernan & Stewart P.LLC.,

            including Van Huseman and Tiffany DeBolt to Withdraw as Attorneys of Record and for

            Substitution of counsel for Defendants. The Court, having considered the Motion, finds that it is

            well taken.

                      IT IS, THEREPORE, ORDERED that the law firm of HUSEMAN & STEWART,

            P.L.LC. including attorneys Van Huseinan and Tiffany De Bolt, are withdrawn as attorneys for

            Defendants and are substituted by the law firm of ATLAS, HALL & RODRIGUEZ. LLP and

            Sofia A. Ranion and Dan K. Worthington as attorneys for Defendants.

                      SIGNED (he            2.    day of   __          C-f                     2015.




                                                                             JUDGE PRESIDING

            C:       i. Steve Mottyn, ThB MOSTYN LAW FIRM. 3510 Weal Alabama Stnttt, Iloueton.               02 Faa: (713) 861-6616;
                     p.nlock.IJ,nyajawi!an; Altornoy for PIliiiiffs.
                     Van Hu,cmjuz und ‘Tiffany DeBolt, HUSEMAN & SThWAR’I’, 615 N, Upper Broadway, Suite  Curpuu Cbsiuti. TX 15401-0781
                     Faa: 361.883-0210, IdbulE@h majj8!pwur.eom, Attorneys fo Palendunis.
                     Sofia A. Ramon, Dan K. Worthington, Elizabeth S. CaMu, ATLAS. HALL & RUDRLt3UEZ, LU’, 818 West Pecan Soulevani,
                     McAIlen, Tetius 18501; Fax: i056) 6$6-6I08 501 nn@r1asflajjctini. g’dkih&Leom. ecsnl    dIaahatI,’-, Aw.ancys for
                     DcfcndarlLc.




      R6ceived     May—27—2015 09:S5arn          Fro,n—4OTH DISTRICT COURT              To—ATLAS & HALL L.L.P.           Pags 002
   TAB 14

OF THE RECORD
                                                                                                              Filed
                                                                                            6/16/2015 2:29:23 PM
                                                                                                 Esther Degollado
                                                                                                     District Clerk
                                                                                                     Webb District
                                                                                                   Michelle Garza
                             CAUSE NO. 2014-CVF-001048-D1                                   2014-CVF-001048-D1



 ALMA PENA,                                   §              IN THE DISTRICT COURT OF
     Plaintiff,                               §
                                              §
 v.                                           §                     WEBB COUNTY, TEXAS
                                              §
 STATE FARM LLOYDS AND                        §
 BECKY LANIER,                                §
      Defendants.                             §                  49TH JUDICIAL DISTRICT




                       PLAINTIFF’S FIRST AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Alma Pena (“Plaintiff”), and files this Plaintiff’s First Amended Petition,

complaining of State Farm Lloyds (“State Farm”), Becky Lanier (“Lanier”), and Ray Padilla

(“Padilla”) (collectively referred to as “Defendants”), and for cause of action, Plaintiff would

respectfully show this Honorable Court the following:

                              DISCOVERY CONTROL PLAN

1.     Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

       Rules of Civil Procedure. This case involves complex issues and will require extensive

       discovery. Therefore, Plaintiff will ask the Court to order that discovery be conducted in

       accordance with a discovery control plan tailored to the particular circumstances of this

       suit.

                                          PARTIES

2.     Plaintiff Alma Pena is an individual residing in Webb County, Texas.
3.   Defendant State Farm is an insurance company engaging in the business of insurance in

     the State of Texas. This defendant has appeared and answered herein. No citation is

     requested at this time.

4.   Defendant Becky Lanier is an individual residing in and domiciled in the State of Texas.

     This defendant has appeared and answered herein. No citation is requested at this time.

5.   Defendant Ray Padilla is an individual residing in and domiciled in the State of Texas.

     This defendant may be served with personal process by a process server at his place of

     residence at 3718 Prince George Drive, San Antonio, Texas 78230.

                                      JURISDICTION

6.   The Court has jurisdiction over this cause of action because the amount in controversy is

     within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over

     $200,000 but not more than $1,000,000. Plaintiff reserves the right to amend her petition

     during and/or after the discovery process.

7.   The Court has jurisdiction over Defendant State Farm because this defendant is a foreign

     insurance company that engages in the business of insurance in the State of Texas, and

     Plaintiff’s causes of action arise out of this defendant’s business activities in the State of

     Texas.

8.   The Court has jurisdiction over Defendant Lanier because this defendant engages in the

     business of adjusting insurance claims in the State of Texas, and Plaintiff’s causes of

     action arise out of this defendant’s business activities in the State of Texas.

9.   The Court has jurisdiction over Defendant Padilla because this defendant engages in the

     business of adjusting insurance claims in the State of Texas, and Plaintiff’s causes of

     action arise out of this defendant’s business activities in the State of Texas.


                                                                                            Page 2
                                            VENUE

10.   Venue is proper in Webb County, Texas, because the insured property is situated in

      Webb County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.

                                            FACTS

11.   Plaintiff is the owners of a Texas Homeowners’ Insurance Policy (hereinafter referred to

      as “the Policy”), which was issued by State Farm.

12.   Plaintiff owns the insured property, which is specifically located at 1014 Reagan Dr.,

      Laredo, Texas 78046, in Webb County (hereinafter referred to as “the Property”).

13.   State Farm sold the Policy insuring the Property to Plaintiff.

14.   On or about June 7, 2013, a hail storm and/or windstorm struck Webb County, Texas,

      causing severe damage to homes and businesses throughout the area, including Plaintiff’s

      residence (“the Storm”). Specifically, Plaintiff’s roof sustained extensive damage during

      the Storm. Water intrusion through the roof caused significant damage throughout the

      entire home including, but not limited to, the home’s ceilings, walls, insulation, and

      flooring.    Plaintiff’s home also sustained substantial structural and exterior damage

      during the Storm, as well as damage to the play set. After the Storm, Plaintiff filed a

      claim with her insurance company, State Farm, for the damages to her home caused by

      the Storm.

15.   Plaintiff submitted a claim to State Farm against the Policy for Other Structure Damage,

      Roof Damage, Structural Damage, Water Damage, and Wind Damage the Property

      sustained as a result of the Storm.




                                                                                         Page 3
16.   Plaintiff asked that State Farm cover the cost of repairs to the Property pursuant to the

      Policy, including but not limited to, repair and/or replacement of the roof and play set and

      repair of the and interior water damages, pursuant to the Policy.

17.   Defendant State Farm assigned Defendant Lanier as the adjuster on the claim. The

      adjuster assigned to Plaintiff’s claim was improperly trained and failed to perform a

      thorough investigation of Plaintiff’s claim.     On or about December 3, 2013, Lanier

      conducted a substandard inspection of Plaintiff’s Property. For example, Lanier spent a

      mere fifteen (15) minutes inspecting Plaintiff’s entire Property for Storm damages.

      Furthermore, Lanier was uncooperative and quick to discount any damages that Plaintiff

      pointed out. The inadequacy of Lanier’s inspection is further evidenced by her report,

      which failed to include all of Plaintiff’s Storm damages noted upon inspection. For

      example, Lanier failed to include many of the damages to the home’s roof and interior, as

      well as the damages to Plaintiff’s play set. Moreover, the damages that Lanier actually

      included in her report were grossly undervalued, in part because she both underestimated

      and undervalued the cost of materials required for necessary repairs, incorrectly applied

      material sales tax, and failed to include contractor’s overhead and profit. Ultimately,

      Lanier’s estimate did not allow adequate funds to cover the cost of repairs to all the

      damages sustained.

18.   Padilla also actively participated in the handling of Plaintiff’s claim but failed to conduct

      a reasonable investigation.      Specifically, he reviewed reports, documents and/or

      information regarding the claim. Defendant Padilla also failed to thoroughly review and

      properly oversee Lanier’s work, ultimately approving and/or submitting an improper

      adjustment and an inadequate resolution to Plaintiff’s claim. Had Defendant Padilla


                                                                                            Page 4
      performed even a cursory review of Lanier’s work on Plaintiff’s claim, it would have

      been clear that Plaintiff’s claim was completely mishandled. Unfortunately for Plaintiff,

      this did not happen. Lanier’s and Padilla’s inadequate investigation was relied upon by

      Defendant State Farm in this action and resulted in Plaintiff’s claim being undervalued

      and underpaid.

19.   Padilla failed to adequately supervise Lanier resulting in the unreasonable investigation

      and improper handling of Plaintiff’s claim. Moreover, State Farm and Padilla, along with

      other State Farm personnel, failed to thoroughly review and properly oversee the work of

      the assigned claims representative and adjusters, including Defendant Lanier, ultimately

      approving an improper adjustment and an inadequate, unfair settlement of Plaintiff’s

      claim.   As a result of this unreasonable investigation, Plaintiff was considerably

      underpaid on her claim and has suffered damages.

20.   Together, Defendants State Farm, Lanier, and Padilla set out to deny and/or underpay on

      properly covered damages. As a result of this unreasonable investigation, including the

      under-scoping of Plaintiff’s Storm damages during the investigation and failure to

      provide full coverage for the damages sustained, Plaintiff’s claim was improperly

      adjusted, and she was denied adequate and sufficient payment to repair her home. The

      mishandling of Plaintiff’s claim has also caused a delay in her ability to fully repair her

      home, which has resulted in additional damages. To date, Plaintiff has yet to receive the

      full payment to which she is entitled under the Policy.

21.   As detailed in the paragraphs below, State Farm wrongfully denied Plaintiff’s claim for

      repairs of the Property, even though the Policy provided coverage for losses such as those

      suffered by Plaintiff. Furthermore, State Farm underpaid some of Plaintiff’s claims by


                                                                                          Page 5
      not providing full coverage for the damages sustained by Plaintiff, as well as under-

      scoping the damages during its investigation.

22.   To date, State Farm continues to delay in the payment for the damages to the property.

      As such, Plaintiff has not been paid in full for the damages to her home.

23.   Defendant State Farm failed to perform its contractual duties to adequately compensate

      Plaintiff under the terms of the Policy. Specifically, it refused to pay the full proceeds of

      the Policy, although due demand was made for proceeds to be paid in an amount

      sufficient to cover the damaged property, and all conditions precedent to recovery upon

      the Policy had been carried out and accomplished by Plaintiff. State Farm’s conduct

      constitutes a breach of the insurance contract between State Farm and Plaintiff.

24.   Defendants State Farm, Lanier, and Padilla misrepresented to Plaintiff that the damage to

      the Property was not covered under the Policy, even though the damage was caused by a

      covered occurrence. Defendants State Farm’s, Lanier’s and Padilla’s conduct constitutes

      a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

      §541.060(a)(1).

25.   Defendants State Farm, Lanier, and Padilla failed to make an attempt to settle Plaintiff’s

      claim in a fair manner, although they were aware of their liability to Plaintiff under the

      Policy. Defendants State Farm’s, Lanier’s, and Padilla’s conduct constitutes a violation

      of the Texas Insurance Code, Unfair Settlement Practices.                 TEX. INS. CODE

      §541.060(a)(2)(A).

26.   Defendants State Farm, Lanier, and Padilla failed to explain to Plaintiff the reasons for

      their offer of an inadequate settlement. Specifically, Defendants State Farm, Lanier, and

      Padilla failed to offer Plaintiff adequate compensation, without any explanation why full


                                                                                            Page 6
      payment was not being made. Furthermore, Defendants State Farm, Lanier, and Padilla

      did not communicate that any future settlements or payments would be forthcoming to

      pay for the entire losses covered under the Policy, nor did they provide any explanation

      for the failure to adequately settle Plaintiff’s claim. Defendants State Farm’s, Lanier’s,

      and Padilla’s conduct is a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(3).

27.   Defendants State Farm, Lanier, and Padilla failed to affirm or deny coverage of

      Plaintiff’s claim within a reasonable time. Specifically, Plaintiff did not receive timely

      indication of acceptance or rejection, regarding the full and entire claim, in writing from

      Defendants State Farm, Lanier, and Padilla. Defendants State Farm’s, Lanier’s, and

      Padilla’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(4).

28.   Defendants State Farm, Lanier, and Padilla refused to fully compensate Plaintiff under

      the terms of the Policy, even though Defendants State Farm, Lanier, and Padilla failed to

      conduct a reasonable investigation. Specifically, Defendants State Farm, Lanier, and

      Padilla performed an outcome-oriented investigation of Plaintiff’s claim, which resulted

      in a biased, unfair, and inequitable evaluation of Plaintiff’s losses on the Property.

      Defendants State Farm’s, Lanier’s, and Padilla’s conduct constitutes a violation of the

      Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

29.   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

      regarding timely acknowledging Plaintiff’s claim, beginning an investigation of

      Plaintiff’s claim, and requesting all information reasonably necessary to investigate

      Plaintiff’s claim, within the statutorily mandated time of receiving notice of Plaintiff’s


                                                                                          Page 7
      claim. State Farm’s conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.055.

30.   Defendant State Farm failed to accept or deny Plaintiff’s full and entire claim within the

      statutorily mandated time of receiving all necessary information. State Farm’s conduct

      constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX.

      INS. CODE §542.056.

31.   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

      regarding payment of claim without delay. Specifically, it has delayed full payment of

      Plaintiff’s claim longer than allowed, and, to date, Plaintiff has not received full payment

      for her claim. State Farm’s conduct constitutes a violation of the Texas Insurance Code,

      Prompt Payment of Claims. TEX. INS. CODE §542.058.

32.   From and after the time Plaintiff’s claim was presented to Defendant State Farm, the

      liability of State Farm to pay the full claim in accordance with the terms of the Policy

      was reasonably clear. However, State Farm has refused to pay Plaintiff in full, despite

      there being no basis whatsoever on which a reasonable insurance company would have

      relied to deny the full payment. State Farm’s conduct constitutes a breach of the common

      law duty of good faith and fair dealing.

33.   Defendants State Farm, Lanier, and Padilla knowingly or recklessly made false

      representations, as described above, as to material facts and/or knowingly concealed all

      or part of material information from Plaintiff.

34.   As a result of Defendants State Farm’s, Lanier’s, Padilla’s wrongful acts and omissions,

      Plaintiff was forced to retain the professional services of the attorney and law firm who

      are representing her with respect to these causes of action.


                                                                                           Page 8
35.   Plaintiff’s experience is not an isolated case.     The acts and omissions State Farm

      committed in this case, or similar acts and omissions, occur with such frequency that they

      constitute a general business practice of State Farm with regard to handling these types of

      claims. State Farm's entire process is unfairly designed to reach favorable outcomes for

      the company at the expense of the policyholders.

                                  CAUSES OF ACTION:

                    CAUSES OF ACTION AGAINST LANIER AND PADILLA

                     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES

36.   Defendant State Farm assigned Defendant Lanier and Padilla to adjust the claim.

      Defendants Lanier and Padilla were improperly trained to handle claims of this nature

      and performed an unreasonable investigation of Plaintiff’s damages.             During the

      investigation, the adjusters failed to properly assess Plaintiff’s hail storm and/or

      windstorm damages. The adjusters also omitted covered damages from their reports,

      including many of Plaintiff’s interior damages.       In addition, the damages that the

      adjusters did include in the estimate were severely underestimated.

37.   Defendants Lanier’s and Padilla’s conduct constitutes multiple violations of the Texas

      Insurance Code, Unfair Settlement Practices.        TEX. INS. CODE §541.060(a).        All

      violations under this article are made actionable by TEX. INS. CODE §541.151.

38.   Defendants Lanier and Padilla are each individually liable for their unfair and deceptive

      acts, irrespective of the fact each was acting on behalf of State Farm, because each is a

      “person” as defined by TEX. INS. CODE §541.002(2). The term “person” is defined as

      “any individual, corporation, association, partnership, reciprocal or interinsurance

      exchange, Lloyds plan, fraternal benefit society, or other legal entity engaged in the
                                                                                          Page 9
      business of insurance, including an agent, broker, adjuster or life and health insurance

      counselor.” TEX. INS. CODE §541.002(2) (emphasis added). (See also Liberty Mutual

      Insurance Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 484 (Tex. 1998) (holding

      an insurance company employee to be a “person” for the purpose of bringing a cause of

      action against him or her under the Texas Insurance Code and subjecting him or her to

      individual liability)).

39.   Falsehoods and misrepresentations may be communicated by actions as well as by the

      spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

      Defendants Lanier’s and Padilla’s misrepresentations by means of deceptive conduct

      include, but are not limited to: (1) failing to conduct a reasonable inspection and

      investigation of Plaintiff’s damages; (2) stating that Plaintiff’s damages were less severe

      than they in fact were; (3) using their own statements about the non-severity of the

      damage as a basis for denying properly covered damages and/or underpaying damages;

      and (4) failing to provide an adequate explanation for the inadequate compensation

      Plaintiff received.       Defendants Lanier’s and Padilla’s unfair settlement practice, as

      described above and the example given herein, of misrepresenting to Plaintiff material

      facts relating to the coverage at issue, constitutes an unfair method of competition and an

      unfair and deceptive act or practice in the business of insurance.          TEX. INS. CODE

      §541.060(a)(1).

40.   Defendants Lanier’s and Padilla’s unfair settlement practice, as described above, of

      failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the

      claim, even though liability under the Policy is reasonably clear, constitutes an unfair




                                                                                            Page 10
      method of competition and an unfair and deceptive act or practice in the business of

      insurance. TEX. INS. CODE §541.060(a)(2)(A).

41.   Defendants Lanier and Padilla failed to explain to Plaintiff the reasons for their offer of

      an inadequate settlement. Specifically, Defendants Lanier and Padilla failed to offer

      Plaintiff adequate compensation without any explanation as to why full payment was not

      being made. Furthermore, Defendants did not communicate that any future settlements

      or payments would be forthcoming to pay for the entire losses covered under the Policy,

      nor did they provide any explanation for the failure to adequately settle Plaintiff’s claim.

      The unfair settlement practice of Defendants Lanier and Padilla as described above, of

      failing to promptly provide Plaintiff with a reasonable explanation of the basis in the

      Policy, in relation to the facts or applicable law, for the offer of a compromise settlement

      of Plaintiff’s claim, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

42.   Defendants Lanier’s and Padilla’s unfair settlement practice, as described above, of

      failing within a reasonable time to affirm or deny coverage of the claim to Plaintiff, or to

      submit a reservation of rights to Plaintiff, constitutes an unfair method of competition and

      an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

      §541.060(a)(4).

43.   Defendants Lanier and Padilla did not properly inspect the Property and failed to account

      for and/or undervalued many of Plaintiff’s exterior and interior damages, although

      reported by Plaintiff to State Farm. Defendants Lanier’s and Padilla’s unfair settlement

      practice, as described above, of refusing to pay Plaintiff’s claim without conducting a




                                                                                          Page 11
      reasonable investigation, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

                       CAUSES OF ACTION AGAINST ALL DEFENDANTS

44.   Plaintiff is not making any claims for relief under federal law.

                                             FRAUD

45.   Defendants State Farm, Lanier, and Padilla are liable to Plaintiff for common law fraud.

46.   Each and every one of the representations, as described above, concerned material facts

      for the reason that absent such representations, Plaintiff would not have acted as she did,

      and which Defendants State Farm, Lanier, and Padilla knew were false or made

      recklessly without any knowledge of their truth as a positive assertion.

47.   The statements were made with the intention that they should be acted upon by Plaintiff,

      who in turn acted in reliance upon the statements, thereby causing Plaintiff to suffer

      injury and constituting common law fraud.

                               CONSPIRACY TO COMMIT FRAUD

48.   Defendants State Farm, Lanier, and Padilla are liable to Plaintiff for conspiracy to

      commit fraud.      Defendants State Farm, Lanier, and Padilla were members of a

      combination of two or more persons whose object was to accomplish an unlawful

      purpose or a lawful purpose by unlawful means. In reaching a meeting of the minds

      regarding the course of action to be taken against Plaintiff, Defendants State Farm,

      Lanier, and Padilla committed an unlawful, overt act to further the object or course of

      action. Plaintiff suffered injury as a proximate result.




                                                                                         Page 12
                        CAUSES OF ACTION AGAINST STATE FARM ONLY

49.   Defendant State Farm is liable to Plaintiff for intentional breach of contract, as well as

      intentional violations of the Texas Insurance Code, and intentional breach of the common

      law duty of good faith and fair dealing.

                                    BREACH OF CONTRACT

50.   Defendant State Farm’s conduct constitutes a breach of the insurance contract made

      between State Farm and Plaintiff.

51.   Defendant State Farm’s failure and/or refusal, as described above, to pay adequate

      compensation as it is obligated to do under the terms of the Policy in question, and under

      the laws of the State of Texas, constitutes a breach of State Farm’s insurance contract

      with Plaintiff.

                        NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                             UNFAIR SETTLEMENT PRACTICES

52.   Defendant State Farm’s conduct constitutes multiple violations of the Texas Insurance

      Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under

      this article are made actionable by TEX. INS. CODE §541.151.

53.   Defendant State Farm’s unfair settlement practice, as described above, of misrepresenting

      to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

      competition and an unfair and deceptive act or practice in the business of insurance. TEX.

      INS. CODE §541.060(a)(1).

54.   Defendant State Farm’s unfair settlement practice, as described above, of failing to

      attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

      even though State Farm’s liability under the Policy was reasonably clear, constitutes an



                                                                                            Page 13
      unfair method of competition and an unfair and deceptive act or practice in the business

      of insurance. TEX. INS. CODE §541.060(a)(2)(A).

55.   Defendant State Farm’s unfair settlement practice, as described above, of failing to

      promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in

      relation to the facts or applicable law, for its offer of a compromise settlement of the

      claim, constitutes an unfair method of competition and an unfair and deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

56.   Defendant State Farm’s unfair settlement practice, as described above, of failing within a

      reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit a

      reservation of rights to Plaintiff, constitutes an unfair method of competition and an

      unfair and deceptive act or practice in the business of insurance.        TEX. INS. CODE

      §541.060(a)(4).

57.   Defendant State Farm’s unfair settlement practice, as described above, of refusing to pay

      Plaintiff’s claim without conducting a reasonable investigation, constitutes an unfair

      method of competition and an unfair and deceptive act or practice in the business of

      insurance. TEX. INS. CODE §541.060(a)(7).

                     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          THE PROMPT PAYMENT OF CLAIMS

58.   Defendant State Farm’s conduct constitutes multiple violations of the Texas Insurance

      Code, Prompt Payment of Claims. All violations made under this article are made

      actionable by TEX. INS. CODE §542.060.

59.   Defendant State Farm’s failure to acknowledge receipt of Plaintiff’s claim, commence

      investigation of the claim, and request from Plaintiff all items, statements, and forms that

      it reasonably believed would be required within the applicable time constraints, as
                                                                                          Page 14
      described above, constitutes a non-prompt payment of claims and a violation of TEX. INS.

      CODE §542.055.

60.   Defendant State Farm’s failure to notify Plaintiff in writing of its acceptance or rejection

      of the claim within the applicable time constraints constitutes a non-prompt payment of

      the claim. TEX. INS. CODE §542.056.

61.   Defendant State Farm’s delay of the payment of Plaintiff’s claim following its receipt of

      all items, statements, and forms reasonably requested and required, longer than the

      amount of time provided for, as described above, constitutes a non-prompt payment of

      the claim. TEX. INS. CODE §542.058.

                          ACTS CONSTITUTING ACTING AS AGENT

62.   As referenced and described above, and further conduct throughout this litigation and

      lawsuit, Lanier and Padilla are agents of State Farm based on their acts during the

      handling of this claim, including inspections, adjustments, and aiding in adjusting a loss

      for or on behalf of the insurer. TEX. INS. CODE §4001.051.

63.   Separately, and/or in the alternative, as referenced and described above, State Farm

      ratified the actions and conduct of Lanier and Padilla, including the completion of their

      duties under the common law and statutory law.

                 BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

64.   Defendant State Farm’s conduct constitutes a breach of the common law duty of good

      faith and fair dealing owed to insureds in insurance contracts.

65.   Defendant State Farm’s failure, as described above, to adequately and reasonably

      investigate and evaluate Plaintiff’s claim, although, at that time, State Farm knew or




                                                                                          Page 15
      should have known by the exercise of reasonable diligence that its liability was

      reasonably clear, constitutes a breach of the duty of good faith and fair dealing.

                                       KNOWLEDGE

66.   Each of the acts described above, together and singularly, was done “knowingly,” as that

      term is used in the Texas Insurance Code, and was a producing cause of Plaintiff’s

      damages described herein.

                                          DAMAGES

67.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained by Plaintiff.

68.   As previously mentioned, the damages caused by the June 7, 2013 hail storm and/or

      windstorm have not been properly addressed or repaired in the months since the Storm,

      causing further damages to the Property, and causing undue hardship and burden to

      Plaintiff. These damages are a direct result of Defendants State Farm’s, Lanier’s, and

      Padilla’s mishandling of Plaintiff’s claim in violation of the laws set forth above.

69.   For breach of contract, Plaintiff is entitled to regain the benefit of her bargain, which is

      the amount of her claim, together with attorney’s fees.

70.   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

      is entitled to actual damages, which include the loss of the benefits that should have been

      paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing

      conduct of the acts described above, Plaintiff asks for three times her actual damages.

      TEX. INS. CODE §541.152.

71.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of her claim, as well as eighteen (18) percent interest per annum on


                                                                                             Page 16
       the amount of such claim as damages, together with attorney's fees. TEX. INS. CODE

       §542.060.

72.    For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

       compensatory damages, including all forms of loss resulting from the insurer's breach of

       duty, such as additional costs, economic hardship, losses due to nonpayment of the

       amount the insurer owed, exemplary damages, and damages for emotional distress.

73.    For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

       knowingly fraudulent and malicious representations, along with attorney’s fees, interest,

       and court costs.

74.    For the prosecution and collection of this claim, Plaintiff has been compelled to engage

       the services of the attorney whose name is subscribed to this pleading.           Therefore,

       Plaintiff is entitled to recover a sum for the reasonable and necessary services of

       Plaintiff’s attorney in the preparation and trial of this action, including any appeals to the

       Court of Appeals and/or the Supreme Court of Texas.

                                        JURY DEMAND

75.    Plaintiff previously requested that all causes of action alleged herein be tried before a jury

       consisting of citizens residing in Webb County, Texas.           Plaintiff has tendered the

       appropriate jury fee.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff have and recover such sums as would reasonably and justly compensate her in

accordance with the rules of law and procedure, as to actual damages, treble damages under the

Texas Insurance Code, and all punitive and exemplary damages as may be found. In addition,


                                                                                             Page 17
Plaintiff requests the award of attorney’s fees for the trial and any appeal of this case, for all

costs of Court on her behalf expended, for prejudgment and postjudgment interest as allowed by

law, and for any other and further relief, either at law or in equity, to which she may show herself

justly entitled.



                                              Respectfully submitted,

                                              MOSTYN LAW


                                                /s/ J. Steve Mostyn
                                              J. Steve Mostyn
                                              State Bar No. 00798389
                                              rmsdocketefile@mostynlaw.com
                                              3810 W. Alabama Street
                                              Houston, Texas 77027
                                              (713) 714-0000 (Office)
                                              (713) 714-1111 (Facsimile)

                                              ATTORNEY FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record on this 16th day of June, 2015 in accordance with the Rules of Civil Procedure.



                                                /s/ J. Steve Mostyn
                                              J. Steve Mostyn




                                                                                            Page 18
   TAB 15

OF THE RECORD
                                                                                                               Filed
                                                                                             6/16/2015 2:24:29 PM
                                                                                                  Esther Degollado
                                                                                                      District Clerk
                                                                                                      Webb District
                                                                                                    Michelle Garza
                              CAUSE NO. 2014-CVF-001162-D1                                   2014-CVF-001162-D1


 RAUL RODRIGUEZ AND NOEMI                      §               IN THE DISTRICT COURT OF
 RODRIGUEZ,                                    §
      Plaintiffs,                              §
                                               §
 v.                                            §                     WEBB COUNTY, TEXAS
                                               §
 STATE FARM LLOYDS AND                         §
 FELIPE FARIAS,                                §
      Defendants.                              §                    49TH JUDICIAL DISTRICT



                        PLAINTIFFS’ FIRST AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Raul Rodriguez and Noemi Rodriguez (“Plaintiffs”), and file this

Plaintiffs’ First Amended Petition, complaining of State Farm Lloyds (“State Farm”), Felipe

Farias (“Farias”), and Raymond Padilla (“Padilla”) (collectively referred to as “Defendants”),

and for cause of action, Plaintiffs would respectfully show this Honorable Court the following:

                              DISCOVERY CONTROL PLAN

1.     Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

       Rules of Civil Procedure. This case involves complex issues and will require extensive

       discovery. Therefore, Plaintiffs will ask the Court to order that discovery be conducted in

       accordance with a discovery control plan tailored to the particular circumstances of this

       suit.

                                           PARTIES

2.     Plaintiffs Raul Rodriguez and Noemi Rodriguez are individuals residing in Webb

       County, Texas.
3.   Defendant State Farm is an insurance company engaging in the business of insurance in

     the State of Texas. This defendant has appeared and answered. No citation is requested

     at this time.

4.   Defendant Felipe Farias is an individual residing in and domiciled in the State of Texas.

     This defendant has appeared and answered. No citation is requested at this time.

5.   Defendant Ray Padilla is an individual residing in and domiciled in the State of Texas.

     This defendant may be served with personal process by a process server at his place of

     residence at 3718 Prince George Drive, San Antonio, Texas 78230.

                                      JURISDICTION

6.   The Court has jurisdiction over this cause of action because the amount in controversy is

     within the jurisdictional limits of the Court. Plaintiffs are seeking monetary relief over

     $200,000 but not more than $1,000,000. Plaintiffs reserve the right to amend their

     petition during and/or after the discovery process.

7.   The Court has jurisdiction over Defendant State Farm because this defendant is a foreign

     insurance company that engages in the business of insurance in the State of Texas, and

     Plaintiffs’ causes of action arise out of this defendant’s business activities in the State of

     Texas.

8.   The Court has jurisdiction over Defendant Farias because this defendant engages in the

     business of adjusting insurance claims in the State of Texas, and Plaintiffs’ causes of

     action arise out of this defendant’s business activities in the State of Texas.

9.   The Court has jurisdiction over Defendant Padilla because this defendant engages in the

     business of adjusting insurance claims in the State of Texas, and Plaintiffs’ causes of

     action arise out of this defendant’s business activities in the State of Texas.


                                                                                            Page 2
                                            VENUE

10.   Venue is proper in Webb County, Texas, because the insured property is situated in

      Webb County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.

                                            FACTS

11.   Plaintiffs are the owners of a Texas Homeowners’ Insurance Policy (hereinafter referred

      to as “the Policy”), which was issued by State Farm.

12.   Plaintiffs own the insured property, which is specifically located at 3120 Zacatecas St.,

      Laredo, Texas 78043, in Webb County (hereinafter referred to as “the Property”).

13.   State Farm sold the Policy insuring the Property to Plaintiffs.

14.   On or about June 7, 2013 and/or June 14, 2013, a hail storm and/or windstorm struck

      Webb County, Texas, causing severe damage to homes and businesses throughout the

      area, including Plaintiffs’ residence (collectively “the Storm”). Specifically, Plaintiffs’

      roof sustained extensive damage during the Storm. Water intrusion through the roof

      caused significant damage throughout the entire home including, but not limited to, the

      home’s ceilings, walls, insulation, and flooring.        Plaintiffs’ home also sustained

      substantial structural and exterior damage during the Storm including, but not limited to,

      the stucco siding. Shortly after the Storm, Plaintiffs filed a claim with their insurance

      company, State Farm, for the damages to their home caused by the Storm.

15.   Plaintiffs submitted a claim to State Farm against the Policy for Roof Damage, Structural

      Damage, Water Damage, and Wind Damage the Property sustained as a result of the

      Storm.




                                                                                          Page 3
16.   Plaintiffs asked that State Farm cover the cost of repairs to the Property, including but not

      limited to, repair and/or replacement of the roof and repair of the siding and interior water

      damages, pursuant to the Policy.

17.   Defendant State Farm assigned Defendants Farias and Padilla as the individual adjusters

      on the claim. The adjusters assigned to Plaintiffs’ claim were improperly trained and

      failed to perform a thorough investigation of Plaintiffs’ claim. On or about June 26,

      2013, Farias conducted a substandard inspection of Plaintiffs’ Property. For example,

      Farias spent a mere hour inspecting Plaintiffs’ entire Property for Storm damages. The

      inadequacy of Farias’ inspection is further evidenced by his report, which failed to

      include all of Plaintiffs’ Storm damages noted upon inspection. For example, Farias

      failed to include the damages to the home’s roof and siding in his report. Moreover, the

      damages that Farias actually included in his report were grossly undervalued, in part

      because he both underestimated and undervalued the cost of materials required for

      necessary repairs and incorrectly applied material sales tax. Ultimately, Farias’ estimate

      did not allow adequate funds to cover the cost of repairs to all the damages sustained.

      Farias’ inadequate investigation was relied upon by State Farm and Padilla in this action

      and resulted in Plaintiffs’ claim being undervalued and underpaid.

18.   Defendant Padilla also actively participated in the adjustment of Plaintiffs’ claim but

      failed to conduct a reasonable investigation. Specifically, Padilla was the State Farm

      manager assigned to Plaintiffs’ claim and reviewed reports, documents, and information

      regarding the claim. Padilla approved Farias’ estimate, even though it failed to include

      many of Plaintiffs’ damages, undervalued the damages it did include, and incorrectly




                                                                                            Page 4
      applied material sales tax.     Ultimately, Padilla failed to thoroughly review Farias’

      assessment of the claim and approved an inadequate adjustment of Plaintiffs’ claim.

19.   Together, Defendants State Farm, Farias, and Padilla set about to deny and/or underpay

      on properly covered damages.          As a result of these Defendants’ unreasonable

      investigation of the claim, including not providing full coverage for the damages

      sustained by Plaintiffs, as well as under-scoping the damages during their investigation

      and thus denying adequate and sufficient payment to Plaintiffs to repair their home,

      Plaintiffs’ claim was improperly adjusted. The mishandling of Plaintiffs’ claim has also

      caused a delay in their ability to fully repair their home, which has resulted in additional

      damages. To this date, Plaintiffs have yet to receive the full payment to which they are

      entitled under the Policy.

20.   As detailed in the paragraphs below, State Farm wrongfully denied Plaintiffs’ claim for

      repairs of the Property, even though the Policy provided coverage for losses such as those

      suffered by Plaintiffs. Furthermore, State Farm underpaid some of Plaintiffs’ claims by

      not providing full coverage for the damages sustained by Plaintiffs, as well as under-

      scoping the damages during its investigation.

21.   To date, State Farm continues to delay in the payment for the damages to the Property.

      As such, Plaintiffs have not been paid in full for the damages to their home.

22.   Defendant State Farm failed to perform its contractual duties to adequately compensate

      Plaintiffs under the terms of the Policy. Specifically, it refused to pay the full proceeds of

      the Policy, although due demand was made for proceeds to be paid in an amount

      sufficient to cover the damaged property, and all conditions precedent to recovery upon




                                                                                             Page 5
      the Policy had been carried out and accomplished by Plaintiffs. State Farm’s conduct

      constitutes a breach of the insurance contract between State Farm and Plaintiffs.

23.   Defendants State Farm, Farias, and Padilla misrepresented to Plaintiffs that the damage to

      the Property was not covered under the Policy, even though the damage was caused by a

      covered occurrence. Defendants State Farm’s, Farias’, and Padilla’s conduct constitutes

      a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

      §541.060(a)(1).

24.   Defendants State Farm, Farias, and Padilla failed to make an attempt to settle Plaintiffs’

      claim in a fair manner, although they were aware of their liability to Plaintiffs under the

      Policy. Defendants State Farm’s, Farias’, and Padilla’s conduct constitutes a violation of

      the Texas Insurance Code, Unfair Settlement Practices.                 TEX. INS. CODE

      §541.060(a)(2)(A).

25.   Defendants State Farm, Farias, and Padilla failed to explain to Plaintiffs the reasons for

      their offer of an inadequate settlement. Specifically, Defendants State Farm, Farias, and

      Padilla failed to offer Plaintiffs adequate compensation, without any explanation why full

      payment was not being made. Furthermore, Defendants State Farm, Farias, and Padilla

      did not communicate that any future settlements or payments would be forthcoming to

      pay for the entire losses covered under the Policy, nor did they provide any explanation

      for the failure to adequately settle Plaintiffs’ claim. Defendants State Farm’s, Farias’,

      and Padilla’s conduct is a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(3).

26.   Defendants State Farm, Farias, and Padilla failed to affirm or deny coverage of Plaintiffs’

      claim within a reasonable time. Specifically, Plaintiffs did not receive timely indication


                                                                                          Page 6
      of acceptance or rejection, regarding the full and entire claim, in writing from Defendants

      State Farm, Farias, and Padilla. Defendants State Farm’s, Farias’, and Padilla’s conduct

      constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.

      INS. CODE §541.060(a)(4).

27.   Defendants State Farm, Farias, and Padilla refused to fully compensate Plaintiffs under

      the terms of the Policy, even though Defendants State Farm, Farias, and Padilla failed to

      conduct a reasonable investigation. Specifically, Defendants State Farm, Farias, and

      Padilla performed an outcome-oriented investigation of Plaintiffs’ claim, which resulted

      in a biased, unfair, and inequitable evaluation of Plaintiffs’ losses on the Property.

      Defendants State Farm’s, Farias’, and Padilla’s conduct constitutes a violation of the

      Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

28.   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

      regarding timely acknowledging Plaintiffs’ claim, beginning an investigation of

      Plaintiffs’ claim, and requesting all information reasonably necessary to investigate

      Plaintiffs’ claim, within the statutorily mandated time of receiving notice of Plaintiffs’

      claim. State Farm’s conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.055.

29.   Defendant State Farm failed to accept or deny Plaintiffs’ full and entire claim within the

      statutorily mandated time of receiving all necessary information. State Farm’s conduct

      constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX.

      INS. CODE §542.056.

30.   Defendant State Farm failed to meet its obligations under the Texas Insurance Code

      regarding payment of claim without delay. Specifically, it has delayed full payment of


                                                                                          Page 7
      Plaintiffs’ claim longer than allowed and, to date, Plaintiffs have not received full

      payment for their claim. State Farm’s conduct constitutes a violation of the Texas

      Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

31.   From and after the time Plaintiffs’ claim was presented to Defendant State Farm, the

      liability of State Farm to pay the full claim in accordance with the terms of the Policy

      was reasonably clear. However, State Farm has refused to pay Plaintiffs in full, despite

      there being no basis whatsoever on which a reasonable insurance company would have

      relied to deny the full payment. State Farm’s conduct constitutes a breach of the common

      law duty of good faith and fair dealing.

32.   Defendants State Farm, Farias, and Padilla knowingly or recklessly made false

      representations, as described above, as to material facts and/or knowingly concealed all

      or part of material information from Plaintiffs.

33.   As a result of Defendants State Farm’s, Farias’, and Padilla’s wrongful acts and

      omissions, Plaintiffs were forced to retain the professional services of the attorney and

      law firm who are representing them with respect to these causes of action.

34.   Plaintiffs’ experience is not an isolated case.     The acts and omissions State Farm

      committed in this case, or similar acts and omissions, occur with such frequency that they

      constitute a general business practice of State Farm with regard to handling these types of

      claims. State Farm's entire process is unfairly designed to reach favorable outcomes for

      the company at the expense of the policyholders.




                                                                                          Page 8
                                  CAUSES OF ACTION:

              CAUSES OF ACTION AGAINST DEFENDANT FARIAS AND PADILLA
                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES

35.   Defendant State Farm assigned Defendants Farias and Padilla to adjust the claim.

      Defendants Farias and Padilla were improperly trained to handle claims of this nature and

      performed an unreasonable investigation of Plaintiffs’ damages.             During his

      investigation, the adjusters failed to properly assess Plaintiffs’ Storm damages. The

      adjusters also omitted covered damages from their report(s), including the damages to the

      home’s roof and siding. In addition, the damages that the adjusters did include in the

      estimate were severely underestimated.

36.   Defendants Farias’ and Padilla’s conduct constitutes multiple violations of the Texas

      Insurance Code, Unfair Settlement Practices.       TEX. INS. CODE §541.060(a).       All

      violations under this article are made actionable by TEX. INS. CODE §541.151.

37.   Defendants Farias and Padilla are each individually liable for their unfair and deceptive

      acts, irrespective of the fact they were acting on behalf of State Farm, because they are

      each a “person” as defined by TEX. INS. CODE §541.002(2). The term “person” is defined

      as “any individual, corporation, association, partnership, reciprocal or interinsurance

      exchange, Lloyds plan, fraternal benefit society, or other legal entity engaged in the

      business of insurance, including an agent, broker, adjuster or life and health insurance

      counselor.” TEX. INS. CODE §541.002(2) (emphasis added); see also Liberty Mutual

      Insurance Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 484 (Tex. 1998) (holding

      an insurance company employee to be a “person” for the purpose of bringing a cause of




                                                                                        Page 9
      action against him or her under the Texas Insurance Code and subjecting him or her to

      individual liability).

38.   Falsehoods and misrepresentations may be communicated by actions as well as by the

      spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

      Defendants Farias’ and Padilla’s misrepresentations by means of deceptive conduct

      include, but are not limited to: (1) failing to conduct a reasonable inspection and

      investigation of Plaintiffs’ damages; (2) stating that Plaintiffs’ damages were less severe

      than they in fact were; (3) using their own statements about the non-severity of the

      damage as a basis for denying properly covered damages and/or underpaying damages;

      and (4) failing to provide an adequate explanation for the inadequate compensation

      Plaintiffs received.     Defendants Farias’ and Padilla’s unfair settlement practice, as

      described above and the example given herein, of misrepresenting to Plaintiffs material

      facts relating to the coverage at issue, constitutes an unfair method of competition and an

      unfair and deceptive act or practice in the business of insurance.         TEX. INS. CODE

      §541.060(a)(1).

39.   Defendants Farias’ and Padilla’s unfair settlement practice, as described above, of failing

      to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

      even though liability under the Policy is reasonably clear, constitutes an unfair method of

      competition and an unfair and deceptive act or practice in the business of insurance. TEX.

      INS. CODE §541.060(a)(2)(A).

40.   Defendants Farias and Padilla failed to explain to Plaintiffs the reasons for their offer of

      an inadequate settlement. Specifically, Defendants Farias and Padilla failed to offer

      Plaintiffs adequate compensation without any explanation as to why full payment was not


                                                                                           Page 10
      being made. Furthermore, Defendants Farias and Padilla did not communicate that any

      future settlements or payments would be forthcoming to pay for the entire losses covered

      under the Policy, nor did they provide any explanation for the failure to adequately settle

      Plaintiffs’ claim. The unfair settlement practice of Defendants Farias and Padilla as

      described above, of failing to promptly provide Plaintiffs with a reasonable explanation

      of the basis in the Policy, in relation to the facts or applicable law, for the offer of a

      compromise settlement of Plaintiffs’ claim, constitutes an unfair method of competition

      and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

      §541.060(a)(3).

41.   Defendants Farias’ and Padilla’s unfair settlement practice, as described above, of failing

      within a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to

      submit a reservation of rights to Plaintiffs, constitutes an unfair method of competition

      and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

      §541.060(a)(4).

42.   Defendants Farias and Padilla did not properly inspect the Property and failed to account

      for and/or undervalued many of Plaintiffs’ exterior and interior damages, although

      reported by Plaintiffs to State Farm. Defendants Farias’ and Padilla’s unfair settlement

      practice, as described above, of refusing to pay Plaintiffs’ claim without conducting a

      reasonable investigation, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

                        CAUSES OF ACTION AGAINST ALL DEFENDANTS

43.   Plaintiffs are not making any claims for relief under federal law.




                                                                                         Page 11
                                             FRAUD

44.   Defendants State Farm, Farias, and Padilla are liable to Plaintiffs for common law fraud.

45.   Each and every one of the representations, as described above, concerned material facts

      for the reason that absent such representations, Plaintiffs would not have acted as they

      did, and which Defendants State Farm, Farias, and Padilla knew were false or made

      recklessly without any knowledge of their truth as a positive assertion.

46.   The statements were made with the intention that they should be acted upon by Plaintiffs,

      who in turn acted in reliance upon the statements, thereby causing Plaintiffs to suffer

      injury and constituting common law fraud.

                               CONSPIRACY TO COMMIT FRAUD

47.   Defendants State Farm, Farias, and Padilla are liable to Plaintiffs for conspiracy to

      commit fraud.      Defendants State Farm, Farias, and Padilla were members of a

      combination of two or more persons whose object was to accomplish an unlawful

      purpose or a lawful purpose by unlawful means. In reaching a meeting of the minds

      regarding the course of action to be taken against Plaintiffs, Defendants State Farm,

      Farias, and Padilla committed an unlawful, overt act to further the object or course of

      action. Plaintiffs suffered injury as a proximate result.

                      CAUSES OF ACTION AGAINST STATE FARM ONLY

48.   Defendant State Farm is liable to Plaintiffs for intentional breach of contract, as well as

      intentional violations of the Texas Insurance Code, and intentional breach of the common

      law duty of good faith and fair dealing.




                                                                                         Page 12
                                   BREACH OF CONTRACT

49.   Defendant State Farm’s conduct constitutes a breach of the insurance contract made

      between State Farm and Plaintiffs.

50.   Defendant State Farm’s failure and/or refusal, as described above, to pay adequate

      compensation as it is obligated to do under the terms of the Policy in question, and under

      the laws of the State of Texas, constitutes a breach of State Farm’s insurance contract

      with Plaintiffs.

                         NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                              UNFAIR SETTLEMENT PRACTICES

51.   Defendant State Farm’s conduct constitutes multiple violations of the Texas Insurance

      Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under

      this article are made actionable by TEX. INS. CODE §541.151.

52.   Defendant State Farm’s unfair settlement practice, as described above, of misrepresenting

      to Plaintiffs material facts relating to the coverage at issue, constitutes an unfair method

      of competition and an unfair and deceptive act or practice in the business of insurance.

      TEX. INS. CODE §541.060(a)(1).

53.   Defendant State Farm’s unfair settlement practice, as described above, of failing to

      attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

      even though State Farm’s liability under the Policy was reasonably clear, constitutes an

      unfair method of competition and an unfair and deceptive act or practice in the business

      of insurance. TEX. INS. CODE §541.060(a)(2)(A).

54.   Defendant State Farm’s unfair settlement practice, as described above, of failing to

      promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in

      relation to the facts or applicable law, for its offer of a compromise settlement of the
                                                                                          Page 13
      claim, constitutes an unfair method of competition and an unfair and deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

55.   Defendant State Farm’s unfair settlement practice, as described above, of failing within a

      reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

      reservation of rights to Plaintiffs, constitutes an unfair method of competition and an

      unfair and deceptive act or practice in the business of insurance.         TEX. INS. CODE

      §541.060(a)(4).

56.   Defendant State Farm’s unfair settlement practice, as described above, of refusing to pay

      Plaintiffs’ claim without conducting a reasonable investigation, constitutes an unfair

      method of competition and an unfair and deceptive act or practice in the business of

      insurance. TEX. INS. CODE §541.060(a)(7).

                     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          THE PROMPT PAYMENT OF CLAIMS

57.   Defendant State Farm’s conduct constitutes multiple violations of the Texas Insurance

      Code, Prompt Payment of Claims. All violations made under this article are made

      actionable by TEX. INS. CODE §542.060.

58.   Defendant State Farm’s failure to acknowledge receipt of Plaintiffs’ claim, commence

      investigation of the claim, and request from Plaintiffs all items, statements, and forms

      that it reasonably believed would be required within the applicable time constraints, as

      described above, constitutes a non-prompt payment of claims and a violation of TEX. INS.

      CODE §542.055.

59.   Defendant State Farm’s failure to notify Plaintiffs in writing of its acceptance or rejection

      of the claim within the applicable time constraints constitutes a non-prompt payment of

      the claim. TEX. INS. CODE §542.056.
                                                                                           Page 14
60.   Defendant State Farm’s delay of the payment of Plaintiffs’ claim following its receipt of

      all items, statements, and forms reasonably requested and required, longer than the

      amount of time provided for, as described above, constitutes a non-prompt payment of

      the claim. TEX. INS. CODE §542.058.

                           ACTS CONSTITUTING ACTING AS AGENT

61.   As referenced and described above, and further conduct throughout this litigation and

      lawsuit, Farias and Padilla are agents of State Farm based on their acts during the

      handling of this claim, including inspections, adjustments, and aiding in adjusting a loss

      for or on behalf of the insurer. TEX. INS. CODE §4001.051.

62.   Separately, and/or in the alternative, as referenced and described above, State Farm

      ratified the actions and conduct of Farias and Padilla, including the completion of their

      duties under the common law and statutory law.

                 BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

63.   Defendant State Farm’s conduct constitutes a breach of the common law duty of good

      faith and fair dealing owed to insureds in insurance contracts.

64.   Defendant State Farm’s failure, as described above, to adequately and reasonably

      investigate and evaluate Plaintiffs’ claim, although, at that time, State Farm knew or

      should have known by the exercise of reasonable diligence that its liability was

      reasonably clear, constitutes a breach of the duty of good faith and fair dealing.

                                       KNOWLEDGE

65.   Each of the acts described above, together and singularly, was done “knowingly,” as that

      term is used in the Texas Insurance Code, and was a producing cause of Plaintiffs’

      damages described herein.


                                                                                           Page 15
                                          DAMAGES

66.   Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained by Plaintiffs.

67.   As previously mentioned, the damages caused by the Storm have not been properly

      addressed or repaired in the months since the Storm, causing further damages to the

      Property, and causing undue hardship and burden to Plaintiffs. These damages are a

      direct result of Defendant State Farm’s, Farias’, and Padilla’s mishandling of Plaintiffs’

      claim in violation of the laws set forth above.

68.   For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain, which

      is the amount of their claim, together with attorney’s fees.

69.   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

      Plaintiffs are entitled to actual damages, which include the loss of the benefits that should

      have been paid pursuant to the policy, mental anguish, court costs, and attorney's fees.

      For knowing conduct of the acts described above, Plaintiffs ask for three times their

      actual damages. TEX. INS. CODE §541.152.

70.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

      entitled to the amount of their claim, as well as eighteen (18) percent interest per annum

      on the amount of such claim as damages, together with attorney's fees. TEX. INS. CODE

      §542.060.

71.   For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled

      to compensatory damages, including all forms of loss resulting from the insurer's breach

      of duty, such as additional costs, economic hardship, losses due to nonpayment of the

      amount the insurer owed, exemplary damages, and damages for emotional distress.


                                                                                           Page 16
72.    For fraud, Plaintiffs are entitled to recover actual damages and exemplary damages for

       knowingly fraudulent and malicious representations, along with attorney’s fees, interest,

       and court costs.

73.    For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

       the services of the attorney whose name is subscribed to this pleading.            Therefore,

       Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

       Plaintiffs’ attorney in the preparation and trial of this action, including any appeals to the

       Court of Appeals and/or the Supreme Court of Texas.

                                        JURY DEMAND

74.    Plaintiffs have requested that all causes of action alleged herein be tried before a jury

       consisting of citizens residing in Webb County, Texas. Plaintiffs previously tendered the

       appropriate jury fee.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof, said

Plaintiffs have and recover such sums as would reasonably and justly compensate them in

accordance with the rules of law and procedure, as to actual damages, treble damages under the

Texas Insurance Code, and all punitive and exemplary damages as may be found. In addition,

Plaintiffs request the award of attorney’s fees for the trial and any appeal of this case, for all

costs of Court on their behalf expended, for prejudgment and postjudgment interest as allowed

by law, and for any other and further relief, either at law or in equity, to which they may show

themselves justly entitled.




                                                                                             Page 17
                                            Respectfully submitted,

                                            MOSTYN LAW


                                              /s/ J. Steve Mostyn
                                            J. Steve Mostyn
                                            State Bar No. 00798389
                                            jsmdocketefile@mostynlaw.com
                                            3810 West Alabama Street
                                            Houston, Texas 77027
                                            (713) 714-0000 (Office)
                                            (713) 714-1111 (Facsimile)

                                            ATTORNEY FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to all
counsel of record on this 16th day of June, 2015 in accordance with the Rules of Civil Procedure.


                                            /s/ J. Steve Mostyn
                                            J. Steve Mostyn




                                                                                         Page 18
   TAB 16

OF THE RECORD
                                                                                                                  Filed
                                                                                                 7/2/2015 4:41:49 PM
                                                                                                     Esther Degollado
                                                                                                         District Clerk
                                                                                                         Webb District
                                                                                                        Jeanie Aguilar
                                                                                                  2014CVF001048D1

                             CAUSE NO. 2014-C VF-001048-D1

ALMA PENA                                      §            IN THE DISTRICT COURT
              Plaintiff                        §
                                               §
v.                                             §            WEBB COUNTY, TEXAS
                                               §
STATE FARM LLOYDS AND                          §
BECKY LANIER                                   §            T11
                                                            49
          Defendants                           §                  JUDICIAL DISTRICT

                                   PROTECTIVE ORDER

       This Court finds that a Protective Order is warranted to protect Confidential Infonnation,

which will be produced or exchanged in this litigation, and that the following provisions,

limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

of Civil Procedure. Therefore, it is hereby ORDERED that:

       1.     All Confidential Information produced or exchanged in the course of this

              litigation shall be used solely for the purpose of the preparation and trial of this

              litigation or Related Litigation against State Farm Lloyds (including its

              employees) and Becky Lanier (“Defendants”) or any third party adjusting firm

              (including its employees) that adjusted this claim, and for no other purpose.

              Subject to paragraphs l.a. and 1 .b. below, “Related Litigation,” as used herein

              means a first-party lawsuit filed in Texas by The Mostyn Law Firm arising out of

              a claim for damages to residential, commercial, or personal property as a result of

              a hailstorm that occurred in Texas.        Confidential Information, or extracts,

              summaries, or information derived from Confidential Information, shall not be

              disclosed to any person except in accordance with the terms of this Order.

              Confidential Information may only be copied or reproduced as reasonably

              necessary for use solely in this litigation or Related Litigation, subject to the


                                               1
limitations contained herein.

a.     State Farm’s institutional materials that are not claim-specific or adjuster-

       specific    will     be    Bates-labeled         PENARODMLFTX00000001PROD      -




       PENARODMLFTX00000756PROD.                          Documents      Bates-labeled

       PENARODMLFTX00000001PROD            -       PENARODMLFTX00000756PROD   may be

       shared among Qualified Persons in Related Litigation so long as The

       Mostyn Law Firm is representing the Plaintiff(s) in the Related Litigation.

       If The Mostyn Law Firm withdraws from any case qualifying as Related

       Litigation or later associates another lawyer or law firm in the Related

       Litigation, State Farm’s consent to the use of the documents Bates-labeled

       PENARODMLFTX00000001PROD                -   PENARODMLFTX00000756PROD    in that

       Related Litigation is automatically revoked.           Documents Bates-labeled

       PENARODMLFTX00000001PROD            -       PENARODMLFTX00000756PROD   shall not

       be considered to have been produced in and for Related Litigation as

       “official discovery” unless they are responsive to a written discovery

       request to which State Farm has not objected in that Related Litigation or

       the Court has overruled State Farm’s objections and ordered production in

       that       Related        Litigation.               Documents     Bates-labeled

       PENARODMLFTX0000000IPROD            -       PENARODMLFTX00000756PROD   that are

       not official discovery in a Related Litigation may not be used at

       depositions, hearings or at trial in that Related Litigation unless the

       plaintiffs in the Related Litigation have made a valid request for

       production of such documents, the date for the response to such request(s)



                                    2
            has passed, and The Mostyn Law Firm has given notice of intent to use the

            document at a deposition or other proceeding fourteen (14) days prior to

            the proceeding.

     b.     Claim-specific, adjuster-specific, or other materials produced in this

            litigation that are not Bates-labeled PENARODMLFTX00000001PROD               -




            PENARODMLFTX00000756PROD          may not be shared in Related Litigation,

            but may only be shared among Qualified Persons in the lawsuit in which

            the materials were produced.       If a receiving party intends to use any

            document          Bates-labeled        PENARODMLFTXO 0000001 PROD            -




            PENARODMLFTX00000756PROD          in Related Litigation, that party must first

            obtain written consent of the producing party or leave of court.

2.   “Confidential Information,” as used herein, means any information of any type

     that is designated as “Confidential” and/or “Trade Secret” by any of the

     producing or receiving parties, whether it is: a document, electronically stored

     information (“ESI”), or other material; information contained in a document, ESI,

     or other material; information revealed during a deposition; information revealed

     in an interrogatory answer or written responses to discovery; information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     discovery.

3.   The disclosure of Confidential Information is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation;

     their respective counsel; counsel’s staff; expert witnesses; outside service

     providers and consultants providing services related to document and ESI



                                      3
     processing, hosting, review, and production; the Court; other court officials

     (including court reporters); the trier of fact pursuant to a sealing order; and any

     person so designated pursuant to paragraph 4 herein. If this Court so elects, any

     other person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential

     Information to a person who is not a Qualified Person on counsel for the

     designating party, and consent shall not be unreasonably withheld.       However,

     until said requesting party receives written consent to further disclose the

     Confidential Information, the further disclosure is hereby prohibited and shall not

     be made absent further order of this Court. If the designating party grants its

     consent, then the person granted consent shall become a Qualified Person under

     this Order.

5.   Counsel for each party shall provide a copy of this Order to any person—other

     than the Court, court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall advise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof.      Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the written

     acknowledgment of that person binding him or her to the terms of this Order. The

     written acknowledgment shall be in the form of Exhibit A attached hereto.

     Counsel for the disclosing party shall retain the original written acknowledgment,



                                        4
     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.

6.   Information shall be designated as Confidential Information within the meaning

     of this Protective Order by following the protocol below that corresponds to the

     format produced:

     a.     For hard-copy documents, by marking the first Bates-stamped page of the

            document and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following legend: “Confidential &

            Proprietary/Produced Pursuant to a Conf. Agree./Prot. Order” or

            “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

            Agree./Prot. Order,” but not so as to obscure the content of the document.

     b.     For static image productions, by marking the first Bates-stamped page of

            the image and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following legend: “Confidential &

            Proprietary/Produced Pursuant to a Conf.          Agree./Prot. Order” or

            “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

            Agree./Prot. Order,” but not so as to obscure the content of the image.

     c.     For native file format productions, by prominently labeling the delivery

            media for ESI designated as Confidential Information as follows:

            “Confidential & Proprietary/Produced Pursuant to a Conf. Agree./Prot.

            Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to

            a Conf. Agree./Prot. Order.” In addition, at the election of the producing

            party, the electronic file may have appended to the file’s name



                                      5
            (immediately following its Bates identifier) the following protective

            legend:

            “CONFIDENTIAL-SUBJ TO PROTECTIVE ORDER IN CAUSE 20 14-CVF-

            001048-Di”.   When any file so designated is converted to a hard-copy

            document or static image for any purpose, the document or image shall

            bear on each page a protective legend as described in 6.a. and 6.b. above.

            If a native file containing Confidential Information is used during a

            deposition, meet and confer, trial, or is otherwise disclosed post-

            production, the party introducing, referencing, or submitting the native file

            must append to the file’s name (immediately following its Bates identifier)

            the protective legend:

            “CONFIDENTIAL-SUBJ_TQPROTECTIVE_ORDER IN CAUSE 20 14-CVF-

            001048-Di”, if such legend does not already appear in the file name. Any

            party using a native file containing Confidential Information in a

            deposition, hearing, or at trial must indicate the designation on the record

            so that it is reflected in the transcript of the proceedings.

     d.     At the sole discretion of the producing party, the producing party may

            place on any hard-copy documents that are subject to this Protective Order

            watermarks or seals to indicate the document is subject to a Protective

            Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days

     of entry of this Order by providing written notice to the receiving parties of the

     Bates identifier or other identifying characteristics for the Confidential

                                       6
Infonnation.

a.     Within thirty (30) days of receipt of such notice, or such other time as may

       be agreed upon by the parties, any parties receiving such notice shall

       return to the designating party all undesignated copies of such information

       in their custody or possession, in exchange for the production of properly

       designated information, or alternately (upon the agreement of the parties)

       shall (i) affix the legend to all copies of such designated information in the

       party’s possession, custody, or control consistent with the terms of this

       Protective Order, and/or (ii) with respect to ESI, take such reasonable

       steps as will reliably identify the item(s) as having been designated as

       Confidential Information.

b.     Information that is unintentionally or inadvertently produced without

       being designated as Confidential Information may be retroactively

       designated by the producing party in the manner described in paragraph

       7.a. above. If a retroactive designation is provided to the receiving party

       in accordance with Texas Rule of Civil Procedure 193.3(d) the

       receiving party must (i) make no further disclosure of such designated

       information except as allowed under this Order; (ii) take reasonable steps

       to notify any persons who were provided copies of such designated

       information of the terms of this Order; and (iii) take reasonable steps to

       reclaim any such designated information in the possession of any person

       not permitted access to such information under the terms of this Order.

       No party shall be deemed to have violated this Order for any disclosures



                                   7
            made prior to notification of any subsequent designation.

8.   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately upon discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person

     demanding the immediate return and/or destmction of the inadvertently disclosed

     Confidential Information, all copies made, and all notes that reproduce, copy, or

     otherwise contain information derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individual to whom the

            Confidential Information was inadvertently disclosed.

     b.     The date of the disclosure.

     c.      A copy of the notice and demand sent to the entity or individual that

     inadvertently received the Confidential Information.

9.   To the extent that the parties produce information received from non-parties that

     the non-parties have designated as “confidential” such information shall be treated

     as Confidential Information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party, any party may designate such information as

            Confidential Information within thirty (30) days of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by

            the parties.

     b.     Within thirty (30) days of receipt of such notice, or such other time as may



                                      8
             be agreed upon by the parties, any parties receiving such notice shall

             return to the designating party all undesignated copies of such information

             in their custody or possession, in exchange for the production of properly

             designated information, or alternately (upon the agreement of the parties)

             shall (i) affix the legend to all copies of such designated information in the

             party’s possession, custody, or control consistent with the terms of this

             Protective Order, andlor (ii) with respect to ESI, take such reasonable

             steps as will reliably identify the item(s) as having been designated as

             Confidential Information.

      c.     Upon notice of designation pursuant to this Paragraph, the parties also

             shall: (i) make no further disclosure of such designated information except

             as allowed under this Order; (ii) take reasonable steps to notify any

             persons who were provided copies of such designated information of the

             terms of this Order; and (iii) take reasonable steps to reclaim any such

             designated information in the possession of any person not permitted

             access to such information under the terms of this Order. No person shall

             be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery request made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order

      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court



                                         9
      reporter within thirty (30) business days after receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

      is designated as Confidential Information, the court reporter shall note the

      designation on the record, shall separately transcribe those portions of the

      testimony, and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may use Confidential Information during

      any deposition, provided:

      a.     The witness is apprised of the terms of this Order and executes the

             acknowledgment attached hereto as Exhibit A.

      b.     The room is first cleared of all persons who are not Qualified Persons.

11.   In the case of interrogatory answers, responses to request for production, and

      responses to requests for admissions, the designation of Confidential Information

      will be made by means of a statement in the answers or responses specifying that

      the answers or responses or specific parts thereof are designated as Confidential

      Information. A producing party shall place the following legend on each page of

      interrogatory answers or responses to requests for admission: “Contains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

      exchanged in informal discovery, shall be protected pursuant to this Order if

      counsel for the disclosing party advises the receiving party the information is

      Confidential Information. If the Confidential Information disclosed during a meet

      and confer or otherwise exchanged in informal discovery is in the form of hard



                                       10
      copy documents, static images, or native files, that information shall be

      designated as Confidential Information pursuant to paragraphs 6 a., b., andlor c.

      above, depending on the format of the materials introduced.

13.   If a receiving party makes a good-faith determination that any materials

      designated Confidential Information are not in fact “confidential” or “trade

      secret,” the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating party that the Confidential Information is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Information may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have twenty (20) days

      from the date of receipt of a written challenge to file a motion for specific

      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection, then the Confidential Information in dispute shall no longer be

      subject to confidential treatment as provided in this Order.

15.   If a timely motion for specific protection is filed, any disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. At any hearing the designating party shall have the burden to

      establish that patty’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Information designation of any documents,



                                       11
      ESI, information, or testimony does not constitute an admission that the

      document, ESI, information or testimony is, in fact, sensitive, confidential, or

      proprietary. No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged

      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers filed with the Court in this action that make reference to Confidential

      Information, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall be governed by the terms

      of this Order. These papers shall be filed under seal and shall remain sealed with

      the District Clerk’s Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of

      information in this case shall constitute a waiver of any applicable attorney-client

      privilege or of any applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed     —   whether intentionally or inadvertently   —




      among the parties, their counsel and/or any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of

      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that



                                       12
      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected information.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of:

      a.     Any party’s right to object to any discovery requests on any ground.

      b.     Any party’s right to seek an order compelling discovery with respect to

             any discovery request.

      c.     Any party’s use and review of its own Confidential Information in its sole

             and complete discretion.

      d.     The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.

20.   Within one (1) year after the fmal resolution of this litigation, the plaintiff(s) and

      The Mostyn Law Firm shall return or destroy Confidential Information they

      received during this litigation.        As to those materials that contain or reflect

      Confidential Information, but that constitute or reflect the plaintiff(s) counsel’s

      own work product, counsel for the plaintiff(s) are entitled to retain such work

      product in their files in accordance with the provisions of this Protective Order, so

      long as the work product is clearly marked to reflect that it contains information

      subject to this Protective Order. Plaintiffs counsel is entitled to retain pleadings,

      affidavits, motions, briefs, other papers filed with the Court, deposition

      transcripts, and the trial record even if such materials contain Confidential

      Information, so long as such materials are clearly marked to reflect that they



                                         13
                                 _____




              contain information subject to this Protective Order and are maintained in

              accordance with the provisions of this Protective Order. Plaintiff’s counsel shall

              certify in writing compliance with the provision of this paragraph after one (1)

             year after the final resolution of this litigation.

      This Order shall remain in effect unless or until amended, altered, modified, or vacated

by the Court or by the written agreement of all parties to this action filed with the Court,

pursuant to the Texas Rules of Civil Procedure.



      IT IS SO ORDERED this               day of                       • 2015.




                                              JUDGE PRESIDING


APPROVED AS TO FORM ONLY:



J. Steve Mostyn                                       Sofid* Ramon
State Bar No. 00798389                                State ar No. 00784811
Andrew P. Taylor                                      Dan I. Worthington
State Bar No. 24070723                                State Bar No. 00785282
THE MOSTYN LAW FIRM                                   Elizabeth S. Cantu
3810 W. Alabama Street                                State Bar No. 24013455
Houston, Texas 77027                                  Charles W. Downing
(713) 861-6616 Phone
               —                                      State Bar No. 24069631
(713) 861-8084 Fax
               —                                      ATLAS, HALL & RODRIGUEZ, LLP
ATTORNEYS FOR PLAINTIFF                               818 Pecan Blvd.
                                                      McAllen, Texas 78501
                                                      (956) 682-5501 Phone
                                                                   —




                                                      (956) 686-6109 Fax
                                                                   —




                                                      ATTORNEYS FOR DEFENDANTS




                                                 14
       __________________________________
                                                                                                                Filed
                                                                                               7/2/2015 4:41:49 PM
                                                                                                   Esther Degollado
                                                                                                       District Clerk
                                                                                                       Webb District
                                                                                                      Jeanie Aguilar
                                                                                                2014CVF001048D1

                            CAUSE NO. 2014-CVF-001048-D1

ALMA PENÃ                                     §           IN THE DISTRICT COURT
              Plaintiff                       §
                                              §
v.                                            §           WEBB COUNTY, TEXAS
                                              §
STATE FARM LLOYDS AND                         §
BECKY LANIER                                  §           TH
                                                          49
         Defendants                           §                 JUDICIAL DISTRICT

               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                                 in order to be provided access to infonnation
designated as Confidential Information under the Protective Order entered in Cause No. 20 14-
CVF-00 1 048-D 1 represents and agrees as follows:

       1.     I have been provided with a copy of the Protective Order entered by the Court in
              the above matter. I have reviewed said copy and I am familiar with its terms.

       2.     With regard to any and all Confidential Information to which I am given access in
              connection with the above matter, I agree to be bound by the provisions of the
              Protective Order.

       3.     I consent to the exercise of jurisdiction over me by the Court with respect to the
              Protective Order.

       4.     I agree that copies of this undertaking will be sent to counsel of record for all
              parties in the above litigation.



       DATED:                                      SIGNATURE




                                         EXHIBIT A
   TAB 17

OF THE RECORD
                              CAUSE NO. 2014-CVF-001162-D1

RAUL RODRIGUEZ AND NOEMI                         §             IN THE DISTRICT COURT OF
RODRIGUEZ,                                       §
                                                 §
       Plaintiff,                                §
v.                                               §                   WEBB COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS AND FELIPE                     §
FARIAS,                                          §
                                                 §
                                                                    TH
                                                                    49
       Defendants.                                                       JUDICIAL DISTRICT


                                   PROTECTIVE ORDER

       This Court finds that a Protective Order is warranted to protect Confidential Information,

which will be produced or exchanged in this litigation, and that the following provisions,

limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

of Civil Procedure. Therefore, it is hereby ORDERED that:

       1.      All Confidential Information produced or exchanged in the course of this

               litigation shall be used solely for the purpose of the preparation and trial of this

               litigation or Related Litigation against State Farm Lloyds (including its

               employees) and Felipe Farias (“Defendants”) or any third party adjusting firm

               (including its employees) that adjusted this claim, and for no other purpose.

               Subject to paragraphs l.a. and I .b. below, “Related Litigation,” as used herein

               means a first-party lawsuit filed in Texas by The Mostyn Law Firm arising out of

               a claim for damages to residential, commercial, or personal property as a result of

               a hailstorm that occurred in Texas.        Confidential Information, or extracts,

               summaries, or information derived from Confidential Information, shall not be

               disclosed to any person except in accordance with the terms of this Order.

                                                 1
Confidential Information may only be copied or reproduced as reasonably

necessary for use solely in this litigation or Related Litigation, subject to the

limitations contained herein.

a.     State Farm’s institutional materials that are not claim-specific or adjuster-

       specific    will     be   Bates-labeled      PENARODMLFTX0000000IPROD       -




       PEN ARODMLFTX00000756PROD.                      Documents      Bates-labeled

       PEN ARODM LFTX0000000 I PROD        -   PENARODM LFTX00000756PROD may be

       shared among Qualified Persons in Related Litigation so long as The

       Mostyn Law Firm is representing the Plaintiff(s) in the Related Litigation.

       If The Mostyn Law Firm withdraws from any case qualifying as Related

       Litigation or later associates another lawyer or law firm in the Related

       Litigation, State Farm’s consent to the use of the documents Bates-labeled

       PENARODMLFTX00000001PROD            -   PENARODMLFTX00000756PROD     in that

       Related Litigation is automatically revoked.        Documents Bates-labeled

       PENARODM LFTX0000000 1 PROD         -   PENARODMLFTX00000756PROD shall not

       be considered to have been produced in and for Related Litigation as

       “official discovery” unless they are responsive to a written discovery

       request to which State Farm has not objected in that Related Litigation or

       the Court has overruled State Farm’s objections and ordered production in

       that       Related        Litigation.           Documents      Bates-labeled

       PENARODMLFTX0000000 1 PROD          -   PENARODMLFTX00000756PROD that are

       not official discovery in a Related Litigation may not be used at

       depositions, hearings or at trial in that Related Litigation unless the



                                    2
            plaintiffs in the Related Litigation have made a valid request for

            production of such documents, the date for the response to such request(s)

            has passed, and The Mostyn Law Firm has given notice of intent to use the

            document at a deposition or other proceeding fourteen (14) days prior to

            the proceeding.

     b.     Claim-specific, adjuster-specific, or other materials produced in this

            litigation that are not Bates-labeled PENARODMLFTX0000000IPROD             -




            PENARODMLFTX00000756PROD may not be shared in Related Litigation,

            but may only be shared among Qualified Persons in the lawsuit in which

            the materials were produced.      If a receiving party intends to use any

            document          Bates-labeled      PENARODMLFTX0000000 I PROD            -




            PENARODMLFTX00000756PROD in Related Litigation, that party must first

            obtain written consent of the producing party or leave of court.

2.   “Confidential Information,” as used herein, means any information of any type

     that is designated as “Confidential” and/or “Trade Secret” by any of the

     producing or receiving parties, whether it is: a document, electronically stored

     information (“ES!”), or other material; information contained in a document, ESI,

     or other material; information revealed during a deposition; information revealed

     in an interrogatory answer or written responses to discovery; information revealed

     during a meet and confer, or otherwise in connection with formal or informal

     discovery.

3.   The disclosure of Confidential Information is restricted to Qualified Persons.

     “Qualified Persons,” as used herein, means: the parties to this pending litigation;



                                      3
     their respective counsel; counsel’s staff; expert witnesses; outside service-

     providers and consultants providing services related to document and ESI

     processing, hosting, review, and production; the Court; other court officials

     (including court reporters); the trier of fact pursuant to a sealing order; and any

     person so designated pursuant to paragraph 4 herein. If this Court so elects, any

     other person may be designated as a Qualified Person by order of this Court, after

     notice to all parties and a hearing.

4.   Any party may serve a written request for authority to disclose Confidential

     Information to a person who is not a Qualified Person on counsel for the

     designating party, and consent shall not be unreasonably withheld.       However,

     until said requesting party receives written consent to further disclose the

     Confidential Information, the further disclosure is hereby prohibited and shall not

     be made absent further order of this Court. If the designating party grants its

     consent, then the person granted consent shall become a Qualified Person under

     this Order.

5.   Counsel for each party shall provide a copy of this Order to any person—other

     than the Court, court officials, or the trier of fact—who will receive Confidential

     Information in connection with this litigation, and shall advise such person of the

     scope and effect of the provisions of this Order and the possibility of punishment

     by contempt for violation thereof.         Further, before disclosing Confidential

     Information to any person other than the Court, court officials, or the trier of

     fact, counsel for the party disclosing the information shall obtain the written

     acknowledgment of that person binding him or her to the terms of this Order. The



                                            4
     written acknowledgment shall be in the form of Exhibit A attached hereto.

     Counsel for the disclosing party shall retain the original written acknowledgment,

     and furnish a copy of the signed written acknowledgment to the designating

     party’s counsel within ten (10) business days.

6.   Information shall be designated as Confidential Information within the meaning

     of this Protective Order by following the protocol below that corresponds to the

     format produced:

     a.     For hard-copy documents, by marking the first Bates-stamped page of the

            document and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following legend: “Confidential &

            Proprietary/Produced Pursuant to a Conf.          Agree./Prot.   Order” or

            “Confidential Proprietary & Trade Secret!Produced Pursuant to a Conf.

            Agree./Prot. Order,” but not so as to obscure the content of the document.

     b.     For static image productions, by marking the first Bates-stamped page of

            the image and each subsequent Bates-stamped page thereof containing

            Confidential Information with the following Legend: “Confidential &

            Proprietary/Produced Pursuant to a Conf.          Agree./Prot. Order” or

            “Confidential Proprietary & Trade SecretlProduced Pursuant to a Conf.

            Agree./Prot. Order,” but not so as to obscure the content of the image.

     c.      For native file format productions, by prominently labeling the delivery

             media for ESI designated as Confidential Information as follows:

             “Confidential & Proprietary/Produced Pursuant to a Conf. Agree./Prot.

             Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to



                                       5
            a Conf. Agree./Prot. Order.” In addition, at the election of the producing

            party, the electronic file may have appended to the file’s name

            (immediately following its Bates identifier) the following protective

            legend:

            “CONFIDENTIAL-SUBJ_TO PROTECTI yE ORDER IN CAUSE 20 14-CVF-

            001 162-Di”.   When any file so designated is converted to a hard-copy

            document or static image for any purpose, the document or image shall

            bear on each page a protective legend as described in 6.a. and 6.b. above.

            If a native file containing Confidential Information is used during a

            deposition, meet and confer, trial, or is otherwise disclosed post-

            production, the party introducing, referencing, or submitting the native file

            must append to the file’s name (immediately following its Bates identifier)

            the protective legend:

            “CON FIDENTIAL-SUBJ TO_PROTECTIVE ORDER IN CAUSE 20 14-CVF-

            001162-Di”, if such Legend does not already appear in the file name. Any

            party using a native file containing Confidential Information in a

            deposition, hearing, or at trial must indicate the designation on the record

            so that it is reflected in the transcript of the proceedings.

     d.     At the sole discretion of the producing party, the producing party may

            place on any hard-copy documents that are subject to this Protective Order

            watermarks or seals to indicate the document is subject to a Protective

            Order and is produced under the specific cause number.

7.   Information previously produced during this litigation and not already marked as

     Confidential Information shall be retroactively designated within thirty (30) days

                                        6
of entry of this Order by providing written notice to the receiving parties of the

Bates identifier or other identifying characteristics for the Confidential

Information.

a.     Within thirty (30) days of receipt of such notice, or such other time as may

       be agreed upon by the parties, any parties receiving such notice shall

       return to the designating party all undesignated copies of such information

       in their custody or possession, in exchange for the production of properly

       designated information, or alternately (upon the agreement of the parties)

       shall (i) affix the legend to all copies of such designated information in the

       party’s possession, custody, or control consistent with the terms of this

       Protective Order, andJor (ii) with respect to ESI, take such reasonable

       steps as will reliably identify the item(s) as having been designated as

       Confidential Information.

b.     Information that is unintentionally or inadvertently produced without

       being designated as Confidential Information may be retroactively

       designated by the producing party in the manner described in paragraph

        7.a. above. If a retroactive designation is provided to the receiving party

        in accordance with Texas Rule of Civil Procedure 193.3(d) the

        receiving party must (i) make no further disclosure of such designated

        information except as allowed under this Order; (ii) take reasonable steps

        to notify any persons who were provided copies of such designated

        information of the terms of this Order; and (iii) take reasonable steps to

        reclaim any such designated information in the possession of any person



                                   7
            not permitted access to such information under the terms of this Order.

            No party shall be deemed to have violated this Order for any disclosures

            made prior to notification of any subsequent designation.

8.   If Confidential Information is inadvertently disclosed to a person who is not a

     Qualified Person, the disclosing party shall immediately upon discovery of the

     inadvertent disclosure, send a written demand to the non-Qualified Person

     demanding the immediate return andlor destruction of the inadvertently disclosed

     Confidential Information, all copies made, and all notes that reproduce, copy, or

     otherwise contain information derived from Confidential Information. Further the

     disclosing party shall send written notice to the designating party’s counsel

     providing:

     a.     The names and addresses of the entity or individual to whom the

            Confidential Information was inadvertently disclosed.

     b.     The date of the disclosure.

     c.      A copy of the notice and demand sent to the entity or individual that

     inadvertently received the Confidential Information.

9.   To the extent that the parties produce information received from non-parties that

     the non-parties have designated as “confidential” such information shall be treated

     as Confidential Information in accordance with the terms of this Protective Order.

     a.     With respect to any document, ESI, or other material that is produced or

            disclosed by a non-party, any party may designate such information as

            Confidential Information within thirty (30) days of actual knowledge of

            the production or disclosure, or such other time as may be agreed upon by



                                      8
            the parties.

      b.    Within thirty (30) days of receipt of such notice, or such other time as may

            be agreed upon by the parties, any parties receiving such notice shall

            return to the designating party all undesignated copies of such information

            in their custody or possession, in exchange for the production of properly

            designated information, or alternately (upon the agreement of the parties)

            shall (i) affix the legend to all copies of such designated information in the

            party’s possession, custody, or control consistent with the terms of this

            Protective Order, and/or (ii) with respect to ESI, take such reasonable

            steps as will reliably identifi the item(s) as having been designated as

            Confidential Information.

      c.    Upon notice of designation pursuant to this Paragraph, the parties also

            shall: (i) make no further disclosure of such designated information except

            as allowed under this Order; (ii) take reasonable steps to notify any

            persons who were provided copies of such designated information of the

            terms of this Order; and (iii) take reasonable steps to reclaim any such

            designated information in the possession of any person not pennitted

            access to such information under the terms of this Order. No person shall

            be deemed to have violated this Order for any disclosures made prior to

             notification of any subsequent designation.

      d.     The parties shall serve a copy of this Order simultaneously with any

             discovery request made to a non-party.

10.   Deposition testimony is Confidential Information under the terms of this Order



                                        9
      only if counsel for a party advises the court reporter and opposing counsel of that

      designation at the deposition, or by written designation to all parties and the court

      reporter within thirty (30) business days after receiving the deposition transcript.

      All deposition transcripts shall be considered Confidential Information until thirty

      (30) days following the receipt of the deposition transcript. In the event testimony

      is designated as Confidential Information, the court reporter shall note the

      designation on the record, shall separately transcribe those portions of the

      testimony, and shall mark the face of such portion of the transcript as

      “Confidential Information.” The parties may use Confidential Information during

      any deposition, provided:

      a.      The witness is apprised of the tenns of this Order and executes the

              acknowledgment attached hereto as Exhibit A.

      b.      The room is first cleared of all persons who are not Qualified Persons.

11.   In the case of interrogatory answers, responses to request for production, and

      responses to requests for admissions, the designation of Confidential Information

      will be made by means of a statement in the answers or responses specifying that

      the answers or responses or specific parts thereof are designated as Confidential

      Information. A producing party shall place the following legend on each page of

      interrogatory answers or responses to requests for admission: “Contains

      Confidential Information.”

12.   Confidential Information disclosed during a meet and confer or otherwise

       exchanged in informal discovery, shall be protected pursuant to this Order if

       counsel for the disclosing party advises the receiving party the information is


                                         10
      Confidential Information. If the Confidential Information disclosed during a meet

      and confer or otherwise exchanged in informal discovery is in the form of hard

      copy documents, static images, or native files, that information shall be

      designated as Confidential Information pursuant to paragraphs 6 a., b., andlor c.

      above, depending on the format of the materials introduced.

13.   If a receiving party makes a good-faith determination that any materials

      designated Confidential Information are not in fact “confidential” or “trade

      secret,” the receiving party may request that a designating party rescind the

      designation. Such requests shall not be rejected absent a good-faith determination

      by the designating party that the Confidential Information is entitled to protection.

14.   After making a good-faith effort to resolve any disputes regarding whether any

      designated materials constitute Confidential Information, counsel of the party or

      parties receiving the Confidential Information may challenge such designation of

      all or any portion thereof by providing written notice of the challenge to the

      designating party’s counsel. The designating party shall have twenty (20) days

      from the date of receipt of a written challenge to file a motion for specific

      protection with regard to any Confidential Information in dispute. If the party or

      parties producing the Confidential Information does not timely file a motion for

      specific protection, then the Confidential Information in dispute shall no longer be

      subject to confidential treatment as provided in this Order.

15.   If a timely motion tbr specific protection is filed, any disputed Confidential

      Information will remain subject to this Order until a contrary determination is

      made by the Court. At any hearing the designating party shall have the burden to



                                        11
      establish that party’s right to protection as if this Order did not exist. A party’s

      failure to challenge the Confidential Information designation of any documents,

      ESI, information, or testimony does not constitute an admission that the

      document, ES!, information or testimony is, in fact, sensitive, confidential, or

      proprietary. No party waives its right to contend at trial or hearing that such

      document, ESI, information or testimony is not sensitive, confidential, privileged

      or proprietary, provided the party provides notice of intention to do so at least

      twenty (20) days before such trial or hearing.

16.   Any papers filed with the Court in this action that make reference to Confidential

      Infonnation, or contain extracts, summaries, or information derived therefrom,

      shall be considered Confidential Information and shall be governed by the terms

      of this Order. These papers shall be filed under seal and shall remain sealed with

      the District Clerk’s Office so long as the materials retain their status as

      Confidential Information.

17.   Pursuant to the agreement of the parties no disclosure, production, or exchange of

      information in this case shall constitute a waiver of any applicable attorney-client

      privilege or of any applicable work product protection in this or any other federal

      or state proceeding. This Protective Order applies to any information disclosed,

      exchanged, produced, or discussed      —   whether intentionally or inadvertently   —




      among the parties, their counsel andlor any agents (such as vendors and experts)

      in the course of this litigation. Upon learning of a production of privileged or

      work product protected information, the producing party shall within ten (10)

      days give all counsel of record notice of the production pursuant to Texas Rule of



                                        12
      Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

      destroy the produced information and all copies and destroy any notes that

      reproduce, copy, or otherwise disclose the substance of the privileged or work

      product protected information.

18.   Further, production pursuant to this Protective Order shall not be deemed a waiver

      of:

      a.     Any party’s right to object to any discovery requests on any ground.

      b.     Any party’s right to seek an order compelling discovery with respect to

             any discovery request.

      c.     Any party’s use and review of its own Confidential Information in its sole

             and complete discretion.

      d.     The status of any material as a trade secret.

19.   Any Qualified Person who obtains information pursuant to this Order consents to

      submitting to the jurisdiction of this Court for enforcement of this Order.

20.   Within one (1) year after the final resolution of this litigation, the plaintiff(s) and

      The Mostyn Law Firm shall return or destroy Confidential Information they

      received during this litigation.    As to those materials that contain or reflect

      Confidential Information, but that constitute or reflect the plaintiff(s) counsel’s

      own work product, counsel for the plaintiff(s) are entitled to retain such work

      product in their files in accordance with the provisions of this Protective Order, so

      long as the work product is clearly marked to reflect that it contains information

      subject to this Protective Order. Plaintiffs counsel is entitled to retain pleadings,

      affidavits, motions, briefs, other papers filed with the Court, deposition



                                         13
                                 _____




             transcripts, and the trial record even if such materials contain Confidential

             Information, so long as such materials are clearly marked to reflect that they

             contain information subject to this Protective Order and are maintained in

             accordance with the provisions of this Protective Order. Plaintiffs counsel shall

             certify in writing compliance with the provision of this paragraph after one (I)

             year after the final resolution of this litigation.

      This Order shall remain in effect unless or until amended, altered, modified, or vacated

by the Court or by the written agreement of all parties to this action filed with the Court,

pursuant to the Texas Rules of Civil Procedure.

      ITISSOORDEREDthis                   dayof                        ,2015.




                                              JUDGE PRESIDING


APPROVED AS TO FORM ONLY:



J. Steve Mostyn                                     Sofia A. Aamon
State Bar No. 00798389                              State Batklo. 00784811
Andrew P. Taylor                                    Dan K. Worthington
State Bar No. 24070723                              State Bar No. 00785282
THE MOSTYN LAW FIRM                                 Elizabeth S. Cantu
3810 W. Alabama Street                              State Bar No. 24013455
Houston, Texas 77027                                Charles W. Downing
(713) 861-6616—Phone                                State Bar No. 24069631
(713) 861-8084 Fax
               —
                                                    ATLAS, HALL & RODRIGUEZ, LLP
ATTORNEYS FOR PLAINTIFF                             818 Pecan Blvd.
                                                    McAllen, Texas 78501
                                                    (956) 682-5501 Phone
                                                                   —




                                                    (956) 686-6109 Fax
                                                                   —




                                                    ATTORNEYS FOR DEFENDANTS
                              _____________
      ______________________




                                                                                                               Filed
                                                                                             7/2/2015 439:03 PM
                                                                                                 Esther Degollado
                                                                                                      District Clerk
                                                                                                     Webb District
                                                                                                    Jeanie Aguilar
                                                                                              2O14CVFOO1 162D1

                            CAUSE NO. 2014-CVF-001162-D1

RAUL RODRIGUEZ AND NOEMI                      §             IN THE DISTRICT COURT OF
RODRIGUEZ,                                    §
                                              §
      Plaintiff,                              §
V.                                            §                   WEBB COUNTY, TEXAS
                                              §
STATE FARM LLOYDS AND FELIPE                  §
FARIAS,                                       §
                                              §
                                              §                  TH
                                                                 49
       Defendants.                            §                       JUDICIAL DISTRICT




               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                                in order to be provided access to information
designated as Confidential Information under  the Protective Order entered in Cause No. 2014-
CVF-001l62-Dl represents and agrees   as follows:

       1.     I have been provided with a copy of the Protective Order entered by the Court in
              the above matter. I have reviewed said copy and I am familiar with its terms.

       2.     With regard to any and all Confidential Information to which I am given access in
              connection with the above matter, I agree to be bound by the provisions of the
              Protective Order.

       3.     I consent to the exercise of junsdiction over me by the Court with respect to the
              Protective Order.

       4.     1 agree that copies of this undertaking will be sent to counsel of record for all
              parties in the above litigation.



       DATED:                                      SIGNATURE




                                                    A




                                                              :rt,wI


                                                                      1/
                                                                                                                                              Filed
                                                                                                                            7/212015 4;39;03 PM
                                                                                                                                Esther Degollado
                                                                                                                                     District Clerk
                                                                                                                                    Webb District
                                                                                                                                   Jeanie Aguilar
                                                ATLAS, HALL & RODRIGUEZ, LLP                                                 2O14CVFOO1 162D1
                                                             ATTORNEYS AT LAW
                                                            P.O. BOX 3725 (78502-3725)
                                                        818W. PECAN BLVD. (78501-2418)
SOFIA RAMON                                                      McALLEN. TEXAS
srarnon@(aI(asIIaII.corn                              TEL. (956) 682-5501 FAx (956) 686-6109
                                                                 ATLAsHAU..COM




                                                            July 2, 2015


       WA ELECTRONIC FILING
       Esther Degollado
       Webb County District Clerk
       1110 Victoria Street, Suite 203
       Laredo, Texas 78040

                     Re:         Cause No. 2014CVF001162 Dl; RauI Rodriguez and Noemi Rodriguez
                                 v. State Farm Lloyds and Felipe Farias; In the 49th District Court of
                                 Webb County, Texas

        Dear Ms. Degollado:

               Attached please find the proposed Protective Order which has been signed by
       both parties. I would appreciate it very much if you would forward the document to the
       court for consideration and entry.

              Thank you very much for your attention to this matter.                           Should you have any
       questions, please do not hesitate to call our office.

                                                                 Very truly yours,

                                                                 ATLAS, HALL & RODRIGUEZ, LLP



                                                                 By:
                                                                             Sofi

        SARJbc
        Enclosure

        cc:          J. Steve Mostyn and Andrew Taylor (via Fax 713/8618084)
                     Dan. K. Worthington (Firm)




                                                              BROWNSVILLE OUNCE                       UVALDE OFFICE
                         AUSTIN OUNCE
                                                            P.O. BOX 6369 (76523-6369)              (24 N. EASTSFREET
                  7200 N MOI’AC EXFY, STE 430
                                                            SOW. MORRISON RD ,STE A              UVALDE. TEXAS 78501-5312
                    AUSTIN, TEXAS 7873-2696
                                                          BROWNSVILLE, TEXAS 7S520-7262             TOE (830)278-3100
                       TEL (512)583-0579
                                                                TEl. (956) 574-9333                 FAX (044) 272-4209
                       FAX (956) 574-9337
   TAB 18

OF THE RECORD
                                          CAUSE NO. 2014-CVF-001048-Dl

           ALMA PENA                                          §        IN THE DISTRICT COURT
                          Plaintiff                           §
                                                              §
           v.                                                 §        WEBB COUNTY, TEXAS
                                                              §
           STATE FARM LLOYDS AND                              §
           BECKY LAMER                                        §        Tfl
                                                                       49
                    Defendants                                §              JVDICIAL DISTRICT

                                                PROTECTIVE ORDER

                  This Court finds that a Protective Order is wairanted to protect Confidential hifonnation,

           which will be produced or exchanged in this litigation, and that the following provisions,

           limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rules

           of Civil Procedure. Therefore, it is hereby ORDERED that;

                  1.     All Confidential Information produced or exchanged in the course of this

                         litigation shall he used solely for the purpose of the preparation and trial of this

                         litigation or Related Litigation against State Farm Lloyds (including its

                         employees) and Becky Lanier (“Defendants”) or any third party adjusting firm

                         (including its employees) that adjusted this claim, and ft>r no other purpose.

                         Subject to paragraphs Ia and Lb. below, “Related Litigation,” as used herein

                         means a first-parry lawsuit flied in Texas by The Mostyn Law Finn arising out of

                         a claim for damages to residential, commercial, or personal property as a result of

                         a hailstorm that occurred in Texas.       Confidential Inforznatou, or extracts,

                        summaries, or information derived from Confidential Information, shall not be

                        disclosed to any person except in accordance with the tenDs of this Order.

                        Qrnfldential Information may only be copied or reproduced as reasonably

                        necessary for use solely in this litigation or Related litigation, subject to the

                                                          1




Received   Jul—13—2015 02:56pm        From—956 523 5200              To—ATLAS & HALL LiP.        Page 001
                         limitations contained herein.

                         a.       State Farm’s institutional materials that are not clan-specific or adjuster-

                                  specific      will    be    Bates-labeled          PENARODMIFTXOOOOVO0IPROD             -




                                 PENARODMLFTX00000756PROD.                              Documents         Bates-labeled

                                 PENARODMLFTX0000000IPROP                  -   PENAKODMLFTX000007$6PROD may be

                                 shared among Qualified Persons in Related Litigation so long as The

                                 Mostyn Law Finn is representing the Plaintiff(s) in the Related Litigation.

                                 If The Mostyn Law Firm withdraws from any case qualifying as Related

                                 Litigation or later associates another lawyer or law firm in the Related

                                 Litigation, State Farm’s consent to the use of the documents Bates-labeled

                                 PENARODMLFTX0000000IPROD                  -    PENARODMLFTX000007S6PKOD       in   that

                                 Related Litigation is automatically revoked.                Documents Bates-labeled

                                 PENARODMLPTX0000000IPROD                      PENARODMLFTX000007S6PROD shall not

                                 be considered to have been produced in and for Related Litigation as

                                 “official discovery” unless they are responsive to a written discovery

                                 request to which State Farm has not objected in that Related Litigation or

                                 the Court has overnilcd State Farm’s objections and ordered production in

                                 that        Related         Litigation.                Documents         Bates-labeled

                                 PENARODMLFTX0000000IPRCD              -       PENARQPMLflX00000756PR.OO that are

                                 not official discovery in a Related Litigation may not be used at

                                 depositions, hearings or at trial in that Related Litigation unless the

                                 plaintiffs in the Related Litigation have made a valid request for

                                 production of such documents, the date for the response to such request(s)


                                                               2




Received   Jul—13—2015 02:56pm          Frorn—956 523 5200                       To—ATLAS & HALL L.L.P.     Page 002
                                has passed, and The Mostyn Law Firm has given notice of intent to use the

                                document at a deposition or other proceeding fourteen (14) days prior to

                                the proceeding,

                        b.      Claim-specific, adjuster-specific, or other materials produced in this

                                litigation that are not Bates-labeled PENARODMLETX0000000WROJ)               -




                                PENARODMLFTX00000756PRCD          may not be shared in Related Litigation,

                                but may only be shared among Qualified Persons in the lawsuit in which

                                the materials were pmduced.        If a receiving party intends to use any

                                document          Bates-labeled        PENARODMLFTX0000000 1 PaOD

                                ?ENAROOMLFTX000007S6PROD          in Related Litigation, that party must first

                                obtain written consent of the producing party or leave of court.

                2.      “Confidential Information,” as used herein, means any information of any type

                        that is designated as “Confidential” and/or “Tzade Secret” by any of the

                        producing or receiving parties, whether it is: a document, electronically stored

                        infonnation (“ESI”), or other material; information contained in a docuinen.t, ESI,

                        or other material; information revealed during a deposition; information revealed

                       in an interrogatory answer or written responses to discovery; information revealed

                       during a meet and confer, or otherwise in connection with formal or informal

                       discovery.

                3.     The disclosure of Confidential Information is restricted to Qualified Persons.

                       “Qualified Persons,” as used herein, means: the parties to this pending litigation;

                       their respective counsel; counsel’s sraff expert witnesses; outside service-

                       providers and consultants providing services related to document and ESI


                                                          3




Receivd   Jul—13—2015 02:SSpm       From—956 523 5200                  To—ATLAS & HALL L.L.P.      Pan 003
                         processing, hosting, review, and production the Court; other court officials

                         (including court reporters); the trier ot’ fact pursuant to a sealing order; and any

                         person so designated pursuant to paragraph 4 herein. If this Court so elects, any

                         other person may be designated as a Qualified Person by order of this Court, after

                         notice to all parties and a hearing.

                  4.     Any party may serve a written request for authority to disclose Confidential

                         Information to a person who is not a Qualified Person on counsel for the

                         desiiating party, and consent shall not be unreasonably withheld. However,

                         until said requesting party receives written consent to further disclose the

                         Confidential Information, the fluter disclosure is hereby pwhibited and shall not

                         be made absent further order of this Court. If the designating party grants its

                         consent, then the person granted consent shall become a Qualified Person under

                         this Order.

                  5      Counsel for each party shall provide a copy of this Order to any person—other

                         than the Court, court officials, or the trier of fuct—who will receive Confidential

                         Information in connection with this litigation, and shall advise such person of the

                         scope and effect of the provisions of this Order and the possibility of punishment

                        by coutenipt for violation thereof.      Further, before disclosing Confidential

                        Information to any person other than the Court, court officials, or the trier of

                        fact, counsel fbr the party disclosing the information shall obtain the written

                        acknowledgment of that person binding him or her to the terms of this Order. The

                        written acknowledgment shall be in the form of Exhibit A attached hereto.

                        Counsel for the disclosing pasty shall retain the original written acknowledgment,


                                                            4




Received   Jul—13—2015 02:56pa         Frorn—95$ 523 5200            To—ATLAS & HALL L.L.P.      Page 004
                           and furnish a copy of the signed written aclaowledgment to the designating

                           party’s counsel within ten (10) business days.

                   6.      Infonnation shall be designated as ConfIdential Information within the meaning

                           of this Protective Order by following the protocol below that cotresponds to the

                          format produced:

                          a.      For hard-copy documents, by marking the first Bates-stamped page of the

                                  document and each subsequent Bates-stamped page thereof containing

                                  Confidential Information with the foUDwing legend: “Confidential &

                                  Proprietary/Produced Pursuant to a ConL Agree./Prot. Order” or

                                  “Confidential Proprietary & Trade Secret/Produced Pursuant to a Conf.

                                  AgreejProt. Order,” but not so as to obscure the content of the document.

                          b.      For static image productions, by marking the first Bates-stamped page of

                                  the image and each subsequent Bates-stamped page thereof containing

                                  Confidential Information with the following legend: “Confidential &

                                  Proprietary/Produced Pursuant to a ConE AgreefProt Order” or

                                  “Confidential Proprietary & Trade Secret/Produced Pursuant to a ConE

                                  Agree./Prot. Order,” but not so as to obscure the content of the image.

                          c.      For native file fbi-mat productions, by promineuLly labeling the delivery

                                  media for ESI designated as Confidential Information as follows:

                                  “Confidential & ProprietaryiProduced Pursuant to a ConE AgreefProt.

                                  Order” or “Confidential Proprietary & Tnde Secret/Produced Pursuant to

                                  a ConE AgreelProt. Order.” In addition, at the election of the producing

                                  party, the eleconic file may have appended to the file’s name



                                                           S




Received   Jul—13—2015 02:S6prn      Froin—956 523 5200               To—ATLAS & HALL L.L-P.      Page 005
                                  (immediately fouowing its Bates identifier) the following protective

                                  legend:
                                  “CONFIDENTIAL$1.J5J_TQ_PROTECTIVE_QRDER_ltq_CAU$E_2014-CVF-

                                  001048-131”.   When any file so designated is converted to a hard-copy

                                  document or static image for any puose, the document or image shall

                                  bear on each page a protective leg&nd as described in 6.a. and 6.b. above.

                                  If a native file containing Confidential Information is used during a

                                  deposition, meet and confer, trial, or is otherwise disclosed post-

                                  production, the party introducing, referencing, or submitting the native file

                                  must append to the file’s name (immediately following its Bates identifier)

                                  the protective legend:

                                  “CONFIPENTIAL-SUBJ_TQPROTECrIVE_ORDER_INJDAUSE_2014-CVF-

                                  001048-01”, if such legend does not already appear in the file name. Any

                                  party using a native file containing Confidential Information in a

                                  deposition, bearing, or at trial must indicate the designation on the record

                                  so that it is reflected in the transcript of the proceedings.

                         d.       At the sole discretion of the producing party, the producing party may

                                  place on any bard-copy documents that are subject to this Protective Order

                                  waterinarks or seals to indicate the document is subject to a Protective

                                  Order mid is produced under the specific cause number.

                 7.      Information previously produced during this litigation and not already marked as

                         Confidential Information shall be retroactively designated within thirty (30) days

                         of entry of this Order by providing written notice to the receiving parties of the

                         Bares identifier or other identifying characteristics for the             Confidential

                                                             6




Received   Jul—13—2015 O2:S6prn       Frorn—956 523 5200                  To—ATLAS & HALL L.L.P.    Page 006
                          Information.

                          a       Within thirty (30) days of receipt of such notice, or such other time as may

                                  be agreed upon by the parties, any parties receiving such notice shall

                                 return to the designating party all undesignated copies of such inThrmation

                                  in their custody orpossession, in exchange for the production of properly

                                 designated information, or alternately (upon the agreement of the parties)

                                 shall (I) affix the legend to aM copies of such designated information in the

                                 party’s possession, custody, or control consistent with the tents of this

                                 Protective Order, and/or (ii) with respect to ESI, take such reasonable

                                 steps as will reliably identit’ the item(s) as having been designated as

                                 Confidential !nforznation.

                         b.      Information that is unintentionally or inadvertently produced without

                                 being designated as Confidential Tnlbrmanion may be retroactively

                                 designated by the producing party in the manner described in paragraph

                                 7.a. above. If a retroactive designation is provided to the receiving party

                                 in accordance with Texas Rule of Civil Procedure 193.3(d) the

                                 receiving party must (I) make no fi.uther disclosure of such designated

                                 information except as allowed under this OMer (ii) take reasonable steps

                                 to notify any persons who were provided copies of such designated

                                 intbnnation of the terms of this Order; and (iii) take reasonable steps to

                                 reclaim any such designated information in the possession of any person

                                 not permitted access to such information under the terms of this Order.

                                 No party shall be deemed to have violated this Order for any disclosures


                                                          7




Received   Jul—13—2015 0Z:5Gpm      From—956 523 5200                 To—ATLAS & HALL LLP.        Page 007
                                  made prior to notification of any subsequent designadoa

                  8.     If Confidential hiforination is inadvertently disclosed to a person who is not a

                          Qualified Person, the disclosing party shall immediately upon discovery of the

                          inadvertent disclosure, send a written demand to the non-Qualified Person

                         demanding the immediate return andior destruction of the inadvertently disclosed

                         Confidential lufonuation, all copies made, and all notes that reproduce, copy, or

                         otherwise contain information derived from Confidential Information. Further the

                         disclosing party shall send written notice to the designating party’s counsel

                         providing:

                         a.      The names and addresses of the entity or individual to whom the

                                 Confidential Information was inadvertently disclosed.

                         b.      The date of the disclosure.

                         c.       A copy of the notice and denand sent to the entity or individual that

                         inadvertently received the Confidential Inlbrmation.

                  9.     To the extent that the parties produce information received fivm non-parties that

                         the non-parties have designated as “confidential” such inxmation shall be wetted

                         as Confidential Information in accordance with the tenus of this Protective Order.

                         a.      With respect to any document, ESI, or other material that is produced or

                                 disclosed by a on.pany, any party may designate such information as

                                 Confidential Information within thirty (30) days of actual knowledge of

                                 the production or disclosure, or such other time as may be agreed upon by

                                 the parties.

                        b.       Within thirty (30) days of receipt of such notice, or such other time as may


                                                           8




Received   Jul—13—2015 02:56pm        Frorn—956 623 5200              To—ATLAS & HALL L.L.P.     Pan 008
                                 be agreed upon by the parties, any parties receiving such notice shall

                                 return to tbe designating party all undesignated copies of such infonnation

                                 in their custody or possession, in exchange for the production of properly

                                 designated idormation, or alternately (upon the agreement of the parties)

                                 shall (i) affix the legend to all copies of such designated information in the

                                 party’s possession, custody, or control consistent with the terms of this

                                 Protective Order, and/cr (ii) with respect to ESI, mice such reasonable

                                 steps as wiU reflably identify the item(s) as having been designated as

                                 Confidential Information.

                         c.      Upon notice of designation pursuant to this Paragraph, the patties also

                                 shall: (i) make no further disclosure of such designated inrmation except

                                 as allowed under this Order (ii) take reasonable steps to notify any

                                 persons who were provided copies of such designated infoniiation of the

                                 terms of this Order; and (iii) cake reasonable steps to reclaim any such

                                 designated infbrniation in the possession of any person not permitted

                                 access to such information under the terms of this Order. No person shall

                                 be deemed to have violated this Order for any disclosures made prior to

                                 notification of any subsequent designation.

                         d.      The parties shall serve a copy of this Order simultaneously with any

                                 discovery request made to a non-party.

                  10.    Deposition testimony is Confidential Jnfonnation under the terms of this Order

                         only if counsel for a pasty advises the court reporter and opposing counsel of that

                         designation at the deposition, or by written designation to all parties and the court


                                                           9




Received   Jul—19—2015 02:5Gpe      Frorn—956 523 5200                To—ATLAS & HALL L.LP.       Page 009
                         reporter within thirty (30) business days after receiving the deposition transcript.

                         All deposition transcripts shall be considered Confidential Infonnation until thirty

                         (30) days following the receipt of the deposition uanscript. In the event testimony

                         is designated as Confidential Information, the court reporter shall note the

                         designation on the recoix. shall separately transcribe those portions of the

                         testimony, and shaU mark the face of such portion of the transcript as

                         “Confidential thförmation,” The parties may use Confidential Jnfonnation during

                         any deposition, provided:

                         a.      The witness is apprised of the terms of this Order and executes the

                                 aclwowlcdgmern attached hereto as Exhibit A.

                         b.      The room is first cleared of all persons who are not Qualified Persons.

                  11.    In the case of interrogatory answers, responses to request for production, and

                         responses to requests for adtnissions, the designation of Confidential Information

                         will be made by means of a statement in the answers or responses specifying that

                         the answers or responses or specific parts thereof are designated as Confidential

                         Information. A producing party shall place the following legend on each page of

                         interrogatory answers or responses to requests for admission: “Contains

                         Confidential Information.”

                  ii     Confidential Information disclosed during a meet and confer or otherwise

                         exchanged in informal discovery, shall be protected pursuant to this Order if

                         counsel for the disclosing party advises the receiving pasty the information is

                         Confidential Information. If the Confidential Information disclosed during a meet

                         and confer or otherwise exchanged in informal discovery is in the form of hard-


                                                          10




Received   Jul—19—2015 02:SBpm      From—966 523 5200                 To—ATLAS & HALL L.L.P.     Page 010
                          copy documents, static images, or native files, that information shall be

                          designated as Confldenciai Information pursuant to paragraphs 6 a., b., and/or c.

                          above, depending on the fonnat of the materials introduced.

                   13.    If a receiving party makes a good-ith determination that any materials

                          designated Confidential Information are not in fact “confidential” or “trade

                          secret,” the receiving party may request that a designating party rescind the

                          designation. Such requests shall not be rejected absent a good-faith determination

                          by che designating party that the Confidential lnfbrmation is entitled to protection.

                   14.    After making a good-faith effort to resolve any disputes regarding whether any

                          designated materials constitute Confidential Information, counsel of the party or

                          parties receiving the Cozifidential Information may challenge such designation of

                          all or any portion thereof by providing written notice of the challenge to the

                          designating party’s counsel. The designating party shall have twenty (20) days

                          from the date of receipt of a written challenge to file a motion for specific

                         protection with regard to any Confidential Information in dispute. Lithe party or

                         parties producing the Confidential Information does not timely me a motion for

                         specific protection, then the Confidential Information in dispute shall no longer be

                         subject to confidential treatment as provided in this OMer.

                  15.    If a timely motion for specific protection is flied, any disputed Confidential

                         Jafonnation will remain subject to this Order until a contrary determination is

                         made by the Court At any hearing the designating party shall have the burden to

                         establish that party’s right to protection as if this Order did not exist. A party’s

                         failure to challenge the Confidential Information designation of any documents,



                                                           11




Received   Jul—13—2015 0Z:56p,n      FromiSS 523 5200                  Ta—ATLAS & HALL L.L.P.      Page 011
                          ESI, information, or testimony does not constitute an admission that the

                         document, ESI, information or testimony is, in fact, sensitive, confidential, or

                         proprietary. No party waives its right to contend at trial or hearing that such

                         document, ESI, information or testimony is not sensitive, confidential, privileged

                         or proprietary, provided the party provides notice of intention to do so at least

                         twenty (20) days before such thai or hearing.

                  16.    Any papexs filed with the Court in this action that make reference to Coafidential

                         Information, or contain extracts, summaries, or infonnation derived therefrom,

                         shall be considered Confidential 1nfomation and shall be governed by the terms

                         of this Order. These papers shall be filed under seal and shall remain sealed with

                         the Disthct Clerk’s Office so long as the materials retain their status as

                         Confidential Information.

                  17.    Pursuant to the agreement of the panics no disclosure, production, or exchange of

                         information in this case shalt constitute a waiver of any applicable attorney-client

                         privilege or of any applicable work product protection in this or any other federal

                         or state proceeding. This Protective Order applies to any information disclosed,

                         exchanged, produced, or discussed     —   whether intentionally or inadvertently   —




                         among the parties, their counsel and/or any agents (such as vendors and experts)

                         in the course of this litigation. Upon learning of a production of privileged or

                         work product protected information, the producing party shall within ten (10)

                         days give all counsel of record notice of the production pursuant to Texas Rule of

                         Civil Procedure 193.3(d). The receiving pasty must promptly return, sequester or

                         destroy the produced information and all copies and destroy any notes that


                                                         12




Received   Jul—13—2015 02:SSpn      Frorn—956 523 5200                To—ATLAS & HALL L.L.P.     Page 012
                         reproduce, copy, or otherwise disclose the substance of the privileged or work

                         product protected information.

                  18.    Further, production pursuant to this Protective Order shall not be deemed a waiver

                         of:

                         a.      Any party’s right to object to any discovery requests on any ground.

                         b.      Any party’s right to seek an order compelling discovery with respect to

                                 any discovery request.

                         c.      Any party’s use and review of its own Confidential Information in its sole

                                 and complete discretion.

                         d.      The status of any material as a trade secret.

                  19.    Any Qualified Person who obtains infomiation pursuant to this Order eosenzs to

                         submitting to the jurisdiction of this Court for enforcement of this Order.

                  20.    Within one (1) year after the final resolution of this litigation, the plaintiff(s) and

                         The Mostyn Law Firm shall return or destroy Confidential Information they

                         received during this litigation.        As to those materials that contain or reflect

                         Confidential Information, but that constitute or reflect the plaintiftZs) counsel’s

                         own work product, counsel for the plaintis) are entitled to retain such work

                        product in their files in accordance with the provisions of this Protective Order, so

                         long as the work product is clearly marked to reflect that it contains information

                        subject to this Protective Order. Plaintiff’s counsel is entitled to retain pleadings,

                        affidavits, motions, briefs, other papers med with the Court, deposition

                        transcripts, and the thai record even if such materials contain Confidential

                        Information, so long as such materials are clearly marked to reflect that they


                                                            13




Received   Jul—13—2015 02:SSpm      From—955 523 5200                    To—ATLAS & HALL L.L.P.     Page 013
                          contain information subject to this Protective Order and are maintained in

                          accordance with the provisions of this Protective Order. Plaintiff’s counsel shall

                          certify in writing compliance with the provision of this paraaph after one (1)

                          year after the final resolution of this litigation.

                   This Order shall remain in effect unless or until amended, altered, modified, or vacated

            by the Court or by the written agreement of all parties to this action filed with the Cowl,

            pursuant to the Texas Rules of Civil Procedure.


                                               ‘-it
                  3 dayof
                  IT[SSOORDEREDth1s/                                 !
                                                                     9
                                                                     Vu                  2015.




                                                           JUDGE
                                                                       nil /
           APPROVED AS TO tORM ONLY:


                          y/Mn
           I. Steve Mostyn                                        Sofld-4f Ranion
           State BarNo. 00798389                                  State arNo. 00784811
           Andrew P. Taylor                                       Dan IC. Worthington
           State Bar No. 24070723                                 State Bar Nc. 00785282
           THE MOSTYN LAW FIRM                                    Elizabeth S. Cantu
           3810W. Alabama Street                                  State Bar No. 24013455
           Houston, Texas 77027                                   Charles W. Downing
           (713)861-6616—Phone                                    State Bar No, 24069631
           (713) 861-8084—Fax                                     ATLAS, HALL & RODRIGUEZ, LLP
           AflORNEYS FOR PLAINTIFF                                gjg Pan Blvd.
                                                                  MeAllen, Texas 78501
                                                                  (956) 682-5501 —Phone
                                                                  (956) 686-6109 Fax
                                                                                —




                                                                  ATTORNEYS FOR DEFENDANTS




                                                             14




Received   Jul—13—2015 02:Stprn      From—g56 523 5200                    To—ATLAS & HALL L.L.P.   Paga 014
                                                                                                                           Fil d
                                                                                                         712/20154:41:49 M
                                                                                                              Esther Degolla o
                                                                                                                   District CI rk
                                                                                                                  Webb Dist ct
                                                                                                                 Jeenle Agul er
                                                                                                             2014CVr001o48 i

                                         CAUSE NO. 2014•CVF4O1O4S-DI

           ALMA PENÃ                                     §           IN THE DISThICT COURT
                         Plaintiff                       §
                                                         §
                                                         §           WEBB COUNTY, TEXAS
                                                         §
           STATE FARM LLOYDS AND                         §
           BECKY LAMER                                   §           49111
                     Defendants                          §                   JUDICIAL DISTRICT

                          AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                                          hi order to be provided access to information
           designated as Confidential Information under the Protective Order entered in Cause No. 2014-
           CVF-001048-D 1 represents and aees as follows:

                  1.     I have been provided with a copy of the Protective Order entered by the Court in
                         ‘he above matter. I have reviewed said copy and I am fniiiar with its terms.

                  2.     With regard to any and all Confidential Information to which I am given access in
                         connection with the above matter, I agree to be bound by the provisions of the
                         Pwtecrive Order.

                  3.     I consent to the eezeise ot’jurisdicticn over me by the Court with respect to the
                         Protective Order.

                  4.     I agree that copies of this undertaking will be sent to counsel of recoM for all
                         parties in the above Litigation.



                  DATED:                                     SIGNATURE




                                                     EXHIBIT A




Raceived   Jul—13—2015 02:5$pm       From—956 523 5200              To—ATLAS & HALL L.L.P.    Page 015
   TAB 19

OF THE RECORD
                                         CAUSE NO. 2014-CVF-00fl62-D1

           RAUL RODRIGUEZ AN]) NOEMI                        §             IN TUE DISTRICT COURT OF
           RODRIGUEZ                                        §
                                                            §
                  Plalutiff,                                §
                                                            §                   WEBB COUNTY, TEXAS
                                                           §
           STATE FARM LLOYDS AND FELIPE                    §
           EARThS,                                         §
                                                           §
                  Defendants.                                                 49 JUDICIAL DISTRICT


                                              PROTECTWE ORDER

                  This Court finds that a Protective Order is warranted to protect Confidential Information,

           which will be produced or exchanged In this litigation, and that the following provisions,

           limitations, and prohibitions are appropriate pursuant to and in conformity with the Texas Rifles

           of Civil Procedure. Therefore, it is hereby ORDERED that:

                  I.     All Confidential Information produced or exchanged in the ccuzse of tIds

                         litigation shall be used solely for the pwpose of the preparation and nial of this

                         litigation or Related Litigation against State Farm Lloyds (including its

                         employees) and Felipe Parias (“De&ndarns”) or any thin! party adjusting Urm

                         (including its employees) that adjusted this claim, and for no other puipose.

                         Subject to paragraphs l.a. and Lb. below, “Related Litigation,” as used herein

                         means a first-party lawsuit filed in Texas by The Mostyn Law Firm arising out of

                         a claim for damages to residential, coinniercial, or personal pmperty as a result of

                         a hailstorm that occurred in Texas.       Confidential Information, or extracts,

                         summaries, or information derived from Confidential Information, shall not be

                         disclosed to any person except in aecordance with the terms of this Order.




Received   Jul—13—2015 02:4Ypm      From—956 523 5200                To—ATLAS & HALL L.L.P.      Page 001
                         Confidential Information may only be copied or reproduced as reasonably

                         necessary for use solely in this litigation or Related Litigation, subject to the

                         limitations contained herein.

                         a.      Slate Farm’s institutional materials that are not claim-specific or adjuster-

                                 specific       will   be    Bates-labeled          PENAROPMLFPX0000000IPROD           -




                                 PENARODMLFTX000007S6PROD.                             Dociwzents      Bates-labeled

                                 PENARC)oMLrrX0000000 1 fliOf)            -   PENARODMLFTX000007Z6PROD may be

                                 shared among Qualified Persons in Related Litigation so long as The

                                 Mostyn Law Firm is representing the Plaintiff(s) in the Related Litigation.

                                 If The ?vtostyn Law Firm withdraws from any case qualifying as Related

                                 Litigation or later associates anotha- lawyer or law firm in the Related

                                 Litigation, State Farm’s consent to the ase of the documents Bates-labeled

                                 PENARODMLFTX00000001PROD             -       PENARODMLFTX00000Y56PROD       in that

                                 Related Litigation is automatically revoked.              Documents Bates-labeled

                                 PENARODMLk’TX0000000IPROI)           -       PENARODMLFTX000007S6PRQP shall not

                                 be considered to have been produced in and for Related Litigation as

                                 “official discovexy” unless they are responsive to a written discovery

                                 request to which State Farm has not objected in that Related Litigation or

                                 the Court has overruled State Farm’s objections and ordered production in

                                 that        Related        Litigation.                Documents       Bates-labeled

                                 PENARODMLFIX0000000IPROI)            -       PENARODMLFTX000007S6PROD      that are

                                 not official discovery in a Related Litigation may not be used at

                                 depositions, hearings or at trial in that Related Litigation unless the



                                                              2




Rsceived   Jul—13—2015 02:49pm          From—956 523 5200                       To—ATLAS & HALL LLP.     Page 002
                                 plaintiffs in the Related Litigation have made a valid request for

                                 production of such documents, the date for the response to such request(s)

                                 has passed, and The Mostyn Law Finn has given notice of intent to use the

                                 document at a deposition or other proceeding fourteen (14) days prior to

                                 the proceeding.

                         b.      Clairn-specitic, adjuster-specific, or other matthals produced in this

                                 litigation that are not Bates-labeled PENARODMLFTX0000000IPROD               -




                                 PENARODMLFTX000007S&PROO may not be shared in Related Litigation,

                                 but may only be shared among Qualified Persons in the lawsuit in which

                                 the materials were produced.      If a receiving party intends to use any

                                 document          Bates-labeled      PENARODMLFTX0000000INLOI)               -




                                 PENARODMLFTX000007S6PROD in Related Litigation, that party must first

                                 obtain written consent of the producing party or leave of court

                 2.      “Confidential Infonnation,” as used herein, means any information of any type

                         that is desiiated as “Confidential” and/or “Trade Secret” by any of the

                        producing or receiving parties, whether it is; a document, electronically stored

                        information (“ESI”), or other material; information contained in a document, ESI,

                        or other material; information revealed during a deposition; information revealed

                        in an interrogatory answer or written responses to discovery; information revealed

                        during a meet and confer, or otherwise in connection with formal or informal

                        discovery.

                 3.     The disclosure of Confidential Information is restñcted to Qualified Persons.

                        “Qualified Persons,” as used herein, means; the parties to this pending litigation,


                                                           3




Received   Jul—13—2015 0Z:49pm       From—956 523 5200                To—ATLAS & HALL L.L.P.       Page 003
                         their respective counsel; counsel’s staft expert wimesses; outside service-

                         providers and consultants providing services related to document and ES!

                         processing, hosting, review, and production; the Court other court officials

                         (including court reporters); the trier of fact pursuant to a sealing order and any

                         person so designated pursuant to paragraph 4 herein. If this Court so elects, any

                         other person may be designated as a Qualified Person by order of this Court, after

                         notice to all parties and a hearing.

                 4.      Any party may serve a written request for authority to disclose Confidential

                         Information to a person who is not a Qualified Person on counsel for the

                         designating party, and consent shall not be unreasonably withheld. However,

                        until said requesthag party receives written consent to ñinher disclose the

                        Confidential Infonnation, the thrther disclosure is hereby pmhibited and shall not

                        be made absent further order of this Court. If the designating party grants its

                        consent. then the person granted consent shall become a Qualified Person under

                        this Order.

                 5.     Counsel for each party shall provide a copy of this Order to any person—other

                        than the Court, court officials, or the trier of fact—who will receive Confidential

                        Information in connection with this litigation, and shall advise such person of the

                        scope and effect of the provisions of this Order and the possibility of punishment

                        by contempt for violation thereof.       Further, before disclosing Confidential

                        Information to any person other than the Couit, court officials, or the trier of

                        fact, counsel for the party disclosing the information shall obtain the written

                        acknowledgment of that person binding him or her to the terms of this OrderS The


                                                            4




Received   Jul—13—2015 02:4Opn        Frorn—956 523 5200             To—ATLAS & HALL LL.P.      Page 004
                           tnitteu acknowledgment shall be in the form of Exhibit A attached hereto.

                           Counsel for the disclosing party shall retain the original written acknowlednent,

                           wit!     fhrnish a copy of the signed written acknowledgment to the designating

                           pasty’s counsel Mthin ten (10) business days.

                  6.       biformation shall be designated as Confidential      Information   within the meaning

                           of this Protective Order by following the protocol below that corresponds to the

                           ibnnat produced:

                           a.         For hard-copy documents, by marking the first Bates-stamped page of the

                                      document and each subsequent Bates-stamped page thereof containing

                                      Confidential Information with the following legend: “Confidential &

                                      Proprietary/Produced Pursuant to a Conf Agree/Fret. Order” or

                                      “Confidential Proprietary & Trade Secrct’Produced Pursuant to a Conf

                                      Agrea/Prot. Order,” but not so as to obscure the content of the document.

                          b.         For static image productions, by marking the first Bates-stamped page of

                                      the image and each subsequent Bates-stamped page thereof containing

                                     Confidential Information with the following legend: “Confidential &

                                     Proprietary/Produced Pursuant to a ConE Agree./Prot. Order” or

                                     “Confidential Proprietary & Trade Secret/Produced Pursuant to a Couf.

                                     AgreeiProt. Order,” but not so as to obscure the content of the image.

                          c.         For native file fonnat productions, by prominently labeling the delivery

                                     media for ESI designated as Confidential Information as follows:

                                     “Confidential & Proprietary/Produced Pursuant to a ConE Agree./Prot.

                                     Order” or “Confidential Proprietary & Trade Secret/Produced Pursuant to


                                                              5




Received   Jul—13—2015   02:49p,n        From—956 523 5200                ToATLAS & HALL L.L.P.      Page 005
                                 a Cord. AgreciProt. Order.” In addition, at the election of the producing

                                 party, the clcconio file may have appended to the me’s name

                                 (immediately following its Bates identifier) the following protective

                                 legend;
                                 toNnDENTLc-suBJjo_rRoTEcrlvE_oRnEaJN_cMJsE_2ol4.cvF-

                                 001162-Di”.   When any file so designated is converted to a hard-copy

                                 document or static image for any purpose, the document or image shall

                                 bear on each page a protective legend as described in 6.a. and 6.b. above

                                 If a native file containing Confidential Information is used during a

                                 deposition, meet and confer, thai, or is otherwise disclosed post

                                 pwduction, the party introducing, referencing, or submitting the native file

                                 must append to the file’s name (immediately following its Bates identifier)

                                 the protective legend:

                                 “CONFIDENTIAL-SUBLTO_PROTECFIVE_ORDERJNCAUSE_2014-CW-

                                 001162-Dr. if such legend does not already appear in the file name. Any

                                 party using a native file containing Confidential Infonnation in a

                                 deposition, hearing, or at trial must indicate the designation on the record

                                 so that it is reflected in the tanscript of the proceedings.

                        d.       At the sole discretion of the producing party, the producing party may

                                 place on any hard-copy documents that are subject to this Protective Order

                                 wateiuiarlcs or seals to indicate the docunern is subject to a Protective

                                 Order and is produced under the specific cause number.

                 7.     lifonnation previously produced during this litigation and nor already marked as

                        Confidential Information shall be retroactively desiated within thirty (30) days

                                                            6




Received   Jul—13—2015 O2:49pj       Frorn—956 523 5200                 Ta—ATLAS & HALL L.L.P.    Page 0CC
                        of entry of this Order by providing written notice to the receiving parties of the

                        Bates identifier or other identi5’ing characteristics for the Confidential

                        Information.

                        a.       Within thirty (30) days of receipt of such notice, or such other lime as may

                                 be agreed upon by the parties, any parties receiving such notice shall

                                 return to the designating party all undesignated copies of such information

                                 in their custody or possession, in exchange for the production of properly

                                 designated information, or alternately (upon the aeement of the parties)

                                 shall (i) affix the legend to all copies of such designated information in the

                                 party’s possession, custody, or contol consistent with the Wins of this

                                 Protective Order, and/or (ii) with respect to ESI, take such reasonable

                                 steps as will reliably identify the item(s) s having been designated as

                                 Confidential Infoimation.

                        b.       Information that is unintentionally or inadvertently produced without

                                 being designated as Confidential Information may be retoactively

                                 designated by the producing party in the manner described in paraph

                                 7.a. above. If a retroactive designation is provided to the receiving party

                                 in   accordance with Texas Rule of Civil Procedure 193.3(d) the

                                 receiving party must (i) make no fkuther disclosure of such designated

                                 information except as allowed under this OMer (ii) take reasonable steps

                                 to notify any persons who were provided copies of such desiated

                                 inforniation of the terms of this Order; and (iii) take reasonable steps to

                                 reclaim any such designated information in the possession of any person


                                                             7




Received   Jul—13—2015 02:49pa        From—955 523 5200                 To—ATLAS & HALL L.L.P.      Page 007
                                  not permitted access to such information wider the terms of this Order.

                                  No pasty shall be deemed to hive violated this Order for any disclosures

                                  made prior to notification of any subsequent designatica

                  8.     11 Confideaial Information is inadvertently disclosed to a person who is not a

                         Qualified Person, the disclosing party shall immediately upon discovery of the

                         inadvertent disclosure, send a written demand to the non-Qualified Person

                         demanding the immediate return andfor destruction of the inadvertently disclosed

                         Confidential Information, all copies made, and all notes that reproduce, copy, or.

                         otherwise contain information dezived from Confidential Information. Fuither the

                         disclosing party shall send written notice to the designating party’s counsel

                         providing:

                         a.       The names and addresses of the entity or individual          to   whom the

                                  Confidential Information was inadvertently disclosed,

                         b.       The date of the disclosure.

                         c.       A copy of the notice and demand sent to the entity or individual that

                         inadvertently received the Confidential Infonnation.

                 9.      To the extent that the parties produce information received from non-panics that

                         the non-parties have designated as “confidential” such iafbrmatiou shall be treated

                         as Confidential Infosmariou in accordance with the terms of this Protective Order.

                         a.       With respect to any document, ESI, or other material that is produced or

                                  disclosed by a non-party, any party may designate such information as

                                  Confidential Information within thirty (30) days of actual knowledge of

                                  the production or disclosure, or such other time as may be agreed upon by


                                                            S




Received   Jul—13—2015 02:4gpni       From—956 523 5200               To—ATLAS & HALL L.L.P.        Page 008
                                 the parties.

                        b.       Within thirty (30) days of receipt of such notice, or such other time as may

                                 be agreed upon by the parties, any parties receiving such notice, shall

                                 return to the designating party all undesignated copies of such information

                                 in their custody or possession, in exchange for the production of properly

                                 designated information, or alternately (upon the agreement of the parties)

                                 shall (I) affix the legend to all copies of such designated infounation in the

                                 party’s possession, custody, or eontol consistent with the terms of this

                                 Protective Order, and/or (ii) with respect to ES!, take such reasonable

                                 steps as will reliably identi& the item(s) as having been designated as

                                 Confidential Information.

                        c.       Upon notice of designation ptrsuant to this Paragraph, the parties also

                                 shall: (1) make no further disclosure otsuth designated infonnation except

                                 as allowed under this Order; (ii) take reasonable steps to notifSr any

                                 persons who were provided copies of such designated infOrmation of the

                                 tenns of this Order; and (iii) take reasonable steps to reclaim any such

                                 designated information in the possession of any person not permitted

                                 access to such information under the terms of this Order. No person shall

                                 be deemed to have violated this Order for any disclosures made prior to

                                 notification of any subsequent designation.

                        ci.      The parties shall serve a copy of this Order simultaneously with any

                                 discovery request made to a non-party.

                 10.    Deposition testimony is Confidential Information under the terms of this Order


                                                             9




Received   Jul—13—2015 02:49pm       From—956 523 5200                 To—ATLAS & HALL L.LP.       Page 009
                         only if counsel for a party advises the court reporter and opposing counsel of that

                         designation at the deposition, or by written designation to all parties and the court

                         reporter within thirty (30) business days after receiving the deposition transcript.

                         All deposition transcripts shall be considered Confidential Information until thirty

                         (30) days following the receipt of the deposition transcript. In the event testimony

                         is designated as Con5dential Infomialion, the court reporter shall note the

                         designation on the record, shall separately transcribe those portions of the

                         testimony, and shall mark the face of such portion of the tanscript as

                         “Confidential Infinmzation.” The parties may use Confidential Information during

                         any deposition, provided:

                         a.      The witness is apprised of the terms of this Order and executes the

                                 aclaiowledgment attached hereto as Exhibit A.

                         b.      The room is tint cleared of all persons who are not Qualified Persons

                  11.    Tn the case of interrogatory answers, responses to request for produotion, and

                         responses to requests for admissions, the designation of Confidential Information

                         will be made by means of a statement in the answers or responses specifying that

                         the answers or responses or specific parts thereof are designated as Confidential

                         Information. A producing pazty shall place the following legend on each page of

                         interrogatory answers or responses to requests for admissiozt “Contains

                         Confidential Infbrmatioa”

                  12.    Confidential Information disclosed during a meet and cothr or otherwise

                         exchanged in informal discovery, shall be protected pursuant to this Order if

                         counsel for the disclosing party advises the receiving party the information is


                                                          Jo




Received   Jul—13—2015 D2:4Opm      Froin—956 523 5200                To—ATLAS & HALL L.LP.       Page 010
                         Confidential Information. If the confidential Information disclosed during a meet

                         and confer or otherwise exchanged in informal discovery is in the form of hard

                         copy documents, static images, or native files, that infirmation shall be

                         designated as Confidential Information pursuant to paraaphs 6 a., b., and/or a.

                         above, depending on the format of the materials introduce&

                  13.    If a receiving party makes a good-faith determination that any materials

                         designated Confidential Information are     not   in fact “confidential” or “nade

                         secret,” the receiving party may request that a designating party rescind the

                         designation. Such requests shall not be rejected absent a good-faith determination

                        by the designating party that the Confidential Information is entitled to protection.

                 14.    After making a good-faith effort to resolve any disputes regarding whether any

                        designated materials constitute Confidential Information, counsel of the party or

                        parties receiving the Confidential Information may challenge such designation of

                        all or any portion thereof by providing written notice of the challenge to the

                        designating party’s counsel. The designating parry shall have twenty (20) days

                        tm the date of receipt of a written challenge to file a motion for specific

                        protection with regard to any Confidential Informat.ion in dispute. Lithe patty or

                        parties producing the Confidential Intbrmation does not timely file a motion for

                        specific protection, then the Confidential Information in dispute shall no longer be

                        subject to confidential treatment as provided in this Order.

                 15.    If a timely motion for specific protection is filed, any disputed Confidential

                        Information will remain subject to this Order until a eontraiy determination is

                        made by the Court At any hearing the designating party shall have the burden to


                                                         11




Received   Jul—13—2015 02:4Opm      Frani—955 523 5200                Ta—ATLAS & HALL L.LP.       Page 011
                        establish that party’s right to protection as if this Order did not exist. A pasty’s

                        failure to challenge the Confidential Inloimadon designation of any documents,

                        ES!. information, or testimony does not constitute an admission that the

                        document, ESI, information or testimony is, in fact, sensitive, confidential, or

                        proprietary. No pany waives its right to contend at trial or hearing that such

                        document, ESI, information or testimony is not sensitive, confidential, privileged

                        or proprietary, provided the party provides notice of intention to do so at least

                        twenty (20) days before such trial or hearing.

                 16.    Any papers filed with the Court in this action that make reference to Confidential

                        Information, or contain extracts, summaries, or information derived therefrom,

                        shall be considered Confidential Infonnation and shall be governed by the terms

                        of this Order. These papers shall be filed under seal and shall remain sealed with

                        the District Clerk’s Office so long as the materials retain their status as

                        Confidential Jnformatiott

                 17.    Pursuant to the agreement of the parties no disclosure, production, or exchange ot’

                        information in this case shall constitute a waiver of any applicable attorney-client

                        privilege or of any applicable work product protection in this or any other federal

                        or state proceediu8. This Protective Order applies to any information disclosed,

                        exchanged, produced, or discussed     —   whether intentionally or inadvertently    —




                        among the parties, their counsel and/or any agents (such as vendors and experts)

                        in the course of this litigation. Upon learning of a production of privileged or

                        work product protected information, the producing party shall within ten (10)

                        days give all counsel of record notice of the production pursuant to Texas Rule of


                                                         12




Receiyed   Jul—13—2015 02:49pm      Frarn—956 523 5200                Ta—ATLAS 4 HALL L.L.P.     Page 012
                           Civil Procedure 193.3(d). The receiving party must promptly return, sequester or

                           destroy the produced information and all copies and destroy any notes that

                           reproduce, copy, or otherwise disclose the substance of the privileged or work

                           product protected nfbmwion.

                  18.      Further, production pursuant to this Protective Order shall not be deemed a waiver

                           of:

                           a.       Any party’s right to object to any discovery requests on any ground.

                           b.       Any party’s right to seek an order coiupellrng discovery with respect to

                                    any discovery request.

                           c        Any party’s use and review of its own Confidential Information in its sole

                                    and complete discretion.

                           d.       The status of any material as a trade secret.

                  19.     Any Qualified Person who obtains information pursuant to this Order consents to

                           submitting to the jurisdiction of this Court for enforcement of this Order.

                  20.      Within one (1) year after the final resolution of this litigation, the plaintifIs) and

                          The Mostyn Law Finn shall return or destroy Confidential Infbrmation they

                           received during this litigation.         As to those materials that contain or reflect

                           Confidential Information, but that constitute or reflect the pIaintis) counsel’s

                           own work product, counsel for the plaintiff(s) are entitled to retain such work

                          product in their files in accordance with the provisions of this Protective Order, so

                          long as the work product is clearly marked to reflect that it contaIns information

                           subject to this Protective Order. Plaintiffs counsel is entitled to retain pleadings,

                          affidavits, motions, briefs, other papers filed with the Court, deposition


                                                               13




Received   Jul—13—2015   02:49p,n      Prorn—956 523 5200                   To—ATLAS & HALL L.L.P.    Page   013
                          transcripts, and the trial record even if such materials contain Confidential

                          Infonnation, so long as such materials are clearly marked to reflect that they

                          contain information subject to this Protective Order and are maintained in

                          accordance with the provisions of this Protective Order. Plaintiffs counsel shall

                          certify in writing compliance with the provision of this paragraph after one (1)

                          year after the final resolution of this litigation.

                  This Order shall remain    iii   effect unless or until amended, altered, modifled, or vacated

            by the Court or by the written agreement of all parties to this action filed with the Court,

            pursuant to the Texas Rules of Civil Procedure.

                  ff13 SOORDERBD this          /          ayof__________,2015.



                                                                  614
           APPROVED AS TO FORM ONLY;



           3. Steve Mostyn
           State Bar No. 00798389
                                                                         Aaxnon
                                                                  Sofia A.
                                                                  Stare BaffrJo. 00784811
           Andrew P. Taylor                                       Dan K. Worthington
           State Bar No. 24070723                                 State Bar No. 00785282
           THE MOSTYN LAW FIRM                                    Elizabeth S. Cantu
           3810 W. Alabama Street                                 State Bar No. 24013455
           Houston, Texas 77027                                   Charles W. Downing
           (713) 861-6616—Phone                                   State Bar No. 24069631
           (713) 861-8084—Fax                                     ATLAS, HALL & RODRIGUEZ, LLP
           ATTORNEYS FOR PLAINTIFF                                818 Pecan Blvd.
                                                                  McAllen, Texas 78501
                                                                  (956) 682-5501 Phone
                                                                                —




                                                                  (956) 686-6109 Fax
                                                                                —


                                                                  ATTORNEYS FOR PEEENDANTS



                                                             14




Received   Jul—13—2015 02:4Opm       From—56 523 5200                    To—ATLAS & HALL L.L.P.     Page 014
                                                                                                                                 Fied
                                                                                                               7I2.2O15 4:39:03 M
                                                                                                                   Esther DegoIIwJo
                                                                                                                        Dist,ict C’erk
                                                                                                                       Webb Disbict
                                                                                                                      .Jeanie Aguar
                                                                                                                2O14CVFOO1 162D1

                                          CAUSE NO. 2014-CVE-001162-DI

            RAUL RODRIGUEZ AND NOEMI                        §             IN TILE DISTRICT COURT OF
            RODRIGUEZ,                                      §
                                                            §
                   Plaintiff,                               §
                                                            §                   WEBB COUNTY, TEXAS
                                                            §
           STATE FARM LLOYDS AND YELIPE                     §
           FARIAS,                                          §
                                                            §
                  Defendnts.                                §                 49 JUDICIAL DZSTRICT


                           AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                                          in order to be provided access to informadon
           designated as Confidential Infonuation under the Protective Order entered in Cause No. 2014-
           CVF-0Ol 162-DI represents and agrees as follows;

                  1.      I have been provided with a copy of the Protective Order entered by the Couit in
                          the above matter. I have reviewed said copy and I am ftmiliar with its terms.

                  2.      With regard to any and all Confidential Information to which I am given access in
                          connection with the above matter, I agree to be bound by the provisions of the
                          Protective Order.

                  3.      I consent to the exercise ofjurisdiction over inc by the Court with respect to the
                          Protective Order.

                  4.      1 agree that copies of this undertaking will be sent to counsel of record for all
                          parties in the above litigation.



                  DATED:                                        SIGNATURE




                                                    EXHIBIT A




Received   Jul—13—2015 02:49pm      From—955 523 5200                Ta—ATLAS & HALL L.LP.      Page 015